Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 1 of 486




    EXHIBIT 66
Review Case 2:20-cv-02470-WBS-JDP                                                              is available
                                                                       Document 6 Filed 12/29/20      Page
                                                                                                            A Section 508–conformant HTML version of this article
                                                                                                            at https://doi.org/10.1289/EHP4386.
                                                                                                                 2 of 486

Environmental Chemicals and Autism: A Scoping Review of the Human and
Animal Research
Katherine E. Pelch,1 Ashley L. Bolden,1 and Carol F. Kwiatkowski1,2
1
    The Endocrine Disruption Exchange, Eckert, Colorado, USA
2
    Department of Biological Sciences, North Carolina State University, Raleigh, North Carolina, USA


BACKGROUND: Estimates of autism prevalence have increased dramatically over the past two decades. Evidence suggests environmental factors may
contribute to the etiology of the disorder.
OBJECTIVES: This scoping review aimed to identify and categorize primary research and reviews on the association between prenatal and early post-
natal exposure to environmental chemicals and the development of autism in epidemiological studies and rodent models of autism.
METHODS: PubMed was searched through 8 February 2018. Included studies assessed exposure to environmental chemicals prior to 2 months of age
in humans or 14 d in rodents. Rodent studies were considered relevant if they included at least one measurement of reciprocal social communicative
behavior or repetitive and stereotyped behavior. Study details are presented in interactive displays using Tableau Public.
RESULTS: The search returned 21,603 unique studies, of which 54 epidemiological studies, 46 experimental rodent studies, and 50 reviews were
deemed relevant, covering 152 chemical exposures. The most frequently studied exposures in humans were particulate matter (n = 14), mercury
(n = 14), nonspeciﬁc air pollution (n = 10), and lead (n = 10). In rodent studies, the most frequently studied exposures were chlorpyrifos (n = 9), mer-
cury (n = 6), and lead (n = 4).
DISCUSSION: Although research is growing rapidly, wide variability exists in study design and conduct, exposures investigated, and outcomes
assessed. Conclusions focus on recommendations to guide development of best practices in epidemiology and toxicology, including greater harmoni-
zation across these ﬁelds of research to more quickly and eﬃciently identify chemicals of concern. In particular, we recommend chlorpyrifos, lead,
and polychlorinated biphenyls (PCBs) be systematically reviewed in order to assess their relationship with the development of autism. There is a
pressing need to move forward quickly and eﬃciently to understand environmental inﬂuences on autism in order to answer current regulatory ques-
tions and inform treatment and prevention eﬀorts. https://doi.org/10.1289/EHP4386


Introduction                                                                         Network Surveillance Year 2002 Principal Investigators 2007; Baio
Autism and autism spectrum disorder comprise a broad array of                        et al. 2018; Centers for Disease Control and Prevention 2017b).
conditions that impact an individual's social communication and                      Although genetics are an important risk factor, they would not
behavior. The Diagnostic and Statistical Manual of Mental                            account for the dramatic rise in prevalence during this span in
Disorders (DSM; American Psychiatric Association 2013) has                           time, nor do changes in diagnostic criteria (Hertz-Picciotto and
three main diagnostic criteria for autism: a) persistent deﬁcits in                  Delwiche 2009; Hertz-Picciotto et al. 2018b; King and Bearman
social communication and social interaction across multiple con-                     2009). Growing evidence suggests environmental factors and
texts; b) restricted, repetitive patterns of behavior, interests, or                 gene–environment interactions contribute to the etiology of the dis-
activities; and c) the presence of symptoms in the early develop-                    order (Frazier et al. 2014; Hallmayer et al. 2011). Some autism-
mental period, although they may not become apparent until                           related genes may be targeted by environmental pollutants, includ-
social demands exceed the individual’s capacities (American                          ing pesticides, heavy metals, bisphenol A (BPA), phthalates, and
Psychiatric Association 2013). Individuals with autism may                           many other chemicals in food, cosmetics, or household products
express or experience these to varying degrees, resulting in a                       (Carter and Blizard 2016). Further, evidence suggests that autism
wide range of abilities from extremely gifted to severely chal-                      diagnosis is associated with variants in genes involved in the elimi-
lenged (American Psychiatric Association 2013; Centers for                           nation of toxic chemicals from the body, which potentially results
Disease Control and Prevention 2017a). Autism can have pro-                          in a higher body burden of toxic chemicals (Rossignol et al. 2014).
found impacts on families and individuals, and also has wide-                        Investigating the contribution of environmental chemicals to au-
spread social and economic eﬀects. In the United States, costs                       tism oﬀers an opportunity for intervention by reducing such
associated with autism are estimated at $11:5–60:9 billion annu-                     exposures.
ally due primarily to medical care, special education, and lost pa-                      The early developmental period, and speciﬁcally the prenatal
rental productivity (Buescher et al. 2014; Lavelle et al. 2014).                     period, is a sensitive time when the developing brain is particularly
    The prevalence of autism has increased from 1 in 150 in 2002 to                  susceptible to disruptions from environmental chemicals. This is
1 in 59 in 2014 (Autism and Developmental Disabilities Monitoring                    supported by recent evidence indicating that subtle signs of autism
                                                                                     can be detected as early as 9 months (Christensen et al. 2016a).
                                                                                     Furthermore, autism disproportionately impacts males relative to
                                                                                     females with a rate of diagnosis 3 to 4.5 times higher in males
  Address correspondence to Katherine E. Pelch, The Endocrine Disruption             (Christensen et al. 2016b; Zablotsky et al. 2017), suggesting the
Exchange, P.O. Box 54, Eckert, CO, USA. Email: Katiepelch@tedx.org                   developing endocrine system may be etiologically important
  Supplemental Material is available online (https://doi.org/10.1289/EHP4386).
  The authors declare they have no actual or potential competing ﬁnancial
                                                                                     (Baron-Cohen 2002). This is supported by studies comparing
interests.                                                                           the length of the index ﬁnger to the ring ﬁnger, which is an
  Received 23 August 2018; Revised 18 February 2019; Accepted 28                     established marker of fetal testosterone concentrations. Such
February 2019; Published 3 April 2019.                                               studies have found that a decreased second digit-to-fourth digit
  Note to readers with disabilities: EHP strives to ensure that all journal          ratio, indicating increased fetal testosterone exposure, is associ-
content is accessible to all readers. However, some ﬁgures and Supplemental          ated with an autism spectrum disorder diagnosis (Teatero and
Material published in EHP articles may not conform to 508 standards due to
the complexity of the information being presented. If you need assistance
                                                                                     Netley 2013). The role and potential mechanisms of environ-
accessing journal content, please contact ehponline@niehs.nih.gov. Our staﬀ          mental endocrine disruptors in the etiology of autism has been
will work with you to assess and meet your accessibility needs within 3              discussed in earlier reviews (Moosa et al. 2018; Schwartzer
working days.                                                                        et al. 2013).


Environmental Health Perspectives                                         046001-1                                                           127(4) April 2019
                                                                                 1                                                       Exhibit 66
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 3 of 486
    Animal models can support the epidemiological evidence                 Table 1. PECO statement.
reporting associations between environmental chemical expo-                PECO
sures and autism. Animal models, for example, allow for the                element                                     Evidence
investigation of the complex neurobiological events that occur             Population  Human populations or rodent models of autism spectrum
during early development that may be etiologically important for                        disorder.
autism. In addition, due to animals’ shorter lifespans, studies con-       Exposure    Exposure occurring during prenatal or early life period.
ducted in animal models may allow for more rapid assessment of                          Exposure should begin prior to 2 months of age for humans
                                                                                        and postnatal day 14 for rats and mice. Exposure can be
a wide variety of environmental chemicals. Ideally, animal mod-                         either gestational (i.e., via maternal exposure) or directly to
els accurately mimic the observed clinical phenotype, can be                            the offspring. Only environmental chemical exposures are
induced by the same biological or genetic mechanisms known to                           included (e.g., air pollution, pesticides, flame retardants,
contribute to the etiology of autism in children, and have a simi-                      heavy metals, etc.).
lar response to treatments that prevent or treat autism in children        Comparators Comparison group with lower exposure or no exposure.
(Crawley 2012). To the ﬁrst point, signiﬁcant progress has been            Outcome     Autism spectrum disorder or indicators of autism spectrum
                                                                                        disorder. Rodent studies need to report at least one reciprocal
made to outline speciﬁc rodent behavioral tests that address the                        social communicative behavior or one repetitive and
two core behavioral features of a DSM diagnosis in children: per-                       stereotyped behavior.
sistent deﬁcits in reciprocal social communication and restricted,
                                                                           Note: PECO, populations, exposures, comparators, outcome.
repetitive patterns of behavior, interests, or activities (American
Psychiatric Association 2013; Bey and Jiang 2014; Chang et al.
2017; Crawley 2012). The mouse and rat have been the best                      Title and abstract screening was performed in SWIFT Active
described and most utilized animal species to model autism to              Screener by two reviewers (K.E.P. and A.L.B) until an estimated
date. Recognizing the important contribution that animal models            recall of 90% was achieved (i.e., the text mining and machine
have, this scoping review considers the evidence that environ-             learning algorithms of SWIFT Active Screener estimated that at
mental chemical exposures are associated with autism in rodents            least 90% of the relevant studies were identiﬁed). The decision to
alongside that in humans, which, to our knowledge, has not been            cease screening upon reaching an estimated recall of 90% was
done in previous reviews on the topic (e.g., Ng et al. 2017;               determined a priori based on methods recommended by the U.S.
Rossignol et al. 2014).                                                    National Toxicology Program as appropriate for scoping reviews
    As a scoping review, the goal was to identify and categorize           (A.A. Rooney, personal communication). Further, we hand searched
the peer-reviewed literature on the association between prenatal           reference lists to capture important studies that might have been
and early postnatal exposure to environmental chemicals and the            missed in the screening process. Discrepancies between reviewers
development of autism in epidemiological studies and rodent                were tracked within SWIFT Active Screener and resolved through
models of autism. It was not the goal to draw conclusions about            discussion.
speciﬁc chemicals and their hazards. Speciﬁcally, we aimed to                  The title and abstract screening of potentially relevant pri-
identify environmental chemical exposures during early life                mary studies and reviews performed in SWIFT Active Screener
stages that could be further explored via systematic review. We            was very broad. For the initial screening, reviewers asked, “Does
also made recommendations to address research gaps, guide best             this reference discuss prenatal or very early life exposures and
practices, and prioritize future research.                                 autism spectrum disorder in humans or rodent models?” There
                                                                           were no limitations on the types of exposure in this level. When
Methods                                                                    it was unclear if a study met the inclusion criteria based on
A protocol for conducting this scoping review was prepared a               review of the title and abstract, it was moved forward to the next
priori but was not made publicly available, as there was no                screening stage and later conﬁrmed during full-text review.
known venue for publication of protocols for scoping reviews at                Studies included after title and abstract screening in SWIFT
the time. A literature search strategy was crafted for PubMed and          Active Screener were then uploaded to DistillerSR (Evidence
executed on 2 November 2016. Search strings were developed to              Partners) for initial tagging by publication type (primary research
address relevant populations, comparisons, and outcomes [three             or review), evidence stream (epidemiological study or experi-
of the four components of a PECO (populations, exposures, com-             mental rodent study), and type of exposure (air pollution, alcohol,
parators, outcomes) statement] (Table 1). The complete search              assisted reproduction, drugs of abuse, endogenous hormones,
logic is available in Excel Table S1. A combination of medical             environmental chemicals, folic acid, heavy metals, infant feeding,
subject headings and free text words were used for the following           medication/pharmaceutical, minerals/trace elements, research com-
concepts: autism spectrum disorder, prenatal or developmental              pounds, smoking, vaccines/immunoglobulins, valproic acid, vita-
life stages, human or rodent. There were no restrictions on expo-          min D, other/not sure).
sures, language, or publication date. A search update was per-                 Studies tagged as air pollution, environmental chemicals, met-
formed in PubMed on 8 February 2018 using the same search                  als, and those where it was unclear what the exposure was from
logic. During data extraction, reference lists of included studies         the title and abstract screening (tagged as “other/not sure”) were
were also hand screened to identify any additional studies that            reviewed at the full-text level. Full-text review of studies was car-
were not retrieved by the literature search.                               ried out in DistillerSR. Studies had to be available in English lan-
    Results of the PubMed search were uploaded to Sciome                   guage to be included at the stage of full-text review. For both
Workbench for Interactive computer-Facilitated Text-mining                 epidemiological and experimental rodent studies to be included,
(SWIFT, Beta Test version) Active Screener (Sciome), a text min-           there had to be exposure to environmental chemicals at an early
ing and machine learning program. In this program, users are ﬁrst          developmental age. As this is a scoping review intended to cast a
presented with random studies to screen, and the program adap-             wide net, exposures that could possibly be proxy measurements of
tively learns from the choices made by the users. Thus, as screening       environmental chemical exposures were also included. Given that
progresses, the remaining unreviewed studies are automatically             signiﬁcant neurodevelopment occurs postnatally in rodents, expo-
prioritized, and the most relevant studies are presented for screen-       sure had to occur on or before postnatal day (PND) 14 to be
ing ﬁrst, with the purpose of allowing screening to be stopped at a        included in this scoping review. This is a time approximately
predeﬁned estimated recovery rate for relevant studies.                    equivalent to 2 months of age in humans based on various


Environmental Health Perspectives                                046001-2                                                               127(4) April 2019
                                                                       2                                                               Exhibit 66
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 4 of 486
neurodevelopmental events (Clancy et al. 2007; Workman et al.                    studies (Table 2). During full-text review, the included reviews
2013). Thus, epidemiological studies had to assess environmental                 were characterized as narrative, systematic, scoping, or meta-
exposures at or before 2 months of age to be included in this scop-              analytic reviews, as per how the authors identiﬁed the publications.
ing review. All epidemiological studies that reported an outcome                 Data on the evidence stream (epidemiological or experimental
of autism diagnosis, regardless of how a diagnosis was deﬁned,                   rodent) and exposures studied were also extracted. All extracted in-
were included. Rodent studies had to report at least one reciprocal              formation was exported from DistillerSR to Microsoft Excel and
social communicative behavior or one repetitive and stereotyped                  was subsequently visualized using Tableau Desktop Professional
behavior to be included. Table 2 provides speciﬁc examples of                    Edition (version 2018.3.1; Tableau, https://public.tableau.com/
rodent outcomes and how they were categorized for analysis. The                  proﬁle/the.endocrine.disruption.exchange#!/).
outcomes and their classiﬁcation as reciprocal social communica-
tive behaviors or repetitive and stereotyped behaviors are based on              Results
those recommended in Bey and Jiang (2014); Chang et al. (2017);                  The PubMed search retrieved 18,242 studies (Figure 1). After
Crawley (2012), and are meant to reﬂect the diagnostic require-                  duplicate removal, 18,218 studies were uploaded to SWIFT Active
ments in humans as outlined in the DSM-5 (American Psychiatric                   Screener for title and abstract screening. The literature update
Association 2013). Reviews were included if they addressed devel-                retrieved an additional 3,359 studies, 11 of which were duplicates
opmental exposure to environmental chemicals and autism in                       from the original search. The studies retrieved from the update
humans, or autism-related behaviors in rodents.                                  were processed identically to the initial search. An estimated recall
     Data extraction from full-text documents was carried out in                 of 90% was achieved when 4,000 studies had been screened in
DistillerSR. Bibliographic citation information was recorded for
                                                                                 SWIFT Active Screener. Likewise, estimated recall of 90% was
all included studies. The following information was recorded for
                                                                                 achieved when 808 studies of the search update had been screened.
epidemiological studies: study type, name of study if provided, ge-
                                                                                 Hand searching the bibliographies of included references resulted
ographic location, overall sample size, sex of included participants,
                                                                                 in an additional 37 studies to screen. In total, 1,127 studies were
how autism was diagnosed, the age range of diagnosis, the year of
                                                                                 considered relevant after title and abstract screening and moved to
birth, what the exposure was, if it was an occupational or a general
                                                                                 DistillerSR for further categorization. Full text was reviewed for
population exposure, how the exposure was measured, and age
                                                                                 the 316 studies that were tagged as including an exposure to
when exposure was assessed. Initially, the speciﬁc exposures that
                                                                                 an environmental chemical, air pollutants, or metals, and that
were assessed in each study were extracted and listed. Upon the
                                                                                 appeared relevant based on the title and abstract. Reasons for
completion of data extraction, it became necessary to broadly clas-
                                                                                 exclusion during full-text review are provided in Excel Table S2.
sify the long list of exposures that had been captured. It should be                 After full-text review, 150 studies were included: 54 epidemi-
noted that some chemicals may be classiﬁed in more than one                      ological studies, 46 rodent studies, and 50 reviews (Figure 1). It
broad category. For example, all studies on mercury, regardless of               should be noted that the direction of association (positive, nega-
its source, are found in the broad category “metals & semi-metals,”              tive, or not associated) of any particular exposure with autism
but only those studies where it was investigated as an air pollutant             was not captured in this scoping review. Overall, the rate of pub-
are also found in the broad category “air pollutants.” Likewise, it              lication has been steadily increasing in the last 10 y, with a dra-
became necessary to broadly categorize how autism was diag-                      matic increase in epidemiological studies after 2012 (Figure 2).
nosed. After consultation with experts in the ﬁeld, we broadly cate-             The number of reviews in 2016 (n = 16) equaled the number
gorized studies as: using speciﬁc diagnostic tools, using speciﬁc                from the prior 5 y combined.
screening tools, and/or stating that children met either the DSM or                  Extracted data from epidemiological and rodent studies is
International Statistical Classiﬁcation of Diseases and Related                  available in an interactive format in Figures S1 and S2 (see
Health Problems (ICD) criteria. It should be noted that diagnostic               Supplemental Materials for more information on accessing and
tools and screening tools are used by practitioners to reach a DSM               navigating the supplemental ﬁgures). In these interactive ﬁgures,
or ICD diagnosis, but stating that a DSM or ICD diagnosis was                    the data can be ﬁltered by environmental exposure and/or outcome.
given does not indicate which speciﬁc diagnostic or screening tools              The epidemiological data can be additionally ﬁltered by study
were used to reach that conclusion. Further, not all diagnostic and              type, and the rodent data can be additionally ﬁltered by the timing
screening tools may be comparable (Randall et al. 2018).                         of exposure or outcome assessment. Extracted data can also be
     The following information was recorded for rodent studies:                  viewed in Excel Table S3 (epidemiological data), Excel Table S4
the strain and species, the environmental exposure, age of expo-                 (experimental rodent data), and Excel Table S5 (reviews). Results
sure (categorized as gestational, postnatal, or both, which is                   for epidemiological studies, experimental rodent studies, and
referred to as “developmental”), route of exposure, whether or                   reviews are presented and discussed below.
not the outcome occurred spontaneously or was induced (for
example, by apomorphine or amphetamine), the timing of out-
come assessment [categorized as neonatal (0–14 d), juvenile (15–                 Epidemiological Studies
40 d), adult (41+ d)], and the outcome. Comorbidities and mecha-                 Fifty-four epidemiological studies were identiﬁed (Figure 3,
nistic outcomes were also recorded if noted within the included                  Excel Table S3). Fifty studies investigated general population

Table 2. Experimental rodent outcomes.
Animal outcome categories                                                    Specific examples of rodent outcomes
Reciprocal social communicative Three-chambered test, open field test with social component, play behaviors measurements, ultrasonic vocalizations, nest
 behaviorsa                      seeking response, social choice, social discrimination, other measurements of social behaviors other than aggression
Repetitive and stereotyped      Classic stereotyped behaviors such as gnawing, circling, or rearing; repetitive behaviors measured by maze apparatus such as
 behaviorsa                      T, Y, or Morris water mazes; other stereotypical behavioral measurements
Comorbidities                   Anxiety measurements such as elevated plus maze, light dark box, prepulse inhibition, elevated food test, or zero maze; other
                                 comorbid behaviors
Mechanistic outcomes            Neuropathology, neuropsychological functioning, neurochemical alterations
a
Inclusion criteria.



Environmental Health Perspectives                                       046001-3                                                           127(4) April 2019
                                                                             3                                                         Exhibit 66
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 5 of 486

                                                                     PubMed 2016                        Hand ID                     PubMed 2018
                                                                      N=18,242                           N=37                         N=3,359


                                                                                      Records Available for Screening
                                                                                         (after duplicate removal)
                                                                                                 N=21,603


                                                                         Priority Ranked Records Screened
                                                                                                                                            Not Reviewed
                                                                        (until estimated 90% recall obtained)
                                                                                                                                             N=16,795
                                                                                       N=4,808


                                                                        Included for Tagging
                                                                                                                      Excluded
                                                                            in DistillerSR
                                                                                                                      N=3,681
                                                                               N=1,127


                                                                             Full Text Review                         Excluded
                                                                                   N=316                               N=811


                                                                     Included                Included           Included
                                                                                                                                     Excluded*
                                                                      Human                   Rodent             Review
                                                                                                                                      N=166
                                                                       N=54                    N=46               N=50
Figure 1. Flowchart of studies through the review process. This describes the number of studies evaluated at each step of the review process. “Hand ID” are
the studies identiﬁed by scanning reference lists of included studies. Priority-ranked studies were screened at the title and abstract level in Sciome Workbench
for Interactive computer-Facilitated Text-mining (SWIFT) Active Screener. Studies were excluded if they did not pertain to prenatal or very early life expo-
sures and autism in humans or rodent models. At the full-text level, studies were excluded if there was not exposure to environmental chemicals prior to 2
months of age in humans or 14 d in rodents. *Note: Reasons for exclusion at the full-text level can be found in Excel Table S2.




exposures, and ﬁve investigated occupational exposures. Most                                                          pollutants (n = 7), but pesticides (n = 3), metals (n = 2), and
studies used a case–control study design (n = 39), including 20                                                       occupational exposures (n = 1) have also been studied in this
population-based studies and 10 nested studies. Cohort (n = 7),                                                       project.
prospective cohort (n = 7), and ecological (n = 1) study designs                                                          The included studies represent children born from 1967 to
were also used (Figure 4). Eleven of the epidemiological stud-                                                        2010. Studies were conducted in 15 countries, but most were
ies were from the Childhood Autism Risks from Genetics and                                                            located within the United States (Figure 4), with 23 studies (43%
Environment (CHARGE) project, a large population-based                                                                of all epidemiological studies) conducted in California (Excel
case–control study in California (Excel Table S3). The majority                                                       Table S3). Findings from these studies may or may not be gener-
of the studies from CHARGE investigated the role of air                                                               alizable to the general population, given the variability in



                                         16
                                                                                      Publications By Year
                Number of Publications




                                         14
                                         12
                                         10
                                          8
                                          6
                                          4
                                          2
                                          0
                                              1999

                                                     2000

                                                              2001

                                                                      2002

                                                                               2003

                                                                                      2004

                                                                                               2005

                                                                                                      2006

                                                                                                               2007

                                                                                                                      2008

                                                                                                                             2009

                                                                                                                                     2010

                                                                                                                                             2011

                                                                                                                                                    2012

                                                                                                                                                           2013

                                                                                                                                                                  2014

                                                                                                                                                                         2015

                                                                                                                                                                                2016

                                                                                                                                                                                       2017




                                                            Epidemiological Studies                     Experimental Rodent Studies                         Reviews
Figure 2. Number of studies published by year and type (1999–2017). The number of studies in each evidence stream are shown by year of publication. Note:
Five experimental rodent studies published before 1999 are not shown in this ﬁgure. One paper was published in each of the following years: 1974, 1979,
1984, 1985, and 1995.



Environmental Health Perspectives                                                                            046001-4                                                                    127(4) April 2019
                                                                                                                 4                                                                     Exhibit 66
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 6 of 486




Figure 3. Heat map of included epidemiological studies by exposure (in rows) and how autism was determined within the study (in columns). Numbers within
cells indicate the number of studies for a given exposure and method of autism determination. Empty cells indicate a lack of studies. An interactive version of this
ﬁgure is available at https://public.tableau.com/proﬁle/the.endocrine.disruption.exchange#!/vizhome/Fig3_Enviornmentalchemicalsandautism-epidemiologicaldata/
Interactive. For clarity, the diﬀerent methods of autism determination were collapsed into the following broad categories: used speciﬁc diagnostic tools, used spe-
ciﬁc screening tools, and/or stated that children met either the DSM or ICD criteria. It should be noted that diagnostic tools and screening tools are used by practi-
tioners to reach a DSM or ICD diagnosis, but stating that a DSM or ICD diagnosis was given does not indicate which speciﬁc tools were used to reach that
conclusion. The 142 speciﬁc exposures assessed in the included studies were also collapsed into six broad categories for improved clarity. The categories for types
of exposures can be fully expanded in the interactive version of the ﬁgure. Additional study information can be found in the interactive Figure S1 and in Excel
Table S3. Note: A-TAC: autism tics, ADHD, and other comorbidities inventory; ADIR-R, Autism Diagnostic Interview–Revised; ADOS, Autism Diagnostic
Observation Schedules; ASRS, Autism Spectrum Rating Scales; ATEC, Autism Treatment Evaluation Checklist; CARS, Childhood Autism Rating Scale; CAST,
Childhood Autism Spectrum Test; DSM, Diagnostic and Statistical Manual of Mental Disorders; ICD, International Statistical Classiﬁcation of Diseases and
Related Health Problems; PDP of CBCT, Pervasive Developmental Problems subscale of the Child Behavior Checklist for Toddlers; SCQ, Social Communication
Questionnaire; SDQ, Strengths and Diﬃculties Questionnaire; SRS, Social Responsiveness Scale.


exposure to environmental chemicals across diﬀerent geographi-                       were particulate matter (n = 14), nonspeciﬁc “air pollution”
cal locations and during diﬀerent time periods.                                      (mostly as near-roadway or traﬃc-related air pollution; n = 10),
    One hundred forty-two chemical exposures were catalogued                         nitrogen dioxide (n = 8), ozone (n = 6), lead (n = 6), nitrogen
and organized into six broader exposure categories (Figure 3,                        oxides (n = 5), manganese (n = 5), and cadmium (n = 5). PCBs
Figure S1, Excel Table S3). In some studies, exposures were                          are the most studied industrial chemicals and by-products (n = 8),
described only in general terms (e.g., metals, pesticides, air pol-                  though per- and polyﬂuoroalkyl substances and polybrominated
lutants). In others, speciﬁc chemicals or chemical groups were                       diphenyl ethers (PBDEs) have been evaluated in n = 4 studies
investigated [e.g., BPA, chlorpyrifos, polychlorinated biphenyls                     each. Mercury (n = 14), lead (n = 10), manganese (n = 8), chro-
(PCBs)]. In some studies, both the general exposures and the                         mium (n = 6), cadmium (n = 6), nickel (n = 5), nonspeciﬁc “met-
individual chemicals were analyzed. On average, each paper                           als” (n = 5), and arsenic (n = 5) have been the most studied
explored six exposures (median = 4).                                                 metals and semimetals to date. As noted, some of these metals
    The broad category of air pollutants has been the most studied                   have been studied in the context of air pollution as well as from
to date (n = 22 studies; Figure S1). Air pollutant studies ranged                    other sources (for example, mercury from dental amalgams).
from general “air pollution” to one or more individual chemicals,                    With the exception of organophosphates (n = 4), dichlorodip-
spanning 56 chemicals across all air pollutant studies. Of these,                    henyldichloroethylene (n = 4), pyrethroids (n = 3), chlorpyrifos
11 were metals or semimetals studied as air pollutants. The next-                    (n = 3), and trans-nonachlor (n = 3), most pesticides have only
largest broad category of exposure studied was metals and semi-                      been evaluated in one or two papers each. Of the plastics and
metals with n = 19 studies spanning 18 speciﬁc exposures.                            plastic additives, BPA has been studied the most (n = 4), with the
Industrial chemicals and by-products followed with n = 16 stud-                      phthalates and phthalate metabolites each being studied only
ies spanning 20 speciﬁc exposures, and pesticides with n = 12                        once or twice each. Of all the 142 speciﬁc exposures catalogued,
studies spanning 40 speciﬁc exposures. The 40 speciﬁc pesticide                      only 22% (n = 31) have been investigated in at least one prospec-
exposures included 27 individual pesticides and 12 pesticide                         tive study.
classes (e.g., described by study authors as “pyrethroids”), as                          Environmental exposures were determined by a variety of
well as the general term “pesticides.”                                               measurements. Details on how and when exposure was assessed
    Speciﬁc exposures can be viewed by expanding the exposures                       can be found in Excel Table S3 and by hovering over the study
display in the interactive Figure S1, and from there, the speciﬁc                    details in Figure S1. In some cases, there was direct measurement
studies associated with each exposure can also be easily obtained.                   in a biological matrix (e.g., blood, breast milk, and urine); in other
Note that as described in the “Methods” section, some speciﬁc                        cases, the exposure was determined based on modeling data, taking
exposures may appear in more than one broad category. For                            into consideration maternal residence and factors such as local or
example, studies that evaluated lead or mercury are always dis-                      regional air quality monitoring data, or known dates of pesticide
played in the metals and semimetals broad category, and addition-                    application. The latter measurements are less sensitive and speciﬁc
ally appear in the air pollutants broad category when they were                      and rely upon several assumptions that could introduce artifacts ca-
considered in the context of air pollution.                                          pable of impacting the outcome of the study. There is also the pos-
    Under the broad category of air pollutants (n = 22), several                     sibility for lack of speciﬁcity in terms of exposure timing. Some of
speciﬁc air pollutants have been evaluated. The most studied                         the exposure measurements may be considered proxies for prenatal



Environmental Health Perspectives                                           046001-5                                                              127(4) April 2019
                                                                                 5                                                            Exhibit 66
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 7 of 486




Figure 4. Sample size by epidemiological study type. Epidemiological studies are displayed in the scatterplot based on their study design on the x-axis (case–
control, nested case–control, population-based case–control, cohort, or prospective cohort) and on the number of study participants on the y-axis (log scale).
Studies conducted in the United States are shown as blue circles. Studies conducted outside of the United States are shown as light-teal triangles.


exposure (e.g., hair from ﬁrst baby haircut, baby teeth, and some of                   Studies diﬀered in how autism cases were diagnosed and/or
the modeling data), and it is not clear if these truly represent early             deﬁned (Figure 3; Figure S1). The DSM and the ICD criteria are
developmental vs. infant or early childhood exposures.                             the two most widely used manuals for deﬁning autism. The DSM




Figure 5. Heat map of included rodent studies by exposure (in rows) and types of rodent outcomes (in columns). Numbers within cells indicate the number of
studies for a given exposure and outcome. Empty cells indicate a lack of studies. An interactive version of this ﬁgure is available at https://public.tableau.com/
proﬁle/the.endocrine.disruption.exchange#!/vizhome/SupplementalFigure2_Environmentalchemicalsandautism-rodentdata/Interactive. For clarity, the diﬀerent
outcomes have been collapsed to the four types of outcomes that were captured in this report. Additional study information can be found in the interactive
Figure S2 and in Excel Table S4.


Environmental Health Perspectives                                          046001-6                                                            127(4) April 2019
                                                                               6                                                           Exhibit 66
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 8 of 486
was updated from DSM-IV(American Psychiatric Association                     pregnancy and lactation; n = 26). In Figure S2, these diﬀerent ex-
1994) to DSM-V (American Psychiatric Association 2013) in                    posure periods are represented by diﬀerent colors and can also be
2013, and the ICD was updated from ICD-9 (Centers for Disease                found by hovering over the study details. Two studies evaluated
Control and Prevention 2013) to ICD-10 (WHO 2016) in 2015,                   the impact of diﬀerent exposure timing scenarios on the behav-
and both versions were used by the studies included in this                  ioral outcomes in order to more clearly deﬁne the critical period
review. Twenty-two studies reportedly used the DSM criteria,                 of exposure (Venerosi et al. 2006; Zaidi et al. 1985). Animals
and six used the ICD criteria. The speciﬁc evaluative measures               were exposed to the chemicals via inhalation, subcutaneously (by
administered by trained professionals for reaching a diagnosis               injection or implantation of osmotic minipump or silastic cap-
based on the DSM or ICD manuals are referred to as diagnostic                sule), by intraperitoneal injection, or orally (via feed or diet,
tools. The speciﬁc diagnostic tools used were reported in 23                 drinking water or gavage).
studies (Figure S1; Excel Table S3). In comparison, screening                    There were 25 unique exposures captured (Figure 5, Figure
tools are quick methods to identify someone who may have                     S2, Excel Table S4). Pesticides and metals were the most
autism and who should be referred for more in-depth diagnostic               explored with chlorpyrifos (n = 9), mercury (n = 6), and lead
testing (Children's Hospital of Philadelphia 2016). Screening                (n = 4) being the speciﬁc chemicals most studied. PCBs and par-
tools are also used in the research setting to conﬁrm controls               ticulate matter were each investigated in three studies. The
are properly classiﬁed. Screening tools were used in 26 studies              remaining exposures were studied in one (n = 13) or two (n = 7)
(Figure S1, Excel Table S3), indicating that many studies either             studies each.
do not thoroughly screen controls to ensure they are classiﬁed                   In humans, an autism diagnosis is based on the presence of
appropriately, or do not report it.                                          persistent deﬁcits in social communication and social interaction
    Of the 39 case–control studies, nearly all stated that cases             and restricted, repetitive patterns of behavior, interests, or activ-
received a DSM-IV or DSM-V diagnosis (n = 17), an ICD-9 or                   ities (American Psychiatric Association 2013). Thirty-one rodent
ICD-10 diagnosis (n = 5), or a diagnosis from a psychiatrist or              studies reported reciprocal social communicative behaviors, and
physician (with no criteria provided) (n = 10), but most did not             28 studies reported repetitive and stereotyped behaviors (Figure
specify which speciﬁc screening or diagnostic tools were used to             S2). A challenge in using animals to study autism is assessing the
reach the diagnosis. Further, many of the case–control studies               model’s face validity, or in other words, determining if the be-
relied on previous diagnosis of autism as obtained from medical/             havioral features are at least conceptually analogous to core diag-
administrative records, as opposed to performing diagnosis on the            nostic symptoms in humans. To this end, 13 studies reported on
individual children enrolled in the studies. The exception is that           both types of behaviors in the same study and therefore may have
the 11 reports from the population based case–control CHARGE                 stronger face validity. Arsenic, butyl paraben, cadmium, chlor-
study reported only the speciﬁc screening (Social Communication              pyrifos, di(2-ethylhexyl) phthalate, lead, manganese, mercury,
Questionnaire) and diagnostic tests used [Autism Diagnostic                  ozone, particulate matter, PBDEs, PCBs, and trihalomethanes
Interview-Revised (ADI-R) and Autism Diagnostic Observation                  and perchloroethylene mixture were the only exposures in which
Schedule (ADOS)], without specifying that case children met the              reciprocal social communicative behaviors and repetitive and
DSM or ICD criteria, though that is implied. In contrast, the cohort         stereotyped behaviors were reported in the same study. Of these,
studies relied mainly on screening tools, with the Social                    only chlorpyrifos and particulate matter were reported in more
Responsiveness Scale (SRS) used most frequently (n = 6). The                 than one study with both types of behaviors. Assessing both types
three largest cohort studies, however, did not use a screening tool          of behaviors within a study would better reﬂect human diagnostic
(Gong et al. 2017; Kalkbrenner et al. 2014; von Ehrenstein et al.            criteria.
2014). Instead, DSM-IV cases were identiﬁed by examining                         Tests for reciprocal social communicative behavior assess how
records from records-based surveillance programs. Whether it is              a rodent interacts with and/or communicates with another individ-
appropriate to include and/or combine data from studies using dif-           ual in a social setting, and may represent the persistent deﬁcits in
ferent diagnostic and screening tools for autism should be                   social communication and social interaction diagnostic of autism
addressed in future reviews.                                                 in humans (Roullet and Crawley 2011). The most commonly
    Half of the studies did not report the age of autism diagnosis.          reported tests for reciprocal social communicative behavior were
Of those that did (n = 27), the range of age at diagnosis across the         the three-chambered test (n = 17), ultrasonic vocalizations (n =
studies was from 0.3 to 12 y of age. Studies in which children are           13), and the open ﬁeld with social component test (n = 12) (Figure
diagnosed at younger ages may miss cases that, for various rea-              S2, Excel Table S4). The three-chambered test and open ﬁeld test
sons, are not diagnosed until the children are older. On the other           with a social component speciﬁcally assess aspects of sociability
hand, studies that include children diagnosed at later, preteen              (Bey and Jiang 2014). Assessment of ultrasonic vocalizations spe-
ages may be susceptible to misdiagnosis with other phenotypi-                ciﬁcally assesses communication behavior. Ultrasonic vocaliza-
cally similar disorders such as attention deﬁcit hyperactivity dis-          tions are often evaluated by removing a neonatal pup from the
order (ADHD) (Bal et al. 2019; Grzadzinski et al. 2016; Hommer               dam and littermates, but intentional communication may be eval-
and Swedo 2015). In either case, the ﬁeld would beneﬁt from bet-             uated in juvenile or adult animals (Bey and Jiang 2014; Roullet
ter reporting of the age of diagnosis.                                       and Crawley 2011). Assessment of repetitive and stereotyped
                                                                             behaviors in rodents represents the restricted, repetitive patterns of
Experimental Rodent Studies                                                  behavior, interests, or activities that are diagnostic of autism in
Forty-six studies met the inclusion criteria for rodent studies [i.e.,       humans (Crawley 2012). Assessment of classic stereotyped and re-
the study had to report assessment of at least one reciprocal social         petitive behaviors (e.g., gnawing, circling, rearing) was reported in
communicative behavior or repetitive and stereotyped behavior                19 studies and was the most common assessment of repetitive and
(Table 2), and exposure had to occur prior to PND 14]. It should             stereotyped behaviors. The dopamine agonist apomorphine or the
be noted that it was not required that studies deem the behaviors            stimulant amphetamine was used to induce repetitive behaviors in
to be altered in a way that suggests an autism-like phenotype;               rodents in nine of the 19 stereotypy studies. Data suggests induced
rather, we only required the behavior to have been studied.                  and spontaneous stereotypies may be mediated by diﬀerent mecha-
Exposures occurred either gestationally (n = 16), postnatally (n =           nisms, although there is, as of yet, no clear guidance as to which
8), or developmentally (exposure occurring during both                       assessment is more directly applicable in rodent models of autism


Environmental Health Perspectives                                  046001-7                                                       127(4) April 2019
                                                                         7                                                    Exhibit 66
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 9 of 486
(Lewis et al. 2007; Presti et al. 2002). It should be noted that the       more social than either the rat or the mouse (Beery and Kaufer
animal evidence may be underestimated in this scoping review               2015), and the mechanism underlying their prosocial traits is well
because we did not include search terms for each speciﬁc behav-            characterized, making them an excellent animal model for study-
ioral test.                                                                ing the eﬀects of environmental chemicals on neurodevelopmen-
    In Figure S2, the diﬀerent outcome assessment periods are              tal disorders like autism (Patisaul et al. 2018).
represented by diﬀerent shapes and can also be found by hover-
ing over the study details. The timing of the outcome assessment           Reviews
was largely dependent on the outcome being measured. Some                  Fifty reviews were identiﬁed, covering 57 exposures (Excel Table
outcomes, such as ultrasonic vocalizations, can be evaluated for           S5). As in the primary literature, air pollution, mercury, and pesti-
both pups and adults, although they need to be interpreted diﬀer-          cides were the most frequently discussed exposures in the reviews.
ently (Roullet and Crawley 2011). Eighteen studies evaluated end           Of the various review types, systematic reviews and meta-analyses
points in neonates (14 d old or younger) (Figure S2). End points           are generally regarded as the best suited for establishing the
measured at this time were primarily ultrasonic vocalizations and          strength of the evidence between environmental exposures and au-
nest-seeking response. Twenty-one studies evaluated end points             tism (Gopalakrishnan and Ganeshkumar 2013; Mandrioli and
in juveniles (15–40 d old), and 36 studies evaluated end points in         Silbergeld 2016; Woodruﬀ and Sutton 2014). Nine systematic
adults (41+ d old). Combinations of exposure and outcome tim-              reviews (as identiﬁed by the review authors) and three meta-
ing can be explored in Figure S2.                                          analyses have been conducted since 2014; they included only
    Anxiety and hyperactivity are associated features supporting           human evidence. Note that we did not evaluate the quality of the
diagnosis of autism (American Psychiatric Association 2013;                systematic reviews to ascertain whether they were indeed system-
Bey and Jiang 2014). Thirty-one studies reported at least one              atic according to current standards such as ROSES [RepOrting
comorbid behavior, with most (n = 25) reporting a measurement              standards for Systematic Evidence Syntheses (Haddaway et al.
of neonatal, juvenile, or adult hyperactivity, and some (n = 12)           2017)]. Only mercury (from air pollution) (Yoshimasu et al. 2014),
reporting a measurement of juvenile or adult anxiety. Reporting            particulate matter (Flores-Pajot et al. 2016; Lam et al. 2016), nitro-
of comorbid behaviors can further support the face validity of             gen dioxide (Flores-Pajot et al. 2016), and ozone (Flores-Pajot et al.
rodent models when the phenotype observed is analogous to                  2016) have been evaluated by meta-analysis. Systematic reviews
human clinical presentation.                                               of the epidemiological evidence have been conducted on particu-
    Likewise, mechanistic end points in rodent studies can sup-            late matter (Lam et al. 2016; Morales-Suárez-Varela et al. 2017),
port the validity of the model, for example, if molecular eﬀects           air pollutants (Flores-Pajot et al. 2016; Fordyce et al. 2018; Lam
are the same as those observed in humans with autism spectrum              et al. 2016; Rossignol et al. 2014), chromium and nickel
disorders. A major advantage to using rodent models is that                (McDermott et al. 2015), mercury (from air pollution) (Yoshimasu
mechanistic end points, such as changes in neural cell popula-             et al. 2014), neonicotinoid pesticides (Cimino et al. 2016), and
tions, can more easily be studied than in humans. Nearly half of           phthalate esters (Jeddi et al. 2016). Though signiﬁcant eﬀects were
the rodent studies (n = 21) included further investigation of at           noted for mercury, and there was limited evidence that develop-
least one mechanistic end point, with the most common being                mental exposure to air pollutants was associated with autism, over-
neurochemical alterations (n = 17) such as diﬀerences in dopa-             all, the systematic reviews highlighted the need for more and better
mine or serotonin levels. Fewer studies (n = 4) reported changes           observational human studies. Authors of the systematic reviews
in neural structures or architecture, such as alterations in cell          largely declared that there was not enough evidence, or the evi-
number or cell structure. Three studies reported alterations in            dence was too heterogeneous, to declare strong support for an asso-
neurophysiological functioning (acetylcholinesterase activity).            ciation between the reviewed exposures and autism.
De Felice et al. (2016) and Sadowski et al. (2014) published                    The remaining reviews were narrative and addressed human
follow-up studies with mechanistic outcomes.                               epidemiological studies (n = 47) and rodent studies (n = 12).
    The experimental rodent studies were split fairly evenly               Some were more general (e.g., Fluegge 2016; Heyer and
between rat (n = 22) and mouse (n = 24) model systems. While               Meredith 2017), for example, discussing autism and other neuro-
there are many similarities, there are more options for exploring          logical diseases and disorders (e.g., ADHD), and others were
the role of genetics when using mice due to the availability of a          more narrowly focused on autism (e.g., Lyall et al. 2017; Ye et al.
wider variety of genetically modiﬁed mouse models than rat                 2017). Yet other reviews drew mechanistic links between envi-
models. This is apparent by the lack of genetically modiﬁed                ronmental exposures and autism and used the primary literature
strains of rat and the use of genetically modiﬁed strains of mice          to support their proposed hypotheses (e.g., Moosa et al. 2018).
in the included studies. Ellenbroek and Youn (2016) discuss nota-          Most reviews discussed ﬁve or fewer environmental chemical
ble species diﬀerences as they pertain to models of neuropsychi-           exposures.
atric disorders. These include functional diﬀerences in brain
structure and diﬀerences in social structure that in turn aﬀect
social behavior (Ellenbroek and Youn 2016). They conclude that
                                                                           Discussion
rats may be the preferred model for assessing social behaviors, as         The aims of this scoping review were to identify research gaps,
mice display less social interaction and receptiveness. It should          make recommendations to help guide the ﬁeld and prioritize
also be noted that strain diﬀerences are likely to exist within each       future research, and propose speciﬁc topics that we deemed ready
species as well (Spearow et al. 1999). While our search of animal          for systematic review. In this review, we identiﬁed 152 exposures
models of autism was limited to rat and mouse models, other ani-           across the epidemiological and experimental rodent studies.
mal models exist and should be considered in future work on this           Importantly, this surveys only a small fraction of the chemicals
topic. For example, primates and rodent models other than mice             manufactured or processed, which is estimated to be upwards of
and rats, [e.g., Microtus (vole) and Peromyscus (deer mouse)]              85,000 in the United States (U.S. EPA 2016).
have been used to study environmental chemicals (Patisaul et al.
2018). Although they may not be as well characterized or utilized          Epidemiological Studies
as rat and mouse models for studying autism, they have unique              When assessing a body of evidence, particularly in a systematic
advantages (Watson and Platt 2012). For example, the vole is               review with meta-analysis, a major challenge is combining


Environmental Health Perspectives                                046001-8                                                       127(4) April 2019
                                                                       8                                                    Exhibit 66
             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 10 of 486
studies that used very diﬀerent methods. In this review, the 54 ep-          Experimental Rodent Studies
idemiological studies varied widely in terms of study design, spe-           Although animal models will never fully mimic real-world expo-
ciﬁc exposures assessed, how and when exposures were                         sures and the complex set of demographic, environmental, and
evaluated, and how autism cases were deﬁned. We recommend                    social factors that go into a condition like autism, results from
the following in order to reduce this heterogeneity and improve              animal model studies can contribute valuable information to the
research methods in this ﬁeld of study:                                      body of evidence linking environmental chemicals to autism. In
    Autism diagnosis. Based on our experience conducting this                part, this is due to the ability to control the chemicals, doses, and
scoping review, the ﬁeld would beneﬁt from more thorough                     timing of exposure in animal studies. Animal studies can also
reporting in the primary research of how autism cases and con-               shed light on biological mechanisms critical to ensuring proper
trols are deﬁned, speciﬁcally which diagnostic and/or screening              development, such as neurotransmitter and hormone signaling.
tools are used to reach a DSM or ICD diagnosis. There are                    Understanding these processes as they are related to autism may
numerous tools available to screen and diagnose autism, some                 help identify opportunities for prevention or treatment. Further,
more speciﬁc and sensitive than others (Falkmer et al. 2013;                 for chemicals deemed to be associated with autism, animal stud-
Randall et al. 2018), and whenever possible, we recommend                    ies will likely be necessary to satisfy current regulatory risk
researchers use the most rigorous methods of diagnosing autism               assessment methods that set safe levels of exposure (U.S. EPA
[e.g., ADOS and ADI-R (Randall et al. 2018)]. Further, in our                1998). Based on the 46 experimental rodent studies identiﬁed in
opinion, attention should be paid to appropriately screening par-
                                                                             this scoping review, we make the following recommendations:
ticipants to minimize cases being inappropriately classiﬁed as                   Harmonized efforts. As the ﬁeld moves forward, better harmo-
controls. Additionally, the age of autism diagnosis should be bet-           nization between the chemicals that are studied in humans and
ter reported, as it is important in evaluating the likelihood of an          those studied in animals is recommended. Many chemicals were
accurate diagnosis. These issues are particularly problematic in             only studied in one body of evidence or the other. It would be help-
studies that rely solely on record review for DSM or ICD                     ful for future animal studies to focus on addressing questions iden-
diagnosis.                                                                   tiﬁed by epidemiological studies (e.g., regarding dose, timing, and
    Exposure assessment. Exposure assessment methods and tim-
                                                                             mechanisms of action) to help identify causal relationships. For
ing varied widely between chemicals and even for the same
                                                                             example, there are 22 epidemiological studies evaluating over 50
chemical. The reliance in the past on less sensitive and precise
                                                                             diﬀerent components of air pollution, yet there are only four rodent
measures of exposure levels and timing [e.g., those based on data
                                                                             studies. More research using rodent models could improve our
modeled from historical Toxic Release Inventory data (Lam et al.
                                                                             understanding of causative chemicals in such complex mixtures. In
2016) or baby’s ﬁrst haircut] allowed for the early exploration of
                                                                             addition, chemicals currently identiﬁed only in animal studies
associations with autism, but in our opinion, will be less useful
                                                                             (e.g., butyl paraben, diethylhexyl phthalate, dichlorvos, fenvalerate,
moving forward. More sensitive and direct exposure assessment
                                                                             glufosinate ammonium, isobutyl paraben, propionic acid, and tung-
methods that determine individual levels of exposure are now
                                                                             sten) should be evaluated for possible inclusion in epidemiological
available. For example, biological samples, personal exposure
                                                                             studies to better understand their relevance to humans.
monitoring systems, and exposomic analyses may provide more
                                                                                 Improved model characterization. Currently, resources are
accurate and comprehensive exposure information (Turner et al.
                                                                             available that describe how diﬀerent rodent behavioral assays con-
2018; Vineis et al. 2017). In addition, for chemicals for which ex-
                                                                             tribute to the face validity of the model (Roullet and Crawley
posure levels are known to ﬂuctuate over time [e.g., pesticides
                                                                             2011). However, there has not been, as of yet, clear guidance on
(Arcury et al. 2009; Li et al. 2014)] or that are rapidly metabo-
                                                                             which speciﬁc behavioral tests or combinations of tests provide the
lized [e.g., BPA (Thayer et al. 2015; Ye et al. 2011)], studies
                                                                             most valid and reliable model of autism. Moving forward, we rec-
should include exposure assessments at multiple time points.
                                                                             ommend that studies speciﬁcally aiming to model autism in ani-
    Study location. The geographical distribution of studies identi-
                                                                             mals should measure both reciprocal social communicative and
ﬁed in this review was highly skewed toward the United States,
                                                                             stereotyped and repetitive behaviors. Measurements of comorbid
and speciﬁcally California. It is known that environmental chemi-
                                                                             behaviors and mechanistic outcomes should also be included in
cal exposures vary between time and place, due to diﬀerent envi-
                                                                             future studies in order to more fully characterize the phenotype.
ronmental chemical regulations (e.g., for pesticides), regional
                                                                             Furthermore, the utility of other animal models, including nonhu-
weather patterns (e.g., air pollution), diﬀerences in local industries
                                                                             man primates and voles, should continue to be explored, as they
(e.g., manufacturing), and other variables. Further, it is also known
                                                                             may oﬀer unique similarities to the human condition.
that autism diagnosis rates vary geographically, and this may be
related to diﬀerent environmental exposures across regions
(Hoﬀman et al. 2017). It may be important to establish studies in
more diverse locations to better understand the inﬂuence of envi-            Reviews
ronmental chemical exposures on autism.                                      We identiﬁed 50 reviews, including nine systematic reviews and
    Study design. There were only seven prospective studies                  three meta-analyses. The reviews varied greatly in their depth.
identiﬁed in this scoping review. Prospective studies that enroll            None of the systematic reviews or meta-analyses in this ﬁeld
families during early pregnancy or even preconception, and track             have incorporated evidence from animal models. One of the ben-
exposures through early postnatal life, provide the most direct              eﬁts of systematic review methods designed for environmental
evidence linking environmental exposures to autism. It may be                health research (Rooney et al. 2014; Woodruﬀ and Sutton 2014)
helpful to establish studies similar to the Health Outcomes and              is that they provide speciﬁc guidance on how to integrate evi-
Measures of the Environment (HOME) study, a prospective                      dence across human and animal studies, as well as how to incor-
cohort study set in Cincinnati, Ohio (Braun et al. 2017), in                 porate mechanistic evidence. As such, these frameworks allow
diverse geographic locations. On the other hand, additional popu-            stronger conclusions to be drawn about hazards posed by envi-
lation based case–control studies similar to the CHARGE study                ronmental chemicals. Other strengths of these systematic review
in California (Hertz-Picciotto et al. 2006) would more quickly               frameworks are that they feature risk of bias evaluations, inclu-
grow the evidence base for chemicals that currently only have                sion of positive and negative ﬁndings, and transparent decision-
one or two studies.                                                          making in order to arrive at the most robust conclusions. Based


Environmental Health Perspectives                                  046001-9                                                       127(4) April 2019
                                                                         9                                                    Exhibit 66
             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 11 of 486
on our experience conducting this scoping review, we recom-             interactive ﬁgures that allow further exploration and analysis of
mend the following:                                                     the research that has been conducted to date.
    Future systematic reviews. There is no clear guidance on what
makes a topic ready for systematic review and meta-analysis.            Acknowledgments
Although, technically, a systematic review can be conducted on a           We gratefully acknowledge H. Patisaul, S. Degroote, A.
minimum of two studies, typically they include more, as they are        Halladay, L. Wiederlight, S. Bernard, J. Rochester, and K.
designed to tease apart more complex research questions in envi-        Schultz for helpful conversations, K. Rose from Tableau Service
ronmental health. In conducting scoping reviews, we base our rec-       Corps for help creating the interactive web browser, and C.
ommendations for systematic review on the number of studies we          Ribbens for help in literature procurement and cataloguing.
identify in the epidemiological and animal literature, the presence     Funding was provided by the Arkansas Community Foundation,
or absence of other literature reviews, insight gained during the       Winslow Foundation, and Tides Foundation.
scoping process, and other contextual factors. As a result of this
scoping review of autism, we recommend the following chemicals
for systematic review:                                                  References
    • Chlorpyrifos: We identiﬁed three epidemiological studies          American Psychiatric Association. 1994. Diagnostic and Statistical Manual of
                                                                            Mental Disorders. 4th ed. Arlington, VA:American Psychiatric Publishing, Inc.
      and nine experimental rodent studies that investigated the
                                                                        American Psychiatric Association. 2013. Diagnostic and Statistical Manual of
      relationship between the pesticide chlorpyrifos and autism.           Mental Disorders. 5th ed. Washington, DC:American Psychiatric Association.
      The epidemiological studies (but not the rodent studies)          Arcury TA, Grzywacz JG, Isom S, Whalley LE, Vallejos QM, Chen H, et al. 2009.
      were previously reviewed by Lam et al. (2016), indicating a           Seasonal variation in the measurement of urinary pesticide metabolites among
      trend towards a positive association. Notably, chlorpyrifos           Latino farmworkers in eastern North Carolina. Int J Occup Environ Health
      was one of the few chemicals we reviewed that included                15(4):339–350, PMID: 19886344, https://doi.org/10.1179/oeh.2009.15.4.339.
                                                                        Autism and Developmental Disabilities Monitoring Network Surveillance. 2007.
      rodent studies with behaviors addressing both diagnostic cri-         Prevalence of autism spectrum disorders–autism and developmental disabilities
      teria for autism. Chlorpyrifos’s association with autism has          monitoring network, 14 sites, United States, 2002. MMWR Surveill Summ
      not yet been evaluated by meta-analysis. Given current                56(1):12–28, PMID: 17287715. https://www.cdc.gov/mmwr/preview/mmwrhtml/
      eﬀorts to determine whether U.S. Environmental Protection             ss5601a2.htm.
      Agency should regulate chlorpyrifos due to its eﬀects on          Baio J, Wiggins L, Christensen DL, Maenner MJ, Daniels J, Warren Z, et al. 2018.
      neurodevelopment (Hertz-Picciotto et al. 2018a; U.S. EPA              Prevalence of autism spectrum disorder among children aged 8 years - autism
                                                                            and developmental disabilities monitoring network, 11 sites, United States,
      2017), we believe a systematic review considering both the            2014. MMWR Surveill Summ 67(6):1–23, PMID: 29701730, https://doi.org/10.
      epidemiological and experimental rodent evidence is war-              15585/mmwr.ss6706a1.
      ranted and timely.                                                Bal VH, Kim SH, Fok M, Lord C. 2019. Autism spectrum disorder symptoms from
    • Lead: We identiﬁed ten epidemiological studies on lead, six           ages 2 to 19 years: implications for diagnosing adolescents and young adults.
      of which were related to lead as an air pollutant (reviewed           Autism Res 12(1):89–99, PMID: 30101492, https://doi.org/10.1002/aur.2004.
                                                                        Baron-Cohen S. 2002. The extreme male brain theory of autism. Trends Cogn Sci
      by Lam et al. with mixed results) (Lam et al. 2016). It may
                                                                            6(6):248–254, PMID: 12039606, https://doi.org/10.1016/S1364-6613(02)01904-6.
      be fruitful to review lead again, adding the three epidemio-      Beery AK, Kaufer D. 2015. Stress, social behavior, and resilience: insights from
      logical studies where lead was investigated as a biomarker            rodents. Neurobiol Stress 1:116–127, PMID: 25562050, https://doi.org/10.1016/j.
      of exposure (in baby teeth) and the four experimental rodent          ynstr.2014.10.004.
      studies. Although eﬀorts are underway to bring lead expo-         Bellinger DC, Chen A, Lanphear BP. 2017. Establishing and achieving national goals
      sure to “near zero” levels (Bellinger et al. 2017), understand-       for preventing lead toxicity and exposure in children. JAMA Pediatr 171(7):616–
                                                                            618, PMID: 28505218, https://doi.org/10.1001/jamapediatrics.2017.0775.
      ing speciﬁcally whether it contributes to the incidence of        Bey AL, Jiang YH. 2014. Overview of mouse models of autism spectrum disorders.
      autism is an important question to address, as it may have            Curr Protoc Pharmacol 66(1):5.66.1–5.66.26, PMID: 25181011, https://doi.org/10.
      relevance for treatment and prevention eﬀorts.                        1002/0471141755.ph0566s66.
    • PCBs: Another potential candidate for systematic review is        Braun JM, Kalloo G, Chen A, Dietrich KN, Liddy-Hicks S, Morgan S, et al. 2017.
      the group of industrial pollutants, PCBs. We identiﬁed eight          Cohort profile: the Health Outcomes and Measures of the Environment (HOME)
      epidemiological studies and three experimental rodent stud-           study. Int J Epidemiol 46(1):24, PMID: 27006352, https://doi.org/10.1093/ije/dyw006.
                                                                        Buescher AV, Cidav Z, Knapp M, Mandell DS. 2014. Costs of autism spectrum dis-
      ies on PCBs. Although they have been largely regulated as             orders in the United Kingdom and the United States. JAMA Pediatr 168(8):721–
      hazardous chemicals, whether PCBs contribute to the etiol-            728, PMID: 24911948, https://doi.org/10.1001/jamapediatrics.2014.210.
      ogy of autism in humans remains to be determined, as they         Carter CJ, Blizard RA. 2016. Autism genes are selectively targeted by environmen-
      have not yet been evaluated by systematic review or meta-             tal pollutants including pesticides, heavy metals, bisphenol A, phthalates and
      analysis.                                                             many others in food, cosmetics or household products. Neurochem Int 101:83–
    Search terms. It should be noted that the animal evidence in            109, PMID: 27984170, https://doi.org/10.1016/j.neuint.2016.10.011.
                                                                        Centers for Disease Control and Prevention. 2013. International Classification of
this scoping review may be underestimated because we did not                Diseases, Ninth Revision, Clinical Modification (ICD-9-CM). http://www.cdc.
include search terms for speciﬁc behavioral tests such as ultra-            gov/nchs/icd/icd9cm.htm [accessed 6 February 2019].
sonic vocalizations or the three-chamber test. It is likely that        Centers for Disease Control and Prevention. 2017a. Facts About Autism Spectrum
these speciﬁc tests have been utilized in developmentally exposed           Disorder (ASD). https://www.cdc.gov/ncbddd/autism/facts.html [accessed 23
animals outside of the context of autism, for example, in studies           August 2018].
                                                                        Centers for Disease Control and Prevention. 2017b. Data & Statistics on Autism
exploring eﬀects of developmental chemical exposures on social
                                                                            Spectrum Disorder. https://www.cdc.gov/ncbddd/autism/data.html [accessed
behavior [e.g., Wolstenholme et al. (2011)] or in studies model-            20 December 2017].
ing other neurobehavioral disorders. Future reviews would bene-         Chang YC, Cole TB, Costa LG. 2017. Behavioral phenotyping for autism spectrum
ﬁt from the reﬁnement of relevant literature search terms for               disorders in mice. Curr Protoc Toxicol 72(1):11.22.1–11.22.21, PMID: 28463420,
speciﬁc animal behavioral tests. To some extent, this may occur             https://doi.org/10.1002/cptx.19.
as journals begin publishing protocols developed a priori for           Children's Hospital of Philadelphia. 2016. Diagnosis. https://www.carautismroadmap.
                                                                            org/category/diagnosis/ [accessed 24 May 2018].
scoping and systematic reviews, which allows for input on the           Christensen DL, Bilder DA, Zahorodny W, Pettygrove S, Durkin MS, Fitzgerald RT, et al.
search strategy during peer review and also provides an opportu-            2016a. Prevalence and characteristics of autism spectrum disorder among 4-
nity for public review. Toward this end, all of the data evaluated          year-old children in the autism and developmental disabilities monitoring network.
in this scoping review are publicly available in easy-to-use,               J Dev Behav Pediatr 37(1):1–8, https://doi.org/10.1097/DBP.0000000000000235.


Environmental Health Perspectives                                046001-10                                                                127(4) April 2019
                                                                    10                                                                Exhibit 66
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 12 of 486
Christensen DL, Braun KVN, Baio J, Bilder D, Charles J, Constantino JN, et al.               Health Study II. Am J Epidemiol 186(7):834–842, PMID: 28525627, https://doi.org/10.
    2016b. Prevalence and characteristics of autism spectrum disorder among                  1093/aje/kwx158.
    children aged 8 years–autism and developmental disabilities monitoring net-          Hommer RE, Swedo SE. 2015. Schizophrenia and autism-related disorders.
    work, 11 sites, United States, 2012. MMWR Surveill Summ 65(13):1–23, PMID:               Schizophr Bull 41(2):313–314, PMID: 25634913, https://doi.org/10.1093/schbul/
    30439868, https://doi.org/10.15585/mmwr.ss6513a1.                                        sbu188.
Cimino AM, Boyles AL, Thayer KA, Perry MJ. 2016. Effects of neonicotinoid pesti-         Jeddi MZ, Janani L, Memari AH, Akhondzadeh S, Yunesian M. 2016. The role of
    cide exposure on human health: a systematic review. Environ Health Perspect              phthalate esters in autism development: a systematic review. Environ Res
    125(2):155–162, PMID: 27385285, https://doi.org/10.1289/EHP515.                          151:493–504, PMID: 27567353, https://doi.org/10.1016/j.envres.2016.08.021.
Clancy B, Finlay BL, Darlington RB, Anand KJ. 2007. Extrapolating brain develop-         Kalkbrenner AE, Windham GC, Serre ML, Akita Y, Wang X, Hoffman K, et al. 2014.
    ment from experimental species to humans. Neurotoxicology 28(5):931–937,                 Particulate matter exposure, prenatal and postnatal windows of susceptibility,
    PMID: 17368774, https://doi.org/10.1016/j.neuro.2007.01.014.                             and autism spectrum disorders. Epidemiology 26(1):30–42, PMID: 25286049,
Crawley JN. 2012. Translational animal models of autism and neurodevelopmental               https://doi.org/10.1097/EDE.0000000000000173.
    disorders. Dialogues Clin Neurosci 14(3):293–305, PMID: 23226954.                    King M, Bearman P. 2009. Diagnostic change and the increased prevalence of au-
De Felice A, Greco A, Calamandrei G, Minghetti L. 2016. Prenatal exposure to the             tism. Int J Epidemiol 38(5):1224–1234, PMID: 19737791, https://doi.org/10.1093/
    organophosphate insecticide chlorpyrifos enhances brain oxidative stress and             ije/dyp261.
    prostaglandin E2 synthesis in a mouse model of idiopathic autism. J Neuro-           Lam J, Sutton P, Kalkbrenner A, Windham G, Halladay A, Koustas E, et al. 2016. A
    inflammation 13(1):149, PMID: 27301868, https://doi.org/10.1186/s12974-016-0617-4.       systematic review and meta-analysis of multiple airborne pollutants and autism
Ellenbroek B, Youn J. 2016. Rodent models in neuroscience research: is it a rat              spectrum disorder. PloS One 11(9):e0161851, PMID: 27653281, https://doi.org/10.
    race? Dis Model Mech 9(10):1079–1087, PMID: 27736744, https://doi.org/10.                1371/journal.pone.0161851.
    1242/dmm.026120.                                                                     Lavelle TA, Weinstein MC, Newhouse JP, Munir K, Kuhlthau KA, Prosser LA. 2014.
Falkmer T, Anderson K, Falkmer M, Horlin C. 2013. Diagnostic procedures in autism            Economic burden of childhood autism spectrum disorders. Pediatrics 133(3):
    spectrum disorders: a systematic literature review. Eur Child Adolesc Psychiatry         e520–e529, PMID: 24515505, https://doi.org/10.1542/peds.2013-0763.
    22(6):329–340, PMID: 23322184, https://doi.org/10.1007/s00787-013-0375-0.            Lewis MH, Tanimura Y, Lee LW, Bodfish JW. 2007. Animal models of restricted re-
Flores-Pajot MC, Ofner M, Do MT, Lavigne E, Villeneuve PJ. 2016. Childhood autism            petitive behavior in autism. Behav Brain Res 176(1):66–74, PMID: 16997392,
    spectrum disorders and exposure to nitrogen dioxide, and particulate matter              https://doi.org/10.1016/j.bbr.2006.08.023.
    air pollution: a review and meta-analysis. Environ Res 151:763–776, PMID:            Li H, Ma H, Lydy MJ, You J. 2014. Occurrence, seasonal variation and inhalation
    27609410, https://doi.org/10.1016/j.envres.2016.07.030.                                  exposure of atmospheric organophosphate and pyrethroid pesticides in an
Fluegge K. 2016. Does environmental exposure to the greenhouse gas, N2O, con-                urban community in South China. Chemosphere 95:363–369, PMID: 24125706,
    tribute to etiological factors in neurodevelopmental disorders? A mini-review of         https://doi.org/10.1016/j.chemosphere.2013.09.046.
    the evidence. Environ Toxicol Pharmacol 47:6–18, PMID: 27566494, https://doi.org/    Lyall K, Croen L, Daniels J, Fallin MD, Ladd-Acosta C, Lee BK, et al. 2017. The
    10.1016/j.etap.2016.08.013.                                                              changing epidemiology of autism spectrum disorders. Annu Rev Public Health
Fordyce TA, Leonhard MJ, Chang ET. 2018. A critical review of developmental ex-              38:81–102, PMID: 28068486, https://doi.org/10.1146/annurev-publhealth-031816-
    posure to particulate matter, autism spectrum disorder, and attention deficit            044318.
    hyperactivity disorder. J Environ Sci Health A Tox Hazard Subst Environ Eng          Mandrioli D, Silbergeld EK. 2016. Evidence from toxicology: the most essential sci-
    53(2):174–204, PMID: 29157090, https://doi.org/10.1080/10934529.2017.1383121.            ence for prevention. Environ Health Perspect 124(1):6–11, PMID: 26091173,
Frazier TW, Thompson L, Youngstrom EA, Law P, Hardan AY, Eng C, et al. 2014. A               https://doi.org/10.1289/ehp.1509880.
    twin study of heritable and shared environmental contributions to autism. J          McDermott S, Salzberg DC, Anderson AP, Shaw T, Lead J. 2015. Systematic review
    Autism Dev Disord 44(8):2013–2025, PMID: 24604525, https://doi.org/10.1007/              of chromium and nickel exposure during pregnancy and impact on child out-
    s10803-014-2081-2.                                                                       comes. J Toxicol Environ Health A 78(21–22):1348–1368, PMID: 26571332,
Gong T, Dalman C, Wicks S, Dal H, Magnusson C, Lundholm C, et al. 2017.                      https://doi.org/10.1080/15287394.2015.1090939.
    Perinatal exposure to traffic-related air pollution and autism spectrum disor-       Moosa A, Shu H, Sarachana T, Hu VW. 2018. Are endocrine disrupting com-
    ders. Environ Health Perspect 125(1):119–126, PMID: 27494442, https://doi.org/           pounds environmental risk factors for autism spectrum disorder? Horm
    10.1289/EHP118.                                                                          Behav 101:13–21, PMID: 29042182, https://doi.org/10.1016/j.yhbeh.2017.10.003.
Gopalakrishnan S, Ganeshkumar P. 2013. Systematic reviews and meta-analysis:             Morales-Suárez-Varela M, Peraita-Costa I, Llopis-González A. 2017. Systematic
    understanding the best evidence in primary healthcare. J Family Med Prim                 review of the association between particulate matter exposure and autism
    Care 2(1):9–14, PMID: 24479036, https://doi.org/10.4103/2249-4863.109934.                spectrum disorders. Environ Res 153:150–160, PMID: 27984759, https://doi.org/
Grzadzinski R, Dick C, Lord C, Bishop S. 2016. Parent-reported and clinician-                10.1016/j.envres.2016.11.022.
    observed autism spectrum disorder (ASD) symptoms in children with attention          Ng M, de Montigny JG, Ofner M, Do MT. 2017. Environmental factors associated
    deficit/hyperactivity disorder (ADHD): implications for practice under DSM-5.            with autism spectrum disorder: a scoping review for the years 2003–2013. Health
    Mol Autism 7:7, PMID: 26788284, https://doi.org/10.1186/s13229-016-0072-1.               Promot Chronic Dis Prev Can 37(1):1–23, PMID: 28102992, https://doi.org/10.
Haddaway NR, Macura B, Whaley P, Pullin AS. 2017. ROSES: Reporting standards                 24095/hpcdp.37.1.01.
    for systematic evidence syntheses. https://www.roses-reporting.com/ [accessed        Patisaul HB, Fenton SE, Aylor D. 2018. Animal models of endocrine disruption. Best
    11 February 2019].                                                                       Practice & Best Pract Res Clin Endocrinol Metab 32(3):283–297, PMID:
Hallmayer J, Cleveland S, Torres A, Phillips J, Cohen B, Torigoe T, et al. 2011.             29779582, https://doi.org/10.1016/j.beem.2018.03.011.
    Genetic heritability and shared environmental factors among twin pairs with          Presti MF, Powell SB, Lewis MH. 2002. Dissociation between spontaneously emit-
    autism. Arch Gen Psychiatry 68(11):1095–1102, PMID: 21727249, https://doi.org/           ted and apomorphine-induced stereotypy in Peromyscus maniculatus bairdii.
    10.1001/archgenpsychiatry.2011.76.                                                       Physiol Behav 75(3):347–353, PMID: 11897261, https://doi.org/10.1016/S0031-
Hertz-Picciotto I, Croen LA, Hansen R, Jones CR, van de Water J, Pessah IN. 2006.            9384(02)00641-8.
    The CHARGE study: an epidemiologic investigation of genetic and environmen-          Randall M, Egberts KJ, Samtani A, Scholten R, Hooft L, Livingstone N, et al. 2018.
    tal factors contributing to autism. Environ Health Perspect 114(7):1119–1125,            Diagnostic tests for autism spectrum disorder (ASD) in preschool children.
    PMID: 16835068, https://doi.org/10.1289/ehp.8483.                                        Cochrane Database Syst Rev 7:CD009044, PMID: 30075057, https://doi.org/10.
Hertz-Picciotto I, Delwiche L. 2009. The rise in autism and the role of age at diag-         1002/14651858.CD009044.pub2.
    nosis. Epidemiology 20(1):84–90, PMID: 19234401, https://doi.org/10.1097/EDE.        Rooney AA, Boyles AL, Wolfe MS, Bucher JR, Thayer KA. 2014. Systematic review
    0b013e3181902d15.                                                                        and evidence integration for literature-based environmental health science
Hertz-Picciotto I, Sass JB, Engel S, Bennett DH, Bradman A, Eskenazi B, et al.               assessments. Environ Health Perspect 122(7):711–718, PMID: 24755067,
    2018a. Organophosphate exposures during pregnancy and child neurodevelop-                https://doi.org/10.1289/ehp.1307972.
    ment: recommendations for essential policy reforms. PLoS Med 15(10):                 Rossignol DA, Genuis SJ, Frye RE. 2014. Environmental toxicants and autism spec-
    e1002671, PMID: 30356230, https://doi.org/10.1371/journal.pmed.1002671.                  trum disorders: a systematic review. Transl Psychiatry 4:e360, PMID: 24518398,
Hertz-Picciotto I, Schmidt RJ, Krakowiak P. 2018b. Understanding environmental               https://doi.org/10.1038/tp.2014.4.
    contributions to autism: causal concepts and the state of science. Autism Res        Roullet FI, Crawley JN. 2011. Mouse models of autism: testing hypotheses about
    11(4):554–586, PMID: 29573218, https://doi.org/10.1002/aur.1938.                         molecular mechanisms. Curr Top Behav Neurosci 7:187–212, PMID: 21225409,
Heyer DB, Meredith RM. 2017. Environmental toxicology: sensitive periods of de-              https://doi.org/10.1007/7854_2010_113.
    velopment and neurodevelopmental disorders. Neurotoxicology 58:23–41,                Sadowski RN, Wise LM, Park PY, Schantz SL, Juraska JM. 2014. Early exposure to
    PMID: 27825840, https://doi.org/10.1016/j.neuro.2016.10.017.                             bisphenol A alters neuron and glia number in the rat prefrontal cortex of adult
Hoffman K, Weisskopf MG, Roberts AL, Raz R, Hart JE, Lyall K, et al. 2017. Geographic        males, but not females. Neuroscience 279:122–131, PMID: 25193849,
    patterns of autism spectrum disorder among children of participants in Nurses'           https://doi.org/10.1016/j.neuroscience.2014.08.038.


Environmental Health Perspectives                                                046001-11                                                                127(4) April 2019
                                                                                     11                                                               Exhibit 66
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 13 of 486
Schwartzer JJ, Koenig CM, Berman RF. 2013. Using mouse models of autism spec-            Watson KK, Platt ML. 2012. Of mice and monkeys: using non-human primate mod-
    trum disorders to study the neurotoxicology of gene-environment interactions.            els to bridge mouse- and human-based investigations of autism spectrum dis-
    Neurotoxicol Teratol 36:17–35, PMID: 23010509, https://doi.org/10.1016/j.ntt.            orders. J Neurodev Disord 4(1):21, PMID: 22958282, https://doi.org/10.1186/
    2012.08.007.                                                                             1866-1955-4-21.
Spearow JL, Doemeny P, Sera R, Leffler R, Barkley M. 1999. Genetic variation in sus-     WHO (World Health Organization). 2016. International Statistical Classification of
    ceptibility to endocrine disruption by estrogen in mice. Science 285(5431):1259–         Diseases and Related Health Problems, 10th Revision. http://apps.who.int/
    1261, PMID: 10455051, https://doi.org/10.1126/science.285.5431.1259.                     classifications/icd10/browse/2016/en [accessed 6 February 2019].
Teatero ML, Netley C. 2013. A critical review of the research on the extreme male        Wolstenholme JT, Taylor JA, Shetty SR, Edwards M, Connelly JJ, Rissman EF.
    brain theory and digit ratio (2D:4D). J Autism Dev Disord 43(11):2664–2676,              2011. Gestational exposure to low dose bisphenol A alters social behavior in
    PMID: 23575643, https://doi.org/10.1007/s10803-013-1819-6.                               juvenile mice. PLoS One 6(9):e25448, PMID: 21980460, https://doi.org/10.1371/
Thayer KA, Doerge DR, Hunt D, Schurman SH, Twaddle NC, Churchwell MI, et al.                 journal.pone.0025448.
    2015. Pharmacokinetics of bisphenol A in humans following a single oral              Woodruff TJ, Sutton P. 2014. The Navigation Guide systematic review methodol-
    administration. Environ Int 83:107–115, PMID: 26115537, https://doi.org/10.1016/j.       ogy: a rigorous and transparent method for translating environmental health
    envint.2015.06.008.                                                                      science into better health outcomes. Environ Health Perspect 122(10):1007–
Turner MC, Vineis P, Seleiro E, Dijmarescu M, Balshaw D, Bertollini R, et al. 2018.          1014, PMID: 24968373, https://doi.org/10.1289/ehp.1307175.
    EXPOsOMICS: final policy workshop and stakeholder consultation. BMC Public           Workman AD, Charvet CJ, Clancy B, Darlington RB, Finlay BL. 2013. Modeling
    Health 18(1):260, PMID: 29448939, https://doi.org/10.1186/s12889-018-5160-z.             transformations of neurodevelopmental sequences across mammalian spe-
U.S. EPA (Environmental Protection Agency). 1998. Guidelines for Neurotoxicity Risk          cies. J Neurosci 33(17):7368–7383, PMID: 23616543, https://doi.org/10.1523/
    Assessment. EPA/630/R-95/001F. Washington, DC:United States Environmental                JNEUROSCI.5746-12.2013.
    Protection Agency.                                                                   Ye BS, Leung AOW, Wong MH. 2017. The association of environmental toxicants
U.S. EPA. 2016. About the TSCA Chemical Substance Inventory. https://www.epa.gov/            and autism spectrum disorders in children. Environ Pollut 227:234–242,
    tsca-inventory/about-tsca-chemical-substance-inventory [accessed 11 February             https://doi.org/10.1016/j.envpol.2017.04.039.
    2019].                                                                               Ye X, Wong LY, Bishop AM, Calafat AM. 2011. Variability of urinary concentrations
U.S. EPA. 2017. Revised Human Health Risk Assessment on Chlorpyrifos. https://               of bisphenol A in spot samples, first morning voids, and 24-hour collections.
    www.epa.gov/ingredients-used-pesticide-products/revised-human-health-risk-               Environ Health Perspect 119(7):983–988, PMID: 21406337, https://doi.org/10.1289/
    assessment-chlorpyrifos [accessed 12 February 2019].                                     ehp.1002701.
Venerosi A, Calamandrei G, Ricceri L. 2006. A social recognition test for female mice    Yoshimasu K, Kiyohara C, Takemura S, Nakai K. 2014. A meta-analysis of the evi-
    reveals behavioral effects of developmental chlorpyrifos exposure. Neurotoxicol          dence on the impact of prenatal and early infancy exposures to mercury on au-
    Teratol 28(4):466–471, PMID: 16814983, https://doi.org/10.1016/j.ntt.2006.05.003.        tism and attention deficit/hyperactivity disorder in the childhood. Neurotoxicology
Vineis P, Chadeau-Hyam M, Gmuender H, Gulliver J, Herceg Z, Kleinjans J, et al.              44:121–131, PMID: 24952233, https://doi.org/10.1016/j.neuro.2014.06.007.
    2017. The exposome in practice: design of the EXPOsOMICS project. Int J Hyg          Zablotsky B, BL I, Blumberg SJ. 2017. Estimated prevalence of children with diag-
    Environ Health 220(2 Pt A):142–151, PMID: 27576363, https://doi.org/10.1016/j.           nosed developmental disabilities in the United States, 2014–2016. NCHS Data
    ijheh.2016.08.001.                                                                       Brief (291):1–8. https://www.cdc.gov/nchs/products/databriefs/db291.htm.
von Ehrenstein OS, Aralis H, Cockburn M, Ritz B. 2014. In utero exposure to toxic        Zaidi NF, Agrawal AK, Srivastava SP, Seth PK. 1985. Effect of gestational and neo-
    air pollutants and risk of childhood autism. Epidemiology 25(6):851–858,                 natal styrene exposure on dopamine receptors. Neurobehav Toxicol Teratol
    https://doi.org/10.1097/EDE.0000000000000150.                                            7(1):23–28, PMID: 4039799.




Environmental Health Perspectives                                                046001-12                                                                127(4) April 2019
                                                                                     12                                                               Exhibit 66
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 14 of 486




     EXHIBIT 67
               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 15 of 486




Pregnancy, Immunity,
Schizophrenia, and Autism
by Paul H. Patterson




10       E N G I N E E R I N G   &   S C I E N C E   N O   . 3   2006

                                                                        1     Exhibit 67
                                                                                                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 16 of 486
                                                                                                                                                                            Recent evidence shows that this brain-immune
                                                                                                                                                                         conversation actually starts during the development
                                                                                                                                                                         of the embryo, where the state of the mother’s
                                                                                                                                                                         immune system can alter the growth of cells in the
                                                                                                                                                                         fetal brain. As we shall see, such alterations can
                                                                                                                                                                         lead to an increased risk of schizophrenia or autism
                                                                                                                                                                         in the oﬀspring.
                                                                                                                                                                            First let’s consider schizophrenia, which is a pro-
                                                                                                                                                                         gressive disorder whose initial psychotic symptoms
                                                                                                                                                                         usually appear in early adulthood. (For a gripping
                                                                                                                                                                         rendering of how psychotic episodes might appear
                                                                                                                                                                         to the suﬀerer, see Russell Crowe in A Beautiful
                                                                                                                                                                         Mind.) People with schizophrenia can be seem-
                                                                                                                                                                         ingly quite normal part of the time, and then have
                                                                                                                                                                         very severe problems, which is a huge diﬃculty for
                                                                                                                                                                         them—people have tended to blame the victim
                                                                                                                                                                         and wonder why the patient doesn’t get him- or
                                                                                                                                                                         herself together and behave properly.
                                                                                                                                                                            In the last decade or two, anatomical and
                                                                                                                                                                         functional diﬀerences between schizophrenic and
                                                                                                                   Can something as innocuous as the ﬂu cause            typical brains have begun to emerge. Magnetic
                                                                                                                schizophrenia? Can a pregnant mom’s sniﬄes               resonance imaging (MRI) scans of the brains of
                                                                                   Opposite: A detail from      have lifelong consequences for her unborn child?         identical twins, one with schizophrenia and one
                                                                                   The Temptations of St.       Does the brain’s own immune system play a role in        without, have shown that in 90 percent of the
                                                                                   Anthony by Hieronymus
                                                                                                                autism? The answers to these and related ques-           cases the twin with schizophrenia has enlarged
                                                                                                                tions are indeed surprising, and may suggest new         ventricles, which are butterﬂy-shaped, cerebro-
                                                                                   Bosch (d. 1516). The         avenues for treatment or even prevention.                spinal-ﬂuid-containing voids in the center of the
                                                                                   fantastic—in the strictest      As we learn more about the connections between        brain. One explanation for this enlargement is
                                                                                   sense of the word—ﬁg-        the brain and the immune system, we ﬁnd that             that the gray matter surrounding the ventricles
                                                                                                                these seemingly independent networks of cells are,       might have shrunk, meaning the brain has fewer
                                                                                   ures portrayed here are
                                                                                                                in fact, continually talking to each other. As an        or perhaps smaller neurons. Or the neurons might
                                                                                   not unlike some hal-         adult, the activation of your immune system causes       be more densely packed. An alternative hypothesis
                                                                                   lucinations reported by      many striking changes in your behavior—increased         invokes an infection—encephalitis, for instance,
                                                                                   schizophrenia sufferers.
                                                                                                                sleep, loss of appetite, less social interaction—and,    will expand the ventricles. Schizophrenia does not
                                                                                                                of course, headaches. Conversely, stress in your life    result from a frank infection of the mature brain,
                                                                                   Courtesy of the Museu        (as perceived by your brain) can inﬂuence immune         but there are other indications, which I’ll come
                                                                                   Nacional de Arte Antiga,     function—the brain regulates immune organs,              back to, that infections might be involved very
                                                                                   Lisbon.                      such as the spleen, via the autonomic nervous            early on.
                                                                                                                system.                                                     MRI shows anatomical details, but functional
                                                                                                                                                                         MRI, which tracks blood ﬂow, shows brain activ-
                                                                                                                                                                         ity. The more blood moving through a particular
                                                                                                                                                                         part of the brain, the more active it presumably
                                                                                                                                                                         is. In these renderings of functional MRI scans of
                                                                                                                                                                         a schizophrenic patient, the head at far left shows,
                                                                                                                                                                         in yellow, that the auditory cortex lit up when a
Reprinted from Dierks, et al., Neuron, vol. 22, March 1999, pp. 615–621, © 1999,




                                                                                                                                                                         Heschl’s gyrus is the
                                                                                                                                                                         brain’s main sound-pro-
                                                                                                                                                                         cessing center. A real
                                                                                                                                                                         sound lights it up on both
                                                                                                                                                                         sides of the brain, as seen
                                                                                                                                                                         at far left in these 3-D ren-
                                                                                                                                                                         derings. The gyrus lights
with permission from Elsevier.




                                                                                                                                                                         up spontaneously during
                                                                                                                                                                         an auditory hallucination
                                                                                                                                                                         (left), but only on the
                                                                                                                                                                         brain’s dominant side.




                                                                                                                                                                  2006      E N G I N E E R I N G   &   S C I E N C E   N O   . 3   11

                                                                                                                                                       2                                                          Exhibit 67
                       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 17 of 486
                                             Right: There is clearly a genetic predisposition to schizo-
                                             phrenia. This chart shows how your chances of develop-
                                              ing the disease increase if you have a close relative with
                                               it—the more genes you share with the affected person,
                                        the higher your susceptibility. Adapted from Schizophrenia
                                            Genesis: The Origins of Madness by Irving I. Gottesman, W.
                                                              H. Freeman and Company, New York, 1990.




© Tee and Charles Addams Foundation.




                                                                                                           social problems. The diﬀerences are too small to
                                                                                                           be useful for an early diagnosis, but they’re there.
                                                                                                           There’s also a surprising delay in the development
                                                                                                           of motor functions—sitting, standing, walking,
                                                                                                           and so on.
                                                                                                               There’s a genetic component to schizophrenia.
                                                                                                           The most important risk factor for predicting
                                                                                                           schizophrenia is having a sibling with the disorder.
                                                                                                           In the general population, the risk for schizophre-
                                                                                                           nia is approximately 1 percent worldwide. If you
                                                                                                           have a schizophrenic cousin or uncle or aunt, the
                                                                                                           risk is doubled, which is not very signiﬁcant. But
                                                                                                           if you have an identical twin with schizophrenia,
                                                                                                           the risk is about 50 percent that you will become
                                                                                                           schizophrenic as well. But it’s not 100 percent, so
                                                                                                           it’s not a classical, dominant genetic disease like
                                                                                                           Huntington’s disease, where a single malfunction-
                                                                                                           ing gene gives you the disorder. Rather, people
                                                                                                           think there are some six to 12 genes involved, each
                                                                                                           of which contributes a small amount of risk. In the
                                                                                                           last couple of years, a number of these genes have
                                                                                                           been identiﬁed, including neuregulin, dysbindin,
                                                                                                           and one called “Disrupted-in-Schizophrenia,” or
                                                                                                           DISC1. Furthermore, each of these genes is well
                                        stereophonic sound was played through earphones.                   known from animal studies to be very important in
                                        The other head shows the brain activity when the                   early embryonic brain development.
                                        patient pushed a button to signal that he or she was                   There is also an environmental risk compo-
                                        “hearing voices.” The hallucinations only appear in                nent. Being born in the winter or spring months,
                                        the dominant hemisphere, so in this right-handed                   or being born and raised in an urban area both
                                        patient, only the left hemisphere’s auditory cortex                increase risk. This is consistent with an infectious
                                        lit up. It used to be said that the voices in their                hypothesis—we tend to get sick more often in the
                                        heads were imaginary, but since there is activity                  winter and spring, and we’re more likely to sample
                                        in the part of the brain that actually does process                other people’s germs if we live in a crowded area.
                                        auditory information, they really exist, in a sense.                   Another important environmental risk factor is
                                        Schizophrenics are hearing sounds, as far as their                 maternal infection, which will be one of my major
                                        brains know, and it would be very interesting to                   themes. Having a respiratory infection during the
                                        discover what generates this activity spontaneously.               second trimester of pregnancy increases the risk
                                           We know that schizophrenia begins in early                      for schizophrenia in one’s oﬀspring. In the year
                                        development. Statistically, children who will later                2000, Alan Brown and his colleagues at Columbia
                                        develop psychosis are more prone to disciplinary                   University in New York studied the medical records
                                        problems in school, tend to have lower IQs, and                    of 12,000 pregnant women who belonged to the
                                        are more likely to be beset with emotional and                     Kaiser HMO in the Oakland area. Brown found


12              E N G I N E E R I N G   &     S C I E N C E   N O   . 3   2006

                                                                                        3                                                Exhibit 67
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 18 of 486
                            that there was about a threefold increase in risk if             the blood. So these drugs might not only be acting
                            the woman had a respiratory infection during the                 in the brain, but on some aspect of the immune
                            second trimester, conﬁrming the conclusions of                   system to achieve their eﬀectiveness. I think this
                            previous studies that had not had access to patient              is a very interesting observation, but it hasn’t made
                            records. The researchers then analyzed frozen                    much of an impression on the research community
                            serum samples from those women, and found a                      yet, so the possibility hasn’t really been investigated
                            similar, or even larger—up to sevenfold—increased                carefully.
                            risk if antiﬂu antibodies were present during the                   A recent, very impressive paper by William
                            ﬁrst half of pregnancy. Moreover, they found a                   Eaton and colleagues at Johns Hopkins University
                            statistically signiﬁcant association with elevated lev-          Medical School analyzed the remarkably compre-
                            els of some members of a group of proteins called                hensive records of Denmark’s health system, which
                            cytokines. Cytokines are produced by the white                   tracks every Dane from the cradle to the grave.
                            blood cells, and their levels in the blood increase              The investigators accessed the ﬁles on all 7,704
                            when we get an infection. A calculation of the                   people who were diagnosed with schizophrenia
                            so-called attributable risk from this data led to the            between 1981 and 1998, including the details of
                            estimate that about 20 percent of the schizophrenia              every hospital visit those people ever made in their
                            cases would not have occurred if ﬂu exposure had                 entire lives. It turns out that people who developed
                            been prevented.                                                  any of nine diﬀerent autoimmune disorders—dis-
                               This is a really dramatic piece of information,               eases in which the body’s immune system begins
                            particularly given that the researchers had to com-              attacking one’s own cells—had a 45-percent
                            pletely ignore the genetic angle. (Even now, we                  increase in risk for developing schizophrenia.
                            cannot screen for the susceptibility genes that have                So there is a link between the immune system
                                                                                             and schizophrenia, but we don’t know what it is.
                                                                                             We know that a genetic predisposition to autoim-
 Alarmingly, cases of autism appear to be dramatically on the rise. However,                 mune disease exists—are the genes responsible
                                                                                             for this predisposition somehow linked to the
it’s not clear how much of this actually represents an increase in the incidence             ones predisposing to schizophrenia? Or is there
                                                                                             something about having an autoimmune disorder,
 of autism, or an increase in the diagnosis of autism rather than, for instance,             such as the creation of antibodies against certain
                                                                                             molecules, which increases risk for schizophrenia?
                                                                 mental retardation.
                                                                                                Now let’s turn to autism, which was originally
                                                                                             described by Leo Kanner at Johns Hopkins in 1943
                            since been identiﬁed.) Thus, the study presumably                as a type of schizophrenia. We don’t think that way
                            included a large number of people who will never                 anymore, but there are some interesting similari-
                            get schizophrenia because they aren’t genetically                ties—particularly in the withdrawal of patients
                            predisposed, yet it still found a three-to-sevenfold             from the world around them. The hallmarks
                            risk increase. The actual risk due to maternal infec-            of autism are, of course, deﬁcient social skills—
                            tion is therefore likely to be much higher.                      patients don’t read other people’s emotions well or
                               Other studies of adult schizophrenic subjects                 respond to them appropriately—and the lack of
                            have found cytokine imbalances and elevated levels               development of language. Heartbreakingly, about
                            of white cells in the blood. And antipsychotic                   30 percent of patients actually experience a regres-
                            drugs such as clozapine, which people take to treat              sion in these areas that starts at about age three.
                            hallucinations and disordered thoughts, are known                Unlike schizophrenics, however, autistic children
                            from animal studies to modulate cytokine levels in               frequently display odd, repetitive gestures—bang-
                                                                                             ing their heads against the wall, or a ﬂapping
                                                                                             motion with the hands that is a classic symptom
                                                                                             often used by teachers as a possible indication that
                                                                                             a problem may exist. And autistics tend to ﬁxate
                                                                                             on objects and rituals. A patient might spend
                                                                                             hours playing with a piece of string, for example, or
                                                                                             eating her dinner in just the right way. There’s also
                                                                                             fear of new situations or objects, and oftentimes
                                                                                             considerable problems with sensory stimuli—
                                                                                             extreme sensitivity to noises, for example. Alarm-
                                                                                             ingly, cases of autism appear to be dramatically on
                                                                                             the rise. However, it’s not clear how much of this
                                                                                             actually represents an increase in the incidence of
                                                                                             autism, or an increase in the diagnosis of autism
          This chart shows how the annual number of people diagnosed with autism who         rather than, for instance, mental retardation.
                                                                                                Like schizophrenia, there’s a strong genetic com-
          were served by California’s Department of Developmental Services began to
                                                                                             ponent to autism—the single biggest risk factor
          skyrocket in the mid-1990s. Courtesy of the DDS.                                   is having a sibling with it. Autism is also a multi-


                                                                                      2006      E N G I N E E R I N G   &   S C I E N C E   N O   . 3   13

                                                                        4                                                             Exhibit 67
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 19 of 486
                                                                                              astronomical increase in risk. Of course, rubella is
                                                                                              not common anymore, because we get vaccinated
                                                                                              against it, but the point is that maternal infection
                                                                                              can increase the risk for autism. Other infections
                                                                                              have also been implicated—a paper just came out
                                                                                              last week linking genital herpes infection with an
                                                                                              increased risk for autism.
                                                                                                 Without going into the details, the rates of auto-
                                                                                              immune diseases and allergies are higher in families
                                                                                              with autism, particularly in the mother. There are
                                                                                              also reports of immune dysfunctions in the blood
                                                                                              of autistic individuals. These various connections
                                                                                              to the immune system are, of course, reminiscent
                                                                                              of schizophrenia.
                                                                                                 There is also very striking evidence of immune
                                                                                              dysregulation in the brain itself. Just last year, a
                                                                                              group led by Carlos Pardo at Johns Hopkins found
                                                                                              what they’re calling a “neural inﬂammation” in
     Fingers, toes, limbs, and
                                                                                              postmortem examination of brains of patients with
  organs all develop in the                                                                   autism who died between the ages of eight and 44
  fetus according to a very           genetic disorder, with six to 10 genes involved, and    years. But these people weren’t infected—they died
  strict timetable, and the
                                      again, the genes that have been identiﬁed thus far      of such things as drowning or heart attacks. The
                                      (neuroligins 3 and 4, En-2, and Hox-a1) are very        study found that the microglial cells, which act as
       types of birth defects         important in embryonic brain development. Fur-          the brain’s own immune system, were activated.
seen in thalidomide babies            thermore, there are environmental risk factors for      The study also found amazing increases of certain
     correlate very precisely         autism. Valproic acid, which is used to treat epilep-   cytokines in the brain, and of others in the cerebro-
     to when the mother-to-
                                      sy, causes a dramatic increase in the risk of autism    spinal ﬂuid. This is a landmark paper, in my opin-
                                      when taken by women before they know they’re            ion. It presents the ﬁrst evidence that there’s an
  be took the drug. Some              pregnant. This drug is still commonly prescribed,       ongoing, permanent immune-system activation in
      thalidomide babies are          but people are beginning to get concerned about its     the brains of autistic people. It’s a subclinical state,
     also autistic, revealing a       use by pregnant women.                                  because there’s no overt infection. But it’s there.
                                         We have a valuable insight into the fetus’s period      To try to untangle how the immune system is
     window of vulnerability
                                      of vulnerability, thanks to the thalidomide tragedy.    intertwined with the development of these diseases,
      in early brain develop-         Those of you who are old enough will remember           we turned to an animal model. Animals are vital to
  ment. Autism data from              the use of thalidomide as an anti-morning-sickness
       K. Strömland et al. in
                                      drug in the 1960s. Severe birth defects resulted,
                                      as did an increased incidence of autism. But what




                                                                                                                                                              Vargas, et al. Annals of Neurology, vol. 57, no. 1, pp. 67–81, 2005, © 2004 American
     Developmental Medicine           is key here is that the kind of physical abnormal-




                                                                                                                                                              Neurological Association. Reprinted with permission of John Wiley & Sons, Inc.
 and Child Neurology, April           ity one got—missing ears, stunted arms, stunted
1994; graphic after Patricia          legs—was found to depend on how far along the
Rodier, Scientiﬁc American,
                                      pregnancy was. In other words, the child’s defor-
                                      mity told us exactly when, sometimes to within
              February 2000.          a day or two, the mother took the drug. The
                                      window of risk for autism proved to be days 20
                                      through 23 after conception—a very early stage
                                      in neural development. At this time, the neural
                                      tube is just closing, and the ﬁrst neurons are just
                                      being born. A similar window of risk is found with
                                      valproic acid, and with an ulcer-preventing drug
                                      called misoprostol. We don’t know the cause or
                                      causes of autism in most cases, but this window of
                                      vulnerability is clearly a very important clue to how
                                      the brain is altered in this disorder.
                                         Again, as in schizophrenia, there’s a maternal-
                                      infection risk factor. A review of the literature by
                                      Andrea and Roland Ciaranello at Stanford conclud-
                                      ed that “the principal nongenetic cause of autism is           In this cross section of the cerebellum of an autistic
                                      prenatal viral infection.” This was based primarily      patient, the microglial cells have been activated, as shown
                                      on studies of an epidemic of rubella, or German         by their absorption of a red dye that binds to an immune-
                                      measles, in New England in 1964. On the order of
                                      10 percent of the children born to infected mothers                                  system protein called HLA-DR.
                                      exhibited symptoms of autism, which is really an


14            E N G I N E E R I N G   &   S C I E N C E   N O   . 3   2006

                                                                             5                                                   Exhibit 67
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 20 of 486
        medical progress. If you think a gene is important
        in a particular disease, you can introduce that gene
        into a mouse, and note whether it gets something
        like the human disease. You can also test bacte-                                                                                                                                                     A handy guide to decipher-
        ria, viruses, and environmental toxins. You can                                                                                                                                                          ing mouse psychology.
        study pathogenesis—how the stages of the disease
        progress, and how it spreads from tissue to tis-
        sue—in animals much much easier than you could
        in humans. And you can, of course, test treat-
        ments. By law, you have to test drugs on animals
        ﬁrst. It’s also how we work out the details of new
        surgical procedures and explore the potential of
        new therapies, such as those involving stem cells.
        Without the animal studies that preceded them,
        such common but highly complex procedures as
        bone marrow, kidney, and heart transplants would
        not be available today.
           That’s all well and good, but what about animal
        models of mental illness? How do you psychoana-
        lyze a mouse? How can you tell if it’s hallucinat-
        ing? (I think we can, but that’s a topic for a future    might be some change in the electrical properties
        Watson lecture.) And how do we even model a dis-         of the neurons, or some molecular change such
        ease like autism, which is supposed to be uniquely       as the cytokine levels. Or it could be the tremors
        human? How can you measure an autistic mouse’s           and shuﬄing gait of Parkinson’s disease. In fact,
        impaired language skills when—sorry, Walt—they           the mouse models of Alzheimer’s and Huntington’s
        aren’t capable of speech in the ﬁrst place? Or at        diseases that are in routine use in labs around the
        least not speech that we can understand—they do          world do not display some of the diseases’ key
        communicate via alarm and distress calls, and there      features. The neurons that typically die in human
        is even some speculation that they can recognize         patients somehow survive, for example. So a mod-
        other mice by their voices. But that, again, is          el doesn’t have to be perfect to be extremely useful,
        another story.                                           even when testing potential human therapies.
           Fortunately, that isn’t what we really do with           Our laboratory is exploring a model of maternal
        animal models. We don’t mimic the whole disease          infection. We give a pregnant mouse the ﬂu by
        in any model—we mimic features of the disease.           touching a pipette containing a solution of the
        This might be the kinds of neurons that die. It          human inﬂuenza virus to her nose, which she then
                                                                                               inhales. The mouse
                                                                                               gets lethargic, stops
           Top: Elevated cytokine                                                              grooming herself,
         levels were found in three                                                            hunches in the corner
                                                                                            Vargas, et al. Annals of Neurology, vol. 57, no. 1, pp. 67–81, 2005, © 2004 American Neurological Association.


             different parts of the                                                            of the cage, and in
                                                                                               a few days recovers
        brains of autistic patients.
                                                                                               and behaves normally
         The ﬂat gray rectangle at                                                             again. In due time
          the bottom of the graph                                                              she gives birth, and we
          shows the corresponding
                                                                                               study the pups, both as
                                                                                               infants and adults. We
            levels in typical brains.                                                          watch their behavior,
        Bottom: Cytokine levels in                                                             and then examine their
         the cerebrospinal ﬂuid of                                                             pathology—what their
        autistic (purple) and unaf-
                                                                                               brains look like.
                                                                                                  What types of
                                                                                            Reprinted with permission of John Wiley & Sons, Inc.




          fected (yellow) subjects.                                                            mouse behavior might
                                                                                               be relevant for schizo-
                                                                                               phrenia or autism?
                                                                                               People often use what’s
                                                                                               called an open ﬁeld
                                                                                               test to study anxiety
                                                                                               under mildly stressful
                                                                                               conditions. The mouse
                                                                                               is placed in an enclo-
                                                                                               sure with a camera
                                                                                               overhead and grid


                                                          2006      E N G I N E E R I N G   &                                                                                       S C I E N C E                  N O   . 3        15

                                               6                                                                                                                                                               Exhibit 67
                   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 21 of 486




      The path followed by a
     control mouse exploring
 an unfamiliar place. The
 asterisk marks where the
 mouse was placed in the
     box, and the red circles
      show where the mouse
 stood up on its hind legs
     for a better whiff of its
               surroundings.

                                     lines on the ﬂoor so we can track where the animal          touching and sniﬃng it from all sides, whereas our
                                     moves. A normal mouse usually spends a lot of               mouse born to an infected mother is very reluctant
                                     time creeping along the edges of the box at ﬁrst,           to go anywhere near it. In fact, this mouse turns
                                     because it’s afraid that it’s dangerous to go out into      its head away and acts as if the object isn’t there.
                                     the middle—which, obviously, it might be. But               We measure the time lapse before the mouse ﬁrst
                                     it will eventually inspect most of the box, pausing         touches the object, which we call the latency to
                                     frequently in the process to rear up on its hind legs       ﬁrst contact, and we count how often contacts are
                                     and sniﬀ the air. Our normal mice, which we call            made. Again, the diﬀerences are dramatic. The
                                     control mice, are born to “sham-infected” mothers           “autistic” mouse waits much longer, and touches
                                     who were given a sterile saline solution without the        the object far fewer times.
                                     virus. These mice do exactly the same thing—they               We also do simple social interaction tests. We
       By contrast, a mouse          are timid at ﬁrst, but they’re soon traipsing all over      put two mice who don’t know each other in the
 whose mother got the ﬂu             the box.                                                    box, and ask how long it takes them to make
     tends to stay hunkered             Below is an example of an adult mouse who was            physical contact, and how often they do so. And
                                     born to a ﬂu-infected mother, and you can tell              not surprisingly, pairs of mice born to infected
down in the corner where
                                     immediately from the fecal pellets that it hasn’t           mothers make contact less than half as often and
               it was placed.        moved beyond its corner very much at all. We                have more than four times the latency. So clearly
                                                                     would interpret this        they’re not socializing properly. Grad student Steve
                                                                     as excessively fearful      Smith is now following up on that observation by
                                                                     behavior, given the
                                                                     mildly stressful nature
                                                                     of the situation, and       Adapted from Shi, et al., The Journal of Neuroscience, vol. 23, no. 1, pp. 297–302, January
                                                                                                 1, 2003. © 2002 Society for Neuroscience. Reprinted with permission of Wiley-Liss,
                                                                     we can quantitate it by     Inc., a subsidiary of John Wiley & Sons, Inc.
                                                                     simply measuring the
                                                                     amount of time spent
                                                                     in the center squares of
                                                                     the box. This mouse
                                                                     enters the center many
                                                                     fewer times, and it rears
                                                                     and sniﬀs much less
                                                                     often as well.
                                                                        The so-called
                                                                     novel-object test is also
                                                                     relevant. Remember,
                                                                     autistic children are
                                                                     often afraid of unfamil-    Mice whose mothers were given the ﬂu virus ventured into
                                                                     iar things. So when we
                                                                                                 the great empty middle of the box much less often (left)
                                                                     put something strange
                                                                     and new in the ﬁeld,        and spent much less time there overall (center). They also
                                                                     say a coﬀee cup, the        reared up to sniff less often (right).
                                                                     control mouse care-
                                                                     fully investigates it,


16           E N G I N E E R I N G   &   S C I E N C E   N O   . 3   2006

                                                                               7                                                                      Exhibit 67
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 22 of 486
                                          At least rodents don’t run
                                          up bar tabs—biology staff
                                           member Limin Shi puts a
                                             pair of mice in a three-
                                          room box designed to test
                                                    their social skills.




                                                                           using a box divided into three rooms. We put our
                                                                           test mouse in the middle room, and then we put
                                                                           an unfamiliar mouse in one of the side rooms. We
                                                                           leave the room on the opposite side empty in some
                                                                           tests, and in others we put a cage mate of our test
                                                                           mouse in there. Then we sit back and watch where
                                                                           our test mouse goes. Normal mice like novelty,
                                                                           and almost always go to the strange mouse, even
                                                                           when there is a familiar mouse in the other room.
                                                                           Preliminary results with our “autistic” mice, how-
                                                                           ever, show that they prefer to remain in the central
                                                                           chamber regardless of who else is in the box with
                                                                           them.
                                                                              Another pertinent test is the startle response,
                                                                           which is a lot like sneaking up behind someone
                                                                           with an inﬂated paper bag and popping it. We put
                                                                           the mouse in a tube inside a soundproof box, and
                                                                           underneath that tube is a motion sensor. There’s
                                                                           a speaker in the box, and when a loud sound is
                                                                           played, the mouse is startled, and we measure how
                                                                           high it jumps. But if we precede the loud sound
           Top: A normal mouse inspects an unfamiliar object with
                                                                           with a softer sound that doesn’t startle the mouse—
                                                                           called a prepulse—it doesn’t jump so much. This
                                                       avid curiosity.     is called prepulse inhibition, or PPI, and when
        Bottom: An “autistic” mouse ignores it, seeming to act on          the same type of test is done in people, a striking
        the theory that if it can’t see the object, the object doesn’t     deﬁcit is observed in schizophrenic and autistic
                                                                 exist.
                                                                           subjects. In other words, they get startled just as
                                                                           much regardless of whether they got a prepulse or
                                                                           not. The loud noise surprises them every time. We
                                                                           think this relates to the attention-deﬁcit issues. On
                                                                           the next page is a plot of the amount of the mice’s
                                                                           PPI versus prepulse intensity. As we increase the
                                                                           prepulse intensity, we get a bigger inhibition across
                                                                           the board, but our “autistic” mice have a PPI deﬁcit
                                                                           at every intensity.


                                                                   2006       E N G I N E E R I N G   &   S C I E N C E   N O   . 3   17

                                                      8                                                             Exhibit 67
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 23 of 486


Right: The mouse-startling
 machine. The mouse sits
      in its comfy burrow—a
 plastic tube, seen end-on
  in these pictures, that in
      turn sits on a platform
with a motion sensor (the
     black unit connected to
       the black cable) on its
                   underside.
     Far right: Regardless of
how loud the prepulse was                                                                    Adapted from Shi, et al., The Journal of Neuroscience, vol. 23, no. 1, pp. 297–302, January
                                                                                             1, 2003. © 2002 Society for Neuroscience. Reprinted with permission of Wiley-Liss,
 (the numbers are in deci-                                                                   Inc., a subsidiary of John Wiley & Sons, Inc.

bels), the “autistic” mouse
       was always more star-             The PPI is thought to be a measure of sen-          window of autism vulnerability. However, because
 tled—that is, had a lower
                                      sory-motor gating—the connection between the           fetal mice develop so fast, the illness also extends
                                      ﬁltering of incoming sensory information and the       through the period corresponding to that second-
     prepulse inhibition (PPI)        creation of motor outputs to the muscles—which         trimester stage in humans when maternal infec-
       than a control mouse.          is likely to be related to attention deﬁcits and       tions lead to an increased risk of schizophrenia.
                                      distractibility. In fact, a PPI deﬁcit is also found   Five days into the infection, a dye that marks newly
                                      in attention deﬁcient disorder. Importantly, those     formed neurons is injected into the mice, and they
                                      antipsychotic drugs mentioned earlier can restore      give birth six days after that. At right is the brain
                                      the PPI in schizophrenic subjects, whereas psycho-     of a normal pup. The green neurons have taken
                                      mimetic drugs—hallucinatory drugs—disrupt PPI.         up the dye, and most of them have migrated out
                                      We have shown the same thing to be true in our         to what neuroanatomists call layers 2 and 3 of the
                                      mice.                                                  cerebral cortex. This is similar to how a normal
                                         We presume that these behavioral abnormalities      newborn human brain would look, too. But this
                                      are based in brain pathology—changes in the nerve      layer is barely present in the pups from infected
                                      cells, or in their connections. In fact, postmortem    mothers. Something has gone very wrong, because
                                      examinations of at least some brains of schizophre-    the green cells have wandered oﬀ all over instead
                                      nia patients have shown nerve cells that are not in    of forming the normal, tightly packed layers. We
                                      their appropriate locations. So recently, biology      plan to repeat the experiment but let the pups grow
                                      staﬀ member Limin Shi, postdoc Natalia Malkova,        to adulthood to see if this disorganization persists,
                                      and Steve Smith have been looking at fetal brain       and whether it looks similar to what was found in
                                      development in the mice. For this analysis, the        those few human schizophrenia examples.
                                      pregnant mice are given the ﬂu at mid-pregnancy,          Another human pathology occurs in the cerebel-
                                      day 9.5 of gestation, which corresponds to the         lum. The cerebellum has lobes, called lobules,
                                      period of very early brain development in humans.      which look like a cauliﬂower in cross section, and
                                      In other words, it’s similar to the thalidomide        contain neurons called Purkinje cells that are pres-




      The human (right) and
  mouse (far right) brains,
                 not to scale.




18            E N G I N E E R I N G   &   S C I E N C E   N O   . 3   2006

                                                                             9                                                                    Exhibit 67
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 24 of 486

                                                                                                                                      A 20-month-old child
                                                                                                                                      participates in Pierce and
                                                                                                                                      Courchesne’s current set
                                                                                                                                      of exploration studies.
                                                                                                                                      The tape grid on the ﬂoor
                                                                                                                                      helps the researchers map
                                                                                                                                      the child’s movements.
                                                                                                                                      Photo courtesy of Karen
                                                                                                                                      Pierce.




                               ent in all mammalian species. Some 90 percent
                               of postmortem autism samples show a substantial
                               reduction in the number of Purkinje cells in lobules
                               VI and VII. In some cases there are even misplaced
                               Purkinje cells. And MRI studies of living autistic
                               subjects reveal that lobules VI and VII are underde-
                               veloped.
                                  There is a fascinating correlation between          From Karen Pierce and Eric Courchesne, Biological Psychiatry, vol. 49, pp. 655–664,
                               abnormalities in lobules VI and VII and children’s     2001. © 2001. With permission from the Society of Biological Psychiatry.

                               exploratory behavior. In 2001, Karen Pierce and
                               Eric Courchesne at UC San Diego did a study
                               where they put a child (aged three to eight) in a
                               room with a lot of brightly colored boxes and other
                               intriguing objects, and counted how many of them
                               the child played with in eight minutes. The con-
                               trol kids, on average, explored about 10 of the 14
                               items. But the autistic children tended to ﬁxate on
                               a few objects to the exclusion of all others—in one
                               extreme example, the child got no further than the     An MRI scan of a control child’s cerebellum (left) and an
                               very ﬁrst item it encountered. All of these children
                                                                                      autistic child’s (right), with lobules VI and VII shaded red.
                               had previously had MRI scans as part of another
   Neurons from an early       study, and a dramatic correlation popped out—the
  stage of brain develop-      smaller the autistic child’s lobules VI and VII, the
 ment have been labeled        fewer objects the child showed interest in.
 with a ﬂuorescent green
                                  Because our “autistic” mice were similarly
                               immune to the allure of an unknown object,
dye. These neurons form        we wanted to see if they had the same cerebellar
 clearly visible layers in a   abnormality. Treating the cerebellum with a dye
 healthy newborn mouse         that just stains Purkinje cells reveals a consistent
                               diﬀerence in these mice, as you will see on the next
brain (top), but when the
                               page. In addition, we occasionally see what we
  mother was infected in       think are misplaced Purkinje cells. The cell bodies
 midpregnancy (bottom),        are supposed to line up in a neat row along the
the neurons are scattered
                               boundary between the red and the black zones, and
                               not dawdle in the dark interior. We think that this
       almost at random.       misplacement must have occurred in embryonic
                               development.
                                  Now let’s consider the mechanism for how this
                               works, which is where the animal model comes in
                               very handy indeed. Does the virus actually infect
                               the fetal brain itself, or is it working indirectly
                               through the mother’s immune system? We think


                                                                               2006        E N G I N E E R I N G        &     S C I E N C E      N O   . 3                  19

                                                                    10                                                                    Exhibit 67
                   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 25 of 486




      Control and “autistic”
mouse cerebellums stained
  with a dye that binds to
Purkinje cells. The bottom
 two images are close-ups
  of lobule VII. The bright
red globs are the Purkinje
  cell bodies, and the dark
  voids are actually chock-
     full with other types of
       cells. The right-hand
        image—an extreme
     example from an adult
mouse born to an infected
mother—shows almost no
              Purkinje cells.



                                     it’s the latter, because we can’t ﬁnd the virus in the      We think that maternal immune activation alters
                                     oﬀspring, either in the embryonic brain or at birth.     brain circuits. Besides that dramatic abnormal
                                     That’s not surprising because, after all, inﬂuenza is    layering Limin ﬁnds in the mouse cortex, and a loss
                                     primarily a respiratory virus. It hardly ever gets out   of Purkinje cells that’s been seen in the human cer-
                                     of the lungs, throat, and nose and into the rest of      ebellum, there’s that permanent, subclinical, altered
                                     the body. When it does, you have viremia, which          immune state in the autistic brain—those increased
                                     is a very serious disease.                               cytokine levels. Are those cytokines an irrelevant,
                                         Furthermore, we can evoke an immune response         residual footprint—a fossil, if you will—of some
                                     in the mother without using a virus, simply by           earlier event, like a maternal infection? Or are
                                     injecting her with a piece of double-stranded RNA.       they actually interacting with the brain in an
                                     Mammals don’t make double-stranded RNA but               ongoing fashion, with consequences visible in the
                                     many viruses do, so the immune system knows              patients’ behavior? I favor the latter hypothesis.
                                     that when it sees double-stranded RNA, it needs to
                                     swing into action. It starts secreting cytokines and
                                     in general mounting a vigorous antiviral response,
                                     even though there’s no infection. Tellingly, the
                                     oﬀspring of mothers whose immune systems have
                                     been artiﬁcially activated in this way display the
                                     same PPI deﬁcit that we saw before. So we don’t
                                     need the virus; activation of the maternal immune
        Errant Purkinje cells
                                     system is suﬃcient to alter the behavior of the
                                     oﬀspring.
(white arrowheads) in the                A second example of “autistic” behavior brought
        middle of lobule VI.         on by maternal immune activation was discovered
                                     by Natalia Malkova. Anecdotal evidence suggests
                                     that autistic human infants may be less bonded
                                     with their mothers. When Natalia removes the                   Mouse pups born to uninfected mothers (yellow bar)
                                     mother mouse from the family cage, it normally
                                                                                                    cried about 60 times in three minutes, or once every
                                     induces considerable crying in the control pups,
                                     although since mouse pups vocalize at ultrasonic          three seconds, when separated from Mom. So did control
                                     frequencies, we have to use a special microphone           pups (purple) whose mothers had inhaled a sterile saline
                                     to hear them. So Natalia counted how often the            solution. Pups whose mothers’ immune systems had been
                                     pups cried in three minutes, and the mice born to
                                     a double-stranded-RNA-exposed mother cried less          activated, either by a virus (lavender) or a piece of double-
                                     than pups born to a normal mother.                                      stranded RNA (green), cried much less often.



20           E N G I N E E R I N G   &   S C I E N C E   N O   . 3   2006

                                                                            11                                                   Exhibit 67
                                                                                                       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 26 of 486
                                                                                                                     In some clinical trials where cancer patients were                                                        Postdoc Natalia
                                                                                                                     given cytokines in the hopes that these molecules                                                         Malkova and
                                                                                                                     would attack their tumors, dramatic diﬀerences                                                            friend.
                                                                                                                     in behavior and mood became apparent—up to
                                                                                                                     severe depression, in the worst cases. And other
                                                                                                                     researchers have found that high levels of cytokines
                                                                                                                     in animals can alter learning and memory.
                                                                                                                        If this hypothesis is true, what would happen if
                                                                                                                     we changed the brain’s immune state? Antipsy-
                                                                                                                     chotic drugs are known to suppress the immune
                                                                                                                     system. Is that relevant to psychotic behavior? We
                                                                                                                     are very interested in this possibility. In fact, Car-
                                                                                                                     los Pardo of Johns Hopkins and I are organizing a
                                                                                                                     meeting with the Cure Autism Now and Autism
                                                                                                                     Speaks foundations to examine the possibility
                                                                                                                     of immune intervention in autism. People take
                                                                                                                     anti-inﬂammatory drugs such as aspirin to modu-
                                                                                                                     late their immune response all the time—is this a
                                                                                                                     strategy worth exploring in this context?
                                                                                                                        We are just starting to explore the interactions
Vargas, et al. Annals of Neurology, vol. 57, no. 1, pp. 67–81, 2005, © 2004 American




                                                                                                                     between the immune system and the developing                Paul Patterson, the Biaggini Professor of Biologi-
Neurological Association. Reprinted with permission of John Wiley & Sons, Inc.




                                                                                                                     brain. Cytokines aren’t the only possible conduit        cal Sciences at Caltech and a research professor of
                                                                                                                     from a mother’s infection to the fetus’s developing      neurobiological surgery at the Keck School of Medicine
                                                                                                                     brain—there are other changes brought about by           at USC, got his BA in biology at Grinnell College
                                                                                                                     corticosteroids, which are released following an         in Iowa in 1965, and his PhD from Johns Hopkins
                                                                                                                     infection or sickness, that also have eﬀects on the      in 1970. He was a professor of neurobiology at the
                                                                                                                     fetus. And don’t forget the genetic component—           Harvard Medical School before coming to Caltech in
                                                                                                                     on what are those genes acting to increase the           1983, following in the footsteps of his uncle, the late
                                                                                                                     susceptibility? They might aﬀect fetal brain devel-      Professor of Geochemistry Clair Patterson. This article
                                                                                                                     opment directly, or they might aﬀect the brain’s         was adapted by Douglas Smith from a Watson lecture
                                                                                                                     susceptibility to such other factors as cytokines,       given May 17, 2005, at which Patterson was intro-
                                                                                                                     or the response of the placenta to the mother’s          duced by Caltech trustee Ted Jenkins (BS ’65, MS
                                                                                                                     immune activation, or they might even be acting in       ’66), who has a schizophrenic son, and who with his
                                                                                                                     the mother, to aﬀect her response to infection. We       wife, Ginger, underwrote the cost of the mice for the
                                                                                                                     should be able to sort these possibilities out eventu-   beginning of this work. Other support came from the
                                                                                                                     ally, using this animal model.                           late Ruben Mettler (BS ’44, MS ’47, PhD ’49), the
                                                                                                                        Finally, I want to ask a question that’s come up      Cure Autism Now and Autism Speaks foundations,
                                                                                                                     in the literature in the last few years—should we        the Stanley Medical Research Institute, the McKnight
                                                                                                                     really be promoting universal maternal vaccination?      Foundation, and the National Institute of Mental
                                                                                        Top: Purkinje cells (pur-    The ﬂu vaccine has been recommended routinely            Health.
                                                                                       ple-blue dots) in a normal
                                                                                                                     to pregnant women in the United States since
                                                                                                                     1957. The oﬃcial policy of the Centers for Disease
                                                                                              human cerebellum.      Control states that “administration of vaccines to
                                                                                         Bottom: Nine of the 10      women seeking prenatal care is an opportunity
                                                                                         autistic brains analyzed    for preventative intervention that should not be
                                                                                                                     wasted.” Now you might say, “Well, of course,
                                                                                         showed patchy Purkinje
                                                                                                                     you don’t want to get the ﬂu if you’re pregnant!”
                                                                                                        cell loss.   But remember that double-stranded RNA experi-
                                                                                                                     ment—we activated the immune system, and it
                                                                                                                     caused all these downstream eﬀects on the fetus.
                                                                                                                     And what does a vaccination do? It activates the
                                                                                                                     immune system. That’s the point of vaccination.
                                                                                                                     In practice, not all pregnant women receive ﬂu
                                                                                                                     shots, and I think that universal vaccination of
                                                                                                                     pregnant women could get us into a whole new
                                                                                                                     set of problems. I’m hoping, therefore, that a way
                                                                                                                     will be found to intervene somehow and repair the
                                                                                                                     damage or reregulate the immune system. This
                                                                                                                     mouse model is an excellent place to start.              Mouse limos.


                                                                                                                                                                               PICTURE CREDITS: 17, 18, 21—Bob Paz; 14, 18 — Doug
                                                                                                                                                                               Cummings



                                                                                                                                                                       2006      E N G I N E E R I N G   &   S C I E N C E   N O   . 3       21

                                                                                                                                                            12                                                         Exhibit 67
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 27 of 486




     EXHIBIT 68
                                HHS Public Access
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 28 of 486
                                 Author manuscript
                                Pediatrics. Author manuscript; available in PMC 2020 February 21.
Author Manuscript




                    Published in final edited form as:
                     Pediatrics. 2014 March ; 133(3): e520–e529. doi:10.1542/peds.2013-0763.



                    Economic Burden of Childhood Autism Spectrum Disorders
                    Tara A. Lavelle, PhDa, Milton C. Weinstein, PhDb, Joseph P. Newhouse, PhDc, Kerim Munir,
                    MD, MPH, DScd, Karen A. Kuhlthau, PhDe, Lisa A. Prosser, PhDf
                    aPhD     Program in Health Policy, Harvard University, Cambridge, Massachusetts;
                    bDepartmentof Health Policy and Management, Harvard School of Public Health, Boston,
                    Massachusetts;
Author Manuscript




                    cDepartment       of Health Care Policy, Harvard Medical School, Boston, Massachusetts;
                    dDivision    of Developmental Medicine, Boston Children’s Hospital, Boston, Massachusetts;
                    eCenter for Child and Adolescent Health Research and Policy, Massachusetts General Hospital,
                    Boston, Massachusetts;
                    fChildHealth Evaluation and Research Unit, Division of General Pediatrics, University of Michigan
                    Health System, Ann Arbor, Michigan

                    Abstract
                         OBJECTIVE: To estimate the associations between autism spectrum disorder (ASD) diagnoses
                         and service use, caregiver time, and cost outcomes.
Author Manuscript




                         METHODS: We used national data from the Medical Expenditure Panel Survey linked to the
                         National Health Interview Survey and a study-specific survey to estimate the annual utilization and
                         costs for health care, school, ASD-related therapy, family-coordinated services, as well as
                         caregiver time in children aged 3 to 17 years, with and without parent-reported ASD. Regression
                         analyses estimated the association between ASD diagnosis and cost, controlling for child gender,
                         age, race/ethnicity, insurance status, household income, country region and urban/rural
                         classification, and non–ASD-related illnesses.

                         RESULTS: Children with parent-reported ASD had higher levels of health care office visits and
                         prescription drug use compared with children without ASD (P < .05). A greater proportion of
                         children in the ASD group used special educational services (76% vs 7% in the control group, P
                         < .05). After adjusting for child demographic characteristics and non–ASD-associated illnesses,
Author Manuscript




                         ASD was associated with $3020 (95% confidence interval [CI]: $1017–$4259) higher health care
                         costs and $14 061 (95% CI: $4390–$24 302) higher aggregate non–health care costs, including
                         $8610 (95% CI: $6595–$10 421) higher school costs. In adjusted analyses, parents who reported



                    Address correspondence to Tara A. Lavelle, PhD, Tufts Medical Center, 800 Washington St. #63, Boston, MA 02111.
                    tlavelle@tuftsmedicalcenter.org.
                    Dr Lavelle contributed to the conceptualization and design of the study, coordinated data collection, carried out all data analyses,
                    drafted the manuscript, had full access to all of the data in the study, and takes responsibility for the integrity of the data and the
                    accuracy of the data analysis; Drs Weinstein, Newhouse, Munir, and Prosser contributed to the conceptualization and design of the
                    study and reviewed and revised the manuscript; Dr Kuhlthau contributed to the conceptualization and design of the study and critically
                    reviewed the manuscript; and all authors approved the final manuscript as submitted.
                    POTENTIAL CONFLICT OF INTEREST: The authors have indicated they have no potential conflicts of interest to disclose.




                                                                                      1                                                          Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 29 of 486
                    Lavelle et al.                                                                                                Page 2


                              that their child had ASD did not have significantly higher out-of-pocket costs or spend more time
Author Manuscript




                              on caregiving activities compared with control parents.

                              CONCLUSIONS: The economic burden associated with ASD is substantial and can be measured
                              across multiple sectors of our society. Previous analyses that focused on health care
                              underestimated this economic burden, particularly for school systems.

                        Keywords
                              cost of illness; health economics; autism spectrum disorder

                                        Over the past decade, the prevalence of autism spectrum disorder (ASD) diagnoses has
                                        increased considerably. The most recent data released from the Autism and Developmental
                                        Disabilities Network reveal a 78% increase in ASD prevalence between 2002 and 2008,1 and
                                        data from the National Survey of Children’s Health reveal that the prevalence of parent-
Author Manuscript




                                        reported ASD among children aged 6 to 17 years increased from 1.2% in 2007 to 2.0% in
                                        2011–2012.2 The increasing prevalence highlights a growing need for resources to provide
                                        care for this population of children. Studies have shown that families of children with ASD
                                        face high out-of-pocket costs.3–9 To date, however, there has not been a comprehensive
                                        pediatric cost analysis of ASD in the United States. Previous analyses have mainly focused
                                        on health care,8–13 despite evidence that costs incurred outside of the health care system
                                        may play a more important role in the total economic burden of ASD.3,14

                                        In this study, we used data from 3 national sources to estimate the total economic costs
                                        associated with pediatric ASD and the out-of-pocket costs specifically borne by families. We
                                        compared the following sources of cost for children with and without parent-reported ASD:
                                        the annual utilization of health care, school, ASD-related therapy, family-coordinated
Author Manuscript




                                        services, and caregiver time.


                        METHODS
                        Study Samples
                                        Study samples included children between the ages of 3 and 17 years with and without
                                        parent-reported ASD. To estimate annual health care utilization and costs, we linked
                                        observations from the cross-sectional Medical Expenditure Panel Survey (MEPS) to the
                                        Sample Child Core questionnaire in the National Health Interview Survey (NHIS).15,16 The
                                        NHIS is administered each year to a new sample of US households with noninstitutionalized
                                        adults and children. General health data are collected from all members of the sampled
                                        households, and more detailed health information is collected on 1 child in the household for
Author Manuscript




                                        the Sample Child Core questionnaire. In this study, children with a positive response to the
                                        NHIS Sample Child Core question “Has a doctor or health care provider ever told you that
                                        [child’s name] has autism?” were assigned to the ASD group. The control group was
                                        composed of children with a negative response. The MEPS collects more detailed health
                                        care utilization and expenditure data from a representative subset of households from the
                                        previous year’s NHIS sample, and follows this sample subset over a 2-year period.




                                             Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                    2                                        Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 30 of 486
                    Lavelle et al.                                                                                            Page 3


                                     We used individual ID numbers to link 23 057 observations of children who had records in
Author Manuscript




                                     both the NHIS Sample Child Core from 2001 to 2007 and the MEPS from 2003 to 2008.
                                     These linkable observations were 19% of the total NHIS Child Core sample and 13% of the
                                     MEPS sample. Twelve children were eliminated from the linked sample for not having an
                                     indicator of ASD illness, and an additional 4161 children were eliminated for being outside
                                     of the 3- to 17-year age range when their MEPS data were collected, which left a final
                                     sample size of 18 884 (109 children with parent-reported ASD and 18 775 controls; Fig 1).

                                     To estimate non–health care utilization and expenditures, a survey was administered to 2
                                     groups of parents enrolled in a survey research panel managed by GfK Custom Research,
                                     LLC. This research panel is nationally representative; new panel members are currently
                                     recruited by mail by using probability sampling from a published address–based sample
                                     frame that covers ~98% of US households.17 Of all households initially contacted to join the
                                     survey panel along with our study sample, 16% had at least 1 household member who was
Author Manuscript




                                     successfully recruited. Panel members are asked to complete online surveys 3 to 4 times per
                                     month. Those without previous Internet access are provided with a laptop computer and
                                     Internet service while on the panel; those with Internet access are given small monthly
                                     stipends in exchange for their participation.18 All panel members are asked to complete a
                                     series of profile questions to determine their eligibility for specific surveys.

                                     A total of 201 potential respondents for our ASD group were randomly sampled from all
                                     survey panel members who had previously indicated on their GfK profile survey that they
                                     were the caregiver of a child under 18 years with autism or Asperger’s, and 204 potential
                                     respondents for our control group of parents of children without ASD were randomly
                                     selected from all parents on the panel who had a negative response to this profile question.
Author Manuscript




                                     A link to a screener questionnaire was e-mailed to the 405 survey panel members during
                                     October 2011. Screener questions asked parents whether they had a child between the ages
                                     of 3 and 17 years, and whether any of their children in this age range had been diagnosed
                                     with ASD, including autism, Asperger’s syndrome, or pervasive developmental disorder, not
                                     otherwise specified (PDD-NOS). Those in the ASD group who responded positively to both
                                     questions were then asked to complete a 25-minute online survey; those in the control group
                                     were asked to continue onto the survey if they had a child in this age range and no children
                                     in the range with ASD.

                                     We received responses from 72% (n = 145) of parents in the ASD group and 67% (n = 136)
                                     of controls after 2 e-mail reminders. Compared with nonrespondents, respondents were more
                                     likely to have previous Internet access (P < .01) and a bachelor’s degree or higher (P = .04),
                                     but other demographic characteristics were not statistically different.
Author Manuscript




                                     Twenty-three respondents were excluded from the sample at the screening stage on the basis
                                     of age and diagnosis criteria, 8 from the ASD group and 15 from the control group, leaving a
                                     final sample size of 258 (137 ASD, 121 controls; Fig 1). This study was approved by the
                                     Harvard University Institutional Review Board. All data were deidentified, and no informed
                                     consent was required.




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 3                                         Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 31 of 486
                    Lavelle et al.                                                                                           Page 4


                        Outcomes and Study Variables
Author Manuscript




                                     Our primary outcomes of interest were annual utilization and costs for health care, school
                                     services, ASD-related therapies, family-coordinated services, and caregiver time (full
                                     classification of each category available in Supplemental Table 5). We estimated total costs
                                     for each category and family out-of-pocket costs for all services.

                                     We measured health care utilization for all categories reported in the MEPS data set
                                     including hospitalizations, office and emergency department visits, home health care, dental
                                     care visits, and prescription drug use. Total costs were assessed by using payments from all
                                     sources, including household and insurance payments; out-of-pocket costs were derived
                                     from household payments only.

                                     School resource utilization was examined broadly by type of school (public, private day,
                                     residential, home, or other), classroom type (special, general education), and whether the
Author Manuscript




                                     child qualified for and used special education services through an Individualized Education
                                     Program. Children were categorized into 11 mutually exclusive school placements on the
                                     basis of their school type, special education use, and age. Previously published unit cost
                                     estimates for total annual education expenditures by school placement type were applied to
                                     these classifications to estimate the annual education costs at all public and residential
                                     schools, as well as private schools providing special education services (Supplemental Table
                                     6).19–22 Reported tuition expenditures from all sources were used to assess the total cost of
                                     educating children in private day schools without any special education services. Out-of-
                                     pocket costs for all school placements were based on the reported family tuition
                                     expenditures.

                                     We used the parent survey to measure utilization and expenditures for ASD-related therapies
Author Manuscript




                                     that were not included in the MEPS data. These include treatments such as applied
                                     behavioral analysis, sensory integration, and communication therapies. All other resources
                                     used to care for children with parent-reported ASD are categorized as “family-coordinated
                                     services” for the purposes of this analysis. This is a broad category that includes items such
                                     as child care, legal services, and transportation. Costs for ASD-related therapies and family-
                                     coordinated services were based on reported expenditures by the family or other source
                                     excluding their school system (ie, insurance, Department of Developmental Services,
                                     charity, foundation, scholarship, fellowship). Out-of-pocket costs reflect family expenditures
                                     only.

                                     Caregiving time was measured as the amount of time all caregivers in the household had
                                     reportedly spent on activities such as coordinating their child’s therapies, homework help,
Author Manuscript




                                     and travel to appointments and activities during the previous 12 months. Time costs were
                                     converted to a dollar value by multiplying the number of hours spent on each caregiving
                                     activity by the 2011 mean wage rate for all US workers ($23/hour).23

                                     Our study survey and MEPS provided data on child demographic characteristics, health
                                     insurance coverage, geographic region, household income, and health conditions. In our
                                     survey we asked parents of children with ASD to report their child’s specific diagnosis
                                     (autism, Asperger’s syndrome, or PDD-NOS) and the severity of the child’s social


                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 4                                         Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 32 of 486
                    Lavelle et al.                                                                                            Page 5


                                     communication problems and restricted interests/repetitive behavior domains. A 3-level
Author Manuscript




                                     composite severity score (mild, moderate, severe) was derived on the basis of the reported
                                     severity levels on these 2 domains (Supplemental Fig 3).

                        Analyses
                                     We compared demographic and clinical characteristics for the ASD and control groups by
                                     using χ2 tests. We compared service utilization and caregiving hours for the ASD and
                                     control groups by using χ2 tests for categorical measures and nonparametric Kolmogorov-
                                     Smirnov tests for continuous measures.24 To estimate the association between ASD
                                     diagnosis and cost outcomes, we used generalized linear models (GLMs) with a log link
                                     function.25 The GLM was used in combination with a logit model to create a 2-part model
                                     for cost categories with ≥50% zero-cost observations. For analyses of health care costs we
                                     used the generalized estimating equation extension of the GLM to account for the multiple
Author Manuscript




                                     observations per subject in the sample, and also evaluated a 2-part model in a sensitivity
                                     analysis.

                                     In adjusted analyses we controlled for variables that had previously been identified as having
                                     an impact on costs, independent of health status.9,26–29 These included child gender, age,
                                     race/ethnicity, insurance status, household income, geographic region, and urban/ rural
                                     classification. We also controlled for the presence of other illnesses that do not have an
                                     established association with ASD30,31 and that were available in all data. These included
                                     allergies, arthritis, asthma, cerebral palsy, cystic fibrosis, diabetes, diarrhea/colitis, Down
                                     syndrome, hearing impairment, heart disease, muscular dystrophy, sickle cell anemia, and
                                     vision impairment. In sensitivity analyses we added an indicator variable for the presence of
                                     epilepsy or intellectual disability to our model, to evaluate the influence of controlling for
                                     these conditions with established associations with ASD.32,33
Author Manuscript




                                     Confidence intervals (CIs) around all mean values and regression coefficients were
                                     estimated using nonparametric bootstrapping procedures.34 The goodness of fit of each
                                     GLM was measured by using a test of concordance between the observed and predicted
                                     costs.35 All cost data were updated to 2011 US dollars by using the Gross Domestic Product
                                     deflator.36 To reduce the influence of outliers, costs derived from MEPS and the study
                                     survey were truncated at the 99th and 90th percentiles, respectively.


                        RESULTS
                        Study Samples
                                     In both study samples, children with parent-reported ASD were significantly more likely
Author Manuscript




                                     than controls to be male, over the age of 5 years, and non-Hispanic white. Children with
                                     parent-reported ASD were also significantly more likely to have certain comorbid
                                     conditions, including allergies, attention-deficit/hyperactivity disorder, and intellectual
                                     disability (P < .05 for all; Table 1).




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 5                                          Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 33 of 486
                    Lavelle et al.                                                                                            Page 6


                        Resource Utilization
Author Manuscript




                                     Ninety-two percent of children in the ASD group had used some form of health care during
                                     the year compared with 82% in the control group (P = .01). On average, children with
                                     parent-reported ASD had significantly higher levels of physician and nonphysician office
                                     visits and prescription drug use compared with children in the control group (P < .05 for all).
                                     Other health care service use did not differ significantly between the 2 groups (Table 2).

                                     School placements differed significantly between the ASD and control groups. A greater
                                     proportion of children in the ASD group attended public school or were home schooled
                                     (85%) during the year compared with the control group (65%). Seventy-six percent of the
                                     children in the ASD group used special education services through an Individualized
                                     Education Program compared with 8% in the control group (P < .05 for all; Table 3). The
                                     use of special education services ranged from 73% for children with mild ASD to 91% for
Author Manuscript




                                     children with severe ASD, and was least likely among children with a specific diagnosis of
                                     Asperger’s syndrome, although differences between subgroups were not statistically
                                     significant (Supplemental Tables 7 and 8).

                                     Thirty-one percent of children with parent-reported ASD used some form of ASD-related
                                     therapy during the year, such as applied behavior analysis or sensory integration therapy.
                                     Compared with children in the control group, a significantly greater proportion of children in
                                     the ASD group used legal aid, private academic tutors, or private school observation services
                                     (P < .05 for all; results not shown). Total caregiving hours did not differ significantly
                                     between the groups.

                        Costs
                                     Having ASD was significantly associated with $3020 (95% CI: $1017–$4259) higher health
Author Manuscript




                                     care costs after adjusting for demographic and non–ASD-associated illnesses in our primary
                                     analysis. Regression-adjusted school costs were $8610 (95% CI: $6595–$10 421) higher for
                                     children with ASD. Costs associated with ASD-related therapies and other family-
                                     coordinated services were not significantly higher in the ASD group, nor were caregiving
                                     time costs. When the 3 non–health care categories were examined in aggregate, however,
                                     their total cost was $14 061 (95% CI: $4390–$24 302) higher in the ASD group. Out-of-
                                     pocket costs were not significantly higher for the ASD group in any category (Table 4; full
                                     models for health care and aggregate non–health care costs are shown in Supplemental
                                     Tables 9 and 10). Concordance coefficients for all models ranged from 0.08 to 0.73 and were
                                     all significantly greater than zero, indicating a significant and positive correlation between
                                     observed and predicted costs.
Author Manuscript




                                     In sensitivity analyses, the association between ASD and health care costs decreased to
                                     $2373 (95% CI: $902–$3695) when modeled by using a 2-part model. The association
                                     between ASD and out-of-pocket health care costs became significant in a 2-part model, with
                                     the ASD group having $154 (95% CI: $3–$344) higher costs compared with controls. Health
                                     care costs were no longer significantly higher in the ASD group when we controlled for the
                                     presence of epilepsy or intellectual disability. The association between ASD and aggregate




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 6                                          Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 34 of 486
                    Lavelle et al.                                                                                           Page 7


                                     non–health care costs decreased to $10 508 (95% CI: $725–$20 586) when we controlled for
Author Manuscript




                                     these comorbidities.

                                     In subgroup analyses, regression-adjusted aggregate non–health care costs were significantly
                                     higher for mild, moderate, and severe ASD, compared with no ASD, and increased with
                                     each severity level (Supplemental Table 11). A specific diagnosis of autism was associated
                                     with higher aggregate non–health care costs, but specific diagnoses of Asperger’s syndrome
                                     and PDD-NOS were not (Supplemental Table 12). Each severity level and subtype of ASD
                                     significantly predicted higher school costs. The most severe level of ASD was significantly
                                     associated with $21 313 (95% CI: $6556–$39 473) higher caregiver time costs compared
                                     with a child without ASD (Fig 2). Similar to the overall group, this significant association
                                     did not persist among children with less severe levels of ASD, or among any of the 3
                                     specific subtypes of ASD.
Author Manuscript




                        DISCUSSION
                                     This is the first study to our knowledge to provide comprehensive estimates of the total
                                     economic burden of childhood ASD. Using 3 national data sets, we found that the additional
                                     costs of caring for a child with parent-reported ASD, including health care, education, ASD-
                                     related therapy, family-coordinated services, and caregiver time, totaled $17 081 per year.
                                     Applying these estimates to the projected 673 000 children aged 3 to 17 years in the United
                                     States with ASD,37 the total societal costs of caring for this group of children were $11.5
                                     billion in 2011.

                                     Despite the literature’s emphasis on estimating health care costs for this population of
                                     children, we find that these costs are not the main contributor to the overall economic burden
                                     of this disorder. Of the estimated $17 000 additional costs we found to be associated with
Author Manuscript




                                     childhood ASD annually, only 18% were attributable to the increased use of health care
                                     services, specifically office visits and prescriptions. Our estimated health care costs are
                                     within the range of previously derived estimates, which show additional costs for children
                                     with ASD ranging from $2191 to $11 590 per year (2011 US dollars).8–13 Differences in
                                     data sources, comparison groups, and analytic methods contribute to the substantial variation
                                     in these results.

                                     School services were the biggest contributor to costs associated with childhood ASD due to
                                     the increased use of special education services in this group. Although previous studies have
                                     estimated costs for children with ASD in special education,19 this is the first study to
                                     estimate educational costs for all children with parent-reported ASD. The results highlight
                                     the economic burden placed on this sector and the need for policies to ensure that resources
Author Manuscript




                                     are available to school systems to provide needed services in the future. Under federal law,
                                     students with disabilities are entitled to special education and related services through age
                                     21. Previous research has suggested that after this time the cost burden may shift to sectors
                                     that provide adult-based services.3

                                     Previous studies on this topic are limited, particularly in the United States. A study of
                                     children with ASD in a Swedish municipality reported the additional annual cost associated



                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 7                                         Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 35 of 486
                    Lavelle et al.                                                                                               Page 8


                                     with this disorder to be ~€50 000 per child ($68 000 in 2011 US dollars),38 and a study of
Author Manuscript




                                     children with ASD in the United Kingdom reported an additional annual per capita cost of ~
                                     £25 000 ($44 063 in 2011 US dollars).39,40 In the United States, Ganz3 estimated the
                                     additional lifetime costs associated with ASD to be $3.2 million per person ($3.8 million in
                                     2011), including the costs for health care, special education, child and adult care, respite
                                     services, supported employment, and lost productivity. Although these estimates indicate a
                                     greater economic burden than one would infer from our study, direct comparisons between
                                     studies are not possible due to different country settings and different time horizons of the
                                     analyses.

                                     Previous studies have also found that parents of children with ASD endure substantial
                                     financial burdens, in the form of high out-of-pocket costs, and decreased workforce
                                     involvement.3–9 In our study we did not find that parents of children with ASD in the overall
                                     group had higher out-of-pocket costs or spent more time on caregiving activities compared
Author Manuscript




                                     with parents of children without ASD. We did find that parents in the ASD group reported
                                     more time than those in the control group on several specific caregiving activities, such as
                                     coordinating their child’s medical care and therapy and providing homework help, and
                                     reported less time on “general daily household caregiver activities.” This shift from general
                                     to specific caregiving activities for parents of children with ASD is important to note,
                                     because it could have important implications for the care of other children in the household.
                                     More studies are needed to provide a better understanding of the financial impact of ASD on
                                     families and how it may be evolving over time, particularly as states continue to enact
                                     legislative mandates requiring private insurance companies to cover additional ASD-related
                                     services.41 One study found that families of children with ASD living in states with ASD-
                                     specific parity laws were less likely to have health-related out-of-pocket expenditures
                                     compared with families living in states without mandates.42
Author Manuscript




                                     We did find that having a child with the most severe level of ASD was associated with
                                     higher caregiving time costs. We accommodated social communication problems and
                                     restricted interest/repetitive behaviors domains in our composite assessment of severity,
                                     which is unique for this study. It is important to note that there is currently no universal tool
                                     used to assess the severity of children with ASD.43 In light of the recent revision of the
                                     Diagnostic and Statistical Manual of Mental Disorders (Diagnostic and Statistical Manual of
                                     Mental Disorders, Fifth Edition), which collapses subtypes of ASD into 1 diagnosis,44 these
                                     results emphasize the importance of a consistent measure of severity that can provide
                                     important categorizations of this broad disorder. Diagnoses of ASD under the Diagnostic
                                     and Statistical Manual of Mental Disorders, Fifth Edition, include level of severity
                                     assessments for social communication and restricted, repetitive behaviors. Such
Author Manuscript




                                     classifications could help to quickly identify families who may face increased caregiving
                                     demands.

                                     Some limitations of the study must be noted. Due to the observational nature of our study we
                                     are not able to draw causative conclusions. Relatively small sample sizes may have limited
                                     our ability to detect important cost differences. Although our study benefited from national
                                     samples, these samples were different for our health care and non–health care analyses, and
                                     were not necessarily representative of the broader populations of families of children with


                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 8                                             Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 36 of 486
                    Lavelle et al.                                                                                           Page 9


                                     and without ASD. In particular, low recruitment rates for the panel used for our survey of
Author Manuscript




                                     non–health care utilization may have contributed to selection bias. Controlling for observed
                                     demographic variables in adjusted cost analyses allowed us to mitigate the impact of
                                     potential selection biases, but the impact of unmeasured confounding variables on our
                                     estimates is not known. We also controlled for comorbidities in our regression analyses that
                                     do not have an established association with ASD,30,31 but if a causal association does exist
                                     between any of these conditions and ASD, then our adjusted results will underestimate the
                                     total costs attributable to ASD.

                                     Linking MEPS data to the NHIS allowed us to identify children with parent-reported ASD
                                     who did not have any health care use, but identification through the NHIS has some
                                     limitations. Specifically, parents are asked report whether their child has ever been
                                     diagnosed with autism, not ASD, and diagnoses of Asperger’s syndrome and PDD-NOS
                                     may be underreported. In addition, diagnoses of ASD do not necessarily remain stable over
Author Manuscript




                                     time.1,37,45 If there was any misclassification between our ASD and control groups at the
                                     time of resource utilization, then our findings may be biased toward the null.

                                     All diagnoses were ascertained via parent report; previous research has revealed that parent
                                     report of ASD is highly reliable when verified against professional diagnostic
                                     documentation,46 but limited data are available about the reliability of parent report of
                                     specific diagnoses within the spectrum and misclassification may have occurred. Parent
                                     report was also used to document caregiver time and non–health care service utilization and
                                     expenditures over the previous 12 months. This time interval was chosen to include both the
                                     school year and summer time, 2 periods during which the intensity of services and time
                                     commitments may be different, but the long recall period may have led to underreporting.47
Author Manuscript




                                     The results of this study reveal the current economic costs associated with caring for
                                     children with ASD, but they do not address how current investments may lead to a change in
                                     the future trajectory of services required. This study also does not indicate whether these
                                     costs reflect an optimal level of resources, or whether resources are being used efficiently,
                                     which highlights the need for cost-effectiveness analyses to provide guidance on how to
                                     improve the allocation of resources devoted to ASD.48 And finally, this study addresses only
                                     the cost burden associated with ASD, and not the impact that ASD has on the health and
                                     well-being of family members; previous research has shown that children with ASD and
                                     their families have diminished health-related quality of life.49


                        CONCLUSIONS
                                     There is a large economic burden associated with caring for a child with ASD, a substantial
Author Manuscript




                                     portion of which is borne by the educational system, principally the cost of special education
                                     services in public schools. These costs have been underrecognized. Families of children with
                                     the most severe level of symptoms also face large caregiving demands and severity measures
                                     may help highlight those in greatest need for support. Comprehensive policies are needed to
                                     ensure that funds are allocated to meet the needs of this population, and future cost-
                                     effectiveness analyses should inform how these funds are spent to ensure the best possible
                                     outcomes for children with ASD.


                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                 9                                         Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 37 of 486
                    Lavelle et al.                                                                                                              Page 10


                        Supplementary Material
Author Manuscript




                                     Refer to Web version on PubMed Central for supplementary material.


                        ACKNOWLEDGMENTS
                                     The authors thank Ellen Lipstein, MD, MPH (Department of Pediatrics, University of Cincinnati College of
                                     Medicine and Cincinnati Children’s Hospital Medical Center), Kelly Sandberg, MD (Department of Pediatrics,
                                     Child Health and Evaluation Research Unit, University of Michigan), and Davene Wright, PhD (Department of
                                     Pediatrics, University of Washington School of Medicine and Seattle Children’s Research Institute) for their review
                                     and comments on a previous version of this manuscript. No compensation was provided for this review.

                                     FUNDING: Funding for this study was provided by the National Institute of Mental Health (5T32MH019733-18),
                                     Harvard University’s Center for American Political Studies, the National Institute of Mental Health Research
                                     Training Program in Mental Health and Developmental Disabilities at Boston Children’s Hospital (R25
                                     MH071286), National Institute for Nursing Research (7-R01-NR-011880-03), Harvard University Graduate School
                                     of Arts and Sciences, and the Nancy Lurie Marks Foundation.
Author Manuscript




                                     FINANCIAL DISCLOSURE: The authors have indicated they have no financial relationships relevant to this
                                     article to disclose.


                        ABBREVIATIONS
                                       ASD                       autism spectrum disorder

                                       CI                        confidence interval

                                       GLM                       generalized linear model

                                       MEPS                      Medical Expenditure Panel Survey

                                       NHIS                      National Health Interview Survey
Author Manuscript




                                       PDD-NOS                   pervasive developmental disorder, not otherwise specified


                        REFERENCES
                                     1. Autism and Developmental Disabilities Monitoring Network Surveillance Year 2008 Principal
                                        Investigators; Centers for Disease Control and Prevention. Prevalence of autism spectrum disorders
                                        —Autism and Developmental Disabilities Monitoring Network, 14 sites, United States, 2008.
                                        MMWR Surveill Summ. 2012;61(3):1–19
                                     2. Blumberg SJ, Bramlett MD, Kogan MD, Schieve LA, Jones JR, Lu MC. Changes in Prevalence of
                                        Parent-Reported Autism Spectrum Disorder in School-Aged U.S. Children: 2007 to 2011–2012.
                                        Hyattsville, MD: National Center for Health Statistics; 2013
                                     3. Ganz ML. The lifetime distribution of the incremental societal costs of autism. Arch Pediatr Adolesc
                                        Med. 2007;161(4):343–349 [PubMed: 17404130]
                                     4. Kogan MD, Strickland BB, Blumberg SJ, Singh GK, Perrin JM, van Dyck PC. A national profile of
Author Manuscript




                                        the health care experiences and family impact of autism spectrum disorder among children in the
                                        United States, 2005–2006. Pediatrics. 2008; 122(6). Available at: www.pediatrics.org/cgi/content/
                                        full/122/6/e1149
                                     5. Cidav Z, Marcus SC, Mandell DS. Implications of childhood autism for parental employment and
                                        earnings. Pediatrics. 2012;129(4):617–623 [PubMed: 22430453]
                                     6. Montes G, Halterman JS. Association of childhood autism spectrum disorders and loss of family
                                        income. Pediatrics. 2008;121 (4). Available at: www.pediatrics.org/cgi/content/full/121/4/e821




                                            Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                  10                                                           Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 38 of 486
                    Lavelle et al.                                                                                                 Page 11


                                     7. Järbrink K, Fombonne E, Knapp M. Measuring the parental, service and cost impacts of children
                                        with autistic spectrum disorder: a pilot study. J Autism Dev Disord. 2003;33(4):395–402 [PubMed:
Author Manuscript




                                        12959418]
                                     8. Liptak GS, Stuart T, Auinger P. Health care utilization and expenditures for children with autism:
                                        data from U.S. national samples. J Autism Dev Disord. 2006;36(7):871–879 [PubMed: 16855879]
                                     9. Shimabukuro TT, Grosse SD, Rice C. Medical expenditures for children with an autism spectrum
                                        disorder in a privately insured population. J Autism Dev Disord. 2008;38 (3):546–552 [PubMed:
                                        17690969]
                                     10. Croen LA, Najjar DV, Ray GT, Lotspeich L, Bernal P. A comparison of health care utilization and
                                          costs of children with and without autism spectrum disorders in a large group-model health plan.
                                          Pediatrics. 2006;118(4). Available at: www.pediat-rics.org/cgi/content/full/118/4/e1203
                                     11. Peacock G, Amendah D, Ouyang L, Grosse SD. Autism spectrum disorders and health care
                                          expenditures: the effects of co-occurring conditions. J Dev Behav Pediatr. 2012;33(1):2–8
                                          [PubMed: 22157409]
                                     12. Peng CZ, Hatlestad P, Klug MG, Kerbeshian J, Burd L. Health care costs and utilization rates for
                                          children with pervasive developmental disorders in North Dakota from 1998 to 2004: impact on
Author Manuscript




                                          Medicaid. J Child Neurol. 2009;24(2):140–147 [PubMed: 19182149]
                                     13. Mandell DS, Cao J, Ittenbach R, Pinto-Martin J. Medicaid expenditures for children with autistic
                                          spectrum disorders: 1994 to 1999. J Autism Dev Disord. 2006;36(4):475–485 [PubMed:
                                          16586155]
                                     14. Amendah D, Grosse SD, Peacock G, Mandell DS. The economic costs of autism: a review In:
                                          Amaral D, Geschwind D, Dawson G, eds. Autism Spectrum Disorders. New York, NY: Oxford
                                          University Press; 2011:1347–1360
                                     15. Cohen JW, Cohen SB, Banthin JS. The medical expenditure panel survey: a national information
                                          resource to support healthcare cost research and inform policy and practice. Med Care. 2009;47(7
                                          suppl 1): S44–S50 [PubMed: 19536015]
                                     16. Centers for Disease Control and Prevention About the National Health Interview Survey. Published
                                          2012. Available at: www.cdc.gov/nchs/nhis/about_nhis.htm. Accessed March 23, 2012
                                     17. Dennis JM. KnowledgePanel: processes & procedures contributing to sample representativeness &
                                          tests for self-selection bias. Published 2010. Updated March 2010. Available at:
                                          www.knowledgenetworks.com/ganp/docs/knowledgepanelr-statistical-methods-note.pdf. Accessed
Author Manuscript




                                          February 14, 2013
                                     18. GfK Custom Research, LLC. Respondent Incentives for KnowledgePanel. Published 2009.
                                          Available at: www.knowledgenetworks.com/ganp/irbsupport/docs/KN%20IRB%20Doc%20-
                                          %20Section%204%20-%20Respondent%20Incentives.doc. Accessed December 23, 2013
                                     19. Chambers JG, Shkolnik J, Pérez M. Total Expenditures for Students with Disabilities, 1999–2000:
                                          Spending Variation by Disability. Palo Alto, CA: American Institutes for Research; 2003
                                     20. National Association of Independent Schools. Independent school facts at a glance for the
                                          Association of Boarding Schools (TABS). Published 2009. Updated May 2009
                                     21. Levin HM, Schwartz HL. What is the cost of a preschool program? Published 2007. Updated
                                          March 23 2007. Available at: http://cbcse.org/wordpress/wp-content/uploads/2012/10/Cost-of-
                                          Preschool.pdf. Accessed June 24, 2013
                                     22. Deninger M, O’Donnell R. Special education placements and costs in Massachusetts. Education
                                          Research Brief. Published 2009. Updated March 2009. Available at: www.doe.mass.edu/research/
                                          reports/0309sped.pdf. Accessed March 24, 2012
Author Manuscript




                                     23. US Department of Labor, Bureau of Labor Statistics. Economy at a glance. Published 2012.
                                          Available at: www.bls.gov/eag/eag.us.htm. Accessed March 23, 2012
                                     24. Wilcox RR. Some practical reasons for reconsidering the Kolmogorov-Smirnov test. Br J Math Stat
                                          Psychol. 1997;50(1):9–20
                                     25. Nelder JA, Wedderburn RWM. Generalized linear models. J R Stat Soc Ser a-G. 1972; 135(3):370–
                                          384
                                     26. Newacheck PW, Wong ST, Galbraith AA, Hung YY. Adolescent health care expenditures: a
                                          descriptive profile. J Adolesc Health. 2003;32(6 suppl):3–11



                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                               11                                                Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 39 of 486
                    Lavelle et al.                                                                                                 Page 12


                                     27. Newacheck PW, Inkelas M, Kim SE. Health services use and health care expenditures for children
                                         with disabilities. Pediatrics. 2004;114(1):79–85 [PubMed: 15231911]
Author Manuscript




                                     28. Liptak GS, Shone LP, Auinger P, Dick AW, Ryan SA, Szilagyi PG. Short-term persistence of high
                                         health care costs in a nationally representative sample of children. Pediatrics. 2006;118(4).
                                         Available at: www.pediatrics.org/cgi/content/full/118/4/e1001
                                     29. Congressional Budget Officee. Geographic variation in health care spending. Medicare spending
                                         per beneficiary, 2005 Published 2008. Available at: www.cbo.gov/ftpdocs/89xx/doc8972/02-15-
                                         GeogHealth.pdf. Accessed February 17, 2012
                                     30. Myers SM, Johnson CP; American Academy of Pediatrics Council on Children With Disabilities.
                                         Management of children with autism spectrum disorders. Pediatrics. 2007; 120(5):1162–1182
                                         [PubMed: 17967921]
                                     31. Wolraich M Developmental-Behavioral pediatrics: Evidence and Practice. Philadelphia, PA:
                                         Mosby/Elsevier; 2008
                                     32. Tuchman R, Rapin I. Epilepsy in autism. Lancet Neurol. 2002;1 (6):352–358 [PubMed: 12849396]
                                     33. Newschaffer CJ, Croen LA, Daniels J, et al. The epidemiology of autism spectrum disorders. Annu
                                         Rev Public Health. 2007;28:235–258 [PubMed: 17367287]
Author Manuscript




                                     34. Efron B Better bootstrap confidence-intervals. JAm Stat Assoc. 1987;82(397):171–185
                                     35. Lin LI. A concordance correlation coefficient to evaluate reproducibility. Biometrics.
                                         1989;45(1):255–268 [PubMed: 2720055]
                                     36. Bureau of Economic Analysis. National Income and Product Accounts Tables. Real Gross
                                         Domestic Product, Quantity Indexes. Published 2012. Updated July 30, 2012. Available at:
                                         www.bea.gov/iTable/iTable.cfm?ReqID=9&step=1#reqid=9&-step=3&isuri=1&903=3. Accessed
                                         November 15, 2012
                                     37. Kogan MD, Blumberg SJ, Schieve LA, et al. Prevalence of parent-reported diagnosis of autism
                                         spectrum disorder among children in the US, 2007. Pediatrics. 2009;124(5):1395–1403 [PubMed:
                                         19805460]
                                     38. Järbrink K The economic consequences of autistic spectrum disorder among children in a Swedish
                                         municipality. Autism. 2007;11 (5):453–463 [PubMed: 17942458]
                                     39. Knapp M, Romeo R, Beecham J. Economic cost of autism in the UK. Autism. 2009;13(3): 317–
                                         336 [PubMed: 19369391]
Author Manuscript




                                     40. Organization for Economic Co-operation and Development. PPPs and exchange rates.
                                         OECDStatExtracts. Published 2013. Updated November 17, 2013. Available at: http://
                                         stats.oecd.org/Index.aspx?datasetcode=SNA_TABLE4. Accessed November 17, 2013
                                     41. National Conference of State Legislatures. Insurance coverage for autism and insurance coverage
                                         state laws. Published 2012. Updated August 2012. Available at: www.ncsl.org/issues-research/
                                         health/autism-and-insurance-coverage-state-laws.aspx. Accessed February 14, 2013
                                     42. Parish S, Thomas K, Rose R, Kilany M, McConville R. State insurance parity legislation for autism
                                         services and family financial burden. Intellect Dev Disabil. 2012; 50(3):190—198 [PubMed:
                                         22731968]
                                     43. Bernier, R; [July 27, 2012] How do we measure autism severity?. Published 2012. Updated March
                                         20, 2012.Available at: http://sfari.org/news-and-opinion/viewpoint/2012/how-do-we-measure-
                                         autism-severity.Accessed
                                     44. American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders. 5th ed.
                                         Washington, DC: American Psychiatric Association; 2013
                                     45. Turner LM, Stone WL. Variability in outcome for children with an ASD diagnosis at age 2. J Child
Author Manuscript




                                         Psychol Psychiatry. 2007;48(8):793–802 [PubMed: 17683451]
                                     46. Daniels AM, Rosenberg RE, Anderson C, Law JK, Marvin AR, Law PA. Verification of parent-
                                         report of child autism spectrum disorder diagnosis to a web-based autism registry. J Autism Dev
                                         Disord. 2012;42(2): 257–265 [PubMed: 21468770]
                                     47. Bhandari A, Wagner T. Self-reported utilization of health care services: improving measurement
                                         and accuracy. Med Care Res Rev. 2006;63(2):217–235 [PubMed: 16595412]
                                     48. Gold MR. Cost-effectiveness in Health and Medicine. New York, NY: Oxford University Press;
                                         1996



                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                               12                                                Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 40 of 486
                    Lavelle et al.                                                                                               Page 13


                                     49. Lee LC, Harrington RA, Louie BB, Newschaffer CJ. Children with autism: quality of life and
                                         parental concerns. J Autism Dev Disord. 2008; 38(6):1147–1160 [PubMed: 18058214]
Author Manuscript
Author Manuscript
Author Manuscript
Author Manuscript




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                               13                                               Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 41 of 486
                    Lavelle et al.                                                                                       Page 14
Author Manuscript




                                     WHAT’S KNOWN ON THIS SUBJECT:
                                     Previous analyses have documented increased health care costs for children with autism
                                     spectrum disorders but have not provided comprehensive estimates of the total economic
                                     burden.

                                     WHAT THIS STUDY ADDS:
                                     There are substantial additional costs associated with caring for children with autism
                                     spectrum disorders, amounting to >$17 000 per child annually. Costs accrued outside of
                                     the health care system account for the majority of the financial burden.
Author Manuscript
Author Manuscript
Author Manuscript




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                               14                                       Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 42 of 486
                    Lavelle et al.                                                                              Page 15
Author Manuscript
Author Manuscript




                                     FIGURE 1.
                                     Study inclusion flowcharts for health care and non–health care analyses.
Author Manuscript
Author Manuscript




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                               15                               Exhibit 68
                          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 43 of 486
                    Lavelle et al.                                                                                      Page 16
Author Manuscript
Author Manuscript




                                     FIGURE 2.
                                     Regression-adjusted differences in non–health care costs for children with ASD compared
                                     with children without ASD, by severity and diagnostic subgroups.
                                     *Statistically significant difference compared to children without ASD (P < .05).
Author Manuscript
Author Manuscript




                                          Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                               16                                      Exhibit 68
                                                                                 Author Manuscript                     Author Manuscript                                  Author Manuscript                                   Author Manuscript


                                                                                                                                                                     TABLE 1

                                                                                       Child Demographic and Clinical Characteristics

                                                                                                      Characteristic                        MEPS                                              Study Survey
                                                                                                                                                                                                                                                  Lavelle et al.




                                                                                                                        ASD (n = 109), %   Control (n = 18 775), %    P     ASD (n = 137),%     Control (n = 121), %    P
                                                                                        Male                                  83.7                  51.2             <.01        80.3                   65.3           .01
                                                                                        Age                                                                          <.01                                              .01
                                                                                          3–5 years                           9.2                   22.7                          8.0                   21.7
                                                                                          6–10 years                          49.5                  31.2                         32.9                   34.2
                                                                                          11–13 years                         21.1                  18.8                         24.1                   18.3
                                                                                          14–17 years                         20.2                  27.3                         35.0                   25.8
                                                                                        Insurance                                                                    .01                                               .35
                                                                                          Any private                         59.6                  51.4                         71.3                   66.7
                                                                                          Public only                         37.6                  40.7                         25.7                   26.7
                                                                                          None                                2.8                    7.9                          2.9                   6.7
                                                                                        Race/ethnicity                                                               .02                                               <.01
                                                                                          White, non-Hispanic                 60.6                  41.2                         82.5                   68.6
                                                                                          Black, non-Hispanic                 11.0                  18.6                          4.4                   10.7




17
                                                                                          Hispanic                            21.1                  32.8                          7.3                   2.5
                                                                                          Non-Hispanic, other                 7.3                    7.4                          5.8                   18.2
                                                                                        Region                                                                       .88                                               .87
                                                                                          Northeast                           18.4                  14.9                         20.4                   21.5
                                                                                          Midwest                             18.4                  19.0                         23.4                   19.0




             Pediatrics. Author manuscript; available in PMC 2020 February 21.
                                                                                          South                               34.9                  38.6                         31.4                   33.9
                                                                                          West                                28.4                  27.5                         24.8                   25.6
                                                                                        MSA
                                                                                          Urban                               91.7                  83.1             .01         84.7                   85.1           .92
                                                                                        Income (% of FPL)                                                            .03                                               .85
                                                                                          ≤100%                               13.8                  25.0                         11.0                   12.4
                                                                                          100% to 199%                        25.7                  26.3                         24.1                   19.8
                                                                                          200% to 299%                        39.5                  27.6                         20.4                   19.8
                                                                                          ≥300%                               21.1                  21.1                         44.5                   48.0
                                                                                                                                                                                                                                                              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 44 of 486
                                                                                                                                                                                                                                                  Page 17




Exhibit 68
                                                                                 Author Manuscript                         Author Manuscript                                  Author Manuscript                                  Author Manuscript


                                                                                                                           Characteristic                                    MEPS                                             Study Survey
                                                                                                                                                      ASD (n = 109), %     Control (n = 18 775), %    P     ASD (n = 137),%      Control (n = 121), %      P
                                                                                                         Comorbid health conditions
                                                                                                                       a                                    44.0                      25.1           <.01         51.1                   18.2             <.01
                                                                                                           Allergies
                                                                                                                                                                                                                                                                                    Lavelle et al.




                                                                                                           Anxiety                                             b                       NA            NA           34.3                    5.0             <.01
                                                                                                                                                            NA
                                                                                                           Asthma                                           19.3                      13.6           .27          10.2                    9.9             .94
                                                                                                           Attention-deficit/hyperactivity disorder         44.0                       6.1           <.01         43.8                    8.3             <.01
                                                                                                           Bipolar                                          NA                         NA            NA            3.7                    1.7             .32
                                                                                                           Cerebral palsy                                    1.8                       1.8           .97           3.7                    0.0             .03
                                                                                                           Depression                                       NA                         NA            NA            6.6                    2.5             .12
                                                                                                           Epilepsy                                          0.0                       0.2           .63           7.3                    0.0             <.01
                                                                                                           Gastrointestinal                                  8.3                       1.7           .06           8.8                    0.8             <.01
                                                                                                           Hearing problem                                   4.6                       3.0           .49           2.9                    0.8             .22
                                                                                                                             c                               5.5                       1.5           .16           1.5                    0.0             .18
                                                                                                           Heart disease
                                                                                                           Intellectual disability                          15.6                       0.5           <.01         18.3                    0.0             <.01
                                                                                                           Obsessive-compulsive disorder                    NA                         NA            NA           18.3                    2.5             <.01
                                                                                                           Sleep disorder                                   NA                         NA            NA           10.2                    2.5             .01




18
                                                                                                           Vision problem                                    0.9                       2.4            .1           5.8                    0.8             .03

                                                                                                     P values were calculated by using χ2 tests. All comparisons are based on unweighted data. FPL, Federal Poverty Level; MSA, Metropolitan Statistical Area; NA, not available.
                                                                                                     a
                                                                                                      Includes hay fever, respiratory allergy, food/digestive allergy, and eczema/skin allergy.
                                                                                                     b
                                                                                                         Not available in the MEPS data set.




             Pediatrics. Author manuscript; available in PMC 2020 February 21.
                                                                                                     c
                                                                                                      Congenital or other.
                                                                                                                                                                                                                                                                                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 45 of 486
                                                                                                                                                                                                                                                                                    Page 18




Exhibit 68
                                                                                 Author Manuscript                                   Author Manuscript                                           Author Manuscript                                      Author Manuscript


                                                                                                                                                                                          TABLE 2

                                                                                       Health Care Utilization

                                                                                            Health Care Resource Category                     ASD                             Control                 P
                                                                                                                                                                                                                                                                                                           Lavelle et al.




                                                                                                                                   Mean    95% CI      Median      Mean      95% CI      Median
                                                                                           Nights in inpatient hospital            0.3     0.0–0.7        0.0       0.1      0.1–0.1       0.0        .1
                                                                                           Outpatient visits (total)               10.7    5.8–16.3       4.0       3.7      3.7–3.9       2.0       .04
                                                                                                                    a              0.3     0.0–0.6        0.0       0.1      0.1–0.2       0.0       .38
                                                                                              Outpatient hospital
                                                                                              Physician office                     5.2     2.8–7.6        2.0       1.8      1.7–1.9       1.0       .02
                                                                                                                 b                 3.1     1.9–5.5        0.0       0.7      0.7–0.8       0.0      <.01
                                                                                              Nonphysician office
                                                                                           Emergency department                    0.1     0.1–0.2        0.0       0.2      0.2–0.2       0.0       .13
                                                                                                                        c          11.6    0.3–19.9       0.0       0.3      0.2–0.4       0.0       .12
                                                                                           Home health care visits
                                                                                           Dental care visits                      1.2     0.9–1.7        1.0       1.1      1.1–1.2       0.0       .82
                                                                                           Prescription medications with refills   11.4    7.4–16.3       3.0       2.6      2.5–2.7       0.0      <.01

                                                                                       95% CIs are bootstrapped by using a clustered variance to account for multiple observations per person.
                                                                                       a
                                                                                           Physician and nonphysician visits.
                                                                                       b




19
                                                                                        Includes chiropractors, midwives, nurses and nurse practitioners, optometrists, podiatrists, physician assistants, physical therapists, occupational therapists, psychologists, social workers, technicians, and
                                                                                       receptionists/clerks/secretaries.
                                                                                       c
                                                                                        Includes agency and nonagency home health care.




             Pediatrics. Author manuscript; available in PMC 2020 February 21.
                                                                                                                                                                                                                                                                                                                       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 46 of 486
                                                                                                                                                                                                                                                                                                           Page 19




Exhibit 68
                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 47 of 486
                    Lavelle et al.                                                                                                                                   Page 20




                                                                                          TABLE 3

                    School Resource Utilization
Author Manuscript




                                                                  ASD, %     Control, %        P
                        School type                                                          <.01
                           Public, nonresidential                  78.1          62.1
                           Private, nonresidential                  8.8          18.1
                           Residential school                       3.7           8.6
                           Home school                              6.6           2.6
                           No school                                0.7           6.9
                           Other                                    2.2           1.7
                                        a                                                    <.01
                        Classroom type
                           General education only                  50.8          93.5
                           General and special education           37.1           4.4
Author Manuscript




                           Special education only                  12.1           1.1
                           Other                                    0.0           1.1
                        Educational accommodations                                           <.01
                                                              b    75.7           7.5
                           Individualized Education Program
                                    c                               4.4           4.7
                           504 Plan
                           None                                    19.9          87.9

                    a
                        Among those children enrolled in public, private, residential or other schools. Does not include children who are home schooled.
                    b
                     Indicates eligibility for, and use of, special education services in public schools. It contains information regarding the child’s present level of
                    functioning, goals, and services to be provided.
                    c
                     A 504 Plan is a document for children in public schools with physical or mental health disabilities who are not eligible for special education
                    services. It lists special accommodations required by the child so that he or she may participate in the general classroom setting and educational
Author Manuscript




                    programs.
Author Manuscript




                                                     Pediatrics. Author manuscript; available in PMC 2020 February 21.




                                                                                               20                                                                  Exhibit 68
                                                                                 Author Manuscript                                  Author Manuscript                                         Author Manuscript                                      Author Manuscript


                                                                                                                                                                                        TABLE 4

                                                                                       Summary of the Regression-Adjusted Difference in Costs for Children With ASD Compared With Children Without ASD

                                                                                                                    Category                                          a         95% CI                             a          95% CI
                                                                                                                                                          Total costs, $                        Out of pocket costs , $
                                                                                                                                                                                                                                                                                   Lavelle et al.




                                                                                           Health care                                                              3020      1017 to 4259                182                 −6 to 299
                                                                                           Total aggregate non–health care                                        14061      4390 to 24 302               −112              −715 to 749
                                                                                             School                                                                 8610     6595 to 10 421               −462              −3496 to 189
                                                                                             ASD-related therapy and other family-coordinated services               350       −76 to 972                  81               −318 to 523
                                                                                             Time                                                                   5089    −1672 to 11 936                —                     —

                                                                                       a
                                                                                        Adjusted for child gender, age, race/ethnicity, insurance status, household income, geographic region, urban/rural classification, and the presence of a comorbidity not related to ASD.




21
             Pediatrics. Author manuscript; available in PMC 2020 February 21.
                                                                                                                                                                                                                                                                                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 48 of 486
                                                                                                                                                                                                                                                                                   Page 21




Exhibit 68
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 49 of 486




     EXHIBIT 69
New Research Finds Annual Cost of Autism Has More Than Tripled to $12…llion in the U.S. and Reached £34 Billion in the U.K. | Autism Speaks     7/1/20, 2:12 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 50 of 486
   Autism Speaks is closely monitoring developments around COVID-19 (coronavirus). Click here for resources for the autism
   community.
                                                                About Us        Events      Walk        SMS Sign up       !    Select Your Location       "

                             What Is              Help &                                     Get                  Que es el
                             Autism?              Information           Our Work             Involved             autismo?                    Donate #




   New Research Finds Annual Cost of Autism Has
   More Than Tripled to $126 Billion in the U.S. and
   Reached £34 Billion in the U.K.
   Lifetime Care of Individuals with Autism Highest for Those with
   Intellectual Disability $2.3 Million U.S. and £1.5 Million U.K.
   New York, N.Y. (March 28, 2012) – Autism Speaks, the world’s leading autism science and advocacy organization, today
   announced preliminary results of new research that estimates autism costs society a staggering $126 billion per year (U.S.) – a
   number that has more than tripled since 2006, and annually in the U.K. has reached more than £34 billion (equivalent to $54
   billion U.S.).

   The costs of providing care for each person with autism aﬀected by intellectual disability through his or her lifespan are $2.3
   million in the U.S. and £1.5 million ($2.4 million) in the U.K. The lifetime costs of caring for individuals who are not impacted by
   intellectual disability are $1.4 million in the U.S. and £917,000 in the U.K. (equivalent to $1.46 million).

   The Autism Speaks-funded research, conducted by researchers Martin Knapp, Ph.D., of the London School of Economics, and
   David Mandell, Sc.D., of the University of Pennsylvania, will be presented at the international conference “Investing in our Future:
   The Economic Costs of Autism,” hosted by Goldman Sachs in collaboration with the Child Development Centre and Autism
   Speaks, on March 31 in Hong Kong.

   Drs. Knapp and Mandell compiled information from recent studies of autism costs from multiple sources to calculate the current
   cost of autism associated with the current CDC-reported prevalence that 1:110 children are diagnosed with an autism spectrum
   disorder (ASD). The cost of autism continues to grow with the rise in prevalence. While the latest prevalence estimates in the U.S.
   and U.K. are comparable, the primary diﬀerence in total costs of autism in the U.S. and U.K. are due to diﬀerences in total
   country population (ﬁve times larger in the U.S. than the U.K.). The research team found that the cost of autism in the U.S. alone
   is greater than the entire Gross Domestic Product (GDP) of 139 countries around the world.

   Bob Wright, co-founder of Autism Speaks, said, “Autism is a global public health crisis. The costs are staggering and will continue
   to rise as prevalence continues to increase. We know that early diagnosis and treatment are critical, so it is imperative that the
   U.S. and governments around the world step up their commitment to helping people living with autism today. The investment
   we make now is essential to reducing the long-term costs of autism.”

   This research found that intellectual disability plays a major role in the cost of autism to individuals, families, and society as a
   whole. The costs of autism per year are nearly twice as high on average for children and adults with intellectual disability than for
   children and adults without intellectual disability, $2.3 million in the U.S. and £1.5 million in the U.K. ($2.4 million) for those
   individuals who are impacted by intellectual disability compared with more than $1.4 million in the U.S. and £917,000 ($1.46
   million) in the U.K. for those who do not have intellectual disability.                                              We're Here to
                                                                                                                                 Help Chat with Us

https://www.autismspeaks.org/press-release/new-research-finds-annual-cost-autism-has-more-tripled-126-billion-us-and-reached                          Page 1 of 3


                                                                              1                                                    Exhibit 69
New Research Finds Annual Cost of Autism Has More Than Tripled to $12…llion in the U.S. and Reached £34 Billion in the U.K. | Autism Speaks   7/1/20, 2:12 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 51 of 486
   A number of factors were considered by the researchers that contributed to the cost diﬀerential between U.S. and U.K. lifetime
   and total costs. The education and healthcare systems in the two countries oﬀer diﬀerent responses to the needs of people with
   autism and their families. Access to empirical data regarding healthcare and education costs diﬀered between the two countries.
   It is also currently estimated that 45 percent of individuals with ASD in the U.S. and 55 percent of individuals with ASD in the U.K.
   have intellectual disabilities, deﬁned as an IQ of 70 or less. Experts consistently point to early interventions as key to increasing
   language and IQ scores, and reducing life span costs.

   Total costs to the U.S. were also based on adult prevalence of one-half of one percent, lower than currently estimated 1:110
   prevalence of autism in children, derived from past CDC studies. The researchers point to adult prevalence as an area for
   additional study in the U.S.

   The research also found that non-medical costs account for the greatest proportion of expenses. While direct medical costs, such
   as outpatient care, home care, and pharmacy, contribute signiﬁcantly to overall expenses, non-medical costs, including
   intervention services and special education, child daycare, and especially residential placements and care for adults who age out
   of school and can no longer live at home with parents account for the largest proportion of autism costs.

   “The burden on families aﬀected by autism is enormous,” continued Autism Speaks President Mark Roithmayr. “The
   extraordinary cost further exacerbates that burden. The time and eﬀort involved in coordinating the care and treatment plan
   across a large number of providers has reduced the ability of many families to earn a living. Too many families are still denied
   insurance coverage for essential treatments and services, and the economics add to overall emotional burden on families.”

   Building on this preliminary research, Autism Speaks recently provided additional funding to Drs. Knapp and Mandell to support
   an additional year of study to examine how autism therapies reduce lifetime costs associated with autism. Their investigation will
   focus on both intensive preschool behavioral interventions and vocational interventions that support an individual’s
   independence during the transition to adulthood. Calculations will take into account costs related to healthcare, education,
   caregiving, housing, and employment.

   As conﬁrmed by this study, the majority of costs related to autism are incurred during adulthood, principally due to the cost of
   residential care as well as loss of productivity, underemployment and unemployment among adults with autism. Services for
   adults are both lacking and expensive.

   In 2007, Michael L. Ganz, Ph.D. of the Harvard School of Public Health published research in the journal Archives of Pediatric and
   Adolescent Medicine which estimated that autism cost the United States more than $35 billion per year, and that the incremental
   cost of caring for an individual with autism over his or her lifetime due to their special needs was more than $3 million. Despite
   growing prevalence, autism currently receives less than ﬁve percent of the research funding of many less prevalent childhood
   diseases and disorders.

   Dr. Mandell added, “We are paying for the costs of inaction and the costs of ‘inappropriate action.’ Social exclusion of individuals
   with autism and intellectual disability, and exclusion of higher-functioning individuals from employment opportunities are
   increasing the burden not only on these individuals and their families, but on society as a whole.”

   Dr. Mandell and his colleagues recently published ﬁndings in Pediatrics that mothers of children with ASD are less likely to work,
   work fewer hours per week and earn substantially less. Typically the primary caregiver, mothers are called upon to serve as their
   child’s case manager and advocate, and on average, earn 56 percent less than mothers of children with no health limitations.
   They earn 35 percent less than mothers of children with another health limitation. They are 6 percent less likely to be employed,
   and they work an average of seven hours less per week.

   Dr. Knapp, Professor of Social Policy at the London School of Economics and Political Science and a preeminent expert on health
   economics explained that the economic burden of autism varies widely across diﬀerent parts of society from the individuals with
   ASD, their families, the communities they live in, businesses in those communities, to the government agencies which provide
   healthcare, education, welfare beneﬁts, social care, and housing. “There is an immediate need for better coordination across
   public agencies and levels of government from local to national in the way that society structures its service delivery system; too
   often responses to the needs of individuals and families are piecemeal and less helpful than they could be,” he concluded.

   This research was wholly funded by Autism Speaks. The World Health Organization (WHO), through its partnership with Autism
   Speaks, is serving in an advisory capacity and providing technical support for the cost of autism analysis.



https://www.autismspeaks.org/press-release/new-research-finds-annual-cost-autism-has-more-tripled-126-billion-us-and-reached                     Page 2 of 3


                                                                              2                                                    Exhibit 69
New Research Finds Annual Cost of Autism Has More Than Tripled to $12…llion in the U.S. and Reached £34 Billion in the U.K. | Autism Speaks       7/1/20, 2:12 PM
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 52 of 486
   About Autism

   Autism, or autism spectrum disorder, refers to a broad range of conditions characterized by challenges with social skills,
   repetitive behaviors, speech and nonverbal communication. We now know that there is not one autism but many subtypes, and
   each person with autism can have unique strengths and challenges. A combination of genetic and environmental factors
   inﬂuence the development of autism, and autism often is accompanied by medical issues such as GI disorders, seizures and
   sleep disturbances. Autism aﬀects an estimated 1 in 59 children.

   About Autism Speaks

   Autism Speaks is dedicated to promoting solutions, across the spectrum and throughout the life span, for the needs of
   individuals with autism and their families. We do this through advocacy and support; increasing understanding and acceptance
   of people with autism spectrum disorder; and advancing research into causes and better interventions for autism spectrum
   disorder and related conditions.

     176
     Shares




What Is Autism?                    About Us                  Corporate Partners            Need
Help & Information                 Our Locations             State Fundraising Notices     Personalized                   Donate #
                                                                                           Support?
Our Work                           News                      Autism Speaks Canada
                                                                                           Our Autism
                                                                                                                      News, Updates & More
Get Involved                       Shop                                                    Response Team
                                                                                           (ART) is
Life on the Spectrum                                                                       specially                    Sign Up Now!
                                                                                           trained to
                                                                                           connect people
                                                                                           with autism,               Follow Us
                                                                                           their families,
                                                                                           and caretakers
                                                                                                                         $      %      &      '      (
                                                                                           to information,
                                                                                           tools, and
                                                                                           resources.


                                                                                           Get in Touch
                                                                                           with ART #



Contact Us     Privacy Policy   Terms of Service   RSS   Careers   Grants                                         © 2020 Autism Speaks Inc.




https://www.autismspeaks.org/press-release/new-research-finds-annual-cost-autism-has-more-tripled-126-billion-us-and-reached                         Page 3 of 3


                                                                                     3                                              Exhibit 69
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 53 of 486




     EXHIBIT 70
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 54 of 486

Attention-deficit hyperactivity disorder | definition of attention-
deficit hyperactivity disorder by Medical dictionary
                                         https://medical-dictionary.thefreedictionary.com/attention-deficit+hyperactivity+disorder




attention-deficit hyperactivity disorder
Also found in: Dictionary, Thesaurus, Encyclopedia, Wikipedia.
Related to attention-deficit hyperactivity disorder: ADD



attention-deficit hyperactivity disorder , ADHD
A persistent pattern of inattention, hyperactivity and impulsivity, or both, occurring more frequently and severely than is typical
in those at a comparable level of development. ADHD is the most commonly reported neurobehavioral disorder of childhood.
The illness may begin in early childhood but may not be diagnosed until after the symptoms have been present for many
years. The prevalence is estimated to be 3% to 5% in children; 4% in adults.

Symptoms
Signs may be minimal or absent when the person is under strict control or is engaged in esp. interesting or challenging
situations. They are more likely to occur in group situations. Although behaviors vary widely, affected people typically exhibit
motor restlessness, impulsivity, and difficulty concentrating on a single task or chore. They tend to do more poorly in school
than one might predict based on assessments of their intelligence alone. While characteristics of ADHD are found in many
people at one time or another, a key feature of ADHD is the excessive or unusual pattern of behavior outside normal bounds
of exuberance or excitement. The findings must be severe enough to be maladaptive and inconsistent with specified levels of
development, and last at least six months.

Diagnosis
CAUTION!
ADHD may sometimes be confused with other disorders.

The disorder is difficult to diagnose in children under age 5. It is important to distinguish ADHD from age-appropriate behavior
in active children and from disorders such as mental retardation, primary learning disabilities, alteration of mood, anxiety, petit
mal seizures, or personality changes caused by illness, family stress, or drugs. The criteria determined by the American
Psychiatric Association include specific limits concerning the duration and severity of symptoms of inattention and
hyperactivity-impulsivity. The findings must be severe enough to be maladaptive and inconsistent with specified levels of
development.

Treatment
In both children and adults, the domestic, school, social, and occupational environments are evaluated to determine
contributing factors and their relative importance. Standard treatment includes behavioral and psychological therapy,
environmental changes, and medication. Medications commonly used to treat ADHD include methylphenidate,
dextroamphetamine, atomoxetine, and pemoline. These agents, with the exception of atomoxetine, are central nervous
system (CNS) stimulants. Adverse reactions to CNS stimulants include decreased appetite, difficulty sleeping, anxiety,
stomach ache, headache, jitteriness, and social withdrawal (the latter in children).


                                                               1                                             Exhibit 70
               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 55 of 486
Behavior therapy for patients with ADHD includes positive reinforcement, time-out, response cost (loss of rewards or
privileges for problem behaviors) and token economy (a combination of positive reinforcement and response cost).
Combinations of drug therapy and behavioral therapies, or drug therapies alone, appear to have a more beneficial effect than
behavioral therapy, psychotherapy, or parent skills training alone.

Medical Dictionary, © 2009 Farlex and Partners




Attention-deficit hyperactivity disorder (ADHD)
   A condition in which a person (usually a child) has an unusually high activity level and a short attention span. People with
   the disorder may act impulsively and may have learning and behavioral problems.
       Mentioned in: Central Nervous System Stimulants

Gale Encyclopedia of Medicine. Copyright 2008 The Gale Group, Inc. All rights reserved.




                                                        Copyright © 2003-2020 Farlex, Inc


                                                                       Disclaimer
                   All content on this website, including dictionary, thesaurus, literature, geography, and other reference data is for
                       informational purposes only. This information should not be considered complete, up to date, and is not
                     intended to be used in place of a visit, consultation, or advice of a legal, medical, or any other professional.




                                                                         2                                                     Exhibit 70
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 56 of 486




     EXHIBIT 71
Data and Statistics About ADHD | CDC                                                                            7/1/20, 2:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 57 of 486




    Attention-Deficit / Hyperactivity Disorder (ADHD)

  Data and Statistics About ADHD
  CDC uses datasets from parent surveys and healthcare claims to understand diagnosis and treatment patterns for
  attention-deﬁcit/hyperactivity disorder (ADHD). Estimates for diagnosis and treatment can vary depending on the source.
  This page includes ADHD data from diﬀerent sources.


  Facts about ADHD

  Millions of US children have been diagnosed with ADHD
        The estimated number of children ever diagnosed with ADHD, according to a national 2016 parent survey,1 is 6.1
        million (9.4%). This number includes:
              388,000 children aged 2–5 years
              4 million children aged 6–11 years
              3 million children aged 12–17 years
        Boys are more likely to be diagnosed with ADHD than girls (12.9% compared to 5.6%).1


  The number of US children ever diagnosed with ADHD has changed over time
  Estimated number of US children who ever had a diagnosis of ADHD




https://www.cdc.gov/ncbddd/adhd/data.html                                                                           Page 1 of 5


                                                             1                                        Exhibit 71
Data and Statistics About ADHD | CDC                                                                           7/1/20, 2:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 58 of 486




                                                     ! View Larger
                                                     View text version



     About this chart:
     1
       NSCH 2003-2011: National Survey of Children’s Health, telephone survey data; estimate includes children 4-17
     years of age [Read key ﬁndings]
     2
       NSCH 2016: Redesigned as an online and mail survey " , estimate includes children 2-17 years of age [Read key
     ﬁndings]

     Because the 2016 NSCH survey used diﬀerent methods, estimates are not directly comparable with estimates based
     on previous NSCH data. Because of an increased focus on ADHD in younger children, age ranges were expanded to
     include children 2-17 years of age.




https://www.cdc.gov/ncbddd/adhd/data.html                                                                         Page 2 of 5


                                                            2                                        Exhibit 71
Data and Statistics About ADHD | CDC                                                                             7/1/20, 2:27 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 59 of 486

  For more information:

        ADHD diagnosis throughout the years
        State-based information about ADHD diagnosis (2003-2012)


  Many children with ADHD also have other disorders
  According to a national 2016 parent survey,1 6 in 10 children with ADHD had at least one other mental, emotional, or
  behavioral disorder:

        About 5 in 10 children with ADHD had a behavior or conduct problem.
        About 3 in 10 children with ADHD had anxiety.

  Other conditions aﬀecting children with ADHD: depression, autism spectrum disorder, and Tourette Syndrome.
                              Percentage of children with ADHD and another disorder 1




                                                        ! View Larger
                                                        View text version




  Treatment for ADHD

  About 3 in 4 US children with current ADHD receive treatment
  A national parent survey from 20161 reported on medication and behavioral treatment for children 2–17 years of age
  with current ADHD:



https://www.cdc.gov/ncbddd/adhd/data.html                                                                            Page 3 of 5


                                                               3                                      Exhibit 71
Data and Statistics About ADHD | CDC                                                                           7/1/20, 2:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 60 of 486
        62%
       Did you know?

       Treatment for ADHD can include behavior therapy and medication. For children 6 years of age and older, the
       American Academy of Pediatrics (AAP) recommends behavior therapy and medication, preferably both together.
       For children under 6 years of age behavior therapy is recommended as the ﬁrst line of treatment.

       Read more about recommendations


        were taking ADHD medication
            Ages 2–5: 18%
              Ages 6–11: 69%
              Ages 12–17: 62%

        47% received behavioral treatment
            Ages 2–5: 60%
              Ages 6–11: 51%
              Ages 12–17: 42%

        Altogether, 77% were receiving treatment. Of these children:
             About 30% were treated with medication alone.
              About 15% received behavioral treatment alone.
              About 32% children with ADHD received both medication treatment and behavioral treatment.

        About 23% children with ADHD were receiving neither medication treatment nor behavioral treatment.

  It is not known what type of behavioral treatment these children received.

  Read more about these ﬁndings "


  Most children with ADHD receive some types of services
  A more in-depth national survey2 from 2014 reported on treatment and services that children with ADHD had received at
  some point prior to the survey. This survey was conducted with parents of children 4–17 years of age who had ever been
  diagnosed with ADHD.

        Almost 9 out of 10 children had received school support, which includes school accommodations and help in the
        classroom.
        About 6 out of 10 children had received some type of behavioral treatment or skills training:
            3 out of 10 received parent-delivered behavior therapy (/ncbddd/adhd/behavior-therapy.html).
              4 out of 10 received social skills training.
              3 out of 10 received peer interventions.
              2 out of 10 received cognitive behavioral therapy.



https://www.cdc.gov/ncbddd/adhd/data.html                                                                         Page 4 of 5


                                                                   4                                 Exhibit 71
Data and Statistics About ADHD | CDC                                                                                         7/1/20, 2:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 61 of 486
  Read more about these ﬁndings


  Read more about diﬀerent types of therapy

  Recommendations for treatment of ADHD

  State-based Information about ADHD medication treatment (2007-2012)


  Healthcare claims data show treatment gaps
  In addition to parent-reported data, healthcare claims from Medicaid or employer-sponsored insurance provide another
  way to understand treatment patterns. A study3 looking at the healthcare claims data for young US children found:

        During 2008–2011, children ages 2–5 years covered by Medicaid were twice as likely to receive clinical care for ADHD
        compared with similar-aged children covered by commercial employer-sponsored insurance.
        About 3 in 4 children ages 2–5 years who had clinical care for ADHD recorded in their healthcare claims from 2008–
        2014 received ADHD medication, and fewer than half received any form of psychological services.

  It is not known what types of psychological services these children received, or whether these children received
  behavioral treatments that were not entered into the healthcare claims data.

  Read more about these ﬁndings


  References
    1. Danielson ML, Bitsko RH, Ghandour RM, Holbrook JR, Kogan MD, Blumberg SJ. Prevalence of parent-reported ADHD
       diagnosis and associated treatment among U.S. children and adolescents, 2016. Journal of Clinical Child and
       Adolescent Psychology. 2018, 47:2, 199-212.
    2. Danielson ML, Visser SN, Chronis-Tuscano A, DuPaul GJ. A national description of treatment among U.S. children and
       adolescents with ADHD. Journal of Pediatrics. 2018, 192, 240–246.e1.
    3. Visser, SN Danielson ML, Wolraich ML, Fox M, Grosse SD, Valle LA, Holbrook JR, Claussen AH, Peacock, P. Vital signs:
       National and state-speciﬁc patterns of attention deﬁcit/hyperactivity disorder treatment among insured children
       aged 2–5 years — United States, 2008–2014. Morbidity and Mortality Weekly Report (MMWR); 2016,65, 443–450.

                                                                                                                          Top of Page
                                                                                                    Page last reviewed: October 15, 2019
                                                          Content source: National Center on Birth Defects and Developmental Disabilities




https://www.cdc.gov/ncbddd/adhd/data.html                                                                                       Page 5 of 5


                                                               5                                                Exhibit 71
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 62 of 486




     EXHIBIT 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                               7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 63 of 486


COVID-19 is an emerging, rapidly evolving situation.
Get the latest public health information from CDC: https://www.coronavirus.gov
Get the latest research information from NIH: https://www.nih.gov/coronavirus

The National Institute of Mental Health: www.nimh.nih.gov

Attention-Deficit/Hyperactivity Disorder (ADHD)

Definition
Attention-deficit/hyperactivity disorder (ADHD) is one of the most common childhood disorders and can
continue through adolescence and into adulthood. Symptoms include difficulty staying focused and paying
attention, difficulty controlling behavior, and hyperactivity (over-activity).

Additional information about ADHD can be found on the NIMH Health Topics page on Attention-
Deficit/Hyperactivity Disorder (www.nimh.nih.gov//health/topics/attention-deficit-hyperactivity-disorder-adhd/index.shtml).

Trends in Prevalence of ADHD Diagnosis Among Children
         Based on parent-report data from National Survey of Children’s Health (NSCH), Figure 1 shows the
         trends in prevalence of U.S. children aged 4-17 ever diagnosed with ADHD by a health care provider.1
               The prevalence of children ever diagnosed with ADHD increased by 42% between 2003 (7.8%)
               and 2011 (11.0%).
               Males had a consistently higher prevalence of ADHD than females from 2003 to 2011.

Figure 1




https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                           Page 1 of 8


                                                                                1                         Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                                 7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 64 of 486

                            Trends in Prevalence of Children Ever-Diagnosed with ADHD
                                                (2003, 2007, 2011)
                                        Data from National Survey of Children’s Health (NSCH)
             20

             18
             16                                                                                                      15.1
             14                                                                            13.2
   Percent




             12                       11.0                                                                           11.0
             10                                                                             9.5
                                       7.8
              8                                                                                                      6.7
                                                                                            5.6
              6
                                       4.4
              4
              2
                                      2003                                                 2007                      2011
                                                                                          Year

                                                          Total Population                       Female   Male




Age of Onset
             Based on data from the NSCH, the median age of onset for children with current ADHD was 6 years.1
             More severe cases of ADHD in children, as described by parents, were diagnosed earlier.
                  The median age of diagnosis for severe ADHD was 4 years.
                  The median age of diagnosis for moderate ADHD was 6 years.
                  The median age of diagnosis for mild ADHD was 7 years.
             Approximately one-third of children diagnosed with ADHD retain the diagnosis into adulthood.2

Treatment for ADHD in Children
             Medication can be used to effectively treat ADHD symptoms of impulsivity, inattention, and
             hyperactivity, and is the single most effective treatment for reducing ADHD symptoms.1
             Figure 2 is based on data from the NSCH and shows medication use among children with ADHD in 2011.
             An estimated 69.3% of children with a current diagnosis of ADHD received medication for ADHD.
             Medication use increased 4% overall from 2007 to 2011, particularly among male teens.1

Figure 2




https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                              Page 2 of 8


                                                                                2                                Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                              7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 65 of 486

                 Medication Use Among Children Currently Diagnosed with ADHD (2011)
                                        Data from National Survey of Children’s Health (NSCH)




                                                                                                 Do not currently
                                                                                                 take medication
                                                                                                 30.7%




                                Currently
                                take medication
                                69.3%




Prevalence of ADHD Among Adolescents
         Based on diagnostic interview data from National Comorbidity Survey–Adolescent Supplement (NCS-
         A), Figure 3 shows the lifetime prevalence of ADHD among U.S. adolescents aged 13 to 18 years.3,4
               The lifetime prevalence of ADHD was 8.7%.
               Nearly half of all cases showed severe impairment (4.2%). Impairment criteria were based on the
               fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).
               ADHD affected three times as many males (13.0%) as females (4.2%).

Figure 3




https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                         Page 3 of 8


                                                                                3                          Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                                        7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 66 of 486

                     Lifetime Prevalence of ADHD Among U.S. Adolescents (2001-2004)
                        Data from National Comorbidity Survey–Adolescent Supplement (NCS-A)
             15
             14
                                                               13.0
             13
             12
             11
             10                                                                                                                 9.3
                                                                              8.8                  9.0                8.9
              9     8.7                                                                     8.6             8.5
   Percent




              8
              7
              6
              5                    4.2           4.2
              4
              3
              2
              1
              0
                   Overall    With Severe      Female          Male         13-14         15-16   17-18   Hispanic   White*   Black*        Othe
                              Impairment
                                                         Sex                                Age                      Race/Ethnicity

                                                                                                                       *non-Hispanic




Prevalence of ADHD Among Adults
             Based on diagnostic interview data from the National Comorbidity Survey Replication (NCS-R), Figure 4
             shows the estimated prevalence of adults aged 18 to 44 years with a current diagnosis of ADHD.5
                   The overall prevalence of current adult ADHD is 4.4%.
                   Prevalence was higher for males (5.4%) versus females (3.2%).
                   The non-Hispanic white group (5.4%) had a higher prevalence than all other race/ethnicity groups.
             The estimated lifetime prevalence of ADHD in U.S. adults aged 18 to 44 years was 8.1%.6

Figure 4




https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                                   Page 4 of 8


                                                                                4                                    Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                                            7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 67 of 486

                             Prevalence of Current ADHD Among U.S. Adults (2001-2003)
                                    Data from National Comorbidity Survey Replication (NCS-R)
             15
             14
             13
             12
             11
             10
              9
   Percent




              8
              7
              6                                      5.4                                                             5.4
              5      4.4                                            4.5                           4.6
                                                                                     3.8
              4
                                     3.2
              3
                                                                                                           2.1                    1.9
              2
              1
              0
                   Overall         Female           Male           18-24            25-34        35-44   Hispanic   White*       Black*         Other
                                            Sex                                     Age                              Race/Ethnicity

                                                                                                                           *non-Hispanic




Data Sources
References

             Visser SN, Danielson ML, Bitsko RH, Holbrook JR, Kogan MD, Ghandour RM, Perou R, Blumberg SJ.
             Trends in the parent-report of health care provider-diagnosed and medicated attention-
             deficit/hyperactivity disorder: United States, 2003-2011. J Am Acad Child Adolesc Psychiatry. 2014
             Jan;53(1):34-46.e2. PMID: 24342384
             Barbaresi WJ, Colligan RC, Weaver AL, Voigt RG, Killian JM, Katusic SK. Mortality, ADHD, and
             psychosocial adversity in adults with childhood ADHD: a prospective study. Pediatrics. 2013
             Apr;131(4):637-44. PMID: 23460687
             Merikangas KR, He JP, Burstein M, Swanson SA, Avenevoli S, Cui L, Benjet C, Georgiades K,
             Swendsen J. Lifetime prevalence of mental disorders in U.S. adolescents: results from the National
             Comorbidity Survey Replication--Adolescent Supplement (NCS-A). J Am Acad Child Adolesc
             Psychiatry. 2010 Oct;49(10):980-9. PMID: 20855043
             NCS-A Lifetime and 12M prevalence estimates. 2005; https://www.hcp.med.harvard.edu/ncs/
             Kessler RC, Adler L, Barkley R, Biederman J, Conners CK, Demler O, Faraone SV, Greenhill LL, Howes
             MJ, Secnik K, Spencer T, Ustun TB, Walters EE, Zaslavsky AM. The prevalence and correlates of adult
             ADHD in the United States: results from the National Comorbidity Survey Replication. Am J Psychiatry.

https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                                       Page 5 of 8


                                                                                5                                     Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                                   7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 68 of 486
         2006 Apr;163(4):716-23. PMID: 16585449
         Kessler RC, Berglund P, Demler O, Jin R, Merikangas KR, Walters EE. Lifetime prevalence and age-of-
         onset distributions of DSM-IV disorders in the National Comorbidity Survey Replication. Arch Gen
         Psychiatry. 2005 Jun;62(6):593-602. PMID: 15939837

Statistical Methods and Measurement Caveats
This webpage presents data from three sources.

National Survey of Children’s Health (NSCH)

         The CDC’s NSCH is a national cross-sectional telephone survey of children’s physical and mental health,
         conducted in 2003, 2007, and 2011. The NSCH was led by the National Center for Health Statistics at the
         Centers for Disease Control and Prevention under the direction and sponsorship of the Maternal and
         Child Health Bureau, Health Resources and Services Administration (HRSA). The survey provides
         parent-reported data for children/adolescents with ADHD aged 4 to 17 years. Between February 2011 and
         June 2012, 95,677 interviews were completed. Landline and cell-phone interview completion rates were
         54.1% and 41.2% respectively, with a 23.0% overall response rate.
         For more information, see PMID: 24342384 and CDC’s NSCH FAQ page.

National Comorbidity Survey Adolescent Supplement (NCS-A)

Diagnostic Assessment and Population:

         The NCS-A was carried out under a cooperative agreement sponsored by NIMH to meet a request from
         Congress to provide national data on the prevalence and correlates of mental disorders among U.S. youth.
         The NCS-A was a nationally representative, face-to-face survey of 10,123 adolescents aged 13 to 18
         years in the continental United States. ADHD was assessed in a subsample of 8,470 adolescents. The
         survey was based on a dual-frame design that included 904 adolescent residents of the households that
         participated in the adult U.S. National Comorbidity Survey Replication and 9,244 adolescent students
         selected from a nationally representative sample of 320 schools. The survey was fielded between
         February 2001 and January 2004. DSM-IV mental disorders were assessed using a modified version of
         the fully structured World Health Organization Composite International Diagnostic Interview.

Survey Non-response:

         The overall adolescent non-response rate was 24.4%. This is made up of non-response rates of 14.1% in
         the household sample, 18.2% in the un-blinded school sample, and 77.7% in the blinded school sample.
         Non-response was largely due to refusal (21.3%), which in the household and un-blinded school samples
         came largely from parents rather than adolescents (72.3% and 81.0%, respectively). The refusals in the
         blinded school sample, in comparison, came almost entirely (98.1%) from parents failing to return the
         signed consent postcard.
         For more information, see PMID: 19507169 and the NIMH NCS-A study page
         (www.nimh.nih.gov//archive/news/2010/national-survey-confirms-that-youth-are-disproportionately-affected-by-mental-
         disorders.shtml).



https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                                 Page 6 of 8


                                                                                6                            Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                                    7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 69 of 486
National Comorbidity Survey Replication (NCS-R)

Diagnostic Assessment and Population:

         The NCS-R is a nationally representative, face-to-face, household survey conducted between February
         2001 and April 2003 with a response rate of 70.9%. DSM-IV mental disorders were assessed using a
         modified version of the fully structured World Health Organization Composite International Diagnostic
         Interview (WMH-CIDI), a fully structured lay-administered diagnostic interview that generates both
         International Classification of Diseases, 10th Revision, and DSM-IV diagnoses. The DSM-IV criteria
         were used here. Participants for the main interview totaled 9,282 English-speaking, non-institutionalized,
         civilian respondents. ADHD was assessed for a subsample of 3,199 respondents aged 18 to 44 years. The
         NCS-R was led by Harvard University.

Survey Non-response:

         In 2001-2002, non-response was 29.1% of primary respondents and 19.6% of secondary respondents.
         Reasons for non-response to interviewing include: refusal to participate (7.3% of primary, 6.3% of
         secondary); respondent was reluctant- too busy but did not refuse (17.7% of primary, 11.6% of
         secondary); circumstantial, such as intellectual developmental disability or overseas work assignment
         (2.0% of primary, 1.7% of secondary); and household units that were never contacted (2.0%).
         For more information, see PMID: 15297905 and the NIMH NCS-R study page
         (www.nimh.nih.gov//health/topics/ncsr-study/nimh-funded-national-comorbidity-survey-replication-ncs-r-study-mental-illness-
         exacts-heavy-toll-beginning-in-youth.shtml).

Last Updated: November 2017

                                              STATISTICS HOME (www.nimh.nih.gov//health/statistics/index.shtml)



Contact Us
The National Institute of Mental Health Information Resource Center

Available in English and Español

Hours: 8:30 a.m. to 5 p.m. Eastern time, M-F

Phone: 1-866-615-6464
TTY: 1-301-443-8431
TTY (toll-free): 1-866-415-8051

Live Online Chat: Talk to a representative
Email: nimhinfo@nih.gov
Fax: 1-301-443-4279

Mail: National Institute of Mental Health
Office of Science Policy, Planning, and Communications

https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml                               Page 7 of 8


                                                                                7                                 Exhibit 72
NIMH » Attention-Deficit/Hyperactivity Disorder (ADHD)                                                7/1/20, 2:17 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 70 of 486
6001 Executive Boulevard, Room 6200, MSC 9663
Bethesda, MD 20892-9663

Follow Us
Instagram Facebook Twitter YouTube NIMH Newsletter (www.nimh.nih.gov//news/e-mail-newsletters/index.shtml) NIMH
RSS Feed (www.nimh.nih.gov//news/web-channels/index.shtml) NIMH Widget (www.nimh.nih.gov//widgets/index.shtml)

Subscribe to NIMH Email Updates

Type email address...          Type email address...                                Subscribe


Top




https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-adhd.shtml           Page 8 of 8


                                                                                8                Exhibit 72
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 71 of 486




     EXHIBIT 73
Trends in the Parent-Report of Health Care Provider-Diagnosis and Medication Treatment for ADHD | CDC            7/1/20, 2:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 72 of 486




    Attention-Deficit / Hyperactivity Disorder (ADHD)

  Trends in the Parent-Report of Health Care Provider-
  Diagnosis and Medication Treatment for ADHD:
  United States, 2003—2011
  Researchers from the Centers for Disease Control and
  Prevention (CDC) and the Health Resources and Services
  Administration have published a study: “Trends in the Parent-
  Report of Health Care Provider-Diagnosed and Medicated
  ADHD: United States, 2003—2011.” Read the abstract !
  1
   . See below for a summary of the ﬁndings from this article.

  Health care providers who care for children with attention-
  deﬁcit/hyperactivity disorder (ADHD) and public health
  practitioners should be aware that an estimated two million
  more US children were reported by their parents to be
  diagnosed by a health care provider with ADHD and a million
  more were reported to be taking medication for ADHD in 2011, compared to 2003. These health professionals should
  also be aware of the changing patterns of ADHD in the United States.


  About attention-deficit/hyperactivity disorder and this study:
  ADHD is a neurobehavioral disorder of childhood that often persists into adulthood. CDC uses national surveys that ask
  parents about their child’s health to monitor the number of children with ADHD and the treatment patterns for these
  children. The largest of these surveys is the National Survey of Children’s Health, which has been collected every four
  years since 2003. Previous results from the 2003 and 2007 surveys found that 7.8% and 9.5% of US children aged 4-17
  years were reported by their parents to have ever been diagnosed with ADHD by a health care provider in 2003 and 2007,
  respectively. The current study looked at data from the third National Survey of Children’s Health, conducted in 2011-
  2012. The ﬁndings tell us more about ADHD diagnosis and treatment patterns, and reﬂect the substantial impact that
  ADHD has on families.

  Learn more about the data source: National Survey of Children’s Health


  Important findings from this study include:
        More than 1 in 10 (11%) US school-aged children had received an ADHD diagnosis by a health care
        provider by 2011, as reported by parents.
            6.4 million children reported by parents to have ever received a health care provider diagnosis of ADHD ,


https://www.cdc.gov/ncbddd/adhd/features/key-findings-adhd72013.html                                                 Page 1 of 3


                                                                            1                           Exhibit 73
Trends in the Parent-Report of Health Care Provider-Diagnosis and Medication Treatment for ADHD | CDC             7/1/20, 2:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 73 of 486
              including:
                   1 in 5 high school boys
                     1 in 11 high school girls

        The percentage of US children 4-17 years of age with an ADHD diagnosis by a health care provider, as
        reported by parents, continues to increase.
            A history of ADHD diagnosis by a health care provider increased by 42% between 2003 and 2011:
                 7.8% had ever had a diagnosis in 2003
                     9.5% had ever had a diagnosis in 2007
                     11.0% had ever had a diagnosis in 2011
              Average annual increase was approximately 5% per year

        The percentage of children 4-17 years of age taking medication for ADHD, as reported by parents,
        increased by 28% between 2007 and 2011.
             Percentage of children taking medication for ADHD was:
                  4.8% in 2007
                     6.1% in 2011
              Average annual increase was approximately 7% per year

        The average age of ADHD diagnosis was 7 years of age, but children reported by their parents as having
        more severe ADHD were diagnosed earlier.
            8 years of age was the average age of diagnosis for children reported as having mild ADHD
              7 years of age was the average age of diagnosis for children reported as having moderate ADHD
              5 years of age was the average age of diagnosis for children reported as having severe ADHD

        More US children were reported by their parents to be receiving ADHD treatment in 2011 compared to
        2007, however treatment gaps may exist.
            In 2011, as many as 17.5% of children with current ADHD were reported by their parents as not receiving either
            medication for ADHD or mental health counseling
              More than one-third of children reported by their parents as not receiving treatment were also reported to
              have moderate or severe ADHD

        The patterns in ADHD diagnosis and medication treatment showed increases in the percentages overall,
        however some new patterns emerged between 2007 and 2011.
            The percentage of children reported by their parents to have a history of health care provider diagnosed ADHD
            increased for most demographic groups (for example, across racial groups, boys and girls) from 2003 to 2011;
            however,
              Between 2007 and 2011, the percentage of children reported by their parents to have a history of a health care
              provider diagnosed ADHD:
                   Was similar among older teens
                     Decreased among multiracial children and children of other races when compared to black or white
                     children

        The number of US families impacted by ADHD continues to increase.

https://www.cdc.gov/ncbddd/adhd/features/key-findings-adhd72013.html                                                 Page 2 of 3


                                                                            2                           Exhibit 73
Trends in the Parent-Report of Health Care Provider-Diagnosis and Medication Treatment for ADHD | CDC                                     7/1/20, 2:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 74 of 486
              An estimated 2 million more children were reported by their parents to be diagnosed by a health care
              professional with ADHD in 2011, compared to 2003
                   By 2011, 6.4 million children were reported by their parents to be diagnosed by a health professional with
                   ADHD compared to 4.4 million in 2003
              An estimated 1 million more children were reported by their parents to be taking medication for ADHD in 2011,
              compared to 2003.
                   By 2011, 3.5 million children were reported by their parents to be taking medication for ADHD compared
                   to 2.5 million in 2003


  ADHD: CDC’s Activities
  CDC monitors the number of children who have been diagnosed with ADHD through the use of national survey data.
  Including questions about ADHD on national or regional surveys helps us learn more about the number of children with
  ADHD, their use of ADHD treatments, and the impact of ADHD on children and their families. CDC has previously used
  national survey data to document increasing estimates of the number of children with ADHD from 2003-2007.2 CDC has
  also used these data to estimate the percentage of children taking medication for ADHD, nationally and by state.3

  CDC also conducts community-based studies to better understand the impact of ADHD. The Project to Learn about ADHD
  in Youth (PLAY) study methods have been implemented in four community sites. Information from the PLAY study helps
  us better understand ADHD as well as the needs of children and families living with ADHD.


  CDC supports the National Resource Center on ADHD, a program of Children and Adults with Attention-
  Deﬁcit/Hyperactivity Disorder (CHADD), which is a Public Health Practice and Resource Center. Their web site
  (http://www.help4adhd.org/NRC.aspx ! ) has links to information based on the current best medical evidence about the
  care for people with ADHD and their families. The National Resource Center operates a call center with trained, bilingual
  staﬀ to answer questions about ADHD. Their phone number is 1-800-233-4050.


  More Information
  To learn more about ADHD, please visit https://www.cdc.gov/adhd.


  References
    1. Visser S, Danielson M, Bitsko R, et al. Trends in the Parent-Report of Health Care Provider-Diagnosis and Medication
       Treatment for ADHD disorder: United States, 2003–2011. J Am Acad Child Adolesc Psychiatry. 2014,53(1):34–46.e2.
    2. Centers for Disease Control and Prevention. Increasing Prevalence of Parent-Reported Attention-
       Deﬁcit/Hyperactivity Disorder Among Children — United States, 2003 and 2007. MMWR. 2010;59(44):1439-1443.
    3. Visser SN, Blumberg SJ, Danielson ML, Bitsko RH, Kogan MD. State-Based and Demographic Variation in Parent-
       Reported Medication Rates for Attention-Deﬁcit/Hyperactivity Disorder, 2007-2008. Prev Chronic Dis. Jan
       2013;10:E09.
                                                                                                                  Page last reviewed: August 29, 2019
                                                                       Content source: National Center on Birth Defects and Developmental Disabilities




https://www.cdc.gov/ncbddd/adhd/features/key-findings-adhd72013.html                                                                         Page 3 of 3


                                                                            3                                                Exhibit 73
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 75 of 486




     EXHIBIT 74
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 76 of 486
 NEW RESEARCH



              Trends in the Parent-Report of Health
             Care Provider-Diagnosed and Medicated
             Attention-Deﬁcit/Hyperactivity Disorder:
                    United States, 2003–2011
             Susanna N. Visser, MS, Melissa L. Danielson, MSPH, Rebecca H. Bitsko, PhD,
             Joseph R. Holbrook, PhD, Michael D. Kogan, PhD, Reem M. Ghandour, DrPH,
                             Ruth Perou, PhD, Stephen J. Blumberg, PhD


         Objective: Data from the 2003 and 2007 National Survey of Children’s Health (NSCH) reﬂect
         the increasing prevalence of parent-reported attention-deﬁcit/hyperactivity disorder (ADHD)
         diagnosis and treatment by health care providers. This report updates these prevalence estimates
         for 2011 and describes temporal trends. Method: Weighted analyses were conducted with
         2011 NSCH data to estimate prevalence of parent-reported ADHD diagnosis, current ADHD,
         current medication treatment, ADHD severity, and mean age of diagnosis for U.S. children/
         adolescents aged 4 to 17 years and among demographic subgroups. A history of ADHD diag-
         nosis (2003–2011), as well as current ADHD and medication treatment prevalence (2007–2011),
         were compared using prevalence ratios and 95% conﬁdence intervals. Results: In 2011, 11% of
         children/adolescents aged 4 to 17 years had ever received an ADHD diagnosis (6.4 million
         children). Among those with a history of ADHD diagnosis, 83% were reported as currently
         having ADHD (8.8%); 69% of children with current ADHD were taking medication for ADHD
         (6.1%, 3.5 million children). A parent-reported history of ADHD increased by 42% from 2003 to
         2011. Prevalence of a history of ADHD, current ADHD, medicated ADHD, and moder-
         ate/severe ADHD increased signiﬁcantly from 2007 estimates. Prevalence of medicated ADHD
         increased by 28% from 2007 to 2011. Conclusions: Approximately 2 million more U.S. chil-
         dren/adolescents aged 4 to 17 years had been diagnosed with ADHD in 2011, compared to 2003.
         More than two-thirds of those with current ADHD were taking medication for treatment in 2011.
         This suggests an increasing burden of ADHD on the U.S. health care system. Efforts to further
         understand ADHD diagnostic and treatment patterns are warranted. J. Am. Acad. Child
         Adolesc. Psychiatry, 2014;53(1):34–46. Key Words: attention-deﬁcit/hyperactivity disorder
         (ADHD), epidemiology, medication, prevalence, stimulants




A
     ttention-deﬁcit/hyperactivity      disorder                               impairment across settings (for example at home,
     (ADHD) is a neurodevelopmental disor-                                     in school, and with friends), resulting in higher
     der with childhood onset.1 Children with                                  rates of unintentional injury, emergency room
ADHD experience clinically signiﬁcant functional                               visits, peer problems, and academic failure.2-7
                                                                               Approximately one-third of children diagnosed
                                                                               with ADHD retain the diagnosis into adulthood,
       This article is discussed in an editorial by Dr. John T. Walkup
       on page 14.                                                             supporting the recognition of ADHD as a chronic
                                                                               health condition.8
       Clinical guidance is available at the end of this article.                                 Best practices for diagnosing
                                                                                               and treating ADHD exist and
       An interview with the authors is available by podcast at www.
       jaacap.org or by scanning the QR code to the right.                                     include conducting a clinical
                                                                                               diagnostic evaluation, incorpo-
       Supplemental material cited in this article is available online.                        rating information from multiple
                                                                                               respondents (e.g., parents, child,

                                                                          JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
34     www.jaacap.org                                                                               VOLUME 53 NUMBER 1 JANUARY 2014

                                                                                    1                                                      Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  77 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




teachers, child care staff) and across multiple                 was included in the 2003, 2007, and 2011 National
settings (e.g., home, school, child care), and                  Survey of Children’s Health (NSCH), which is a
evaluating the child for co-occurring condi-                    periodic parent survey of the physical and
tions.9,10 ADHD medication has long been used                   emotional health of US children, 0 to 17 years of
to effectively treat ADHD symptoms of impul-                    age.24,25,30 Increases in parent-reported ADHD
sivity, inattention, and hyperactivity and is the               diagnosis and medication treatment have been
single-most effective treatment for reducing                    documented using data from NHIS and NSCH;
ADHD symptoms.11,12 High-quality behavioral                     average annual increases in parent-reported
interventions can also improve functional out-                  ADHD diagnosis ranged from 3% to 6% per
comes of selected children with ADHD13,14, but                  year since the late 1990s.26-28
may not be as broadly available across the U.S.                    Based on data from the 2007 NSCH, an esti-
   Characterizing the evolving epidemiology of                  mated 9.5% of children/adolescents 4 to 17 years
ADHD diagnosis and treatment informs the                        of age had been diagnosed with ADHD; 78% of
public health impact of diagnosis and treatment                 those children were characterized by their parents
within communities, allows tracking changes                     as having current ADHD, representing 7.2% (4.1
over time, informs service use and needs, and                   million) of school-aged children.28 The esti-
provides a context for interpreting the impact of               mated prevalence increased by 22% from 2003 to
health alerts extending from adverse event                      2007, with an average annual increase of 5.5% per
reporting systems.15-18 Population-based epide-                 year from 2003 to 2007. Increases in prevalence
miological estimates of ADHD can come from a                    were greatest among groups with historically
variety of sources. Analyses of insurance claims                lower rates of ADHD: older teens, Hispanics, and
data have documented steady increases in the                    children who spoke a primary language other
prevalence of ambulatory visits for ADHD di-                    than English. Two-thirds of those with current
agnoses between 2001 and 201019,20; however,                    ADHD were taking medication in 2007. ADHD
studies based on claims data are not necessarily                medication treatment increased with ADHD
representative of the uninsured or underinsured.                severity. Nearly 1 in 20 (4.8%) of U.S. children/
A recent, large-scale community-based study                     adolescents 4 to 17 years of age (2.7 million in-
from 4 school districts across 2 states suggests                dividuals) were taking ADHD medication in
that the prevalence among elementary-aged                       2007, which is consistent with a 2008 Medical Ex-
children is 9% to 11%21; a large, national direct               penditure Panel Survey estimate of 5.1% among
assessment of children 13 to 17 years of age                    children 6 to 12 years of age.29
suggested that the lifetime prevalence of ADHD                     Data from the most recent NSCH allow
among adolescents was 8.7%.22 However, direct                   updated estimates of parent-reported ADHD
assessment of children in communities is resource               diagnosis and treatment, as well as inspection of
intensive, and it is not an efﬁcient method for                 trends in these estimates over time. Based on
monitoring prevalence over time. Large-scale                    previous reports, average annual growth rates of
surveys of parents that ask about clinician-                    3% to 6% for parent-reported ADHD diagnosis
diagnosed conditions provide an important                       and a commensurate increase in parent-reported
cross-sectional picture of the impact of disorders,             ADHD medication treatment were expected.
including ADHD, and can be repeated over time
for surveillance purposes. Parent surveys can also
be used to estimate both national and state-based               METHOD
prevalence of conditions.                                       The NSCH is a national cross-sectional, random-digit–
   Since 1996, parent reports of health care                    dialed telephone survey conducted in 2003 to 2004
provider-diagnosed ADHD in childhood have                       (designated as “2003”), 2007 to 2008 (“2007”), and
been collected by nationally representative health              2011–2012 (“2011”).24,25,30 The NSCH uses the sam-
surveys, beginning with the National Health                     pling frame of the National Immunization Survey31;
                                                                because of the rise in the prevalence of cell-phone–only
Interview Survey (NHIS).23 The reports of a dia-
                                                                households, the 2011 NSCH added a sample of cell-
gnosis by a health care provider is a proxy for
                                                                phone numbers. Between February 2011 and June
underlying ADHD, asking parents “Has a doctor                   2012, 95,677 interviews were completed, resulting in
or other health care provider ever told you                     landline and cell-phone interview completion rates of
that your child had attention deﬁcit disorder                   54.1% and 41.2%, respectively, and a 23.0% overall
(ADD) or attention-deﬁcit/hyperactivity disorder                response rate.30 Sample weights were used to adjust
(ADHD)?” This report of an ADHD diagnosis                       for unequal probability of selection of households

JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                                              www.jaacap.org          35

                                                        2                                               Exhibit 74
VISSER et al.Case   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 78 of 486



and children, nonresponse, and the underlying de-             time were tested by a Wald F test on an interaction term.
mographic distribution of U.S. noninstitutionalized           Parent-report of treatment or counseling by a mental
children. The survey questions pertaining to ADHD             health professional was combined with medication
diagnosis and treatment are included as a supplement          treatment to estimate ADHD treatment prevalence
to this article (Table S1, available online). A responding    among children with current ADHD; the percentage
parent or guardian (referred to hereafter as “parent”)        of those with a current ADHD diagnosis reported to
was asked questions about 1 randomly selected child           be in treatment was compared between 2007 and 2011.
(aged 0–17 years) in the household. Analyses were
conducted in SAS-callable SUDAAN version 11.0 (RTI
International; Cary, NC) to account for the complex           RESULTS
survey design and application of sample weights.              All ADHD survey indicators extended from
    At all 3 time points, parents were asked if “a doctor     parent-reported data for children/adolescents
or other health care provider ever told you that [child]      aged 4 to 17 years; for brevity, the term “parent-
had attention deﬁcit disorder or attention-deﬁcit/            reported” and age (4–17 years) is excluded as a
hyperactivity disorder, that is, ADD or ADHD.” In             qualiﬁer of the relevant estimates that follow.
2007 and 2011, parents who reported a history of
ADHD were asked whether the child currently had
                                                              2011 Ever-Diagnosed and Current ADHD
ADHD, and, in 2011, they were asked the age at which
                                                              Prevalence Estimates and Demographic Patterns
the diagnosis was made. Parents reporting current
ADHD also described the severity of ADHD (mild,               In 2011, the estimated prevalence of ever-
moderate, or severe). In each survey year, a question         diagnosed ADHD among children was 11.0%,
was included asking about current medication treat-           representing 6.4 million children nationwide
ment for ADHD; however, a different subset of parents         (Table 1). Among children with ever-diagnosed
were asked this question in 2003 as compared to sub-          ADHD, 82.3% had current ADHD resulting in
sequent surveys. In 2003, parents who reported that           an estimated national prevalence of 8.8% among
their child had ever received a diagnosis were asked          children (5.1 million nationwide).
about current medication treatment, whereas in 2007               ADHD diagnosis (ever and current) was
and 2011, only parents reporting current ADHD were            signiﬁcantly associated (p < .05 based on c2 sta-
asked about current medication treatment; this pro-
                                                              tistics) with every demographic indicator studied.
hibited direct comparisons of medication for ADHD
                                                              Ever-diagnosed ADHD was higher among boys
across the 3 surveys. Data allowed direct comparisons
of ever-diagnosed ADHD (2003–2011), current ADHD              (15.1%) than girls (6.7%) and increased with age
(2007–2011), ADHD severity (2007–2011), and current           (Table 1). The highest point estimates were
medication for ADHD (2007–2011). Independent of               among boys (15.1%), children 11 and older (11–14
ADHD diagnosis, all parents were asked if their child         years: 14.3%, 15–17 years: 14.0%), and children
had received treatment or counseling from a mental            with public health care coverage (14.4%). Preva-
health professional in the past 12 months.                    lence was higher for black and white children
                                                              compared to those of other races; the prevalence
Data Analysis
                                                              among Hispanics was half that of non-Hispanics.
For the 2011 survey data, estimated prevalence of a
                                                              Those living in households where English was
history of parent-reported ADHD diagnosis (ever
                                                              the primary language were more than 4 times as
diagnosed), current ADHD, and current medication
treatment were calculated for children/adolescents            likely to have been diagnosed with ADHD as
aged 4 to 17 years and compared across demographic            those living in households speaking another pri-
subgroups using prevalence ratios (PRs). The mean             mary language. Prevalence was highest among
age of diagnosis was calculated overall and contrasted        children from households with 12 years (high
with severity using a Wald F test.                            school graduate) of education, compared to
   The demographic groups and subgroups were                  households with more or less education. Children
comparable to those used in the previous reports              living below 200% of the federal poverty level had
describing the 2003 and 2007 data,28,32 to allow direct       a higher prevalence than children from higher-
comparison of the estimates over time. Estimated              income families. Ever-diagnosed ADHD was
prevalence of ever-diagnosed ADHD in 2011 was
                                                              more common among children with health care
compared to 2003 and 2007 NSCH estimates using
                                                              coverage than those without coverage, and
PRs; differences in rate of change over time was tested
with a Wald F test comparing the combination of               among those with public coverage than with pri-
yearly indicator regression coefﬁcients. Estimates of         vate coverage. Ever-diagnosed ADHD was lowest
current ADHD and current medication treatment from            in the West, compared to other U.S. regions.
2011 were compared to 2007 using PRs and 95% CI.                  The demographic and state-based patterns for
Demographic subgroup differences for change over              current ADHD were generally consistent with

                                                         JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
36       www.jaacap.org                                                            VOLUME 53 NUMBER 1 JANUARY 2014

                                                                   3                                                      Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  79 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




TABLE 1 Weighted Prevalence Estimates of Parent-Reported Attention-Deficit/Hyperactivity Disorder (ADHD) Diagnosis
by a Health Care Provider Among Children Aged 4–17 Years by Sociodemographic Characteristics (National Survey of
Children’s Health, United States, 2011)
                                                                                                                              Current ADHD and
                                                                                                                              Current Medication
                                                                                                                                  for ADHD
                                                   Ever Diagnosed with ADHD                  Current ADHD                         n ¼ 75,828
                                                     n ¼ 76,015 respondents               n ¼ 75,840 respondents                 respondents

 Characteristic                            n         %         95% CI          PR        %        95% CI           PR        %     95% CI     PR

 Overall                               76,015      11.0     10.5e11.5                    8.8     8.4e9.3                     6.1   5.7e6.5
 Sex
    Male                               39,314      15.1     14.3e15.9        2.24      12.1     11.4e12.8        2.19        8.4   7.9e9.1   2.31
    Female                             36,701       6.7      6.2e7.3         1.00       5.5      5.0e6.0         1.00        3.7   3.3e4.1   1.00
 Age
    4e10 years of age                  36,219       7.7      7.2e8.3         1.00       6.8      6.2e7.4         1.00        4.9   4.5e5.4   1.00
    11e14 years of age                 21,409      14.3     13.3e15.4        1.85      11.4     10.5e12.4        1.69        8.0   7.2e8.8   1.63
    15e17 years of age                 18,387      14.0     12.9e15.2        1.81      10.2      9.2e11.3        1.51        6.5   5.7e7.3   1.32
 Highest Educ. in Household
    <HS                                 4,453       8.5      7.2e9.9         0.78       6.9      5.7e8.2         0.79        4.2   3.4e5.2   0.70
    12 years, HS graduate              11,569      13.3     12.1e14.6        1.23      11.0      9.9e12.2        1.27        7.7   6.8e8.8   1.29
    >HS                                58,550      10.8     10.3e11.4        1.00       8.6      8.1e9.2         1.00        6.0   5.6e6.4   1.00
 Race
    White                              54,927      12.2     11.5e12.8        1.00        9.8     9.2e10.4        1.00        7.1   6.6e7.6   1.00
    Black                               7,615      11.9     10.6e13.4        0.98a       9.5     8.3e10.9        0.98a       5.7   4.8e6.7   0.80
    Other                              11,450       7.2      6.3e8.1         0.59        5.8     5.1e6.7         0.60        3.5   2.9e4.3   0.50
 Ethnicity
    Hispanic/Latino                     9,676       6.9      5.9e8.1         0.56        5.5     4.6e6.6         0.56        3.1   2.5e3.9   0.44
    Non-Hispanic/Latino                64,799      12.3     11.8e12.9        1.00        9.9     9.4e10.4        1.00        7.0   6.6e7.5   1.00
 Primary Language in Home
    English                            70,522      12.4     11.9e13.0        1.00      10.0      9.5e10.5        1.00        7.0   6.6e7.4   1.00
    Any other language                  5,455       2.7      1.9e3.7         0.21       2.0      1.3e3.0         0.20        1.0   0.6e1.6   0.14
 Federal Poverty Levelb
    100                               10,974      12.9     11.7e14.2        1.30      10.9      9.8e12.1        1.38        6.9   6.0e7.8   1.22
    >100 to 200                       13,500      11.8     10.7e12.9        1.18       9.4      8.4e10.5        1.19        6.6   5.8e7.5   1.16a
    >200                               51,541      10.0      9.4e10.6        1.00       7.9      7.3e8.5         1.00        5.6   5.2e6.1   1.00
 Any Health Care Coverage
    Yesc                               72,525      11.3     10.8e11.8                   9.2      8.7e9.6                     6.3   6.0e6.7
      Medicaid/SCHIP (public)          20,313      14.4     13.5e15.4        1.53      11.9     11.0e12.9        1.58        8.1   7.4e8.9   1.52
      Non-Medicaid (private)           51,440       9.4      8.9e10.0        1.00       7.5      7.0e8.1         1.00        5.3   4.9e5.8   1.00
    No                                  3,380       6.4      5.0e8.2         0.68       4.1      3.0e5.5         0.54        2.3   1.4e3.7   0.42
 Region
    Northeast                          13,620      10.1      9.2e11.2        1.26       8.1      7.2e9.1         1.27        5.4   4.7e6.2   1.42
    Midwest                            17,870      12.1     11.3e13.0        1.50      10.0      9.3e10.8        1.57        7.1   6.5e7.8   1.88
    South                              25,327      12.6     11.8e13.4        1.56      10.1      9.3e10.9        1.58        7.3   6.7e8.0   1.94
    West                               19,198       8.1      7.0e9.3         1.00       6.4      5.4e7.5         1.00        3.8   3.1e4.6   1.00
 Note: HS ¼ high school; PR ¼ prevalence ratio; SCHIP ¼ State Children’s Health Insurance Program.
   a
     PR not significant at the level of a ¼ 0.05.
   b
     Includes multiply imputed values for 9.4% of sample for which household income was missing.
   c
    Prevalence ratio not shown because referent group is a subset of the population of children with any health insurance.


those observed for ever-diagnosed ADHD, al-                                       Among children with current ADHD, the
though current ADHD estimates were approxi-                                    median age of diagnosis was 6.2 years (95%
mately 20% to 25% lower than ever-diagnosed                                    CI ¼ 6.0–6.4; mean ¼ 7.0, 95% CI ¼ 6.9–7.2). Age
estimates (Table 1). State-based estimates of cur-                             of diagnosis decreased with severity; children
rent ADHD ranged from 4.2% in Nevada to 14.6%                                  whose parents reported the child’s ADHD as
in Arkansas and 14.8% in Kentucky (Figure 1).                                  “mild” were diagnosed at a median age of 7.0

JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                                                                         www.jaacap.org             37

                                                                    4                                                               Exhibit 74
VISSER et al.Case   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 80 of 486



years (95% CI ¼ 6.8–7.3; mean ¼ 7.8, 95% CI ¼              of age. Current medication treatment was lowest
7.5–8.1), compared to 6.1 (95% CI ¼ 5.8–6.3;               among children in households speaking a primary
mean ¼ 6.9, 95% CI ¼ 6.7–7.1) and 4.4 (95%                 language other than English (1.0%). State-based
CI ¼ 4.1–4.7; mean ¼ 5.2, 95% CI ¼ 4.9–5.5) years          estimates ranged from 2.0% in Nevada to 10.1%
for those with “moderate” and “severe” ADHD,               in Kentucky and 10.4% in Louisiana (Figure 2).
respectively.                                                 The proportion of children taking medication
                                                           for ADHD increased with ADHD severity:
2011 Medication Treatment for Current ADHD                 59.6% (95% CI ¼ 55.6–63.5) for “mild” ADHD,
Estimated prevalence of medication treatment               73.3% (95% CI ¼ 69.2–77.0) for “moderate”
for ADHD among US children was 6.1% (3.5                   ADHD, and 82.4% (95% CI ¼ 76.0–87.3) for
million nationwide). Of those with a current               “severe” ADHD. The percentage of children
ADHD diagnosis, 69.0% were taking ADHD                     with current ADHD who received any treat-
medication. ADHD medication treatment esti-                ment or counseling from a mental health pro-
mates were signiﬁcantly associated with every              fessional was 51.1% (95% CI ¼ 48.4–53.7). The
demographic indicator studied (p < 0.05 by c2              percentage of children receiving either medica-
statistics). The highest point estimates of parent-        tion for ADHD or mental health treatment was
reported ADHD medication treatment were                    82.5% (95% CI ¼ 80.5–84.4).
observed among boys (8.4%), whites (7.1%),
non-Hispanics (7.0%), children living in house-            Trends in Parent-Reported ADHD Indicators
holds speaking English as the primary language             Over Time
(7.0%), children with public health care coverage          Ever-Diagnosed and Current ADHD. Estimated
(8.1%), and children living in the Midwest (7.1%)          prevalence of ever-diagnosed ADHD was 7.8%,
and South (7.3%) (Table 1). After increasing               9.5%, and 11% in 2003, 2007, and 2011, respec-
with age from 4 to 10 years to 11 to 14 years,             tively (Table 2). These estimates increased by
current medication treatment prevalence de-                22% from 2003 to 2007 (average annual increase ¼
creased slightly among adolescents 15 to 17 years          6%28) and 16% from 2007 to 2011 (average annual

FIGURE 1 Weighted prevalence estimates of parent-reported current attention-deficit/hyperactivity disorder (ADHD)
among children/adolescents 4 to 17 years of age, by state (United States, 2011).




                                                      JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
38       www.jaacap.org                                                         VOLUME 53 NUMBER 1 JANUARY 2014

                                                                5                                                      Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  81 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




FIGURE 2 Weighted prevalence estimates of parent-reported current attention-deficit/hyperactivity disorder (ADHD)
medication treatment among children/adolescents 4 to 17 years of age, by state (United States, 2011).




increase ¼ 4%). The total increase from 2003–2011               p < .05); ever-diagnosed ADHD increased from
was 42% (PR ¼ 1.42, 95% CI ¼ 1.33–1.50; average                 2003 to 2011 for children 14 and under, but the
annual increase ¼ 5%). The only 2 demographic                   growth leveled off for older children from 2007 to
subgroups for which there was not a signiﬁcant                  2011 (Table 2).
change in ever-diagnosed ADHD from 2003 to                         Current ADHD increased by 23%, from 7.2%
2011 were multiracial/other race children and                   to 8.8% from 2007 to 2011 (Table 2). The increases
children without health care coverage. The mag-                 were reﬂected in signiﬁcantly higher 2011 prev-
nitudes of increase (slopes) from 2003 to 2007 and              alence among children less than 14 years of age,
from 2007 to 2011 were equivalent for every                     children from households with at least 12 years
subgroup studied, with the exception of the sub-                of education, whites, non-Hispanics, children
group of 15- to 17-year-olds (F1,57579 ¼ 7.0, p <               living in households where English was a pri-
.01), those living in households where the highest              mary language, those living in households with
level of education was high school (F1,39957 ¼ 4.05,            incomes above 100% of poverty, children with
p < .05) and children who were multiracial or                   health care coverage, and children living in the
of other races (F1,24867 ¼ 7.3, p < .01), in which              Midwest and South; the greatest relative in-
the magnitudes of increase were smaller for                     creases were seen among girls, children and ad-
2007 to 2011 than for 2003 to 2007. The greatest                olescents 11 to 14 years of age, whites, and
relative increases in ever-diagnosed ADHD from                  children living in the Midwest. Prevalence was
2007 to 2011 were among children and adoles-                    statistically similar between 2007 and 2011
cents aged 11 to 14 years, children living in a                 among those with public health care coverage,
household with an adult with more than a high                   but increased signiﬁcantly among children with
school education, whites, and children living in                private health care coverage. The increase in
the Midwest. The pattern in the proportion of                   prevalence of current ADHD among Hispanics
children with ever-diagnosed ADHD differed                      did not reach statistical signiﬁcance (p ¼ .06).
over time as a function of age (F4,228249 ¼ 2.57,               The proportion of children with current ADHD

JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                                           www.jaacap.org       39

                                                        6                                           Exhibit 74
                                                                  TABLE 2 Weighted Prevalence Estimates of Parent-Reported Attention-Deficit/Hyperactivity Disorder (ADHD) Diagnosis by a Health Care Provider Among Children/




             40
                                                                  Adolescents Aged 4 to 17 Yearsa by Sociodemographic Characteristics (National Survey of Children’s Health, United States, 2003, 2007, and 2011)
                                                                                                                                                                                                             Current ADHD and Current
                                                                                                                     Ever Diagnosed with ADHD                                Current ADHD                      Medication for ADHD

                                                                                                 2003    2007   2011           2003e2011             2007e2011      2007   2011         2007e2011      2007     2011         2007e2011
                                                                                                                                                                                                                                            VISSER et al.Case




                                                                                                  %       %      %        PR       95% CI       PR       95% CI      %      %      PR       95% CI      %        %      PR       95% CI




             www.jaacap.org
                                                                   Overall                         7.8    9.5   11.0     1.42     1.33e1.50     1.16    1.08e1.24    7.2    8.8   1.23     1.13e1.33   4.8      6.1    1.28     1.16e1.41
                                                                   Sex
                                                                      Male                        11.0   13.2   15.1     1.37     1.28e1.48     1.15    1.06e1.24   10.3   12.1   1.17     1.07e1.29   6.9      8.4    1.22     1.09e1.36
                                                                      Female                       4.4    5.6    6.7     1.52     1.36e1.71     1.19    1.04e1.37    4.0    5.5   1.38     1.19e1.59   2.5      3.7    1.46     1.24e1.72
                                                                   Age
                                                                      4e10 y                       5.7    6.6    7.7     1.35     1.22e1.50     1.17    1.03e1.31    5.5    6.8   1.24     1.09e1.41   3.7      4.9    1.33     1.15e1.55
                                                                      11e14 y                      9.8   11.2   14.3     1.46     1.32e1.61     1.28    1.14e1.43    8.6   11.4   1.33     1.17e1.51   6.3      8.0    1.26     1.08e1.47
                                                                      15e17 y                      9.6   13.6   14.0     1.46     1.31e1.63     1.03    0.91e1.17    9.3   10.2   1.10     0.94e1.29   5.2      6.5    1.24     1.02e1.50
                                                                   Highest Education in Household
                                                                      <HS                          6.5    8.4    8.5     1.31     1.02e1.69     1.01    0.80e1.29    6.5    6.9   1.06     0.80e1.40   4.0      4.2    1.06     0.74e1.50
                                                                      12 Years, HS Graduate        8.6   12.2   13.3     1.55     1.37e1.75     1.09    0.94e1.26    9.0   11.0   1.22     1.03e1.43   5.9      7.7    1.30     1.07e1.57
                                                                      >HS                          7.6    8.7   10.8     1.43     1.33e1.54     1.24    1.14e1.35    6.7    8.6   1.29     1.17e1.42   4.5      6.0    1.32     1.18e1.48
                                                                   Race




                                      JOURNAL
                                                                      White                        8.6    9.9   12.2     1.42     1.32e1.52     1.23    1.14e1.34    7.5    9.8   1.31     1.19e1.43   5.2      7.1    1.37     1.23e1.52
                                                                      Black                        7.7   10.1   11.9     1.54     1.30e1.83     1.18    0.99e1.40    7.8    9.5   1.22     0.99e1.50   5.1      5.7    1.12     0.86e1.45




7
                                        OF THE
                                                                      Other                        6.6    9.2    7.2     1.09     0.86e1.37     0.78    0.63e0.97    7.2    5.8   0.81     0.64e1.04   4.4      3.5    0.81     0.59e1.11
                                                                   Ethnicity
                                                                      Hispanic/Latino              3.7    5.6    6.9     1.88     1.48e2.38     1.22    0.94e1.60    4.1    5.5   1.33     0.99e1.81   2.4      3.1    1.32     0.90e1.93
                                                                      Non-Hispanic/Latino          8.6   10.5   12.3     1.43     1.35e1.52     1.18    1.10e1.26    8.0    9.9   1.24     1.15e1.35   5.4      7.0    1.30     1.18e1.43
                                                                   Primary Language in Home
                                                                      English                      8.6   10.5   12.4     1.44     1.35e1.53     1.18    1.10e1.27    8.0   10.0   1.26     1.16e1.36   5.3      7.0    1.31     1.19e1.44
                                                                      Any other language           1.3    2.3    2.7     2.10     1.33e3.33     1.15    0.72e1.85    1.8    2.0   1.10     0.61e1.97   0.9      1.0    1.08     0.49e2.38
                                                                   Federal Poverty Levelb
                                                                      100                         9.3   11.6   12.9     1.39     1.21e1.61     1.11    0.96e1.29    9.2   10.9   1.18     1.00e1.39   6.3      6.9    1.09     0.88e1.34
                                                                      >100 to 200                 7.9   10.3   11.8     1.49     1.31e1.70     1.14    0.97e1.33    7.7    9.4   1.22     1.03e1.46   4.7      6.6    1.40     1.14e1.71
                                                                      >200                         7.3    8.6   10.0     1.37     1.27e1.48     1.16    1.06e1.28    6.5    7.9   1.22     1.09e1.36   4.4      5.6    1.29     1.14e1.47
                                                                   Any Health Care Coverage
                                                                      Yes                          8.1    9.8   11.3     1.40     1.32e1.49     1.15    1.07e1.24    7.6    9.2   1.21     1.11e1.31   5.1      6.3    1.25     1.13e1.37
                                                                        Medicaid/SCHIP (public) 10.8     13.6   14.4     1.33     1.21e1.47     1.06    0.95e1.18   10.9   11.9   1.10     0.97e1.24   7.5      8.1    1.08     0.93e1.25
                                                                        Non-Medicaid (private)     6.9    8.1    9.4     1.36     1.25e1.47     1.17    1.06e1.28    6.1    7.5   1.23     1.10e1.37   4.1      5.3    1.31     1.15e1.48
                                                                      No                           4.9    6.7    6.4     1.32     0.96e1.81     0.96    0.67e1.37    3.7    4.1   1.11     0.74e1.65   1.7      2.3    1.32     0.72e2.43




             AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
                    VOLUME 53 NUMBER 1 JANUARY 2014
                                                                                                                                                                                                                                            2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 82 of 486




Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  83 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




                                                                                                                                                                                                                                                                                                        among those with ever diagnosed ADHD in-




                                                                           0.94e1.48
                                                                           1.18e1.55
                                                                           1.09e1.45
                                                                           0.95e1.84
                                                                                       Note: aAnalytic sample included 79,264 children in 2003, 73,123 children in 2007, and 76,015 children in 2011. HS ¼ high school; PR ¼ prevalence ratio; SCHIP ¼ State Children’s Health Insurance Program.
                                                                                                                                                                                                                                                                                                        creased from 2007 to 2011, from 78.1% to 82.3%




                                                                95% CI
                                                    2007e2011
                                                                                                                                                                                                                                                                                                        (c21¼7.93, p < .01). The distribution of ADHD
            Current ADHD and Current
              Medication for ADHD
                                                                                                                                                                                                                                                                                                        severity shifted from 2007–2011 (mild: 46.7% vs.
                                                                                                                                                                                                                                                                                                        41.4%, moderate: 39.5% vs. 43.1%, severe: 13.8%
                                                                                                                                                                                                                                                                                                        vs. 15.5%; c22¼3.09, p < .05). The pattern in the



                                                                           1.18
                                                                           1.35
                                                                           1.25
                                                                           1.32
                                                                PR
                                                                                                                                                                                                                                                                                                        proportion of children reported to have current
                                                                                                                                                                                                                                                                                                        ADHD over time varied as a function of child
                                                    2011




                                                                           5.4
                                                                           7.1
                                                                           7.3
                                                                           3.8
                                                                %

                                                                                                                                                                                                                                                                                                        race (F2, 142348 ¼ 6.40, p < .005). Speciﬁcally, the
                                                                                                                                                                                                                                                                                                        proportion of children with current ADHD
                                                    2007




                                                                           4.6
                                                                           5.3
                                                                           5.8
                                                                           2.9
                                                                                                                                                                                                                                                                                                        decreased among children who were multiracial
                                                                %




                                                                                                                                                                                                                                                                                                        or of other races, whereas it increased among
                                                                                                                                                                                                                                                                                                        children of white or black races (Table 2).
                                                                           0.91e1.30
                                                                           1.17e1.49
                                                                           1.09e1.37
                                                                           0.95e1.63
                                                                95% CI




                                                                                                                                                                                                                                                                                                           Current Medication Treatment for ADHD and
                                                    2007e2011




                                                                                           Federal poverty level; multiple imputations were used for 10.0% of 2003, 8.9% of 2007, and 9.4% of 2011 for which household income was missing.                                                              Treatment by a Mental Health Professional. ADHD
                                                                                                                                                                                                                                                                                                        medication treatment increased 28% from 2007
                         Current ADHD




                                                                                                                                                                                                                                                                                                        to 2011 from 4.8% to 6.1% (Table 2), an average
                                                                           1.09
                                                                           1.32
                                                                           1.22
                                                                           1.24
                                                                PR




                                                                                                                                                                                                                                                                                                        annual increase of 7%. The proportion of child-
                                                                                                                                                                                                                                                                                                        ren taking medication within strata of parent-
                                                    2011




                                                                           10.0
                                                                           10.1
                                                                            8.1



                                                                            6.4




                                                                                                                                                                                                                                                                                                        reported severity was statistically similar in
                                                                %




                                                                                                                                                                                                                                                                                                        2007 and 2011. Descriptively, the demographic
                                                                                                                                                                                                                                                                                                        groups with the greatest relative increases in
                                                    2007




                                                                           7.4
                                                                           7.6
                                                                           8.3
                                                                           5.1
                                                                %




                                                                                                                                                                                                                                                                                                        current medication prevalence were females, 4-
                                                                                                                                                                                                                                                                                                        to 10-year-olds, whites, children living above
                                                                           0.92e1.27
                                                                           1.10e1.35
                                                                           1.04e1.27
                                                                           0.91e1.47




                                                                                                                                                                                                                                                                                                        100% of the Federal poverty level, and children
                                                                95% CI
                                                    2007e2011




                                                                                                                                                                                                                                                                                                        living in the Midwest. The pattern of the pro-
                                                                                                                                                                                                                                                                                                        portion of children taking medication for ADHD
                                                                                                                                                                                                                                                                                                        varied as a function of child race (F2,142334 ¼ 5.55,
                                                                                                                                                                                                                                                                                                        p < .005); the proportion of children taking
                                                                           1.08
                                                                           1.22
                                                                           1.15
                                                                           1.16
                                                                PR




                                                                                                                                                                                                                                                                                                        medication for ADHD decreased among children
                         Ever Diagnosed with ADHD




                                                                                                                                                                                                                                                                                                        of multiracial/other races whereas it increased
                                                                           1.20e1.58
                                                                           1.38e1.68
                                                                           1.26e1.51
                                                                           1.15e1.69




                                                                                                                                                                                                                                                                                                        among children of white or black races (Table 2).
                                                                95% CI
                                                    2003e2011




                                                                                                                                                                                                                                                                                                           Although the prevalence of current mental
                                                                                                                                                                                                                                                                                                        health treatment or counseling among those with
                                                                                                                                                                                                                                                                                                        current ADHD remained similar from 2007 to
                                                                           1.38
                                                                           1.53
                                                                           1.38
                                                                           1.40




                                                                                                                                                                                                                                                                                                        2011, the percentage of children who either
                                                                PR




                                                                                                                                                                                                                                                                                                        received that treatment or were taking ADHD
                                                                                                                                                                                                                                                                                                        medication increased (from 78.9% to 82.5%;
                                                    2011




                                                                            8.1
                                                                           10.1
                                                                           12.1
                                                                           12.6
                                                                %




                                                                                                                                                                                                                                                                                                        c21 ¼ 3.90, p < .05), due to increases in ADHD
                                                                                                                                                                                                                                                                                                        medication treatment. Among those not receiving
                                                    2007




                                                                            9.4
                                                                            9.9

                                                                            7.0
                                                                           10.9




                                                                                                                                                                                                                                                                                                        either of the 2 forms of treatment, 63.6% were
                                                                %




                                                                                                                                                                                                                                                                                                        reported as having mild ADHD (95% CI ¼
                                                                                                                                                                                                                                                                                                        57.8–69.1), 29.5% as moderate (95% CI ¼ 24.5–
                                                    2003




                                                                           7.4
                                                                           7.9
                                                                           9.1
                                                                           5.8
                                                                %




                                                                                                                                                                                                                                                                                                        35.1), and 6.9% as severe (95% CI ¼ 4.4–10.5).
                                                                                                                                                                                                                                                                                                           ADHD Prevalence and Medicated Prevalence
                                                                                                                                                                                                                                                                                                        Stratiﬁed by Age and Sex. Prevalence of ADHD
                                                                                                                                                                                                                                                                                                        diagnosis and current medication treatment for
                                                                                                                                                                                                                                                                                                        ADHD are presented by sex-stratiﬁed age groups
Continued




                                                                                                                                                                                                                                                                                                        across the 3 survey periods in Figure 3. Increasing
                                                                                                                                                                                                                                                                                                        prevalence over time can be seen from the
                                                                           Northeast
                                                                           Midwest




                                                                                                                                                                                                                                                                                                        growing size of the inverted pyramid, with a
                                                                           South
                                                                           West




                                                                                                                                                                                                                                                                                                        relatively consistent sex ratio for each indicator.
TABLE 2




                                                                         Region




                                                                                                                                                                                                                                                                                                        Among boys, the 2003 prevalence of ever-
                                                                                         b




                                                                                                                                                                                                                                                                                                        diagnosed ADHD (outer bars) was less than

JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                                                                                                                                                                                                                                                                                     www.jaacap.org        41

                                                                                                                                                                                                                                                                                                    8                                         Exhibit 74
VISSER et al.Case   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 84 of 486



15%, regardless of age; in 2007, the estimates         a history of ADHD, proportionately more had
exceeded 15% for individuals 9 to 17 years of age,     current ADHD in 2011, as compared to 2007.
with the exception of those 12 years of age            Taken together, an estimated 2 million more
(13.6%); in 2011 the estimates exceeded 15% for        American children were diagnosed with ADHD,
those 10 to 17 years, and exceeded 20% for those       and 1 million more were taking ADHD medica-
11 years and 14 years. Among girls, the 2003           tion in 2011 compared to 2003.
prevalence of ever-diagnosed ADHD (outer bars)            This study reveals a number of important
increased from ages 4 to 8 years, then stabilized      and consistent demographic patterns for ADHD
at 5% to 6% for those 9 to 17; in 2007, the prev-      diagnosed by health care providers. Parent-report
alence increased with estimates ranging from           of ADHD diagnosis increased for most de-
5.7% among 10-year-olds to 11.5% among 16-             mographic subgroups; however, after increasing
year-olds; in 2011 the prevalence ranged from          signiﬁcantly from 2003 to 2007, the prevalence of
slightly more than 5% to slightly more than 10%        a history of ADHD diagnosis was statistically
for all but 14-year-olds, for whom the estimated       similar between 2007 and 2011 among older teens
prevalence of ever-diagnosed ADHD was 11.6%.           and decreased among children who were multi-
   The medication treatment question was asked         racial or of other races.
of parents reporting ever-diagnosed ADHD in               Direct comparisons of the 2003 to the other
2003 and parents reporting current ADHD in             medication indicators were not appropriate.
2007 and 2011. In 2003, medicated ADHD                 From 2007 to 2011, medicated ADHD prevalence
prevalence increased from ages 4 to 9, stabilized,     increased overall but remained statistically
and then decreased in the teen years for both          similar among children who were multi-racial or
sexes. Estimates of medicated ADHD increased           of other races. Medicated ADHD estimates within
in 2011, as compared to 2007, particularly among       each ADHD severity strata were statistically
teen boys. In 2011, the highest medicated ADHD         similar during this time period. The estimated
prevalence was among 11-year-old boys (13.3%).         treated prevalence of ADHD (mental health
Among girls, medicated ADHD remained at less           treatment plus medication) increased from 2007
than 5% until 2011, when the estimates met or          to 2011, due to increases in medicated ADHD;
exceeded 5% for girls 9 to 10 and 14 to 15 years       however, as many as 17.5% of children with
of age.                                                current ADHD were not receiving 1 of the
                                                       forms of treatment for ADHD in 2011, more than
                                                       one-third of whom had moderate or severe cases.
DISCUSSION                                                The ﬁndings in this report are subject to
The epidemiological proﬁle for ADHD diag-              several limitations. First, as noted earlier, the
nosis and treatment continues to evolve. Based         ADHD indicators used here did not assess
on parent-reported indicators of health care           ADHD symptoms but, rather, relied on parent-
provider–diagnosed ADHD diagnosis and treat-           report of diagnosis by a health care provider,
ment, more than 1 in 10 school-aged children           which may introduce recall bias. The parent-
(11%) had received an ADHD diagnosis by a              reported indicators have not been clinically vali-
health care provider by 2011, representing more        dated; however, a recent analysis indicated that
than 6.4 million children nationally. Nearly 1 in 5    parent-reported survey data produced similar
high school boys and 1 in 11 high school girls had     estimates as those from insurance claims data,
been diagnosed with ADHD. Of those with a              providing evidence of convergent validity for
history of ADHD, 83% had current ADHD in               parent-reported ADHD diagnosis by a health
2011 (8.8% nationwide), and 69% of these chil-         care provider.33 Second, the cell phone sample
dren and adolescents (6.1% nationwide) were            inclusion could have affected the 2011 estimates;
taking medication for ADHD. These estimates            analyses of restricted-use data suggest that chil-
are all signiﬁcantly higher than comparable 2007       dren living in cell phone–only households in
estimates.28 Speciﬁcally, after a 22% increase in      2011 were more likely to have current ADHD
parent-reported history of ADHD diagnosis from         than children living in landline phone house-
2003 to 2007, the prevalence increased another         holds (10.0% vs. 8.4%); therefore, non-coverage
16% from 2007 to 2011, a total increase of 42%         of cell phone–only households in 2007 may have
from 2003 to 2011. Medicated ADHD among                underestimated prevalence. Third, survey re-
children living in the United States increased         sponses were limited to those who agreed to
by 27% from 2007 to 2011. Among children with          participate, and response rates in 2011 were

                                                  JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
42      www.jaacap.org                                                      VOLUME 53 NUMBER 1 JANUARY 2014

                                                            9                                                      Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  85 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




FIGURE 3 Weighted prevalence estimates (%) of parent-reported attention-deficit/hyperactivity disorder (ADHD)
diagnosis by a health care provider among children, by age and medication status (United States, 2003, 2007,
and 2011).




JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                                        www.jaacap.org           43

                                                      10                                          Exhibit 74
VISSER et al.Case   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 86 of 486



lower than those in 2003 and 2007; however,              trajectory, sociodemographic factors, and treat-
nonresponse bias is attenuated by the inclusion of       ment history.39 However, there is also some evi-
demographic factors in the sample weight cal-            dence that long-term use of ADHD medication
culations, although nonresponse bias cannot be           normalizes right dorsolateral prefrontal cortex
ruled out. Fourth, although medication treatment         activation.40 There has been concern and conﬂict-
and mental health treatment indicators were              ing evidence about the risk of ADHD medication
included in this study, other forms of treatment         use and later substance use disorders among ad-
for ADHD were not collected, and estimates of            olescents and young adults41-43; however, a recent
ADHD treatment may therefore underestimate               meta-analysis of this research suggests that ADHD
treated prevalence. Finally, the cross-sectional data    medication neither protects against nor increases
in this report cannot be used to determine the           the risk of substance use disorders.44 Given the
cause of increased prevalence or the appropriate-        increasing medication treatment patterns and the
ness of diagnosis or medication treatment. How-          developing literature about the risks of both
ever, these data do allow for ecological analyses of     intervening and failing to intervene, continued
changes in policies and demographic characteris-         research on the long-term beneﬁts of ADHD
tics, as conducted by Fulton et al.34                    treatment, both pharmacological and behavioral,
   The increasing prevalence estimates of parent-        is needed.
reported ADHD diagnosis are generally con-                  Nationally, the increases in parent-reported
sistent with previous rates of increase. These           ADHD diagnosis and associated medication
increases could indicate that the actual preva-          treatment occurred during a period in which the
lence of underlying ADHD has increased consis-           Food and Drug Administration (FDA) issued 3
tently over time; however, the proxy data used in        Public Health Alerts and a series of communica-
this report prohibits drawing ﬁrm conclusions            tions regarding cardiac and psychiatric risks
about changes in the underlying prevalence of            of ADHD medications.45,46 Others have docu-
ADHD. The increases could also reﬂect better             mented upward trends in ADHD medication
detection of underlying ADHD, due to increased           treatment despite these safety alerts, which
health education and awareness efforts. A num-           contrast with the downward trends seen in
ber of contextual factors are known to inﬂuence          pediatric antidepressant use after alerts regard-
the frequency with which childhood ADHD is               ing suicidality.45,47,48 Prevalence of ADHD med-
diagnosed, including increased awareness ef-             ication use also increased despite an overall
forts, educational policies, physician characteris-      downward trend in pediatric medication pre-
tics, cultural factors, and changes in public            scriptions.49 Notably, there has been an increase
perception.34-37 Other factors, such as increased        in antipsychotic medication use among children,
conﬁdence to treat ADHD among clinicians and             including concomitant use of multiple psy-
increased exposure to etiologic factors (e.g., envi-     chotropic medications, with the most common
ronmental contaminants) may also play a role.            combination being ADHD medication and an
The magnitude of increases documented with               antidepressant.50,51 Finally, the 2011 medication
these cross-sectional data warrant future efforts        treatment estimates may have been somewhat
to more fully understand the factors affecting           constrained by the ADHD medication shortages
ADHD diagnosis.                                          experienced throughout the United States from
   The increases in parent-reported medication for       2009 to 2011.52,53
ADHD are consistent with previous research29,38             The ﬁndings of this report have several
and should be considered within a broad context.         important clinical and public health implications.
Medication treatment is the single most effective        Parent-reported prevalence estimates provide
ADHD treatment, resulting in immediate and               insight into the demand that this population
meaningful improvements in ADHD symptoms                 has on the systems supporting them, and these
that surpass the efﬁcacy of behavioral therapy           data suggest that the impact of ADHD may
alone.11,12 The effectiveness of ADHD medication         be increasing. ADHD is commonly diagnosed
on ADHD symptoms has likely contributed to the           before age 5 years in children with severe
ADHD medication initiation and continuance.              ADHD; children diagnosed with ADHD in
However, we do not fully understand the long-            early childhood may beneﬁt from targeted in-
term impact of taking ADHD medication over               terventions. Attention to the transitional needs
time. Long-term functional outcomes are consis-          of the large population of high school students
tently and heavily inﬂuenced by symptom                  taking medication for ADHD (6.4%) may be

                                                    JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
44      www.jaacap.org                                                        VOLUME 53 NUMBER 1 JANUARY 2014

                                                              11                                                     Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  87 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




warranted, particularly given increasing concerns                         efforts should continue to describe and monitor
about abuse, misuse, and diversion of medication                          ADHD diagnostic and treatment patterns, assess
to others.54-56 Based on this report’s estimates, the                     the alignment of these patterns to best practices,
cross-sector costs associated with ADHD likely                            and seek to understand the factors inﬂuencing
exceed the previously estimated upper bound of                            the evolving prevalence of ADHD diagnosis and
$78 billion.57 Future cross–public health system                          treatment. &

                                                                                Accepted September 11, 2013.
           Clinical Guidance
                                                                                Ms. Visser, Ms. Danielson, and Drs. Bitsko, Holbrook, and Perou are
                                                                                with the Division of Human Development and Disability, National
    The parent-reported prevalence of a history of an                          Center on Birth Defects and Developmental Disabilities, Centers for
                                                                                Disease Control and Prevention (CDC). Drs. Kogan and Ghandour are
     attention-deﬁcit/hyperactivity disorder (ADHD)                             with the Ofﬁce of Epidemiology and Research, Maternal and Child
     diagnosis by a health care provider among U.S.                             Health Bureau, Health Resources and Services Administration. Dr.
     school-aged children increased from 7.8% in 2003                           Blumberg is with the Division of Health Interview Statistics, National
                                                                                Center for Health Statistics, CDC.
     to 11% in 2011, an increase of 42% in less than a
     decade.                                                                    Ms. Danielson served as the statistical expert for this research.
                                                                                Disclaimer: The ﬁndings and conclusions in this article are those of the
    In 2011, the median age of ADHD diagnosis was                              authors and do not necessarily represent the ofﬁcial position of the
     approximately 6 years of age, but children reported                        Centers for Disease Control and Prevention.
     by their parents as having more severe ADHD were                           The National Survey of Children’s Health is a module of the Centers for
     diagnosed earlier.                                                         Disease Control and Prevention’s State and Local Area Integrated
                                                                                Telephone Survey and was sponsored by the Maternal and Child
    The percentage of US school-aged children with a                           Health Bureau of the Health Resources and Services Administration.
     parent-report of current medication treatment for                          Disclosure: Drs. Bitsko, Holbrook, Kogan, Ghandour, Perou, and
     ADHD increased from 4.8% in 2007 to 6.1% in                                Blumberg, and Ms. Visser and Ms. Danielson report no biomedical
     2011, an increase of 27% in approximately 4                                ﬁnancial interests or potential conﬂicts of interest.
     years.                                                                     Correspondence to Susanna Visser, MS, National Center on Birth
                                                                                Defects and Developmental Disabilities, Centers for Disease Control
    More U.S. school-aged children were receiving                              and Prevention, E-88, 1600 Clifton Road, Atlanta, GA 30333;
     ADHD treatment in 2011 than in 2007, but nearly                            e-mail: svisser@cdc.gov
     1 in 5 with current ADHD were not receiving either                         0890-8567/$36.00/ª2014 American Academy of Child and
     medication for ADHD or mental health counseling                            Adolescent Psychiatry
     in 2011.                                                                   http://dx.doi.org/10.1016/j.jaac.2013.09.001




REFERENCES
 1. American Psychiatric Association. Diagnostic and Statistical Manual          for the diagnosis, evaluation, and treatment of attention-deﬁcit/
    of Mental Disorders. Fifth ed. Washington DC: American Psychi-               hyperactivity disorder in children and adolescents. Pediatrics.
    atric Association; 2013.                                                     2011;128:1007-1022.
 2. DiScala C, Lescohier I, Barthel M, Li G. Injuries to children with    11.    Multimodal Treatment Study of Children with ADHD Coopera-
    attention deﬁcit hyperactivity disorder. Pediatrics. 1998;102:               tive Group. A 14-month randomized clinical trial of treatment
    1415-1421.                                                                   strategies for attention deﬁcit hyperactivity disorder. Arch Gen
 3. Hoare P, Beattie T. Children with attention deﬁcit hyperactivity             Psychiatry. 1999;56:1073-1086.
    disorder and attendance at hospital. Eur J Emerg Med. 2003;10:        12.    Multimodal Treatment Study of Children with ADHD Coopera-
    98-100.                                                                      tive Group. National Institute of Mental Health multimodal
 4. Merrill R, Lyon J, Baker R, Gren L. Attention deﬁcit hyperactivity           treatment study of ADHD follow-up: 24-month outcomes of
    disorder and increased risk of injury. Adv Med Sci. 2009;54:20-26.           treatment strategies for attention-deﬁcit/hyperactivity disorder.
 5. Pastor PN, Reuben CA. Identiﬁed attention-deﬁcit/hyperactivity               Pediatrics. 2004;113:754-761.
    disorder and medically attended, nonfatal injuries: US school-        13.    Pelham WE Jr., Fabiano GA. Evidence-based psychosocial treat-
    age children, 1997-2002. Ambul Pediatr. 2006;6:38-44.                        ments for attention-deﬁcit/hyperactivity disorder. J Clin Child
 6. Schwebel DC, Roth DL, Elliott MN, et al. Association of external-            Adolesc Psychol. 2008;37:184-214.
    izing behavior disorder symptoms and injury among ﬁfth graders.       14.    Charach A, Dashti B, Carson P, et al. Attention deﬁcit hyperac-
    Acad Pediatr. 2011;11:427-431.                                               tivity disorder: effectiveness of treatment in at-risk preschoolers;
 7. Loe I, Feldman H. Academic and educational outcomes of children              long-term effectiveness in all ages; and variability in prevalence,
    with ADHD. J Pediatr Psychol. 2007;32:643-654.                               diagnosis, and treatment. Rockville, MD: Agency for Healthcare
 8. Barbaresi WJ, Colligan RC, Weaver AL, Voigt RG, Killian JM,                  Research and Quality; 2011.
    Katusic SK. Mortality, ADHD, and psychosocial adversity in            15.    Cooper WO, Habel LA, Sox CM, et al. ADHD drugs and serious
    adults with childhood ADHD: a prospective study. Pediatrics.                 cardiovascular events in children and young adults. N Engl J Med.
    2013;131:637-644.                                                            2011;365:1896-1904.
 9. American Academy of Child and Adolescent Psychiatry. Practice         16.    Witt KL, Shelby MD, Itchon-Ramos N, et al. Methylphenidate and
    parameter for the assessment and treatment of children and ado-              amphetamine do not induce cytogenetic damage in lymphocytes
    lescents with attention-deﬁcit/hyperactivity disorder. J Am Acad             of children with ADHD. J Am Acad Child Adolesc Psychiatry.
    Child Adolesc Psychiatry. 2007;46:894-921.                                   2008;47:1375-1383.
10. American Academy of Pediatrics’ Subcommittee on Attention-            17.    Gould MS, Walsh BT, Munfakh JL, et al. Sudden death and use
    Deﬁcit/Hyperactivity Disorder Steering Committee on Quality                  of stimulant medications in youths. Am J Psychiatry. 2009;166:
    Improvement and Management. ADHD: clinical practice guideline                992-1001.


JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                                                                       www.jaacap.org                   45

                                                                12                                                                    Exhibit 74
VISSER et al.Case       2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 88 of 486



18. U.S. Food and Drug Administration. FDA Adverse Event                   38. Molina BSG, Hinshaw SP, Swanson JM, et al. MTA at 8 years:
    Reporting System (FAERS) (formerly AERS). 2013. Available at:              prospective follow-up of children treated for combined-type
    http://go.usa.gov/2Gc4. Accessed March 25, 2013.                           ADHD in a multisite study. J Am Acad Child Adolesc Psychia-
19. Getahun D, Jacobsen SJ, Fassett MJ, Chen W, Demissie K,                    try. 2009;48:484-500.
    Rhoads GG. Recent trends in childhood attention-deﬁcit/                39. Merikangas KR, He JP, Burstein M, et al. Service utilization for
    hyperactivity disorder. JAMA Pediatr. 2013;167:282-288.                    lifetime mental disorders in U.S. adolescents: results of the Na-
20. Garﬁeld CF, Dorsey ER, Zhu S, et al. Trends in attention deﬁcit            tional Comorbidity Survey–Adolescent Supplement (NCS-A).
    hyperactivity disorder ambulatory diagnosis and medical treat-             J Am Acad Child Adolesc Psychiatry. 2011;50:32-45.
    ment in the United States, 2000-2010. Acad Pediatr. 2012;12:           40. Hart H, Radua J, Mataix-Cols D, Rubia K. Meta-analysis of fMRI
    110-116.                                                                   studies of timing in attention-deﬁcit hyperactivity disorder
21. Wolraich ML, McKeown RE, Visser SN, et al. The prevalence                  (ADHD). Neurosci Biobehav Rev. 2012;36:2248-2256.
    of ADHD: its diagnosis and treatment in four school districts          41. Harty SC, Ivanov I, Newcorn JH, Halperin JM. The impact of
    across two states [published online ahead of print on September            conduct disorder and stimulant medication on later substance use
    12, 2012]. J Atten Disord. http://dx.doi.org/10.1177/1087                  in an ethnically diverse sample of individuals with attention-
    054712453169.                                                              deﬁcit/hyperactivity disorder in childhood. J Child Adolesc Psy-
22. Merikangas KR, He J-p, Burstein M, et al. Lifetime prevalence              chopharmacol. 2011;21:331-339.
    of mental disorders in U.S. adolescents: results from the              42. Molina BSG, Hinshaw SP, Eugene Arnold L, et al. Adolescent
    National Comorbidity Survey Replication–Adolescent Supple-                 substance use in the Multimodal Treatment Study of Attention-
    ment (NCS-A). J Am Acad Child Adolesc Psychiatry. 2010;49:                 Deﬁcit/Hyperactivity Disorder (ADHD) (MTA) as a function of
    980-989.                                                                   childhood ADHD, random assignment to childhood treatments,
23. Centers for Disease Control and Prevention. National Center for            and subsequent medication. J Am Acad Child Adolesc Psychiatry.
    Health Statistics, National Health Interview Survey. 2012. Avail-          2013;52:250-263.
    able at: http://www.cdc.gov/nchs/nhis.htm. Accessed March              43. Groenman AP, Oosterlaan J, Rommelse NNJ, et al. Stimulant
    6, 2012.                                                                   treatment for attention-deﬁcit hyperactivity disorder and risk of
24. Blumberg SJ, Foster EB, Frasier AM, et al. Design and operation of         developing substance use disorder. Br J Psychiatr. 2013;203:
    the National Survey of Children’s Health, 2007. National Center            112-119.
    for Health Statistics; 2009.                                           44. Humphreys KL, Eng T, Lee SS. Stimulant medication and sub-
25. Blumberg SJ, Olson L, Frankel MR, Osborn L, Srinath KP,                    stance use outcomes: a meta-analysis. JAMA Psychiatry. 2013;70:
    Giambo P. Design and operation of the National Survey of Chil-             740-749.
    dren’s Health, 2003. National Center for Health Statistics; 2005.      45. Kornﬁeld R, Watson S, Higashi AS, et al. Effects of FDA advisories
26. Boyle CA, Boulet S, Schieve LA, et al. Trends in the prevalence of         on the pharmacologic treatment of ADHD, 2004-2008. Psychiatr
    developmental disabilities in US children, 1997-2008. Pediatrics.          Serv. 2013;64:339-346.
    2011;127:1034-1042.                                                    46. U.S. Food and Drug Administration. Communication about an
27. Akinbami LJ, Liu X, Pastor PN, Reuben CA. Attention deﬁcit                 ongoing safety review of stimulant medications used in children
    hyperactivity disorder among children aged 5–17 years in the               with attention-deﬁcit/hyperactivity disorder (ADHD). 2011.
    United States, 1998–2009. National Center for Health Statis-               Available at: http://go.usa.gov/2GcP Accessed March 15, 2013.
    tics; 2011.                                                            47. Barry CL, Martin A, Busch SH. ADHD medication use following
28. Centers for Disease Control and Prevention. Increasing prevalence          FDA risk warnings. J Ment Health Policy Econ. 2012;15:119-125.
    of parent-reported attention-deﬁcit/hyperactivity disorder among       48. Du DT, Zhou EH, Goldsmith J, Nardinelli C, Hammad TA.
    children—United States, 2003 and 2007. MMWR Morbid Mortal                  Atomoxetine use during a period of FDA actions. Med Care. 2012;
    Wkly Rep. 2010;59:1439-1443.                                               50:987-992.
29. Zuvekas SH, Vitiello B. Stimulant medication use in children: a 12-    49. Chai G, Governale L, McMahon AW, Trinidad JP, Staffa J,
    year perspective. Am J Psychiatry. 2012;169:160-166.                       Murphy D. Trends of outpatient prescription drug utilization in
30. Centers for Disease Control and Prevention National Center for             US children, 2002–2010. Pediatrics. 2012;130:23-31.
    Health Statistics State and Local Area Integrated Telephone Sur-       50. Comer JS, Olfson M, Mojtabai R. National trends in child and
    vey. 2011–2012 National Survey of Children’s Health frequently             adolescent psychotropic polypharmacy in ofﬁce-based practice,
    asked questions. 2013. Available at: http://www.cdc.gov/nchs/              1996-2007. J Am Acad Child Adolesc Psychiatry. 2010;49:1001-1010.
    slaits/nsch.htm. Accessed October 17, 2013.                            51. Olfson M, Crystal S, Huang C, Gerhard T. Trends in antipsychotic
31. Smith PJ, Hoaglin DC, Battaglia MP, Barker LE. Statistical meth-           drug use by very young, privately insured children. J Am Acad
    odology of the National Immunization Survey, 1994–2002. Vital              Child Adolesc Psychiatry. 2010;49:13-23.
    Health Stat. 2005;2:1-64.                                              52. Harris G. F.D.A. ﬁnds short supply of attention deﬁcit drugs. New
32. Centers for Disease Control and Prevention. Prevalence of diag-            York Times. January 1, 2012.
    nosis and medication treatment for ADHD—United States, 2003.           53. U.S. Food and Drug Administration. FDA works to lessen
    MMWR Morbid Mortal Wkly Rep. 2005;54:842-847.                              drug shortage impact. 2011. Available at: http://www.fda.gov/
33. Visser SN, Danielson ML, Bitsko RH, Perou R, Blumberg SJ.                  ForConsumers/ConsumerUpdates/ucm258152.htm. Accessed
    Convergent validity of parent-reported ADHD diagnosis: a cross-            March 25, 2013.
    study comparison. JAMA Pediatr. 2013;167:674-675.                      54. Graf WD, Nagel SK, Epstein LG, Miller G, Nass R, Larriviere D.
34. Fulton BD, Schefﬂer RM, Hinshaw SP, et al. National variation              Pediatric neuroenhancement: ethical, legal, social, and neuro-
    of ADHD diagnostic prevalence and medication use: health care              developmental implications. Neurology. 2013;80:1251-1260.
    providers and education policies. Psychiatr Serv. 2009;60:             55. Substance Abuse and Mental Health Services Administration. The
    1075-1083.                                                                 DAWN report: emergency department visits involving attention
35. Stevens J, Harman JS, Kelleher KJ. Ethnic and regional differences         deﬁcit/hyperactivity disorder stimulant medications. Rockville,
    in primary care visits for attention-deﬁcit hyperactivity disorder.        MD: Center for Behavioral Health Statistics and Quality; January
    J Dev Behav Pediatr. 2004;25:318-325.                                      24, 2013.
36. Hillemeier MM, Foster EM, Heinrichs B, Heier B. Racial differ-         56. Drug Enforcement Administration. Prescription for disaster: how
    ences in parental reports of attention-deﬁcit/hyperactivity disor-         teens abuse medicine. Drug Enforcement Administration;2008.
    der behaviors. J Dev Behav Pediatr. 2007;28:353-361.                   57. Doshi JA, Hodgkins P, Kahle J, et al. Economic Impact of
37. Dempster R, Wildman B, Keating A. The role of stigma in parental           Childhood and Adult Attention-Deﬁcit/Hyperactivity Disorder
    help-seeking for child behavior problems. J Clin Child Adolesc             in the United States. J Am Acad Child Adolesc Psychiatry. 2012;
    Psychol. 2013;42:56-67.                                                    51:990-1002.




                                                                      JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
46         www.jaacap.org                                                                       VOLUME 53 NUMBER 1 JANUARY 2014

                                                                                13                                                          Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page  89 of
                                                      TEMPORAL    486IN ADHD
                                                               TRENDS




TABLE S1 National Survey of Children’s Health 2011–
2012: Attention-Deficit/Hyperactivity Disorder (ADHD)–
Related Survey Questions
 K2Q31A   Has a doctor or other health care provider ever
           told you that [S.C.] had... Attention Deﬁcit
           Disorder or Attention Deﬁcit Hyperactivity
           Disorder, that is, ADD or ADHD?
              HELP SCREEN (K2Q31A): A child with
           Attention Deﬁcit Disorder or Attention Deﬁcit
           Hyperactivity Disorder has problems paying
           attention or sitting still. It may cause the child
           to be easily distracted.
              (1) YES
              (2) NO
              (77) DON’T KNOW
              (99) REFUSED
 K2Q31B   Does [S.C.] currently have ADD or ADHD?
              (1) YES
              (2) NO
              (77) DON’T KNOW
              (99) REFUSED
 K2Q31C Would you describe [his/her] ADD or ADHD as
           mild, moderate, or severe?
              (1) MILD
              (2) MODERATE
              (3) SEVERE
              (77) DON’T KNOW
              (99) REFUSED
 K2Q31D Is [S.C.] currently taking medication for ADD or
           ADHD?
              (1) YES
              (2) NO
              (77) DON’T KNOW
              (99) REFUSE
 K2Q31A_1 Earlier you told me that [S.C.] currently has
           ADD or ADHD. How old was [S.C.] when you
           were ﬁrst told by a doctor or other health care
           provider that [he/she] had ADD or ADHD?
              RECORD AGE IN YEARS OR MONTHS
              (77) DON’T KNOW
              (99) REFUSED




JOURNAL OF THE AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
VOLUME 53 NUMBER 1 JANUARY 2014                                     www.jaacap.org   46.e1

                                                         14                  Exhibit 74
VISSER et al.Case   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 90 of 486



FIGURE S1 Percentage distribution of age at attention-deficit/hyperactivity disorder (ADHD) diagnosis by a
health care provider based on retrospective parent report, by parent-reported current ADHD severity (United States,
2011–2012).




                                                        JOURNAL   OF THE   AMERICAN ACADEMY OF C HILD & ADOLESCENT PSYCHIATRY
46.e2    www.jaacap.org                                                           VOLUME 53 NUMBER 1 JANUARY 2014

                                                                  15                                                     Exhibit 74
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 91 of 486




     EXHIBIT 76
ADHD Causes & Risk Factors: Genetics, Biology, and More                                                                                                                  7/1/20, 2:29 PM
                                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 92 of 486
                                                                        CONFIRMED             US                  CA        More info for
               CORONAVIRUS update                                       CASES:            2,614,522            222,917      California »                Full Coverage


                                                  CHECK YOUR SYMPTOMS         FIND A DOCTOR   FIND A DENTIST      FIND LOWEST DRUG PRICES                     SIGN IN      SUBSCRIBE

                                                    HEALTH        DRUGS &     LIVING           FAMILY &         NEWS &
                                                    A-Z           SUPPLEMENTS HEALTHY          PREGNANCY        EXPERTS        SEARCH
               A DV E RT I S E M E NT




       MENU                             ADHD   ADHD in Children   Reference



      Attention Deficit
      Hyperactivity Disorder:
      Causes of ADHD

      No one knows exactly what                                         IN THIS ARTICLE
      causes ADHD, but certain
                                                                          The Family Connection
      things are known to play a
      role.
                                                                          Pregnancy Problems
      The Family Connection
      ADHD runs in families.                                              What Doesn’t Cause ADHD

      Anywhere from one-third to
      one-half of parents with                                            What Goes On in the Brain

      ADHD will have a child
      with the disorder. There are
      genetic characteristics that
      seem to be passed down.
                                                                                                                               A DV E RT I S E M E NT

      If a parent has ADHD, a child has more than a 50% chance of
      having it. If an older sibling has it, a child has more than a 30%
                                                                                                                             TODAY ON WEBMD
      chance.
                                                                                                                                                        Side E!ects of ADHD Meds
      Pregnancy Problems                                                                                                                                Here's what to look for and what
                                                                                                                                                        to do.



https://www.webmd.com/add-adhd/childhood-adhd/adhd-causes                                                                                                                    Page 1 of 5


                                                                                               1                                                           Exhibit 76
ADHD Causes & Risk Factors: Genetics, Biology, and More                                                                                               7/1/20, 2:29 PM
                                           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 93 of 486
                            Children born with a low birth weight, born premature, or whose                                        ADHD Medication and Kids
                            mothers had di!icult pregnancies have a higher risk of having                                          Myths and facts.

                            ADHD. The same is true for children with head injuries to the
                            frontal lobe of the brain, the area that controls impulses and
                            emotions.

                            Studies show that pregnant women who smoke or drink alcohol
                            may have a higher risk of having a child with ADHD. Exposure to
                            lead, PCBs, or pesticides may also have a role.
   A DV E RT I S E M E NT




                            Researchers believe that some toxins may interfere with brain
                            development. That, they say, could lead to hyperactivity,
                            impulsive behavior, and trouble paying attention.
                                                                                                                  Plastic Surgeon
                            What Doesn’t Cause ADHD                                                              Tells: "Doing This
                                                                                                                Every Morning Can
                            Although it’s been debated, research does not show that ADHD is
                                                                                                                Snap Back Sagging
                            linked to eating too much sugar or watching a lot of TV.
                                                                                                                 Skin (No Creams
                            What Goes On in the Brain
                                                                                                                      Needed)"

                            Studies show that brain chemicals, called neurotransmitters,
                            don’t work the same in children and adults with ADHD. There
                            also tend to be di!erences in the way nerve pathways work.                    A DV E RT I S E M E NT



                            Certain parts of the brain may be less active or smaller in children
                            with ADHD than those without the disorder.                                   RECOMMENDED FOR YOU
                                                                                                                                   SLIDESHOW
                            The brain chemical dopamine may also play a role. It carries
                                                                                                                                   ADHD in Children
                            signals between nerves in the brain and is linked to movement,
                            sleep, mood, attention, and learning.                                                                  ARTICLE
                                                                                                                                   Is It ADHD or Autism?
                            WebMD Medical Reference | Reviewed by Smitha Bhandari, MD on June 07, 2019

                            Sources      © 2019 WebMD, LLC. All rights reserved.                                                   SLIDESHOW
                                                                                                                                   Helping Your Child With ADHD
                                                                                                                                   to Go to Sleep

                                                                                                         ARTICLE


https://www.webmd.com/add-adhd/childhood-adhd/adhd-causes                                                                                                 Page 2 of 5


                                                                                                 2                                   Exhibit 76
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 94 of 486




     EXHIBIT 77
                            NIH    Public Access
                            Case 2:20-cv-02470-WBS-JDP                           Document 6 Filed 12/29/20 Page 95 of 486
                            Author Manuscript
                            J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.
                           Published in final edited form as:
NIH-PA Author Manuscript




                            J Abnorm Child Psychol. 2011 January ; 39(1): 21–32. doi:10.1007/s10802-010-9443-9.



                           The Delinquency Outcomes of Boys with ADHD with and without
                           Comorbidity

                           Margaret H. Sibley1, William E. Pelham1, Brooke S.G. Molina2, Elizabeth M. Gnagy1, Daniel
                           A. Waschbusch1, Aparajita Biswas1, Michael G. MacLean3, Dara E. Babinski1, and Kathryn
                           M. Karch1
                           1State University of New York at Buffalo

                           2University    of Pittsburgh
                           3Buffalo   State College

                           Abstract
NIH-PA Author Manuscript




                                This study examined the association between childhood ADHD and juvenile delinquency by
                                examining data from the Pittsburgh ADHD Longitudinal Study (PALS), a follow-up study of
                                individuals diagnosed with ADHD in childhood (ages 5–12) and recontacted in adolescence and
                                young adulthood for yearly follow-up (age at first follow-up interview M= 17.26, SD=3.17).
                                Participants were 288 males with childhood ADHD and 209 demographically similar males
                                without ADHD who were recruited into the follow-up study. Delinquency information gathered
                                yearly during the second through eighth follow-up provided a comprehensive history of juvenile
                                delinquency for all participants. Four childhood diagnostic groups [ADHD-only (N=47), ADHD
                                +ODD (N=135), ADHD+CD (N=106), and comparison (N=209)] were used to examine group
                                differences on delinquency outcomes. Analyses were conducted across three dimensions of
                                delinquency (i.e., severity, age of initiation, and variety). Individuals with childhood ADHD+CD
                                displayed significantly worse delinquency outcomes than the other three groups, across almost all
                                indices of offending. When compared to comparison participants, boys with ADHD-only and
                                ADHD+ODD in childhood displayed earlier ages of delinquency initiation, a greater variety of
                                offending, and higher prevalence of severe delinquency. These findings suggest that although
                                childhood ADHD+CD creates the greatest risk for delinquency, boys with ADHD-only and
                                ADHD+ODD also appear at a higher risk for later offending. The patterns of offending that
                                emerged from the PALS are discussed in the context of the relationship between ADHD,
NIH-PA Author Manuscript




                                comorbidity, and delinquency.


                           Keywords
                                ADHD; Delinquency; Conduct Disorder

                                            Every year thousands of individuals fall victim to criminal acts committed by juveniles in
                                            the United States. In 2006, 19.1% of property crimes and 12.1% of violent crimes involved
                                            only juveniles (U.S. Department of Justice, 2007). The young individuals who commit these
                                            crimes are at a high risk of continuing this criminality into adulthood (Loeber, 1982; Moffitt,
                                            Caspi, Harrington, & Milne, 2002), which also incurs a high economic cost to society. By
                                            one estimate, a lifetime criminal costs the public between $1.3 million and $1.5 million


                           Send Correspondence to: Margaret H. Sibley, M.A. Center for Children and Families State University of New York at Buffalo 106
                           Diefendorf Hall 3435 Main Street, Building 20 Buffalo, NY 14214 Phone: 716-829-2244x121; Fax: 716-829-3692;
                           mhsibley@buffalo.edu.




                                                                                         1                                                        Exhibit 77
                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 96 of 486
                           Sibley et al.                                                                                            Page 2


                                           (Cohen, 1998). In addition to the increased risk of adult criminality, delinquent adolescents
                                           are also more likely to experience multiple negative personal outcomes in adulthood,
                                           ranging from substance abuse to work-related problems (Loeber, Stouthamer-Loeber, &
NIH-PA Author Manuscript




                                           White, 1999; Moffitt et al., 2002).

                                           Given the gravity of juvenile offending, much attention has been directed toward identifying
                                           developmental pathways to serious delinquency in order to identify children who are most at
                                           risk for this costly outcome. Although minor delinquency appears to be somewhat normative
                                           and transient in adolescence, a subset of offenders display a pattern of severe and persistent
                                           offending that begins in childhood (Loeber, 1988; Moffitt 1993; 2003). These individuals
                                           are most troublesome as they are more likely to continue their criminal behavior into
                                           adulthood, commit more severe and violent crimes, and experience a variety of poor
                                           personal outcomes (Moffit & Caspi, 2001; Stouthamer-Loeber & Loeber, 2002). There is
                                           currently consensus that the progression to serious delinquency begins early, with problems
                                           at school, at home, and with peers. Most agree with the hypothesis that this troubling path
                                           begins with impulsivity, ADHD, undercontrolled temperament, or some variant thereof
                                           (Loeber, 1988; McMahon & Kotler, 2006; Moffitt, 1993; Patterson, DeGarmo, & Knutson,
                                           2000). Negative environmental factors (e.g., poor parenting, life stressors) are thought to
                                           lead to an escalation of antisocial behavior that qualifies many for a comorbid diagnosis of
                                           Oppositional Defiant Disorder (ODD) and, eventually, Conduct Disorder (CD; Burke,
                                           Loeber, Lahey, & Rathouz, 2005; Lahey & Loeber, 1994; Patterson et al., 2000). By one
NIH-PA Author Manuscript




                                           estimate, the progression to comorbid ODD develops in 59% of school-aged children with
                                           ADHD (Barkley, 2006). In about two-thirds of these children diagnosed with ADHD+ODD,
                                           CD later develops (Greene, 2005). In these children, antisocial behavior often becomes
                                           chronic and evolves into a pattern of problematic delinquency.

                                           Data from many longitudinal samples of children with ADHD support the hypothesis that
                                           these children are at an increased risk of qualifying for CD in adolescence (Gittelman,
                                           Mannuzza, Shenker, & Bonagura, 1985; Lambert, 1988; Mannuzza, Klein, Abikoff, &
                                           Moulton, 2004). However, few studies examine the relation between childhood ADHD and
                                           subsequent delinquent offending (Lee & Hinshaw, 2004; Loeber, Brinthaupt, & Green,
                                           1990; Molina et al., 2007a; Satterfield, Hoppe, & Schell, 1982; Satterfield, Swanson, Schell,
                                           & Lee, 1994). The distinction between these outcomes is important as the overlap between
                                           CD and delinquency is only partial. The CD criteria include non-criminal acts such as lying,
                                           staying out past curfew, and bullying (APA, 2000), and they do not provide a
                                           comprehensive list of delinquent behaviors. As such, delinquency is present in a minority of
                                           children with CD (Burke, Loeber, Mutchka, & Lahey, 2002), and many children who
                                           commit delinquent acts fail to qualify for a diagnosis of CD (Molina et al., 2007a). The
                                           studies cited above provide evidence that children with ADHD are more likely than those
NIH-PA Author Manuscript




                                           without ADHD to offend in adolescence; however, most data suggest that this relationship is
                                           influenced by the development of childhood conduct problems subsequent to the onset of
                                           ADHD (Biederman, Mick, Faraone, & Burback, 2001; Lee et al., 2004; Lilienfeld &
                                           Waldman, 1990; Loeber, Burke, Lahey, Winters, & Zera, 2000). This repeated finding is
                                           consistent with the hypothesis that many children with ADHD follow a maladaptive
                                           pathway to serious delinquency, but that only those who develop childhood CD become
                                           severe and persistent offenders.

                                           Some evidence also suggests that children with ADHD who do not have serious conduct
                                           problems in childhood are also at a higher risk for later delinquent offending. Several studies
                                           have found elevated rates of later delinquency in children with ADHD who were not
                                           diagnosed with comorbid ODD or CD (Loeber et al., 1990; Farrington, Loeber, & Van
                                           Kammen, 1990; Satterfield et al., 1994; Molina et al., 2007a). There are also established
                                           links between the core symptoms of ADHD and delinquent offending (Carroll et al., 2006;


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                      2                                           Exhibit 77
                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 97 of 486
                           Sibley et al.                                                                                                  Page 3


                                              Kagan & Zentner, 1996; Klinteberg, 1997; Loeber, Pardini, Stouthamer-Loeber, & Raine,
                                              2007; White et al., 1994), even after controlling for conduct problems (Babinski et al., 1999;
                                              Pardini, Obradovic, & Loeber, 2006), although exceptions to these findings exist (Lahey et
NIH-PA Author Manuscript




                                              al., 2000; Satterfield & Schell, 1997) Mixed findings on the relationship between ADHD
                                              and delinquency highlight the need for further studies with more exhaustive techniques for
                                              examining this association.

                                              Notably, a number of questions remain about the relationship between childhood ADHD and
                                              delinquency. For example, although studies have examined the presence of offending within
                                              the ADHD population (Biederman et al., 2001; Satterfield, 1982; 1994), there has been less
                                              emphasis on delinquency severity (Lee et al., 2004; Molina et al., 2009a) and variety
                                              (Loeber et al., 1990). Delinquency severity is an important characteristic of the persistent
                                              offender (Loeber, 1988) and delinquency variety shows associations with lower self-control
                                              and a greater propensity to offend repeatedly (Mazerolle, Brame, Paternoster, Piquero, &
                                              Dean, 2000). Furthermore, examinations of severity and variety outcomes in ADHD
                                              samples have involved very young adolescents who have not likely reached their offending
                                              peak (Lee et al., 2004; Loeber et al., 1990; Molina et al., 2007a). Variety of offending (i.e.,
                                              the number of different delinquent acts that a participant endorses in the lifetime) is also
                                              likely to increase with age simply due to the passage of time and increased opportunity.
                                              Consequently, follow-up studies that span adolescence are needed to investigate the timing
                                              of delinquency initiation in ADHD samples. In addition, almost no research examines risk
NIH-PA Author Manuscript




                                              for delinquency among children with ADHD and comorbid ODD (Satterfield et al., 1994).
                                              Given the important role of ODD in the progression from ADHD to CD (Burke et al., 2005),
                                              better understanding of this association may elucidate the relative contributions of ADHD,
                                              ODD, and CD toward the later development of delinquency.

                                              The current study seeks to address the questions raised above by examining the delinquent
                                              behavior of the males in the Pittsburgh ADHD Longitudinal Study (PALS; Molina et al.,
                                              2007b). The PALS is a study of individuals diagnosed with and treated for ADHD in
                                              childhood (baseline) and recontacted in adolescence and young adulthood for yearly follow-
                                              up visits. In the current study, we examined the contribution of childhood diagnosis
                                              (ADHD-only, ADHD+ODD, ADHD+CD, and no diagnosis) to the prediction of later
                                              lifetime delinquency severity and variety as well as to the age of initiation at each
                                              delinquency severity level (i.e., mild, moderate, severe). We hypothesized the following: 1)
                                              that overall prevalence of severe offending would increase incrementally with the severity of
                                              childhood diagnostic group, but mild and moderate offending would not due to the more
                                              normative nature of these lesser offense categories (Junger-Tas, Terlouw, & Klein, 1994), 2)
                                              that across delinquency severity levels, earlier ages of initiation would correspond with the
                                              severity of childhood diagnosis, and (3) that variety of offending would also increase in a
NIH-PA Author Manuscript




                                              stepwise fashion along with the severity of childhood diagnosis.

                               Method
                               Participants
                                              Probands—At the start of the follow-up study, probands were recruited from a pool of 466
                                              study-eligible adolescent and young adult males who were previously diagnosed with DSM-
                                              III-R or DSM-IV ADHD and treated at the ADD clinic at the Western Psychiatric Institute
                                              and Clinic in Pittsburgh, PA in childhood (baseline). In the current study, probands were 288
                                              males in the PALS who were age 12 or younger at baseline. Of the 466 study eligible
                                              adolescent and young adult males, 23 could not be located at follow-up, 129 refused or
                                              failed to participate, and 26 were older than 12 at initial referral to the clinic (baseline). Age
                                              at baseline evaluation ranged from 5.0 to 12.83 years (M= 8.92, SD=1.79).



                                              J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                         3                                             Exhibit 77
                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 98 of 486
                           Sibley et al.                                                                                              Page 4


                                           In childhood (baseline), all probands participated in the Summer Treatment Program (STP)
                                           for children with ADHD, an 8-week intervention that included behavioral modification,
                                           parent training, and psychoactive medication trials where indicated (Pelham & Hoza, 1996).
NIH-PA Author Manuscript




                                           Children were referred to the STP from across Allegheny County, PA by several large
                                           public sources, such as Pittsburgh Public Schools. Diagnostic information for probands was
                                           collected at baseline using parent and teacher DSM-III-R and DSM-IV symptom ratings
                                           scales (DBD; Pelham, Evans, Gnagy, & Greenslade, 1992) and a semi-structured diagnostic
                                           interview administered to parents by a Ph.D. level clinician. The interview consisted of the
                                           DSM-III-R or DSM-IV descriptors for ADHD, ODD, and CD with supplemental probe
                                           questions regarding situationality and severity. It also included queries about other
                                           comorbidities to determine whether additional assessment was needed (instrument available
                                           at http://ccf.fiu.edu). Following DSM guidelines, diagnoses of ADHD, ODD, and CD were
                                           made if a sufficient number of symptoms were endorsed (considering information from both
                                           parents and teachers) to result in diagnosis. Two Ph.D. level clinicians independently
                                           reviewed ratings and interviews to confirm diagnoses and when disagreement occurred, a
                                           third clinician reviewed the file and the majority decision was used. Exclusion criteria for
                                           probands were assessed at this baseline assessment and included a full-scale IQ < 80, a
                                           history of seizures or neurological problems, and/or a history of pervasive developmental
                                           disorder, schizophrenia, or other psychotic or organic mental disorders.

                                           Probands began participation in the follow-up study an average of 8.35 (SD=2.79) years
NIH-PA Author Manuscript




                                           after baseline assessment and treatment at the ADD clinic. They were recontacted and
                                           admitted to the study on a rolling basis as adolescents and young adults (11 to 28 years of
                                           age; all but three <25) and completed their first follow-up interview upon enrollment.
                                           Participants in the follow-up study were compared with the eligible individuals who did not
                                           enroll on demographic (i.e., age at first treatment, race, parental education level, and marital
                                           status) and diagnostic (i.e., parent and teacher ratings of ADHD and related
                                           symptomatology) variables collected at baseline. Only one of 14 comparisons was
                                           statistically significant at the p<.05 significance level. Participants had a slightly lower
                                           average CD symptom rating on a four point scale as indicated by a composite of parent and
                                           teacher ratings (participants M = .43, non-participants M = .53).

                                           Comparison Group—Comparison participants were 209 males without ADHD.
                                           Comparison participants were recruited for the PALS from the greater Pittsburgh
                                           community at the same time as probands were recontacted to enroll in the follow-up study.
                                           These individuals were recruited from several sources including pediatric practices in
                                           Allegheny County (40.8%), advertisements in local newspapers (27.5%), local universities
                                           and colleges (20.8%), and other methods (10.9%) such as Pittsburgh Public Schools and
                                           word of mouth. Like probands, comparison participants were recruited on a rolling basis.
NIH-PA Author Manuscript




                                           Comparison recruitment lagged three months behind proband enrollment in order to
                                           facilitate efforts to obtain demographic similarity (discussed below). A telephone screening
                                           interview was administered to parents of potential comparison participants to gather basic
                                           demographic characteristics, history of diagnosis or treatment for ADHD and other behavior
                                           problems, presence of exclusionary criteria as previously listed for probands, and a full
                                           checklist of ADHD symptoms. Older individuals (age 18+) also provided self-report. ADHD
                                           symptoms were counted as present if reported by either the parent or the young adult.
                                           Individuals who met DSM-III-R criteria for ADHD, either currently or historically, were
                                           immediately excluded from study consideration. Although a history of ODD and CD were
                                           not exclusion criteria for comparison participants, parent and self-report indicated that only
                                           one comparison participant had a history of ODD-like behaviors in childhood and no
                                           comparison participants displayed a history of CD-like behaviors. At recruitment, average
                                           ADHD symptom severity for the comparison group was .65 (0–3 scale).



                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                      4                                            Exhibit 77
                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 99 of 486
                           Sibley et al.                                                                                            Page 5


                                           If a potential comparison participant passed the initial phone screen, senior research staff
                                           members met to determine whether he was demographically appropriate for the study. Four
                                           demographic characteristics were examined for each potential comparison participant: 1)
NIH-PA Author Manuscript




                                           age, 2) gender, 3) race, and 4) parent education level. A comparison participant was deemed
                                           study-eligible if his enrollment increased the comparison group's demographic similarity to
                                           the probands. At the end of the recruitment process, the proband and comparison groups
                                           were equivalent on the four demographic variables noted above. An unsuccessful attempt
                                           was made to obtain equivalence on the proportion of parents who were married (see Table
                                           1).

                               Procedure
                                           As noted, baseline diagnoses were gathered for probands at initial referral to the clinic
                                           during childhood. Follow-up interviews in adolescence and young adulthood were
                                           conducted by post-baccalaureate research staff. All questionnaires (paper and pencil or web-
                                           based) in the current study were completed privately. During informed consent, participants
                                           were assured of the confidentiality of disclosed materials. In cases where distance prevented
                                           participant travel to WPIC, information was collected through mail, telephone
                                           correspondence, and home visits. PALS follow-up interviews were conducted yearly
                                           beginning in the year of enrollment. As a result, the year (e.g., 2000) in which a participant
                                           completed a given interview (e.g., follow-up interview 1) varied across individuals. The
                                           collection of lifetime delinquency data began at the second annual interview. Data for the
NIH-PA Author Manuscript




                                           current study were from the second through the eighth annual interviews. By the 8th
                                           interview, all participants had turned 18 years old which provided a cumulative record of
                                           delinquency through age 18 for all participants.

                               Measures of Delinquency
                                           Delinquency ratings were calculated from data collected by the Self-Reported Delinquency
                                           questionnaire (SRD; Elliott, Huizinga, & Ageton, 1985). During the second (age M = 18.11,
                                           SD= 3.18), third (age M = 19.15, SD= 3.16), and fourth (age M = 20.22, SD= 3.23) annual
                                           interviews, all participants and parents were asked to provide information about lifetime
                                           engagement in 37 delinquent acts (e.g., Have you ever snatched someone's purse or wallet?),
                                           including initiation age (e.g., How old were you when you first snatched someone's purse or
                                           wallet?), setting (e.g., Did any of these occur at school?), and the value of damages (e.g.,
                                           What was the dollar value?). At least three lifetime reports were available for most
                                           participants (88.7%). A minority provided lifetime delinquency information at only two
                                           interviews (6.5%) or at one interview (4.8%). At the fifth follow-up interview, only
                                           participants who were still under 18 at the previous interview (18%) were administered the
                                           SRD. These individuals were asked to report on delinquency during the past year until the
NIH-PA Author Manuscript




                                           follow-up interview at which they reached the age of 18. Past-year reporting continued for
                                           12.3% of the sample at the sixth follow-up interview, 7.8% at the seventh follow-up
                                           interview, and 3.2% at the eighth follow-up interview.

                                           At each follow-up interview, parent report was compared to self-report and an act was
                                           counted if endorsed by either reporter. In a few cases (N=12), follow-up interviews were not
                                           conducted with parents and youth report alone was used. Because the current study concerns
                                           itself only with juvenile delinquency, acts reported as being committed after the age of 18
                                           (according to SRD follow-up questions) were not included in analyses. All available reports
                                           were integrated to provide a comprehensive lifetime history of juvenile offending for all
                                           participants.

                                           Severity—Lifetime severity ratings were coded according to the scheme developed by
                                           Wolfgang, Figlio, Tracey, and Singer (1985) and used extensively in the Pittsburgh Youth


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                      5                                          Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 100 of 486
                           Sibley et al.                                                                                              Page 6


                                           Study (Loeber et al., 1991). Three levels of delinquency severity were coded at each follow-
                                           up interview based on whether or not a participant or his parent reported an act at a given
                                           level: mild = minor delinquency outside of the home (e.g., vandalism with damages less than
NIH-PA Author Manuscript




                                           $100, avoiding payment, theft of less than $5); moderate = moderately serious delinquency
                                           (e.g., credit card fraud, theft of $5 or more, arson with damages over $100, joyriding);
                                           severe = serious delinquency (e.g., breaking and entering, vehicle theft, attacking someone
                                           with a weapon with the intent to seriously hurt or kill, rape). For each participant, codes
                                           from each available follow-up interview were integrated to indicate the presence of
                                           offending (yes/no) and age of initiation (up to age 18) for each severity level of delinquency
                                           (based on the SRD follow-up questions).

                                           Variety—A lifetime estimate of delinquency variety was obtained by summing the total
                                           number of types of acts (out of 34) that a participant or his parent endorsed as occurring
                                           before age 18 (Loeber et al., 1990; Mazerolle et al., 2000). Three acts are routinely omitted
                                           from coding due to deviation from the delinquency construct (i.e., arrest, carrying a
                                           concealed weapon, drug selling). The variety categorization did not account for the number
                                           of times each act was committed, rather served as a measure of variety across category. A
                                           participant's variety score consisted of the total number of acts a participant endorsed across
                                           all follow-up interviews.

                               Analytic Plan
NIH-PA Author Manuscript




                                           Prior to the analyses all demographic characteristics were examined by the four childhood
                                           diagnostic subgroups [ADHD-only (N=47), ADHD+ODD (N=135), ADHD+CD (N=106),
                                           no diagnosis (N=209)]. Single parent household and parental education tended toward group
                                           differences but were not statistically significant (p<.25). Nevertheless, these variables were
                                           included as covariates in all models to ensure that they were not contributing to subgroup
                                           differences in delinquency outcomes. The three proband diagnostic groups did not
                                           significantly differ in their average age at baseline [F(2,285)= .60, p=.55]; however, given
                                           the wide age range (11–28) at enrollment into the follow-up study, age at the first follow-up
                                           interview was also entered into all models to control for any differential recall that may have
                                           occurred as a result of the participant's age at follow-up.

                                           Severity—Three survival analyses were conducted to examine potential childhood
                                           diagnostic group differences (ADHD-only, ADHD+ODD, ADHD+CD, no diagnosis) in the
                                           prevalence of offending at each severity level (mild, moderate, severe). Survival rates were
                                           expressed as percentages of youth who had offended at a given severity level through age 18
                                           calculated using the Cox regression method. Cox regression curves and log-likelihood tests
                                           were used to test the difference between the groups' offending curves. For severe
NIH-PA Author Manuscript




                                           delinquency, additional planned comparisons (ADHD-only vs. ADHD+ODD; ADHD-only
                                           vs. ADHD+CD; ADHD+ODD vs. ADHD+CD) were conducted in order to further examine
                                           the relative risk of childhood diagnosis in predicting this most clinically significant variable.
                                           A Bonferroni correction for three planned comparisons set a pre-established alpha-level of .
                                           02 for this analysis.

                                           Age of Initiation—A Generalized Linear Model using a normal distribution and an
                                           identity link function was employed to compare the four childhood diagnostic groups on age
                                           of initiation for mild, moderate, and severe delinquency. Comparison participants were used
                                           as a reference group and childhood diagnosis dummy codes (ADHD-only: yes vs. no;
                                           ADHD + ODD: yes vs. no; ADHD + CD: yes vs. no) as the independent variable.
                                           Additional planned comparisons (ADHD-only vs. ADHD+ODD; ADHD-only vs. ADHD
                                           +CD; ADHD+ODD vs. ADHD+CD) were conducted to examine the relative risk of
                                           comorbid ODD and CD diagnosis. A Bonferroni correction for three planned comparisons


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                      6                                             Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 101 of 486
                           Sibley et al.                                                                                           Page 7


                                            set a pre-established alpha-level of .02 for this analysis. Generalized Linear Modeling has
                                            been shown to be a powerful method of detecting relationships involving normally and non-
                                            normally distributed variables (McCullagh & Nelder, 1989).
NIH-PA Author Manuscript




                                            Variety—A Generalized Linear Model using a normal distribution and an identity link
                                            function was employed to compare the four childhood diagnostic groups on delinquency
                                            variety. Comparison participants were used as a reference group and childhood diagnosis
                                            dummy codes (ADHD-only: yes vs. no; ADHD + ODD: yes vs. no; ADHD + CD: yes vs.
                                            no) as the independent variable. Additional planned comparisons (ADHD-only vs. ADHD
                                            +ODD; ADHD-only vs. ADHD+CD; ADHD+ODD vs. ADHD+CD) were conducted in
                                            order to further examine the relative risk of comorbid ODD and CD diagnosis. A Bonferroni
                                            correction for three planned comparisons set a pre-established alpha-level of .02 for this
                                            analysis.

                               Results
                               Severity
                                            Figures 1a–1c display prevalence of offending for the childhood diagnostic groups across
                                            mild, moderate, and severe delinquency. Only 23.9% of comparison participants, 29.8% of
                                            ADHD-only, 25.9% of ADHD+ODD, and 17.8% of ADHD+CD completely abstained from
                                            delinquent offending at any severity level. For mild delinquency, the overall test of the
NIH-PA Author Manuscript




                                            model was non-significant [X2(8)=6.55, p=.59], indicating that all four groups showed a
                                            similar prevalence of mild offendng (see Table 2). For moderate delinquency, the overall
                                            test of the model was significant [X2(58)=46.99, p<.01], and after controlling for the
                                            covariates, only probands with a childhood diagnosis of ADHD+CD displayed a pattern of
                                            moderate offending that was significantly different from that of comparison participants (see
                                            Table 2). For severe delinquency, the overall test of the model was also significant
                                            [X2(5)=37.35, p<.01], and after controlling for the covariates, probands with childhood
                                            ADHD+CD and ADHD+ODD displayed a prevalence of severe offending that was
                                            significantly higher than comparison participants. ADHD-only probands did not
                                            significantly differ from comparison participants (p=.12), despite displaying a nearly
                                            identical pattern of severe offending to the ADHD+ODD group (see Table 2 & Figure 1c).
                                            Planned comparisons revealed that risk for severe offending did not differ significantly
                                            between the ADHD-only and the ADHD+ODD groups (OR=1.63, p=.36) or between the
                                            ADHD+ODD and the ADHD+CD groups (OR=1.58, p=.22); however, individuals with a
                                            childhood diagnosis of ADHD+CD (OR= 2.57, p=.07) were more likely than individuals
                                            with a childhood diagnosis of ADHD-only to engage in severe delinquency.

                               Age of Initiation
NIH-PA Author Manuscript




                                            For mild delinquency, the overall test of the model was significant [X2(8)=388.42, p<.01].
                                            Results revealed that after controlling for the covariates, the ADHD-only (Estimated
                                            M=11.42, SE=.21, b=−1.04, SE=.22, Wald= 22.38, p<.01), ADHD+ODD (Estimated
                                            M=10.96, SE=.12, b=−1.50, SE=.15, Wald=105.76, p<.01), and ADHD+CD (Estimated
                                            M=10.36, SE=.14, b=−2.10, SE=.16, Wald=175.53, p<.01) groups initiated mild
                                            delinquency at significantly earlier ages than the comparison group (Estimated M=12.46,
                                            SE=.10). Additional planned comparisons revealed that after controlling for the covariates,
                                            the ADHD+CD group also initiated mild delinquency at significantly earlier ages than the
                                            ADHD+ODD and ADHD-only groups.

                                            For moderate delinquency, the overall test of the model was significant [X2(8)=258.27, p<.
                                            01] and after controlling for the covariates, the ADHD-only (Estimated M=13.36, SE=.24,
                                            b=−1.14, SE=.26, Wald= 19.03, p<.01), ADHD+ODD (Estimated M=13.43, SE=.14, b=


                                            J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                       7                                         Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 102 of 486
                           Sibley et al.                                                                                            Page 8


                                           −1.08, SE=.18, Wald=35.37, p<.01), and ADHD+CD (Estimated M=11.99, SE=.14, b=
                                           −2.52, SE=.17, Wald=218.82, p<.01) groups initiated moderate delinquency at significantly
                                           earlier ages than comparisons (Estimated M=14.50, SE=.12). Additional planned
NIH-PA Author Manuscript




                                           comparisons revealed that after controlling for the covariates, the ADHD+CD group
                                           initiated moderate delinquency at significantly earlier ages than the ADHD+ODD and
                                           ADHD-only groups.

                                           For severe delinquency, the overall test of the model was significant [X2(8)=88.99, p<.01]
                                           and the analysis revealed that after controlling for the covariates, the ADHD+CD group
                                           (Estimated M=12.87, SE=.18, b=−.89, SE=.27, Wald= 10.75, p<.01) initiated severe
                                           delinquency at significantly earlier ages than the comparison group (Estimated M=13.76,
                                           SE=.22). The ADHD+ODD (Estimated M=14.59, SE=.19, b=.83, SE=.29, Wald=8.13, p<.
                                           01) group initiated severe delinquency at significantly later ages than the comparison group.
                                           The ADHD-only group (Estimated M=13.99, SE=.34, b=−.23, SE=.40, Wald=.33, p=.57)
                                           was not significantly different from the comparison group on age of severe delinquency
                                           initiation. Additional planned comparisons revealed that after controlling for the covariates,
                                           the ADHD+CD group initiated severe delinquency at significantly earlier ages than the
                                           ADHD+ODD and ADHD-only groups.

                               Variety
                                           The overall model was significant [X2(5)=644.32, p<.01] and the analysis revealed that after
NIH-PA Author Manuscript




                                           controlling for the covariates, the ADHD-only (Estimated M=6.19, SE=.16, b=.82, SE=.17,
                                           Wald= 22.33, p<.01), ADHD+ODD (Estimated M=6.72, SE=.10, b=1.35, SE=.12,
                                           Wald=129.58, p<.01), and ADHD+CD (Estimated M=8.69, SE=.12, b=3.32, SE=.13,
                                           Wald=630.30, p<.01) groups committed a significantly higher variety of delinquent acts than
                                           the comparison group (Estimated M=5.37, SE=.08). In addition, all planned comparisons
                                           were significant indicating that the three proband groups also significantly differed from
                                           each other.

                               Discussion
                                           The findings of this study suggest that regardless of comorbidity, all children with ADHD
                                           are at some type of increased risk for delinquency. Specific findings were that: (a) compared
                                           to the other three childhood diagnostic subgroups (no diagnosis, ADHD-only, ADHD
                                           +ODD), children with ADHD+CD were at a higher risk for all but one index of delinquency
                                           examined in this study (prevalence of mild delinquency); b) children with ADHD-only and
                                           ADHD+ODD displayed a slightly elevated prevalence of severe offending, were at risk for
                                           earlier initiation of mild and moderate delinquency, and committed a greater variety of acts
                                           than the comparison group; and (c) the risks exhibited by the ADHD-only and ADHD+ODD
NIH-PA Author Manuscript




                                           groups were very similar, only differing on variety of offending. We shall discuss each of
                                           these findings in turn.

                                           The clearest finding that emerged from this study was that children diagnosed with ADHD
                                           +CD were at the highest risk for delinquent offending across measures of severity, variety,
                                           and age of initiation. This finding is consistent with most if not all studies that examine the
                                           relationship between childhood ADHD, childhood conduct problems, and adolescent
                                           delinquency (Loeber et al., 1990; 2000). The pervasiveness of this finding highlights the
                                           grave trajectory shared by these individuals. Most of these boys (≈70%) initiated mild and
                                           moderate delinquency, doing so early (mild Estimated M=10.36, moderate Estimated
                                           M=11.99). A subset of the boys with ADHD+CD (45.3%) also initiated severe delinquency,
                                           again doing so at earlier ages than offenders in the other groups (Estimated M=12.87). These
                                           boys also committed a greater variety of acts than the other subgroups. Although these
                                           results implicate childhood CD as a precursor to severe delinquent offending, at least when


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                      8                                           Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 103 of 486
                           Sibley et al.                                                                                            Page 9


                                           it co-occurrs with ADHD, only half (51.6%) of severe offenders with childhood ADHD
                                           were diagnosed with CD at baseline, despite the high rate of CD in our sample. Thus,
                                           something other than CD appears to account for the development of severe delinquency in
NIH-PA Author Manuscript




                                           about half of the PALS severe offenders. Of course, it is possible that some of these boys
                                           developed CD after baseline assessment (Lahey et al., 1995).

                                           The only exception to the elevated risk displayed by ADHD+CD probands was prevalence
                                           of mild delinquency. Our data show a high prevalence of mild delinquency in all four
                                           childhood diagnostic groups, which suggests that mild offending may be normative in
                                           adolescence. In fact, a high proportion of participants in all four childhood diagnostic groups
                                           committed at least one delinquent act (Range= 70.2%–82.2%). This finding is consistent
                                           with cross-national prevalence rates that suggest that most adolescents will self-report at
                                           least one criminal act during their youth (Junger-Tas et al., 1994). Thus, group differences
                                           did not emerge on mild delinquency because of prevalent normative offending in the
                                           comparison group.

                                           Our data also revealed that boys with childhood ADHD-only and childhood ADHD+ODD
                                           showed elevated risks for delinquent offending by age 18. Specifically, these two groups
                                           were more likely to offend earlier, commit a greater variety of crimes, and initiate severe
                                           delinquency than comparison participants (see Table 2). These findings suggest that boys
                                           with ADHD who are low on antisocial behaviors in elementary school are still at risk for
NIH-PA Author Manuscript




                                           later delinquent offending. This risk is concerning given that early offending and varied
                                           offending are both associated with non-normative offending trajectories (Mazerolle et al.,
                                           2000;Moffitt, 2003). This claim is also consistent with other studies showing that
                                           adolescents with ADHD begin offending earlier than those without this disorder (Forehand,
                                           Wierson, Frame, Kempton, & Armistead, 1991;Moffitt, 1990). With respect to severe
                                           delinquency, boys with ADHD-only (23.4%, OR=1.84) and with ADHD+ODD (25.4%,
                                           OR=2.01) were at a similar risk (see Figure 1c); however, this risk was non-significant in the
                                           ADHD-only group (p=.12). Despite this non-significance– perhaps because the sample size
                                           was about 1/3 of that for the ADHD+ODD group - both groups were about twice as likely as
                                           comparison participants to engage in severe delinquency, such as forcible theft, breaking
                                           and entering, vehicle theft, rape, or murder.

                                           Only delinquency variety displayed the stepwise risk that we predicted would occur in
                                           correspondence with childhood diagnostic severity. This finding was consistent with the
                                           only other study of ADHD and delinquency variety (Loeber et al., 1990), which reported
                                           that variety scores in youth with ADHD+CD were higher than those possessed by youth
                                           with ADHD-only, which in turn were higher than the comparison group. Studies of
                                           delinquency volume draw a similar conclusion. These findings suggest that ADHD is related
NIH-PA Author Manuscript




                                           to overall volume of crime, but not any particular type of crime, with high rates of offending
                                           across a wide variety of crimes (Barkley et al., 2007; Dalteg & Levander, 1998; Torgersen et
                                           al., 2006). It is not surprising that the variety variable displayed our hypothesized
                                           incremental risk, as delinquency variety is an index that is conceptualized by some to reflect
                                           low self-control (Hirschi & Gottfredson, 1993), which is also a hallmark feature of ADHD
                                           (Barkley, 2006). Indeed, one characteristic of the PALS sample was that baseline ADHD
                                           severity increased with the severity of one's childhood diagnosis (see Table 1), which may
                                           account for some of the relative increased delinquency variety.

                                           While it came as no surprise that boys with ADHD+CD offended at the highest rates, the
                                           similar pattern of offending displayed by boys with ADHD-only and ADHD+ODD was
                                           somewhat unexpected (see Table 2 & Figure 1a–c). A full understanding of this finding
                                           requires careful consideration of the composition of these groups. Although as discussed
                                           above, the ADHD+ODD group showed somewhat elevated levels of baseline ADHD


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                      9                                           Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 104 of 486
                           Sibley et al.                                                                                          Page 10


                                           symptomatology, compared to the ADHD-only group, they differed vastly on ODD
                                           symptomatology (see Table 1). Furthermore, the ADHD+ODD and ADHD+CD shared very
                                           similar levels of baseline ODD symptoms, but displayed disparate risks for later offending
NIH-PA Author Manuscript




                                           (see Tables 1 & 2 & Figures 1b–c). Consequently, these data seem to suggest that elevations
                                           in ODD symptomatology do not increase the risk for most of the delinquency indices
                                           examined in this study. Although theory heavily implicates coercive family processes and
                                           subsequent ODD in the development of conduct problems and later delinquency (Moffitt,
                                           1990;Patterson et al., 2000;Snyder, Cramer, Afrank, & Patterson, 2005), our data suggest
                                           that oppositional behavior may carry a limited risk for non-normative delinquency if this
                                           disorder does not evolve into symptoms of CD. However, given the finding that about two-
                                           thirds of children with ADHD+ODD develop CD (Greene, 2005), it may be particularly
                                           effective to intervene with boys with ADHD+ODD in order to prevent the especially severe
                                           offending trajectory demonstrated by boys with ADHD+CD.

                                           These trends suggest that while individuals without ADHD are mostly at risk for committing
                                           delinquent acts of mild to moderate severity during adolescence, individuals with childhood
                                           ADHD are at an earlier and unremitting risk for offending at all delinquency severity levels
                                           and across a wider variety of crimes (see Table 2). Unfortunately, earlier and more severe
                                           offending would seem to suggest that children with ADHD, and especially with comorbid
                                           CD, are also at risk for offending that persists into adulthood (Moffitt, 1993;2003). Our data
                                           also indicate that clinically significant levels of childhood conduct problems propel the risk
NIH-PA Author Manuscript




                                           for earlier, more severe, and more varied delinquency. However, given the incremental gains
                                           in ADHD symptomatology as one moves to a more severe childhood diagnosis (see Table
                                           1;Waschbusch, 2002), it is also possible that some of the risk accrued by comorbidity may
                                           be attributable to more severe ADHD symptoms. Unfortunately, without childhood
                                           measures on the comparison group, we were unable to fully investigate the contribution of
                                           childhood symptom severity to the development of later delinquency. This is an important
                                           limitation to our study.

                                           There are other limitations as well. As a clinic-referred sample, the outcomes found in the
                                           PALS may not generalize to epidemiological samples of children with ADHD. Thus, there is
                                           a need to replicate these results using a community sample. Another limitation to our study
                                           is that our baseline data represents a diagnostic snapshot of each proband in childhood.
                                           Therefore, it is also possible that some of the probands without a baseline diagnosis of
                                           comorbid CD (age range: 5–12 years; M = 8.92, SD= 1.79) might have developed CD
                                           between baseline and follow-up. It is also possible that some participants who met criteria
                                           for ODD or CD during baseline may have experienced a remission of these symptoms after
                                           the baseline assessment. In addition, eligible participants who did not enroll in the study
                                           possessed slightly higher baseline CD severity scores than enrollees. It is possible that had
NIH-PA Author Manuscript




                                           these eligible participants enrolled, delinquency estimates in the proband groups could have
                                           been different. For probands with a comorbid diagnosis of CD, delinquent acts committed
                                           prior to initial assessment may have actually been the cause of a CD diagnosis. Although we
                                           attempted to reduce this possibility by excluding participants who were over age 12 at
                                           baseline, we were regrettably unable to completely remove these acts from our analyses due
                                           to the nature of the SRD questionnaire (Elliot et al., 1985). It is also the case that some of
                                           the delinquency history collected from our sample was based on retrospective report. We
                                           attempted to safeguard against the complications associated with retrospective report of
                                           delinquency (Kazemian & Farrington, 2005) by asking participants and parents to report
                                           lifetime delinquency three times and using age at follow-up as a covariate. However, it is
                                           possible that we were unable to identify all acts ever committed by the participants. Given
                                           that our delinquency measure did not assess for the number of times each act was
                                           committed, we were also unable to examine differential patterns in delinquency volume.



                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     10                                          Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 105 of 486
                           Sibley et al.                                                                                                          Page 11


                                            Given the small number of boys in our sample who qualified for diagnosis of ADHD-
                                            Predominantly Inattentive Subtype, we were also unable to examine whether offending
                                            patterns differed amongst the subtypes of ADHD. In addition, while our sample was
NIH-PA Author Manuscript




                                            demographically representative of the county in which the study occurred, it is important to
                                            note that many of our participants came from middle-class families. As a result, our findings
                                            may be most generalizable to middle-class, racial-majority males with parents who are high
                                            school graduates. For example, evidence suggests that females display different normative
                                            and non-normative patterns of offending than males (Silverthorn & Frick, 1999).

                               Future Directions
                                            An important future line of research is the investigation of symptom clusters and child
                                            characteristics that give rise to non-normative delinquency. For example, Callous-
                                            Unemotional (CU) traits show evidence of a unique pathway to severe offending (Frick,
                                            2004); however, no study has examined the role of these traits in predicting delinquency
                                            outcomes in a childhood ADHD sample. Future research must also address influences, such
                                            as parenting, that occur between childhood and adolescence and likely influence whether or
                                            not a child with ADHD initiates or maintains an antisocial pathway. Additionally, future
                                            work should address the adulthood persistence of criminal offending within the ADHD
                                            population, thereby extending the patterns examined in the current study and addressing
                                            whether the early-onset offending found in the ADHD group represents life-course
                                            persistent criminality.
NIH-PA Author Manuscript




                               Clinical Implications
                                            For children with ADHD, an elevated risk for non-normative delinquency is just one of a
                                            slew of probable negative life outcomes, including school drop-out, interpersonal
                                            difficulties, substance use, and unemployment (Barkley et al., 2007; Mannuzza, Gittelman-
                                            Klein, Bessler, Malloy & LaPadula, 1993; Molina et al., 2007b; Weiss & Hechtman, 1993).
                                            These outcomes highlight the intense need for treatment in individuals diagnosed with
                                            ADHD. All PALS probands participated in an 8-week intensive Summer Treatment
                                            Program and their parents received a standard course of behavioral parent training (Pelham
                                            & Hoza, 1996). They also received an average of 6 years of pharmacological intervention.
                                            However, the findings of this study and others from this same sample (Molina et al., 2007b;
                                            Kent et al., under review) suggest that these interventions were not sufficient to prevent the
                                            negative outcomes that are common for children with ADHD. This is especially true for
                                            children with comorbid CD. Our findings suggest that in individuals with ADHD, there is a
                                            need for chronic treatment that begins early in childhood and persists into adolescence
                                            (Eyberg, Nelson, & Boggs, 2008; Pelham & Fabiano, 2008). For many children with
                                            ADHD, antisocial behavior begins in childhood but peaks in adolescence. However,
NIH-PA Author Manuscript




                                            treatment for adolescents with ADHD (Smith, Waschbusch, Willoughby, & Evans, 2000) is
                                            not well-researched and scarcely offered in most communities. Further work is sorely
                                            needed to develop prevention and intervention efforts in childhood and effective
                                            interventions for adolescents with ADHD.

                               Acknowledgments
                                            This study was supported by grants DA12414, DA05605, F31 DA017546 from the National Institute on Drug
                                            Abuse and additionally, AA11873 from the National Institute of Alcohol Abuse and Alcoholism. Research was also
                                            supported in part by AA00202, AA08746, AA12342, AA0626, and grants from the National Institute on Mental
                                            Health (MH12010, MH4815, MH47390, MH45576, MH50467, MH53554, MH069614), the National Institute of
                                            Environmental Health Sciences (ES0515-08), and Institute of Education Sciences (IESLO3000665A,
                                            IESR324B060045).




                                            J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                       11                                                        Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 106 of 486
                           Sibley et al.                                                                                                  Page 12


                               References
                                           American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders. 4th ed-TR.
NIH-PA Author Manuscript




                                              Author; Washington, DC: 2000.
                                           Babinski LM, Hartsough CS, Lambert NM. Childhood conduct problems, hyperactivity-impulsivity,
                                              and inattention as predictors of adult criminal activity. Journal of Child Psychology and Psychiatry
                                              1999;40:347–355. [PubMed: 10190336]
                                           Barkley, RA. Attention-Deficit Hyperactivity Disorder: A handbook for diagnosis and treatment. 3rd
                                              ed. Guilford; New York: 2006.
                                           Biederman J, Mick E, Faraone SV, Burback M. Patterns of remission and symptom decline in conduct
                                              disorder: A four-year prospective study of an ADHD sample. Journal of the American Academy of
                                              Child & Adolescent Psychiatry 2001;40:290–298. [PubMed: 11288770]
                                           Burke JD, Loeber R, Lahey BB, Rathouz PJ. Developmental transitions among affective and
                                              behavioral disorders in adolescent boys. Journal of Child Psychology and Psychiatry 2005;46:1200–
                                              1210. [PubMed: 16238667]
                                           Burke J, Loeber R, Mutchka J, Lahey B. A question for DSM-V: Which better predicts persistent
                                              conduct disorder--delinquent acts or conduct symptoms? Criminal Behaviour and Mental Health
                                              2002;12:37–52. [PubMed: 12357256]
                                           Carroll A, Hemingway F, Bower J, Ashman A, Houghton S, Durkin K. Impulsivity in juvenile
                                              delinquency: Differences among early-onset, late-onset, and non-offenders. Journal of Youth and
                                              Adolescence 2006;35(4):519–529.
                                           Cohen MA. The monetary value of saving high-risk youth. Journal of Quantitative Criminology
NIH-PA Author Manuscript




                                              1998;14:5–33.
                                           Dalteg A, Levander S. Twelve-thousand crimes by 75 boys: A 20-year follow up study of childhood
                                              hyperactivity. Journal of Forensic Psychiatry 1998;9:39–57.
                                           Elliot, DZ.; Huizinga, D.; Ageton, SS. Explaining delinquency and drug use. Sage; Beverley Hills,
                                               CA: 1985.
                                           Eyberg S, Nelson M, Boggs S. Evidence-based psychosocial treatments for children and adolescents
                                               with disruptive behavior. Journal of Clinical Child and Adolescent Psychology 2008;37:215–237.
                                               [PubMed: 18444059]
                                           Farrington, DP.; Loeber, R.; Van Kammen, WB. Long-term criminal outcomes of hyperactivity-
                                               impulsivity-attention deficit and conduct problems in childhood. In: Robins, LN.; Rutter, M.,
                                               editors. Straight and Deviant Pathways from Childhood to Adulthood. Cambridge University
                                               Press; New York: 1990.
                                           Forehand RL, Wierson M, Frame C, Kempton T, Armistead. Juvenile delinquency entry and
                                               persistence: Do attention problems contribute to conduct problems? Journal of Behavior Therapy
                                               and Experimental Psychiatry 1991;22:261–264. [PubMed: 1823660]
                                           Frick P. Developmental pathways to conduct disorder: Implications for serving youth who show severe
                                               aggressive and antisocial behavior. Psychology in the Schools 2004;41:823–834.
                                           Gittelman R, Mannuzza S, Shenker R, Bonagura N. Hyperactive boys almost grown up: I. Psychiatric
NIH-PA Author Manuscript




                                               Status. Archives of General Psychiatry 1985;42(10):937–947. [PubMed: 4037987]
                                           Greene, RW. Oppositional Defiant Disorder. In: Hersen, M.; Thomas, JC., editors. Comprehensive
                                               Handbook of Personality and Psychopathology. 3rd ed.. John Wiley & Sons; New York: 2005.
                                           Hirschi T, Gottfredson M. Commentary: Testing the general theory of crime. Journal of Research in
                                               Crime and Delinquency 1993;30:47–54.
                                           Junger-Tas, J.; Terlouw, GJ.; Klein, MW., editors. Delinquent behavior among young people in the
                                               western world. Kugler; New York: 1994.
                                           Kagan J, Zentner M. Early childhood predictors of adult psychopathology. Harvard Review of
                                               Psychiatry 1996;3(6):341–350. [PubMed: 9384964]
                                           Kazemian L, Farrington DP. Comparing the validity of prospective, retrospective, and official onset
                                               for different offending categories. Journal of Quantitative Criminology 2005;21:127–147.
                                           Kent KM, Pelham WE, Molina BSG, Waschbusch DA, Yu J, Sibley MH, et al. The academic
                                               experience of male high school students with ADHD. under review. Paper submitted for
                                               publication.


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     12                                                  Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 107 of 486
                           Sibley et al.                                                                                                    Page 13


                                           Klinteberg B. Hyperactive behaviour and aggressiveness as early risk indicators for violence: Variable
                                               and person approaches. Studies on Crime & Crime Prevention 1997;6:21–34.
                                           Lahey, BB.; Loeber, R. Framework for a developmental model of oppositional defiant disorder and
NIH-PA Author Manuscript




                                               conduct disorder. In: Routh, DK., editor. Disruptive Behavior Disorders in Childhood. Plenum
                                               Press; New York: 1994.
                                           Lahey B, Loeber R, Hart E, Frick P, Applegate B, Zhang Q, et al. Four-year longitudinal study of
                                               conduct disorder in boys: Patterns and predictors of persistence. Journal of Abnormal Psychology
                                               1995;104:83–93. [PubMed: 7897057]
                                           Lee SS, Hinshaw SP. Severity of adolescent delinquency among boys with and without attention
                                               deficit hyperactivity disorder: Prediction from early antisocial behavior and peer status. Journal of
                                               Clinical Child and Adolescent Psychology 2004;33:705–716. [PubMed: 15498738]
                                           Lilienfeld S, Waldman I. The relation between childhood attention-deficit hyperactivity disorder and
                                               adult antisocial behavior reexamined: The problem of heterogeneity. Clinical Psychology Review
                                               1990;10:699–725.
                                           Loeber R. The stability of antisocial and delinquent child behavior: A review. Child Development
                                               1982;53:1431–1446. [PubMed: 6756808]
                                           Loeber, R. Natural histories of conduct problems, delinquency, and associated substance use: Evidence
                                               for developmental progressions. In: Lahey, BB.; Kazdin, AE., editors. Advances in clinical child
                                               psychology. Vol. Vol. 11. Plenum Press; New York: 1988. p. 73-123.
                                           Loeber, R.; Brinthaupt, VP.; Green, SM. Behavior disorders of adolescence: Research, intervention,
                                               and policy in clinical and school settings. Plenum Press; New York, NY US: 1990. Attention
                                               deficits, impulsivity, and hyperactivity with or without conduct problems: Relationships to
NIH-PA Author Manuscript




                                               delinquency and unique contextual factors; p. 39-61.
                                           Loeber R, Burke JD, Lahey BB, Winters A, Zera M. Oppositional defiant and conduct disorder: A
                                               review of the past ten years, Part I. Journal of the American Academy of Child and Adolescent
                                               Psychiatry 2000;39:1468–1484. [PubMed: 11128323]
                                           Loeber R, Pardini DA, Stouthamer-Loeber M, Raine A. Do cognitive, physiological, and psychosocial
                                               risk and promotive factors predict desistance from delinquency in males? Development and
                                               Psychopathology 2007;19(3):867–887. [PubMed: 17705906]
                                           Loeber R, Stouthamer-Loeber M, Van Kammen WB, Farrington DP. Initiation, escalation and
                                               desistance in juvenile offending and their correlates. Journal of Criminal Law and Criminology
                                               1991;82:36–82.
                                           Loeber R, Stouthamer-Loeber M, White HR. Developmental aspects of delinquency and internalizing
                                               problems and their association with persistent juvenile substance use between ages 7 and 18.
                                               Journal of Clinical Child Psychology 1999;28:322–332. [PubMed: 10446681]
                                           Mannuzza S, Gittelman-Klein R, Bessler A, Malloy P, LaPadula M. Adult outcome of hyperactive
                                               boys: educational achievement, occupational rank, and psychiatric status. Archives of General
                                               Psychiatry 1993;50:565–576. [PubMed: 8317950]
                                           Mannuzza S, Klein RG, Abikoff H, Moulton JL III. Significance of childhood conduct problems to
                                               later development of conduct disorder in among children with ADHD: A prospective follow-up
NIH-PA Author Manuscript




                                               study. Journal of Abnormal Child Psychology 2004;32:565–573. [PubMed: 15500034]
                                           Mazerolle P, Brame R, Paternoster R, Piquero A, Dean C. Onset, age, persistence, and offending
                                               versatility: Comparisons across gender. Criminology 2000;38:1143–1172.
                                           McCullagh, P.; Nelder, JA. Generalized Linear Models. Chapman and Hall; London: 1989.
                                           McMahon, RJ.; Kotler, JS. Conduct problems. In: Wolfe, DA.; Mash, EJ., editors. Behavioral and
                                               Emotional Disorders in Adolescents: Nature, Assessment, and Treatment. Guilford; New York:
                                               2006.
                                           Moffitt TE. Juvenile delinquency and Attention Deficit Disorder: Boys' developmental trajectories
                                               from age 3 to age 15. Child Development 1990;61:893–910. [PubMed: 2364762]
                                           Moffitt TE. Adolescent-limited and life-course-persistent antisocial behavior: A developmental
                                               taxonomy. Psychological Review 1993;100:674–701. [PubMed: 8255953]
                                           Moffitt, TE. Life-course-persistent and adolesence-limited antisocial behavior: A 10-year research
                                               review and a research agenda. In: Lahey, BB.; Moffitt, TE.; Caspi, A., editors. Causes of conduct
                                               disorder and juvenile delinquency. Guilford Press; New York: 2003. p. 49-75.


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     13                                                    Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 108 of 486
                           Sibley et al.                                                                                                   Page 14


                                           Moffitt T, Caspi A. Childhood predictors differentiate life-course persistent and adolescence-limited
                                               antisocial pathways among males and females. Development and Psychopathology 2001;13:355–
                                               375. [PubMed: 11393651]
NIH-PA Author Manuscript




                                           Moffitt T, Caspi A, Harrington H, Milne BJ. Males on the life-course-persistent and adolescence-
                                               limited antisocial pathways: Follow-up at age 26 years. Development and Psychopathology
                                               2002;14:179–207. [PubMed: 11893092]
                                           Molina BSG, Flory K, Hinshaw SP, Greiner AR, Arnold LE, Swanson JM, et al. Delinquent behavior
                                               and emerging substance use in the MTA at 36 months: Prevalence, course, and treatment effects.
                                               Journal of the American Academy of Child and Adolescent Psychiatry 2007a;46:1028–1040.
                                               [PubMed: 17667481]
                                           Molina BSG, Pelham WE, Gnagy EM, Thompson AL, Marshal MP. Attention-deficit/hyperactivity
                                               disorder risk for heavy drinking and alcohol use disorder is age specific. Alcoholism: Clinical and
                                               Experimental Research 2007b;31:643–654.
                                           Pardini D, Obradovic J, Loeber R. Interpersonal callousness, hyperactivity/impulsivity, inattention,
                                               and conduct problems as precursors to delinquency persistence in boys: A comparison of three
                                               grade-based cohorts. Journal of Clinical Child and Adolescent Psychology 2006;35:46–59.
                                               [PubMed: 16390302]
                                           Patterson GR, DeGarmo DS, Knutson N. Hyperactive and antisocial behaviors: Comorbid or two
                                               points in the same process? Development and Psychopathology 2000;12:91–106. [PubMed:
                                               10774598]
                                           Pelham WE, Evans SW, Gnagy EM, Greenslade KE. Teacher ratings of DSM-III--R symptoms for the
                                               disruptive behavior disorders: Prevalence, factor analyses, and conditional probabilities in a
NIH-PA Author Manuscript




                                               special education sample. School Psychology Review 1992;21:285–299.
                                           Pelham W, Fabiano G. Evidence-based psychosocial treatments for attention-deficit/hyperactivity
                                               disorder. Journal of Clinical Child and Adolescent Psychology 2008;37:184–214. [PubMed:
                                               18444058]
                                           Pelham, WE.; Hoza, B. Intensive treatment: A summer treatment program for children with ADHD.
                                               In: Hibbs, ED.; Jensen, PS., editors. Psychosocial Treatments for Child and Adolescent Disorders:
                                               Empirically Based Strategies for Clinical Practice. American Psychological Association Press;
                                               New York: 1996.
                                           Satterfield JH, Hoppe CM, Schell AM. A prospective study of delinquency in 110 adolescent boys
                                               with attention deficit disorder and 88 normal adolescent boys. American Journal of Psychiatry
                                               1982;139:795–798. [PubMed: 7081495]
                                           Satterfield J, Swanson J, Schell A, Lee F. Prediction of antisocial behavior in attention-deficit
                                               hyperactivity disorder boys from aggression/defiant scores. Journal of the American Academy of
                                               Child & Adolescent Psychiatry 1994;33:185–190. [PubMed: 8150789]
                                           Silverthorn P, Frick PJ. Developmental pathways to antisocial behavior: The delayed-onset pathway in
                                               girls. Development and Psychopathology 11:101–126. [PubMed: 10208358]
                                           Smith B, Waschbusch D, Willoughby M, Evans S. The efficacy, safety and practicality of treatments
                                               for adolescents with attention-deficit/hyperactivity disorder (ADHD). Clinical Child and Family
NIH-PA Author Manuscript




                                               Psychology Review 2000;3:243–267. [PubMed: 11225739]
                                           Snyder J, Cramer A, Afrank J, Patterson GR. The contribution of ineffective discipline and parental
                                               hostile attributions of child misbehavior to the development of conduct problems at home and
                                               school. Developmental Psychology 2005;41:30–41. [PubMed: 15656735]
                                           Stouthamer-Loeber M, Loeber R. Lost opportunities for intervention: Undetected markers for the
                                               development of serious juvenile delinquency. Criminal Behaviour and Mental Health 2002;12:69–
                                               82. [PubMed: 12357258]
                                           Torgersen T, Gjervan B, Rasmussen K. ADHD in adults: A study of clinical characteristics,
                                               impairment, and comorbidity. Nordic Journal of Psychiatry 2006;60:38–43. [PubMed: 16500798]
                                           United States Department of Justice, Federal Bureau of Investigation. Crime in the United States.
                                               20072006
                                           Waschbusch DA. A meta-analytic examination of comorbid hyperactive-impulsive-attention problems
                                               and conduct problems. Psychological Bulletin 2002;128(1):118–150. [PubMed: 11843545]
                                           Weiss, G.; Hechtman, L. Hyperactive Children Grown Up. 2nd edition. Guilford; New York: 1993.


                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     14                                                  Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 109 of 486
                           Sibley et al.                                                                                                  Page 15


                                           White JL, Moffitt TE, Caspi A, Bartusch DJ, Needles DJ, Stouthamer-Loeber M. Measuring
                                              impulsivity and examining its relationship to delinquency. Journal of Abnormal Psychology
                                              1994;103(2):192–205. [PubMed: 8040489]
NIH-PA Author Manuscript




                                           Wolfgang, M.; Figlio, RM.; Tracey, PE.; Singer, FI. The National Survey of Crime Severity.
                                              Washington, DC: U.S.: 1985.
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     15                                              Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 110 of 486
                           Sibley et al.                                                                                          Page 16
NIH-PA Author Manuscript




                                           Figure 1a. Mild Delinquency
                                           Note. Y-axis represents % initiating mild delinquency at the mean of the covariates (single
                                           parent status, parental education, and age at follow-up).
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     16                                         Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 111 of 486
                           Sibley et al.                                                                                        Page 17
NIH-PA Author Manuscript




                                           Figure 1b. Moderate Delinquency Pattern
                                           Note. Y-axis represents % initiating moderate delinquency at the mean of the covariates
                                           (single parent status, parental education, and age at follow-up).
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     17                                        Exhibit 77
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 112 of 486
                           Sibley et al.                                                                                          Page 18
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                           Figure 1c. Severe Delinquency Pattern
                                           Note. Y-axis represents % initiating severe delinquency at the mean of the covariates (single
                                           parent status, parental education, and age at follow-up).
NIH-PA Author Manuscript




                                           J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                     18                                         Exhibit 77
                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 113 of 486
                           Sibley et al.                                                                                                                               Page 19




                                                                                                  Table 1
                           Characteristics of the Sample at Baseline and First Follow-up Visit
NIH-PA Author Manuscript




                                                                    Comparison (N=209)      ADHD-only (N=47)        ADHD+ODD (N=135)           ADHD+CD (N= 106)

                               Diagnostic Variables at Baseline
                               ADHD
                                    Symptoms Endorsed               ----------              11.23(1.90)             12.88(1.60)                13.09(1.34)
                                    Severity Score                  ----------              2.05 (.44)              2.28(.41)                  2.40(.36)
                               ODD
                                    Symptoms Endorsed               ----------              2.57 (1.17)             7.08(1.35)                 7.82(1.20)
                                    Severity Score                  ----------              .83 (.32)               1.93(.51)                  2.23(.44)
                               CD
                                    Symptoms Endorsed               ----------              .38 (.61)               1.13(.76)                  4.14(1.39)
                                    Severity Score                  ----------              .15 (.11)               .32(.18)                   .72(.27)
                               Demographics at First Follow-up
                               Age (M, SD)                          17.00 (3.15)            17.68 (3.02)            16.84(3.04)                17.59(3.38)
                               Racial Minority (%)                  14.4                    15.6                    21.2                       15.5
NIH-PA Author Manuscript




                                    African-American (%)            8.1                     11.1                    14.4                       5.8
                                    Other (%)                       6.3                     4.5                     6.8                        9.7

                               Highest Parent Education†
                                 High School Grad or GED (%)        9.1                     4.9                     8.3                        9.1
                                 Partial College (%)                29.9                    46.3                    31.7                       47.7
                                 College or University Grad (%)     26.4                    19.5                    31.7                       25.0
                                 Graduate Training (%)              34.5                    29.3                    28.3                       18.2

                               % Single Parent Household†           24.7                    31.7                    36.3                       32.6

                           Note. Symptom endorsed is total number of symptoms reported by either parent or teacher on the DBD rating scale or DBD interview. Severity
                           score is the higher score reported by either parent or teacher on the DBD rating scale, calculated by taking the average symptom level on a scale
                           from 0 “not at all present” to 3 “very much present
                           †
                            p<.25.
NIH-PA Author Manuscript




                                                       J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.




                                                                                                    19                                                               Exhibit 77
                                                                                               NIH-PA Author Manuscript                                              NIH-PA Author Manuscript                                               NIH-PA Author Manuscript


                                                                                                                                                                                              Table 2
                                                                                           Group Differences in the Initiation of Mild, Moderate, and Severe Delinquency

                                                                                                               Age of Initiationa    Rate      b        SE    Wald     Sig.    OR
                                                                                                                                                                                                                                                                                                              Sibley et al.




                                                                                               Mild Acts
                                                                                               Comparison      12.46                 67.9%     --       --    --       --      --
                                                                                               ADHD-only       11.42                 59.6%     −.03     .22   .01      .91     .98
                                                                                               ADHD+ODD        10.96                 67.4%     .12      .15   .72      .40     1.13
                                                                                               ADHD+CD         10.36                 70.8%     .32      .16   3.97     .05     1.37
                                                                                               Moderate Acts
                                                                                               Comparison      14.50                 43.1%     --       --    --       --      --
                                                                                               ADHD-only       13.36                 46.8%     .08      .26   .10      .75     1.09
                                                                                               ADHD+ODD        13.43                 45.9%     .12      .18   .48      .49     1.13
                                                                                               ADHD+CD         11.99                 67.9%     .94      .17   29.11    <.01    2.55
                                                                                               Severe Acts
                                                                                               Comparison      13.76                 13.4%     --       --    --       --      --
                                                                                               ADHD-only       13.99                 23.4%     .61      .39   2.39     .12     1.84
                                                                                               ADHD+ODD        14.59                 25.2%     .70      .28   6.23     .01     2.01




20
                                                                                               ADHD+CD         12.87                 45.3%     1.42     .27   27.33    <.01    4.13

                                                                                           Note: Mild offenses include: property damage<$100, minor fire-setting, theft<$5, avoiding payment, cheating others. Moderate offenses include: gang fighting, property damage>$100, fire-setting with
                                                                                           major damage, theft>$5, purse snatching, picking pocket, stealing from a car, dealing stolen goods, joyriding, check fraud, credit card fraud, counterfeiting. Severe offenses include: forcible theft, breaking
                                                                                           and entering, vehicle theft, rape, attacking someone with the intent to seriously injure or kill, attack with a weapon.
                                                                                           a
                                                                                            Represents the estimated marginal mean age of initiation after controlling for demographic covariates.




             J Abnorm Child Psychol. Author manuscript; available in PMC 2012 January 1.
                                                                                                                                                                                                                                                                                                                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 114 of 486
                                                                                                                                                                                                                                                                                                              Page 20




Exhibit 77
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 115 of 486




     EXHIBIT 78
i2
       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 116 of 486

The effect of ADHD on the life of an individual, their family,
and community from preschool to adult life
V A Harpin
...............................................................................................................................

                                                                   Arch Dis Child 2005;90(Suppl I):i2–i7. doi: 10.1136/adc.2004.059006

Attention deficit/hyperactivity disorder (ADHD) may affect                        preschool years, school life, and adulthood and
                                                                                  to consider its effect on the family, the commu-
all aspects of a child’s life. Indeed, it impacts not only on                     nity, and society as a whole. In addition,
the child, but also on parents and siblings, causing                              comorbidities and healthcare costs are examined.
disturbances to family and marital functioning. The adverse
                                                                                  THE PRESCHOOL CHILD
effects of ADHD upon children and their families changes                          Poor concentration, high levels of activity, and
from the preschool years to primary school and                                    impulsiveness are frequent characteristics of
adolescence, with varying aspects of the disorder being                           normal preschool children. Consequently, a high
                                                                                  level of supervision is the norm. Even so,
more prominent at different stages. ADHD may persist into                         children with ADHD may still stand out. In this
adulthood causing disruptions to both professional and                            age group there is often unusually poor intensity
personal life. In addition, ADHD has been associated with                         of play and excessive motor restlessness.8 9
                                                                                  Associated difficulties, such as delayed develop-
increased healthcare costs for patients and their family                          ment, oppositional behaviour, and poor social
members.                                                                          skills, may also be present. If ADHD is a
...........................................................................       possibility, it is vital to offer targeted parenting
                                                                                  advice and support. Even at this early stage
                                                                                  parental stress may be huge when a child does


                           A
                                   ttention deficit/hyperactivity disorder        not respond to ordinary parental requests and
                                   (ADHD) is a chronic, debilitating disorder     behavioural advice.9 Targeted work with pre-
                                   which may impact upon many aspects of          school children and their carers has been shown
                           an individual’s life, including academic difficul-     to be effective in improving parent child inter-
                           ties,1 social skills problems,2 and strained parent-   action and reducing parental stress.10 11 A useful
                           child relationships.3 Whereas it was previously        review of the available evidence and methods is
                           thought that children eventually outgrow ADHD,         provided by Barkley.12
                           recent studies suggest that 30–60% of affected
                           individuals continue to show significant symp-         PRIMARY SCHOOL YEARS
                           toms of the disorder into adulthood.4 Children         The primary school child with ADHD frequently
                           with the disorder are at greater risk for longer       begins to be seen as being different as classmates
                           term negative outcomes, such as lower educa-           start to develop the skills and maturity that
                           tional and employment attainment.5 A vital             enable them to learn successfully in school.
                           consideration in the effective treatment of            Although a sensitive teacher may be able to
                           ADHD is how the disorder affects the daily lives       adapt the classroom to allow an able child with
                           of children, young people, and their families.         ADHD to succeed, more frequently the child
                           Indeed, it is not sufficient to merely consider        experiences academic failure, rejection by peers,
                           ADHD symptoms during school hours—a thor-              and low self esteem (fig 2). Comorbid problems,
                           ough examination of the disorder should take           such as specific learning difficulties, may also
                           into account the functioning and wellbeing of          start to impact on the child, further complicating
                           the entire family.                                     diagnosis and management. Assessment by an
                              As children with ADHD get older, the way the        educational psychologist may help to unravel
                           disorder impacts upon them and their families          learning strengths and difficulties, and advise on
                           changes (fig 1). The core difficulties in executive    necessary support in the classroom.
                           function seen in ADHD7 result in a different              Frequently, difficulties at home or on outings
                           picture in later life, depending upon the              with carers (for example, when shopping, out in
                           demands made on the individual by their                the park, or visiting other family members) also
                           environment. This varies with family and school        become more apparent at this age. Parents may
                           resources, as well as with age, cognitive ability,     find that family members refuse to care for the
                           and insight of the child or young person. An           child, and that other children do not invite them
                           environment that is sensitive to the needs of an       to parties or out to play. Many children with
.......................    individual with ADHD and aware of the implica-         ADHD have very poor sleep patterns, and
                           tions of the disorder is vital. Optimal medical and    although they appear not to need much sleep,
Correspondence to:                                                                daytime behaviour is often worse when sleep is
Dr V A Harpin, Ryegate
                           behavioural management is aimed at supporting
Children’s Centre,         the individual with ADHD and allowing them to          badly affected. As a result, parents have little
Sheffield Children’s NHS   achieve their full potential while minimising          time to themselves; whenever the child is awake
Trust, Tapton Crescent     adverse effects on themselves and society as a         they have to be watching them. Not surprisingly,
Road, Sheffield S10 5DD,   whole.
UK; Val.Harpin@
sheffch-tr.trent.nhs.uk       The aim of this paper is to follow the natural      Abbreviations: CHQ, Child Health Questionnaire; ODD,
.......................    history of this complex disorder through               oppositional defiant disorder.




www.archdischild.com                                             1                                                     Exhibit 78
Effect of ADHD on the life of an individual, their family, and community                                                                                                       i3
                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 117 of 486
                                                                          Age (years)           7             11            13–Adult Figure 1 Stages of ADHD. Adapted
                                                                                                                                     from Kewley G (1999).6
                                                                           Key stage            2              3                  4


                                                            ADHD
                                                             only

                                                        Low self esteem

                                           Disruptive      Learning             Poor
                                           behaviour         delay           social skills

                                  Oppositional             Challenging              Criminal
                                 defiant disorder           behaviour              behaviour
                          School          Substance     Conduct        Lack of             Complex
                         exclusion          abuse       disorder      motivation      learning difficulties



family relationships may be severely strained, and in some                                              presenting sibling accounts of ADHD identified disruption
cases break down, bringing additional social and financial                                              caused by symptoms and behavioural manifestations of
difficulties.14 This may cause children to feel sad or even show                                        ADHD as the most significant problem.21 This disruption
oppositional or aggressive behaviour.                                                                   was experienced by siblings in three primary ways: victimisa-
   Assessing the quality of life of the child suffering from                                            tion, caretaking, and sorrow and loss. Siblings reported
ADHD is difficult. Behavioural assessments are usually                                                  feeling victimised by aggressive acts from their ADHD
carried out by parents, teachers, or healthcare professionals,                                          brothers through overt acts of physical violence, verbal
and it can usually only be inferred how the child must feel.                                            aggression, and manipulation and control. In addition,
However, data from self evaluations indicate that children                                              siblings reported that parents expected them to care for and
with ADHD view their most problematic behaviour as less                                                 protect their ADHD brothers because of the social and
within their control and more prevalent than children                                                   emotional immaturity associated with ADHD. Furthermore,
without ADHD.15 Participation in a school based, nurse led                                              as a result of the ADHD symptoms and consequent
support group was associated with an increase in self worth                                             disruption, many siblings described feeling anxious, worried,
in pre-adolescents with ADHD.16                                                                         and sad.21
   Johnston and Mash reviewed the evidence of the effect of                                                Broader social and family functioning has been assessed
having a child with ADHD on family functioning.14 They                                                  using the Child Health Questionnaire (CHQ), a parent rated
concluded that the presence of a child with ADHD results in                                             health outcome scale that measures physical and psycho-
increased likelihood of disturbances to family and marital                                              social wellbeing.22–24 The studies demonstrated that treatment
functioning, disrupted parent-child relationships, reduced                                              of ADHD with atomoxetine, a new non-stimulant medication
parenting efficacy, and increased levels of parent stress,                                              for ADHD, resulted in improved perception of quality of life,
particularly when ADHD is comorbid with conduct problems.                                               with improvements being apparent in social and family
   In a survey of the mothers and fathers of 66 children,                                               functioning, and self esteem. Further research assessing the
parents of children with ADHD combined and inattentive                                                  ongoing quality of life for the child and their family following
subtypes expressed more role dissatisfaction than parents of                                            multimodal input is urgently needed.
control children.17 Furthermore, ADHD in children was
reported to predict depression in mothers.18 Pelham et al                                               ADHD IN YOUNG PEOPLE
reported that the deviant child behaviours that represent                                               Adolescence may bring about a reduction in the overactivity
major chronic interpersonal stressors for parents of ADHD                                               that is often so striking in younger children, but inattention,
children are associated with increased parental alcohol                                                 impulsiveness, and inner restlessness remain major difficul-
consumption.19                                                                                          ties. A distorted sense of self and a disruption of the normal
   Limited attention has been given to sibling relationships in                                         development of self has been reported by adolescents with
families with ADHD children. While it has been reported that                                            ADHD.25 Furthermore, excessively aggressive and antisocial
siblings of children with ADHD are at increased risk for                                                behaviour may develop, adding further problems (fig 3). A
conduct and emotional disorders,20 a more recent study                                                  study by Edwards et al27 examined teenagers with ADHD and

                                                                                                                                         Figure 2 Emotional and family
                                            National norm                                                                                functioning in children with ADHD
                                            boys (n = 212)                                                                               compared with controls.13 *Higher
                       100                  ADHD (n = 83)                                                                                scores indicative of greater functioning.
                                                                                                                                         CHQ, Child Health Questionnaire.13
CHQ–PF50 scale score




                        80

                        60

                        40

                        20

                         0
                               Social/         Parent       Self esteem        Mental        Behaviour        Parent time    Family
                              emotional       emotion                          health                                       activities




                                                                                                    2                                                            Exhibit 78
                                                                                                                                                          www.archdischild.com
i4                                                                                                                                                             Harpin
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 118 of 486
                                                                                                                                Figure 3 Antisocial behaviour in
                                                                                                  Normal (n = 66)               adolescents with ADHD.26 Data
                60
                      p < 0.01 p < 0.01                                                           ADHD (n = 23)                 primarily represents outcomes in those
                50                                                                                Ages 12–20 years at follow up with conduct disorder as teenagers.
Subjects (%)


                40
                                                                                            p < 0.01
                30                                                                                                 p < 0.01
                                          p < 0.01
                                                     p < 0.01 p < 0.01
                20                                                                                                                 p = NS
                                                                                                        p = NS
                                                                                  p = NS
                10

                 0
                         g



                                                        g


                                               ro ely
                                                      rty


                                             an y to

                                                         s

                                               pe to
                                                       le


                                                a n
                                                       ht


                                                       es


                                             en and

                                                        g


                                                                                                                        y



                                                                                                                                 fig ly
                                                                                                                                      s
                                                      al




                                                                                                                                    ht
                                                                                                                      c
                                           in po
                        lin



                                                     in




                                                    rin




                                                                                                                                   al
                                                   op



                                                   fig



                                                   fir




                                                                                                                   an
                                                  pe




                                                   ty
                                                  im
                                          s p rat
                                                  Ly




                                                                                                                                  ic
                      ea




                                                   t




                                                ea




                                                 te
                                                el



                                                el




                                               ng




                                                                                                                    u
                                               ng




                                                                                                                               ys
                                       oy e




                                                                                                                 Tr
                                             ru



                                             ru
                    St




                                             w
                                    str elib




                                            ki




                                                                                                                            Ph
                                           tti
                                           C



                                           C



                                          a




                                         ea
                                        Se
                                  de D




                                      ed




                                      Br
                                   Us
oppositional defiant disorder (ODD), which is defined by the                                          Adults with ADHD are more likely to be dismissed from
presence of markedly defiant, disobedient, provocative beha-                                          employment and have often tried a number of jobs before
viour and by the absence of more severe dissocial or aggressive                                       being able to find one at which they can succeed.5 They may
acts that violate the law or the rights of others. These                                              need to choose specific types of work and are frequently self
teenagers rated themselves as having more parent-teen                                                 employed. In the workplace, adults with ADHD experience
conflict than did community controls. Increased parent-teen                                           more interpersonal difficulties with employers and collea-
conflict was also reported when parents of teenagers with                                             gues. Further problems are caused by lateness, absenteeism,
ADHD carried out the rating exercise. In addition, a survey of                                        excessive errors, and an inability to accomplish expected
11–15 year olds showed that those with hyperkinesis were                                              workloads. At home, relationship difficulties and break-ups
twice as likely as the overall population to have ‘‘a severe lack                                     are more common. The risk of drug and substance abuse is
of friendship’’.28                                                                                    significantly increased in adults with persisting ADHD
   Young people with ADHD are at increased risk of academic                                           symptoms who have not been receiving medication.34 The
failure, dropping out of school or college, teenage pregnancy,                                        genetic aspects of ADHD mean that adults with ADHD are
and criminal behaviour (fig 4A and B). Driving poses an                                               more likely to have children with ADHD. This in turn causes
additional risk. Individuals with ADHD are easily distracted                                          further problems, especially as the success of parenting
from concentrating on driving when going slowly, but while                                            programmes for parents of children with ADHD is highly
driving fast may also be dangerous. It has been shown that,                                           influenced by the presence of parental ADHD.35 Thus, ADHD
compared with age matched controls, drivers with ADHD are                                             in parents and children can lead to a cycle of difficulties.
at increased risk of traffic violations, especially speeding, and
are considered to be at fault in more traffic accidents,                                              COMORBIDITIES
including fatal ones (fig 5).30 The risk of such events was                                           Comorbid disorders may impact on individuals with ADHD
increased further by the presence of concomitant ODD.29                                               throughout their lives. It is estimated that at least 65% of
However, it has been suggested that treatment may have a                                              children with ADHD have one or more comorbid conditions.36
positive effect on driving skills.31                                                                  The reported incidence of some of the most frequent
                                                                                                      comorbidities is shown in figure 6, with neurodevelopmental
ADULT LIFE                                                                                            problems, such as dyslexia and developmental coordination
As many as 60% of individuals with ADHD symptoms in                                                   disorder, being particularly common. Many children with
childhood continue to have difficulties in adult life.32 33                                           ADHD also suffer from tic disorders (not related to stimulant



                              Normal                                                       Normal
                              ADHD                                                         ADHD
                              Mean age = 21 years

                     A                                                                B
               60                                                                60

               50                                                                50
Subjects (%)




                                                                  Subjects (%)




               40                                                                40

               30                                                                30

               20                                                                20

               10                                                                10

                0                                                                 0
                       sc te
                            ol



                       to d
                             e



                                                d




                                                                                           ab ce
                                                                                                   e



                                                                                                   n



                                                                                                             in al
                                                                                                                  ry


                                                                                                                           su ted
                                                                                                                                     e


                                                                                                                             gr of
                                                                                                                                    e


                                                                                                                                                       na n
                                                                                                                                                              y


                                                                                                                                                     di ion
                                                                                                                                                              e


                                                                                                                                                       m l
                                                                                                                                                              b
                                                                                                                                                    fro issa
                                                                                                                                                          nc
                          nc




                                                                                               us




                                                                                                                                  id




                                                                                                                                ad




                                                                                                                                                           as
                                                                                                io




                                                                                                                                                    eg Tee
                     as e




                                              lle




                                                                                                                                                           jo
                    gh le
                         ho




                                                                                                                 n
                                                                                                               ju
                                                                                              n
                   le nd




                                                                                                                                 n
                                                                                                              io




                                                                                                                                p
                                                                                             at




                                                                                                                                                  of ss
                                                                                                                               ic




                                                                                                                                                        se
                 hi omp




                                                                                           ta
                                            pe




                                                                                                                              io




                                                                                                                                                      sm
                                                                                                                            m




                                                                                                                                                        i
                                                                                                          nt
                                                                                          er
                at spe




                                                                                        bs




                                                                                                                                                      m
                                                                                                                          tit
                                           Ex




                                                                                                                         te
                                                                                                         te
                                                                                       rc




                                                                                                                                                   Di
                                                                                                                                                   ns
                                                                                                                       pe
                                                                                     Su
                   tc




                                                                                                                      At
                                                                                                        In
                  Su




                                                                                                                                            pr
                                                                                    ca




                                                                                                                                               tra
                                                                                                                    Re
               no




                                                                                 In




                                                                                                                                            al
       d




                                                                                                                                               xu
Di




                                                                                                                                             Se




Figure 4 Impact of ADHD in adolescence. Data from Barkley RA;26 (A) Impact at school; (B) impact on health, social, and psychiatric wellbeing.




www.archdischild.com                                                                              3                                                     Exhibit 78
Effect of ADHD on the life of an individual, their family, and community                                                                                                 i5
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 119 of 486
                                                                                                                  100
                                              Control (n = 23)
                                                                                                                   90
               90                             ADHD (n = 25)               p = 0.07
                    p = 0.004                 Mean age = 22 years                                                  80
               80




                                                                                            ADHD population (%)
                                                                                                                   70
               70
                                 p = 0.07                                                                          60
               60                                                                                                  50
Subjects (%)




                                                                 p = NS
               50                                                                                                  40
                                                                                                                   30
               40
                                                                                                                   20
               30
                                                                                                                   10
               20                                                                                                  0
                                                  p = NS                                                                MR   RWD    DC   ODD     Tic    One    Two    Three
               10
                                                                                                                         Developmental   Psychiatric      Total comorbid
                0                                                                                                          disorders      disorders          diagnoses
                      Traffic    Speeding         Drunk        Licence  Driver caused
                                                                                                                                                         (at least n of the
                    violations   violations       driving    suspension   accidents
                                                                                                                                                        adjacent disorders)

Figure 5 Driving-related offences in young adults with ADHD and
controls. NS, not significant. Data from Barkley RA et al.29                            Figure 6 ADHD and comorbidity in Swedish school age children.37 MR,
                                                                                        mental retardation; RWD, reading/writing disorder; DC, developmental
                                                                                        coordination; ODD, oppositional defiant disorder.
medication). In addition, around 60% of children with
Tourette’s Syndrome fulfil criteria for ADHD,38 39 and autistic
spectrum disorder is increasingly recognised with comorbid                              (p,0.01).50 These findings are likely to reflect increased
ADHD.39 Initially, excessive hyperactivity may mask the                                 injury following accidents and a rise in use of substance
features of autistic spectrum disorder until the child receives                         abuse services and other outpatient facilities, although poor
medication. Conduct disorder and ODD coexist with ADHD in                               ability to comply with advice on medication (for example,
at least 30%, and in some reports up to 90%, of cases.36 These                          asthma management) may also be implicated. A study of the
most frequently occurring comorbidities can, however, be                                injuries to children with ADHD established that children with
considered more as complications of ADHD, with adversity in                             ADHD were more likely to be injured as pedestrians or
their psychological environment possibly determining                                    bicyclists than children not suffering from ADHD. They were
whether children at risk make the transition to antisocial                              more likely to sustain injuries to multiple body regions, head
conduct.40                                                                              injuries, and to be severely injured.51 ADHD has been found
                                                                                        to represent a risk factor for substance abuse,47 52 and an
                                                                                        investigation of prevalence of ADHD among substance
PROBLEMS ASSOCIATED WITH TREATMENT
                                                                                        abusers has established that ADHD was significantly over-
Growth deficits in children receiving stimulant treatment for
                                                                                        represented among inpatients with psychoactive substance
ADHD have long been the subject of scientific discussion.
                                                                                        use disorder.53 Increased use of health services is also seen in
Conflicting results have been reported with some authors
                                                                                        the relatives of individuals with ADHD. A study has shown
indicating that stimulants do indeed affect growth in
                                                                                        that direct and indirect medical costs were twice as high as
children,41–43 but that this only occurs during active treatment
                                                                                        those of family members of a control group.54 The difference
phase and does not compromise final height.44 Other studies,
                                                                                        in these costs was primarily due to a higher incidence of
however, have not found any evidence to suggest that
                                                                                        mental health problems in the family members of ADHD
stimulants influence growth.45 46 Taken together, the results
                                                                                        patients, which reflects the increased stresses and demands
suggest that clinicians should monitor the growth of
                                                                                        of living with an adult or child with ADHD. Indeed, ADHD
hyperactive children receiving stimulants, and consider dose
                                                                                        related family stress has been linked to increased risk of
reduction in individual cases should evidence of growth
                                                                                        parental depression and alcohol related disorders.55–57
suppression occur.
   Another frequently quoted concern about treatment of                                    It is vital to consider the role of treatment of ADHD in
ADHD with stimulant medications is that it could lead to                                decreasing the individual’s risk of adverse outcomes. A
drug addiction in later life. Young people with ADHD are by                             number of studies on the effect of treatment of ADHD on
nature impulsive risk takers, and there is clear evidence that                          the risk of substance abuse encouragingly demonstrate a fall
untreated ADHD—especially with concomitant conduct dis-                                 in risk to that of the normal population.58–60
order—is associated with a three- to fourfold increase in the
risk of substance misuse.47 48 In contrast, patients medicated                          CONCLUSION
with stimulants have a similar risk of substance misuse to                              Mannuzza’s review of the long term prognosis in ADHD
controls.49 These data therefore provide strong evidence in                             concludes that childhood ADHD does not preclude high
favour of careful treatment and support for young people                                educational and vocational achievements (for example,
with ADHD.                                                                              Master’s degree or medical qualification).61 However, ADHD
                                                                                        is a disorder that may affect all aspects of a child’s life.
HEALTHCARE COSTS                                                                        Careful assessment is paramount, and if this demonstrates
Healthcare costs for individuals with ADHD in the UK have                               significant impairment as a result of ADHD, there is clear
not been fully estimated, but evidence from the USA suggests                            evidence that treatment of ADHD should be instituted.62 63
that they are increased compared with age matched controls.                             Current treatment focuses mainly on the short term relief of
A population based, historical cohort study followed 4880                               core symptoms, mainly during the school day. This means
individuals from 1987 to 1995 and compared the nine year                                that important times of the day, such as early mornings
median medical cost per person: ADHD medical costs were                                 before school and evening to bedtime, are frequently
US$4306, whereas non-ADHD medical costs were US$1944                                    unaffected by current treatment regimes. This can negatively



                                                                                        4                                                                     Exhibit 78
                                                                                                                                                       www.archdischild.com
i6                                                                                                                                                                      Harpin
         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 120 of 486
impact on child and family functioning and fail to optimise                               24 Harpin V. Changes in quality of life in patients with attention-deficit-
                                                                                             hyperactivity disorder after atomoxetine treatment. Paper presented at the
self esteem and long term mental health development.                                         meeting of the European Academy of Childhood Disability (EACD). Norway:
   In 2003, the American Academy of Pediatrics recom-                                        Oslo, 2–4 October, 2003.
mended that clinicians should work with children and their                                25 Krueger M, Kendall J. Descriptions of self: an exploratory study of adolescents
                                                                                             with ADHD. J Child Adolesc Psychiatr Nurs 2001;14:61–72.
families to monitor the success (or failure) of treatment,                                26 Barkley RA. Attention deficit hyperactivity disorder: A handbook for diagnosis
using certain criteria to assess specific areas of difficulty and                            and treatment, 2nd edition. New York: Guildford Press, 1998.
quality of life as a whole.64 There has been a reluctance in the                          27 Edwards G, Barkley RA, Laneri M, et al. Parent–adolescent conflict in
UK to treat ADHD with medication, fuelled by concerns                                        teenagers with ADHD and ODD. J Abnormal Child Psychology
                                                                                             2001;29:557–72.
about possible over-prescription in the USA. In addition,                                 28 Meltzer H, Gatward R, Goodman R, et al. The mental health of children and
newspaper and media coverage of ADHD is often negative                                       adolescents in Great Britain. Office for National Statistics, London: The
and stigmatising. The evidence of potentially severe difficul-                               Stationery Office, 2000.
                                                                                          29 Barkley RA, Guevremont DC, Anastopoulos AD, et al. Driving-related risks
ties for the child, the family, and, in some cases, for society as                           and outcomes of attention deficit hyperactivity disorder in adolescents and
a whole, means that coordinated multi-agency effort to                                       young adults: A 3 to 5 year follow up survey. Pediatrics 1993;92:212–18.
support the child and family is essential. Moreover, health-                              30 Barkley RA, Murphy KR, Kwasnik D. Motor vehicle driving competencies and
care professionals have an important role in providing                                       risks in teens and young adults with attention deficit hyperactivity disorder.
                                                                                             Pediatrics 1996;98:1089–95.
balanced and supportive information about ADHD and                                        31 Cox DJ, Merkel RL, Penberthy JK, et al. Impact of methylphenidate delivery
meeting the needs of affected individuals and their families.                                profiles on driving performance of adolescents with attention-deficit/
                                                                                             hyperactivity disorder: a pilot study. J Am Acad Child Adolesc Psychiatry,
                                                                                             2004;43:269–75.
REFERENCES                                                                                32 Weiss G, Hechtman L, Milroy T, et al. Psychiatric status of hyperactives as
 1 Faraone SV, Biederman J, Monuteaux MC, et al. A psychometric measure of                   adults: a controlled prospective 15-year follow-up of 63 hyperactive children.
   learning disability predicts educational failure four years later in boys with            J Am Acad Child Psychiatry 1985;24:211–20.
   ADHD. J Atten Disord 2001;4:220–30.                                                    33 Weiss M, Hechtman L, Weiss G. ADHD in Adulthood—A guide to current
 2 Bagwell CL, Molina BS, Pelham WE, et al. ADHD and problems in peer                        theory, diagnosis and treatment. Baltimore: Johns Hopkins University Press,
   relations: Predictions from childhood to adolescence. J Am Acad Child                     1999.
   Adolesc Psychiatry 2001;40:1285–92.                                                    34 Biederman J, Wilens TE, Mick E, et al. Does attention-deficit hyperactivity
 3 Johnston C, Mash EJ. Families of children with ADHD: review and                           disorder impact the development course of drug and alcohol abuse and
   recommendations for future research. Clin Child Fam Psychol Rev                           dependence? Biol Psychiatry 1998;44:269–73.
   2001;4:183–207.                                                                        35 Sonuga-Barke EJ, Daley D, Thompson M. Does maternal ADHD reduce the
 4 Weiss G, Hechtman L. Hyperactive children grown up: ADHD in children,                     effectiveness of parent training for preschool children’s ADHD? J Am Acad
   adolescents and adults. New York: Guildford, 1993.                                        Child Adolesc Psychiatry 2002;41:696–702.
 5 Mannuzza S, Klein RG, Bessler A, et al. Adult outcome of hyperactive boys.             36 Biederman J, Newcom J, Sprich S. Comorbidity of attention deficit
   Educational achievement, occupational rank and psychiatric status. Arch Gen               hyperactivity disorder with conduct, depressive, anxiety and other disorders.
   Psychiatry 1993;50:565–76.                                                                Am J Psychiatry 1991;148:564–77.
 6 Kewley GD. Attention deficit hyperactivity disorder: Recognition, reality and          37 Kadesjo B, Gillberg C. The comorbidity of ADHD in the general population of
   resolution. London: David Fulton Publishers, 1999.                                        Swedish school-age children. J Child Psychol Psychiatry 2001;42:487–92.
 7 Barkley RA. Behavioral inhibition, sustained attention, and executive                  38 Freeman RD, Fast DK, Burd L, et al. An international perspective on Tourette
   functions: constructing a unifying theory of ADHD. Psychol Bull                           syndrome: selected findings from 3,500 individuals in 22 countries. Dev Med
   1997;121:65–94.                                                                           Child Neurol 2000;42:436–47.
 8 Alessandri SM. Attention, play, and social behaviour in ADHD preschoolers.             39 Gillberg C, Gillberg IC, Rasmussen P, et al. Co-existing disorders in ADHD—
   J Abnorm Child Psychol 1992;20:289–302.                                                   implications for diagnosis and intervention. Eur Child Adolesc Psychiatry
 9 DuPaul GJ, McGoey KE, Eckert TL, et al. Preschool children with attention-                2004;13(Suppl 1):I80–92.
   deficit/hyperactivity disorder: impairments in behavioural, social, and school         40 Taylor E. Clinical foundations of hyperactivity research. Behav Brain Res
   functioning. J Am Acad Child Adolesc Psychiatry 2001;40:508–15.                           1998;94:11–24.
10 Sonuga-Barke EJ, Daley D, Thompson M, et al. Parent-based therapies for                41 Mattes JA, Gittelman R. Growth of hyperactive children on maintenance
   preschool attention-deficit/hyperactivity disorder: a randomised, controlled              regimen of methylphenidate. Arch Gen Psychiatry 1983;40:317–21.
   trial with a community sample. J Am Acad Child Adolesc Psychiatry                      42 Lisska MC, Rivkees SA. Daily methylphenidate use slows the growth of
   2001;40:402–8.                                                                            children: a community based study. J Pediatr Endocrinol Metab
11 Barton J. PhD Thesis. The effect of modifying maternal expressed emotion on               2003;16:711–18.
   outcome of preschool hyperactivity. University of Glasgow, 2002.                       43 Poulton A, Cowell CT. Slowing of growth in height and weight on stimulants: a
12 Barkley R. Psychosocial treatments for attention-deficit/hyperactivity disorder           characteristic pattern. J Paediatr Child Health 2003;39:180–5.
   in children. J Clin Psychiatry 2002;63:36–43.                                          44 Klein RG, Mannuzza S. Hyperactive boys almost grown up. III.
13 Landgraf JM, Abetz L, Ware JE. The CHQ User’s Manual, 2nd edition.                        Methylphenidate effects on ultimate height. Arch Gen Psychiatry
   Boston: HealthAct, 1999.                                                                  1988;45:1131–4.
14 Johnston C, Mash EJ. Families of children with attention-deficit/hyperactivity         45 Spencer T, Biederman J, Wilens T. Growth deficits in children with attention
   disorder: review and recommendations for future research. Clin Child and                  deficit hyperactivity disorder. Pediatrics 1998;102:501–6.
   Fam Psychol Rev 2001;4:183–207.                                                        46 Biederman J, Faraone SV, Monuteaux MC, et al. Growth deficits and
15 Kaidar I, Wiener J, Tannock R. The attributions of children with attention-               attention-deficit/hyperactivity disorder revisited: impact of gender,
   deficit/hyperactivity disorder for their problem behaviors. J Atten Disord                development, and treatment. Pediatrics 2003;111:1010–16.
   2003;6:99–109.                                                                         47 Biederman J, Wilens TE, Mick E, et al. Does attention-deficit hyperactivity
16 Frame K, Kelly L, Bayley E. Increasing perceptions of self-worth in                       disorder impact the developmental course of drug and alcohol abuse and
   preadolescents diagnosed with ADHD. J Nurs Scholarsh 2003;35:225–9.                       dependence? Biol Psychiatry 1998;44:269–73.
17 Podolski CL, Nigg JT. Parent stress and coping in relation to child ADHD               48 Wilens TE. Impact of ADHD and its treatment on substance abuse in adults.
   severity and associated child disruptive behaviour problems. J Clin Child                 J Clin Psychiatry 2004;65(Suppl 3):38–45.
   Psychol 2001;30:503–13.                                                                49 Biederman J, Wilens T, Mick E, et al. Pharmacotherapy of attention-deficit/
18 Faraone SV, Biederman J, Chen WJ, et al. Genetic heterogeneity in attention-              hyperactivity disorder reduces risk for substance use disorder. Pediatrics
   deficit hyperactivity disorder (ADHD): gender, psychiatric comorbidity, and               1999;104:e20.
   maternal ADHD. J Abnorm Psychol 1995;104:334–45.                                       50 Leibson CL, Katusic SK, Barbaresi WJ, et al. Use and costs of medical care for
19 Pelham WE Jr, Lang AR. Can your children drive you to drink? Stress and                   children and adolescents with and without attention-deficit/hyperactivity
   parenting in adults interacting with children with ADHD. Alcohol Res Health               disorder. JAMA 2001;285:60–6.
   1999;23:292–8.                                                                         51 DiScala C, Lescohier I, Barthel M, et al. Injuries to children with attention deficit
20 Szatmari P, Offord DR, Boyle MH. Ontario Child Health Study: prevalence of                hyperactivity disorder. Pediatrics 1998;102:1415–21.
   attention deficit disorder with hyperactivity. J Child Psychol Psychiatry              52 Sullivan MA, Rudnik-Levin F. Attention deficit/hyperactivity disorder and
   1989;30:219–30.                                                                           substance abuse. Diagnostic and therapeutic considerations. Ann N Y Acad
21 Kendall J, Siblings accounts of attention deficit hyperactivity disorder. Family          Sci 2001;931:251–70.
   Proc 1999;38:117–36.                                                                   53 Schubiner H, Tzelepis A, Milberger S, et al. Prevalence of attention-deficit/
22 Michelson D, Faries D, Wernicke J, et al. Atomoxetine in the treatment of                 hyperactivity disorder and conduct disorder among substance abusers. J Clin
   children and adolescents with attention-deficity/hyperactivity disorder: a                Psychiatry 2000;61:244–51.
   randomised, placebo-controlled, dose response study. Pediatrics                        54 Swensen AR, Birnbaum HG, Secnik K, et al. Attention-deficit/hyperactivity
   2001;108:1–9.                                                                             disorder: increased costs for patients and their families. J Am Acad Child
23 Barton J, Prasad S, Buitelaar JK, et al. 10-week, open-label, acute treatment             Adolesc Psychiatry 2003;42:1415–23.
   with atomoxetine in non-North American children with ADHD. Poster                      55 Cunningham CE, Benness BB, Siegel LS. Family functioning, time allocation,
   presented at the Royal College of Psychiatrists Annual General Meeting.                   and parental depression in the families of normal and ADHD children. J Clin
   Edinburgh, UK, 30 June–3 July, 2003.                                                      Child Psychol 1988;17:169–77.




www.archdischild.com                                                                  5                                                                       Exhibit 78
Effect of ADHD on the life of an individual, their family, and community                                                                                                 i7
         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 121 of 486
56 Brown RT, Pacini JN. Perceived family functioning, marital status, and                    prospective follow-up study. J Child Adolesc Psychopharmacol
   depression in parents of boys with attention deficit disorder. J Learn Disabil            2003;13:273–82.
   1989;22:581–7.                                                                       61   Mannuzza S, Klein RG. Long-term prognosis in attention-deficit/hyperactivity
57 Hankin CS. ADHD and its impact on the family. Drug Benefit Trends                         disorder. Child Adolesc Psychiatr Clin N Am 2000;9:711–26.
   2001;13(Suppl C):15–16.                                                              62   National Institute for Clinical Excellence (NICE). Guidance on the use of
58 Huss M, Lehmkuhl U. Methylphenidate and substance abuse: a review of                      methylphenidate (Ritalin, Equasym) for attention deficit/hyperactivity disorder
   pharmacology, animal and clinical studies. J Atten Disord                                 (ADHD) in childhood. Health Technology Assessment No 13, October, 2000.
   2002;6(Suppl 1):S65–71.                                                              63   The MTA Cooperative Group. A 14-month randomised clinical trial of
59 Faraone SV, Wilens T. Does stimulant treatment lead to substance use                      treatment strategies for attention-deficit/hyperactivity disorder. Arch Gen
   disorders? J Clin Psychiatry 2003;64(Suppl 1):9–13.                                       Psychiatry 1999;56:1073–86.
60 Mannuzza S, Klein RG, Moulton JL 3rd. oes stimulant treatment                        64   American Academy of Pediatrics, Reiff MI, Tippins S. ADHD—A Complete
   place children at risk for adult substance abuse? A controlled,                           and Authoritative Guide. Chicago: Independent Publishers Group, 2003.




                                                                                    6                                                                    Exhibit 78
                                                                                                                                                 www.archdischild.com
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 122 of 486




     EXHIBIT 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33                    6 Filed 12/29/20 Page 123 of 486
http://www.capmh.com/content/6/1/33




 RESEARCH                                                                                                                                       Open Access

Social and emotional difficulties in children with
ADHD and the impact on school attendance and
healthcare utilization
Peter Classi1,2*, Denái Milton1, Sarah Ward1, Khaled Sarsour1 and Joseph Johnston1


  Abstract
  Background: The objective of this study was to examine the impact of co-occurring social and emotional
  difficulties on missed school days and healthcare utilization among children with attention deficit/hyperactivity
  disorder (ADHD).
  Methods: Data were from the 2007 U.S. National Health Interview Survey (NHIS) and were based on parental proxy
  responses to questions in the Sample Child Core, which includes questions on demographics, health, healthcare
  treatment, and social and emotional status as measured by questions about depression, anxiety, and phobias, as
  well as items from the brief version of the Strength and Difficulties Questionnaire (SDQ). Logistic regression was
  used to assess the association between co-occurring social and emotional difficulties with missed school days and
  healthcare utilization, adjusting for demographics.
  Results: Of the 5896 children aged 6–17 years in the 2007 NHIS, 432 (7.3%) had ADHD, based on parental report.
  Children with ADHD and comorbid depression, anxiety, or phobias had significantly greater odds of
  experiencing > 2 weeks of missed school days, ≥ 6 visits to a healthcare provider (HCP), and ≥ 2 visits to the ER,
  compared with ADHD children without those comorbidities (OR range: 2.1 to 10.4). Significantly greater odds of
  missed school days, HCP visits, and ER visits were also experienced by children with ADHD who were worried,
  unhappy/depressed, or having emotional difficulties as assessed by the SDQ, compared with ADHD children
  without those difficulties (OR range: 2.2 to 4.4).
  Conclusions: In children with ADHD, the presence of social and emotional problems resulted in greater odds of
  missed school days and healthcare utilization. These findings should be viewed in light of the limited nature of
  the parent-report measures used to assess social and emotional problems.
  Keywords: Comorbidities, Attention deficit hyperactivity disorder, Resource use, Outcomes


Background                                                                           setting (e.g., home and school), and result in impairment
Attention-deficit/hyperactivity disorder (ADHD) is a                                 in multiple domains of functioning [3,6,7]. A rich litera-
common neuropsychiatric condition in children [1-5]                                  ture speaks to the burden that ADHD imposes on
with an estimated prevalence of 3 to 7% [1]. Attention-                              patients, families, and society as a whole, including nega-
deficit/hyperactivity disorder is characterized by symp-                             tive effects on individual educational [8,9] and social
toms of inattention and/or hyperactivity-impulsivity that                            outcomes [3,6], negative effects on patient and parent
are more frequently displayed and more severe than typ-                              quality of life [7], and increased utilization of and spend-
ically observed in individuals at a comparable level of                              ing on healthcare services [10-17].
development [1], are usually evident in more than one                                   Social and emotional difficulties are particularly com-
                                                                                     mon and problematic in children with ADHD. Social
                                                                                     difficulties present in a variety of forms and can lead to
* Correspondence: classi_peter@lilly.com
1
 Eli Lilly and Company, Indianapolis, IN, USA
                                                                                     conflicts with family and problems with peers [18-21].
2
 Global Health Outcomes – Neuroscience, Eli Lilly and Company,                       Emotional difficulties often include poor emotional self-
Indianapolis, IN, USA

                                       © 2012 Classi et al.; licensee BioMed Central Ltd. This is an Open Access article distributed under the terms of the Creative
                                       Commons Attribution License (http://creativecommons.org/licenses/by/2.0), which permits unrestricted use, distribution, and
                                       reproduction in any medium, provided the original work is properly cited.




                                                                                    1                                                                      Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33   6 Filed 12/29/20 Page 124 of 486
                                                                                                          Page 2 of 8
http://www.capmh.com/content/6/1/33




regulation, aggression, and reduced empathy [22,23]. It             household and administered the NHIS in person. Inter-
should be noted that these challenges exist on a con-               viewers collected basic health and socio-demographic in-
tinuum. Relatively mild difficulties may fail to come to            formation on all household members, and gathered more
clinical attention, while in other cases such difficulties          extensive information on one sample adult and one sam-
can contribute to overt, physician-diagnosed, comorbid              ple child per family. An adult from the household, typic-
mental health disorders, including anxiety, depression,             ally the child’s parent, served as the proxy respondent for
and conduct disorder [22-24]. Major depressive disorder             each child. Of the 10,658 children under 18 years of age
has been reported to occur in 12-50% of children with               eligible for the Sample Child Core questionnaire, the
ADHD in community samples [25-27], and anxiety dis-                 NHIS 2007 survey obtained data from 9417 sample chil-
order, established by formal diagnostic interview, was              dren with a conditional response rate of 88.4%.
comorbid in one third of ADHD patients enrolled in the
commonly cited Multimodal Treatment Study of Chil-                  Measures
dren With ADHD [28]. Comorbid mental health condi-                  Data analyzed in the current study are from the Sample
tions, including anxiety and depression, are extremely              Child Core of the 2007 NHIS [37], which includes ques-
typical among children with ADHD and have been                      tions on demographics, health, healthcare treatment,
shown to be associated with greater functional impair-              healthcare access, healthcare utilization, and social and
ment and worse educational outcomes [29-33].                        emotional status. All information was obtained based on
  Given the above data, it is important to understand the           parental/adult proxy reports. Demographic information
ways in which co-occurring conditions, including those              was collected on gender, age, race, family income, and
characterized as social and emotional difficulties, can             health insurance status.
lead to various types of poor outcomes and functional                  ADHD status was ascertained based on the parent
impairment in children with ADHD, so that caregivers                reporting whether they had ever been told by a doctor or
and providers can target interventions appropriately. In            healthcare professional that their “child had Attention
this study, we used data from the United States (U.S.)              Deficit Hyperactivity Disorder (ADHD) or Attention Def-
National Health Interview Survey (NHIS) to explore the              icit Disorder (ADD).” The presence of depression, pho-
association between social and emotional difficulties in            bias, and anxiety, respectively, were defined based on the
children with ADHD and select outcomes. Available                   parent’s responses to the following 3 questions: “During
measures included both parent report of social and emo-             the past 12 months, has a doctor or other health profes-
tional difficulties (the brief version of the Strength and          sional told you that your child had: (1) depression, (2)
Difficulties Questionnaire [SDQ]) and parent report of              phobias or fears, (3) anxiety or stress?” For each child, an
physician-diagnosed depression, anxiety, and phobias.               incremental internalizing burden index was computed by
Unfortunately, teacher ratings and physician diagnoses              adding the number of internalizing problems (i.e., de-
were not available, and thus independent validation of              pression, anxiety, phobias) they experienced.
parent reports was not possible. Available outcomes of                 Parental reports of their child’s social and emotional
interest included school days missed and emergency                  difficulties were also defined using items from the brief
room (ER) and healthcare provider (HCP) visits over the             version SDQ [38,39]. The SDQ is a 25-item behavioral
past 12 months. We hypothesized that the presence of                screening questionnaire for 4–17 year olds and includes
social and emotional difficulties in children with ADHD             five scales, each with five-items that assess the following
would be associated with increased school absenteeism               domains: Emotional symptoms, conduct problems,
and increased healthcare utilization, compared to ADHD              hyperactivity/inattention, peer relationship problems,
children without these difficulties.                                and prosocial behavior. The SDQ has demonstrated evi-
                                                                    dence of validity and reliability [40]. The 2007 NHIS
Methods                                                             included 6 questions from the SDQ, which asked parents
Data                                                                to report whether, over the preceding 6-month period,
The data were from a subset of the publicly available               their child: 1) was well behaved, usually did what adults
2007 NHIS [4,34]. The NHIS is an annual cross-sectional             requested; 2) had many worries, or often seemed worried;
survey designed to capture health-related trends in a sam-          3) was often unhappy, depressed or tearful; 4) got along
ple representative of the civilian, non-institutionalized           better with adults than with other children; 5) had good
population of the U.S.; these data can be weighted to rep-          attention span, sees chores or homework through to the
resent the U.S. population [35,36]. The sampling plan for           end; and 6) had difficulties in any of the following areas:
the NHIS followed a multistage area probability design              emotions, concentration, behavior, or being able to get
and oversampled African Americans, Hispanics, and                   along with other people. Responses were dichotomized
Asians. Data were collected by trained interviewers from            based on positive (“somewhat true” and “certainly true”)
the U.S. Census Bureau who visited each selected                    versus negative (“not true”) responses.



                                                                   2                                               Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33   6 Filed 12/29/20 Page 125 of 486
                                                                                                          Page 3 of 8
http://www.capmh.com/content/6/1/33




  Two questions were used to define HCP and ER visits               to properly analyze complex survey data which employ
in the preceding 12 months. Parents reported on the                 sample weight, stratification, and cluster information. All
number of times the child had “seen a doctor or other               percentages, means, and estimates were adjusted to ac-
healthcare professional about his/her health at a doctor’s          count for the NHIS survey design. All statistical tests of
office, a clinic, or some other place.” The responses were          differences in independent measures, including interac-
dichotomized into < 6 versus ≥ 6 visits (i.e., on average,          tions, were conducted using a 2-sided significance level
≥ 1 HCP visit every other month). Parents also reported             of 0.05.
on the number of times the child had “visited a hospital
emergency room (ER) about his/her health.” The                      Results
responses were dichotomized into < 2 versus ≥ 2 visits              Of the 5896 children aged 6–17 years in the 2007 NHIS,
to the ER (i.e., on average, ≥ 1 ER visit every 6 months).          432 (7.3%) had ADHD based on parental reports. The
School attendance was based on parental reports on the              majority of children with ADHD were male (69.7%),
number of days their child “missed from school because              adolescent (65.9%), white (75.5%), insured (91.3%), and
of illness or injury in the past 12 months.” The                    with a family income less than $75,000 per year (68.8%).
responses were dichotomized as having missed < 2 or ≥               Sixty-eight percent of these children with ADHD had
2 weeks (i.e., 10 days) of school.                                  been and/or were currently being treated with a pre-
                                                                    scription medication to treat difficulties with concentra-
Sample construction                                                 tion, hyperactivity, or impulsivity. Approximately one-
The analyses for the current study included children                third of these ADHD children had comorbid anxiety,
aged 6–17 years whose adult proxy answered the ADHD                 while comorbid depression (16.5%) and phobias (7.2%)
diagnosis question in the NHIS 2007 survey. Children                were less common. Compared with a reported formal
and adolescents less than 6 years of age (n=3284); those            diagnosis, a higher percentage of parents reported that
with mental retardation, developmental delay, or autism             their ADHD child was unhappy or depressed (27.4%) or
(n=230); and those who were missing the ADHD status                 often seemed worried (47.3%). Similarly, about 40%
variable (n=7) were excluded. The final sample included             reported their ADHD child got along better with adults
5896 children and adolescents, including 432 with                   than with children and did not have good attention,
ADHD. The 5464 children and adolescents without                     while about one-third reported their child had difficul-
ADHD were included in some of the secondary analyses.               ties in emotions, concentration, behavior, or being able
                                                                    to get along with other people. Despite this data, over
Analyses                                                            90% of parents of ADHD children reported that their
The primary analysis for this study was focused on the              child was generally well behaved (Table 1). Descriptive
association between co-occurring social and emotional               statistics are also provided in Table 1 for the non-ADHD
difficulties with missed school days and healthcare                 sample.
utilization among children with ADHD. To assess this                   Table 2 presents the percentages of missed school
association, logistic regression models with dichoto-               days, ER visits, and HCP visits overall and by reported
mized outcomes (i.e., missed school days, HCP visits, ER            presence of social and emotional difficulties for children
visits) as dependent measures and comorbid condition                with ADHD. In addition, Table 2 presents odds ratios
(e.g., depression, incremental internalizing burden index,          (OR [95% confidence interval (CI)]) that represent the
SDQ items) as independent measures adjusting for gen-               association between co-occurring social and emotional
der, age category (6–11 years [children], 12–17 years               difficulties and missed school days, ER visits, and HCP
[adolescents]), race, income, insurance status, and                 visits.
ADHD medication-use were employed.                                     Overall, more ADHD children experienced at least 6
   To give context to the primary analysis and determine            HCP visits (31%), compared with experiencing at least 2
if there was a differential association between comorbid            ER visits (11%) and missing more than 2 weeks of school
conditions on missed school days and healthcare                     (8%). When assessing the impact of co-occurring social
utilization by ADHD status, logistic regression models              and emotional difficulties on school attendance and
with outcome as the dependent measure and ADHD sta-                 healthcare utilization, ADHD children with anxiety had
tus, comorbid condition, and ADHD status-by-comorbid                significantly greater odds of missing more than 2 weeks
condition interaction as independent measures adjusting             of school (3.4 [2.2, 5.1]), having at least 2 ER visits (2.1
for gender, age category, race, income, and insurance sta-          [1.2, 3.6]), and having at least 6 HCP visits (2.9 [2.0,
tus were utilized. Finally, descriptive statistics were used        4.4]), compared with those without anxiety. For ADHD
to characterize the ADHD and non-ADHD subsamples.                   children with depression, those with the comorbid con-
   All analyses were conducted in SAS version 9.1 (SAS              dition were 10 times as likely as those without the
Institute Inc., NC), using procedures specifically designed         comorbid condition to miss more than 2 weeks of school



                                                                   3                                               Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33          6 Filed 12/29/20 Page 126 of 486
                                                                                                                 Page 4 of 8
http://www.capmh.com/content/6/1/33




Table 1 Descriptive statistics                                                 (10.1 [5.7, 17.8]); 7 times as likely to have at least 6 HCP
Characteristics                                    ADHD        non-ADHD        visits (7.4 [4.3, 12.7]); and 3.5 times as likely to have at
                                                  (n=432)       (n=5464)       least 2 ER visits (3.5 [2.0, 6.4)]. Similarly, ADHD chil-
Gender, n (%)                                                                  dren with comorbid phobias were 10 times as likely to
  Male                                           309 (69.7)     2717 (48.8)    miss more than 2 weeks of school (10.4 [4.2, 26.2]) as
Age, n (%)                                                                     those without phobias, while being 3 times as likely to
  6-11 years                                     153 (34.1)     2531 (49.5)
                                                                               have at least 6 HCP visits (3.0 [1.3, 7.2]) and 2 times as
                                                                               likely to have at least 2 ER visits (2.4 [1.0, 5.4]). In
  12-17 years                                    279 (65.9)     2933 (50.5)
                                                                               addition, with each incremental increase in internalizing
Race, n (%)
                                                                               burden, ADHD children had significantly greater odds of
  White                                          317 (75.5)     3956 (76.1)    missing at least 2 weeks of school (3.1 [2.4, 4.0]), having
  Black                                           79 (16.2)      966 (15.5)    at least 6 HCP visits (2.2 [1.7, 2.8]), and having at least 2
  Asian                                             6 (1.0)      292 (4.0)     ER visits (1.7 [1.3, 2.2]).
  Other                                           30 (7.3)       242 (4.4)        For the single, general SDQ item assessing difficulties
Family Income, n (%)
                                                                               in emotions, concentration, behavior, or being able to
                                                                               get along with other people (item 6), ADHD children
  $0 - $34,999                                   140 (33.1)     1637 (29.5)
                                                                               with at least one of these complications experienced
  $35,000 - $74,999                              132 (35.7)     1641 (33.4)    significantly greater odds of missing more than 2
  $75,000 - $99,999                               52 (13.5)      647 (14.5)    weeks of school (4.4 [2.8, 6.9]), experiencing at least 2
  $100,000 and over                               73 (17.7)     1006 (22.6)    ER visits (3.0 [1.8, 5.0]), and having at least 6 HCP
Medical Insurance, n (% yes)                     391 (91.3)     4801 (89.8)    visits (3.8 [2.6, 5.4]), compared with those who did not
Medication Ever Prescribed for                   278 (67.6)       39 (0.8)     have these difficulties.
Difficulties with Concentration,                                                  For the SDQ items associated with emotional difficul-
Hyperactivity, or Impulsivity, n (% yes)                                       ties (items 2 and 3), ADHD children who were worried
Outcome Measures, n (% yes)                                                    had significantly higher odds of missing more than 2
  ≥ 2 ER visits past 12 months                    40 (11.1)      286 (5.6)     weeks of school (3.2 [2.1, 4.8]), experiencing at least 2
  ≥ 6 Doctor or HCP visits past 12 months        122 (30.9)      481 (9.4)     ER visits (2.6 (1.4, 4.7]), and having at least 6 HCP visits
  ≥ 2 weeks of school missed in                   41 (8.4)       204 (3.6)     (2.2 [1.5, 3.1]), compared with those who were not wor-
  past 12 months                                                               ried. Likewise, ADHD children who were unhappy/
Social and Emotional Difficulties, n (% yes)                                   depressed experienced significantly greater odds of miss-
  Anxiety/stress in past 12 months               117 (32.2)      330 (6.3)
                                                                               ing more than 2 weeks of school (3.9 [2.3, 6.4]), experi-
                                                                               encing at least 2 ER visits (2.2 (1.3, 3.8]), and having at
  Depression in past 12 months                    58 (16.5)      106 (2.0)
                                                                               least 6 HCP visits (2.6 [1.7, 3.8]), compared with those
  Phobias/fears in past 12 months                 35 (7.2)       111 (1.9)     who were not unhappy/depressed.
Strength and Difficulties Questionnaire*, n (%)                                   For the SDQ items associated with social or behav-
  SDQ 1 - Not well behaved                        35 (7.0)       133 (2.3)     ioral symptoms of ADHD (items 1, 4, and 5), children
  SDQ 2 - Often seems worried                    194 (47.3)     1115 (21.3)    who did not have good attention were about 3 times
  SDQ 3 - Unhappy/depressed                      106 (27.4)      533 (9.8)     as likely as children who did have good attention to
                                                                               miss more than 2 weeks of school (2.9 [1.8, 4.6]) and
  SDQ 4 - Gets along better with                 196 (42.7)     1706 (31.0)
  adults than children                                                         2.5 times as likely to have at least 2 ER visits (2.5 [1.6,
  SDQ 5 - Doesn’t have good attention            186 (44.7)      414 (7.9)
                                                                               4.1]), while experiencing at least 6 HCP visits was
                                                                               similar for those with and without good attention (1.5
  SDQ 6 - Difficulties w/emot/conc/              126 (32.8)      101 (2.0)
  beh/getting along                                                            [1.0, 2.4]). As observed with good attention, ADHD
Note: Percents reported are based on weighted frequencies and thus may vary
                                                                               children who were not well behaved had significantly
slightly from the expected values based on the reported n’s.                   higher odds of missing more than 2 weeks of school
* SDQ1: He/she is generally well behaved, usually does what adults request;    (5.5 [2.2, 13.8]) and experiencing at least 2 ER visits
SDQ2: He/she has many worries, or often seems worried; SDQ3: He/she is
often unhappy, depressed, or tearful; SDQ4: He/she gets along better with      (5.2 (2.0, 13.5]), compared with those who were well
adults that with other children/youth; SDQ5: He/she has good attention span,   behaved, while the odds for having at least 6 HCP vis-
sees chores or homework through to the end; SDQ6: Overall, do you think
that [name] has difficulties in any of the following areas: emotions,
                                                                               its were similar between those who were well behaved
concentration, behavior, or being able to get along with other people?         and who were not well behaved (1.4 [0.7, 2.9]). ADHD
                                                                               children who got along better with adults experienced
                                                                               similar odds of missing more than 2 weeks of school
                                                                               (0.7 [0.4, 1.3]), having at least 2 ER visits (0.9 (0.5,
                                                                               1.6]), and having at least 6 HCP visits (1.0 [0.6, 1.5]),



                                                                               4                                               Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33                 6 Filed 12/29/20 Page 127 of 486
                                                                                                                        Page 5 of 8
http://www.capmh.com/content/6/1/33




Table 2 Social and emotional difficulties and SDQ items for subjects with ADHD
                                                 Missed School Days (>2 weeks)                    ER Visits (≥2 visits)               HCP Visits (≥6 visits)
All ADHD Subjects                                               8.4%                                     11.1%                               30.9%
Social and Emotional Difficulties                Yes (%)    No (%)     OR [95% CI]        Yes (%) No (%) OR [95% CI] Yes (%) No (%) OR [95% CI]
  Anxiety/stress in past 12 months                 14.2       5.7       3.4 [2.2, 5.1]     17.4         8.2      2.1 [1.2, 3.6]    51.9     21.4     2.9 [2.0, 4.4]
  Depression in past 12 months                     25.7       4.8      10.1 [5.7, 17.8]    26.5         7.8      3.5 [2.0, 6.4]    72.3     22.5     7.4 [4.3, 12.7]
  Phobias/fears in past 12 months                  33.0       6.5      10.4 [4.2, 26.2]    22.6        10.2      2.4 [1.0, 5.4]    53.2     29.2     3.0 [1.3, 7.2]
Strength and Difficulties Questionnaire* Yes (%)            No (%)     OR [95% CI]        Yes (%) No (%) OR [95% CI] Yes (%) No (%) OR [95% CI]
  SDQ 1 - Not well behaved                         22.4       7.5      5.5 [2.2, 13.8]     30.3         9.5      5.2 [2.0, 13.5]   37.4     30.6     1.4 [0.7, 2.9]
  SDQ 2 - Often seems worried                      13.4       4.1       3.2 [2.1, 4.8]     16.7         5.7      2.6 [1.4, 4.7]    42.0     21.3     2.2 [1.5, 3.1]
  SDQ 3 - Unhappy/depressed                        17.0       5.3       3.9 [2.3, 6.4]     19.9         7.6      2.2 [1.3, 3.8]    52.5     23.3     2.6 [1.7, 3.8]
  SDQ 4 - Gets along better with adults            7.6        9.2       0.7 [0.4, 1.3]      9.9        11.7      0.9 [0.5, 1.6]    29.4     32.1     1.0 [0.6, 1.5]
  than children
  SDQ 5 - Doesn’t have good attention              12.1       5.7       2.9 [1.8, 4.6]     15.4         7.4      2.5 [1.6, 4.1]    37.9     25.5     1.5 [1.0, 2.4]
  SDQ 6 - Difficulties w/emot/conc/beh/            16.2       4.8       4.4 [2.8, 6.9]     20.2         6.5      3.0 [1.8, 5.0]    54.6     19.4     3.8 [2.6, 5.4]
  getting along
Note: Interaction effects were significant for ADHD status and SDQ item 4 for missed school days (P=0.0490), ADHD status and SDQ item 1 for ER visits (P=0.0060),
and ADHD status and SDQ item 2 for ER visits (P=0.0420).
* SDQ 1: He/she is generally well behaved, usually does what adults request; SDQ 2: He/she has many worries, or often seems worried; SDQ 3: He/she is often
unhappy, depressed, or tearful; SDQ 4: He/she gets along better with adults that with other children/youth; SDQ 5: He/she has good attention span, sees chores
or homework through to the end; SDQ 6: Overall, do you think that [name] has difficulties in any of the following areas: emotions, concentration, behavior, or
being able to get along with other people?




compared with those who did not get along better                                    Discussion
with adults.                                                                        This study adds to the literature which demonstrates that
  When assessing if there was a differential effect of                              social and emotional difficulties in children with ADHD
comorbid condition on missed school days and health-                                can contribute to higher rates of unfavorable outcomes. In
care utilization by ADHD status, three interactions were                            particular, these data suggest that both parent-observed
significant. As stated above, children with ADHD who                                child social difficulties (e.g., not being “well behaved”) and
got along better with adults had lower odds, although                               emotional difficulties (e.g., worry) and parent report of
not significant, of missing more than 2 weeks of school                             physician diagnosed affective disorders (e.g., depression)
compared with ADHD children who did not get along                                   can be used to identify children with significantly elevated
better with adults (0.7 [0.4, 1.3]). Conversely, non-                               rates of school absenteeism and ER and HCP utilization.
ADHD children who got along better with adults experi-                              Strikingly, a positive response on a single general item
enced significantly higher odds of missing more than 2                              from the SDQ (i.e., item 6, “had difficulties in any of the
weeks of school (1.8 [1.2, 2.7]), compared with those                               following areas: emotions, concentration, behavior, or
who did not get along better with adults. This diametric                            being able to get along with other people”) identifies a
relationship resulted in a significant interaction effect                           subset of children 3 to 4 times as likely as peers answering
(P=0.0490). Significant interactions were also observed                             negatively, to exhibit all three of the examined adverse
for ADHD status and being well behaved (P=0.0060), as                               outcomes. While this general association is compelling,
well as being worried (P=0.0420), for children experien-                            consideration of the other independent measures provides
cing at least 2 ER visits. ADHD children who were not                               additional insights. The remaining eight items examined
well behaved had significantly greater odds of having at                            can be organized according to the clinical/psychological
least 2 ER visits, compared with those who were well                                domain to which they speak: Three to anxious symptoms
behaved (5.2 [2.0, 3.5]), while non-ADHD children who                               (i.e., the SDQ “worry” item and the physician-diagnosed
were not well behaved had lower odds of having at least                             “anxiety or stress” and “phobias or fears” items); two to
2 visits to the ER, compared with non-ADHD children                                 mood (i.e., the SDQ “unhappy/depressed” item and
who were well behaved (0.5 [0.2, 1.2]). On the other                                physician-diagnosed “depression”); and three to core
hand, both ADHD and non-ADHD children who wor-                                      ADHD symptoms or social behavior (i.e., the “well
ried experienced increased odds of having at least 2 ER                             behaved,” “good attention span,” and “got along better
visits; however, the comparison was significant for the                             with adults” SDQ items).
ADHD cohort (2.6 (1.4, 4.7]) and was not significant for                               In general, the presence of anxious symptoms had a
the non-ADHD group (1.2 [0.9, 1.7]).                                                more pronounced impact on school absenteeism than



                                                                                  5                                                                Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33   6 Filed 12/29/20 Page 128 of 486
                                                                                                          Page 6 of 8
http://www.capmh.com/content/6/1/33




on ER or HCP utilization. While no further detail as to             this finding is that, among children with ADHD, peer re-
the nature of the anxiety was available, anxiety-related            jection is the norm [42]; thus, the ability to “get along
school avoidance is a well described phenomenon, and,               better with adults than peers” may indicate positive rela-
in this regard, it is notable that of the three items, the          tionships with teachers in a formalized setting. In con-
strongest relationship with school absenteeism was                  trast, this trait may reflect interpersonal or social deficits
observed for physician-diagnosed phobias (OR 10.4). It              in children without ADHD that are associated with
is also interesting that parent observation of “worry”              increased problems at school.
(SDQ item 2) was as strongly predictive of increased ab-               The use of nationally representative survey data from
senteeism as was report of physician-diagnosed anxiety              NHIS represents a particular study strength, permitting
(OR 3.2 vs. 3.4, respectively).                                     generalization of findings to the entire U.S. population
   Consistent with what has been observed in other stud-            of children with ADHD. The sampling design enhances
ies, parent report of physician-diagnosed depression was            validity by ensuring that participants are selected for in-
associated with worse outcomes [7,41], and it predicted             clusion in the study independent of their status for the
the largest increase in odds of more HCP visits, across             predictor and outcome variables of interest. Another
all items examined. This result may be due, in part, to             study strength is the use of the brief SDQ, which has
the fact that depression is more likely to lead to closer           been shown to be a reliable and valid screening instru-
physician follow-up, greater use of pharmacotherapy,                ment for child psychiatric disorders [43,44].
and higher rates of specialist referral relative to children           Our findings should be interpreted in light of several
with anxiety disorders or phobias, which are generally              important considerations regarding the measures avail-
managed through behavioral therapies. In contrast to                able within the NHIS survey. First, relatively few items
the pattern seen with the anxiety items, physician-                 were available to assess emotional and social difficulties,
diagnosed depression was associated with substantially              and indeed no information was available regarding the
greater odds of both increased school absenteeism (OR               duration or severity of these problems. Furthermore,
10.1 vs. 3.9) and HCP visits (OR 7.4 vs. 2.6) than was              measures of both emotional and social difficulties and of
the parental report of a child being “often unhappy,                the outcomes of interest were based on parent report.
depressed or tearful” (SDQ item 3). These findings sug-             The use of direct parent report measures of both inde-
gest that the 16.5% of ADHD children with physician-                pendent and dependent measures is both a strength and
diagnosed depression are likely a more severely affected            weakness. On the positive side, it permits the collection
subgroup of the 27.4% of children rated positive on SDQ             of data elements that are not available in secondary
item 3.                                                             sources, such as administrative claims. On the negative
   The impact of the remaining SDQ items on the out-                side, parent report data are subject to recall bias and are
comes of interest was mixed. A negative response on                 necessarily inferior to school attendance and healthcare
SDQ item 1 (i.e., “was well behaved, usually did what               claims records for the outcomes of interest. In other
adults requested”) was actually the strongest predictor of          studies using the SDQ, investigators have reported
multiple ER visits across all items, and the strongest              greater validity and reliability of estimates of emotional
among SDQ items of school absenteeism; in contrast,                 and behavioral problems based on reports from multiple
poor attention span (SDQ item 5) was more weakly asso-              informants including parents, teachers, and, for some age
ciated with these outcomes. This result is consistent with          groups, children [44,45]. As parallel assessments from
the fact that children with predominantly inattentive               these sources were not available, we were unable to inde-
forms of ADHD are more likely to exhibit more subtle                pendently verify parents’ assessments. Finally, it should
problems (e.g., school failure) than their more declarative         be noted that the thresholds chosen when dichotomizing
peers with hyperactivity. Finally, a child’s getting along          outcome measures were somewhat arbitrary; these
“better with adults than with other children” (SDQ item             choices are in no way intended to imply that school
4) did not appear to be associated with any of the out-             absences or healthcare utilization above these thresholds
comes examined, perhaps because of the ambiguous na-                were unnecessary or inappropriate in any way.
ture of the question (i.e., could be interpreted as a                  Several additional study limitations deserve mention.
positive or negative attribute). This outcome is further            The definition of ADHD status was based on the parent
reinforced by the significant interaction between ADHD              response to a single item. While the validity of this ap-
status and this item in the models that predict school ab-          proach is suspect, it should be noted that the prevalence
senteeism (P=0.049). For non-ADHD children, those                   of ADHD in this sample is very close to what would be
who got along better with adults tended to miss more                expected based on estimates from other studies [2,3]
school than those who did not; while amongst children               and the prevalence reported in the Diagnostic and Stat-
with ADHD, those who got along better with adults                   istical Manual of Mental Disorders, Fourth Edition
tended to miss less school. One possible explanation for            (DSM-IV) [1]. Information about the presence of ADHD



                                                                   6                                                 Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33                6 Filed 12/29/20 Page 129 of 486
                                                                                                                       Page 7 of 8
http://www.capmh.com/content/6/1/33




and mood disorders in parents was also unavailable.                               Acknowledgements
Thus, while these factors could clearly serve as an im-                           Research was funded by Eli Lilly and Company. The authors gratefully
                                                                                  acknowledge Chris Sexton, PhD and Heather Gelhorn, PhD, paid consultants
portant source of bias, we were unable to examine their                           and employees of United BioSource Corporation (UBC), for their
impact on the outcomes assessed. Also, a substantial                              contributions to and comments on a previous draft of this manuscript. Also,
proportion of the sample (9.6%) was missing data on the                           the authors thank Dr. Jarrett Coffindaffer and Ms. Teri Tucker of PharmaNet/
                                                                                  i3, part of the inVentiv Health Company, for assistance in writing, editing,
income variable and, therefore, those subjects were not                           and preparing the manuscript.
included in the analysis. A sensitivity analysis was per-
formed using multiple imputations, and the results were                           Received: 25 June 2012 Accepted: 26 September 2012
                                                                                  Published: 4 October 2012
consistent with those presented for the non-imputed
samples. It is important to note that the sample size was
considerably smaller for ADHD children with a reported                            References
                                                                                  1. American Psychiatric Association: Diagnostic and Statistical Manual of Mental
diagnosis of depression and phobias, as well as for
                                                                                      Disorders. 4th edition. Washington, DC: American Psychiatric Association;
ADHD children who were not well behaved compared                                      2000.
to ADHD children without these social and emotional                               2. Rowland AS, Lesesne CA, Abramowitz AJ: The epidemiology of attention-
difficulties. Given this information, the comparisons for                             deficit/hyperactivity disorder (ADHD): a public health view. Ment Retard
                                                                                      Dev Disabil Res Rev 2002, 8:162–170.
these particular difficulties should be interpreted with                          3. Pastor PN, Reuben CA, Loeb M: Functional difficulties among school-aged
caution. The NHIS also has very limited information                                   children: United States, 2001–2007. National health statistics reports no. 19.
regarding the medications the children were taking at                                 Hyattsville, MD: National Center for Health Statistics; 2009.
                                                                                  4. Centers for Disease Control and Prevention: National Health Interview Survey.
the time of the study and, thus, the analyses did not con-                            http://www.cdc.gov/nchs/nhis.htm.
trol for medication status, types of medications, or medi-                        5. Bloom B, Cohen RA, Freeman G: Summary health statistics for U.S.
cation adherence. Finally, the current study reports on                               children: National Health Interview Survey, 2007. Vital Health Stat 2009,
                                                                                      239(10):1–80.
the results of a large number of statistical tests in which                       6. Strine TW, Lesesne CA, Okoro CA, McGuire LC, Chapman DP, Balluz LS,
the P-values were not adjusted for multiple comparisons                               Mokdad AH: Emotional and behavioral difficulties and impairments in
to control the type I error rate. This study was intended                             everyday functioning among children with a history of attention-deficit/
                                                                                      hyperactivity disorder. Prev Chronic Dis 2006, 3:A52.
to generate hypotheses rather than confirm specific hy-                           7. Wehmeier PM, Schacht A, Barkley RA: Social and emotional impairment in
potheses. Based on all of the aforementioned limitations,                             children and adolescents with ADHD and the impact on quality of life.
these results would need to be replicated in future                                   J Adolesc Health 2010, 46:209–217.
                                                                                  8. Loe IM, Feldman HM: Academic and educational outcomes of children
studies.                                                                              with ADHD. J Pediatr Psychol 2007, 32:643–654.
                                                                                  9. Galera C, Melchior M, Chastang JF, Bouvard MP, Fombonne E: Childhood
                                                                                      and adolescent hyperactivity-inattention symptoms and academic
Conclusions                                                                           achievement 8 years later: the GAZEL Youth study. Psychol Med 2009,
Our findings provide further evidence that the presence of                            39:1895–1906.
social and emotional difficulties in children with ADHD                           10. Guevara J, Lozano P, Wickizer T, Mell L, Gephart H: Utilization and cost of
                                                                                      health care services for children with attention-deficit/hyperactivity
contributes to the functional impairment observed in this                             disorder. Pediatrics 2001, 108:71–78.
population. In particular, children manifesting these pro-                        11. Chan E, Zhan C, Homer CJ: Health care use and costs for children with
blems are more likely to experience greater school absen-                             attention-deficit/hyperactivity disorder: national estimates from the
                                                                                      medical expenditure panel survey. Arch Pediatr Adolesc Med 2002,
teeism and to incur more ER and HCP visits than their                                 156:504–511.
unaffected peers. Greater awareness of these associations,                        12. Leibson CL, Katusic SK, Barbaresi WJ, Ransom J, O'Brien PC: Use and costs
together with focused efforts to identify and manage these                            of medical care for children and adolescents with and without
                                                                                      attention-deficit/hyperactivity disorder. JAMA 2001, 285:60–66.
children appropriately, could lead to improved patient                            13. Marks DJ, Mlodnicka A, Bernstein M, Chacko A, Rose S, Halperin JM: Profiles
outcomes (e.g., improved school attendance) and to                                    of service utilization and the resultant economic impact in preschoolers
decreased healthcare utilization.                                                     with attention deficit/hyperactivity disorder. J Pediatr Psychol 2009,
                                                                                      34:681–689.
                                                                                  14. Szatmari P, Offord DR, Boyle MH: Correlates, associated impairments and
Abbreviations
                                                                                      patterns of service utilization of children with attention deficit disorder:
ADD: Attention Deficit Disorder; ADHD: Attention-Deficit/Hyperactivity
                                                                                      findings from the Ontario Child Health Study. J Child Psychol Psychiatry
Disorder; CI: confidence interval; DSM-IV: Diagnostic and Statistical Manual of
                                                                                      1989, 30:205–217.
Mental Disorders, Fourth Edition; ER: Emergency room; HCP: Healthcare
provider; NHIS: National Health Interview Survey; OR: Odds ratio;                 15. Cuffe SP, Moore CG, McKeown R: ADHD and health services utilization in
SDQ: Strength and Difficulties Questionnaire; U.S.: United States.                    the national health interview survey. J Atten Disord 2009, 12:330–340.
                                                                                  16. Matza LS, Paramore C, Prasad M: A review of the economic burden of
                                                                                      ADHD. Cost Eff Resour Alloc 2005, 3:5.
Competing interests                                                               17. Meyers J, Classi P, Wietecha L, Candrilli S: Economic burden and
PC, DM, SW, KS, and JJ are employees and shareholders of Eli Lilly and                comorbidities of attention-deficit/hyperactivity disorder among pediatric
Company.                                                                              patients hospitalized in the United States. Child Adolesc Psychiatry Ment
                                                                                      Health 2010, 4:31.
Authors’ contributions                                                            18. Klimkeit E, Graham C, Lee P, Morling M, Russo D, Tonge B: Children should
PC was the principle scientist for this study. PC, DM, and JJ collaboratively         be seen and heard: self-report of feelings and behaviors in
wrote the first draft of the manuscript. All authors reviewed and edited              primary-school-age children with ADHD. J Atten Disord 2006,
subsequent drafts, and read and approved the final manuscript.                        10:181–191.




                                                                                  7                                                                Exhibit 79
Classi et al. Case
              Child and2:20-cv-02470-WBS-JDP                     Document
                        Adolescent Psychiatry and Mental Health 2012, 6:33                     6 Filed 12/29/20 Page 130 of 486
                                                                                                                            Page 8 of 8
http://www.capmh.com/content/6/1/33




19. Schreyer I, Hampel P: ADHD among boys in childhood: quality of life and            42. Mrug S, Hoza B, Gerdes AC: Children with attention-deficit/hyperactivity
    parenting behavior [in German]. Z Kinder Jugendpsychiatr Psychother 2009,              disorder: peer relationships and peer-oriented interventions. New Dir
    37:69–75.                                                                              Child Adolesc Dev 2001, 91:51–77.
20. Greene RW, Biederman J, Faraone SV, Monuteaux MC, Mick E, DuPre EP,                43. Kessler RC, Gruber M, Sampson N: Final report CDC contract 200-2003-01054:
    Fine CS, Goring JC: Social impairment in girls with ADHD: patterns,                    Validation studies of mental health indices in the National Health Interview
    gender comparisons, and correlates. J Am Acad Child Adolesc Psychiatry                 Survey (with addendum). 2006.
    2001, 40:704–710.                                                                  44. Pastor PN, Reuben CA, Duran CR: Identifying emotional and behavioral
21. McQuade JD, Hoza B: Peer problems in Attention Deficit Hyperactivity                   problems in children aged 4–17 years: United States, 2001–2007. National
    Disorder: current status and future directions. Dev Disabil Res Rev 2008,              health statisitcs reports; no 48. Hyattsville, MD: National Center for Health
    14:320–324.                                                                            Statistics; 2012.
22. Barkley RA: Attention-deficit/hyperactivity disorder: a handbook for diagnosis     45. Goodman R, Ford T, Simmons H, Gatward R, Meltzer H: Using the
    and treatment. 3rd edition. New York: Guilford Press; 2006.                            Strengths and Difficulties Questionnaire (SDQ) to screen for child
23. Anastopoulos AD, Smith TF, Garrett ME, Morrissey-Kane E, Schatz NK,                    psychiatric disorders in a community sample. Int Rev Psychiatry 2003,
    Sommer JL, Kollins SH, Ashley-Koch A: Self-regulation of emotion,                      15(1–2):166–172.
    functional impairment, and comorbidity among children with ADHD.
    J Atten Disord 2011, 15:583–592.                                                    doi:10.1186/1753-2000-6-33
24. Bird HR, Gould MS, Staghezza BM: Patterns of diagnostic comorbidity in a            Cite this article as: Classi et al.: Social and emotional difficulties in
    community sample of children aged 9 through 16 years. J Am Acad Child               children with ADHD and the impact on school attendance and
    Adolesc Psychiatry 1993, 32:361–368.                                                healthcare utilization. Child and Adolescent Psychiatry and Mental Health
25. Angold A, Costello EJ, Erkanli A: Comorbidity. J Child Psychol Psychiatry           2012 6:33.
    1999, 40:57–87.
26. Gillberg C, Gillberg IC, Rasmussen P, et al: Coexisting disorders in ADHD:
    implications for diagnosis and intervention. Eur Child Adolesc Psychiatry
    2004, 13(Suppl 1):180–192.
27. Elia J, Ambrosini P, Berrettini W: ADHD characteristics: I. Concurrent
    comorbidity patterns in children and adolescents. Child Adolesc Psychiatry
    Ment Health 2008, 2:15.
28. The MTA Cooperative Group: A 14-month randomized clinical trial of
    treatment strategies for attention-deficit/hyperactivity disorder. Arch Gen
    Psychiatry 1999, 56:1073–1086.
29. Larson K, Russ SA, Kahn RS, Halfon N: Patterns of comorbidity, functioning,
    and service use for US children with ADHD, 2007. Pediatrics 2011,
    127:462–470.
30. Bowen R, Chavira DA, Bailey K, Stein MT, Stein MB: Nature of anxiety
    comorbid with attention deficit hyperactivity disorder in children from a
    pediatric primary care setting. Psychiatry Res 2008, 157:201–209.
31. Hurtig T, Ebeling H, Taanila A, Miettunen J, Smalley S, McGough J, Loo S,
    Järvelin MR, Moilanen I: ADHD and comorbid disorders in relation to
    family environment and symptom severity. Eur Child Adolesc Psychiatry
    2007, 16:362–369.
32. Spencer TJ: Issues in the management of patients with complex
    attention-deficit hyperactivity disorder symptoms. CNS Drugs 2009, 23
    (Suppl 1):9–20.
33. Daviss WB: A review of comorbid depression in pediatric ADHD: etiology,
    phenomenology, and treatment. J Child Adolesc Psychopharmacol 2008,
    18:565–571.
34. Centers for Disease Control and Prevention: NHIS Survey Description: 2007
    National Health Interview Survey (NHIS). Public Use Data Release. ftp://ftp.cdc.
    gov/pub/Health_Statistics/NCHS/Dataset_Documentation/NHIS/2007/
    srvydesc.pdf.
35. Bloom B, Cohen RA: Summary health statistics for U.S. children: National
    Health Interview Survey, 2006. Vital Health Stat 2007, 234(10):1–79.
36. Centers for Disease Control and Prevention: Attention-Deficit / Hyperactivity
    Disorder (ADHD). Data & Statistics in the United States. http://www.cdc.gov/
    ncbddd/adhd/data.html.
37. Centers for Disease Control and Prevention: National Health Interview Survey:
    Questionnaires, Datasets, and Related Documentation, 1997 to the Present.
    http://www.cdc.gov/nchs/nhis/quest_data_related_1997_forward.                            Submit your next manuscript to BioMed Central
    htm#2007_NHIS.                                                                           and take full advantage of:
38. Goodman R: The Strengths and Difficulties Questionnaire: a research
    note. J Child Psychol Psychiatry 1997, 38:581–586.
                                                                                             • Convenient online submission
39. SDQ: The Strengths and Difficulties Questionnaires. Information for researchers
    and professionals about the Strengths & Difficulties Questionnaires. http://             • Thorough peer review
    www.sdqinfo.org.                                                                         • No space constraints or color ﬁgure charges
40. Goodman R: Psychometric properties of the strengths and difficulties
                                                                                             • Immediate publication on acceptance
    questionnaire. J Am Acad Child Adolesc Psychiatry 2001,
    40:1337–1345.                                                                            • Inclusion in PubMed, CAS, Scopus and Google Scholar
41. Blackman GL, Ostrander R, Herman KC: Children with ADHD and                              • Research which is freely available for redistribution
    depression: a multisource, multimethod assessment of clinical, social,
    and academic functioning. J Atten Disord 2005, 8:195–207.
                                                                                             Submit your manuscript at
                                                                                             www.biomedcentral.com/submit




                                                                                       8                                                                Exhibit 79
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 131 of 486




     EXHIBIT 80
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 132 of 486
      Journal of Clinical Child & Adolescent Psychology




      ISSN: 1537-4416 (Print) 1537-4424 (Online) Journal homepage: https://www.tandfonline.com/loi/hcap20




Functional Outcomes of Young Adults with
Childhood ADHD: A Latent Profile Analysis

Brittany M. Merrill, Brooke S. G. Molina, Stefany Coxe, Elizabeth M. Gnagy,
Amy R. Altszuler, Fiona L. Macphee, Anne S. Morrow, Elisa M. Trucco &
William E. Pelham

To cite this article: Brittany M. Merrill, Brooke S. G. Molina, Stefany Coxe, Elizabeth M. Gnagy,
Amy R. Altszuler, Fiona L. Macphee, Anne S. Morrow, Elisa M. Trucco & William E. Pelham (2019):
Functional Outcomes of Young Adults with Childhood ADHD: A Latent Profile Analysis, Journal of
Clinical Child & Adolescent Psychology, DOI: 10.1080/15374416.2018.1547968

To link to this article: https://doi.org/10.1080/15374416.2018.1547968




       Published online: 28 Jan 2019.



       Submit your article to this journal



       Article views: 52



       View Crossmark data




                      Full Terms & Conditions of access and use can be found at
            https://www.tandfonline.com/action/journalInformation?journalCode=hcap20
                                                    1                                                 Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 133 of 486

Journal of Clinical Child & Adolescent Psychology, 00(00), 1–14, 2019
Copyright © Society of Clinical Child & Adolescent Psychology
ISSN: 1537-4416 print/1537-4424 online
DOI: https://doi.org/10.1080/15374416.2018.1547968




                Functional Outcomes of Young Adults with Childhood
                         ADHD: A Latent Proﬁle Analysis
                 Brittany M. Merrill , Brooke S. G. Molina, Stefany Coxe, Elizabeth M. Gnagy,
                  Amy R. Altszuler, Fiona L. Macphee, Anne S. Morrow, Elisa M. Trucco, and
                                              William E. Pelham
                                        Department of Psychology, Florida International University



                          Adults with childhood attention-deﬁcit hyperactivity disorder (ADHD) experience impair-
                          ment in core functional domains (e.g., educational attainment, occupational status, social
                          relationships, substance abuse, and criminal behavior), but it is currently unclear which
                          impairments co-occur and whether subgroups experience differentiable patterns, none, or all
                          aforementioned functional domains. Latent proﬁle analysis (LPA) was used to characterize
                          patterns of impairment. Data from the Pittsburgh ADHD Longitudinal Study were used. The
                          317 participants were 25 years old and had childhood ADHD. LPA characterized the
                          variability across substance use (alcohol consumption, cigarette smoking, marijuana use),
                          criminal behavior, peer impairment, educational attainment, maternal relationship, ﬁnancial
                          dependence, and sexual activity among young adults with childhood ADHD. Childhood
                          predictors of proﬁles were examined, and ADHD proﬁles were compared to a matched
                          comparison group without ADHD also followed longitudinally (n = 217). Five proﬁles were
                          found: prototypic impairment group (54%), high binge-drinking group (17%), high mari-
                          juana use group (10%), high criminal activity group (3%), and high cross-domain impair-
                          ment group (17%). All proﬁles were impaired compared to non-ADHD young adults.
                          Childhood variables rarely signiﬁcantly predicted proﬁles. Young adults with childhood
                          ADHD have differentiable impairment patterns that vary based on substance use, criminal
                          behavior, and number of clinically impaired domains. Nearly all young adult ADHD proﬁles
                          were impaired in peer, educational, and ﬁnancial domains, and there was not a nonimpaired
                          ADHD proﬁle. Use of speciﬁc substances was elevated among subgroups of, but not all,
                          young adults with ADHD histories. Finally, the high cross-domain impairment proﬁle was
                          impaired in all domains.


Attention-deﬁcit hyperactivity disorder (ADHD) is                                 most cases and is associated with continued impairment
a neurodevelopmental disorder characterized by primary                            and large societal, familial, and individual costs, although
symptoms of inattention and hyperactivity/impulsivity                             severity of dysfunction varies across individuals (Hechtman
(Diagnostic and Statistical Manual of Mental Disorders,                           et al., 2016; Pelham, Foster, & Robb, 2007; Robb et al.,
5th ed.; DSM-5; American Psychiatric Association, 2013;                           2011; Sibley et al., 2012, 2012).
Nigg & Barkley, 2014). Impairments in childhood include                              Available prospective, longitudinal research has used
academic underperformance, deﬁcits in peer relationships,                         variable and group-centered approaches to investigate differ-
and problems interacting with adults (Nigg & Barkley,                             ences between adults with and without childhood ADHD
2014). ADHD persists into adolescence and adulthood in                            across domains of functioning (e.g., Milwaukee Longitudinal
                                                                                  Study of Hyperactive children: Barkley, Murphy, & Fischer,
                                                                                  2008; McGill prospective studies: Weiss & Hechtman, 1993;
    Correspondence should be addressed to Brittany M. Merrill, Florida            Multimodal Treatment of ADHD Study: Hechtman et al.,
International University, Center for Children and Families, 11200 SW 8th          2016; New York Study: Klein et al., 2012; Pittsburgh ADHD
St., AHC 1, Room 140, Miami, FL 33199. E-mail: brmerril@ﬁu.edu                    Longitudinal Study: Molina, Sibley, Pedersen, & Pelham,
    Color versions of one or more of the ﬁgures in the article can be found
online at www.tandfonline.com/hcap.
                                                                                  2016). Studies consistently indicate higher risk for negative


                                                                              2                                              Exhibit 80
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 134 of 486

2    MERRILL ET AL.

outcomes among ADHD probands versus non-ADHD com-                        analyses and generally taken the approach of independently
parison groups across core impairment domains including                  examining functional outcome domains (e.g., Barkley,
educational attainment, ﬁnancial outcomes, social function-              Fischer, Smallish, & Fletcher, 2006, Sibley et al., 2011, Weiss
ing, criminal behavior, and substance use, and such ﬁndings              & Hechtman, 1993) cumulatively indicating marked impair-
have been critical to our understanding of the life course of            ment among those with ADHD histories across a variety of core
ADHD. At the same time, prospective longitudinal studies                 functional domains. Yet, prior studies have failed to characterize
indicate marked variability in adult outcome among those                 patterns of ADHD-related impairment across functional
diagnosed with ADHD in childhood (detailed next).                        domains in adulthood. Speciﬁc proﬁles of various impairments
    This variability in adult outcome mirrors the well-known             may suggest functional relationships that could pinpoint
heterogeneity of childhood ADHD symptomatology and asso-                 mechanisms for research and targets for treatment. Person-
ciated impairments (Barkley, 2015; Pelham, Fabiano, &                    centered analysis (e.g., latent proﬁle analyses [LPAs]), in con-
Massetti, 2005). ADHD comprises three major symptoms—                    trast to group- and variable-centered approaches used pre-
hyperactivity, impulsivity, and inattention—and, consistent              viously, has the potential to improve understanding of
with all mental health problems, impairment is necessary for             longitudinal outcomes among adults with ADHD histories by
diagnosis, and comorbidity is common. Important to note, the             deriving subgroups of individuals who have differentiable pat-
impairment that characterizes children with ADHD varies con-             terns of scores on a set of variables. Despite its utility in
siderably across children. For example, it has long been known           characterizing cross-domain functioning, LPA has not yet
that many children with ADHD have serious problems with                  been employed to characterize the diverse set of negative out-
peer relationships (Hoza et al., 2005; Pelham & Bender, 1982).           comes that likely characterize young adults with ADHD. LPA
Some are aggressive toward peers, whereas others have an                 can potentially facilitate exploration of the functional relation-
interrupting/intrusive style that, although not aggressive, inter-       ships between the domains previously identiﬁed as impaired
feres with peers’ activities. Inappropriate classroom behavior           among adults with ADHD histories—that is, educational attain-
(e.g., disruptive behavior) and poor academic achievement                ment, ﬁnancial/vocational outcomes, interpersonal functioning
characterize many, but not all, children with ADHD. Finally,             (e.g., relationships with parents, peers, and signiﬁcant others),
children with ADHD experience heightened conﬂict with par-               substance use (e.g., alcohol, marijuana, and cigarettes), and
ents, teachers, and other adults, and many parents of children           antisocial behavior/criminal activity (Barkley et al., 2008;
with ADHD demonstrate inappropriate parenting practices                  Hechtman et al., 2016; Molina et al., 2014; Weiss &
(e.g., authoritarian and inconsistent; Johnston & Chronis-               Hechtman, 1993).
Tuscano, 2015; Musser, Karalunas, Dieckmann, Peris, &                        To investigate patterns of co-occurring ADHD-related
Nigg, 2016).                                                             functional impairment in adulthood, we ﬁrst review the
    When taken together, it is clear that the variability in core        literature on these core domains and highlight ﬁndings that
symptom presentation and concurrent problems in daily life               suggest which impairments may co-occur among young
functioning likely give rise to a number of different types of           adults with ADHD histories. First, the majority of adults
children with ADHD that may vary in longitudinal outcome.                with ADHD histories evidence continued achievement def-
It is important to investigate the diversity of adult outcomes           icits and limited educational attainment. Overall, prospec-
among children with ADHD (i.e., multiﬁnality; Cicchetti &                tive longitudinal studies indicate that adults with childhood
Rogosch, 1996), which may be as heterogeneous as childhood               ADHD are less likely to graduate from high school and less
ADHD and able to be best described in terms of cross-domain              likely to enroll in and complete higher education (Barkley
functioning among individuals. When investigating the varia-             et al., 2006; Kent et al., 2011; Klein et al., 2012; Kuriyan
bility in long-term outcome of childhood ADHD, the focus is              et al., 2013; Mannuzza, Klein, Bessler, Malloy, & Lapadula,
often on comorbidity and symptom persistence (e.g., Agnew-               1993; Mannuzza, Klein, Bessler, Malloy, & Hynes, 1997).
Blais et al., 2016; Hechtman et al., 2016; Yoshimasu et al.,             About one fourth of ADHD probands enroll in 4-year insti-
2018). However, using a framework that focuses instead on                tutions (compared to 77% of controls; Barkley et al., 2006;
variability or patterns of cross-domain impairments in daily             Kuriyan et al., 2013), and only 11% to 15% earn bachelor’s
life functioning in adulthood, aligning with the focus on                degrees by their mid-20s compared to about half of demo-
impairment in childhood, may be beneﬁcial to our under-                  graphically similar peers (Hechtman et al., 2016; Kuriyan
standing of the outcomes of childhood ADHD. This approach                et al., 2013; Mannuzza et al., 1997, 1993).
is distinct from but not unlike the approach taken by Krueger                Analogous and related to their educational impairment,
and others who apply a similarly non-DSM-based framework                 adults with childhood ADHD, on average, achieve lower occu-
to adult psychopathology (Kotov et al., 2017; Krueger,                   pational statuses and are more likely to be unemployed
Markon, Patrick, Benning, & Kramer, 2007), though we                     (Barkley et al., 2008; Hechtman et al., 2016; Klein et al.,
focus solely on functional impairment herein.                            2012; Kuriyan et al., 2013; Mannuzza et al., 1997, 1993)
    The literature focused on impairment among adults with               despite having comparable IQs and family socioeconomic sta-
childhood ADHD has exclusively applied group-centered                    tus as controls. In terms of ﬁnancial outcomes and




                                                                     3                                                  Exhibit 80
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 135 of 486

                                                              FUNCTIONAL OUTCOMES OF ADULTS WITH CHILDHOOD ADHD                  3

independence, at age 25, individuals with ADHD have lower             proportion are not using any substances. Similarly, LPA may
annual income, have more credit card debt, and are more likely        elucidate whether heightened substance use co-occurs with
to be living with and otherwise ﬁnancially dependent on their         social problems or other functional impairments among
parents and public subsidies compared to typically developing         young adults with ADHD histories.
peers (Altszuler et al, 2016). In the Altszuler and colleagues            Antisocial behavior and aggression are also more
(2016) study, there was variability in the ADHD sample with           severe among young adults with childhood ADHD com-
lower education and higher delinquency predicting poorer              pared to peers (Weiss & Hechtman, 1993). Young adults
ﬁnancial outcomes. Therefore, those with higher educational           with ADHD histories are more likely than peers to have
attainment are likely to have higher ﬁnancial success.                committed a variety of crimes such as disorderly conduct,
    Childhood ADHD also predicts social impairment into               assault with ﬁsts and with a weapon, setting serious ﬁres,
young adulthood (Biederman et al., 1995; Molina et al., 2014;         and stealing property (Barkley et al., 2006; Hechtman
Weiss & Hechtman, 1993) and continued difﬁculty getting               et al., 2016; Molina et al., 2009; Sibley et al., 2011),
along with others, including peers and family members                 and longitudinal research shows that criminal outcomes
(Barkley et al., 2006). Although young adults with and without        are predicted by impaired social relationships in child-
childhood ADHD report similar rates of dyadic relationships           hood (Loeber, Farrington, Stouthamer-Loeber, & Van
(Barkley et al., 2006), those with ADHD histories report              Kammen, 1998). However, group- and variable-centered
increased risky sexual behaviors such as a higher number of           analytic approaches have not provided information about
sexual partners, more partner violence, and lower consistency         whether individuals in ADHD samples who are engaging
of birth control use (Barkley et al., 2006; Flory, Molina,            in criminal behavior are also presenting with impairment
Pelham, Gnagy, & Smith, 2006; Wymbs et al., 2012). Based              in other core domains of functioning such as substance
on their childhood characteristics, some adults with childhood        use and social problems.
ADHD would be expected to have a range of intrusive social                Altogether, the literature using group-centered analyses
styles that would cause problems with coworkers and may               to investigate adult outcomes of childhood ADHD indicates
contribute to their vocational difﬁculties (e.g., frequent job        poor functioning at the group level in academic, vocational/
changes). Further, childhood peer problems predict a host of          ﬁnancial, social/interpersonal, substance use, and criminal
problems in adulthood (e.g., criminal activity and substance          domains, though only a portion of adults with ADHD
use) both within (Lee & Hinshaw, 2004; Satterﬁeld et al., 2007)       histories experience each negative outcome. However, no
and outside of (Dishion, 2014; Hawkins, Catalano, & Miller,           study has empirically examined whether negative outcomes
1992; Huesmann, Eron, Lefkowitz, & Walder, 1984) the                  occur within the same individuals across some or all of
ADHD literature that may then co-occur with adult social              these core impairment domains. It is likely that co-
impairment.                                                           occurring problems in adulthood are common, as most
    Another domain of dysfunction among adults with child-            adolescents with childhood ADHD experience difﬁculties
hood ADHD is substance use, including alcohol, marijuana,             in multiple domains across symptoms, academic function-
and tobacco. Molina and Pelham (2014) reviewed numerous               ing, and social functioning (Lee, Lahey, Owens, &
papers that examine substance use outcomes in ADHD, and               Hinshaw, 2008), though which impairments or symptoms
elevations in alcohol, marijuana, and tobacco use were evi-           were most likely to co-occur among adolescents was not
dent at the group level across samples (Barkley et al., 2008;         examined. Based on a recent study that categorized adults
Lambert & Hartsough, 1998; Molina & Pelham, 2003;                     with childhood ADHD as symptom persistent or symptom
Pedersen et al., 2016; Rhodes et al., 2016; Sibley et al.,            desistent, it appears that educational and vocational impair-
2014). The rate of current substance use disorders is elevated,       ments co-occur and are ubiquitous among those with
ranging from 12% to 16% throughout adulthood for those                ADHD histories whereas substance use problems are less
with ADHD histories compared to about 4% in control adults            common (Hechtman et al., 2016). As the ADHD sample in
(Dereﬁnko & Pelham, 2016; Hechtman et al., 2016; Klein                that study was categorized based on symptoms, not impair-
et al., 2012; Mannuzza et al., 1993; Mannuzza, Klein, Bessler,        ment, however, co-occurrence of functional impairment
Malloy, & Lapadula, 1998). Further, young adults with child-          was not empirically evaluated as is possible with person-
hood ADHD are more likely to be daily smokers and report              centered analyses. Studies investigating co-occurring pro-
heightened withdrawal and craving during cigarette absti-             blems in non-ADHD populations indicate that vocational
nence (Fuemmeler, Kollins, & Mcclernon, 2007; Lambert &               and educational outcomes are often related (Dubow,
Hartsough, 1998; Rhodes et al., 2016). Notably, there is              Huesmann, Boxer, Pulkkinen, & Kokko, 2006) and that
variability in these outcomes—that can be explored with               criminal behavior co-occurs with polysubstance use
LPA—with regard to the number of individuals who exhibit              (Moss, Chen, & Yi, 2007; Windle & Scheidt, 2004).
problems in substance use, severity of use, and substance             Indeed, one would expect externalizing problems in general
being used such that it is currently unclear if some ADHD             (e.g., aggression and substance use) to be functionally
individuals are using a variety of substances and what                related (Kotov et al., 2017; Krueger et al., 2007).




                                                                  4                                              Exhibit 80
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 136 of 486

4    MERRILL ET AL.

    Investigating multiﬁnality across the diverse set of dysfunc-        Program at Western Psychiatric Institute and Clinic between
tional outcomes of childhood ADHD is an important extension              the years of 1987 and 1996. The ﬁrst wave of longitudinal
of the available literature, and a person-centered statistical           follow-up spanned 1999–2003, and 364 of the original 516
approach (i.e., LPA) would appear to be a useful next step in            study-eligible children were enrolled in PALS (493 of the
characterizing relationships among these negative outcomes.              original 516 were recontacted during PALS enrollment).
Using person-centered analyses would allow individuals with              ADHD probands were diagnosed in childhood based on parent
ADHD histories to be separated into subgroups that have                  and teacher ratings on standard DSM-III-R and DSM-IV symp-
similar patterns of impairments across the variables examined.           toms scales (Disruptive Behavior Disorder rating scale;
Such analyses provide information beyond what is available               Pelham, Evans, Gnagy, & Greenslade, 1992) and semistruc-
from group-centered approaches such as whether a subgroup of             tured clinical and diagnostic interviews with parents adminis-
ADHD probands is unimpaired across domains or, alterna-                  tered by a Ph.D.-level clinician. By comparison, typically
tively, impaired across many domains and which impairments               developing participants (original n = 240) were recruited from
are most likely to co-occur among adults with ADHD histories.            the same geographical area at the ﬁrst wave of follow-up, and
Despite these advantages, person-centered analyses have not              recruitment lagged 3 months behind ADHD group enrollment
been used in prospective, longitudinal ADHD research.                    to facilitate efforts to obtain demographic similarity. All
    The current study aimed to use a person-centered approach            families consented, and the PALS has had consistent
to investigate the co-occurrence of functional impairment                Institutional Ethics Board approval (IRB No. REN16110041/
among young adults with ADHD histories and to characterize               IRB970723).
multiﬁnality in impairment. First, we estimated latent proﬁles
among young adults with childhood ADHD using data from                      Current subsample
the Pittsburgh ADHD Longitudinal Study (PALS) to determine
patterns of functioning that best capture variability in the core            Data from the age 25 wave of data collection were used for
impairment domains just discussed. After deriving proﬁles for            the current study. Table 1 contains demographic information.
the ADHD probands, we compared ADHD proﬁles to controls.                 At the time of analysis, 317 participants with ADHD had at
We hypothesized that individuals with ADHD would cluster                 least one data point available among the functional outcome
into groups that present with distinct patterns of impairment            variables analyzed from the age 25 wave of data collection.
that may shed light on differences in long-term outcome in this          No signiﬁcant differences between the ADHD probands used
population. Given the lack of available literature about the co-         in the current analyses and those not included (n = 47) were
occurrence of functional impairments in this population, we              found on 10 of the 11 baseline demographic and symptom
present exploratory hypotheses as opposed to traditional                 variables examined (ps > .05). Signiﬁcantly more male
hypotheses herein. We expected that poor vocational and edu-             ADHD probands were missing data (p = .046), with one
cational outcomes would co-occur (Altszuler et al., 2016;                female and 46 male participants missing age 25 data.
Dubow et al., 2006). Further, we hypothesized that a subset                  Controls were not included in the LPA but were included
of adults with childhood ADHD would exhibit consistently                 as a reference. At the time of analysis, 217 control participants
severe problems across multiple domains (Lee et al., 2008).              had at least one data point available from the age 25 variables
Conversely, the fact that a portion of adults with childhood             used in the proﬁle analyses, and those included in analyses
ADHD do not have problems in a given domain raises the                   were not signiﬁcantly different than those not included
possibility that a subgroup may be relatively unimpaired across          (n = 23) on demographic variables (see Table 1, ps >.05).
domains in adulthood. Despite this possibility of a low-
impairment group of ADHD probands, we hypothesized that
all or almost all ADHD proﬁles would be impaired compared                Measures
to control young adults based on the large body of longitudinal             LPA variables
research just reviewed. Finally, as an exploratory addition to the
LPA, we examined childhood and familial predictors (e.g.,                   From the Substance Use Questionnaire (a self-report,
demographics, child functioning, familial risk) of proﬁle mem-           paper-and-pencil questionnaire developed for PALS; Molina
bership, and no a priori hypotheses regarding predictors were            & Pelham, 2003), individual items of self-reported frequen-
made.                                                                    cies of alcohol consumption, binge drinking (deﬁned as ﬁve or
                                                                         more drinks in a single drinking event), cigarette smoking,
                           METHOD                                        and marijuana use over the last 12 months were used. The
                                                                         Self-Reported Delinquency scale (Loeber et al., 1998) was
Participants                                                             used to indicate the number of distinct criminal acts (including
                                                                         violent crimes, drug related offenses, and theft) that the indi-
    Pittsburgh ADHD Longitudinal Study
                                                                         vidual engaged in during the past year.
   The ADHD group was recruited from a pool of clinically                   The peer item on the parent-report Impairment Rating Scale
referred children who had attended the Summer Treatment                  (Fabiano et al., 2006), a 0-to-6 Likert-type scale, indicated how



                                                                     5                                                 Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 137 of 486

                                                                          FUNCTIONAL OUTCOMES OF ADULTS WITH CHILDHOOD ADHD                 5

                          TABLE 1                                                Adulthood scale (Altszuler et al., 2016) on a scale
         Demographic Characteristics of Study Participants                       from 1 (a good deal further ahead of peers) to 5
                                         ADHD %a            Controls %b          (a good bit behind peers).

Gender (% Male)**                            88.3               87.6
Race
                                                                                   Baseline and Wave 1 predictors (ADHD group
  White/Caucasian                            84.9               84.8             only)
  African American                           12.0               9.7
  Other                                       3.2               5.5
                                                                                     Baseline refers to variables collected in childhood, and
Highest Parent Education*                                                        Wave 1 refers to variables collected when participants were
  Partial High School                         0.3               0.0              ﬁrst interviewed for the PALS follow-up study (average of
  High School Grad or GED                     9.4               7.4              8 years later). Twenty-one predictor variables were exam-
  Technical/Specialized Training              7.5               9.8              ined. Child gender and race and parent marital status, high-
  Partial College                            17.6               12.6
  Associate’s/2-Year Degree                  15.0               8.4
                                                                                 est education, and household income were evaluated as
  College or University Grad                 25.4               26.5             predictors. Participants’ estimated full-scale IQs were
  Graduate Training                          24.8               35.3             assessed using the Wechsler Intelligence Scale for
Age 25 Education Level*                                                          Children–Revised (Wechsler, 1991) or the Wechsler
  No High School                              7.0               0.5              Preschool and Primary Scale of Intelligence (Wechsler,
  High School Grad or GED                    18.0               1.8
  Vocational/Technical Training              24.9               10.1
                                                                                 1989) depending on the participant’s age. The Woodcock–
  Partial College                            32.8               25.3             Johnson Revised (Woodcock & Johnson, 1989) was used to
  Associate’s/2-Year Degree                   1.8               1.4              assess academic achievement in reading, written language,
  Bachelor’s Degree                          13.2               44.2             and math (after 1994, the Wechsler Individual Achievement
  Graduate Training                           2.5               16.6             Test [Wechsler, 1992] screener was used instead of the
Age 25 Employment Status*
  Unemployed                                28.8                17.5
                                                                                 Woodcock–Johnson Revised).
  Part-Time Employed                        22.7                10.4                 Teacher ratings on the IOWA Conners Rating Scale
  Full-Time Employed                        45.6                70.3             (Atkins, Pelham, & Licht, 1989; Milich, Loney, Landau,
  Military                                   2.9                1.9              & Kramer, 1982) Inattention/Overactivity (α = .75) and
Estimated Full-Scale IQc (M, SD)*      100.11 (15.57)      111.34 (14.42)        Oppositional/Deﬁant (α = .92) subscales completed at base-
   a
      n = 317.                                                                   line indicated symptom presence and severity. Using the
   b
      n = 217.                                                                   Swanson, Nolan, and Pelham Questionnaire, or SNAP
    c
      At the ﬁrst wave of follow-up, the Block Design and Vocabulary             (Pelham & Bender, 1982), teacher ratings, a variable indi-
subtests from the Wechsler Intelligence Scale for Children–III (Wechsler,        cating peer problems was created by summing the seven
1991) or the Wechsler Adult Intelligence Scale–Revised (Wechsler, 1981),         peer interaction items (e.g., acts bossy, teases, annoys
depending on participant age, were administered to estimate Full-Scale IQ.
                                                                                 peers; α = .89). Items on the IOWA and SNAP were
    *Attention-deﬁcit hyperactivity disorder (ADHD) and comparison
samples signiﬁcantly different, p < .05. **Participants signiﬁcantly dif-        ordered from 0 (not at all) to 3 (very much). Combined
fered from nonparticipants, p < .05.                                             parent and teacher ratings on the Disruptive Behavior
                                                                                 Disorder rating scale were used to indicate inattention
                                                                                 (α = .97) and hyperactive/impulsive (α = .96) symptom
severe impairment and need for treatment were in the peer                        severity at baseline (Pelham et al., 1992). Raw scores on
domain. The number of sexual partners in the past 12 months                      the Anxious/Depressed and Withdrawn/Depressed compo-
was collected via self-report on the Health and Sex Behavior                     site scales were from the Child Behavior Checklist
Questionnaire, developed for the PALS (Flory et al., 2006). The                  (Achenbach, 1991).
Conﬂict Behavior Questionnaire–Adolescent Report (this                               At the ﬁrst wave of the PALS follow-up, a combination
study, α = 0.95; Prinz, Foster, Kent, & O’Leary, 1979) was                       of the Michigan Alcohol Screening Test (Selzer, Vinokur,
used as a measure of the young adult’s relationship with his or                  & Van Rooijen, 1975; Sher & Descutner, 1986) and the
her mother and is scored such that a higher number indicates                     Structured Clinical Interview for DSM-IV, Nonpatient
more dysfunctional interactions or negative attributions.                        Edition, was used to derive an index of paternal alcohol
   For educational level, self-report of the last grade                          problems (see Molina, Gnagy, Joseph, & Pelham, 2016).
completed was collected and reverse-coded such that                              The Mann Family Tree (Mann, Sobell, Sobell, & Pavan,
a higher score indicates worse outcome as is consistent                          1985) was used to determine alcohol problems among male
with all proﬁle indicators. Financial dependence was                             participants by dividing the number of male relatives
used as the ﬁnancial outcome due to the high relation                            endorsed to have problems by the number of male relatives.
and redundancy between educational attainment and                                The Alcohol/Substance Use During Pregnancy scale was
occupational status. Parents rated how ﬁnancially                                developed for the PALS, administered at Wave 1, and
dependent the young adult was compared to peers of                               individual, self-report items assessing the use of cigarettes
the same age on the General Life Functioning in                                  and alcohol by the biological mother while pregnant were



                                                                             6                                              Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 138 of 486

6       MERRILL ET AL.

used. Maternal depression was evaluated using the Beck                            proﬁles (Clark & Muthén, 2009). Pairwise comparisons
Depression Inventory (Beck, Epstein, Brown, & Steer,                              were evaluated when the overall Wald chi-square value
1988; α = .89) at Wave 1, with higher scores indicating                           was signiﬁcant at p < .01 due to multiple comparisons.
more severe depressive symptoms.

Analyses                                                                                                        RESULTS
LPA was completed in Mplus Version 7.3 (Muthén &
                                                                                  Latent Proﬁles
Muthén, 1998–2017) using a maximum likelihood frame-
work robust to non-normality. LPA is not affected by slight                       Fit indices for one-proﬁle to six-proﬁle solutions are
differences in scaling in the proﬁle indicator variables                          presented in Table 3. The six-proﬁle solution was difﬁ-
(Vermunt & Magidson, 2002). Multiple indices of model                             cult to interpret due to the high number of proﬁles, and
ﬁt (Bayesian Information Criteria [BIC], where a lower                            the distinctions between additional individual proﬁles
value indicates better ﬁt; log-likelihood ratio test [LRT],                       lacked theoretical relevance. We therefore discontinued
where a signiﬁcant comparison indicates the model with                            investigating models with a higher number of proﬁles.
a higher number of parameters has signiﬁcantly better ﬁt;                         The three-proﬁle and ﬁve-proﬁle models optimally clas-
and entropy with values approaching 1 indicating better                           siﬁed individuals into proﬁles (entropy ≥ .90), and the
classiﬁcation of individuals into proﬁles; Celeux &                               LRT and BIC continually indicated improved model ﬁt
Soromenho, 1996; Nylund, Asparouhov, & Muthén, 2007)                              for models with a higher number of proﬁles. Important to
in conjunction with theory-based decision making and                              note, both the BIC and LR model ﬁt indices take parsi-
interpretability inﬂuenced the proﬁle model chosen.                               mony into account and include a “penalty” for increasing
   LPA variables were collected when ADHD probands                                the number of proﬁles (Tein, Coxe, & Cham, 2013). As
were 25 years old (see Table 2 for variable scales). Mean                         such, examination of the combination of ﬁt indices and
differences between ADHD proﬁles and control participants                         interpretability of proﬁles indicated that a ﬁve-proﬁle
on proﬁle variables were evaluated via one-way analysis of                        model provides the best solution, entropy = 0.91,
variance, and signiﬁcant differences between controls and                         BIC = 10,312.93, LRT, χ2(11) = 146.96, p < .001.
ADHD proﬁles indicate impairment. Baseline and Wave 1                             Although Proﬁle 4 in the ﬁve-proﬁle model contains
variables were included in the LPA as auxiliary variables,                        only 3.15% of the sample (10 participants), this proﬁle
allowing them to inﬂuence proﬁle membership and be eval-                          was consistent in the three-, ﬁve-, and six-proﬁle models,
uated as predictors of proﬁle membership within a single                          and the four-proﬁle model was associated with decreased
model that accounts for measurement error in proﬁle mem-                          entropy.
bership (Lanza, Tan, & Bray, 2013). Group differences on                             The ﬁnal ﬁve-proﬁle model is depicted in Figure 1 and
auxiliary variables were explored via Wald chi-square tests                       Table 4 (along with control averages for reference). We
using 20 pseudoclass draws of proﬁle membership to                                labeled each ADHD proﬁle based on the patterns of function-
account for the probabilistic assignment of individuals to                        ing across domains and differences from controls (see Table

                                                                         TABLE 2
                                                      Scale for Variables in Latent Proﬁles (Figure 1)

Scale        Substance Use           Cig Smoking          Peer Impairment                   Educational Level                       Financial Dependence

11         Several times a day
10         Twice a day
9          Once a day
8          4–6 times a week
7          2–3 times a week         ≥ 2 packs a day
6          Once a week              1½ packs a day        Extreme problem       Partial high school
5          2–3 times a month        1 pack a day                                Completed high school                           A good bit behind
4          Once a month             ½ pack a day                                Partial college                                 Somewhat behind
3          8–11 times               1–5 cig per day                             Completed vocational or technical school        About where he/she should be
2          4–7 times                < 1 cig per day                             Completed 4-year degree                         Somewhat further ahead
1          1–3 times                Did not smoke                               Partial graduate school                         A good bit further ahead
0          Not at all                                     No problem            Completed graduate school

     Note: Substance use refers to alcohol consumption, binge drinking, and marijuana use. Variables used but not in the table include count outcomes: distinct
criminal acts, maternal relationship problems (as measured by the Conﬂict Behavior Questionnaire and scored as the number of negative interactions and
attributions the parent-child dyad have), and number of sex partners in the last year. Cig = cigarette.
     Table 2 describes the scales of variables analyzed in the latent proﬁle analysis and depicted in Figure 1 to assist in interpretation of Figure 1.




                                                                            7                                                           Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 139 of 486

                                                                                             FUNCTIONAL OUTCOMES OF ADULTS WITH CHILDHOOD ADHD                 7
                                         TABLE 3                                                  present in every other proﬁle as well—that is, educational,
                                      Model Fit Statistics
                                                                                                  peer, and ﬁnancial impairment—and because it is the lar-
Proﬁles       Log-Likelihood                     LRT               BIC           Entropy          gest proﬁle. This proﬁle is characterized by relatively low
                                                                                                  substance use across alcohol (drinking eight to 11 times
1                         −5390.828                            10,896.833                         per year, binge drinking less than once per year), cigarettes
2                         −5195.505          p   <   .001      10,569.535            0.870
3                         −5121.830          p   <   .001      10,485.535            0.932
                                                                                                  (lower use than one cigarette per day), and marijuana
4                         −5045.658          p   <   .001      10,396.539            0.882        (lower use than once per year) and relatively low to negli-
5                         −4972.18           p   <   .001      10,312.930            0.905        gible criminal activity (less than one criminal act).
6                         −4932.647          p   <   .001      10,297.213            0.856        Compared to controls, these individuals were signiﬁcantly
    Note: The Log-Likelihood Ratio Test (LRT) uses the difference of −2
                                                                                                  impaired in peer relationships, maternal relationship, edu-
times the log-likelihood between two models to evaluate whether the                               cational attainment, and ﬁnancial independence, and they
inclusion of additional parameters (i.e., proﬁles) leads to signiﬁcantly                          engaged in signiﬁcantly less substance use (see Table 4).
improved model ﬁt (i.e., LRT p < .05). A signiﬁcant LRT therefore                                    Proﬁle 2, the high binge-drinking group, contains 17% of
indicates that the model with a greater number of proﬁles ﬁts the data                            the sample. Individuals in this group were consuming alco-
signiﬁcantly better than the previous model. Entropy approaching 1 indi-
cates that individuals are well-categorized into proﬁles. The ﬁnal model is
                                                                                                  hol once a week, binge drinking two to three times per
bold for emphasis. BIC = Bayesian information criterion.                                          month, and smoking one to ﬁve cigarettes per day. Yet
                                                                                                  only their frequencies of binge drinking and cigarette smok-
                                                                                                  ing, not frequency of any alcohol use, are signiﬁcantly
4): (a) prototypic impairment group, (b) high binge drinking                                      higher than controls (Table 4). The high binge-drinking
group, (c) high marijuana use group, (d) high criminal activity                                   group is not engaging in marijuana use or criminal behavior.
group, and (e) high cross-domain impairment group.                                                Social impairment and ﬁnancial dependence appear to be
   Proﬁle 1, the prototypic impairment group, contains                                            lowest in this group. This group engaged in signiﬁcantly
54% of the sample. It is labeled “prototypic impairment”                                          less marijuana use than controls and altogether had the low-
due to impairment across domains commonly identiﬁed in                                            est number of signiﬁcant differences from controls (Table 4).
the literature as impaired among children and adolescence                                            Proﬁle 3, containing 10% of the sample, is the high
with ADHD, because these impairments were mostly                                                  marijuana use group. These individuals were smoking



                          10

                           9

                           8

                           7

                           6
             Impairment




                           5

                           4

                           3

                           2

                           1

                           0
                                 Alcohol    Binge           Cigarette    Marijuana     Distinct      Peer    Educational Maternal     Financial Number of
                               Consumption Drinking         Smoking        Use         Criminal   Impairment   Level    Relationship Dependence Sex Partners
                                                                                         Acts                            Problems
                                         Profile 1: Prototypic Impairment, 53.63%                   Profile 2: High Binge Drinking, 16.72%
                                         Profile 3: High Marijuana Use, 9.78%                       Profile 4: High Criminal Activity, 3.16%
                                         Profile 5: High Cross-Domain Impairment, 16.72%            Controls


FIGURE 1 Attention-deﬁcit hyperactivity disorder (ADHD) latent proﬁles and control participant mean scores at Age 25. Note: Estimated mean scores are
presented for each of the ﬁve ADHD proﬁles. For reference, comparison young adult means are also presented. Higher values indicate greater impairment.
Count outcomes include distinct criminal acts, maternal relationship problems (measured by the Conﬂict Behavior Questionnaire and scored as the number
of negative interactions and attributions in the parent–child dyad), and number of sex partners. Refer to Table 2 for the scaling of remaining variables and the
Results section for descriptions of each proﬁle.




                                                                                              8                                                      Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 140 of 486

8     MERRILL ET AL.

                                                               TABLE 4
                  Means and Standard Deviations for Age 25 Proﬁle Variables and Mean Differences Compared to Controls

                                                                                     M (SD)

                                           Proﬁle 1,           Proﬁle 2,           Proﬁle 3,         Proﬁle 4,
                             Non-          Prototypic         High Binge        High Marijuana     High Criminal         Proﬁle 5, High Cross-Domain
                            ADHDa         Impairmentb         Drinkingc              Used             Activitye                   Impairmentf

Alcohol Use                5.37 (2.23)   3.07 (2.33)***        5.87 (1.16)      3.93 (2.10)**      2.56 (2.24)**               7.09 (1.28)**
Binge Drinking             3.19 (2.59)    .60 (.76)***       4.89 (1.17)***     1.20 (1.00)***      .38 (.52)***               6.40 (1.23)***
Cigarette Smoking          2.03 (1.34)     1.91 (1.39)       2.98 (1.72)***     3.63 (1.67)***       2.89 (1.90)               3.55 (1.54)***
Marijuana Use              2.35 (3.30)    .38 (.87)***        .81 (1.383)**     8.81 (1.80)***       2.50 (3.51)               8.33 (2.09)***
Distinct Criminal Acts     .87 (1.35)       .63 (.91)          1.14 (1.17)        .97 (1.35)       8.00 (1.94)***              1.92 (1.73)***
Peer Impairment             .29 (.95)    2.14 (2.02)***       1.31 (1.80)**     1.60 (1.78)**      4.00 (1.93)***              2.05 (1.99)***
Educational Attainment     2.48 (1.23)   3.72 (1.27)***      3.96 (1.21)***     4.00 (1.00)***     4.10 (.74)***               3.77 (.91)***
Maternal Relationship      1.76 (.62)    2.16 (.86)***          1.88 (.69)        1.99 (.78)         2.56 (.92)*                 2.12 (.70)*
  Problems
Financial Dependence       2.49 (1.22)   3.51 (1.27)***       3.15 (1.09)       4.26 (1.20)***      4.43 (.79)**               3.83 (1.26)***
No. of Sex Partners        2.22 (2.00)     2.20 (2.58)        2.16 (1.49)         2.84 (2.17)        3.00 (4.53)               4.03 (2.90)***

    Note. Differences were evaluated via one-way analysis of variance. ADHD = attention-deﬁcit hyperactivity disorder.
    a
      n = 217.
    b
      n = 161.
    c
      n = 56.
    d
      n = 37.
    e
      n = 10.
    f
      n = 53.
    *p < .05. **p < .01. ***p < .001 compared to controls.



marijuana once per day, consuming alcohol once per                              using marijuana four to six times per week. Individuals in
month, binge drinking one to three times per year, and                          the high cross-domain impairment group reported commit-
smoking about half a pack of cigarettes per day. As                             ting two distinct criminal acts in the last year, had maternal
shown in Table 4, the high marijuana use group engaged                          relationship problems, were ﬁnancially dependent, and had
in signiﬁcantly less alcohol and binge drinking and signiﬁ-                     an average of four sexual partners per year. ADHD pro-
cantly more cigarette smoking and marijuana use than                            bands in the high cross-domain impairment group were
controls. They were also signiﬁcantly impaired compared                         signiﬁcantly impaired relative to controls on all proﬁle
to controls in peer relationships, educational attainment,                      variables (Table 4).
and ﬁnancial dependence.
   Proﬁle 4, containing only 3% of this sample, is the high
                                                                                Differences on Predictor Variables
criminal activity group. These individuals are distinctly
characterized by a relatively high number of criminal acts                      Of the 21 auxiliary variables, proﬁles were not signiﬁcantly
committed in the previous year (average of eight distinct                       different on 19 variables at the p-value of .01. Biological
self-reported criminal acts) and markedly high peer rela-                       sex was signiﬁcantly different between the prototypic
tionship impairment. Young adults in this group were con-                       impairment group (82% male) and both the high cross-
suming alcohol four to seven times per year, binge drinking                     domain impairment and high criminal activity groups
less than once per year, smoking one to ﬁve cigarettes                          (96% and 100% male, respectively), p < .001. Other demo-
per day, and using marijuana less than once per month—                          graphic and child baseline variables (i.e., child race, parent
which are all at or signiﬁcantly below the rate of substance                    marital status and education, household income, IQ, and
use in the non-ADHD group (Table 4). However, indivi-                           achievement scores, ADHD symptoms [inattentive and
duals in the high criminal activity group were committing                       hyperactive/impulsive], oppositional behavior, anxiety,
more crimes, were more ﬁnancially dependent, had lower                          depression, and peer impairment) were not signiﬁcantly
educational attainment, and had more problems in peer and                       different across proﬁles (ps >.01).
maternal relationships than controls.                                              In terms of familial risk factors, maternal alcohol use
   Proﬁle 5, containing 17% of the sample, is the high                          during pregnancy (p = .002) was signiﬁcantly different
cross-domain impairment group. These individuals were                           across groups. Speciﬁcally, the prototypic impairment
consuming alcohol and binge drinking two to three times                         group was signiﬁcantly higher in maternal alcohol use
per week, smoking half a pack of cigarettes per day, and                        during pregnancy than the high binge-drinking and high



                                                                            9                                                      Exhibit 80
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 141 of 486

                                                             FUNCTIONAL OUTCOMES OF ADULTS WITH CHILDHOOD ADHD                   9

criminal activity groups. Other familial risk variables (i.e.,        use (i.e., alcohol and marijuana use). This extends previous
paternal alcohol use, alcohol problems among male rela-               literature indicating that ADHD and drug use disorders
tives, smoking while pregnant, and maternal depression)               uniquely relate to daily smoking and nicotine dependence
were not signiﬁcantly different among proﬁles (ps >.01).              (Lambert & Hartsough, 1998; Rohde, Kahler, Lewinsohn,
                                                                      & Brown, 2004) and that cigarette smoking is a risk factor
                                                                      for concurrent and later substance use among youth with
                      DISCUSSION                                      ADHD (Biederman, Petty, Hammerness, Batchelder, &
                                                                      Faraone, 2012; Molina et al., 2013). Marijuana use also
This study is the ﬁrst to use person-centered analyses to             provided an interesting distinction among young adults
characterize the variability and multiﬁnality of longitudinal         with childhood ADHD, with about 26% using marijuana
outcome among children with ADHD, and speciﬁcally,                    more and 70% using marijuana less than comparison young
focus was placed on core areas of impairment (educa-                  adults. The varying risk for later substance use is important
tional/ﬁnancial functioning, social functioning, substance            for researchers to consider when evaluating substance use
use, and criminal behavior). Results indicated that (a) chil-         at the group level (ADHD vs. non-ADHD) as such analyses
dren with ADHD present with at least ﬁve distinct patterns            may obscure potentially important addiction-prone sub-
and levels of impairment in young adulthood largely differ-           groups with unique vulnerabilities associated with ADHD
entiated by substance use, criminal behavior, and number of           or its impairments. Altogether, multiﬁnality in ADHD sub-
clinically impaired domains; (b) all empirically derived              stance use outcome is apparent in generalized substance use
subgroups of young adults with childhood ADHD were                    (e.g., high cross-domain impairment group) and substance-
impaired compared to controls, speciﬁcally in terms of                speciﬁc risk pathways (e.g., high binge-drinking group and
peer relationships, educational attainment, and ﬁnancial              high marijuana use group; Molina & Pelham, 2014).
dependence; and (c) childhood predictors of young adult               Finally, it also suggests potential pathways to emergence
functioning were rarely signiﬁcant. These ﬁndings are dis-            of substance use disorder at older ages when developmen-
cussed in turn next.                                                  tally limited substance use tends to decline. Exacerbation of
   Proﬁles of impairment indicate that substance use varies           ADHD-related impairments from substance use, and vice
systematically among young adults with childhood ADHD.                versa, may partially explain the higher number of alcohol-
The three proﬁles that exhibited relatively high substance            related problems that we recently reported for the ADHD
use behaviors were the high marijuana use, high binge                 group at a mean age of 29 (Pedersen et al., 2016).
drinking, and the high cross-domain impairment groups,                    Adults in the high criminal activity group reported enga-
accounting for about 43% of young adults with ADHD                    ging in an average of eight distinct criminal acts in the
histories. Important to note, for any given substance, the            last year, and high criminal behavior co-occurs with
ADHD probands bifurcated in their use. Results suggest                impaired interpersonal relationships, relatively high ﬁnan-
that childhood ADHD confers risk for heightened alcohol               cial dependence, and relatively low substance use among
use for some and predicts below normative use for others,             young adults with childhood ADHD. Later aggression and
consistent with previous work in this longitudinal sample.            criminal activity are related to disturbed peer relationships
Molina and Pelham (2014) empirically delineated two dis-              in childhood (e.g., few friends, aggression; Huesmann
tinct developmental pathways toward alcohol use among                 et al., 1984), and it follows that social impairment and
young adults with ADHD, with a delinquency pathway                    criminal behavior would co-occur in adulthood. Although
conferring increased risk for alcohol use (i.e., high cross-          all ADHD proﬁles had peer problems, the high criminal
domain impairment group) and a social impairment path-                activity group had markedly higher peer problems than did
way conferring decreased risk in young adulthood (i.e.,               all other ADHD proﬁles (1 SD higher) and controls (2
prototypic impairment group). The differing pathways                  SDs higher). Further, individuals who engage in criminal
may explain somewhat confusing meta-analytic ﬁndings                  behavior during adulthood tend to have life-course-
indicating that adults with ADHD are at greater risk for              persistent antisocial behavior, which is costly to society
alcohol use disorders than their peers but do not consume             (Mofﬁtt, 2006).
more alcohol in their lifetime, on average (Lee,                          Person-centered analyses identiﬁed a high cross-domain
Humphreys, Flory, Liu, & Glass, 2011). This is consistent             impairment group that is impaired in more domains than any
with our ﬁndings that the ADHD subgroup that endorsed                 other ADHD proﬁle (i.e., educational/ﬁnancial, social/inter-
the least amount of alcohol use (even compared to non-                personal, substance use, and criminal activity) compared to
ADHD young adults) also demonstrated the highest level of             controls. Highlighting a subgroup of children with ADHD
impairment in peer relationships (i.e., high criminal activity        who are contributing highly to the lifetime societal cost of
proﬁle).                                                              ADHD as the impairments this group exhibits (e.g., binge
   The proﬁles also indicate that, for individuals with               drinking once per week, using marijuana daily, and engaging
ADHD, heightened cigarette use co-occurs with substance               in risky sexual behavior and criminal activity) are the




                                                                 10                                              Exhibit 80
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 142 of 486

10    MERRILL ET AL.

behaviors that lead to high costs from lost productivity,             consumption while pregnant predicted membership in the
health care needs, and the criminal justice system (Pelham            prototypic impairment proﬁle compared to the high binge-
et al., 2007). Of interest, research into the typology of             drinking and high criminal activity proﬁles. Given that the
alcoholism converges on a similar subset described as poly-           high criminal activity group includes only 10 participants,
drug users or antisocial subtype that engage in high binge            we advise caution when interpreting this effect. Although it
drinking, nonalcohol substance use, criminal behavior, and            is surprising that higher prenatal alcohol consumption pre-
risky sexual behavior (Moss et al., 2007; Windle & Scheidt,           dicts not belonging to the high binge-drinking proﬁle, it is
2004), who may overlap to an extent with this subgroup                important to note that the high binge-drinking proﬁle’s
presenting with ADHD in childhood. Further, these results             alcohol use pattern is most similar to the non-ADHD con-
align with research on the dimensionality of adult externaliz-        trols’ alcohol use pattern. In addition, it is often the case in
ing problems, which has indicated that substance use and              the ADHD longitudinal literature that childhood predictors
conduct problems are related via a higher order disinhibited          are not signiﬁcant when not including controls in analyses,
externalizing factor (Kotov et al., 2017).                            likely due to the restricted variability at baseline within
    Of particular importance for understanding long-term out-         a clinical sample (Roy et al., 2016).
come is that children with ADHD, regardless of proﬁle
membership, have impaired peer functioning, educational
attainment, and ﬁnancial independence in young adulthood
relative to the non-ADHD group. This is exempliﬁed by the                  LIMITATIONS AND FUTURE DIRECTIONS
prototypic impairment proﬁle (54% of the sample), as their
major impairments are the same that they had in childhood             Prediction from childhood may have been limited by the
and adolescence (i.e., problems in relationships with peers,          time gap between predictors and outcome and the devel-
relationships with parents, and academic achievement), in             opmental nonspeciﬁcity of baseline predictors. Children
addition to domains that weren’t relevant when they were              in the PALS sample were recruited via participation in
younger (i.e., vocational functioning, ﬁnancial indepen-              a treatment program, and as such they varied in age at
dence), and nearly all ADHD proﬁles are impaired in these             baseline and there may have been artiﬁcially limited
domains. This homotypic continuity of impairments from                variability due to severe baseline functioning. Future
childhood to young adulthood extends numerous variable-               research should examine speciﬁc predictors based on
centered, as opposed to person-centered, ﬁndings in the               each proﬁle, and it is likely that developmentally or
literature to underscore that even when an attempt is made            domain-sensitive variables, such as early parenting beha-
to identify subgroups of children with variable outcomes,             vior, adolescent initiation of substance use, or association
social, educational, and ﬁnancial impairments appear to be            with a deviant peer group, would provide better predic-
universal. In other words, a low impairment group did not             tion (e.g., Molina et al., 2014). For example, adolescent
emerge among the young adults with ADHD histories. Very               onset of substance-speciﬁc use may predict membership
few children with ADHD are ﬁnancially independent or                  in that substance-speciﬁc proﬁle in adulthood. Given the
earning bachelor’s degrees in young adulthood, despite rela-          explicit focus of this article on functional impairment, we
tively high parental education in the PALS sample. These              did not evaluate variations in internalizing comorbidities
pervasively impaired areas, coupled with the long-term soci-          in adulthood. We did, however, examine childhood inter-
etal and individual cost of ADHD (Altszuler et al., 2016;             nalizing problems as a predictor of adult impairment, and
Biederman & Faraone, 2006; Pelham et al., 2007), indicate             the result was not signiﬁcant. Future research with larger
that an ADHD diagnosis in childhood is clearly sufﬁcient to           samples may be needed to investigate patterns of co-
indicate need for preventive interventions to address future          occurring diagnoses and impairment.
ﬁnancial, educational, and social impairment.                            Further, the stability of the proﬁles cannot be estab-
    Childhood and familial risk factors were rarely signiﬁ-           lished within the current analyses. Future research should
cant predictors of adult functioning. Of the 21 auxiliary             compare proﬁle membership across ages and samples,
variables examined, two were signiﬁcant predictors. Child             particularly to replicate the high criminal activity group,
biological sex was signiﬁcant due to the high rates of males          which includes a small subset of this sample (3%,
in the high criminal activity (100%) and high cross-domain            n = 10). This proﬁle was stable at the three-, ﬁve-, and
impairment (96%) proﬁles compared to the prototypic                   six-proﬁle models and associated with improved entropy,
impairment proﬁle (82%). Aligning with research indicat-              but replication is needed. Instability in proﬁles across
ing girls with ADHD are not at heightened risk for sub-               periods of adulthood may be expected given that sub-
stance use problems or delinquency (Hinshaw et al., 2012),            stance use largely differentiated the proﬁles herein and
results herein show that boys with ADHD are more likely               declines after young adulthood among non-ADHD indi-
than girls to engage in criminal activity and polysubstance           viduals (Johnston, O’Malley, Bachman, Schulenberg, &
use in adulthood. Further, increased maternal alcohol                 Miech, 2016). Last, most proﬁle indicators were single




                                                                 11                                                 Exhibit 80
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 143 of 486

                                                             FUNCTIONAL OUTCOMES OF ADULTS WITH CHILDHOOD ADHD                                 11

items. We selected the items carefully based on previous               substance is present among subgroups of, but not all, young
research, and the robustness of LPA is not impacted by                 adults with childhood ADHD. Further, a particularly concern-
this. However, results may have been different if compo-               ing subgroup of young adults with childhood ADHD was
site scores were used.                                                 empirically identiﬁed, the high cross-domain impairment pro-
                                                                       ﬁle (17% of the sample), that exhibits signiﬁcantly elevated
                                                                       problems in all domains assessed (i.e., educational attainment,
                                                                       ﬁnancial independence, social functioning, polysubstance
               CLINICAL IMPLICATIONS                                   use, and criminal behavior). This group therefore may have
                                                                       the greatest individual and societal costs, and, if replicated in
Using person-centered analyses, patterns of functional                 a similar sample, this group is arguably the one in which
impairment outcomes among individuals with ADHD                        intervention efforts should be targeted in young adulthood.
histories were derived that signiﬁcantly add to the
understanding of the outcomes associated with child-
hood ADHD. Critically, a subgroup of ADHD probands
that evidenced positive outcomes was not identiﬁed. It                                               FUNDING
is important for clinicians who work with families and
teachers of children and adolescents with ADHD to be                   This work was supported by the National Institute on
aware of the potential long-term outcomes for children                 Alcohol Abuse and Alcoholism (R37 AA11873) and
with ADHD, as this is often a primary parental concern.                National Institute on Drug Abuse (R01 DA12414 and
Clinicians, parents, and teachers may beneﬁt from                      MH101096).
understanding, in clear terms, that childhood ADHD is
a chronic disorder that, at this time, is likely to lead to
prototypic, lifetime impairments in educational, ﬁnan-                                                 ORCID
cial, and social functioning. Clearly, more research is
needed regarding promoting ﬁnancial, academic, and                     Brittany M. Merrill              http://orcid.org/0000-0003-3844-
social success among individuals with ADHD at critical                 8399
periods, such as entering the workforce or preparing for
college. Further, substance use was elevated in speciﬁc
subgroups of young adults with ADHD histories, indi-
cating that not all adolescents with ADHD require sub-                                            REFERENCES
stance use prevention or intervention programs, and
collateral information associated with later substance                 Achenbach, T. M. (1991). Manual for child behavior checklist/4-18 and
                                                                         1991 proﬁle. Burlington, VT: University of Vermont, Dept. of
use, such as association with a deviant peer group,                      Psychiatry.
should be taken into account when choosing preventive                  Agnew-Blais, J. C., Polanczyk, G., Danese, A., Wertz, J., Mofﬁtt, T. E., &
interventions.                                                           Arseneault, L. (2016). Persistence, remission and emergence of ADHD in
                                                                         young adulthood: Results from a longitudinal, prospective
                                                                         population-based cohort. JAMA Psychiatry, 73, 713. doi:10.1001/
                                                                         jamapsychiatry.2015.2123
                     CONCLUSIONS                                       Altszuler, A. R., Page, T. F., Gnagy, E. M., Coxe, S., Arrieta, A.,
                                                                         Molina, B. S. G., & Pelham, W. E. (2016). Financial dependence of
By empirically deriving proﬁles of impairment among young                young adults with childhood ADHD. Journal of Abnormal Child
adults with childhood ADHD, we are able to characterize the              Psychology, 44, 1217–1229. doi:10.1007/s10802-015-0093-9
                                                                       Association, A. P. (2013). Diagnostic and statistical manual of mental
relationships among critical, functional outcomes in                     disorders (5th ed.). Arlington, VA: American Psychiatric Publishing.
a heterogeneous clinical population. Results indicate that             Atkins, M. S., Pelham, W. E., & Licht, M. H. (1989). The differential
young adults with ADHD histories present with distinct pat-              validity of teacher ratings of inattention/overactivity and aggression.
terns of functional impairment that vary by substance use,               Journal of Abnormal Child Psychology, 17, 423–435.
criminal activity, and number of clinically impaired domains.          Barkley, R. A. (Ed.). (2015). Attention-deﬁcit hyperactivity disorder:
                                                                         A handbook for diagnosis and treatment (4th ed.). New York, NY:
All ADHD proﬁles were impaired compared to controls, most                Guilford Press.
commonly on measures of educational attainment, peer rela-             Barkley, R. A., Fischer, M., Smallish, L., & Fletcher, K. (2006). Young
tionships, and ﬁnancial independence as evidenced by the                 adult outcome of hyperactive children: Adaptive functioning in major
prototypic impairment group. Therefore, childhood ADHD                   life activities. Journal of the American Academy of Child and
diagnosis alone is sufﬁcient to indicate long-term difﬁculties           Adolescent       Psychiatry,      45,      192–202.       doi:10.1097/01.
                                                                         chi.0000189134.97436.e2
with academic, ﬁnancial, and social competencies and need
                                                                       Barkley, R. A., Murphy, K. R., & Fischer, M. (2008). ADHD in Adults:
for treatment in these key domains. Three proﬁles, comprising            What the science says. New York, NY: Guilford Press.
43% of the sample, were characterized by higher substance              Beck, A. T., Epstein, N., Brown, G., & Steer, R. A. (1988). An inventory for
use than controls, indicating that elevated use of at least one          measuring clinical anxiety: Psychometric properties. Journal of




                                                                  12                                                         Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 144 of 486

12      MERRILL ET AL.

  Consulting and Clinical Psychology, 56, 893. doi:10.1037/0022-                        attempts and self-injury. Journal of Consulting and Clinical
  006X.56.6.893                                                                         Psychology, 80, 1041. doi:10.1037/a0029451
Biederman, J., & Faraone, S. V. (2006). The effects of attention-deﬁcit/              Hoza, B., Mrug, S., Gerdes, A. C., Hinshaw, S. P., Bukowski, W. M.,
  hyperactivity disorder on employment and household income.                            Gold, J. A., … Arnold, L. E. (2005). What aspects of peer relationships
  Medscape General Medicine, 8, 12.                                                     are impaired in children with attention-deﬁcit/hyperactivity disorder?
Biederman, J., Petty, C. R., Hammerness, P., Batchelder, H., &                          Journal of Consulting and Clinical Psychology, 73, 411–423.
  Faraone, S. V. (2012). Cigarette smoking as a risk factor for other                   doi:10.1037/0022-006X.73.3.411
  substance misuse : 10-year study of individuals with and without                    Huesmann, L. R., Eron, L. D., Lefkowitz, M. M., & Walder, L. O. (1984).
  attention-deﬁcit hyperactivity disorder. The British Journal of                       Stability of aggression over time and generations. Developmental
  Psychiatry, 201, 207–214. doi:10.1192/bjp.bp.111.100339                               Psychology, 20, 1120–1134. doi:10.1037/0012-1649.20.6.1120
Biederman, J., Wilens, T., Mick, E., Milberger, S., Spencer, T. J., &                 Johnston, C., & Chronis-Tuscano, A. (2015). Families and ADHD. In
  Faraone, S. V. (1995). Psychoactive substance use disorders in adults                 R. A. Barkley (Ed.), Attention-deﬁcit hyperactivity disorder:
  with attention deﬁcit hyperactivity disorder (ADHD): Effects of ADHD                  A handbook for diagnosis and treatment (pp. 191–209). New York,
  and psychiatric comorbidity. The American Journal of Psychiatry, 152,                 NY: Guilford Press.
  1652–1658. doi:10.1176/ajp.152.11.1652                                              Johnston, L. D., O’Malley, P. M., Bachman, J. G., Schulenberg, J. E., &
Celeux, G., & Soromenho, G. (1996). An entropy criterion for assessing
                                                                                        Miech, R. A. (2016). Monitoring the Future national survey results on
  the number of clusters in a mixture model. Journal of Classiﬁcation, 13,              drug use, 1975– 2015: Volume 2, College students and adults ages
  195–212. doi:10.1007/BF01246098
                                                                                        19–55. Ann Arbor, MI: Institute for Social Research, The University
Cicchetti, D., & Rogosch, F. A. (1996). Equiﬁnality and multiﬁnality in
                                                                                        of Michigan. Available at http://monitoringthefuture.org/pubs.html
  developmental psychopathology. Development and Psychopathology, 8,
  597–600. doi:10.1017/S0954579400007318                                              Kent, K. M., Pelham, W. E., Molina, B. S., Sibley, M. H.,
                                                                                        Waschbusch, D. A., Yu, J., … Karch, K. M. (2011). The academic
Clark, S. L., & Muthén, B. (2009). Relating latent class analysis results to
                                                                                        experience of male high school students with ADHD. Journal of
  variables not included in the analysis. http://statmodel2.com/download/
  relatinglca.pdf                                                                       Abnormal Child Psychology, 39, 451–462. doi:10.1007/s10802-010-
                                                                                        9472-4
Dereﬁnko, K. J., & Pelham, W. E. (2016). ADHD and substance use. In
  K. J. Sher (Ed.), The oxford handbook of substance use and substance                Klein, R. G., Mannuzza, S., Ramos Olazagasti, M. A., Roizen, E. R.,
  use disorders (Vol. 2, pp. 60–87). Oxford University Press.                           Hutchinson, J. A., Lashua, E. C., & Castellanos, F. X. (2012). Clinical
                                                                                        and functional outcome of childhood attention-deﬁcit/hyperactivity dis-
Dishion, T. J. (2014). A developmental model of aggression and violence:
  Microsocial and macrosocial dynamics within an ecological framework.                  order 33 years later. Archives of General Psychiatry, 69, 1295–1303.
                                                                                        doi:10.1001/archgenpsychiatry.2012.271
  In M. Lewis & K. D. Rudolph (Eds.), Handbook of developmental
                                                                                      Kotov, R., Krueger, R. F., Watson, D., Achenbach, T. M., Althoff, R. R.,
  psychopathology (pp. 449–465).
                                                                                        Bagby, R. M., … Zimmerman, M. (2017). The hierarchical taxonomy of
Dubow, E. F., Huesmann, L. R., Boxer, P., Pulkkinen, L., & Kokko, K.
                                                                                        psychopathology (HiTOP): A dimensional alternative to traditional
  (2006). Middle childhood and adolescent contextual and personal pre-
                                                                                        nosologies. Journal of Abnormal Psychology, 126, 454–477.
  dictors of adult educational and occupational outcomes : A mediational
                                                                                        doi:10.1037/abn0000258
  model in two countries. Developmental Psychology, 42, 937–949.
                                                                                      Krueger, R. F., Markon, K. E., Patrick, C. J., Benning, S. D., &
  doi:10.1037/0012-1649.42.5.937
                                                                                        Kramer, M. D. (2007). Linking antisocial behavior, substance use, and
Fabiano, G. A., Pelham, W. E., Waschbusch, D. A., Gnagy, E. M.,
                                                                                        personality: An integrative quantitative model of the adult externalizing
  Lahey, B. B., Chronis, A. M., … Burrows-Maclean, L. (2006).
                                                                                        spectrum. Journal of Abnormal Psychology, 116, 645. doi:10.1037/
  A practical measure of impairment: Psychometric properties of the impair-
                                                                                        0021-843X.116.4.645
  ment rating scale in samples of children with attention deﬁcit hyperactivity
                                                                                      Kuriyan, A. B., Pelham, W. E., Molina, B. S. G., Waschbusch, D. A.,
  disorder and two school-based samples. Journal of Clinical Child and
                                                                                        Gnagy, E. M., Sibley, M. H., … Kent, K. M. (2013). Young adult
  Adolescent Psychology, 35, 369–385. doi:10.1207/s15374424jccp3503_3
                                                                                        educational and vocational outcomes of children diagnosed with
Flory, K., Molina, B. S. G., Pelham, W. E., Gnagy, E., & Smith, B. (2006).
                                                                                        ADHD. Journal of Abnormal Child Psychology, 41, 27–41.
  Childhood ADHD predicts risky sexual behavior in young adulthood.
                                                                                        doi:10.1007/s10802-012-9658-z
  Journal of Clinical Child and Adolescent Psychology, 35, 571–577.
                                                                                      Lambert, N. M., & Hartsough, C. S. (1998). Prospective study of tobacco
  doi:10.1207/s15374424jccp3504_8
                                                                                        smoking and substance dependencies among samples of ADHD and
Fuemmeler, B. F., Kollins, S. H., & Mcclernon, F. J. (2007). Attention
                                                                                        non-ADHD participants. Journal of Learning Disabilities, 31, 533–544.
  deﬁcit hyperactivity disorder symptoms predict nicotine dependence
                                                                                        doi:10.1177/002221949803100603
  and progression to regular smoking from adolescence to young
                                                                                      Lanza, S. T., Tan, X., & Bray, B. C. (2013). Latent class analysis with distal
  adulthood. Journal of Pediatric Psychology, 32, 1203–1213.
                                                                                        outcomes: A ﬂexible model-based approach. Structural Equation
  doi:10.1093/jpepsy/jsm044
                                                                                        Modeling: A Multidisciplinary Journal, 20, 1–26. doi:10.1080/
Hawkins, D. J., Catalano, R. F., & Miller, J. Y. (1992). Risk and protective
                                                                                        10705511.2013.742377
  factors for alcohol and other drug problems in adolescence and early
  adulthood: Implications for substance use prevention. Psychological                 Lee, S. S., & Hinshaw, S. P. (2004). Severity of adolescent delinquency
  Bulletin, 112, 64–105. doi:10.1037/0033-2909.112.1.64                                 among boys with and without attention deﬁcit hyperactivity disorder:
Hechtman, L., Swanson, J. M., Sibley, M. H., Stehli, M. A., Owens, E. B.,               Predictions from early antisocial behavior and peer status. Journal of
  & Mitchell, J. T.; MTA Cooperative Group. (2016). Functional adult                    Clinical Child & Adolescent Psychology, 33, 705–716. doi:10.1207/
  outcomes 16 years after childhood diagnosis of attention-deﬁcit/hyper-                s15374424jccp3304
  activity disorder: MTA results. Journal of the American Academy of                  Lee, S. S., Humphreys, K. L., Flory, K., Liu, R., & Glass, K. (2011).
  Child & Adolescent Psychiatry, 55, 945–952. doi:10.1016/j.                            Prospective association of childhood attention-deﬁcit/hyperactivity dis-
  jaac.2016.07.774                                                                      order and substance use and abuse/dependence: A meta-analytic review.
Hinshaw, S. P., Owens, E. B., Zalecki, C., Huggins, S. P., Montenegro-                  Clinical    Psychology     Review, 31, 328–341.          doi:10.1016/j.
  Nevado, A. J., Schrodek, E., & Swanson, E. N. (2012). Prospective                     cpr.2011.01.006
  follow-up of girls with attention-deﬁcit/hyperactivity disorder into early          Lee, S. S., Lahey, B. B., Owens, E. B., & Hinshaw, S. P. (2008). Few
  adulthood: Continuing impairment includes elevated risk for suicide                   preschool boys and girls with ADHD are well-adjusted during




                                                                                 13                                                           Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 145 of 486

                                                                            FUNCTIONAL OUTCOMES OF ADULTS WITH CHILDHOOD ADHD                                 13

  adolescence. Journal Of Abnormal Child Psychology, 36, 373–383.                     Musser, E. D., Karalunas, S. L., Dieckmann, N., Peris, T. S., & Nigg, J. T.
  doi:10.1007/s10802-007-9184-6                                                         (2016). Attention-Deﬁcit/Hyperactivity Disorder developmental trajec-
Loeber, R., Farrington, D. P., Stouthamer-Loeber, M., & Van                             tories related to parental expressed emotion. Journal of Abnormal
  Kammen, W. B. (1998). Antisocial behavior and mental health problems:                 Psychology, 125, 182–195. doi:10.1037/abn0000167
  Explanatory factors in childhood and adolescence. New York, NY:                     Muthén, L. K., & Muthén, B. O. (1998-2017). Mplus user’s guide. 7th Ed.,
  Psychology Press.                                                                     Los Angeles, CA: Muthén & Muthén.
Mann, R. E., Sobell, L. C., Sobell, M. B., & Pavan, D. (1985). Reliability            Nigg, J. T., & Barkley, R. A. (2014). Attention-Deﬁcit/Hyperactivity
 of a family tree questionnaire for assessing family history of alcohol                 Disorder. In E. J. Mash & R. Barkley (Eds.), Child Psychopathology
 problems. Drug and Alcohol Dependence, 15, 61–67.                                      (3rd ed., pp. 75–144). New York, NY: Guilford Press.
Mannuzza, S., Klein, R. G., Bessler, A., Malloy, P., & Hynes, M. E.                   Nylund, K. L., Asparouhov, T., & Muthén, B. O. (2007). Deciding on the
 (1997). Educational and occupational outcome of hyperactive boys                       number of classes in latent class analysis and growth mixture modeling:
 grown up. Journal of the American Academy of Child and Adolescent                      A Monte Carlo simulation study. Structural Equation Modeling, 14,
 Psychiatry, 36, 1222–1227. doi:10.1097/00004583-199709000-00014                        535–569. doi:10.1080/10705510701575396
Mannuzza, S., Klein, R. G., Bessler, A., Malloy, P., & Lapadula, M.                   Pedersen, S. L., Walther, C. A. P., Harty, S. C., Gnagy, E. M.,
 (1993). Adult outcome of hyperactive boys: Educational achievement,                    Pelham, W. E., & Molina, B. S. G. (2016). The indirect effects of
 occupational rank, and psychiatric status. Archives of General                         childhood attention deﬁcit hyperactivity disorder on alcohol problems
 Psychiatry, 50, 565–576. doi:10.1001/archpsyc.1993.01820190067007                      in adulthood through unique facets of impulsivity. Addiction, 111,
                                                                                        1582–1589. doi:10.1111/add.13398
Mannuzza, S., Klein, R. G., Bessler, A., Malloy, P., & Lapadula, M. (1998).
                                                                                      Pelham, W. E., & Bender, M. E. (1982). Peer relationships in hyperactive
 Adult psychiatric status of hyperactive boys grown up. American Journal
 of Psychiatry, 155, 493–498. doi:10.1001/archpsyc.1991.01810250079012                  children: Description and treatment. In K. Gadow & I. Bailer (Eds.),
                                                                                        Advances in learning & behavioral disabilities (pp. 365–436).
Milich, R., Loney, J., Landau, S., & Kramer, J. (1982). Hyperactivity,
                                                                                        Greenwich, CT: JAI Press.
 inattention, and aggression in clinical practice. Advances in
                                                                                      Pelham, W. E., Evans, S. W., Gnagy, E. M., & Greenslade, K. E. (1992).
 Developmental and Behavioral Pediatrics, 3, 1213–2147.                                 Teacher ratings of DSM-III-R symptoms for the disruptive behavior
Mofﬁtt, T. E. (2006). Life-course-persistant versus adolescence-limited                 disorders: Prevalence, factor analyses, and conditional probabilities in
 antisocial behavior. In D. Cicchetti & D. J. Cohen (Eds.),                             a special education sample. School Psychology Review, 21, 285–299.
 Developmental psychopathology (2nd ed., pp. 570–598). Hoboken,                       Pelham, W. E., Fabiano, G. A., & Massetti, G. M. (2005). Evidence-based
 New Jersey: John Wiley & Sons.                                                         assessment of attention-deﬁcit hyperactivity disorder in children and
Molina, B. S. G., Gnagy, E. M., Joseph, H. M., & Pelham, W. E. (2016).                  adolescents. Journal of Clinical Child and Adolescent Psychology, 34,
 Antisocial alcoholism in parents of adolescents and young adults with                  449–476. doi:10.1207/s15374424jccp3403_5
 childhood ADHD. Journal of Attention Disorders. doi:10.1177/                         Pelham, W. E., Foster, E. M., & Robb, J. A. (2007). The economic impact of
 1087054716680074                                                                       attention-deﬁcit/hyperactivity disorder in children and adolescents.
Molina, B. S. G., Hinshaw, S. P., Arnold, L. E., Swanson, J. M.,                        Journal of Pediatric Psychology, 32, 711–727. doi:10.1093/jpepsy/jsm022
 Pelham, W. E., Hechtman, L., … Marcus, S. (2013). Adolescent sub-                    Prinz, R. J., Foster, S., Kent, R. N., & O’Leary, K. D. (1979). Multivariate
 stance use in the multimodal treatment study of attention-deﬁcit/hyper-                assessment of conﬂict in distressed and nondistressed mother-adolescent
 activity disorder as a function of childhood ADHD, random assignment                   dyads. Journal of Applied Behavior Analysis, 12, 691–700. doi:10.1901/
 to childhood treatments, and subsequent medication. Journal of the                     jaba.1979.12-691
 American Academy of Child and Adolescent Psychiatry, 52, 250–263.                    Rhodes, J. D., Pelham, W. E., Gnagy, E. M., Shiffman, S.,
 doi:10.1016/j.jaac.2012.12.014                                                         Dereﬁnko, K. J., & Molina, B. S. G. (2016). Cigarette smoking and
Molina, B. S. G., Hinshaw, S. P., Swanson, J. M., Arnold, L. E., Vitiello, B.,          ADHD: An examination of prognostically-relevant smoking behaviors
 Jensen, P. S., … Houck, P. R. (2009). The MTA at 8 years: Prospective                  among adolescents and young adults. Psychology of Addictive
 follow-up of children treated for combined-type ADHD in a multisite                    Behaviors, 30, 588–600. doi:10.1037/adb0000188
 study. Journal of the American Academy of Child and Adolescent                       Robb, J. A., Sibley, M. H., Pelham, W. E., Michael Foster, E.,
 Psychiatry, 48, 484–500. doi:10.1097/CHI.0b013e31819c23d0                              Molina, B. S. G., Gnagy, E. M., & Kuriyan, A. B. (2011). The estimated
Molina, B. S. G., & Pelham, W. E. (2003). Childhood predictors of                       annual cost of ADHD to the US education system. School Mental
 adolescent substance use in a longitudinal study of children with                      Health, 3(3), 169–177. doi:10.1007/s12310-011-9057-6
 ADHD. Journal of Abnormal Psychology, 112, 497–507. doi:10.1037/                     Rohde, P., Kahler, C. W., Lewinsohn, P. M., & Brown, R. A. (2004).
 0021-843X.112.3.497                                                                    Psychiatric disorders, familial factors, and cigarette smoking: II.
Molina, B. S. G., & Pelham, W. E. (2014). Attention-deﬁcit/hyperactivity                Associations with progression to daily smoking. Nicotine and Tobacco
 disorder and risk of substance use disorder: Developmental considera-                  Research, 6, 119–132. doi:10.1080/14622200310001656948
 tions, potential pathways, and opportunities for research. Annual Review             Roy, A., Hechtman, L., Arnold, L. E., Sibley, M. H., Molina, B. S., &
 of Clinical Psychology, 10, 607–639. doi:10.1146/annurev-clinpsy                       Swanson, J. M.; MTA Cooperative Group. (2016). Childhood factors affect-
 -032813-153722                                                                         ing persistence and desistence of attention-deﬁcit/hyperactivity disorder
Molina, B. S. G., Sibley, M. H., Pedersen, S. L., & Pelham, W. E. (2016).               symptoms in adulthood: Results from the MTA. Journal of the American
 The Pittsburgh ADHD longitudinal study. In L. Hechtman (Ed.),                          Academy of Child and Adolescent Psychiatry, 55(937–944), e934.
 Attention-deﬁcit hyperactivity disorder: Adult outcomes and its predic-              Satterﬁeld, J. H., Faller, K. J., Crinella, F. M., Schell, A. M.,
 tors (pp. 105–155). New York, NY: Oxford University Press.                             Swanson, J. M., & Homer, L. D. (2007). A 30-year prospective
Molina, B. S. G., Walther, C. A. P., Cheong, J., Pedersen, S. L.,                       follow-up study of hyperactive boys with conduct problems: Adult
 Gnagy, E. M., & Pelham, W. E. (2014). Heavy alcohol use in early                       criminality. Journal of the American Academy of Child and
 adulthood as a function of childhood ADHD: Developmentally speciﬁc                     Adolescent Psychiatry, 46, 601–610. doi:10.1097/chi.0b013e318033ff59
 mediation by social impairment and delinquency. Experimental and                     Selzer, M. L., Vinokur, A., & Van Rooijen, L. (1975). A self-administered
 Clinical Psychopharmacology, 22, 110–121. doi:10.1037/a0035656                         short Michigan alcoholism screening test (SMAST). Journal of Studies
Moss, H. B., Chen, C. M., & Yi, H. (2007). Subtypes of alcohol depen-                   on Alcohol, 36, 117–126.
 dence in a nationally representative sample. Drug and Alcohol                        Sher, K. J., & Descutner, C. (1986). Reports of paternal alcoholism:
 Dependence, 91, 149–158. doi:10.1016/j.drugalcdep.2007.05.016                          Reliability across siblings. Addictive Behaviors, 11, 25–30.




                                                                                 14                                                         Exhibit 80
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 146 of 486

14      MERRILL ET AL.

Sibley, M. H., Pelham, W. E., Molina, B. S. G., Gnagy, E. M.,                    Wechsler, D. (1981). Wechsler adult intelligence scale-revised. San
  Waschbusch, D. A., Biswas, A., … Karch, K. M. (2011). The delinquency            Antonio, TX: Psychological Corp.
  outcomes of boys with ADHD with and without comorbidity. Journal of            Wechsler, D. (1989). Wechsler preschool and primary scale of intelli-
  Abnormal Child Psychology, 39, 21–32. doi:10.1007/s10802-010-9443-9              gence – revised. San Antonio, TX: The Psychological Corporation.
Sibley, M. H., Pelham, W. E., Molina, B. S. G., Gnagy, E. M.,                    Wechsler, D. (1991). The Wechsler intelligence scale for children (2nd
  Waschbusch, D. A., Gareﬁno, A. C., … Karch, K. M. (2012).                        ed.). San Antonio, Texas: The Psychological Corporation.
  Diagnosing ADHD in adolescence. Journal of Consulting and Clinical             Wechsler, D. (1992). Wechsler individual achievement test. San Antonio,
  Psychology, 80, 139–150. doi:10.1037/a0026577                                    TX: Psychological Corp.
                                                                                 Weiss, G., & Hechtman, L. (1993). Hyperactive children grown up: ADHD in
Sibley, M. H., Pelham, W. E., Molina, B. S. G., Gnagy, E. M.,
  Waxmonsky, J. G., Waschbusch, D. A., … Kuriyan, A. B. (2012).                    children, adolescents, and adults (2nd ed. ed.). New York, NY: Guilford
                                                                                   Press.
  When diagnosing ADHD in young adults emphasize informant reports,
  DSM items, and impairment. Journal of Consulting and Clinical                  Windle, M., & Scheidt, D. M. (2004). Alcoholic subtypes : Are two sufﬁcient?
                                                                                   Addiction, 99, 1508–1519. doi:10.1111/j.1360-0443.2004.00878.x
  Psychology, 80, 1052–1061. doi:10.1037/a0029098
                                                                                 Woodcock, R., & Johnson, M. E. (1989). Woodcock-Johnson tests of
Sibley, M. H., Pelham, W. E., Molina, B. S. G., Kipp, H., Gnagy, E. M.,
                                                                                   achievement- revised. Itasca, IL: Riverside Publishing.
  Meinzer, M., … Lahey, B. B. (2014). The role of early childhood                Wymbs, B., Molina, B., Pelham, W. E., Cheong, J., Gnagy, E.,
  ADHD and subsequent CD in the initiation and escalation of adolescent
                                                                                   Belendiuk, K., … Waschbusch, D. A. (2012). Risk of intimate partner
  cigarette, alcohol, and marijuana use. Journal of Abnormal Psychology,
                                                                                   violence among young adult males with childhood ADHD. Journal of
  123, 362–374. doi:10.1037/a0036585                                               Attention Disorders, 16, 373–383. doi:10.1177/1087054710389987
Tein, J. Y., Coxe, S., & Cham, H. (2013). Statistical power to detect the        Yoshimasu, K., Barbaresi, W. J., Colligan, R. C., Voigt, R. G.,
  correct number of classes in latent proﬁle analysis. Struct Equ                  Killian, J. M., Weaver, A. L., & Katusic, S. K. (2018). Adults with
  Modeling, 20, 640–657. doi:10.1080/10705511.2013.824781                          persistent ADHD: Gender and psychiatric comorbidities—A popula-
Vermunt, J. K., & Magidson, J. (2002). Latent class cluster analysis.              tion-based longitudinal study. Journal of Attention Disorders, 22,
  Applied Latent Class Analysis, 11, 89–106.                                       535–546. doi:10.1177/1087054716676342




                                                                            15                                                         Exhibit 80
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 147 of 486




     EXHIBIT 81
                                                                                                                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 148 of 486
                                                                                                                                                                    Journal of Consulting and Clinical Psychology
                                                                                                                     © 2019 American Psychological Association                                                                                                        2020, Vol. 88, No. 2, 160 –171
                                                                                                                     ISSN: 0022-006X                                                                                                                           http://dx.doi.org/10.1037/ccp0000461




                                                                                                                         The Long-Term Financial Outcome of Children Diagnosed With ADHD

                                                                                                                                              William E. Pelham III                                                       Timothy F. Page, Amy R. Altszuler,
                                                                                                                                                Arizona State University                                                       and Elizabeth M. Gnagy
                                                                                                                                                                                                                                  Florida International University


                                                                                                                                                Brooke S. G. Molina                                                                  William E. Pelham Jr.
                                                                                                                                                 University of Pittsburgh                                                         Florida International University
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                                   Objective: Characterize the early trajectories of financial functioning in adults with history of childhood
                                                                                                                                                   ADHD and use these trajectories to project earnings and savings over the lifetime. Method: Data were drawn
                                                                                                                                                   from a prospective case-control study (PALS) following participants with a rigorous diagnosis of ADHD
                                                                                                                                                   during childhood (N ⫽ 364) and demographically matched controls (N ⫽ 240) for nearly 20 years.
                                                                                                                                                   Participants and their parents reported on an array of financial outcomes when participants were 25 and 30
                                                                                                                                                   years old. Results: At age 30, adults with a history of ADHD exhibited substantially worse outcomes than
                                                                                                                                                   controls on most financial indicators, even when they and their parents no longer endorsed any DSM
                                                                                                                                                   symptoms of ADHD. Between ages 25 and 30, probands had exhibited considerably slower growth than
                                                                                                                                                   controls in positive financial indicators (e.g., monthly income) and substantially less reduction than controls
                                                                                                                                                   in indicators of financial dependence (e.g., living with parents), indicating worsening or sustained deficits on
                                                                                                                                                   nearly all measures. When earnings trajectories from age 25 to age 30 were extrapolated using matched census
                                                                                                                                                   data, male probands were projected to earn $1.27 million less than controls over their working lifetime,
                                                                                                                                                   reaching retirement with up to 75% lower net worth. Conclusion: The financial deficit of adults with history
                                                                                                                                                   of childhood ADHD grows across early adulthood. Projections based on early financial trajectories suggest
                                                                                                                                                   very large cumulative differences in earnings and savings. With or without persistence of the DSM symptoms,
                                                                                                                                                   the adult sequela of childhood ADHD can be conceptualized as a chronic condition often requiring consid-
                                                                                                                                                   erable support from others during adulthood.


                                                                                                                                                     What is the public health significance of this article?
                                                                                                                                                     This study underscores the need for clinical interventions that can improve the financial outcomes of
                                                                                                                                                     children with ADHD in adulthood. Left unaddressed, ADHD-related deficits in financial functioning
                                                                                                                                                     incur substantial burden to the afflicted, their families, and social welfare programs.


                                                                                                                                                   Keywords: ADHD, impairment, personal finance

                                                                                                                                                   Supplemental materials: http://dx.doi.org/10.1037/ccp0000461.supp




                                                                                                                        Approximately 10% of children in the United States (Danielson                         tivity disorder (ADHD), a diagnosis characterized by inattention,
                                                                                                                     et al., 2018) have been diagnosed with attention deficit hyperac-                        impulsivity, and hyperactivity. A growing literature has shown that


                                                                                                                        This article was published Online First December 2, 2019.                             MH47390, MH45576, MH50467, MH53554, MH069614), and from the
                                                                                                                        X William E. Pelham III, Department of Psychology, Arizona State                      Institute of Education Sciences (IESLO30000665A, IESR324B06045,
                                                                                                                     University; Timothy F. Page, Health Policy and Management and Center                     R324A120169). Data are from the Pittsburgh ADHD Longitudinal Study
                                                                                                                     for Children and Families, Florida International University; Amy R. Altszuler            (PALS), which has followed children prospectively since 1999. Dozens of
                                                                                                                     and Elizabeth M. Gnagy, Center for Children and Families, Florida Interna-               articles have been published using the PALS data, spanning a broad
                                                                                                                     tional University; X Brooke S. G. Molina, Department of Psychiatry, Uni-                 array of outcome domains and developmental timepoints. The current
                                                                                                                     versity of Pittsburgh; William E. Pelham Jr, Department of Psychology and                article reports on financial outcomes at age 30, the most recently
                                                                                                                     Center for Children and Families, Florida International University.                      completed follow-up wave, from which no financial data has yet been
                                                                                                                        This research was funded by grants from the National Institute on                     published. A subset of the age 25 data included as the baseline wave in
                                                                                                                     Alcohol Abuse and Alcoholism (AA11873) and from the National Institute                   the current article were reported in the earlier article that is referenced
                                                                                                                     on Drug Abuse (DA12414). Additional support was provided by grants                       in the manuscript.
                                                                                                                     from the NIAAA (AA00202, AA08746, AA0626, AA026768), from                                   Correspondence concerning this article should be addressed to William
                                                                                                                     NIDA (DA05605, DA017546, DA-8-5553, DA034731), from the National                         E. Pelham III, Department of Psychology, Arizona State University, 950
                                                                                                                     Institute on Mental Health (MH097819, MH099030, MH12010, MH4815,                         South McAllister Avenue, Tempe, AZ 85251. E-mail: wpelham@asu.edu

                                                                                                                                                                                                        160



                                                                                                                                                                                                         1                                                                Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 149 of 486
                                                                                                                                                                                  FINANCES AT AGE 30                                                                161

                                                                                                                     children diagnosed with ADHD experience a variety of difficulties                Finally, the few extensive prior studies of financial outcomes
                                                                                                                     in adulthood (Barkley, Murphy, & Fischer, 2008), with most                    (Altszuler et al., 2016; Barkley et al., 2008) have not evaluated
                                                                                                                     studies focusing on diagnostic symptomatology (Sibley et al.,                 whether financial impairment is related to the persistence or de-
                                                                                                                     2012), substance use (Molina & Pelham, 2014), and educational                 sistance of ADHD diagnosis/symptoms. Some children with
                                                                                                                     and occupational functioning (Barkley, Fischer, Smallish, &                   ADHD will no longer exhibit DSM symptoms in adulthood (Sibley
                                                                                                                     Fletcher, 2006; Kuriyan et al., 2013). Fewer studies have reported            et al., 2017), and it is unclear whether financial impairment re-
                                                                                                                     on financial functioning, even though financial independence                  mains when symptoms have remitted. Recent work (Hechtman et
                                                                                                                     might be considered the primary developmental goal of adulthood,              al., 2016; E. B. Owens et al., 2017) has reported relatively small
                                                                                                                     just as school completion might be considered the primary devel-              differences in the occupational outcomes of adults whose child-
                                                                                                                     opmental goal of childhood and adolescence. The literature to date            hood ADHD has desisted and matched comparisons, so the same
                                                                                                                     suggests that adults who were diagnosed with ADHD during                      may be true of financial outcomes.
                                                                                                                     childhood report lower income (Hechtman et al., 2016; Klein et al.,              The current study addresses the limitations of past literature
                                                                                                                     2012), have less in savings (Barkley et al., 2008), and are more              identified above using data from the Pittsburgh ADHD Longitu-
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     likely to receive public assistance (E. B. Owens, Zalecki, Gillette,          dinal Study (PALS), a sample of ADHD children and demograph-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     & Hinshaw, 2017) or be financially dependent on parents                       ically matched controls that has been followed prospectively for
                                                                                                                     (Altszuler et al., 2016; Biederman et al., 2012). Thus, poor fi-              nearly 20 years. Building on our earlier analysis of data from age
                                                                                                                     nances may be one of the most critical and impairing deficits for             25 (Altszuler et al., 2016), in Analysis 1, we compare probands
                                                                                                                     adults with a history of ADHD, their parents, and their spouses.              and controls on a broad array of self-reported and parent-reported
                                                                                                                        This emergent literature has several limitations. First, all previ-        financial indicators at age 30; evaluate whether probands continue
                                                                                                                     ous studies have examined financial functioning at a single point in          to exhibit financial impairment when ADHD symptoms desist; and
                                                                                                                     time, leaving it unknown how ADHD-related deficits evolve over                test whether proband-control differences in financial outcomes can
                                                                                                                     the course of adulthood. On one hand, the gap may shrink as those             be explained by reduced educational attainment among probands.
                                                                                                                     with ADHD eventually “catch up” to controls in financial status,              In Analysis 2, we compare probands’ and controls’ trajectories of
                                                                                                                     consistent with a conceptualization of ADHD as a developmental                financial functioning from age 25 to age 30 to evaluate whether
                                                                                                                     delay that slows progression through important milestones but is              ADHD-related deficits grow, shrink, or remain constant over time.
                                                                                                                     eventually overcome. On the other hand, the gap may persist or                In Analyses 3 and 4, we combine the PALS data with matched
                                                                                                                     even grow, consistent with a conceptualization of ADHD as a                   census data to create projections of income over the life span and
                                                                                                                     chronic, refractory disorder that confers lasting and potentially             net worth at retirement. Together, these analyses provide the most
                                                                                                                     cumulative impairment.                                                        comprehensive picture to date of the financial prognosis of adults
                                                                                                                        Second, no previous study has evaluated the potential cumula-              with a history of childhood ADHD.
                                                                                                                     tive impact of lower income and savings rates on the accumulation
                                                                                                                     of net worth over the life span. Participants in the ongoing large,
                                                                                                                     prospective cohort studies will not reach retirement age until 20 to                                        Method
                                                                                                                     40 years from now (Altszuler et al., 2016; Barkley et al., 2006;
                                                                                                                     Biederman et al., 2012; Hechtman et al., 2016; Klein et al., 2012;            Sample
                                                                                                                     E. B. Owens et al., 2017), precluding a direct test of this question
                                                                                                                     in the near future. In the interim, early financial trajectories can be          PALS has followed a mixed-age sample of children with ADHD
                                                                                                                     used to anticipate what will be observed at retirement age and                (N ⫽ 364) and children without ADHD (N ⫽ 240) for nearly 20 years
                                                                                                                     inform the design of data collection during the intervening years.            (Faden et al., 2004; Molina, Sibley, Pedersen, & Pelham, 2016).
                                                                                                                     For example, the U.S. Census Bureau has used a synthetic ap-                     Probands. All attendees of a summer treatment program for
                                                                                                                     proach to provide intermediate estimates of sex, ethnicity, and               ADHD at the University of Pittsburgh Medical Center between
                                                                                                                     occupational differences in earnings over the lifetime without                1987 and 1996 were recontacted between 1999 and 2003 and
                                                                                                                     prospectively collecting the 40 years of requisite data (Day &                offered enrollment as probands in the PALS study. Three hundred
                                                                                                                     Newburger, 2002; Julian, 2012; Julian & Kominski, 2011).                      sixty-four of a possible 516 enrolled, amounting for 71% of the
                                                                                                                        Third, most prior studies have examined a restricted set of just           treatment program attendees during this interval. Those that en-
                                                                                                                     one or two financial outcomes (e.g., just income) while reporting             rolled exhibited lower average Conduct Disorder symptom ratings
                                                                                                                     on outcomes from several different domains. Yet without under-                (d ⫽ 0.30) than those that did not enroll, but these groups were
                                                                                                                     standing participants’ pattern of income, savings, credit, rent,              otherwise similar (Molina et al., 2016).
                                                                                                                     debts, and dependence on others, it is difficult to appraise their               Participation in the summer treatment program required diagnosis
                                                                                                                     overall financial status (Gordon & Fabiano, 2019). For example,               of ADHD per DSM–III–R or DSM–IV symptom criteria. PhD-level
                                                                                                                     moderate income might be offset by high debt, or low rates of                 clinicians conducted a semistructured interview and reviewed symp-
                                                                                                                     dependence on public assistance might be offset by high rates of              tom scales completed by teachers and parents in order to confirm the
                                                                                                                     dependence on family. Fourth, prior studies have relied almost                diagnosis of ADHD. Exclusion criteria included a full-scale IQ below
                                                                                                                     entirely on self-report of financial status. Because individuals with         80 and a history of seizures, neurological disorders, pervasive devel-
                                                                                                                     ADHD often exhibit a positive illusory bias (Hoza, Pelham,                    opmental disorder, schizophrenia, and/or other psychotic or organic
                                                                                                                     Dobbs, Owens, & Pillow, 2002; J. S. Owens, Goldfine, Evange-                  mental disorders (Molina et al., 2016). Other psychiatric comorbidi-
                                                                                                                     lista, Hoza, & Kaiser, 2007; Sibley et al., 2012, 2017), relying on           ties (e.g., anxiety disorders) were permitted. Forty-seven percent met
                                                                                                                     self-report is likely to underestimate the magnitude of the financial         DSM symptom criteria for oppositional defiant disorder, and 36% met
                                                                                                                     deficit associated with ADHD.                                                 symptom criteria for conduct disorder.




                                                                                                                                                                                               2                                                      Exhibit 81
                                                                                                                            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 150 of 486
                                                                                                                     162                                                           PELHAM ET AL.


                                                                                                                        All probands received treatment for ADHD during childhood,               often” or “very often.” Following Hechtman et al. (2016), pro-
                                                                                                                     since they were recruited from attendees of an intensive, 8-week            bands were classified as desisters when neither they nor their
                                                                                                                     summer treatment program. Ninety percent reported use of stim-              parents endorsed five or more DSM symptoms of either inattention
                                                                                                                     ulant medication at some time in their lifetime, for an average of          or impulsivity/hyperactivity. Nonmissing parent report was re-
                                                                                                                     5 years medicated between ages 5 and 25. At age 25, 7% of the               quired in order to be classified as a desister. Furthermore, in this
                                                                                                                     sample were taking stimulant medication and 8% were taking                  report, probands were classified as complete desisters when they
                                                                                                                     some other psychoactive medication.                                         exhibited zero DSM symptoms of ADHD per both self- and
                                                                                                                        Controls. A demographically similar control group was re-                parent-report. Seventy-seven percent of probands were classified
                                                                                                                     cruited between 1999 and 2001 from a variety of sources, includ-            as desisters (N ⫽ 227), and 35% of probands were classified as
                                                                                                                     ing pediatric practices (41%), advertisements in local newspapers           complete desisters (N ⫽ 103).
                                                                                                                     (28%), and local colleges (21%; Molina et al., 2016). A prospec-               Educational attainment. Participants reported educational
                                                                                                                     tive participant was offered enrollment if his or her age, sex, race,       attainment at the age-25 visit. They used a six-point ordinal scale:
                                                                                                                     and level of parent education would increase the control group’s            1 (no high school diploma), 2 (graduated high school or obtained
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     rolling similarity to the probands on these characteristics. Table S1       GED), 3 (some college), 4 (associate degree), 5 (bachelor’s de-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     compares baseline characteristics of probands and controls, which           gree), 6 (graduate degree). Table S2 lists the proportion of pro-
                                                                                                                     are similar except for probands exhibiting lower intelligence quo-          bands and controls in each category.
                                                                                                                     tients (M ⫽ 101) than controls (M ⫽ 111). This difference is
                                                                                                                     expected based on past literature (Frazier, Demaree, & Young-
                                                                                                                                                                                                 Analyses
                                                                                                                     strom, 2004; Jepsen, Fagerlund, & Mortensen, 2009), and adjust-
                                                                                                                     ing for intelligence had minimal impact on findings (see online                Analyses were conducted in the R statistical software environ-
                                                                                                                     supplemental material).                                                     ment (v3.6.1; R Core Team, 2019) unless otherwise specified.
                                                                                                                        Overall sample. In the overall sample, 89% of children were              Self-report of financial outcomes was present for 474 participants
                                                                                                                     male. Eighty-two percent of children were White, 10% were                   at age 25 and for 435 at age 30. Parent-report of financial outcomes
                                                                                                                     Black, 5% were Mixed Race, and 1% were Hispanic. These                      was present for 383 participants at age 25 and for 386 at age 30.
                                                                                                                     proportions were broadly representative of the population of Al-            Missing data were addressed using multiple imputation by chained
                                                                                                                     legheny County, Pennsylvania (84.3% White, 12.4% Black, 1.1%                equations (White, Royston, & Wood, 2011; see online supplemen-
                                                                                                                     Mixed Race, 0.9% Hispanic; U.S. Census Bureau, 2000). Twenty-               tal material); N ⫽ 604 unless otherwise specified.
                                                                                                                     nine percent of children were in single parent households. Median              Analysis 1: Proband/control differences at age 30. We com-
                                                                                                                     parental income was ⬃$64,000, and at least one parent had grad-             pared controls and probands at age 30 by regressing each financial
                                                                                                                     uated college in 55% of families. See prior reports (Faden et al.,          outcome on a dummy indicator of ADHD status. Logistic regres-
                                                                                                                     2004; Molina et al., 2016) for further information about the PALS           sion was used for binary outcomes, and ordinary least squares
                                                                                                                     sample. This report uses data from two follow-up visits: the target         regression was used for nonbinary outcomes. Next, we checked if
                                                                                                                     age-25 visit (M ⫽ 25.2, SD ⫽ 0.5) and the target age-30 visit (M ⫽          these results changed when comparing controls to just the pro-
                                                                                                                     29.6, SD ⫽ 0.8). Of relevance to financial outcomes, 18% of these           bands identified as exhibiting desistant (i.e., less than five) or
                                                                                                                     visits occurred within the Great Recession (i.e., December 2007 to          completely desistant (i.e., zero) DSM symptoms of ADHD. Fi-
                                                                                                                     June 2009)—this proportion was similar in probands and controls.            nally, we conducted statistical mediation analysis (MacKinnon,
                                                                                                                     The institutional review board approved all procedures.                     Fairchild, & Fritz, 2007) to test whether educational attainment at
                                                                                                                                                                                                 age 25 mediated the effect of childhood ADHD (i.e., proband vs.
                                                                                                                                                                                                 control) on financial outcomes at age 30. Educational attainment
                                                                                                                     Measures
                                                                                                                                                                                                 was identified as a potential mediator because previous analyses
                                                                                                                        Finances questionnaire. Participants and their parents inde-             have shown that it predicts financial functioning in this sample
                                                                                                                     pendently completed questionnaires asking about participants’               (Altszuler et al., 2016). To reduce the number of statistical tests,
                                                                                                                     earnings, savings, dependence on family or others, credit cards,            we fit mediation models for four key financial outcomes at age 30:
                                                                                                                     debt, and other relevant financial habits. Items included a mix of          monthly income, money in savings, living with parents/family, and
                                                                                                                     binary responses (e.g., “Do you own a home?”), categorical re-              regularly receiving money from parents/family. The latter two
                                                                                                                     sponses (“Mark the interval indicating how much debt you are                outcomes were combined across informants—if either participant
                                                                                                                     in”), and open-ended responses (“How much money do you have                 or parent endorsed them, they were counted as positive. For each
                                                                                                                     in savings?”). The self-report form included 28 items and the               outcome, a path analysis model was fit in Mplus (v7.4; Muthén &
                                                                                                                     parent-report form included 16 items, with some items overlapping           Muthén, 2015) with educational attainment at age 25 mediating the
                                                                                                                     across these two forms. Parents did not report on outcomes of               effect of childhood ADHD (i.e., proband vs. control) on financial
                                                                                                                     which they were unlikely to have knowledge (e.g., balance of                outcome at age 30 (Figure S3). The statistical significance of the
                                                                                                                     participant’s savings account). See online supplemental material            indirect effect was evaluated using the joint significance test
                                                                                                                     for more detail about this questionnaire.                                   (MacKinnon, Lockwood, Hoffman, West, & Sheets, 2002).
                                                                                                                        DSM symptoms of ADHD. Some analyses required identify-                      Analysis 2: Proband/control differences in change from age
                                                                                                                     ing which probands no longer met DSM symptom criteria for                   25 to age 30. We next tested whether the probands and controls
                                                                                                                     ADHD as adults (i.e., “desisters”). Both participants and their             differed in financial trajectory from age 25 to age 30. For nonbi-
                                                                                                                     parents rated DSM–IV symptoms of ADHD at age 30 via the Adult               nary outcomes, change scores were computed and then regressed
                                                                                                                     ADHD Scale (Barkley, Fischer, Smallish, & Fletcher, 2002), with             on a dummy indicator of ADHD status and the value of the
                                                                                                                     a symptom counted as endorsed when rated as occurring “pretty               outcome at age 25 (Kim & Steiner, 2019). For binary outcomes,




                                                                                                                                                                                             3                                                    Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 151 of 486
                                                                                                                                                                                   FINANCES AT AGE 30                                                              163

                                                                                                                     each participant contributed two rows to the data set (one for each            money from parents (23% vs. 8%), to be receiving financial
                                                                                                                     age of data), and the binary outcome was regressed on dummies                  assistance from a nonparent adult (21% vs. 7%), and to have ever
                                                                                                                     indicating ADHD status, timepoint, and the interaction thereof.                moved back in with parents after first leaving home (41% vs.
                                                                                                                        Analysis 3: Proband/control differences in projected lifetime               27%). Probands were also more likely than controls to have ever
                                                                                                                     income. Projections of lifetime income and net worth at retirement             received emergency funds from parents and had received them
                                                                                                                     were restricted to the White, male portion of the sample (N ⫽ 444).            more than twice as often in the past year. Finally, when the same
                                                                                                                     This restriction focused results on the comparison of ADHD and                 questions were asked of the participants and their parents, pro-
                                                                                                                     non-ADHD groups (rather, e.g., than effects of child rearing status on         bands reported lower rates of financial dependence than did their
                                                                                                                     income) and ensured adequate census coverage for age, education,               parents (see Figure 1). There was no such difference among
                                                                                                                     and employment strata (see online supplemental material). We im-               controls.
                                                                                                                     plemented the synthetic work-life earnings approach of Day and                    Controls versus probands with desistant childhood ADHD.
                                                                                                                     Newburger (2002) using person-level data from the Census’ Ameri-               Follow-up analyses examined whether the observed proband/con-
                                                                                                                     can Community Survey (ACS; Ruggles, Genadek, Goeken, Grover,                   trol differences remained significant even when the probands’
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     & Sobek, 2017). The income of PALS participants was projected in               childhood ADHD had desisted. When comparing controls to only
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     two ways. In Method A, each member of the sample was assigned the              the probands with desistant childhood ADHD (i.e., less than five
                                                                                                                     synthetic lifetime income of respondents in the ACS with the same              symptoms), nearly all the significant probands/control differences
                                                                                                                     education and employment status as the PALS participant at age 30.             (14 of 17) remained statistically significant (Figure S1). When
                                                                                                                     This method treats the probands and controls as exchangeable within            comparing controls to only the probands with completely desistant
                                                                                                                     employment and education strata. In Method B, we relaxed this                  childhood ADHD (i.e., zero symptoms), several of the significant
                                                                                                                     assumption by estimating how closely the proband and control groups            proband-control differences (8 of 17) remained statistically signif-
                                                                                                                     tracked their census-projected growth in income from age 25 to age             icant (e.g., differences on living with parents/family, regularly
                                                                                                                     30, then rescaling future growth in income based on this correspon-            receiving money from parents/family, receiving financial assis-
                                                                                                                     dence. See online supplemental material for more detail.                       tance from a nonparent adult, and having less money in savings
                                                                                                                        Analysis 4: Proband/control differences in projected net                    account). Thus, even probands who no longer met DSM symptom
                                                                                                                     worth at retirement. Net worth at retirement was also projected in             criteria for ADHD (or exhibited no symptoms whatsoever) showed
                                                                                                                     two ways. The first method of projection (Method A) used data from             substantial and pervasive deficits in financial functioning relative
                                                                                                                     Wave 1 of the 2014 Survey on Income and Program Participation                  to controls. See Table S3 for financial outcomes by symptom
                                                                                                                     (SIPP) panel to calculate the mean net worth at ages 65– 69 of                 status and which specific differences remained statistically signif-
                                                                                                                     Americans at different levels of education. Total net worth was                icant.
                                                                                                                     computed in the SIPP using a broad definition of assets, including                Educational attainment as mediator of proband-control dif-
                                                                                                                     savings, equities, bonds, businesses, home equity, real estate, and            ferences in financial outcomes. Table S4 reports estimated ef-
                                                                                                                     retirement accounts. Each member of the PALS sample was assigned               fects from path analysis models with educational attainment me-
                                                                                                                     the net worth projection created using respondents in the census               diating the effect of childhood ADHD on financial outcomes. The
                                                                                                                     sample with the same education as the PALS participant at age 30.              indirect (i.e., mediated) effect was in the expected direction and
                                                                                                                     However, this procedure does not account for known ADHD/control                statistically significant for all four outcomes: monthly income (p ⬍
                                                                                                                     differences in employment status (Kuriyan et al., 2013), annual in-            .001), money in savings (p ⬍ .001), living with parents/family
                                                                                                                     come (Hechtman et al., 2016), or savings behavior (Barkley et al.,             (p ⬍ .001), and regularly receiving money from parents/family
                                                                                                                     2008). The second method of projection (Method B) addressed these              (p ⬍ .10). Probands had lower educational attainment at age 25,
                                                                                                                     limitations by combining the more detailed ACS income data with                which in turn was associated with worse financial functioning at
                                                                                                                     three assumptions: (a) the savings rate in the control group, (b) the          age 30. The direct effect was in the expected direction for all four
                                                                                                                     savings rate in the ADHD group, and (c) the annual return on savings           outcomes and statistically significant for three of the four (the
                                                                                                                     (i.e., interest rate). We projected the group difference in net worth at       exception being money in savings). Thus, there remained a signif-
                                                                                                                     retirement across a range of values for these assumptions.                     icant direct effect of childhood ADHD on financial outcomes at
                                                                                                                                                                                                    age 30 that was not mediated by educational attainment at age 25.
                                                                                                                                                    Results
                                                                                                                                                                                                    Analysis 2: Proband/Control Differences in Change
                                                                                                                     Analysis 1: Proband/Control Differences at Age 30                              From Age 25 to Age 30
                                                                                                                        Table 1 reports financial outcomes at age 30 for the ADHD and                 Table 1 reports the change in each group from age 25 to age 30.
                                                                                                                     control groups. By self-report, probands were more likely than                 Figure 2 illustrates four key trends. By self-report, the ADHD
                                                                                                                     controls to be unemployed (22% vs. 13%) and living with parents/               group had exhibited a significantly smaller reduction than the
                                                                                                                     family (33% vs. 12%), were earning 37% less per month (mean of                 control group in the proportion living with parents or family,
                                                                                                                     ⬃$2,211 vs. $3,530), and had 66% less money in savings ($3,990                 dropping from 40% to 33% (ADHD) versus from 28% to 12%
                                                                                                                     vs. $9,970). Probands were also spending less than controls in                 (control). Probands had increased their monthly income (⫹$285
                                                                                                                     monthly rent ($490 vs. $852), had fewer credit cards (1.5 vs. 2.7),            vs. ⫹$974), monthly rent (⫹$103 vs. ⫹$340), and savings
                                                                                                                     had been rejected for a credit card more frequently, and were less             (⫹$1,508 vs. ⫹$3,722) significantly less than had controls. Pro-
                                                                                                                     likely to own a home (22% vs. 42%).                                            bands had acquired fewer additional credit cards than had controls
                                                                                                                        By parent report, probands were more likely than controls to be             and had been rejected for more new credit card applications.
                                                                                                                     living with parents/family (30% vs. 9%), to be regularly receiving             Finally, while the proportion of controls owning a home had




                                                                                                                                                                                                4                                                    Exhibit 81
                                                             This document is copyrighted by the American Psychological Association or one of its allied publishers.
                                                          This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.


                                                                                                                                                                                                                                       164




             Table 1
             Financial Trajectories of Controls and Probands From Ages 25 to 30

                                                                                                                              Descriptive statistics                                                           Inference
                                                                                           Mean (or proportion)                       Mean (or proportion)                   Change in mean from
                                                                                               at age 25                                   at age 30                             age 25 to 30
                                                                                                                                                                                                     Diff. at age     Diff.-in-diff.
             Informant                         Outcome                               Controls              Probands             Controls                   Probands         Controls    Probands    30 significant?   significant?
                                                                                                                                                                                                           ⴱ
              Adult      Currently employed full-time                                    72%                  50%                   80%                        65%             ⫹8%        ⫹15%
                                                                                                                                                                                                           ⴱ
                         Currently unemployed                                            17%                  28%                   13%                        22%             ⫺4%         ⫺6%
                                                                                                                                                                                                           ⴱ               ⴱa
                         Living with parents/family                                      28%                  40%                   12%                        33%            ⫺16%         ⫺7%
                                                                                                                                                                                                           ⴱ
                         Regularly receives money from parents/family                    11%                  12%                    5%                        11%             ⫺6%         ⫺1%
                                                                                                                                                                                                           ⴱ               ⴱ
                         Monthly rent/housing expenses                           $ 512 [183, 719]     $ 387 [0, 638]       $ 852 [436, 1204]           $ 490 [0, 707]        ⫹340        ⫹103
                         Receiving welfare/government assistance                          2%                  12%                    6%                        11%             ⫹3%         ⫺2%
                                                                                                                                                                                                           ⴱ               ⴱ
                         Monthly income                                          $2,556 [974, 3485]   $1,926 [810, 2832]   $3,530 [1724, 4548]         $2,211 [809, 2927]    ⫹974        ⫹285
                                                                                                                                                                                                           ⴱ               ⴱ
                         Money in savings account                                $6,247 [0, 4720]     $2,482 [0, 1400]     $9,970 [13, 8545]           $3,990 [0, 2191]     ⫹3,722      ⫹1,508
                                                                                                                                                                                                           ⴱ               ⴱ
                         Number of credit cards                                     2.36 [1, 3]          1.38 [0, 2]          2.68 [1, 4]                 1.51 [0, 2]           ⫹.32        ⫹.13
                                                                                                                                                                                                           ⴱ               ⴱ
                         Number of times rejected for credit card                   1.11 [0, 1]          1.60 [0, 2]           .83 [0, 1]                 2.13 [0, 2]           ⫺.28        ⫹.53
                         Number of times credit card cancelled by issuer             .26 [0, 0]           .29 [0, 0]           .25 [0, 0]                  .31 [0, 0]           ⫺.01        ⫹.01
                         Ever moved back home after first leaving                        23%                  29%                   28%                        30%             ⫹6%         ⫹1%
                         How many times moved back home after first leaving          .27 [0, 0]           .38 [0, 1]           .36 [0, 1]                  .43 [0, 1]           ⫹.09        ⫹.04
                         Has debt                                                        38%                  41%                   41%                        39%             ⫹3%         ⫺3%




5
                         Money in debt                                           $ 1842 [0, 3513]     $ 1889 [0, 3477]     $ 2299 [0, 3400]            $ 2163 [0, 3277]      ⫹458        ⫹274
                         Ever received emergency funds from parents                      31%                  38%                  35%                         37%             ⫹4%         ⫺0%
                         Number of times in past year received emergency funds
                                                                                                                                                                                                                                       PELHAM ET AL.




                            from parents                                            .47 [0, 0]            .68 [0, 1]          .40 [0, 0]                  .71 [0, 1]            ⫺.06         ⫹.03
                         Money in emergency funds received in past year from
                            parents                                              $ 270 [0, 0]         $ 518 [0, 201]       $ 414 [0, 0]                $ 506 [0, 0]          ⫹144         ⫺13
                                                                                                                                                                                                           ⴱ               ⴱ
                         Owns a home                                                   38%                  33%                  42%                         22%               ⫹4%        ⫺11%
                                                                                                                                                                                                           ⴱ               ⴱ
              Parent     Living with parents/family                                    28%                  35%                    9%                        30%              ⫺18%         ⫺5%
                                                                                                                                                                                                           ⴱ
                         Regularly receives money from parents/family                  13%                  20%                    8%                        23%               ⫺5%         ⫹2%
                                                                                                                                                                                                           ⴱ
                         Ever received emergency funds from parents                    46%                  55%                   37%                        56%               ⫺9%         ⫹1%
                         Number of times in past year received emergency funds
                                                                                                                                                                                                           ⴱ               ⴱ
                            from parents                                           1.06 [0, 2]           1.54 [0, 2]          .95 [0, 1]                 2.11 [0, 3]            ⫺.10         ⫹.56
                         Money in emergency funds received in past year from
                            parents                                              $ 427 [0, 348]       $ 590 [0, 376]       $1,169 [0, 210]             $1,259 [0, 568]       ⫹742        ⫹668
                         Parent ever cosigned loan                                     11%                   8%                     7%                         9%             ⫺4%         ⫹0%
                                                                                                                                                                                                           ⴱ
                         Other adult provides financial assistance                     13%                  20%                     7%                        21%             ⫺6%         ⫹1%
                                                                                                                                                                                                           ⴱ
                         Ever moved back home after first leaving                      21%                  33%                    27%                        41%             ⫹6%         ⫹8%
                                                                                                                                                                                                           ⴱ               ⴱ
                         How many times moved back home after first leaving        .24 [0, 0]           .49 [0, 1]            .37 [0, 1]                  .80 [0, 1]           ⫹.13        ⫹.31

             Note. Values in “Descriptive statistics” section are either percentage of sample responding “yes” to criterion or mean [25th percentile, 75th percentile]. Rightmost two columns indicate statistical
             significance of (a) the difference between ADHD and control groups at age 30 and (b) of the difference-in-differences from age 25 to 30 (␣ ⫽ .05, all tests two-sided). Coefficients and confidence
             intervals corresponding to the statistical tests in the rightmost columns are reported in Table S6. N ⫽ 604 throughout.
             a
               Significant per logistic regression but not per linear probability model (see online supplemental material for discussion).
             ⴱ
               p ⬍ .05.
                                                                                                                                                                                                                                                       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 152 of 486




Exhibit 81
                                                                                                                            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 153 of 486
                                                                                                                                                                                      FINANCES AT AGE 30                                                                 165
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                        Figure 1. Self-report and parent-report were discrepant for probands but not controls. Four binary financial status
                                                                                                                                        indicators were reported by both participants and their parents. On more subjective indicators (cf. living with parents),
                                                                                                                                        adults with a history of childhood ADHD (left panel) provide more positive report than do their parents. No such gap
                                                                                                                                        is observed for control adults (right panel). ADHD ⫽ attention deficit hyperactivity disorder.

                                                                                                                     increased from 38% to 42%, the proportion of probands owning a                    net worth 35% lower than that of controls ($410,000 vs.
                                                                                                                     home had decreased from 33% to 22%. By parent report, probands                    $630,000), reflecting a deficit of $220,000. Estimates based on the
                                                                                                                     had exhibited a significantly smaller reduction than controls in the              projected lifetime income (Method B) accounted for group differ-
                                                                                                                     proportion living with parents/family and a significantly greater                 ences in employment patterns and growth in income but required
                                                                                                                     increase than controls in the number of times they moved back in                  further assumptions. Group differences in projected net worth at
                                                                                                                     with parents after first moving out. Probands had also increased the              retirement varied greatly as a function of the assumed savings rates
                                                                                                                     number of times they received emergency funds from parents in                     and return on investment, ranging from $70,000 to $1.45 million.
                                                                                                                     the past year, while the controls exhibited a slight decrease.                    Assuming savings rates of 5% in both groups and an annual return
                                                                                                                                                                                                       on investment of 7%, the ADHD group was projected to have 40%
                                                                                                                     Analysis 3: Proband/Control Differences in Projected                              lower net worth at retirement (deficit of $270,000). When the
                                                                                                                     Lifetime Income                                                                   savings rate was assumed to be lower in the ADHD group (i.e., 3%
                                                                                                                                                                                                       in ADHD group vs. 5% in control group), the ADHD group was
                                                                                                                        Projections based on education and employment status at age 30
                                                                                                                                                                                                       projected to have 64% lower net worth (deficit of $431,000).
                                                                                                                     (Method A) suggested that males in the control group would earn
                                                                                                                                                                                                       Results under other combinations of assumptions are shown in
                                                                                                                     $1.10 million more than those in the ADHD group over their
                                                                                                                                                                                                       Table S5 and Figure S2.
                                                                                                                     lifetime ($2.26 million vs. $3.36 million), or 49% more. Examin-
                                                                                                                     ing trajectory from age 25 to age 30, whereas the controls captured
                                                                                                                     most (80%) of the increase in income expected based on their                                                       Discussion
                                                                                                                     education and employment, the probands captured only half (49%)
                                                                                                                                                                                                          We used a prospective, longitudinal, case-control design to
                                                                                                                     of the expected increase, displaying flatter income growth than
                                                                                                                                                                                                       compare the early trajectories of financial functioning in (a) per-
                                                                                                                     expected (see Figure 3). After rescaling each group’s projected
                                                                                                                                                                                                       sons diagnosed with ADHD during childhood and (b) demograph-
                                                                                                                     earnings trajectory accordingly (Method B), the overall deficit
                                                                                                                                                                                                       ically matched controls with no history of ADHD. At age 30,
                                                                                                                     associated with ADHD grew to $1.25 million. Controls ($3.06
                                                                                                                                                                                                       adults with a history of childhood ADHD showed deficits across
                                                                                                                     million) were expected to earn 70% more than ADHD adults
                                                                                                                                                                                                       almost all financial indicators, including income, savings, employ-
                                                                                                                     ($1.80 million) over their lifetime. Figure 4 shows the projected
                                                                                                                                                                                                       ment status, and dependence on parents and other adults. Substan-
                                                                                                                     mean income for the ADHD and control groups across the life
                                                                                                                                                                                                       tial and pervasive deficits were apparent even when probands no
                                                                                                                     span.
                                                                                                                                                                                                       longer met DSM symptom criteria for ADHD (or exhibited no
                                                                                                                     Analysis 4: Proband/Control Differences in Projected                              DSM symptoms whatsoever). Moreover, the magnitude of several
                                                                                                                                                                                                       key ADHD-related deficits had increased from age 25 to age 30.
                                                                                                                     Net Worth at Retirement
                                                                                                                                                                                                       While the control group increased income and savings, moved out
                                                                                                                       Projections based on the Census’ SIPP data (Method A) sug-                      from parents’ homes, and transitioned to supporting themselves
                                                                                                                     gested that male probands would reach retirement age with a mean                  independently, the ADHD group achieved only small increases in




                                                                                                                                                                                                  6                                                                 Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 154 of 486
                                                                                                                     166                                                                 PELHAM ET AL.
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                         Figure 2. Probands and controls diverged between age 25 and age 30. Confidence intervals of 95% about the means
                                                                                                                                         were constructed using nonparametric bootstrap resampling (5,000 resamples). Dollar amounts in 2018 USD. Based
                                                                                                                                         on available data for each group at each age. ADHD ⫽ attention deficit hyperactivity disorder. See the online article
                                                                                                                                         for the color version of this figure.



                                                                                                                     earnings and savings and sustained their financial dependence on                 ment age and, thus, have fewer resources of their own to share.
                                                                                                                     parents, family, and other adults. Projections of lifetime income                Continued care is a common burden for parents of children with
                                                                                                                     suggest that males with childhood ADHD were expected to earn                     autism and other developmental disabilities, with findings indicating
                                                                                                                     $1.25 million less than controls over the duration of their working              adverse impact on the physical health, mental health, and finances of
                                                                                                                     life, reaching retirement with 40 –75% lower net worth. Taken                    parents as these children enter adulthood but remain dependent (Fu-
                                                                                                                     together, results suggest a poor financial prognosis for the clinic-             jiura, 2010; Lunsky, Tint, Robinson, Gordeyko, & Ouellette-Kuntz,
                                                                                                                     referred children with ADHD that were followed in this study.                    2014; Seltzer, Floyd, Song, Greenberg, & Hong, 2011). Our results
                                                                                                                                                                                                      suggest that children with ADHD may be on dependence trajectories
                                                                                                                     Modal Outcome of Probands at Age 30 Was Financial                                like those of children routinely viewed as having more serious “child-
                                                                                                                     Dependence on Others                                                             hood” developmental disabilities.
                                                                                                                                                                                                         Findings should not be mistaken as indicating that all children
                                                                                                                        The financial status of the ADHD group at age 30 significantly                with ADHD have poor financial outcomes. While somewhat arbi-
                                                                                                                     lagged that of the control group at age 25 (see Table 1). Even with five         trary, suppose that we define a “good enough” financial outcome
                                                                                                                     additional years of opportunity for occupational development, the                at age 30 as (a) being employed full-time, (b) having more than
                                                                                                                     adults with a history of childhood ADHD were still reporting lower               $400 in savings (i.e., enough to handle an emergency expense;
                                                                                                                     monthly income, less money in savings, and higher rates of unem-                 Federal Reserve Board, 2018), and (c) not being reliant on parents,
                                                                                                                     ployment, living at home, and regularly receiving financial support              family, other adults, or welfare programs for regular financial
                                                                                                                     from others. Combining across informants, two thirds of the probands             support. At age 30, 15% of probands met these criteria for a “good
                                                                                                                     exhibited some form of financial dependence at age 30 (cf. 30% of                enough” financial outcome (cf. 45% of controls).
                                                                                                                     controls). Half were unemployed and/or living with parents (cf. 25%).
                                                                                                                     Nearly half were regularly receiving money from parents, other                   Large Financial Deficits Even When DSM Symptoms
                                                                                                                     adults, and/or the government (cf. 20%). Moreover, these statistics
                                                                                                                                                                                                      of ADHD Have Desisted
                                                                                                                     may obscure reliance on sources not included in our questionnaire
                                                                                                                     (e.g., spouses, siblings). For example, considering only those in the               Unfortunately, even probands who no longer met DSM symptom
                                                                                                                     ADHD group that remained single at age 30, 76% were living with                  criteria for ADHD at age 30 still exhibited substantial and pervasive
                                                                                                                     parents and/or regularly receiving money from others.                            financial deficits relative to controls (Table S3). In other words,
                                                                                                                        Probands’ reliance on their parents for housing and income at age             remission of DSM symptoms did not imply remission of impairment.
                                                                                                                     30 may be particularly damaging because parents are nearing retire-              Even completely desistant probands still reported significantly lower




                                                                                                                                                                                                 7                                                               Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 155 of 486
                                                                                                                                                                                     FINANCES AT AGE 30                                                             167
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                         Figure 3. Male probands captured only half of projected increase in income from age 25 to age 30. Solid lines
                                                                                                                                         indicate actual growth in income observed in Pittsburgh ADHD Longitudinal Study (PALS) data, and dotted
                                                                                                                                         lines indicate projected growth in income based on census data. Male probands increased their income from age
                                                                                                                                         25 to age 30 substantially less than expected, capturing only 49% of anticipated gains in income (i.e., only the
                                                                                                                                         shaded part of triangle beneath dotted red line). In contrast, male controls captured most of anticipated gains in
                                                                                                                                         income (i.e., the shaded part of triangle beneath dotted blue line). Census projections are based on employment
                                                                                                                                         status and education of participants at age 25. Performance relative to census projections must be interpreted with
                                                                                                                                         geographical and secular effects in mind (i.e., participants were seeking work in the Western Pennsylvania
                                                                                                                                         economy, and the mean age of participants at start of Great Recession was 25.3; see online supplemental material
                                                                                                                                         for further discussion). See the online article for the color version of this figure.

                                                                                                                     income than controls ($2,704 vs. $3,530), had fewer credit cards (2.7           pants become older. Adults with a history of ADHD displayed
                                                                                                                     vs. 5.2), and were more likely to be living with parents (25% vs. 9%)           flatter growth than controls in earnings and savings and sustained
                                                                                                                     and receiving financial assistance from other adults (19% vs. 7%).              (rather than decreased) financial dependence on parents and others
                                                                                                                     While these individuals no longer exhibited any DSM symptoms of                 (see Figure 2). By age 30, adults with a history of ADHD were
                                                                                                                     ADHD (by self- and parent- report), their poor financial outcomes               already earning 37% less than controls, a reduction similar to that
                                                                                                                     relative to controls make it difficult to argue they were no longer             associated with serious mental illness (42%; Kessler et al., 2008)
                                                                                                                     experiencing the condition (Patterson, 1993). Rather, the DSM symp-             and exceeding those associated with early onset chronic depression
                                                                                                                     toms originally written to identify ADHD in childhood (American                 (12–18%; Berndt et al., 2000) or post-traumatic stress disorder
                                                                                                                     Psychiatric Association, 1980; Conners, 1969) may fail to capture the           (16%; Savoca & Rosenheck, 2000). Projections using the matched
                                                                                                                     nature of ADHD-related deficits in adulthood. Our data show that
                                                                                                                                                                                                     census data (Figure 4, Method B) suggest that the ADHD-control
                                                                                                                     clinicians should expect residual impairment in a critical area of life
                                                                                                                                                                                                     gap will widen to an eventual 45% reduction in income at age 50.
                                                                                                                     functioning (i.e., personal finances) even when adults with a history of
                                                                                                                                                                                                        We estimated that the probands will reach retirement with a
                                                                                                                     ADHD and their parents endorse no current DSM symptoms of
                                                                                                                                                                                                     mean net worth 40% lower than that of controls, even when
                                                                                                                     ADHD whatsoever (Merrill et al., 2019).
                                                                                                                                                                                                     accounting only for differences in education accrued by age 30.
                                                                                                                                                                                                     Yet adults with a history of childhood ADHD save a smaller
                                                                                                                     Gap Between Probands and Controls Grows
                                                                                                                                                                                                     percentage of their salary (3% vs. 11%; Barkley et al., 2008) and
                                                                                                                     Over Time
                                                                                                                                                                                                     are less likely to be saving for retirement (29% vs. 55%; Barkley
                                                                                                                       Comparison of the age 25 and age 30 data shows that the gap                   et al., 2008). Estimates accounting for differences in savings and
                                                                                                                     between the ADHD and control groups is growing as the partici-                  employment patterns suggested the reduction in net worth at




                                                                                                                                                                                                8                                                              Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 156 of 486
                                                                                                                     168                                                               PELHAM ET AL.
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                         Figure 4. Projected income of control and proband males across life span. Based on individuals in census data
                                                                                                                                         matched to ADHD and control groups on employment status and education at age 30. Left panel (Method A)
                                                                                                                                         shows estimates treating ADHD and control adults as exchangeable, conditional on education and employment.
                                                                                                                                         Right panel (Method B) shows estimates that rescale projections based on the observed degree to which ADHD
                                                                                                                                         and control groups tracked their census projections between ages 25 and 30. Curves in right panel are lower than
                                                                                                                                         curves in right panel since both groups underperformed census projections between ages 25 and 30 (see Figure
                                                                                                                                         3). ADHD ⫽ attention deficit hyperactivity disorder. See the online article for the color version of this figure.



                                                                                                                     retirement is arguably closer to 64% and quite plausibly as high as            young adulthood. However, there has been very little work in this area
                                                                                                                     75%. The combination of reduced earning potential and impulsive,               (Gordon & Fabiano, 2019). Paradigms such as vocational training,
                                                                                                                     present-focused financial decision-making (Barkley et al., 2008)               supported employment, and counseling on personal finances (Drake,
                                                                                                                     seems likely to produce a high rate of financial difficulties and              Skinner, Bond, & Goldman, 2009; Marshall et al., 2014; Wehman,
                                                                                                                     reliance on others when those with childhood ADHD reach retire-                Chan, Ditchman, & Kang, 2014) may be of use in developing clinical
                                                                                                                     ment age.                                                                      approaches that can help those with ADHD increase income and
                                                                                                                        Assuming a prevalence rate of 8.4% (Danielson et al., 2018), our            savings, improve personal finance habits, and reduce dependence on
                                                                                                                     data suggest that the adult sequela of childhood ADHD is associated            parents, other adults, and public assistance.
                                                                                                                     with $301 billion in annual lost income in the United States (see                 In addition, mediation analyses suggested that lower educational
                                                                                                                     online supplemental material for back-of-the-envelope calculations).           attainment may be a key mechanism driving ADHD-related deficits in
                                                                                                                     Nonetheless, analyses have likely underestimated the magnitude of              long-term financial functioning. Probands were more likely to have
                                                                                                                     the economic deficit associated with childhood ADHD. First, ADHD               dropped out of high school (9% vs. 1%) and less likely to have
                                                                                                                     conveys a substantial positive bias in self-evaluation (Hoza et al.,           completed a bachelor’s degree (14% vs. 53%), two educational mile-
                                                                                                                     2002; J. S. Owens et al., 2007; Sibley et al., 2012), and this bias was        stones that are associated with significant increases in earnings (Day
                                                                                                                     indeed present in report of financial dependence (see Figure 1). Thus,         & Newburger, 2002). Thus, educational supports and interventions
                                                                                                                     on financial outcomes for which we did not obtain parent report (e.g.,         that can help those with ADHD attain these milestones may be an
                                                                                                                     income, savings), we likely underestimated the ADHD-related deficit.           important means of improving long-term financial outcomes (Evans,
                                                                                                                     Second, existing literature suggests that ADHD adults are more likely          Langberg, Egan, & Molitor, 2014; Sibley, Kuriyan, Evans, Waxmon-
                                                                                                                     than controls to quit or lose their jobs and hold jobs for a shorter           sky, & Smith, 2014). Unfortunately, educational supports for children
                                                                                                                     duration of time (Barkley et al., 2006; Hechtman et al., 2016; Kuriyan         with ADHD tend to decrease in intensity as they grow older, even as
                                                                                                                     et al., 2013). Since our income projections assumed that employment            dropout is becoming a more salient possibility (e.g., Wagner, Marder,
                                                                                                                     status was constant beyond age 30, they likely underestimated the              & Blackorby, 2002).
                                                                                                                     ADHD-related deficit.
                                                                                                                                                                                                    Strengths and Limitations
                                                                                                                     Clinical Implications
                                                                                                                                                                                                      This is the first prospective study of the financial outcomes of
                                                                                                                        Taken together, results suggest there is great need for interventions       childhood ADHD to characterize how the deficits associated with
                                                                                                                     that can improve financial functioning as children with ADHD reach             ADHD evolve over time. It is also the first study to use early




                                                                                                                                                                                                9                                                            Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 157 of 486
                                                                                                                                                                                 FINANCES AT AGE 30                                                                   169

                                                                                                                     financial trajectories to project net worth at retirement. Our sample                                  Conclusion
                                                                                                                     size is 2– 4 times larger than all prior longitudinal studies except
                                                                                                                                                                                                 The financial prognosis of those diagnosed with ADHD during
                                                                                                                     the MTA (Hechtman et al., 2016), our inclusion of parent report is
                                                                                                                                                                                              childhood is poor, with the modal outcome at age 30 being
                                                                                                                     the most extensive to date, and our mean age of follow-up is older
                                                                                                                                                                                              dependence on others. Trajectories from age 25 to age 30 indicate
                                                                                                                     than all but one previous study (Klein et al., 2012).
                                                                                                                                                                                              sustained or growing deficits relative to controls on nearly all
                                                                                                                        Generalizability of findings may be limited by the sample,
                                                                                                                                                                                              financial measures, suggesting that as participants in the prospec-
                                                                                                                     which consisted of children with ADHD from treatment-seeking,
                                                                                                                                                                                              tive cohort studies grow older, an increasingly negative picture
                                                                                                                     primarily Caucasian families from a single geographic region.            will emerge. Just as children with ADHD may take longer than
                                                                                                                     These limitations are endemic to the existing prospective, longi-        peers to reach developmental milestones such as staying seated in
                                                                                                                     tudinal studies with a large cohort of DSM-diagnosed children with       the classroom, adults with a history of ADHD may take longer
                                                                                                                     ADHD (Barkley et al., 2006; Biederman et al., 2012; Hechtman et          than peers to reach financial independence. Interventions for teens
                                                                                                                     al., 2016; Klein et al., 2012; E. B. Owens et al., 2017). Relative to    and young adults should focus on the development of functional
                                                                                                                     community samples, clinic-referred samples like PALS may (a)             life skills (e.g., with vocational training) rather than just the re-
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     exaggerate proband-control differences if families of children with      duction of DSM symptoms, since substantial deficits were present
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     more severe ADHD are more likely to present for treatment or (b)         even for those adults whose symptoms had apparently remitted.
                                                                                                                     attenuate proband-control differences due to exclusion criteria          The literature on developmental delay or serious mental illness has
                                                                                                                     (e.g., IQ below 80). While participants were recruited from a            long regarded vocational training and support as a primary com-
                                                                                                                     single geographic region, the only comparable study that has             ponent of effective treatment of young adults (Burns et al., 2007;
                                                                                                                     included children recruited in multiple geographical regions (i.e.,      Campbell, Bond, & Drake, 2011; Moore & Schelling, 2015; We-
                                                                                                                     the Multimodal Treatment of ADHD Study) has generally failed to          hman et al., 2014). Our results suggest that ADHD should likewise
                                                                                                                     find that results vary by site (e.g., Molina et al., 2009). Especially   be conceptualized as a chronic condition often requiring consid-
                                                                                                                     reassuring is that one of these sites was at Pittsburgh, the same        erable, potentially lifelong support from others (e.g., family,
                                                                                                                     location of the PALS sample. Nonetheless, we emphasize that the          spouses, social service agencies). Parents may benefit from being
                                                                                                                     current results are most justifiably generalized to Caucasian boys       informed of this prognosis and its implications for their own
                                                                                                                     with ADHD. Generalizability is also stronger when focusing on            financial planning (Zhao et al., 2019).
                                                                                                                     the relative financial functioning of probands and controls (e.g.,
                                                                                                                     ratio of incomes) since participants’ absolute level of financial
                                                                                                                                                                                                                             References
                                                                                                                     functioning may be in part driven by economic conditions in              Abayomi, K., Gelman, A., & Levy, M. (2008). Diagnostics for multivariate
                                                                                                                     Western Pennsylvania.                                                      imputations. Journal of the Royal Statistical Society Series C: Applied
                                                                                                                        In addition, the use of a case-control design limits causal             Statistics, 57, 273–291. http://dx.doi.org/10.1111/j.1467-9876.2007
                                                                                                                     inference. While controls were recruited to match the probands             .00613.x
                                                                                                                                                                                              Ai, C., & Norton, E. C. (2003). Interaction terms in logit and probit models.
                                                                                                                     in age, sex, race, and level of parent education, they could not
                                                                                                                                                                                                Economics Letters, 80, 123–129. http://dx.doi.org/10.1016/S0165-
                                                                                                                     be equated on all features. A portion of the difference in                 1765(03)00032-6
                                                                                                                     outcome between probands and controls might be caused by                 Altszuler, A. R., Page, T. F., Gnagy, E. M., Coxe, S., Arrieta, A., Molina,
                                                                                                                     differences in factors besides ADHD (Rothman, Greenland, &                 B. S. G., & Pelham, W. E., Jr. (2016). Financial dependence of young
                                                                                                                     Lash, 2008), such as psychiatric comorbidities in childhood or             adults with childhood ADHD. Journal of Abnormal Child Psychology,
                                                                                                                     adulthood (e.g., SUD, CD). While it is conceptually difficult to           44, 1217–1229. http://dx.doi.org/10.1007/s10802-015-0093-9
                                                                                                                     separate the effects of related forms of psychopathology                 American Psychiatric Association. (1980). DSM–III: Diagnostic and sta-
                                                                                                                                                                                                tistical manual of mental disorders (3rd ed.). Washington, DC: Author.
                                                                                                                     (Meehl, 1971; Miller & Chapman, 2001), we emphasize the
                                                                                                                                                                                              Barkley, R. A., Fischer, M., Smallish, L., & Fletcher, K. (2002). The
                                                                                                                     need for caution in attributing the observed differences solely to         persistence of attention-deficit/hyperactivity disorder into young adult-
                                                                                                                     ADHD. Similarly, mediation analyses were correlational—the                 hood as a function of reporting source and definition of disorder. Journal
                                                                                                                     apparent relation between educational attainment and financial             of Abnormal Psychology, 111, 279 –289. http://dx.doi.org/10.1037/0021-
                                                                                                                     outcomes could be driven by other factors (Valente, Pelham,                843X.111.2.279
                                                                                                                     Smyth, & MacKinnon, 2017).                                               Barkley, R. A., Fischer, M., Smallish, L., & Fletcher, K. (2006). Young
                                                                                                                        Additional limitations stem from the measurement of finan-              adult outcome of hyperactive children: Adaptive functioning in major
                                                                                                                                                                                                life activities. Journal of the American Academy of Child & Adolescent
                                                                                                                     cial outcomes. We did not have access to objective financial
                                                                                                                                                                                                Psychiatry, 45, 192–202. http://dx.doi.org/10.1097/01.chi.0000189134
                                                                                                                     records (e.g., tax returns, credit reports, bank statements) that          .97436.e2
                                                                                                                     could overcome the positive bias of participants with self-              Barkley, R. A., Murphy, K. R., & Fischer, M. (2008). ADHD in adults:
                                                                                                                     reported ADHD, produce more accurate income and net worth                  What the science says. New York, NY: Guilford Press.
                                                                                                                     projections, and reduce our dependence on modeling assump-               Berndt, E. R., Koran, L. M., Finkelstein, S. N., Gelenberg, A. J., Kornstein,
                                                                                                                     tions. More frequent data collection (e.g., several waves per              S. G., Miller, I. M., . . . Keller, M. B. (2000). Lost human capital from
                                                                                                                     year) with more granular measures (e.g., expenses separated by             early-onset chronic depression. The American Journal of Psychiatry,
                                                                                                                                                                                                157, 940 –947. http://dx.doi.org/10.1176/appi.ajp.157.6.940
                                                                                                                     spending category, job application behavior among the unem-
                                                                                                                                                                                              Biederman, J., Petty, C. R., Woodworth, K. Y., Lomedico, A., Hyder,
                                                                                                                     ployed, planfulness in money management) would shed light on               L. L., & Faraone, S. V. (2012). Adult outcome of attention-deficit/
                                                                                                                     the specific mechanisms contributing to probands’ poor finan-              hyperactivity disorder: A controlled 16-year follow-up study. The Jour-
                                                                                                                     cial functioning and facilitate the design of supportive inter-            nal of Clinical Psychiatry, 73, 941–950. http://dx.doi.org/10.4088/JCP
                                                                                                                     ventions (Gordon & Fabiano, 2019).                                         .11m07529




                                                                                                                                                                                          10                                                          Exhibit 81
                                                                                                                              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 158 of 486
                                                                                                                     170                                                                    PELHAM ET AL.


                                                                                                                     Burns, T., Catty, J., Becker, T., Drake, R. E., Fioritti, A., Knapp, M., . . .   Julian, T. (2012). Work-life earnings by field of degree and occupation for
                                                                                                                       the EQOLISE Group. (2007). The effectiveness of supported employ-                people with a bachelor’s degree (ACSBR/11– 04). Washington, DC:
                                                                                                                       ment for people with severe mental illness: A randomised controlled              U.S. Census Bureau.
                                                                                                                       trial. The Lancet, 370, 1146 –1152. http://dx.doi.org/10.1016/S0140-           Julian, T., & Kominski, R. (2011). Education and synthetic work-life
                                                                                                                       6736(07)61516-5                                                                  earnings estimates (No. ACS-14). Washington, DC: U.S. Census Bu-
                                                                                                                     Campbell, K., Bond, G. R., & Drake, R. E. (2011). Who benefits from                reau.
                                                                                                                       supported employment: A meta-analytic study. Schizophrenia Bulletin,           Kessler, R. C., Heeringa, S., Lakoma, M. D., Petukhova, M., Rupp, A. E.,
                                                                                                                       37, 370 –380.                                                                    Schoenbaum, M., . . . Zaslavsky, A. M. (2008). Individual and societal
                                                                                                                     Collins, L. M., Schafer, J. L., & Kam, C.-M. (2001). A comparison of               effects of mental disorders on earnings in the United States: Results from
                                                                                                                       inclusive and restrictive strategies in modern missing data procedures.          the national comorbidity survey replication. The American Journal of
                                                                                                                       Psychological Methods, 6, 330 –351. http://dx.doi.org/10.1037/1082-              Psychiatry, 165, 703–711. http://dx.doi.org/10.1176/appi.ajp.2008
                                                                                                                       989X.6.4.330                                                                     .08010126
                                                                                                                     Conners, C. K. (1969). A teacher rating scale for use in drug studies with       Kim, Y., & Steiner, P. M. (2019). Gain scores revisited: A graphical
                                                                                                                       children. The American Journal of Psychiatry, 126, 884 – 888. http://dx          models perspective. Sociological Methods & Research. Advance online
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                       .doi.org/10.1176/ajp.126.6.884                                                   publication. http://dx.doi.org/10.1177/0049124119826155
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     Cox, D. R. (1970). Simple regression. Analysis of binary data (pp. 33– 42).      Klein, R. G., Mannuzza, S., Olazagasti, M. A. R., Roizen, E., Hutchison,
                                                                                                                       London, UK: Methuen.                                                             J. A., Lashua, E. C., & Castellanos, F. X. (2012). Clinical and functional
                                                                                                                     Danielson, M. L., Bitsko, R. H., Ghandour, R. M., Holbrook, J. R., Kogan,          outcome of childhood attention-deficit/hyperactivity disorder 33 years
                                                                                                                       M. D., & Blumberg, S. J. (2018). Prevalence of parent-reported ADHD              later. Archives of General Psychiatry, 69, 1295–1303. http://dx.doi.org/
                                                                                                                       diagnosis and associated treatment among U.S. children and adolescents,          10.1001/archgenpsychiatry.2012.271
                                                                                                                       2016. Journal of Clinical Child and Adolescent Psychology, 47, 199 –           Kuriyan, A. B., Pelham, W. E., Jr., Molina, B. S. G., Waschbusch, D. A.,
                                                                                                                       212. http://dx.doi.org/10.1080/15374416.2017.1417860                             Gnagy, E. M., Sibley, M. H., . . . Kent, K. M. (2013). Young adult
                                                                                                                     Day, J. C., & Newburger, E. C. (2002). The big payoff: Educational                 educational and vocational outcomes of children diagnosed with ADHD.
                                                                                                                       attainment and synthetic estimates of work-life earnings (No. P23-210).          Journal of Abnormal Child Psychology, 41, 27– 41. http://dx.doi.org/10
                                                                                                                       Washington, DC: U.S. Census Bureau.
                                                                                                                                                                                                        .1007/s10802-012-9658-z
                                                                                                                     Drake, R. E., Skinner, J. S., Bond, G. R., & Goldman, H. H. (2009). Social
                                                                                                                                                                                                      Lunsky, Y., Tint, A., Robinson, S., Gordeyko, M., & Ouellette-Kuntz, H.
                                                                                                                       security and mental illness: Reducing disability with supported employ-
                                                                                                                                                                                                        (2014). System-wide information about family carers of adults with
                                                                                                                       ment. Health Affairs, 28, 761–770. http://dx.doi.org/10.1377/hlthaff.28
                                                                                                                                                                                                        intellectual/developmental disabilities. Journal of Policy and Practice in
                                                                                                                       .3.761
                                                                                                                                                                                                        Intellectual Disabilities, 11, 8 –18. http://dx.doi.org/10.1111/jppi.12068
                                                                                                                     Evans, S. W., Langberg, J. M., Egan, T., & Molitor, S. J. (2014). Middle
                                                                                                                                                                                                      MacKinnon, D. P., Fairchild, A. J., & Fritz, M. S. (2007). Mediation
                                                                                                                       school-based and high school-based interventions for adolescents with
                                                                                                                                                                                                        analysis. Annual Review of Psychology, 58, 593– 614. http://dx.doi.org/
                                                                                                                       ADHD. Child and Adolescent Psychiatric Clinics of North America, 23,
                                                                                                                                                                                                        10.1146/annurev.psych.58.110405.085542
                                                                                                                       699 –715. http://dx.doi.org/10.1016/j.chc.2014.05.004
                                                                                                                                                                                                      MacKinnon, D. P., Lockwood, C. M., Hoffman, J. M., West, S. G., &
                                                                                                                     Faden, V. B., Day, N. L., Windle, M., Windle, R., Grube, J. W., Molina,
                                                                                                                                                                                                        Sheets, V. (2002). A comparison of methods to test mediation and other
                                                                                                                       B. S. G., . . . Sher, K. J. (2004). Collecting longitudinal data through
                                                                                                                                                                                                        intervening variable effects. Psychological Methods, 7, 83–104. http://
                                                                                                                       childhood, adolescence, and young adulthood: Methodological chal-
                                                                                                                                                                                                        dx.doi.org/10.1037/1082-989X.7.1.83
                                                                                                                       lenges. Alcoholism: Clinical and Experimental Research, 28, 330 –340.
                                                                                                                                                                                                      Marshall, T., Goldberg, R. W., Braude, L., Dougherty, R. H., Daniels,
                                                                                                                       http://dx.doi.org/10.1097/01.ALC.0000113411.33088.FE
                                                                                                                                                                                                        A. S., Ghose, S. S., . . . Delphin-Rittmon, M. E. (2014). Supported
                                                                                                                     Federal Reserve Board. (2018). Report on the economic well-being of U.S.
                                                                                                                       households in 2017. Washington, DC: Author.                                      employment: Assessing the evidence. Psychiatric Services, 65, 16 –23.
                                                                                                                     Frazier, T. W., Demaree, H. A., & Youngstrom, E. A. (2004). Meta-                  http://dx.doi.org/10.1176/appi.ps.201300262
                                                                                                                       analysis of intellectual and neuropsychological test performance in at-        Meehl, P. E. (1971). High school yearbooks: A reply to Schwarz. Journal
                                                                                                                       tention-deficit/hyperactivity disorder. Neuropsychology, 18, 543–555.            of Abnormal Psychology, 77, 143–148. http://dx.doi.org/10.1037/
                                                                                                                       http://dx.doi.org/10.1037/0894-4105.18.3.543                                     h0030750
                                                                                                                     Fujiura, G. T. (2010). Aging families and the demographics of family             Merrill, B. M., Molina, B. S. G., Coxe, S., Gnagy, E. M., Altszuler, A. R.,
                                                                                                                       financial support of adults with disabilities. Journal of Disability Policy      Macphee, F. L., . . . Pelham, W. E. (2019). Functional outcomes of
                                                                                                                       Studies, 20, 241–250. http://dx.doi.org/10.1177/1044207309350560                 young adults with childhood ADHD: A latent profile analysis. Journal
                                                                                                                     Gordon, C. T., & Fabiano, G. A. (2019). The transition of youth with               of Clinical Child and Adolescent Psychology. Advance online publica-
                                                                                                                       ADHD into the workforce: Review and future directions. Clinical Child            tion. http://dx.doi.org/10.1080/15374416.2018.1547968
                                                                                                                       and Family Psychology Review, 22, 316 –347. http://dx.doi.org/10.1007/         Miller, G. A., & Chapman, J. P. (2001). Misunderstanding analysis of
                                                                                                                       s10567-019-00274-4                                                               covariance. Journal of Abnormal Psychology, 110, 40 – 48. http://dx.doi
                                                                                                                     Hechtman, L., Swanson, J. M., Sibley, M. H., Stehli, A., Owens, E. B.,             .org/10.1037/0021-843X.110.1.40
                                                                                                                       Mitchell, J. T., & É Nichols, J. Q. (2016). Functional adult outcomes 16       Molina, B. S. G., Hinshaw, S. P., Swanson, J. M., Arnold, L. E., Vitiello,
                                                                                                                       years after childhood diagnosis of Attention-Deficit/Hyperactivity Dis-          B., Jensen, P. S., . . . the MTA Cooperative Group. (2009). The MTA at
                                                                                                                       order: MTA results. Journal of the American Academy of Child &                   8 years: Prospective follow-up of children treated for combined-type
                                                                                                                       Adolescent Psychiatry, 55, 945–952.                                              ADHD in a multisite study. Journal of the American Academy of Child
                                                                                                                     Hoza, B., Pelham, W. E., Jr., Dobbs, J., Owens, J. S., & Pillow, D. R.             & Adolescent Psychiatry, 48, 484 –500. http://dx.doi.org/10.1097/CHI
                                                                                                                       (2002). Do boys with attention-deficit/hyperactivity disorder have pos-          .0b013e31819c23d0
                                                                                                                       itive illusory self-concepts? Journal of Abnormal Psychology, 111,             Molina, B. S. G., & Pelham, W. E., Jr. (2014). Attention-deficit/
                                                                                                                       268 –278. http://dx.doi.org/10.1037/0021-843X.111.2.268                          hyperactivity disorder and risk of substance use disorder: Developmental
                                                                                                                     Jepsen, J. R. M., Fagerlund, B., & Mortensen, E. L. (2009). Do attention           considerations, potential pathways, and opportunities for research. An-
                                                                                                                       deficits influence IQ assessment in children and adolescents with                nual Review of Clinical Psychology, 10, 607– 639. http://dx.doi.org/10
                                                                                                                       ADHD? Journal of Attention Disorders, 12, 551–562. http://dx.doi.org/            .1146/annurev-clinpsy-032813-153722
                                                                                                                       10.1177/1087054708322996                                                       Molina, B. S. G., Sibley, M. H., Pedersen, S. L., & Pelham, W. E. (2016).




                                                                                                                                                                                                  11                                                         Exhibit 81
                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 159 of 486
                                                                                                                                                                                      FINANCES AT AGE 30                                                                    171

                                                                                                                       The Pittsburgh ADHD Longitudinal Study. In L. Hechtman (Ed.),                  lectual and Developmental Disabilities, 116, 479 – 499. http://dx.doi.org/
                                                                                                                       Attention-deficit hyperactivity disorder: Adult outcomes and its predic-       10.1352/1944-7558-116.6.479
                                                                                                                       tors (pp. 105–155). New York, NY: Oxford University Press. http://dx         Sibley, M. H., Kuriyan, A. B., Evans, S. W., Waxmonsky, J. G., & Smith,
                                                                                                                       .doi.org/10.1093/med/9780190213589.003.0005                                    B. H. (2014). Pharmacological and psychosocial treatments for adoles-
                                                                                                                     Moore, E. J., & Schelling, A. (2015). Postsecondary inclusion for individ-       cents with ADHD: An updated systematic review of the literature.
                                                                                                                       uals with an intellectual disability and its effects on employment. Jour-      Clinical Psychology Review, 34, 218 –232. http://dx.doi.org/10.1016/j
                                                                                                                       nal of Intellectual Disabilities, 19, 130 –148. http://dx.doi.org/10.1177/     .cpr.2014.02.001
                                                                                                                       1744629514564448                                                             Sibley, M. H., Pelham, W. E., Molina, B. S. G., Gnagy, E. M., Waxmon-
                                                                                                                     Muthén, L. K., & Muthén, B. (2015). Mplus user’s guide (7th ed.). Los            sky, J. G., Waschbusch, D. A., . . . Kuriyan, A. B. (2012). When
                                                                                                                       Angeles, CA: Author.                                                           diagnosing ADHD in young adults emphasize informant reports, DSM
                                                                                                                     Owens, E. B., Zalecki, C., Gillette, P., & Hinshaw, S. P. (2017). Girls with     items, and impairment. Journal of Consulting and Clinical Psychology,
                                                                                                                       childhood ADHD as adults: Cross-domain outcomes by diagnostic per-             80, 1052–1061. http://dx.doi.org/10.1037/a0029098
                                                                                                                       sistence. Journal of Consulting and Clinical Psychology, 85, 723–736.        Sibley, M. H., Swanson, J. M., Arnold, L. E., Hechtman, L. T., Owens,
                                                                                                                       http://dx.doi.org/10.1037/ccp0000217                                           E. B., Stehli, A., . . . the MTA Cooperative Group. (2017). Defining
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     Owens, J. S., Goldfine, M. E., Evangelista, N. M., Hoza, B., & Kaiser,           ADHD symptom persistence in adulthood: Optimizing sensitivity and
                                                                                                                                                                                                      specificity. Journal of Child Psychology and Psychiatry, 58, 655– 662.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                       N. M. (2007). A critical review of self-perceptions and the positive
                                                                                                                       illusory bias in children with ADHD. Clinical Child and Family Psy-            http://dx.doi.org/10.1111/jcpp.12620
                                                                                                                       chology Review, 10, 335–351. http://dx.doi.org/10.1007/s10567-007-           U.S. Census Bureau. (2000). Profile of general demographic characteris-
                                                                                                                       0027-3                                                                         tics: 2000. Retrieved from https://factfinder.census.gov/
                                                                                                                     Patterson, G. R. (1993). Orderly change in a stable world: The antisocial      Valente, M. J., Pelham, W. E., III, Smyth, H., & MacKinnon, D. P. (2017).
                                                                                                                       trait as a chimera. Journal of Consulting and Clinical Psychology, 61,         Confounding in statistical mediation analysis: What it is and how to
                                                                                                                       911–919. http://dx.doi.org/10.1037/0022-006X.61.6.911                          address it. Journal of Counseling Psychology, 64, 659 – 671. http://dx
                                                                                                                     Puhani, P. A. (2012). The treatment effect, the cross difference, and the        .doi.org/10.1037/cou0000242
                                                                                                                       interaction term in nonlinear “difference-in-differences” models. Eco-       Wagner, M., Marder, C., & Blackorby, J. (2002). The children we serve:
                                                                                                                       nomics Letters, 115, 85– 87. http://dx.doi.org/10.1016/j.econlet.2011.11       The demographic characteristics of elementary and middle school stu-
                                                                                                                       .025                                                                           dents with disabilities and their households. Menlo Park, CA: SRI
                                                                                                                     R Core Team. (2019). R: A language and environment for statistical               International.
                                                                                                                       computing. Vienna, AUT: R Foundation for Statistical Computing.              Wehman, P., Chan, F., Ditchman, N., & Kang, H.-J. (2014). Effect of
                                                                                                                     Rothman, K. J., Greenland, S., & Lash, T. L. (Eds.). (2008). Case-Control        supported employment on vocational rehabilitation outcomes of
                                                                                                                       Studies. Modern epidemiology (3rd ed., pp. 111–127). Philadelphia, PA:         transition-age youth with intellectual and developmental disabilities: A
                                                                                                                       Lippincott, Williams, & Wilkins.                                               case control study. Intellectual and Developmental Disabilities, 52,
                                                                                                                     Rubin, D. B. (1976). Inference and missing data. Biometrika, 63, 581–592.        296 –310.
                                                                                                                       http://dx.doi.org/10.1093/biomet/63.3.581                                    White, I. R., Royston, P., & Wood, A. M. (2011). Multiple imputation
                                                                                                                     Ruggles, S., Genadek, K., Goeken, R., Grover, J., & Sobek, M. (2017).            using chained equations: Issues and guidance for practice. Statistics in
                                                                                                                       Integrated public use microdata series: Version 7.0 [Data set]. Minne-         Medicine, 30, 377–399. http://dx.doi.org/10.1002/sim.4067
                                                                                                                       apolis: University of Minnesota.                                             Zhao, X., Page, T. F., Altszuler, A. R., Pelham, W. E., III, Kipp, H., Gnagy,
                                                                                                                     Savoca, E., & Rosenheck, R. (2000). The civilian labor market experiences        E. M., . . . Pelham, W. E., Jr. (2019). Family burden of raising a child
                                                                                                                       of Vietnam-era veterans: The influence of psychiatric disorders. Journal       with ADHD. Journal of Abnormal Child Psychology, 47, 1327–1338.
                                                                                                                       of Mental Health Policy and Economics, 3, 199 –207. http://dx.doi.org/         http://dx.doi.org/10.1007/s10802-019-00518-5
                                                                                                                       10.1002/mhp.102
                                                                                                                     Seltzer, M. M., Floyd, F., Song, J., Greenberg, J., & Hong, J. (2011).                                                 Received March 19, 2019
                                                                                                                       Midlife and aging parents of adults with intellectual and developmental                                      Revision received October 7, 2019
                                                                                                                       disabilities: Impacts of lifelong parenting. American Journal on Intel-                                              Accepted October 9, 2019 䡲




                                                                                                                                                                                                12                                                          Exhibit 81
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 160 of 486




     EXHIBIT 82
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 161 of 486
      Current Medical Research and Opinion




      ISSN: 0300-7995 (Print) 1473-4877 (Online) Journal homepage: https://www.tandfonline.com/loi/icmo20




Costs of attention deficit–hyperactivity disorder
(ADHD) in the US: excess costs of persons with
ADHD and their family members in 2000

Howard G. Birnbaum, Ronald C. Kessler, Sarah W. Lowe, Kristina Secnik, Paul
E. Greenberg, Stephanie A. Leong & Andrine R. Swensen

To cite this article: Howard G. Birnbaum, Ronald C. Kessler, Sarah W. Lowe, Kristina Secnik,
Paul E. Greenberg, Stephanie A. Leong & Andrine R. Swensen (2005) Costs of attention
deficit–hyperactivity disorder (ADHD) in the US: excess costs of persons with ADHD and
their family members in 2000, Current Medical Research and Opinion, 21:2, 195-205, DOI:
10.1185/030079904X20303

To link to this article: https://doi.org/10.1185/030079904X20303




       Published online: 14 Jan 2006.



       Submit your article to this journal



       Article views: 775



       View related articles



       Citing articles: 141 View citing articles




                      Full Terms & Conditions of access and use can be found at
            https://www.tandfonline.com/action/journalInformation?journalCode=icmo20


                                                    1                                                 Exhibit 82
             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 162 of 486
CURRENT MEDICAL RESEARCH AND OPINION®                                                                                               0300-7995
VOL. 21, NO. 2, 2005, 195–205                                                                                     doi:10.1185/030079904X20303
© 2005 LIBRAPHARM LIMITED                                                                      All rights reserved: reproduction in whole or part not permitted




    ORIGINAL ARTICLE

    Costs of attention deficit–hyper-
    activity disorder (ADHD) in the
    US: excess costs of persons
    with ADHD and their family
    members in 2000
    Howard G. Birnbaum a, Ronald C. Kessler b, Sarah
    W. Lowe a, Kristina Secnik c, Paul E. Greenberg a,
    Stephanie A. Leong d and Andrine R. Swensen c
    a
        Analysis Group, Inc., Boston, MA, USA
    b
        Harvard University, Boston, MA, USA
    c
        Eli Lilly and Company, Indianapolis, IN, USA
    d
        Formerly of Analysis Group, Inc., Boston, MA, USA

    Address for correspondence: Dr Howard G. Birnbaum, Analysis Group, Inc., 111 Huntington Ave.,
    10th Floor, Boston, MA, 02199, USA. Tel.: +1 617 425 8108; Fax: +1 617 425 800;
    email: hbirnbaum@analysisgroup.com
    Key words: ADHD – Cost – Economics – Family burden – Healthcare – Work loss



                                       ABSTRACT

                                       Objective: The objective of this study is to provide       Results: The total excess cost of ADHD in the US
                                       a comprehensive estimate of the cost of ADHD by        in 2000 was $31.6 billion. Of this total, $1.6 billion
                                       considering the healthcare and work loss costs         was for the ADHD treatment of patients, $12.1 billion
                                       of persons with ADHD, as well as those costs           was for all other healthcare costs of persons with
                                       imposed on their family members.                       ADHD, $14.2 billion was for all other healthcare costs
                                          Methods: Excess per capita healthcare (medical      of family members of persons with ADHD, and $3.7
                                       and prescription drug) and work loss (disability       billion was for the work loss cost of adults with ADHD
                                       and work absence) costs of treated ADHD patients       and adult family members of persons with ADHD.
                                       (ages 7 years–44 years) and their family members           Conclusion: The annual cost of ADHD in the US
                                       (under 65 years of age) were calculated using          is substantial. Both treated and untreated persons
                                       administrative claims data from a single large         with ADHD, as well as their family members,
                                       company; work loss costs are from disability data      impose considerable economic burdens on the
                                       or imputed for medically related work loss days.       healthcare system as a result of this condition.
                                       Excess costs are the additional costs of patients      While these first estimates of the cost of ADHD
                                       and their family members over and above those          to the nation are suggestive of its substantial
                                       of comparable control individuals. The excess          economic burden, future research needs to
                                       costs of untreated individuals with ADHD and           refine and build on this analysis, particularly
                                       their family members were also estimated. All per      in the context of a model to control for related
                                       capita costs were extrapolated using published         co-morbidities. Similarly, since these results
                                       prevalence and treatment rates and population          are based on data from a single company for
                                       data; the prevalence of persons with ADHD was          the period 1996–1998, the analysis should be
                                       based upon the literature.                             validated with more representative, current data.



Paper 2806                                                                                                                                                195
                                                                    2                                                                  Exhibit 82
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 163 of 486
Introduction                                                          for ADHD, while few studies have estimated the cost of
                                                                      adult ADHD31,38–43. Several studies extrapolate costs to the
There is considerable epidemiological research regarding              nation. For example, research by Chan et al., using the
the prevalence and correlates of attention deficit–hyper-             Medical Expenditure Panel Survey, concluded that the
activity disorder (ADHD)1–4. Research on the cost of                  excess medical expenditures for ADHD children were
ADHD is more limited, particularly regarding the cost                 approximately $1 billion in 199640. Marchetti et al. used
of adults with ADHD and the burden imposed on the                     a decision analysis model to estimate the total annual per
family members of persons with ADHD.                                  patient cost of children with ADHD42. Extrapolated to
   ADHD is a childhood-onset condition requiring at                   the national level, their research suggested that the total
least some symptoms to be present by age 7 years2,5,6.                expected cost of treating children with ADHD in the US
Published prevalence estimates of ADHD among children                 ranged from $2 billion to $11 billion in 2001. However,
range between 3% and 5% based on the Diagnostic and                   neither study considered the cost of adults with ADHD
Statistical Manual of Mental Disorders criteria, though               or the burden on caregivers and other family members.
estimates based on less restrictive criteria are as high as           Likewise, neither study considered the workplace burden
16%1–3,5,7,8. Among children, boys are more likely than               of ADHD.
girls to have ADHD2,4,9. Few epidemiological studies                     Patient level research by Swensen et al. estimated both
of adult prevalence are available. Instead, most adult                the excess healthcare costs of treated ADHD children
ADHD studies estimate that the persistence of ADHD                    and their family members as well as the ADHD related
from childhood to adulthood ranges between 30% and                    work loss costs of adult family members of children with
70% of cases10–14. Published adult ADHD prevalence                    ADHD41. Building upon the Swensen approach and other
rates, often derived from these persistence estimates,                similar claims data research designs44,45, we present a more
range between 1% and 7%2,11,13,15,16.                                 comprehensive estimate of the total excess cost of ADHD
   The symptoms of ADHD (e.g., distractibility, impuls-               in the US in 2000. Specifically, we estimated the per capita
ivity, hyperactivity) can interfere with a person’s ability           healthcare costs of persons between the ages of 7 years and
to conduct normal daily activities at work, school, and               44 years with ADHD (i.e., both children and adults), as
home2,7,10,17. In addition, a number of health outcomes are           well as the associated healthcare costs for their family
more common among persons with ADHD. For example,                     members under the age of 65 years. We also estimated the
accidents (e.g., automobile collisions, poisoning, and                work loss cost of ADHD adults and adult family members
fractures) are more likely among children and adults with             of persons with ADHD.
ADHD18–23. A substantial share of persons with ADHD
also have mental health conditions such as oppositional
defiant disorder, conduct disorder, anxiety disorder, and/or          Methods
depression1,2,4,10,16,24–28. Furthermore, as children with ADHD
age into adolescence and adulthood they are more likely to            The prevalence based, human capital approach used
exhibit delinquent behavior or symptoms of antisocial                 here to profile the costs of ADHD in the US has been
personality disorder2,10. Not surprisingly, persons with              used in numerous cost of illness studies46–49. In this study,
ADHD utilize a greater than average share of healthcare,              the human capital approach measured the value of work
mental health, social, and special education services4,29–31.         loss in terms of an employee’s salary. This approach
   ADHD can also affect the health and work outcomes                  integrated data from a number of sources noted below.
of family members. Increased rates of conduct, mood, and              Per capita direct costs were based on administrative
anxiety disorders have been documented among family                   health insurance claims; per capita indirect work loss costs
members of persons with ADHD32,33. These tendencies                   were based on disability and imputed medically related
and any incremental work loss experienced by these                    missed days from work, based on employee disability
individuals are likely attributable, in part, to the burden           claims. In order to extrapolate to the national level, the
of living with a person who has ADHD. Such outcomes                   per capita direct and indirect costs were multiplied by
would be consistent with published literature regarding               the appropriate prevalence rate and population figures,
the family burden of other mental health conditions34–36.             using population statistics from the US Census50,51, and
It is also likely that at least some of the familial aggrega-         prevalence and treatment rate data published in the
tion of psychological disorders associated with ADHD is               literature for treated and untreated ADHD1–5,7–16,52–54.
due to the fact that ADHD is a marker of genetic risk for             The excess cost estimates were generated using the
psychopathology among family members37.                               same administrative claims data and a similar case-
   Several studies describe the medical care and prescrip-            control methodology as that of the Swensen study,
tion drug utilization patterns of those with ADHD. Most               which also provides descriptive statistics on the sample
of the studies that depict the economic burden of ADHD                demographics41. All estimates were measured as excess
consider the per capita medical costs of children treated             costs, calculated as the difference between the costs of


196 Costs of ADHD in the US                                                               © 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)

                                                                  3                                                       Exhibit 82
           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 164 of 486
those affected by ADHD and matched controls. Data                     we also identified a matched control (i.e., person of the
sources and definitions of key measures are provided                  same age, gender, employment status, and geographical
below and are summarized in Table 1.                                  location who did not have an ADHD claim or a family
                                                                      member with an ADHD claim). This process insured
Cost data                                                             we did not double-count persons.

Cost estimates were based on administrative claims                    Per capita healthcare and work loss costs
data collected between 1996 and 1998 for a national
Fortune 100 company (total population, including non-                 Cost data for ADHD patients, family members, and
claimants, ∼300 000). The data include all medical                    matched controls are from the most recent year for
and prescription drug claims for each beneficiary, as                 which data were available, 1998. Healthcare costs
well as disability claims made by company employees.                  were calculated based on payments from medical and
Beneficiaries were in managed fee-for-service (non-                   prescription drug claims. These costs were calculated
capitated) plans.                                                     in two parts: ADHD treatment costs, defined as
                                                                      either a medical claim for ADHD or a claim for
ADHD sample and matched controls                                      a prescription drug used to treat ADHD, and all
                                                                      other healthcare costs. Similarly, we calculated
Using a case-control methodology, from among the                      indirect work loss costs as employer payments for
∼300 000 claimant population, we identified 1219                      disability and imputed medically-related work absence
diagnosed (i.e., ‘treated’) ADHD patients between the                 time based upon a widely used approach55. Work
ages of 7 years and 44 years with at least one medical                absence costs were based on the employer payments
claim for ADHD (i.e., an International Classification of              for disability claims and imputed wages for medically
Diseases, Ninth Revision, Clinical Modification diagnosis             related work absence days (e.g., days in the hospital,
code of 314.0x) in the period 1996–1998. Patients were                physician visits).
limited to those between the ages of 7 years and 44 years
to correspond to available prevalence and treatment rate              Excess costs
data. Matched controls were identified as those of the
same age, gender, employment status, and geographical                 The difference between the per capita cost of ADHD
location who did not have a claim for ADHD.                           patients (and similarly, of family members) and their
                                                                      controls was defined as the excess cost of ADHD.
ADHD family members and matched                                       Excess costs were measured separately for ADHD
controls                                                              treatment and all other healthcare services; and also for
                                                                      work loss costs. By definition, the entire cost of ADHD
Family members were identified in the eligibility file of             treatment (identified by claims with ADHD diagnoses
each ADHD patient. For each ADHD family member,                       or stimulant drugs) was considered excess.



                      Table 1. Key statistics used to extrapolate per capita estimates to the national population


                                                           Prevalence rates           Treatment rates             Population
         Male children (age 7–18)                                8.1%                       73%                   25 238 027
         Female children (age 7–18)                              4.0%                       66%                   23 946 777
         Male adults (age 19–44)                                 5.2%                       24%                   54 363 303
         Female adults (age 19–44)                               3.4%                       28%                   53 768 804
         Number of other children per family of a person with ADHD                                                    1.5
         Number of other adults per family of a person with ADHD                                                      1.5
         1998 US average female health expenditures/research sample average female health expenditure                114%
         1998 US average male health expenditures/research sample average male health expenditure                    115%
         1997 US average weekly wage/1996–1998 research sample average weekly wage                                    76%
         Male adult employment rate (ages 18 years–44 years)                                                          85%
         Female adult employment rate (ages 18 years–44 years)                                                        72%
         Overall adult employment rate (ages 18 years–44 years)                                                       78%
         Medical inflation rate, 1998–2000                                                                            1.08
         Wage inflation rate, 1998–2000                                                                               1.07


© 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)                                        Costs of ADHD in the US Birnbaum et al.   197
                                                                  4                                                   Exhibit 82
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 165 of 486
Costs of persons with treated vs.                                medical consumer price index and the growth rate of
untreated ADHD                                                   weekly earnings from the US Census Bureau57,59.

Administrative claims data provide an estimate of                Prevalence rates
per capita costs of treated ADHD patients and their
family members. We estimated the costs of people with            Published estimates of the prevalence of ADHD among
untreated ADHD and their family members based upon               children aged 7 years–18 years range from 3% to 16%,
assumption. By definition, untreated individuals do not          with boys more likely to suffer from ADHD than girls.
incur ADHD treatment costs. We assumed that persons              Based on this literature, we selected a set of prevalence
with untreated ADHD experienced the same excess                  rates for use in our analysis that was confirmed by the
healthcare costs for other conditions and the same               implied prevalence rates from our administrative claims
excess work loss costs as did those who were treated             dataset: 8% for boys and approximately half that for
for ADHD. Similarly, we assumed that the family                  girls. A study by Rowland et al., consistent with the
members of those untreated for ADHD experienced                  other published literature, found that the treatment rate
the same excess healthcare and work loss costs as did            of ADHD was 73% for boys and 66% for girls60.
the family members of those treated for ADHD. We                    Adult ADHD prevalence rate data come from Kessler’s
recognize that persons with untreated ADHD and their             recent National Co-morbidity Survey Replication
family members may have higher costs than the treated            (NCS-R) epidemiologic survey16,43. Data from the NCS-
group due to the impact of treatment for undiagnosed             R on patterns of adult ADHD show a 4.4% prevalence
ADHD. Alternatively, they may have lower excess                  rate in the adult general US population. These data
healthcare costs than the treated group because they             are consistent with the literature and with our claims
experience milder, less burdensome cases of ADHD                 data. We used prevalence rates of 3% for females and
that result in less medical utilization. Consequently, we        5% for males, ages 19 years–44 years. Adult treatment
conducted sensitivity analyses to evaluate the impact of         rates used were 24% and 28% for men and women,
our equivalence assumption.                                      respectively.


Statistical tests                                                National projections

To account for variation in the excess cost and prevalence       To extrapolate costs, we used population statistics for
rates of ADHD across demographic groups, we calculated           2000 from the US Census Bureau50,51. Estimates of
per capita costs by age group (i.e., for children from           average family composition were also obtained from the
7 years to 18 years and adults from 19 years to 44 years)        Census. Employment rates from the Bureau of Labor
and by gender. We performed statistical t-tests on the           Statistics were used to extrapolate the excess work loss
resulting cost differences (between the relevant ADHD            costs of adults61.
and demographic comparison group) to determine
which were not statistically significant. For female
adults, work loss estimates based on the claims data             Results
analysis were statistically insignificant (as reported in
Table 2). For this parameter, we relied on findings of           Table 2 presents excess annual per capita ADHD
Kessler et al., and imputed female per capita work loss          treatment, other healthcare, and work loss costs by
costs equivalent to males43.                                     demographic groups. It shows that the cost differences
                                                                 between ADHD and control patients in all three
Standardized costs                                               categories are statistically significant across most
                                                                 demographic groups. Similarly, excess per capita
Since we relied on the administrative claims data                costs among family members of ADHD patients are
of a single, albeit large, national employer, we made            statistically significant. Additional data on cost drivers
adjustments to standardize to national healthcare cost           by type of service from a similar analysis are presented
averages by increasing the costs by 14% for females and          elsewhere41.
15% for males56,57. The adjustment was based on the                 Figure 1 illustrates the progressive summation of the
ratio of the costs from the research sample to US per            excess costs associated with ADHD in the US in 2000
capita health care costs. Similarly, work loss costs were        for persons with ADHD (aged 7 years–44 years) and
adjusted downward by 24% to reflect the average US               their family members (under 65 years of age). First, we
wage rate58. The sensitivity of this normalization process       estimated that the cost of ADHD treatment was $1.6
was tested and results are presented below. Moreover,            billion. In addition, we estimated the excess cost of other
all cost data were inflated to 2000 dollars using the            healthcare treatment incurred by people with ADHD


198 Costs of ADHD in the US                                                         © 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)

                                                             5                                                      Exhibit 82
           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 166 of 486
                                                        Table 2. Per capita excess costs of ADHD*

                                                                                            ADHD treatment costs‡
                                                                                Mean¶,§       t-test          dfs**            p-value
        Children†
         Female ADHD patients (N = 268)                                         $507.47        8.27           528            < 0.0001
         Male ADHD patients (N = 780)                                           $560.31       17.54          1542            < 0.0001
         Family members of ADHD children (N = 1015)                               N/A         N/A             N/A              N/A
         Family members of ADHD adults (N = 147)                                  N/A         N/A             N/A              N/A
        Adults†
         Female ADHD patients (N = 49)                                          $310.09        5.56            94            < 0.0001
         Male ADHD patients (N = 122)                                           $398.43        8.18           238            < 0.0001
         Family members of ADHD children (N = 2243)                              N/A           N/A            N/A              N/A
         Family members of ADHD adults (N = 287)                                 N/A           N/A            N/A              N/A
                                                                                           All other healthcare costs‡
                                                                                Mean¶,§       t-test          dfs**            p-value
        Children†
         Female ADHD patients (N = 268)                                         $650.19        3.81           522            0.0002
         Male ADHD patients (N = 780)                                           $743.83        7.20          1526          < 0.0001
         Family members of ADHD children (N = 1,015)                            $137.94        2.40          2328            0.0165
         Family members of ADHD adults (N = 147)                                $466.44        3.45           317            0.0006
        Adults†
         Female ADHD patients (N = 49)                                         $1962.24        3.44            92            0.0009
         Male ADHD patients (N = 122)                                          $2272.21        4.07           234          < 0.0001
         Family members of ADHD children (N = 2243)                             $999.25        8.03          4581          < 0.0001
         Family members of ADHD adults (N = 287)                                $829.07        2.77           570            0.0058
                                                                                                Work loss costs‡
                                                                                Mean¶,§       t-test          dfs**            p-value
        Children†
         Female ADHD patients (N = 268)                                           N/A          N/A            N/A               N/A
         Male ADHD patients (N = 780)                                             N/A          N/A            N/A               N/A
         Family members of ADHD children (N = 1015)                               N/A          N/A            N/A               N/A
         Family members of ADHD adults (N = 147)                                  N/A          N/A            N/A               N/A
        Adults†
         Female ADHD patients (N = 49)                                            N/S         (0.73)           92               N/S
         Male ADHD patients (N = 122)                                           $690.08        2.66           234             0.0084
         Family members of ADHD children (N = 2243)                             $112.30        2.89          4581             0.0039
         Family members of ADHD adults (N = 287)                                $137.89        2.19           570             0.0289
        *N/A indicates a cost category not applicable to the cohort. N/S indicates a value that was not statistically significant
        †Persons with ADHD include children aged 7–18 years and adults aged 19–44 years. Family members include children aged 0–18 years
         and adults aged 19–64 years
        ‡Healthcare    costs include medical and prescription drug costs. Workplace costs include the cost of time on disability and
         medically-related work absences
        ¶Means are adjusted for differences in average healthcare costs nationwide and those of healthcare beneficiaries in the employer
         claims dataset and inflated to 2000 US dollars
        §Statistical significance calculated from unadjusted means
        **dfs is degrees of freedom




($12.1 billion). Next, we included the excess healthcare                       3). Adults accounted for 77% of the total ADHD cost
costs of family members of those with ADHD ($14.2                              while children represented 23%. Among adults, persons
billion). Finally, the work loss costs of adults with ADHD                     with ADHD accounted for $12.9 billion (53%) of
and adult family members was $3.7 billion. Combining                           the $24.4 billion in costs while family members (aged
these costs, our broadest (i.e., upper bound) estimate of                      19 years–64 years) accounted for the remaining $11.4
the cost of ADHD was $31.6 billion.                                            billion (47%). Among children, family members (aged
   Of the total $31.6 billion associated with ADHD,                            18 years and under) of ADHD adults accounted for the
approximately half was attributable to persons with                            largest share (45%) of the $7.2 billion in total costs of
ADHD and half to their family members (see Table                               ADHD.


© 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)                                                  Costs of ADHD in the US Birnbaum et al.   199
                                                                           6                                                    Exhibit 82
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 167 of 486
                                                 $35
                                                                                                                                              $31.6

                                                 $30
                                                                                                                $27.9


                                                 $25




                         Dollars (in billions)
                                                 $20


                                                 $15                                 $13.7


                                                 $10


                                                  $5
                                                        $1.6

                                                  $0

                                                        ADHD treatment costs, persons with ADHD           All other healthcare costs, persons with ADHD

                                                        All other healthcare costs, family members        Workloss costs


 Figure 1. Excess costs associated with ADHD in the US in 2000. Dollars in billions. Work loss costs are calculated for adults
         with ADHD (aged 18–44 years) and adult family members of persons with ADHD (aged 18–64 years) only




                                                               $2.7                                                                                         $4.9


                                                       16%
                                                                      $0.6                                       $3.3                                 32%
                                                                 4%
                                                                                                                              21%


                         58%
          $9.4                                               22%                                                           4%
                                                                       $3.6                                      $0.6
                                                                                                                                                 43%



                                                                                                                                                      $6.5
                 ADHD treated children                 ADHD untreated children                        Child family members of ADHD children           Child family members of ADHD adults
                 ADHD treated adults                   ADHD untreated adults                          Adult family members of ADHD children           Adult family members of ADHD adults



Figure 2. Excess costs of persons with ADHD in the US in                                               Figure 3. Excess costs of family members of persons with
 2000. Total costs $16.3 billion. ADHD children include                                               ADHD in the US in 2000. Total costs $15.3 billion. Child
 persons aged 7–18 years; ADHD adults include persons                                                  family members include persons aged 0–18 years; adult
                    aged 19–44 years                                                                      family members include persons aged 19–64 years




   Figure 2 displays the composition of the costs incurred                                           accounted for 4%. The remaining 64% was attributable
by persons with ADHD (i.e., excluding their family                                                   to the family members of ADHD adults, 21% from
members), with attention to both treated and untreated                                               child family members (children) and 43% from adult
children and adults. Of the total $16.3 billion, $3.3                                                family members (spouses or partners).
billion (20%) was attributable to children with ADHD
and $13.0 billion (80%) to adults with ADHD. Costs                                                   Sensitivity analyses
for adults with ADHD were greater in part due to their
work loss costs.                                                                                     Several of the input variables and assumptions were key
   Family members incurred a total excess cost burden                                                drivers of the estimated costs associated with ADHD,
of $15.3 billion (see Figure 3). Adult family members                                                particularly as the study is based only on a single large
of ADHD children (parents or caregivers) accounted for                                               company. To determine the extent to which these
32% of the total costs associated with family members                                                assumptions and variables influenced our estimates, we
while child family members of ADHD children (siblings)                                               performed a variety of sensitivity analyses.



200 Costs of ADHD in the US                                                                                                     © 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)

                                                                                                7                                                                   Exhibit 82
                                                                                                                                Table 3. Excess costs of ADHD in the US in 2000

                                                                                                                       ADHD treatment costs          All other healthcare costs              Work loss costs                    Total costs
                                                                                                                     Billions of     Percentage       Billions of     Percentage       Billions of      Percentage       Billions of   Percentage
                                                                                                                      dollars         of total         dollars         of total         dollars          of total         dollars       of total
                                                                     Children*




             © 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)
                                                                       ADHD females                                     $0.4           32%              $0.6              10%              N/A             N/A              $1.0         14%
                                                                       ADHD males                                       $0.8           68%              $1.5              25%              N/A             N/A              $2.3         32%
                                                                       Family members of ADHD children                  N/A             N/A             $0.6              10%              N/A             N/A              $0.6          9%
                                                                       Family members of ADHD adults                    N/A             N/A             $3.3              54%              N/A             N/A              $3.3         45%
                                                                       Total                                            $1.2          100%              $6.0             100%              N/A             N/A              $7.2        100%
                                                                     Adults*




8
                                                                       ADHD females                                     $0.1            27%             $3.6               18%            $0.9               25%            $4.6          19%
                                                                       ADHD males                                       $0.3            73%             $6.4               32%            $1.7               45%            $8.4          34%
                                                                       Family members of ADHD children                  N/A              N/A            $4.5               22%            $0.4               11%            $4.9          20%
                                                                       Family members of ADHD adults                    N/A              N/A            $5.8               29%            $0.7               19%            $6.5          27%
                                                                     Total                                              $0.4          100%             $20.3             100%             $3.7             100%           $24.4         100%
                                                                       ADHD females                                     $0.5           30%              $4.2              16%             $0.9              25%            $5.6          18%
                                                                       ADHD males                                       $1.1           70%              $7.9              30%             $1.7              45%           $10.7          34%
                                                                       Family members of ADHD children                  N/A             N/A             $5.1              19%             $0.4              11%            $5.5          17%
                                                                       Family members of ADHD adults                    N/A             N/A             $9.1              35%             $0.7              19%            $9.8          31%
                                                                       Total                                            $1.6          100%             $26.3             100%             $3.7             100%           $31.6         100%
                                                                     *Persons with ADHD include children aged 7–18 years and adults aged 19–44 years. Family members include children aged 0–18 years and adults aged 19–64 years
                                                                                                                                                                                                                                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 168 of 486




         Costs of ADHD in the US Birnbaum et al.
         201
Exhibit 82
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 169 of 486
   The administrative claims file used to estimate direct         family members, and the work loss costs associated
per capita costs represents a large employer (∼300 000            with ADHD. Based upon this definition, the total cost
lives). However, we considered the possibility that our           associated with ADHD in the US in 2000 was estimated
per capita direct cost estimates could range ± 10%. A             at $31.6 billion.
10% increase in per capita direct costs resulted in a total          Of the total costs, persons with ADHD incurred
cost of ADHD of $34.6 billion. A 10% decline in per               $16.3 billion (52%). While 10% of this $16.3 billion
capita direct costs resulted in a total cost of ADHD of           was directly related to ADHD treatment, a substantial
$28.3 billion.                                                    portion (nearly 75%) was attributable to the excess costs
   As reported, the literature provides a range of                of treating other medical conditions. These excess costs
prevalence and treatment rates for ADHD. Note that                were likely associated with the treatment of conditions
since the prevalence data are based on the literature,            more common among ADHD patients than their
the use of company specific data does not affect                  matched controls (e.g., anxiety disorder, depression)41.
this aspect of the research. We performed sensitivity             The result here is consistent with other administrative
analyses to determine to what extent our results would            data analysis findings regarding the prevalence of co-
change upon variation of these rates. A 10% increase in           morbidities among persons with ADHD, as well as the
the prevalence and treatment rates (for both children             higher rates of sickness absence among employed adults
and adults) resulted in a total cost of ADHD of $34.8             with ADHD than their controls31.
billion, while a 10% decrease generated a total cost of              The current study estimated that 16% of the $16.3
$28.5 billion.                                                    billion cost estimate for persons with ADHD was
   Another assumption in the model was that untreated             attributable to work loss costs. However, this result likely
individuals with ADHD experience excess healthcare                underestimates the workplace burden of ADHD because
costs and work loss costs of equal value to the excess            it omits costs associated with reduced productivity62.
costs of treated ADHD patients (excluding ADHD                    Moreover, the work loss estimates reported here also are
treatment costs). As an alternative formulation to                low relative to those based on analysis of self reported
evaluate the lower bound cost estimate, we considered             NCS-R data that include short-term absenteeism as well
the possibility that the excess costs of those untreated          as presenteeism costs43. Recent research by Biederman
for ADHD could be as much as 10% less than the                    et al.63, considers lost household income, based on a
excess costs of those treated for ADHD. The result of             telephone survey of persons who reported a diagnosis
this simulation decreased the total cost of ADHD from             of ADHD, also suggests that our work loss estimates
$31.6 billion to $33.5 billion.                                   may be low.
   An additional assumption in the model was that the                Family members of persons with ADHD incurred
indirect costs calculated based on the administrative             the remaining 48% of the $31.6 billion costs associated
claims file imply an average daily wage 24% greater               with ADHD. In particular, adult family members
than the US average. While we made an adjustment                  experienced substantial excess healthcare and work loss
to correct for this difference, we also tested the                costs, in part as a result of caring for a family member
sensitivity of this assumption by allowing the indirect           with ADHD. These costs were likely associated with
costs to range ± 10% around the US average. This                  higher than average rates of conduct, mood, and anxiety
simulation generated a range of total ADHD costs from             disorders among the family members of people with
$32.0 to $31.3 billion in 2000. Also, as noted above,             ADHD, as well as resultant incremental work absence.
we normalized the healthcare cost data to the level               However, because persons with ADHD may have a
of average US healthcare expenditures. Had we not                 family member with undiagnosed ADHD, some of the
normalized our data in this way the total cost associated         family costs estimated here may be more appropriately
with ADHD in 2000 would have been $28.1 billion.                  attributable to the cost of persons with ADHD.
                                                                     While these first estimates of the cost of ADHD to
                                                                  the nation are suggestive of its substantial economic
Discussion                                                        burden, future research needs to refine and build
                                                                  on this analysis. Selecting a sample of patients that
ADHD is associated with significant costs for both those          had a single claim with an ADHD diagnosis is very
treated and untreated for the condition, which under-             broad, although this ICD-9 strategy is consistent with
scores its considerable burden in the US. Estimates               other research64,65. This approach may have included
here of the costs of treating children with ADHD are              more patients than those with true ADHD, since
consistent with the literature40,42. The contribution of          some may be rule-out diagnoses; however, an opposing
our research is to also include the healthcare costs of           tendency was also present since some persons with
adults with ADHD, as well as the healthcare costs of              ADHD likely were misdiagnosed with another or no



202 Costs of ADHD in the US                                                           © 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)

                                                              9                                                       Exhibit 82
           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 170 of 486
condition. A related clinical point is the uncertainty        While appropriate treatment of adults could potentially
about the extent to which an aggregation of costs from        reduce costs, saving from the reduction in the number
non-ADHD conditions is actually related to ADHD               of adults with ADHD also potentially makes treating
itself, as well as uncertainty in allocating these costs      children (i.e., before they become adults and incur these
to family members. These uncertainties derive from            costs) an effective strategy.
several sources, including the fact that ADHD may not
itself be the cause of excess costs. Family units with
widespread mental health problems may experience              Acknowledgment
a host of related conditions, any of which can result
in additional healthcare treatment costs. Similarly,          Research funded by an unrestricted research grant from
undiagnosed ADHD may result in misallocation of costs         Eli Lilly and Company.
to family members. Children or adults with ADHD
may have other family members who suffer from the
condition unknowingly. As a result, the excess costs of       References
these family members are not properly attributed to            1. American Academy of Pediatrics. Clinical practice guideline:
ADHD. One additional reason for uncertainty is the                diagnosis and evaluation of the child with attention-deficit/hyper-
                                                                  activity disorder. Pediatrics 2000;105(5):1158-70
use of claims data that inherently contain ambiguities         2. Anon. Practice parameters for the assessment and treatment
in the coding of diagnoses, as well as the role of related        of children, adolescents, and adults with attention-deficit/
co-morbidities. Future research should address these              hyperactivity disorder. J Am Acad Child Adolesc Psychiatry
                                                                  1997;36(Suppl 10):85S-121S
issues particularly in the context of a model to control       3. National Institute of Health Consensus Development Conference
for other related co-morbidities. Similarly, since these          Statement. Diagnosis and treatment of attention-deficit/hyper-
results are based on data from a single company for the           activity disorder (ADHD). J Am Acad Child Adolesc Psychiatry
                                                                  2000;39(2):182-93
period 1996–1998 the analysis may not be generalizable         4. Agency for Health Care Policy and Research. Technical review
and should be validated with more representative,                 number 3: diagnosis of attention-deficit/hyperactivity disorder.
                                                                  Available from http://www.ahrq.gov/clinic/adhdsutr.htm [accessed
current data.
                                                                  18 June 2003]
   Additional societal burdens imposed by ADHD were            5. American Psychiatric Association. Diagnostic and statistical
not included here. For example, students with ADHD                manual of mental disorders, 4th ed. [text revision]. Washington
                                                                  (DC): American Psychiatric Association Press; 2002
impose a burden on the school system as they may               6. Conners CK. Overview of attention deficit hyperactivity disorder.
require customized lesson plans. Moreover, ADHD is also           Presented at the NIH consensus development conference
associated with a higher likelihood of delinquent behavior,       on diagnosis and treatment of attention deficit hyperactivity
                                                                  disorder: William H. Natcher Conference Center, November
adding to the costs of law enforcement and social service         16–18, 1998
systems66,67. ADHD is also likely to negatively impact         7. American Psychiatric Association. FactSheet: attention deficit/
the earnings of adults with the condition. Children with          hyperactivity disorder. Available from http://www.psych.org/
                                                                  public_info/adhdfactsheet42401.pdf [accessed 18 June 2003]
ADHD may achieve less academic success and have                8. Zametkin AJ, Ernst M. Problems in the management of attention-
more adjustment problems as they age when compared                deficit–hyperactivity disorder. New Engl J Med 1999;340(1):40-6
                                                               9. Parr JR, Ward A, Inman S. Current practice in the management
with other young adults68,69. Research regarding other            of attention deficit hyperactivity disorder (ADHD). Child Care
mental health conditions, including those associated with         Health Development 2003;29(3):215-8
ADHD, has found similar results70.                            10. Murphy K, Barkley RA. Attention deficit hyperactivity disorder
                                                                  adults: comorbidities and adaptive impairments. Compr
                                                                  Psychiatry 1996;37(6):393-401
                                                              11. Wender PH, Wolf LE, Wasserstein J. Adults with ADHD: an
Conclusion                                                        overview. Ann New York Acad Sci 2001;931:1-16
                                                              12. Barkley RA, Fischer M, Smallish L, et al. The persistence of
                                                                  attention-deficit/hyperactivity disorder into young adulthood as a
Although ADHD is primarily recognized as a childhood              function of reporting source and definition of disorder. J Abnorm
condition, adults can continue to experience symptoms.            Psychol 2002;111(2):279-89
                                                              13. Weiss M, Murray C. Assessment and management of attention-
Adults with ADHD have greater healthcare costs than               deficit hyperactivity disorder in adults. Can Med Assoc J
children with ADHD, and as adults they incur work loss            2003;168(6):715-22
                                                              14. Heiligenstein E, Conyers LM, Berns AR, et al. Preliminary
costs. To the extent that timely diagnosis and effective
                                                                  normative data on DSM-IV attention deficit hyperactivity disorder
treatment of children with ADHD helps mitigate the                in college students. J Am Coll Health 1998;46(4):185-8
severity of this condition, its economic burden will be       15. Lehmann C. Adults with ADD getting long-overdue attention.
                                                                  Psychiatr News 2002;37(10):22-46
reduced. Furthermore, as these children age, ADHD-            16. Kessler, R. Prevalence of adult ADHD in the United States:
related conditions such as driving-related accidents and          results from the National Comorbidity Survey Replication
alcoholism may also be reduced. These observations                (NCS-R). Presentation at the American Psychiatric Association
                                                                  2004 Annual Meeting, 1 May 2004 Online abstract available
suggest that appropriate treatment of ADHD among                  at: http://www.psych.org/edu/other_res/lib_archives/archives/
children may lead to future cost savings to society.              meetings/2004saps.htm [last accessed 20 December 2004]




© 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)                                    Costs of ADHD in the US Birnbaum et al.   203
                                                          10                                                      Exhibit 82
          Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 171 of 486
17. Barkley RA. Major life activity and health outcomes associated               estimates from the medical expenditure panel survey. Arch
    with attention-deficit/hyperactivity disorder. J Clin Psychiatry             Pediatr Adolesc Med 2002;156(5):504-11
    2002;63(Suppl 12):10-5                                                 41.   Swensen A, Birnbaum HG, Secnik K, et al. Attention-deficit/
18. Barkley RA, Murphy KR, Kwasnik D. Motor vehicle driving                      hyperactivity disorder: increased costs for patients and their families.
    competencies and risks in teens and young adults with attention              J Am Acad Child Adolesc Psychiatry 2003;42(12):1415-23
    deficit hyperactivity disorder. Pediatrics 1996;98:1089-95             42.   Marchetti A, Magar R, Lau H, et al. Pharmacotherapies for
19. Barkley RA, Guevremont DC, Anastopoulos AD, et al. Driving-                  attention-deficit/hyperactivity disorder: expected-cost analysis.
    related risks and outcomes of attention deficit hyperactivity                Clin Ther 2001;23(11):1904-21
    disorder in adolescents and young adults: a 3- to 5-year follow-up     43.   Kessler RC, Adler L, Ames M, et al. The prevalence and effects
    survey. Pediatrics 1993;92(2):212-8                                          of adult attention-deficit/hyperactivity disorder (ADHD) on
20. Barkley RA, Fischer M, Edelbrock CS, et al. The adolescent                   job performance in a national sample of US workers. J Occup
    outcome of hyperactive children diagnosed by research criteria. J            Environ Med [in press]
    Am Acad Child Adolesc Psychiatry 1990;29(4):546-47                     44.   Leong SA, Barghout V, Birnbaum HG, et al. The economic
21. Nada-Raja S, Langley JD, McGee R, et al. Inattentive and                     consequences of irritable bowel syndrome: a US employer
    hyperactive behaviors and driving offenses in adolescence. J Am              perspective. Arch Int Med 2003;163(8):929-35
    Acad Child Adolesc Psychiatry 1997;36(4):515-22                        45.   Birnbaum HG, Morley M, Greenberg PE, et al. Economic
22. Woodward LJ, Fergusson DM, Horwood LJ. Driving outcomes of                   burden of pneumonia in an employed population. Arch Int Med
    young people with attentional difficulties in adolescence. J Am              2001;161(22):2725-31
    Acad Child Adolesc Psychiatry 2000;39(5):627-34                        46.   Rice DP, Kelman S, Miller LS, et al. The economic costs of alcohol
23. Swensen A, Birnbaum HG, Ben-Hamadi R, et al. Incidence and                   and drug abuse and mental illness: 1985. Report submitted to the
    costs of accidents among attention-deficit/hyperactivity disorder            Office of Financing and Coverage Policy of the Alcohol, Drug
    patients. J Adolesc Health 2004;35(24):346-47                                Abuse and Mental Health Administration, US Department of
24. Offord DR, Boyle MH, Fleming JE, et al. Ontario child                        Health and Human Services. San Francisco, CA: Institute for
    health study: summary of selected results. Can J Psychiatry                  Health and Aging, University of California; 1990
    1989;34(6):483-91                                                      47.   Ettaro L, Songer TJ, Zhang P, et al. Cost-of-illness studies in
25. Biederman J, Faraone SV, Hatch M, et al. Conduct disorder with               diabetes mellitus. Pharmacoeconomics 2004;22(3):149-64
    and without mania in a referred sample of ADHD children. J             48.   Greenberg PE, Stiglin LE, Finkelstein SN, et al. The economic
    Affective Disord 1997;44(2–3):177-88                                         burden of depression in 1990. J Clin Psychiatry 1993;
26. Faraone SV, Biederman J, Jetton JG, et al. Attention deficit                 54(11):405-18
    disorder and conduct disorder: longitudinal evidence for a             49.   Greenberg PE, Kessler RC, Birnbaum HG, et al. The economic
    familial subtype. Psychol Med 1997;27(2):291-300                             burden of depression in the United States: how did it change
27. Bird HR, Gould MS, Staghezza BM. Patterns of diagnostic                      between 1990 and 2000? J Clin Psychiatry 2003;64(12):1465-75
    comorbidity in a community sample of children aged 9 through           50.   US Bureau of the Census. Census 2000, summary file 1 (SF-1).
    16 years. J Am Acad Child Adolesc Psychiatry 1993;32(2):361-8                Washington (DC): US Bureau of the Census; 2000
28. Milberger S, Biederman J, Faraone SV, et al. Attention deficit         51.   US Bureau of the Census. Census 2000, summary file 2 (SF-2).
    hyperactivity disorder and comorbid disorders: issues of                     Washington (DC): US Bureau of the Census; 2000
    overlapping symptoms. Am J Psychiatry 1995;152(12):1793-9              52.   Biederman J, Mick E, Faraone S. Age-dependent decline of
29. Szatmari P, Offord DR, Boyle MH. Correlates, associated                      symptoms of attention deficit hyperactivity disorder: impact
    impairments and patterns of service utilization of children with             of remission definition and symptom type. Am J Psychiatry
    attention deficit disorder: findings from the Ontario Child                  2000;157(5):816-8
    Health Study. J Child Psychol Psychiatry 1989;30(2):205-17             53.   Weiss G, Hechtman L, Milroy T, et al. Psychiatric status of
30. Guevara J, Lozano P, Wickizer T, et al. Utilization and cost                 hyperactives as adults: a controlled prospective 15-year follow-
    of health care services for children with attention-deficit/                 up of 63 hyperactive children. J Am Acad Child Psychiatry
    hyperactivity disorder. Pediatrics 2001;108(1):71-8                          1985;24(2):211-20
31. Secnik K, Swensen AR, Lage MJ. Comorbidities and costs of              54.   Mannuzza S, Klein RG, Bessler A, et al. Adult psychiatric
    adult patients with attention-deficit hyperactivity disorder.                status of hyperactive boys grown up. Am J Psychiatry 1998;
    PharmacoEconomics [in press]                                                 155(4):493-8
32. Faraone SV, Biederman J, Mennin D, et al. Bipolar and antisocial       55.   Barnett A, Birnbaum H, Cremieux PY, et al. The costs of cancer
    disorders among relatives of ADHD children: parsing familial                 to a major employer in the United States: a case-control analysis.
    subtypes of illness. Am J Med Gen 1998;81(1):108-16                          Am J Managed Care 2000;6(11):1243-51
33. Faraone SV, Biederman J, Mennin D, et al. A prospective four-          56.   Hodgson TA, Cohen AJ. Medical expenditures for major diseases,
    year follow-up study of children at risk for ADHD: psychiatric,              1995. Health Care Financ Rev 1999;21(2):119-64
    neuropsychological, and psychosocial outcome. J Am Acad Child          57.   US Bureau of the Census. Statistical abstract of the United
    Adolesc Psychiatry 1996;35(11):1449-59                                       States: 2001. Table No. 129: consumer price indexes of medical
34. Benazon NR, Coyne JC. Living with a depressed spouse. J Fam                  care prices 1980 to 2000. Available from http://www.census.gov/
    Psychol 2000;14(1):71-9                                                      prod/2002pubs/01statab/health.pdf [accessed 19 June 2003]
35. Nechmad A, Fennig S, Ternochiano P, et al. Siblings of schizophrenic   58.   US Bureau of the Census. Statistical abstract of the United
    patients – a review. Israel J Psychiatry Rel Sci 2000;37(1):3-11             States: 1998. Table No. 696: full-time wage and salary workers
36. Perlick D, Clarkin JF, Sirey J, et al. Burden experienced by care-           – number and earnings: 1985 to 1997. Washington (DC): US
    givers of persons with bipolar affective disorder. Br J Psychiatry           Bureau of the Census; 1998
    1999;175:56-62                                                         59.   US Bureau of the Census: Statistical abstract of the United States:
37. Faraone SV, Biederman J. Genetics of attention-deficit                       2001. Table No. 607: Nonfarm establishments – employees,
    hyperactivity disorder. Child Adolesc Psychiatr Clin North Am                hours, and earnings by industry 1980 to 2000. Available from
    1994;3:285-301                                                               http://www.census.gov/prod/2002pubs/01statab/labor.pdf
38. Leibson CL, Katusic SK, Barbaresi WJ, et al. Use and costs of                [accessed 19 June 2003]
    medical care for children and adolescents with and without             60.   Rowland AS, Umbach DM, Stallone L, et al. Prevalence of
    attention-deficit/hyperactivity disorder. J Am Med Assoc                     medication treatment for attention deficit-hyperactivity disorder
    2001;285(1):60-6                                                             among elementary school children in Johnston County, North
39. Kelleher KJ, Childs GE, Harman JS. Healthcare costs for                      Carolina. Am J Public Health 2002;92(2):231-4
    children with attention-deficit/hyperactivity disorder. TEN:           61.   US Bureau of Labor Statistics. 2000 household data, Table No. 3:
    Trends Evidence-Based Neuropsychiatry 2001;3(4):60-3                         employment status of the civilian noninstitutionalized population
40. Chan E, Zhan C, Homer CJ. Health care use and costs for                      by age, sex, and race. Available from ftp://ftp.bls.gov/pub/special.
    children with attention-deficit/hyperactivity disorder: national             requests/lf/aa2000/pdf/CPSAAT3.PDF [accessed 19 June 2003]




204 Costs of ADHD in the US                                                                          © 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)

                                                                       11                                                            Exhibit 82
           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 172 of 486
62. Kessler RC, Greenberg PE, Mickelson KD, et al. The effects of               67. Barkley RA, Fischer M, Edelbrock CS, et al. The adolescent
    chronic medical conditions on work loss and work cutback. J                     outcome of hyperactive children diagnosed by research criteria: I.
    Occup Environ Med 2001;43:218-25                                                an 8-year prospective follow-up study. J Am Acad Child Adolesc
63. Biederman J. Presentation at the American Medical Association                   Psychiatry 1990;29(4):546-57
    News Briefing. Manhattan, New York. September 9, 2004                       68. McCann BS, Roy-Byrne P. Attention-deficit/hyperactivity disorder
64. Robison LM, Sclar DA, Skaer TL, Galin RS. Treatment modalities                  and learning disabilities in adults. Semin Clin Neuropsychiatry
    among US children diagnosed with attention-deficit hyperactivity                2000;5(3):191-7
    disorder: 1995–99. Int Clin Psychopharmacol 2004;19:17-22                   69. Heiligenstein E, Guenther G, Levy A, et al. Psychological
65. Burd L, Klug MG, Coumbe MJ, Kerbeshian J. Children and                          and academic functioning in college students with attention
    adolescents with attention deficit–hyperactivity disorder: 1.                   deficit hyperactivity disorder. J Am Coll Health 1999;47(4):
    Prevalence and cost of care. J Child Neurol 2003;18(8):555                      181-5
66. Weiss G, Hechtman LT. Hyperactive children grown up: ADHD                   70. Berndt ER, Koran LM, Finkelstein SN, et al. Lost human
    in children, adolescents, and adults, 2nd ed. New York: Guildord;               capital from early-onset chronic depression. Am J Psychiatry
    1993                                                                            2000;157(6):940-7




                                        CrossRef links are available in the online published version of this paper:
                                                              http://www.cmrojournal.com
                                          Paper CMRO-2806_4, Accepted for publication: 07 December 2004
                                                           Published Online: 14 January 2005
                                                            doi:10.1185/030079904X20303




© 2005 LIBRAPHARM LTD – Curr Med Res Opin 2005; 21(2)                                                       Costs of ADHD in the US Birnbaum et al.   205
                                                                          12                                                         Exhibit 82
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 173 of 486




     EXHIBIT 83
       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 174 of 486
REVIEW



            Economic Impact of Childhood and Adult
            Attention-Deficit/Hyperactivity Disorder in
                        the United States
                   Jalpa A. Doshi, Ph.D., Paul Hodgkins, Ph.D., Jennifer Kahle, Ph.D.,
            Vanja Sikirica, Pharm.D., Michael J. Cangelosi, M.P.H., Juliana Setyawan,                                        Pharm.D.,
                             M. Haim Erder, Ph.D., Peter J. Neumann, Sc.D.


          Objective: Attention-deficit/hyperactivity disorder (ADHD) is one of the most prevalent
          mental disorders in children in the United States and often persists into adulthood with
          associated symptomatology and impairments. This article comprehensively reviews studies
          reporting ADHD-related incremental (excess) costs for children/adolescents and adults and
          presents estimates of annual national incremental costs of ADHD. Method: A systematic
          search for primary United States-based studies published from January 1, 1990 through June
          30, 2011 on costs of children/adolescents and adults with ADHD and their family members
          was conducted. Only studies in which mean annual incremental costs per individual with
          ADHD above non-ADHD controls were reported or could be derived were included.
          Per-person incremental costs were adjusted to 2010 U.S. dollars and converted to annual
          national incremental costs of ADHD based on 2010 U.S. Census population estimates, ADHD
          prevalence rates, number of household members, and employment rates by age group. Re-
          sults: Nineteen studies met the inclusion criteria. Overall national annual incremental costs of
          ADHD ranged from $143 to $266 billion (B). Most of these costs were incurred by adults
          ($105B⫺$194B) compared with children/adolescents ($38B⫺$72B). For adults, the largest cost
          category was productivity and income losses ($87B⫺$138B). For children, the largest cost
          categories were health care ($21B⫺$44B) and education ($15B⫺$25B). Spillover costs borne
          by the family members of individuals with ADHD were also substantial ($33B⫺
          $43B). Conclusion: Despite a wide range in the magnitude of the cost estimates, this study
          indicates that ADHD has a substantial economic impact in the United States. Implications of
          these findings and future directions for research are discussed. J. Am. Acad. Child Adolesc.
          Psychiatry, 2012;51(10):990 –1002. Key Words: ADHD, cost of illness, societal costs, chil-
          dren, adults




A
        ttention-deficit/hyperactivity disorder                                  in the United States,2 with a current prevalence
        (ADHD) is defined by the DSM-IV-TR as                                    rate of 5.5% to 9.3%3 in children and adolescents
        a persistent set of inattentive, hyperac-                                4 to 17 years old. Children and adolescents with
tive, and impulsive symptoms that impairs func-                                  this disorder experience educational difficulties,4
tion in at least two settings (e.g., home, work,                                 problems with self-esteem,5 significantly im-
and/or school).1 It has been reported to be one of                               paired family and peer relationships,6 and an
the most prevalent mental disorders in children                                  overall decrease in quality of life.7
                                                                                    Although traditionally thought of as a condi-
                                                                                 tion of childhood, ADHD often persists into
                                                                                 adulthood with associated symptomatology and
      This article is discussed in an editorial by Dr. A. Reese Abright on
      page 987.
                                                                                 impairments. Prevalence rates in U.S. adults 18 to
                                                                                 44 years old are reported to be 4.4%8 and high-
      Clinical guidance is available at the end of this article.                 light the chronicity of this disorder. ADHD-
      Supplemental material cited in this article is available online.
                                                                                 related impairments may underlie subsequent
                                                                                 problems in adulthood such as occupational dif-

                                                                             JOURNAL   OF THE   AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
990      www.jaacap.org                                                                              VOLUME 51 NUMBER 10 OCTOBER 2012

                                                                                   1                                                       Exhibit 83
                                                  ECONOMIC
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20  PageIMPACT OF 486
                                                            175 of  ADHD IN THE US




  ficulties, criminal activity, substance abuse prob-            articles published from January 1, 1990 through June
  lems, and traffic accidents and citations.9 More-              30, 2011 using the following abstracted search strategy:
  over, the difficulties faced by children and adults            (terms describing ADHD) AND ((terms describing cost
  with ADHD may have spillover effects and can                   analysis or economic impact) OR (terms describing areas of
                                                                 cost due to ADHD)). An extensive list of terms describ-
  negatively affect the health and work productiv-
                                                                 ing cost areas of interest was used to identify studies
  ity of family members.10
                                                                 on health care resource use, productivity losses, acci-
     Although hundreds of studies have reported                  dents, education, substance abuse, and criminal behav-
  on the negative outcomes of ADHD in childhood                  ior (Table S1, available online). Studies were also
  and adulthood in areas such as health, education,              identified by examining the reference lists of prior
  occupation, and antisocial behavior, few have                  publications and by follow-up directly with the study
  monetized these outcomes to provide an estimate                authors. This identification method deviated from
  of the economic impact of ADHD in the different                strict Cochrane guidelines but was in line with inter-
  sectors of society. For instance, the two most                 national systematic review guidelines.15
  recent systematic reviews of the economic costs                    A primary screen retained all articles published in
  of ADHD found only 12 to 13 original research                  English and classified as original research studies of
  studies addressing this topic11,12 compared with               human participants conducted in the United States
  351 original research studies found in a recent                that included a study group of participants with
                                                                 ADHD and monetized ADHD-related outcomes. In a
  review of long-term outcomes of ADHD.9 A
                                                                 final screen, the full text of the articles were reviewed
  comprehensive understanding of the incremental                 to exclude studies in which mean annual incremental
  costs of ADHD (i.e., excess costs over and above               costs of individuals with ADHD compared with a
  those of individuals without ADHD) from a                      control group of patients without ADHD were not
  societal perspective is important to inform, plan,             reported (or could not be derived).16-18 Studies using
  and justify policies and interventions to help                 specific disease groups (e.g., asthma or depression) as
  alleviate the numerous negative consequences                   the only control group were excluded.19,20 Studies not
  associated with this disorder. In addition to being            reporting mean costs (e.g., only median costs re-
  dated, prior systematic reviews of the economic                ported21) and studies from which it was not possible to
  impact of ADHD have been limited in scope,                     separately estimate contributions from different cost
  examining a restricted population or a few sec-                categories (e.g., combined costs of health care and
  tors of the economy.11-13 Pelham et al.12 (2007)               productivity losses22) were also excluded.
                                                                     Study characteristics and cost measurements were
  only reviewed costs in children and adolescents
                                                                 extracted and tabulated for the included studies. For
  with ADHD. Leibson and Long13 (2003) consid-                   one study,23 numeric data underlying the published
  ered only health care costs. Matza et al.11 (2005)             graphs were obtained from the study author. A few
  examined children and adults and additional                    calculations and adjustments were made on the data
  cost sectors besides health care, but studies of               reported in the studies. Per-person annual costs were
  education costs were not available. Furthermore,               computed by dividing the aggregate annual national
  results reported across the reviewed studies were              costs by the estimated size of the population in one
  not consolidated to present an overall estimate of             study.24 Weighted average estimates for the overall
  incremental costs of individuals with ADHD at                  population were calculated for two studies that re-
  the national level.                                            ported only cost estimates stratified by patient gen-
     The present study uses a societal perspective, com-         der.10,25 Costs were annualized for three studies esti-
  prehensively reviews studies reporting ADHD-                   mating costs over 1 month or multiple years.23,26,27 All
                                                                 cost estimates across the included studies were in-
  related incremental costs for children/adolescents
                                                                 flated to 2010 U.S. dollars using the consumer price
  and adults, and computes estimates of overall
                                                                 index from the U.S. Bureau of Labor Statistics.28 The
  annual national incremental costs of ADHD in                   medical care component of the consumer price index
  the United States. Estimates are also stratified by            was used to inflate reported health care cost estimates.
  age group, cost sectors, and patient versus family                 For the national incremental cost calculations, the stud-
  member.                                                        ies were compiled by age group (children/adolescents
                                                                 versus adults) and cost category (health care, produc-
                                                                 tivity and income losses, education, and justice sys-
  METHOD                                                         tem). The health care and productivity cost categories
  A systematic review was conducted using guidelines             were separated into subcategories of costs incurred by
  from the Cochrane Handbook for Systematic Reviews              patients with ADHD versus those by family members
  of Interventions.14 Four large databases (MEDLINE,             of patients with ADHD. Except for the minimal re-
  EMBASE, ERIC, and PsycINFO) were searched for                  quirements that each study had to meet for inclusion

  JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
  VOLUME 51 NUMBER 10 OCTOBER 2012                                                               www.jaacap.org          991

                                                        2                                                  Exhibit 83
DOSHI Case
      et al.   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 176 of 486



in the review as outlined earlier in the selection          This figure obtained from the 2010 U.S. Census33
criteria, this review did not identify and adjust for       represents the average size of the U.S. household less
differential quality of studies. The number of studies in   one (representing the one patient with ADHD in the
each age group and cost category combination was too        household.) For the subcategory of productivity costs
small, often only a single study, to permit such an         among adult family members of children/adolescents
approach. Instead, for each age group and cost cate-        with ADHD, the national count of patients with
gory, the lowest and highest reported incremental cost      ADHD was multiplied by 2.0, which represents the
estimates across all included studies were identified.      average number of adult household members in the
For the cost categories with a sufficient number of         United States in 2010. Similarly, for the subcategory of
studies, namely those examining costs related to health     productivity costs among adult family members of
care in children/adolescents (n ⫽ 9) and adults (n ⫽ 6)     adults with ADHD, the national count of patients with
with ADHD and productivity losses in adults with            ADHD was multiplied by 1.0. For the two categories
ADHD (n ⫽ 7), reported adjusted estimates were used         related to productivity costs, the same employment
to identify the range of incremental cost estimates. For    rate of 67.6% was applied.32
all remaining cost categories, the number of relevant          Third, the range of national incremental costs of
studies was three or fewer and, hence, estimates ad-        ADHD was estimated by multiplying the lowest and
justed by regression or matched controls or unadjusted      highest reported per-person incremental cost estimates
estimates were used to identify the range. The range of     for each age group and cost category by the corre-
per-person incremental cost estimates within each age       sponding national counts of individuals. Overall na-
group and cost category were then converted to a            tional incremental costs of ADHD in 2010 were com-
range of annual national incremental costs of ADHD          puted by summing the costs across age groups and
using 2010 U.S. Census population estimates, ADHD           categories. The estimates were also stratified by age
prevalence rates, number of household members,              group, cost sectors, and patient versus family member.
and employment rates by age group as described
below.29,30
    First, the national counts of individuals with ADHD
within each age group and cost category in the United
                                                            RESULTS
States were estimated as the product of the nationwide      The initial literature search identified 4,580 cita-
U.S. population count reported by the 2010 U.S. Cen-        tions. After the screening process, only 19 studies
sus31 corresponding to the age range of the patients        met all inclusion criteria (Figure S1, available
with ADHD across the studies specifically examining         online). Table 110,23-27,34-45 lists the key character-
that age group (i.e., children/adolescents or adults)       istics of these 19 studies. Eleven studies exam-
and cost category and the ADHD prevalence rate              ined costs incurred by children with ADHD
corresponding most closely to this age range. For           or their family members and 10 studies exam-
children/adolescents, prevalence rates of current           ined costs incurred by adults with ADHD or
ADHD diagnosis reported by the Centers for Disease          their family members (two studies examined
Control and Prevention were used.3 For adults, a
                                                            children/adolescents and adults). Most studies
published and commonly cited rate of 4.4% in 18 to 44
                                                            evaluated health care costs (n ⫽ 13). Nine studies
year olds8 was applied given that the Centers for
Disease Control and Prevention has not reported
                                                            examined costs related to income and productiv-
ADHD prevalence rates in adults. For the category of        ity losses. Only three studies examined education
productivity (i.e., absenteeism and low productivity        costs and two studies examined justice system
while at work, referred to as ⬙presenteeism⬙ in some        costs. None of the studies meeting the inclusion
studies) costs in adult patients with ADHD, which is        criteria evaluated costs related to traffic accidents
applicable only to employed patients, an employment         or substance abuse problems.
rate of 67.6% was applied, assuming employment rates            Table 23,8,10,23-26,31,33-37,41-46 presents the analy-
similar to those in the general 18- to 64-year-old          sis resulting in the range of national incremental
population reported by the 2010 U.S. Bureau of Labor        costs of ADHD under each combination of cost
Statistics.32                                               category and age group of interest. The range of
    Second, the national counts of family members of
                                                            ages considered across all studies was 0 to 64
individuals with ADHD who would be affected under
                                                            years old, including individuals with ADHD and
each of the subcategories of health care and produc-
tivity costs in family members of patients with ADHD
                                                            their family members. In the health care cost
was estimated. For the subcategory of health care costs     category, wide ranges of per-person incremental
among family members of the patients with ADHD,             cost estimates were reported across the studies
the national count of patients with ADHD was multi-         evaluating children/adolescents ($621 to $2,720)
plied by 2.92 to compute the total number of family         and adults ($137 to $4,100) with ADHD. This
members (adults and children) affected by ADHD.             variability was a function of the characteristics

                                                        JOURNAL   OF THE   AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
992      www.jaacap.org                                                         VOLUME 51 NUMBER 10 OCTOBER 2012

                                                              3                                                       Exhibit 83
                                                                                   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 177 of 486
                                                                   TABLE 1    Key Characteristics of Studies Meeting Inclusion Criteria
VOLUME 51 NUMBER 10 OCTOBER 2012
JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY




                                                                                                                                                                     Age Group
                                                                                                                                                                  (and Age Range
                                                                                          Design, Setting, and Sample      Year of Data     Identification of      Considered) of         Cost Categories       Regression Adjustment
                                                                    Study                              Size                 Collection       ADHD Patients       Patients with ADHD         Evaluated            or Matched Controls

                                                                    Guevara et al.,     retrospective analysis of Group       1997        ICD-9 314.xx or ⱖ1     children/adolescents   health care (patient)   regression and matched
                                                                     200137                Health Cooperative of Puget                      prescription for a     (3–17 yo)                                      controls
                                                                                           Sound HMO data                                   stimulant
                                                                                           (n ⫽ 14,960)
                                                                    Chan et al.,        cross-sectional analysis of           1996        ICD-9-CM 314.xx or     children/adolescents   health care (patient)   regression
                                                                      200238               Medical Expenditure Panel                        ⱖ2 prescriptions       (5–20 yo)
                                                                                           Survey (n ⫽ 5,439)                               for neurostimulant
                                                                    Burd et al.,        retrospective analysis of North    1996⫺1997      ICD-9 diagnosis of     children/adolescents   health care (patient)   none
                                                                      200339               Dakota Department of                             314.00, 314.01,        (0⫺21 yo)
                                                                                           Health claims                                    314.8, 314.9
                                                                                           (n ⫽ 129,138)
                                                                    Mandell et al.,     retrospective analysis of          1993⫺1996      ⱖ2 claims              children/adolescents   health care (patient)   regression
                                                                     200327                pediatric Medicaid patients                      associated with        (3⫺15 yo)
                                                                                           in Philadelphia, PA                              ICD-9 314.xx or
                                                                                           (n ⫽ 76,662)                                     parental report of
                                                                                                                                            symptoms at
                                                                                                                                            diagnostic
                                                                                                                                            interview
                                                                    Swensen et al.,     retrospective analysis of a           1998        ICD-9 314.0x with      children/adolescents   health care             matched controls
                                                                      200325               random sample of health                          ⱖ1 ADHD                (0⫺18 yo)              (patient), health
                                                                                           plan enrollees of a large                        medical or                                    care (family),




                                                                                                                                                                                                                                         ECONOMIC IMPACT OF ADHD IN THE US
                                                                                           Fortune 100 company                              disability claim                              productivity
                                                                                           (n ⫽ 2,172)                                                                                    (family)
                                                                    Swensen et al.,     retrospective analysis of a           1998        ICD-9 314.0x with      children/adolescents   health care             matched controls
                                                                      200440               random sample of health                          ⱖ1 ADHD                (0⫺18 yo) and          (patient),
                                                                                           plan enrollees of a large                        medical or             adults (18⫺64 yo)      productivity
www.jaacap.org




                                                                                           Fortune 100 company                              disability claim                              (patient)
                                                                                           (n ⫽ 2,616)
                                                                    Birnbaum et al.,    retrospective analysis of health      1998        ICD-9-CM 314.0x        children/adolescents   health care             matched controls
                                                                       200510              plan enrollees in 1 large                        with ⱖ1 ADHD           (7⫺18 yo) and          (patient), health
                                                                                           company and associated                           medical claim          adults (19⫺44 yo)      care (family),
                                                                                           disability data (n ⫽ 9,822)                                                                    productivity
                                                                                                                                                                                          (patient),
                                                                                                                                                                                          productivity
993




                                                                                                                                                                                          (family)




                                                                                                                                                      4                                                            Exhibit 83
994




                                                                                                                                                                                                                            DOSHI et al.
                                                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 178 of 486
                                                    TABLE 1    Continued
www.jaacap.org




                                                                                                                                                        Age Group
                                                                                                                                                     (and Age Range
                                                                            Design, Setting, and Sample       Year of Data      Identification of     Considered) of         Cost Categories       Regression Adjustment
                                                     Study                               Size                  Collection        ADHD Patients      Patients with ADHD         Evaluated            or Matched Controls

                                                     Kessler et al.,       retrospective analysis of 2        2001⫺2003      ICD-9-CM 314.0,        adults (18⫺44 yo)      productivity            regression
                                                       200541                 large health care claims and                     314.00, or                                    (patient)
                                                                              employer-reported                                314.01 with ⱖ1
                                                                              productivity databases                           evaluation or
                                                                              (n ⫽ 2,399)                                      claim for ADHD
                                                                                                                               diagnosis
                                                     Secnik et al.,        retrospective analysis of claims   1999⫺2001      ICD-9 314.00 or        adults (18⫺64 yo)      health care (patient)   regression and matched
                                                       200542                 from six Fortune 200                             314.01                                        productivity            controls
                                                                              employers (n ⫽ 4,504)                                                                          (patient)
                                                     Biederman and         cross-sectional analysis using        2003        self-report of prior   adults (18⫺64 yo)      income losses due       regression
                                                       Faraone,               nationwide, random,                              adult diagnosis                               to unemployment
                                                       200634                 telephone-administered                                                                         and wage
                          JOURNAL




                                                                              survey                                                                                         differences
                                                                              (n ⫽ 1,001)                                                                                    (patient)
                           OF THE




                                                     Fischer and           patients receiving psychology      1992⫺1996      DSM-III-R              adults (19⫺25 yo)      income losses due       regression
                                                        Barkley,              service within Milwaukee                                                                       to wage
                                                        200626                Children’s Hospital                                                                            differences
AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY




                                                                              (n ⫽ 223)                                                                                      (patient)
     VOLUME 51 NUMBER 10 OCTOBER 2012




                                                     Ray et al.,           Kaiser Permanente (Northern        1996⫺2004      DSM-IV, ICD-9-CM       children/adolescents   health care (patient)   regression and matched
                                                        200643                CA) HMO (n ⫽ 11,356)                             314.0                  (2⫺10 yo)                                      controls
                                                     Fishman et al.,       group health coop and group           2001        ICD-9-CM 314.xx        adults (ⱖ18 yo)        health care (patient)   regression
                                                        200744                health options members in                        and ⱖ1 AD[H]D
                                                                              WA and ID                                        inpatient or
                                                                              (n ⫽ 249,874)                                    outpatient
                                                                                                                               encounter
                                                     Fletcher and          nationally representative          1994⫺2002      DSM-IV (inattentive,   adults (18⫺28 yo)      justice system          regression
                                                        Wolfe,               sample during school years                        hyperactive, and                               (patient)
                                                        200924               1994⫺1995, 1995⫺1996,                             combined
                                                                             and 2001⫺2002 (n ⫽                                subtypes included)
                                                                             13,572)




                                                                                                                                          5                                                           Exhibit 83
                                                                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 179 of 486
VOLUME 51 NUMBER 10 OCTOBER 2012
JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY




                                                                   TABLE 1     Continued
                                                                                                                                                                                                   Age Group
                                                                                                                                                                                                (and Age Range
                                                                                               Design, Setting, and Sample               Year of Data             Identification of              Considered) of                 Cost Categories              Regression Adjustment
                                                                    Study                                   Size                          Collection               ADHD Patients               Patients with ADHD                 Evaluated                   or Matched Controls

                                                                    Jones and                longitudinal analysis of a                  1997⫺2004             parental self-report           children/adolescents           health care                    regression
                                                                      Foster,                  cohort of kindergartners                                          of child’s                     (12⫺17 yo)                     (patient),
                                                                      200923                   from Durham, NC;                                                  symptoms on the                                               education
                                                                                               Nashville, TN; Seattle, WA;                                       Diagnostic                                                    (patient), justice
                                                                                               and central PA (n ⫽ 650)                                          Interview                                                     system (patient)
                                                                                                                                                                 Schedule for
                                                                                                                                                                 Children
                                                                                                                                                                 (identified
                                                                                                                                                                 hyperactivity/
                                                                                                                                                                 impulsivity or
                                                                                                                                                                 inattention)
                                                                    Kessler et al.,          large U.S. manufacturing firm               2005⫺2006             DSM-IV criteria for            adults (40⫺51 yo               health care                    regression
                                                                      200941                    (n ⫽ 8,563)                                                      adult ADHD                     IQR)                           (patient),
                                                                                                                                                                                                                               productivity
                                                                                                                                                                                                                               (patient)
                                                                    Marks et al.,            68 preschools within greater                2004⫺2005             DSM-IV criteria for            children/adolescents           education (patient)            regression
                                                                     200935                    New York City area                                                pediatric ADHD                 (3⫺4 yo)
                                                                                               (n ⫽ 206)
                                                                    Hodgkins et al.,         2 large health care claims and                  2006              ICD-9 314.0,                   adults (18⫺64 yo)              health care                    regression and matched
                                                                      201145                   productivity databases, 100                                       314.00, or                                                    (patient),                     controls




                                                                                                                                                                                                                                                                                            ECONOMIC IMPACT OF ADHD IN THE US
                                                                                               large employers throughout                                        314.01 with ⱖ1                                                productivity
                                                                                               US (n ⫽ 127,008)                                                  evaluation or                                                 (patient)
                                                                                                                                                                 claim of ADHD
                                                                                                                                                                 diagnosis with
                                                                                                                                                                 continued
www.jaacap.org




                                                                                                                                                                 treatment
                                                                    Robb et al.,             Western Psychiatric Institute               1999⫺2008             DSM-III-R or DSM-IV,           children/adolescents           education (patient)            none
                                                                      201136                  and Clinic, Pittsburgh, PA                                         childhood                      (5⫺18 yo)
                                                                                              (n ⫽ 604)                                                          diagnosis

                                                                    Note: ADHD ⫽ attention deficit/hyperactivity disorder; CA ⫽ California; DSM-III-R ⫽ Diagnostic and Statistical Manual of Mental Disorders—3rd Edition (Revised); DSM-IV ⫽ Diagnostic and Statistical Manual of Mental
                                                                      Disorders— 4th Edition; HMO ⫽ health maintenance organization; ICD-9 ⫽ International Classification of Diseases, Ninth Edition; ICD-9-CM ⫽ International Classification of Diseases, Ninth Edition, Clinical
                                                                      Modification; IQR ⫽ interquartile range; ID ⫽ Idaho; NC ⫽ North Carolina; PA ⫽ Pennsylvania; TN ⫽ Tennessee; US ⫽ United States; WA ⫽ Washington; yo ⫽ years old.
995




                                                                                                                                                                              6                                                                                 Exhibit 83
996




                                                                                                                                                                                                                                                           DOSHI et al.
                                                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 180 of 486
                                                    TABLE 2      National Incremental Costs of Attention-Deficit/Hyperactivity Disorder (ADHD) by Cost Category and Age Group
www.jaacap.org




                                                                                                                                     Age              Population      ADHD                                                                  National
                                                                                                                       Number       Range           corresponding   Prevalence                  Population                             Incremental Cost,
                                                                                      Age Group of Patients               of        across              to Age       for Age       Other         Incurring   Per-Person Incremental    2010 U.S. Dollars
                                                     Cost Category                        with ADHD                    Studies      Studies           Range31,33      Range      Multipliersa      Cost      Cost, 2010 U.S. Dollars        (Billions)

                                                     Health care
                                                       Health care     (patient)    children and adolescents               9         0⫺21            92,140,979      7.2%3           —           6,634,150   $62137⫺$2,72023           $4.12⫺$18.04
                                                       Health care     (patient)    adults                                 6        18⫺64           194,296,087      4.4%8           —           8,549,028   $137(NS)46⫺$4,10042       $1.17⫺$35.05
                                                       Health care     (family)     children and adolescents               2         0⫺18            74,181,467      7.2%3          2.92        15,595,912   $1,08810⫺$1,65825         $16.97⫺$25.86
                                                       Health care     (family)     adults                                 1        19⫺44           108,305,787      4.4%8          2.92        13,915,128   $1,05110                  $14.62
                                                                                                                                                                                                             subtotal                  $37B⫺94B
                                                     Productivity and
                                                         income losses
                                                       Income losses (lower         adults                                 1        19⫺25            30,433,583      4.4%8           —           1,339,078   $(3,744)26                $(5.01)
                                                         wages)
                                                       Income losses                adults                                 1        18⫺64           194,296,087      4.4%  8
                                                                                                                                                                                     —           8,549,028   $10,532 ⫺$12,189
                                                                                                                                                                                                                       34         34
                                                                                                                                                                                                                                       $90.04⫺$104.20
                          JOURNAL




                                                         (unemployment
                                                         and lower wages)
                                                       Productivity losses          adults                                 6        18⫺64           194,296,087      4.4%8         67.6%         5,779,143   $20945⫺$6,69941           $1.21⫺$38.71
                           OF THE




                                                         (patient)
                                                       Productivity losses          children and adolescents               2          0⫺18           74,181,467      7.2%3       2.0, 67.6%      7,221,121   $14210⫺$33925             $1.03⫺$2.45
AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY




                                                         (family)
                                                                                                                                                                           8                                      10
                                                       Productivity losses          adults                                 1        19⫺44           108,305,787      4.4%        1.0, 67.6%      3,221,447   $174                      $0.56
     VOLUME 51 NUMBER 10 OCTOBER 2012




                                                         (family)
                                                                                                                                                                                                             subtotal                  $88B⫺$141B
                                                     Education                      children                               1          3⫺4             8,182,210      5.5%3           —             450,022   $12,44735                 $5.60
                                                                                    children and adolescents               2          5⫺18           58,480,960      7.2%3           —           4,210,629   $2,22223⫺$4,69036         $9.36⫺$19.75
                                                                                                                                                                                                             subtotal                  $15B⫺$25B
                                                     Justice system                 adolescents                            1        13⫺17            21,238,249      9.3%3           —           1,975,157   $267(NS)23                $0.53
                                                                                    adults                                 1        18⫺28            47,550,861      4.4%8           —           2,092,238   $1,20424⫺$2,74224         $2.52⫺$5.74
                                                                                                                                                                                                             subtotal                  $3B⫺$6B
                                                                                                                                                                                                             total                     $143B⫺$266B

                                                     Note: B ⫽ billions; NS ⫽ difference was not statistically significant in the original study.
                                                     a
                                                      Figures used in “Other Multipliers” are described in the Method section.




                                                                                                                                                                    7                                                                  Exhibit 83
                                                  ECONOMIC
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20  PageIMPACT OF 486
                                                            181 of  ADHD IN THE US




  of the studies including setting, design, and                  FIGURE 1      Annual national incremental costs of
  cost components included. Conversely, for                      attention-deficit/hyperactivity disorder (ADHD) (in
  health care costs incurred by family members                   billions) by population groups. Note: The inner circle
  of patients with ADHD, there was little vari-                  represents the lower end of the range of costs ($143B).
                                                                 The outer circle represents the higher end of the range
  ability in these estimates, given that there were
                                                                 of costs ($266B).
  only one or two relevant studies. The estimates
  across the 13 studies evaluating health care
  costs translate into annual national incremental
  costs ranging from approximately $37 billion
  (B) to $94B among individuals with ADHD and
  their families.
     For costs due to income losses, two studies
  examined costs to patients with ADHD owing
  to lower wages and/or unemployment. One
  study found that young adults (19-25 years)
  with current or childhood ADHD had a signif-
  icantly higher incremental mean annual salary
  ($3,744) than non-ADHD controls, likely be-
  cause a significantly smaller proportion was                   grade retention, and disciplinary incidents.36 The
  enrolled in college and thus more likely em-                   estimates across the three studies on education
  ployed.26 The second study reported that the                   costs translated to annual national incremental
  annual household income was lower by $10,532                   costs ranging from approximately $15B to $25B
  to $12,189 per adult with ADHD when exam-                      in 3 to 18 year olds.
  ined across the entire typical working age                        For justice system costs, two studies reported
  range of 18 to 64 years.34                                     costs related to criminal offenses by individuals
     Productivity losses for adults with ADHD                    with ADHD. The per-person annual incremental
  owing to absenteeism, poor performance while at                costs of detention center and arrest expenditures
  work, disability payments, and/or worker’s                     derived from one study of 13- to 17-year-old
  compensation ranged from $209 to $6,699 annu-                  adolescents with ADHD was $267.23 Another
  ally per 18- to 64-year-old employee across six                study of 18- to 28-year-old young adults reported
  studies. Although the cost components included                 annual incremental costs ranging from $1,204 to
  across these studies varied, poor performance                  $2,742 to the victim and society owing to bur-
  while at work was clearly the major driver of                  glary, robbery, larceny, arrests/convictions, and
  costs to employers. Per-person incremental cost                selling of drugs.24 The estimates across these two
  estimates were smaller in magnitude for produc-                studies translated to annual national incremental
  tivity losses for family members of children/                  costs ranging from approximately $3B to $6B in
  adolescents ($142 to $339) and adults ($174) with              13 to 28 year olds.
  ADHD across the one or two relevant studies.                      Summing the estimates across the various cost
  The estimates across the nine studies on income                categories resulted in overall national incremen-
  and productivity losses translated to annual na-               tal costs of ADHD ranging from $143B to $266B
  tional incremental costs ranging from approxi-                 in 2010. Figure 1 (left) highlights that $105B to
  mately $88B to $141B.                                          $194B (73%⫺74%) of these overall costs were
     For the category of education costs, one study              attributable to adults with ADHD or to adult
  reported the annual ADHD-related incremental                   family members of patients with ADHD. Spill-
  costs of education in 3 to 4 year olds at $12,447              over costs borne by the family of children and
  per student and included costs related to special              adults with ADHD ranged from $33B to $43B
  education, occupational, speech, and physical                  (16%⫺23%; Figure 1 [right]). For adults with
  therapy.35 The annual incremental costs in 5 to 18             ADHD, the largest cost component was produc-
  year olds ranged from $2,222 to $4,690 per stu-                tivity and income losses ($87B⫺$138B, 71%⫺83%;
  dent across two studies; the former estimate                   Figure 2 [left]). For children with ADHD, the
  included costs related to special education, grade             largest cost components were health care
  retention, and school counseling,23 whereas the                ($21B⫺$44B, 56%⫺61%) and the educational sec-
  latter included costs related to special education,            tor ($15B⫺$25B, 35%⫺40%; Figure 2 [right]).

  JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
  VOLUME 51 NUMBER 10 OCTOBER 2012                                                            www.jaacap.org         997

                                                        8                                               Exhibit 83
DOSHI Case
      et al.    2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 182 of 486



FIGURE 2       Annual national incremental costs of            within the cost category of education, the period,
attention-deficit/hyperactivity disorder (ADHD) (in            study samples, and cost components in the in-
billions) by cost sectors within age groups. Note: The         cluded studies may have underrepresented the
inner circle represents the lower end of the range of          increased use of special educational services by
costs. The outer circle represents the higher end of the
                                                               children with ADHD under the Individuals with
range of costs.
                                                               Disabilities with Education Act and Section 504
                                                               of the Rehabilitation Act.
                                                                  Although these limitations point to an under-
                                                               estimation of the cost figures, a few caveats that
                                                               may influence the present computed estimates in
                                                               either direction also deserve mention. First, be-
                                                               cause studies varied in whether and how they
                                                               controlled for comorbidities commonly associ-
                                                               ated with ADHD (i.e., anxiety, depression, ma-
                                                               nia, and oppositional-defiant disorder52), esti-
                                                               mates of the cost of “pure” ADHD in the absence
                                                               of comorbidities were not derivable for every
                                                               study and thus the costs of ADHD alone may
                                                               have been overestimated. Nevertheless, the early
                                                               age of onset of ADHD makes the majority of
                                                               these comorbidities secondary in terms of tem-
                                                               porality. To the extent that ADHD affects the
DISCUSSION                                                     risk, persistence, or severity of these comorbidi-
This review included 19 studies examining the                  ties, the costs associated with these comorbidities
incremental costs of ADHD in the United States.                may be considered long-term indirect effects
Recognizing the variance introduced by hetero-                 associated with ADHD and thus appropriately
geneous methodologies across these studies, the                considered costs of patients with ADHD.53,46
range of costs rather than point estimates was                 Thus, use of adjusted estimates, where available,
calculated. Despite a wide range in the annual                 from studies that controlled for such comorbidi-
national incremental costs computed in the pres-               ties may have indeed resulted in an underesti-
ent analysis (overall $143B⫺$266B), the lower                  mate of the true costs associated with ADHD.
end estimate alone indicates that ADHD has a                   Second, most of the included studies did not
substantial economic impact in the United States.              provide sufficient information on the prevalence
Although large in magnitude, these results may                 and length of treatment for ADHD in their study
be an underestimate of the true societal costs of              subjects. The economic burden of ADHD may be
ADHD in the nation for several reasons. First,                 higher or lower based on treatment status. Third,
there were no studies identified in the literature             the present results reflect clinical practice in the
reporting analyzable cost information within the               settings and time observed within the included
cost categories of substance abuse and traffic                 studies. For example, several studies predated
accidents, and patients with ADHD have been                    the emergence of newer ADHD treatments or
shown to have a higher risk of these prob-                     increased off-label usage, which may have re-
lems.47-51 Second, within the remaining cost cat-              sulted in the true costs associated with ADHD
egories, some included studies did not capture                 being overestimated (if such new treatments
all relevant cost components within that sector                and/or usage save costs) or underestimated (if
wherein individuals with ADHD or their families                such new treatments and/or usage do not offset
may have incurred higher costs. Third, within                  all their additional costs). Furthermore, the prev-
cost categories of the justice system, education,              alence of ADHD has been reported to be increas-
and health care and productivity losses of family              ing over time.3 It is unclear whether this is
members of adult patients with ADHD, only                      because the incidence of ADHD itself has in-
studies for a restricted age group were found and              creased or if the recognition and diagnosis of
thus the national incremental cost estimates do                ADHD has increased over time in the U.S. pop-
not include costs incurred by individuals with                 ulation.3 If the former, then the total incremental
ADHD beyond that limited age range. Fourth,                    costs associated with ADHD in the United States

                                                           JOURNAL   OF THE   AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
998      www.jaacap.org                                                            VOLUME 51 NUMBER 10 OCTOBER 2012

                                                                 9                                                       Exhibit 83
                                                  ECONOMIC
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20  PageIMPACT OF 486
                                                            183 of  ADHD IN THE US




  may have also increased over time (because the                 larger absolute number of adults than children and
  population with ADHD times the mean incre-                     adolescents and the differences in cost sectors
  mental costs equals the total incremental costs). If           wherein the costs are incurred by these groups. The
  the latter, then the incremental costs of ADHD                 latter point suggests that a “one size fits all” ap-
  may be lower than estimated to the extent that                 proach to decreasing the burden of ADHD is un-
  previously undiagnosed patients had less severe                likely to be successful and one should consider the
  ADHD (and, hence, went unrecognized) or                        age group and cost sector and target policies or
  higher than estimated if these patients indeed                 initiatives accordingly.
  had more severe ADHD (because their ADHD                          Workforce productivity costs in adults with
  was not recognized and treated early on). Fourth,              ADHD are the single largest contributor to the
  the prevalence of ADHD has been reported to                    economic burden associated with the condition,
  vary considerably across the United States. The                amounting to $87B to $138B and accounting for
  present study estimated the average economic                   more than 70% to 80% of the overall adult ADHD
  impact of ADHD at the national level; however,                 costs. The vast majority of these costs were attrib-
  the costs in individual states (and counties) may              utable to income losses owing to lack of full time
  be higher or lower.                                            employment and/or lower wages when employed,
     Nevertheless, the present results underscore that           as estimated by Biederman and Faraone.34 The
  the economic cost of ADHD is substantial. The                  same study also reported that individuals with
  magnitude of this burden can be put into perspec-              ADHD were significantly more likely to report
  tive by comparing it with the burden imposed by                poorer grades in high school, less likely to graduate
  other chronic conditions, although such compari-               from high school or college, or less likely to have
  sons should be made with caution because meth-                 completed a postgraduate degree compared with
  odologies differ across studies and other studies do           control subjects.34 This implies that the lack of an
  not always include all costs outside the health                early or accurate diagnosis of ADHD or medical
  sector. Greenberg et al.54 estimated that major de-            treatment and educational interventions during
  pression costs $83.1B annually (⬃$124B in 2010 U.S.            childhood or adolescence extracts a substantial eco-
  dollars). Wittchen55 estimated that generalized anx-           nomic burden in adulthood. Appropriate policies
  iety disorder costs range from $42B to $47B                    or interventions need to be targeted in childhood/
  (⬃$139B⫺$155.5B in 2010 U.S. dollars). Weiss and               adolescence to increase the potential for improving
  Sullivan56 estimated the total societal cost of                educational milestones and decreasing workforce
  asthma as $12.7B (⬃$20.4B in 2010 U.S. dollars).               productivity losses in adulthood.
     Several noteworthy findings of this study have                 The remainder of the workforce productivity
  important clinical and policy implications. Unlike             costs were largely incurred owing to decreased
  many other conditions, health care costs constitute            productivity at work in employed adults with
  only one fourth to one third of the overall incre-             ADHD compared with healthy controls without
  mental costs associated with ADHD. The remain-                 ADHD. Despite the substantial toll of ADHD on
  der of the costs occurred in non-health care sectors.          the workplace, some private insurers do not cover
  Thus, the decreases in the cost burden of ADHD                 any costs for ADHD treatments for adult patients.57
  owing to additional investments in improving the               Such policies create barriers to care and may de-
  diagnosis and management of this condition are                 crease workplace productivity. Ideally, policies
  not all accrued by the third-party payer or health             should be created that incentivize third-party pay-
  insurer, thus decreasing their incentive to bear the           ers to consider all types of economic costs of adult
  entire cost of such investments. Given the substan-            ADHD when evaluating the cost-effectiveness of
  tial societal costs of ADHD incurred in the work-              coverage and treatments. Self-insured employers in
  force, education, and justice system sectors, it is            particular should consider these various economic
  necessary to develop public policies to lessen the             effects, because increases in health care costs that
  burden associated with this condition.                         effectively diagnose and treat ADHD may decrease
     The present results are also the first to highlight         losses in worker productivity. Because most eco-
  the magnitude of the large share of costs associated           nomic costs are incurred by adults with ADHD
  with ADHD as it progresses into adulthood. Nota-               within the workplace, efforts to decrease the overall
  bly, the national incremental costs for adults were            economic burden of ADHD should focus within
  almost three times higher than those for children              this area. Opportunities to create partnerships be-
  and adolescents. This is due to a combination of a             tween payers, employers, and patients would be an

  JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
  VOLUME 51 NUMBER 10 OCTOBER 2012                                                          www.jaacap.org       999

                                                       10                                             Exhibit 83
DOSHI Case
      et al.   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 184 of 486



effective first step and would better align all parties    early diagnosis and treatment of ADHD can ame-
toward the goal of reducing ADHD burden.                   liorate these costs and inform future policies and
    The study is also the first to highlight that family   interventions.
spillover costs are a substantial proportion of total         In conclusion, this comprehensive review points
ADHD costs (16%⫺23%). The vast majority of                 to the large economic burden of ADHD in the
these costs (⬃95%) are incurred within the health          United States and to the multifaceted nature of
care system and point to the larger potential bene-        ADHD costs. Given the substantial societal costs
fits of improved diagnosis and management of               of ADHD, public policy to address the burden of
ADHD. Swensen et al.25 suggested these family              the condition is warranted. Moreover, further
members use more office services, outpatient ser-          research to better understand ADHD costs and
vices, and mental-disorder-specific care. Further,         the costs and benefits of interventions is warranted.
the symptomatology associated with improperly              Programs to facilitate collaboration among payers,
treated ADHD can carry an emotional burden to              patients, employers, and educational institutions
the patient7,58 and the patient’s family59 beyond the      may provide opportunities to create strategies to
economic burden described here.                            consider the societal impact of ADHD and strate-
    Educational costs amounting to $15B to $25B were       gies to mitigate its burden. &
a large contributor of incremental costs in children/
adolescence after health care-related costs. Although
these amounts are likely underestimates for the                         Clinical Guidance
reasons noted earlier, the vast majority of the incre-
mental costs of education identified in the included         • Overall, the national annual incremental costs of
studies were still due to special education. Thus,             ADHD were substantial, ranging from $143B to
                                                               $266B. Patients with ADHD and families of
research is clearly needed to examine whether early
                                                               patients with ADHD incurred costs associated with
diagnosis and evidence-based medication and be-                ADHD.
havioral treatments in childhood decrease the fu-
                                                             • The present results highlight the societal costs of
ture need for special education services and down-
                                                               ADHD as it progresses into adulthood. Most of
stream costs. Moreover, research to identify                   these costs were incurred by adults
appropriate interventions within the educational               ($105B⫺$194B) compared with
settings could provide an evidence base to better              children/adolescents ($38B⫺$72B).
understand whether such programs save or in-                 • The societal costs of ADHD were multifaceted,
crease costs in children and adolescents with                  including four major cost categories: health care,
ADHD, and if such programs do increase costs,                  education, productivity, and justice system costs.
whether the benefits to education produce down-                For adults, the largest cost category was
stream savings through adult ADHD worker pro-                  productivity and income losses ($87B⫺$138B).
ductivity and/or salary gains. Research to provide             For children, the largest cost categories were
educators and parents the information to better                health care ($21B⫺$44B) and education
                                                               ($15B⫺$25B).
identify early signs of ADHD would be helpful to
limiting the impact of the illness in early life and         • Given the substantial and multifaceted societal costs
possible future life trajectory.                               of ADHD, the development of public policies to
                                                               address the burden of the condition is warranted.
    Future research should also focus on better un-
derstanding the ADHD costs and the costs and
benefits of interventions in targeted age groups and
                                                                 Accepted July 17, 2012.
cost sectors. Specifically, research is needed to bet-
                                                                 Dr. Doshi is with the Perelman School of Medicine, University of
ter understand the economic impact of ADHD in                    Pennsylvania. Drs. Hodgkins, Sikirica, Erder, and Setyawan are with
unstudied or understudied areas such as substance                Global Health Economics and Outcomes Research, Shire Develop-
abuse, traffic accidents, and justice system use. In             ment LLC. Dr. Kahle is with BPS International. Dr. Neumann and Mr.
                                                                 Cangelosi are with the Center for the Evaluation of Value and Risk in
addition, studies using more recent data are                     Health, Tufts Medical Center.
needed to capture costs in light of the increasing               This work was funded by Shire Development LLC. Dr. Doshi’s consul-
prevalence and/or diagnosis of ADHD over time3                   tancy work on this project was supported by Shire Development LLC.
and current ADHD treatment patterns including                    The authors thank Dr. Joshua T. Cohen, Tufts Medical Center, for his
                                                                 helpful comments on an earlier draft of this article.
the increasing use of newer ADHD medications,
                                                                 Disclosure: Dr. Doshi has served as a consultant to Shire, Forest, and
adjunctive therapy, and off-label prescribing. Fur-              Bristol-Myers Squibb, has received research support from Pfizer, and
ther research is also needed to understand how the

                                                       JOURNAL   OF THE   AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
1000     www.jaacap.org                                                        VOLUME 51 NUMBER 10 OCTOBER 2012

                                                            11                                                                    Exhibit 83
                                                  ECONOMIC
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20  PageIMPACT OF 486
                                                            185 of  ADHD IN THE US




    reports stock ownership in Merck and Co. Dr. Kahle has received               Endo, Express-Scripts, GE Healthcare, Johnson and Johnson, Lundbeck
    consultancy fees from Shire. Drs. Hodgkins, Sikirica, Erder, and              SA, Medtronic, Merck, Millennium, Novartis, Teva North America,
    Setyawan report stock ownership in Shire and/or have been granted             Shire, and Pfizer. Mr. Cangelosi reports no biomedical financial
    Shire stock options. Dr. Neumann is the founding director of the Tufts        interests or potential conflicts of interest.
    Medical Center Cost-Effectiveness Analysis (CEA) Registry, a publicly
    available database of published cost-utility analyses. The database           Correspondence to Jalpa A. Doshi, Ph.D., University of
    has been supported through a variety of grants from the Agency for            Pennsylvania, Blockley Hall, Room 1222, 423 Guardian Drive,
    Health Research and Quality, the National Library of Medicine, and            Philadelphia, PA 19104-6021; e-mail: jdoshi@mail.med.upenn.edu
    the National Science Foundation. It also receives unrestricted grant
                                                                                  0890-8567/$36.00/©2012 American Academy of Child and
    funding from external sponsors listed on the registry’s website (http://
                                                                                  Adolescent Psychiatry
    www.cearegistry.org), including Amgen, Bayer Healthcare, Biogen,
    Bioscience, Boston Scientific, Covidien, Daichi-Sankyo, EMD Serono,           http://dx.doi.org/10.1016/j.jaac.2012.07.008



  REFERENCES
   1. American Psychiatric Association. Diagnostic and Statistical Man-        18. Forness S, Kavale K. Impact of ADHD on school systems. In:
      ual of Mental Disorders. 4th ed; text revision ed. Washington, DC:           Jensen P, Cooper J, eds. Attention Deficit Hyperactivity Disorder.
      American Psychiatric Association; 2000.                                      Kingston, NJ: Civic Research Institute; 2002:21-30.
   2. O’Connell ME, Boat T, Warner KE. National Research Council               19. Kelleher KJ, Childs GE, Harman JS. Healthcare cost for children
      (US) and Institute of Medicine (US) Committee on the Prevention              with attention-deficit/hyperactivity disorder. Econ Neurosci.
      of Mental Disorders and Substance Abuse Among Children,                      2001;3:60-63.
      Youth and Young Adults. Preventing Mental, Emotional, and                20. Hinnenthal JA, Perwien AR, Sterling KL. A comparison of service
      Behavioral Disorders Among Young People: Progress and Possi-                 use and costs among adults with ADHD and adults with other
      bilities. Washington, DC: National Academy of Sciences; 2009.                chronic diseases. Psychiatr Serv. 2005;56:1593-1599.
   3. US Centers for Disease Control. Increasing prevalence of parent-         21. Leibson CL, Katusic SK, Barbaresi WJ, Ransom J, O’Brien PC. Use
      reported attention-deficit/hyperactivity disorder among children—            and costs of medical care for children and adolescents with and
      United States, 2003 and 2007. MMWR Morb Mortal Wkly Rep.                     without attention-deficit/hyperactivity disorder. JAMA. 2001;
      2010;59:1439-1443.                                                           285:60-66.
   4. Loe M, Feldman HM. Academic and educational outcomes of                  22. Kleinman NL, Durkin M, Melkonian A, Markosyan K. Incremen-
      children with ADHD. Ambul Pediatr. 2007;7:82-90.                             tal employee health benefit costs, absence days, and turnover
   5. Biederman J, Faraone SV, Spencer TJ, Mick E, Monuteaux MC,                   among employees with ADHD and among employees with
      Aleardi M. Functional impairments in adults with self-reports of             children with ADHD. J Occup Environ Med. 2009;51:1247-1255.
      diagnosed ADHD: a controlled study of 1001 adults in the                 23. Jones DE, Foster EM. Service use patterns for adolescents with
      community. J Clin Psychiatry. 2006;67:524-540.                               ADHD and comorbid conduct disorder. J Behav Health Serv Res.
   6. Hoza B. Peer functioning in children with ADHD. Ambul Pediatr.               2009;36:436-449.
      2007;7:101-106.                                                          24. Fletcher J, Wolfe B. Long-term consequences of childhood ADHD
   7. Coghill D. The impact of medications on quality of life in                   on criminal activities. J Ment Health Policy Econ. 2009;12:119-138.
      attention-deficit hyperactivity disorder: a systematic review. CNS       25. Swensen AR, Birnbaum HG, Secnik K, Marynchenko M, Green-
      Drugs. 2010;24:843-866.                                                      berg P, Claxton A. Attention-deficit/hyperactivity disorder: in-
                                                                                   creased costs for patients and their families. J Am Acad Child
   8. Kessler RC, Adler L, Barkley R, et al. The prevalence and
                                                                                   Adolesc Psychiatry. 2003;42:1415-1423.
      correlates of adult ADHD in the United States: results from the
                                                                               26. Fischer M, Barkley R. Young adult outcomes of children with
      National Comorbidity Survey Replication. Am J Psychiatry. 2006;
                                                                                   hyperactivity: leisure, financial, and social activities. Int J Disabil
      163:716-723.
                                                                                   Dev Educ. 2006;53:229-245.
   9. Hodgkins P, Arnold LE, Shaw M, et al. A systematic review of
                                                                               27. Mandell DS, Guevara JP, Rostain AL, Hadley TR. Economic
      global publication trends regarding long-term outcomes of
                                                                                   grand rounds: medical expenditures among children with psy-
      ADHD. Front Psychiatry. 2011;2:84.
                                                                                   chiatric disorders in a Medicaid population. Psychiatr Serv.
  10. Birnbaum HG, Kessler RC, Lowe SW, et al. Costs of attention
                                                                                   2003;54:465-467.
      deficit-hyperactivity disorder (ADHD) in the US: excess costs of
                                                                               28. US Department of Labor. Consumer price index. ftp://ftp.bls.
      persons with ADHD and their family members in 2000. Curr Med
                                                                                   gov/pub/special.requests/cpi/cpiai.txt. Accessed November 16,
      Res Opin. 2005;21:195-206.                                                   2011.
  11. Matza LS, Paramore C, Prasad M. A review of the economic                 29. American Diabetes Association. Economic costs of diabetes in the
      burden of ADHD. Cost Eff Resour Alloc. 2005;3:5-13.                          U.S. in 2007. Diabetes Care. 2008;31:596-615.
  12. Pelham WE, Foster EM, Robb JA. The economic impact of                    30. Choi BK, Pak AW. A method for comparing and combining
      attention-deficit/hyperactivity disorder in children and adoles-             cost-of-illness studies: an example from cardiovascular disease.
      cents. J Pediatr Psychol. 2007;32:711-727.                                   Chronic Dis Can. 2002;23:47-57.
  13. Leibson CL, Long KH. Economic implications of attention-deficit          31. US Census Bureau. 2010 Census summary file 1: QT-P1 age groups and
      hyperactivity disorder for healthcare systems. Pharmacoeconom-               sex: 2010. US Census Bureau; 2010. http://factfinder2.census.gov/
      ics. 2003;21:1239-1262.                                                      faces/tableservices/jsf/pages/productview.xhtml?pid⫽DEC_10_SF1_
  14. Higgins JPT, Green S. Cochrane Handbook for Systematic Re-                   QTP2&prod. Accessed on October 8, 2011.
      views of Interventions Version 5.0.2. Baltimore, MD: The Co-             32. US Bureau of Labor Statistics. Employment status of the civilian
      chrane Collaboration; 2009.                                                  noninstitutional population by age, sex, and race; 2010. http://
  15. Centre for Reviews and Dissemination. Systematic Reviews:                    bls.gov/opub/ee/2011/cps/annavg3_2010.pdf. Accessed on Oc-
      CRD’s Guidance for Undertaking Reviews in Health Care. 16.                   tober 27, 2010.
      York, UK: University of York; 2009.                                      33. US Census Bureau. AVG3. Average number of people per family
  16. Barkley RA, Murphy KR, Dupaul GI, Bush T. Driving in young                   household with own children under 18, by race and Hispanic
      adults with attention deficit hyperactivity disorder: knowledge,             origin, marital status, age, and education of householder: 2010;
      performance, adverse outcomes, and the role of executive func-               2010. http://factfinder2.census.gov/faces/tableservices/jsf/pages/
      tioning. J Int Neuropsychol Soc. 2002;8:655-672.                             productview.xhtml?pid⫽DEC_10_SF1_QTP11&prod. Accessed on
  17. Meyers J, Classi P, Wietecha L, Candrilli S. Economic burden and             October 28, 2011.
      comorbidities of attention-deficit/hyperactivity disorder among          34. Biederman J, Faraone SV. The effects of attention-deficit/
      pediatric patients hospitalized in the United States. Child Adolesc          hyperactivity disorder on employment and household income.
      Psychiatry Ment Health. 2010;4:31.                                           Med Gen Med. 2006;8:12.


  JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
  VOLUME 51 NUMBER 10 OCTOBER 2012                                                                                    www.jaacap.org              1001

                                                                       12                                                          Exhibit 83
DOSHI Case
      et al.       2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 186 of 486



35. Marks DJ, Mlodnicka A, Bernstein M, Chacko A, Rose S, Halperin         47. Thompson AL, Molina BS, Pelham W Jr, Gnagy EM. Risky
    JM. Profiles of service utilization and the resultant economic             driving in adolescents and young adults with childhood ADHD.
    impact in preschoolers with attention deficit/hyperactivity disor-         J Pediatr Psychol. 2007;32:745-759.
    der. J Pediatr Psychol. 2009;34:681-689.                               48. Molina BS, Hinshaw SP, Swanson JM, et al. The MTA at 8 years:
36. Robb J, Sibley M, Pelham W, et al. The estimated annual cost of            prospective follow-up of children treated for combined-type ADHD in
    ADHD to the US education system. School Mental Health.                     a multisite study. J Am Acad Child Adolesc Psychiatry. 2009;48:484-500.
    2011;3:169-177.                                                        49. Tarter RE, Kirisci L, Feske U, Vanyukov M. Modeling the path-
37. Guevara J, Lozano P, Wickizer T, Mell L, Gephart H. Utilization            ways linking childhood hyperactivity and substance use disorder
    and cost of health care services for children with attention-              in young adulthood. Psychol Addict Behav. 2007;21:266-271.
    deficit/hyperactivity disorder. Pediatrics. 2001;108:71-78.            50. Mannuzza S, Klein RG, Moulton JL III. Young adult outcome of
38. Chan E, Zhan C, Homer CJ. Health care use and costs for children           children with “situational” hyperactivity: a prospective, con-
    with attention-deficit/hyperactivity disorder: national estimates          trolled follow-up study. J Abnorm Child Psychol. 2002;30:191-198.
    from the medical expenditure panel survey. Arch Pediatr Adolesc        51. Hinshaw SP, Owens EB, Sami N, Fargeon S. Prospective
    Med. 2002;156:504-511.                                                     follow-up of girls with attention-deficit/hyperactivity disorder
39. Burd L, Klug MG, Coumbe MJ, Kerbeshian J. Children and                     into adolescence: evidence for continuing cross-domain impair-
    adolescents with attention deficit-hyperactivity disorder: 1. Prev-        ment. J Consult Clin Psychol. 2006;74:489-499.
    alence and cost of care. J Child Neurol. 2003;18:555-561.              52. Spencer TJ, Biederman J, Mick E. Attention-deficit/hyperactivity
40. Swensen A, Birnbaum HG, Ben Hamadi R, Greenberg P, Cre-                    disorder: diagnosis, lifespan, comorbidities, and neurobiology.
    mieux PY, Secnik K. Incidence and costs of accidents among                 Ambul Pediatr. 2007;7:73-81.
    attention-deficit/hyperactivity disorder patients. J Adolesc           53. Burd L, Klug MG, Coumbe MJ, Kerbeshian J. The attention-
    Health. 2004;35:346-349.                                                   deficit hyperactivity disorder paradox: 2. Phenotypic variabil-
41. Kessler RC, Adler L, Ames M, et al. The prevalence and effects of          ity in prevalence and cost of comorbidity. J Child Neurol.
    adult attention deficit/hyperactivity disorder on work perfor-             2003;18:653-660.
    mance in a nationally representative sample of workers. J Occup        54. Greenberg PE, Kessler RC, Birnbaum HG, et al. The economic
    Environ Med. 2005;47:565-572.                                              burden of depression in the United States: how did it change
42. Secnik K, Swensen A, Lage MJ. Comorbidities and costs of adult             between 1990 and 2000? J Clin Psychiatry. 2003;64:1465-1475.
    patients diagnosed with attention-deficit hyperactivity disorder.      55. Wittchen HU. Generalized anxiety disorder: prevalence, burden,
    Pharmacoeconomics. 2005;23:93-102.                                         and cost to society. Depress Anxiety. 2002;16:162-171.
43. Ray GT, Levine P, Croen LA, Bokhari FA, Hu TW, Habel LA.               56. Weiss KB, Sullivan SD. The health economics of asthma and
    Attention-deficit/hyperactivity disorder in children: excess costs         rhinitis. I. Assessing the economic impact. J Allergy Clin Immu-
    before and after initial diagnosis and treatment cost differences          nol. 2001;107:3-8.
    by ethnicity. Arch Pediatr Adolesc Med. 2006;160:1063-1069.            57. Aldridge AP, Kroutil LA, Cowell AJ, Reeves DB, Van Brunt DL.
44. Fishman PA, Stang PE, Hogue SL. Impact of comorbid attention               Medication costs to private insurers of diversion of medications
    deficit disorder on the direct medical costs of treating adults with       for attention-deficit hyperactivity disorder. Pharmacoeconomics.
    depression in managed care. J Clin Psychiatry. 2007;68:248-253.            2011;29:621-635.
45. Hodgkins P, Montejano L, Sasane R, Huse D. Cost of illness and         58. Danckaerts M, Sonuga-Barke EJ, Banaschewski T, et al. The
    comorbidities in adults diagnosed with attention-deficit/                  quality of life of children with attention deficit/hyperactivity
    hyperactivity disorder: a retrospective analysis [published online         disorder: a systematic review. Eur Child Adolesc Psychiatry.
    April 14, 2011]. Prim Care Companion CNS Disord. 2011;13. doi:             2010;19:83-105.
    10.4088.                                                               59. Angold A, Messer SC, Stangl D, Farmer EM, Costello EJ, Burns
46. Kessler RC, Lane M, Stang PE, Van Brunt DL. The prevalence and             BJ. Perceived parental burden and service use for child and
    workplace costs of adult attention deficit hyperactivity disorder          adolescent psychiatric disorders. Am J Public Health. 1998;88:
    in a large manufacturing firm. Psychol Med. 2009;39:137-147.               75-80.




                                                                       JOURNAL   OF THE   AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
1002       www.jaacap.org                                                                      VOLUME 51 NUMBER 10 OCTOBER 2012

                                                                            13                                                                Exhibit 83
                                                  ECONOMIC
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20  PageIMPACT OF 486
                                                            187 of  ADHD IN THE US




  Table S1Search Terms
   Outcomes of Interest                                          Search Terms to Capture Outcomes

   ADHD subjects in all                 ADHD or ADD or attention deficit or hyperkine* or TDAH or DAH or DAA
     countries
   Cost analysis or economic            cost* or burden or econom* or expen* or budget or financ* or pharmacoeconom*
     impact
   Productivity losses                  productiv* or absen* or presen* or inefficien* or efficien* or work performance or job
                                           performance or work loss or lost work or human capital or income or employ* or
                                           unemploy* or socioeconomic status or SES or occupational scale or public assistance
                                           or disability benefit* or *term disability or workm?ns comp* or workers comp*
   General services use                 resource use or resource utili* or service*
   Health care use                      care or physician visit* or doctor visit* or physician encounter* or doctor encounter*
                                           or outpatient visit* or inpatient visit* or inpatient admission* or emergency or
                                           hospital* or day case or *care
   Accidents                            accident* or injur* or casualty or traffic behave* or traffic violation
   Education                            special education or special need* or Section 504 or IDEA or education plan or
                                           school psych* or remedial education or special class*
   Drug abuse                           drug rehab* or Substance-Related Disorders/epidemiology/psychology/rehabilitation
                                           or treatment seek* or seeking treatment or substance abuse treatment facilit* or
                                           substance abuse program or (illicit drug or substance abuse or substance-related
                                           disorders and treatment)
   Criminal behavior                    justice system or juvenile or incarcerat* or delinquen* or institution* or prison* or
                                           offender pathway or criminal behavior

  Note: ADD ⫽ attention-deficit disorder; ADHD ⫽ attention deficit/hyperac-
  tivity disorder; DAA ⫽ déficit de l’attention/activité in French or déficit de
  atención y actividad in Spanish; DAH ⫽ déficit de l’attention/hyperactivité in
  French or déficit de atención con hiperactividad in Spanish; IDEA ⫽ Individ-
  uals with Disabilities Education Act; TDAH ⫽ trouble déficit de l’attention/
  hyperactivité in French or trastorno por déficit de atención con hiperactividad
  in Spanish.




  JOURNAL OF THE AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
  VOLUME 51 NUMBER 10 OCTOBER 2012                                                            www.jaacap.org         1002.e1

                                                       14                                                    Exhibit 83
DOSHI Case
      et al.   2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 188 of 486



Figure S1Consort diagram of articles meeting inclusion criteria. Note: ADHD
⫽ attention deficit/hyperactivity disorder.




                                        JOURNAL   OF THE   AMERICAN ACADEMY OF CHILD & ADOLESCENT PSYCHIATRY
1002.e2   www.jaacap.org                                        VOLUME 51 NUMBER 10 OCTOBER 2012

                                             15                                                       Exhibit 83
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 189 of 486




     EXHIBIT 84
CostCase
      Effectiveness
         2:20-cv-02470-WBS-JDP and    Resource
                                Document 6 Filed 12/29/20                                                           Page 190 of 486
Allocation                                                                                                                                  BioMed Central



Review                                                                                                                                    Open Access
A review of the economic burden of ADHD
Louis S Matza*, Clark Paramore and Manishi Prasad

Address: The MEDTAP Institute at UBC, 7101 Wisconsin Ave, Suite 600, Bethesda, MD, 20814 USA
Email: Louis S Matza* - louis.matza@unitedbiosource.com; Clark Paramore - clark.paramore@unitedbiosource.com;
Manishi Prasad - manishi.prasad@unitedbiosource.com
* Corresponding author




Published: 09 June 2005                                                                Received: 02 December 2004
                                                                                       Accepted: 09 June 2005
Cost Effectiveness and Resource Allocation 2005, 3:5   doi:10.1186/1478-7547-3-5
This article is available from: http://www.resource-allocation.com/content/3/1/5
© 2005 Matza et al; licensee BioMed Central Ltd.
This is an Open Access article distributed under the terms of the Creative Commons Attribution License (http://creativecommons.org/licenses/by/2.0),
which permits unrestricted use, distribution, and reproduction in any medium, provided the original work is properly cited.




                  Abstract
                  Attention-deficit hyperactivity disorder (ADHD) is a common disorder that is associated with
                  broad functional impairment among both children and adults. The purpose of this paper is to review
                  and summarize available literature on the economic costs of ADHD, as well as potential economic
                  benefits of treating this condition. A literature search was performed using MEDLINE to identify all
                  published articles on the economic implications of ADHD, and authors were contacted to locate
                  conference abstracts and articles in press that were not yet indexed. In total, 22 relevant items
                  were located including published original studies, economic review articles, conference
                  presentations, and reports available on the Internet. All costs were updated and presented in terms
                  of year 2004 US dollars. A growing body of literature, primarily published in the United States, has
                  demonstrated that ADHD places a substantial economic burden on patients, families, and third-
                  party payers. Results of the medical cost studies consistently indicated that children with ADHD
                  had higher annual medical costs than either matched controls (difference ranged from $503 to
                  $1,343) or non-matched controls (difference ranged from $207 to $1,560) without ADHD. Two
                  studies of adult samples found similar results, with significantly higher annual medical costs among
                  adults with ADHD (ranging from $4,929 to $5,651) than among matched controls (ranging from
                  $1,473 to $2,771). A limited number of studies have examined other economic implications of
                  ADHD including costs to families; costs of criminality among individuals with ADHD; costs related
                  to common psychiatric and medical comorbidities of ADHD; indirect costs associated with work
                  loss among adults with ADHD; and costs of accidents among individuals with ADHD. Treatment
                  cost-effectiveness studies have primarily focused on methylphenidate, which is a cost-effective
                  treatment option with cost-effectiveness ratios ranging from $15,509 to $27,766 per quality-
                  adjusted life year (QALY) gained. As new treatments are introduced it will be important to evaluate
                  their cost-effectiveness to provide an indication of their potential value to clinicians, patients,
                  families, and third-party payers.




Introduction                                                                       ing tasks and sustaining attention during schoolwork or
Attention-deficit hyperactivity disorder (ADHD) is charac-                         play activities. Typical disruptive behaviors include failing
terized by a persistent and developmentally inappropriate                          to remain seated, talking excessively, playing noisily, and
pattern of inattention, hyperactivity, and/or impulsivity                          blurting out answers before questions have been com-
[1]. Children with ADHD tend to have difficulty organiz-                           pleted. ADHD is relatively common, with prevalence rates


                                                                                                                                            Page 1 of 9
                                                                             1                                                        Exhibit 84
                                                                                                                    (page number not for citation purposes)
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document           6 Filed  12/29/20 Page 191 of 486
                                                                            http://www.resource-allocation.com/content/3/1/5



among school-age children in the United States ranging              Results
from roughly 4% to 12%, depending on the diagnostic                 Direct Medical Costs of ADHD in Children and
approach [2-4]. Furthermore, the percentage of children             Adolescents
treated for ADHD in the United States increased dramati-            Formal cost of illness studies measure the "economic"
cally from the 1980s to the 1990s [5,6].                            burden resulting from disease and illness across a defined
                                                                    population (e.g., patients in the US), including both
ADHD is associated with impairment in many areas of                 direct medical costs and indirect (e.g., lost productivity)
children's lives, including academic performance, social            costs [19]. Although no formal cost of illness estimates
functioning, and overall quality of life [7-12]. Children           incorporating both direct and indirect costs of ADHD
with ADHD are frequently rejected by their peers as early           have been published, several studies have presented esti-
as the first day of contact, likely as a result of their ten-       mates of the direct medical costs of treating children and
dency toward disruptive and aggressive behavior [13].               adolescents with ADHD (see Table 1). In three of the stud-
ADHD also has long-term negative outcomes for many                  ies [20-22], annual costs of care for children with ADHD
children, including decreased educational attainment,               were compared to annual costs for matched (on age and
work performance, and occupational stability compared               sex) controls. Three other studies included a similar com-
to individuals without ADHD [14,15].                                parison, but utilized non-matched controls [23-25]. Stud-
                                                                    ies by Chan et al. [26] and Kelleher et al. [27] compared
Because of the broad impact of ADHD, the disorder is                treatment costs for childhood ADHD with childhood
likely to have serious economic implications for children,          asthma. Leslie et al. [28] examined trends over time in
families, and society. Research has only recently begun to          costs for children with ADHD, and Marchetti et al. [29]
examine these economic costs, but the initial studies sug-          compared costs by type of ADHD treatment. Birnbaum et
gest that ADHD leads to increased costs in healthcare and           al. [30] used the data set previously analyzed by Swensen
other domains. The purpose of this paper is to review and           et al. [21,22] to estimate total excess costs for the US pop-
summarize available literature on the economic costs of             ulation, defined as the difference between ADHD patients
ADHD, as well as potential economic benefits of treating            and matched controls.
this condition. In addition, recommendations for addi-
tional research on the economic implications of ADHD                A majority of the medical cost studies used insurance
are provided.                                                       claims data from private insurers [20-22,28,30], from
                                                                    state Medicaid agencies [25,27], or from both sources
Methods                                                             [23,24]. The cost estimates reported by Chan et al. [26]
A literature search was performed using MEDLINE,                    were based on nationally representative household survey
accessed through PubMed, to identify all published arti-            data, while the study by Marchetti et al. [29] relied on lit-
cles on the economic implications of ADHD. Searches                 erature review and clinical expert opinion. The time
were conducted using both the term and medical subject              period for the health care resource data used in the various
heading "ADHD" (in addition to the full term "attention-            studies ranged from 1987 to 1998.
deficit/hyperactivity disorder" as well as individual words
including "attention" and "hyperactivity"), along with              The results of the medical cost studies were consistent in
economic terms including "cost," "costs," "economic,"               indicating that children with ADHD had higher annual
and "economics." Reference sections of relevant articles,           medical costs than either matched controls (difference
including one review article that summarized eight eco-             ranged from $503 to $1,343) or non-matched controls
nomic studies [16], were reviewed to identify additional            (difference ranged from $207 to $1,560) without ADHD
studies that may not have been included in MEDLINE.                 (Table 1). The higher costs for ADHD patients were due to
Finally, authors were contacted to locate conference                increased use of hospitalizations, primary care office vis-
abstracts and articles in press that were not yet indexed. In       its, outpatient mental health visits, and pharmacy fills. For
total, 22 relevant items were located including published           example, children with ADHD were 9.02 and 8.75 times
original studies, unpublished conference presentations,             more likely than other children (matched on age and sex)
and reports available on the Internet. Articles that dis-           to have outpatient mental health visits and pharmacy fills,
cussed resource use patterns for ADHD but did not attach            respectively [20]. When compared with cohorts of chil-
costs to these patterns [17] are not included in this review.       dren with asthma (who were more likely to be female and
All costs were updated to year 2004 US dollars based on             African-American), children with ADHD had slightly
the medical component of the Consumer Price Index [18].             higher annual treatment costs; but the differences were
                                                                    not statistically significant [26,27]. When Birnbaum and
                                                                    colleagues [30] used claims data to estimate excess costs of
                                                                    ADHD across the US population, the excess ADHD-
                                                                    related treatment costs were $0.53 billion for girls and


                                                                                                                          Page 2 of 9
                                                                                                  (page number not for citation purposes)
                                                                2                                                    Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document                         6 Filed  12/29/20 Page 192 of 486
                                                                                          http://www.resource-allocation.com/content/3/1/5



Table 1: Studies of the Direct Costs of ADHD

       Citation                       Sample                     Data Sources (Time Period)                               Findings1

 Birnbaum et al. 2005    Treated ADHD patients aged 7–44        Claims data from large Fortune         This study estimated total excess costs for the
                         (N = 1219) and their family            100 company (1996–1998)                US population, defined as the difference between
                         members under age 65 (N =                                                     ADHD patients/family members and controls.
                         3692); controls without ADHD                                                  Annual mean direct ADHD treatment costs
                         matched to both patients (N =                                                 (2004 US $) were $674/$745 for girls/boys with
                         1219) and family members (N =                                                 ADHD (excess costs = $0.53/$1.06 billion) and
                         3692) on age, gender, employment                                              $412/$529 for female/male adults with ADHD
                         status, geographical location age,                                            (excess costs = $0.13/$0.40 billion). Annual
                         gender, state of residence, and                                               other direct treatment costs (2004 US $) were
                         employment status)                                                            $865/$990 for girls/boys (excess costs = $0.80/
                                                                                                       $2.0 billion) and $2609/$3022 for female/male
                                                                                                       adults with ADHD (excess costs = $0.67/$1.46
                                                                                                       billion).
 Burd et al. 2003a       Children aged 0–21 years with          North Dakota Health Claims             Annual, mean direct treatment costs (2004 US $)
                         ADHD (N = 3,872) and non-              Database (1996–1997)                   were $870 for ADHD patients versus $663 for
                         matched controls (N = 95,119)                                                 controls; 1.9% of total annual health
                         without ADHD                                                                  expenditures in North Dakota attributable to
                                                                                                       ADHD.
 Chan et al. 2002        Children aged 5–20 years with          Nationally representative              Annual, incremental direct treatment costs
                         ADHD (N = 165), asthma (N =            household survey data (1996)           (2004 US $) were $661 for children with ADHD
                         322) or neither diagnosis (N =                                                (P < 0.001) and $603 for children with asthma (P
                         4,952)                                                                        < 0.01) (relative to costs for children with
                                                                                                       neither diagnosis)
 Guevara et al. 2001     Children aged 3–17 years with          Health maintenance organization        Annual, incremental direct treatment costs
                         ADHD (N = 2992) and matched            in western Washington State            (2004 US $) were $503 (95% CI: $450–552) for
                         (on age and sex) controls (N =         (1997)                                 children with ADHD alone and $1088 (95% CI:
                         11,968) without ADHD                                                          $899–$1,304) for children with ADHD plus
                                                                                                       coexisting mental health disorders (relative to
                                                                                                       costs for children with no ADHD)
 Kelleher et al. 2001    Children aged 7–20 years with          Medicaid claims data for patients in   Annual, mean (± SD) direct treatment costs
                         ADHD (N = 1,602) and with              Pittsburgh, PA and surrounding         (2004 US $) were $2,567 ± $2,959 for the
                         asthma (N = 1,411)                     counties (1994–1995)                   ADHD group versus $2,382 ± $2,664 for the
                                                                                                       asthma group (difference not statistically
                                                                                                       significant)
 Leibson et al. 2001     Children aged 5–19 years with          Rochester, Minnesota medical           Long-term (9 year), median direct treatment
                         ADHD (N = 309) and non-                facility-linked billing data system    costs (2004 US $) for ADHD patients compared
                         matched controls (N = 3,810)           (1987–1995)                            with those without ADHD were more than
                         without ADHD                                                                  double ($6,158 vs. $2,780; P < 0.001), even for
                                                                                                       the subset with no hospital or emergency room
                                                                                                       admissions ($183 vs. $93; P < 0.001)
 Leslie et al. 2001      Children aged ≤ 17 years with use      Health care claims for privately       Annual inpatient costs (2004 US $) per treated
                         of mental health services, including   insured population (MarketScan®)       hyperactive patient declined from $26,550 in
                         patients with hyperactivity            (1993–1996)                            1993 to $8,644 in 1996 (P < 0.001); there was
                         (N~10,000)                                                                    also a significant decline in outpatient treatment
                                                                                                       costs ($931 and $659, respectively, P < 0.001)
 Mandell et al. 2003     Children aged 3–15 years with          Medicaid claims data for patients in   Long-term (3 year), mean direct treatment costs
                         ADHD (N = 4,306) and with no           Philadelphia, PA (1993–1996)           (2004 US $) were $4,891 for ADHD patients
                         psychiatric disorder (N = 60,975)                                             versus $221 for patients with no psychiatric
                                                                                                       disorder
 Marchetti et al. 2001   Hypothetical cohort of school-         Literature review, managed care        Average, total annual expected cost (2001 US $)
                         aged children with ADHD                survey, clinical experts (2000–        per treated patient was $1,710 for Metadate CD,
                                                                2001)                                  $1876 for Concerta, $2,061 for methylphenidate
                                                                                                       immediate-release/extended release (MPH IR/
                                                                                                       ER), $2,122 for MPH IR, $2,392 for Ritalin, and
                                                                                                       $2,567 for Adderall.
 Secnik et al. 2005b     Adults aged 18–64 with ADHD (N         Health care claims for privately       Controlling for the impact of comorbidities,
                         = 2,252) and matched controls          insured population (MarketScan®)       adults diagnosed with ADHD had significantly (P
                         without ADHD (N = 2252;                (1999–2001)                            < 0.0001) higher outpatient costs ($3,009 vs.
                         matched on age, gender,                                                       $1.491), inpatient costs ($1,259 vs. $514),
                         metropolitan statistical area, and                                            prescription drug costs ($1,673 vs. $1,008) and
                         type of insurance coverage)                                                   total annual medical costs ($5,651 vs. $2,771)
                                                                                                       compared with matched controls without
                                                                                                       ADHD




                                                                                                                                            Page 3 of 9
                                                                                                                    (page number not for citation purposes)
                                                                             3                                                         Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document                      6 Filed  12/29/20 Page 193 of 486
                                                                                       http://www.resource-allocation.com/content/3/1/5



Table 1: Studies of the Direct Costs of ADHD (Continued)
 Swensen et al. 2003    Children aged 0–18 years with         Claims data from large Fortune       Annual, mean (± SD) direct treatment costs
                        ADHD (N = 1,086) and matched          100 company (1996–1998)              (2004 US $) were $2,046 ± $3,474 for the
                        (on age, gender, and state of                                              ADHD group versus $703 ± $2,215 for matched
                        residence) controls (N = 1,086)                                            controls without ADHD (P < 0.0001).
                        without ADHD
 Swensen et al. 2004    Individuals aged 0–64 with ADHD       Claims data from large Fortune       Annual, mean direct treatment costs (2004 US $)
                        (N = 1,308) and matched (on age,      100 company (1996–1998)              were $1,797 for children with ADHD versus
                        gender, state of residence, and                                            $577 for matched controls without ADHD (P <
                        employment status) controls (N =                                           0.05); $2,230 for adolescents with ADHD versus
                        1,308) without ADHD                                                        $783 for matched controls without ADHD (P <
                                                                                                   0.05); and $4,929 for adults with ADHD versus
                                                                                                   $1,473 for matched controls without ADHD (P
                                                                                                   < 0.05).

 1Allcosts updated to Year 2004 US $ using the Medical Services component of the Consumer Price Index (for US-based studies). For non-US
 studies, all country-specific costs first updated to Year 2004 currency values based on country-specific inflators; and then converted to Year 2004
 US$ based on currency exchange rates.
 MPH = methylphenidate
 IR = immediate release
 ER = extended release



$1.06 billion for boys, and the excess overall healthcare                     Despite the continuing impact of ADHD in adulthood,
costs were $0.80 billion for girls and $2.00 billion for                      only three studies were located that examined economic
boys.                                                                         costs of adults with ADHD (Table 1) [22,30,35]. Secnik et
                                                                              al. and Swensen et al. compared costs of care for adults
Marchetti et al. [29] examined the costs of six different                     with ADHD with matched controls (matched on age, sex,
ADHD drug therapies: generic and branded (Ritalin)                            metropolitan statistical area, and type of insurance cover-
MPH immediate release (IR) therapies, two branded MPH                         age), and both utilized privately insured claims data for
extended release (ER) therapies (Concerta and Metadate                        the analysis. The two studies both indicated that adults
CD), generic MPH IR/ER, and a combination therapy of                          with ADHD have significantly higher annual medical
amphetamine salts (Adderall). The annual expected cost                        costs (ranging from $4,929 to $5,651) than matched con-
of treatment with each drug therapy, including costs                          trols (ranging from $1,473 to $2,771), even after control-
incurred with physician visits and lab exams, was highest                     ling for patient comorbidity [35]. Birnbaum and
for Adderall at $2,567 (2004 US $) and lowest for Meta-                       colleagues used the same sample as Swensen et al. to esti-
date CD at $1,710. The cost for the other therapies ranged                    mate total excess costs for adults in the US population
from $2,061 (Concerta) to $2,392 (Ritalin).                                   (i.e., the difference between ADHD patients and matched
                                                                              controls). The excess ADHD-related treatment costs were
Direct Medical Costs of ADHD in Adults                                        $0.13 billion for women and $0.40 billion for men, and
Although ADHD is often perceived as a disorder of child-                      the excess overall healthcare costs were $4.79 billion for
hood and adolescence, there is growing awareness that                         women and $8.51 billion for men.
many children continue to demonstrate symptoms in
adulthood, although many adults with ADHD remain                              Costs to Families
undiagnosed and untreated [31]. Limited prevalence data                       The relationship between children and their families is
on adult ADHD are available, but estimates generally                          complex and bi-directional, involving simultaneous
indicate that 30% to 70% of children with ADHD con-                           mutual influence [36,37]. Children are shaped by their
tinue to have symptoms in adulthood [32,33]. Adult                            experiences with parents, while simultaneously influenc-
symptom presentation is likely to be somewhat different                       ing their parents' behavior and emotions [38,39]. This
from the common symptoms of childhood, with less                              mutual influence between parents and children has been
hyperactivity, but with continued problems with organi-                       well-documented among families with a child who has
zational tasks and distractibility. ADHD is known to have                     been diagnosed with ADHD. Family environment and
a broad range of negative outcomes for adults, including                      parent-child interaction has been shown to be a key causal
relatively high rates of criminality, poor job performance,                   factor in the development of ADHD and related conduct
lower occupational status, problems in social skills, poor                    problems in longitudinal studies [40]. Conversely, the
driving records, and comorbid psychiatric disorders                           symptoms of ADHD have profound effects not only on
[14,15,34].                                                                   the child, but also on the child's parents. For example,
                                                                              children's ADHD is frequently linked with strain in the


                                                                                                                                         Page 4 of 9
                                                                                                                 (page number not for citation purposes)
                                                                          4                                                         Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document          6 Filed  12/29/20 Page 194 of 486
                                                                           http://www.resource-allocation.com/content/3/1/5



parent-child relationship, disturbance in parents' marital         to be a serious problem was the financial impact related
functioning (e.g., less marital satisfaction and more con-         to work, defined as the impact of the child's behavior on
flict than parents of children without ADHD), and                  either parent's employment patterns or chances of a career
extremely high parental stress [40,41].                            (e.g., leaving work to pick up the child). Compared with
                                                                   parents who did not think ADHD was a serious problem,
A recent study conducted by Swensen and colleagues [21]            parents who perceived their child's ADHD to be a serious
suggests that childhood ADHD also places an economic               problem were 17.6 times more likely to say that there
burden on parents and other family members. This analy-            child's ADHD had a financial impact related to their work.
sis was conducted using 1996–1998 data from a national             Taken together, Swensen's study of family medical costs
sample of over 100,000 beneficiaries of a large US com-            and these two studies of parent perceptions indicate that
pany that include industrial, service, and professional            ADHD has a substantial impact on family finances.
employees. Family members of individuals affected with
ADHD had 1.6 times as many medical claims as matched               Given the impact of a child's ADHD on parents' absentee-
control individuals without a family member diagnosed              ism and productivity, it may be beneficial for employers
with ADHD (matching based on age, gender, geographi-               and human resource specialists to consider strategies for
cal location, and employment status). This greater health-         minimizing this impact. A recent survey of 41 employers
care utilization resulted in increased costs. Annual direct        in four American cities found that the participants knew
per-capita medical costs were twice as much for family             little about ADHD prevalence or its potential effects on
members of ADHD patients ($2,740) than for family                  parents, despite their responsibility for purchasing
members of control patients ($1,365). Indirect costs               employees' health insurance [44]. However, employers
related to disability and absenteeism followed a similar           did offer several benefits and policies that could be help-
pattern (family members of ADHD patients, $888; family             ful to parents whose children have ADHD, including on-
members of controls, $551). Birnbaum et al. [30] used the          site parent training programs, assistance with child care,
same data set to estimate excess healthcare costs across the       flexible work/leave policies, and referral services that
US population (i.e., the difference between family mem-            linked parents with community programs. When asked
bers of ADHD patients and family members of matched                about benefits that could be targeted specifically for fam-
controls), which were $6.78 billion for family members of          ilies of children with ADHD, employers suggested lunch
children with ADHD and $12.10 billion for family mem-              seminars about ADHD and flexible hours for employees
bers of adults with ADHD.                                          to meet with schools or physicians. As employers gain
                                                                   greater awareness of the economic impact of ADHD, it is
There are several possible reasons for the higher indirect         hoped that such programs and benefits may be imple-
costs of parents whose children have ADHD. For example,            mented at more companies.
children with ADHD are likely to require energy and
attention that might otherwise be focused on work-related          Costs of Criminality
responsibilities. Furthermore, these parents may often be          Several longitudinal studies have shown that childhood
required to miss work in order to meet with teachers or            ADHD is associated with criminality in adolescence and
take their children to appointments with physicians or             adulthood. For example, a study conducted in Los Angeles
mental health professionals. These high indirect costs sug-        found that children diagnosed with ADHD between the
gest that ADHD has a financial impact not only on family           ages of 6 and 12 years old had significantly higher juvenile
members, but also on employers who might be affected               (46% versus 11%) and adult (21% versus 1%) arrest rates
by family members increased disability and absenteeism.            compared to normal control subjects [45]. A similar study
                                                                   conducted in New York found that children with ADHD
A nationally representative US survey conducted in 1998            were more likely than controls to later be arrested (39%
suggests that mothers of children with ADHD perceive the           versus 20%), convicted (28% versus 11%), and incarcer-
financial impact of their children's disorder [42]. Com-           ated (9% versus 1%) [46]. Another study, conducted with
pared with mothers whose children were not diagnosed               17–18 year old adolescents in San Francisco, found that
with ADHD, mothers of children with ADHD were 3.3                  the ADHD group was more likely than the control group
times as likely to say that the family could not afford pre-       to be on probation, in jail, or assigned to a social worker
scription medication for the child and 7.4 times as likely         by the court [47].
to say the family could not afford mental-health care for
the child. Another study of parent perceptions clearly             One study has estimated the economic impact of crimi-
demonstrates the substantial economic burden of ADHD               nality associated with ADHD [48]. Data were from a sam-
[43]. In this study, parents were asked whether they per-          ple of children (4–12 years old) identified in 1979 and
ceive their child's hyperactivity as a serious problem. The        1980. Follow-up interviews were conducted between
strongest predictor of whether parents considered ADHD             1991 and 1996 with 149 children diagnosed with ADHD


                                                                                                                        Page 5 of 9
                                                                                                (page number not for citation purposes)
                                                               5                                                   Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document          6 Filed  12/29/20 Page 195 of 486
                                                                           http://www.resource-allocation.com/content/3/1/5



and 76 control children when a sample ranged in age                recent study focusing on comorbid epilepsy in an admin-
from 19 to 25 years. Criminal history was assessed                 istrative claims database from 1998 to 2001 found con-
through self-report, including crimes (e.g., stealing,             trasting results [52]. In a sample, the average annual
assault), juvenile detention, probation, and jail. The costs       treatment costs for children with ADHD and comorbid
of crimes incurred by victims and costs to the criminal jus-       epilepsy were $5,194, compared with $4,246 for children
tice system were estimated based on information from the           with ADHD but not epilepsy. Despite the mixed results
Bureau of Justice Statistics, the Federal Bureau of Investi-       relating to learning disabilities and epilepsy, initial find-
gation, and the Criminal Justice Institute. Compared with          ings suggest that the common comorbid conditions of
the control group, the ADHD patients were more than                ADHD may contribute to elevated treatment costs among
twice as likely to have been arrested (48% versus 20%).            this population.
The mean total criminal costs were dramatically greater
for ADHD patients than for controls ($12,868 versus                Costs of Accidents
$498). All differences were statistically significant.             Children with ADHD have been shown to be more acci-
Although this study should be considered a rough esti-             dent prone than other children [53], likely because of
mate, findings strongly suggest that criminality associated        their tendencies toward impulsive, overactive behavior.
with ADHD results in a significant cost to society.                They are also more likely than other children to experi-
                                                                   ence injuries due to accidents, such as broken bones, lac-
Costs of Comorbidities                                             erations, head injuries, bruises, lost teeth, or accidental
Children with ADHD tend to have elevated rates of other            poisonings [54,55]. One study has estimated the inci-
psychiatric conditions [21,49,50] For example, about               dence and cost of accidents among individuals with
30% of children with ADHD meet criteria for an anxiety             ADHD using an administrative database of medical, phar-
disorder, compared to about 10% of the general popula-             maceutical, and disability claims for national manufactur-
tion. Behavioral problems such as conduct disorder and             ers' employees, spouses, dependents, and retirees [22].
oppositional defiant disorder are particularly common              Analyses were conducted for the whole population, adults
among children with ADHD, with comorbid rates of                   alone, children under age 12, and adolescents aged 12 to
roughly 50%. Other conditions that are commonly                    18 years. ADHD patients in all age groups were more
comorbid with ADHD include learning disabilities,                  likely than a matched control group to have at least one
depression, and possibly bipolar disorder. When estimat-           accident claim: children, 28% versus 18%; adolescents,
ing the impact of ADHD, it is important to consider these          32% versus 23%, and adults, 38% versus 18%. Among
comorbidities because comorbid conditions can influ-               adults, the accident-specific direct medical costs were sig-
ence children's long-term course and response to                   nificantly higher among ADHD patients than among the
treatment.                                                         control group ($642 versus $194). Among children and
                                                                   adolescents, there were not significant differences in acci-
One study has estimated the incremental increase in costs          dent-specific costs between the ADHD groups and the
of treatment for ADHD with comorbid conditions, com-               control groups.
pared with treatment of ADHD alone [51]. Analyses were
conducted using 1996 and 1997 data from the North                  Costs of Work Loss
Dakota Department of Health's Claims Database. Gener-              ADHD is associated with work-related problems in adult-
ally, comorbid psychiatric disorders substantially                 hood such as poor job performance, lower occupational
increased the costs of treating children with ADHD. For            status, less job stability, and increased absence days in
example over the two years, comorbid depression                    comparison to adults without ADHD [15,34,35,56]. This
increased costs by an average of $358 per patient per year.        poor performance and work loss is likely to have pro-
Increases were also observed with oppositional defiant             found economic implications. One study quantified this
disorder ($258), bipolar disorder ($541), conduct disor-           impact by estimating the excess costs (i.e., the difference
der ($488), anxiety ($499), nondependent drug use                  between adult ADHD patients and matched controls)
($868), tics ($198), and personality disorders ($247).             related to work loss [30]. Indirect work loss costs were cal-
Non-psychiatric medical disorders also resulted in                 culated based on employer payments for disability claims
increased costs, including respiratory illness ($630), acute       and imputed wages for medically-related work absence
sinusitis ($670), general injuries ($972), and allergies           days (e.g., days in the hospital, physician visits). The
($507).                                                            excess costs were $1.20 billion for women with ADHD
                                                                   and $2.26 billion for men with ADHD.
In the North Dakota sample, the only comorbid condi-
tions that were associated with lower costs compared to            Cost-Effectiveness of Treatments for ADHD
children without comorbid conditions were learning dis-            Three published studies have utilized decision analytic
abilities (-$759) and epilepsy (-$777). However, another           modeling techniques to assess the cost-effectiveness of


                                                                                                                         Page 6 of 9
                                                                                                 (page number not for citation purposes)
                                                               6                                                    Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document                      6 Filed  12/29/20 Page 196 of 486
                                                                                       http://www.resource-allocation.com/content/3/1/5



Table 2: Studies of the Cost-Effectiveness of Treatment for ADHD

             Citation                  Comparators                   Study Design                                    Findings1

 Gilmore & Milne 2001                 MPH, placebo         • Decision analytic model assessing   Cost per each additional QALY gained with MPH
                                                           cost-utility                          treatment (versus no treatment) ranged from
                                                                                                 $15,509 to $19,281 when considering short-and
                                                                                                 medium-term benefits of MPH. Cost per QALY
                                                                                                 gained ranged from $9,850–$59,101 in sensitivity
                                                                                                 analyses
 Novartis data on file (2000;         MPH, placebo         • Decision analytic model assessing   Cost per each additional QALY gained with MPH
 referenced in Lord & Paisley 2000)                        cost-utility                          treatment (versus no treatment) was $27,766.
 Zupancic et al. 1998                 MPH, placebo         • Decision analytic model assessing   Cost per each additional point in the Conners
                                                           cost-effectiveness                    Teacher Rating Scale gained with MPH treatment
                                                                                                 (versus no treatment) was $93, or $560 for a 6-
                                                                                                 point (1 SD) gain.

 1Allcosts updated to Year 2004 US $ using the Medical Services component of the Consumer Price Index (for US-based studies). For non-US
 studies, all country-specific costs first updated to Year 2004 currency values based on country-specific inflators; and then converted to Year 2004
 US$ based on currency exchange rates.
 MPH = methylphenidate
 QALY = quality-adjusted life years




drug therapy (i.e. methylphenidate [MPH]) for ADHD                            questions to be examined in future research. Thus far,
[57-59] (see Table 2). Each of these studies represented                      studies have identified several aspects of ADHD that are
"complete" economic evaluations (i.e. estimated both the                      likely to have economic implications, including direct
incremental costs and incremental effects associated with                     treatment costs, increased rates of comorbid psychiatric
treatment). In two of the studies [57,58], the effectiveness                  disorders, high accident rates, work loss, and criminality.
of treatment was measured in terms of "quality-adjusted                       There are many other well-documented outcomes of
life years" (QALYs), an outcome measure that incorpo-                         ADHD that are likely to have economic implications. For
rates quality of life benefits and time [60]. These quality of                example, ADHD frequently has detrimental effects on a
life benefits are quantified using utility scores, which have                 child's academic performance and behavior in school.
been shown to be feasible and valid for assessment of chil-                   These difficulties are likely to place an economic burden
dren with ADHD [61-63]. In the third study [59], treat-                       on school systems, as there is an increased need for
ment effectiveness was based on gains in the Conners                          school-based services such as in-school medication
Teacher Rating Scale, a commonly used teacher-report                          administration; special education services; child and pos-
questionnaire for assessing children's classroom behavior                     sibly parent counseling; educational testing; development
[64].                                                                         of individualized educational programs; and efforts to
                                                                              address disruptive classroom behaviors [65,66]. Research
Overall, results of the three modeling analyses indicate                      is needed to quantify these costs and identify strategies for
that MPH is a cost-effective treatment option for children                    implementing the most cost-effective services. Further-
with ADHD. The cost per QALY gained in the Gilmore                            more, it is well known that adults with ADHD tend to
and Milne [57] study ranged from $15,509 to $19,281                           have poor driving records and relatively high rates of traf-
when considering the short-and medium-term benefits of                        fic accidents [14,15,34]. These driving problems are also
MPH. The authors note that evidence of cost-effectiveness                     likely to present a significant cost which is not yet been
beyond 6 months is poorer, and it is uncertain whether                        examined.
the effects of MPH persist into adolescence and
adulthood. In the Novartis study, the cost per QALY                           The international literature on cost of ADHD could also
gained was $27,766.                                                           be expanded. Nearly all published studies identified for
                                                                              the current review were conducted in the US. Given inter-
CONCLUSIONS AND RECOMMENDATIONS                                               national differences in medical care systems and practice
FOR FUTURE RESEARCH                                                           patterns, it is difficult to apply the direct treatment costs
A growing body of literature has demonstrated that                            from US studies to countries outside the US. It is likely,
ADHD places a substantial economic burden on patients,                        however, that the indirect cost burden of ADHD identi-
families, and third-party payers. However, all available                      fied in US studies may be similar to the burden in other
published studies on the economic implications of                             countries, although it may not be recognized to the same
ADHD are relatively recent, and there are many additional                     extent. Recognition, diagnosis, and treatment of ADHD


                                                                                                                                         Page 7 of 9
                                                                                                                 (page number not for citation purposes)
                                                                          7                                                         Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document                             6 Filed  12/29/20 Page 197 of 486
                                                                                              http://www.resource-allocation.com/content/3/1/5



are increasing in Europe and Australia, and future studies                               attention-deficit/hyperactivity disorder in primary care
                                                                                         settings. Pediatrics 2001, 107:E43.
may document the economic burden of ADHD in these                                  3.    Rowland AS, Lesesne CA, Abramowitz AJ: The epidemiology of
areas.                                                                                   attention-deficit/hyperactivity disorder (ADHD): a public
                                                                                         health view. Ment Retard Dev Disabil Res Rev 2002, 8:162-170.
                                                                                   4.    Scahill L, Schwab-Stone M: Epidemiology of ADHD in school-age
Finally, more work is needed on determining the poten-                                   children. Child Adolesc Psychiatr Clin N Am 2000, 9:541-555.
tial cost-effectiveness of the various treatment options for                       5.    Olfson M, Gameroff MJ, Marcus SC, Jensen PS: National trends in
ADHD. The initial research on cost-effectiveness of treat-                               the treatment of attention deficit hyperactivity disorder. Am
                                                                                         J Psychiatry 2003, 160:1071-1077.
ment has focused on MPH, and results generally indicate                            6.    Zito JM, Safer DJ, DosReis S, Gardner JF, Magder L, Soeken K, Boles
that treatment of ADHD is cost-effective. As new treat-                                  M, Lynch F, Riddle MA: Psychotropic practice patterns for
                                                                                         youth: a 10-year perspective. Arch Pediatr Adolesc Med 2003,
ments are introduced (e.g., the new non-stimulant atom-                                  157:17-25.
oxetine), it is important to evaluate their cost-effectiveness                     7.    Bagwell CL, Molina BS, Pelham WEJ, Hoza B: Attention-deficit
to provide an indication of their potential value to clini-                              hyperactivity disorder and problems in peer relations: pre-
                                                                                         dictions from childhood to adolescence. J Am Acad Child Adolesc
cians, patients, families, and third-party payers. Effective                             Psychiatry 2001, 40:1285-1292.
treatments, while possibly increasing direct medical costs,                        8.    Barkley RA, DuPaul GJ, McMurray MB: Comprehensive evalua-
                                                                                         tion of attention deficit disorder with and without hyperac-
are likely to reduce the overall burden of ADHD by con-                                  tivity as defined by research criteria. J Consult Clin Psychol 1990,
trolling symptoms, improving children's functioning, and                                 58:775-789.
substantially reducing indirect costs to families.                                 9.    Barkley RA, Anastopoulos AD, Guevremont DC, Fletcher KE: Ado-
                                                                                         lescents with ADHD: patterns of behavioral adjustment, aca-
                                                                                         demic functioning, and treatment utilization. J Am Acad Child
List of Abbreviations                                                                    Adolesc Psychiatry 1991, 30:752-761.
Attention-deficit hyperactivity disorder (ADHD)                                    10.   Hinshaw RD, Melnick SM: Peer relationship in boys with atten-
                                                                                         tion deficit hyperactivity disorder with and without comor-
                                                                                         bid aggression. Dev Psychopathol 1995, 7:627-647.
extended release (ER)                                                              11.   Matza LS, Swensen AR, Flood EM, Secnik K, Leidy NK: Assessment
                                                                                         of health-related quality of life in children: a review of con-
                                                                                         ceptual, methodological, and regulatory issues. Value in Health
immediate release (IR)                                                                   2004, 7:79-92.
                                                                                   12.   Sawyer MG, Whaites L, Rey JM, Hazell PL, Graetz BW, Baghurst P:
                                                                                         Health-related quality of life of children and adolescents with
methylphenidate (MPH)                                                                    mental disorders. J Am Acad Child Adolesc Psychiatry 2002,
                                                                                         41:530-537.
quality-adjusted life year (QALY)                                                  13.   Mrug S, Hoza B, Gerdes AC: Children with attention-deficit/
                                                                                         hyperactivity disorder: peer relationships and peer-oriented
                                                                                         interventions. New Dir Child Adolesc Dev 2001:51-77.
Competing interests                                                                14.   Barkley RA: Major life activity and health outcomes associated
                                                                                         with attention-deficit/hyperactivity disorder. J Clin Psychiatry
All three authors of this article are employed at the MED-                               2002, 63 Suppl 12:10-15.
TAP Institute at UBC, which is an independent health                               15.   Mannuzza S, Klein RG: Long-term prognosis in attention-defi-
services research organization. Funding for the current                                  cit/hyperactivity disorder. Child Adolesc Psychiatr Clin N Am 2000,
                                                                                         9:711-726.
review was provided by Eli Lilly & Co.                                             16.   Leibson CL, Long KH: Economic implications of attention-defi-
                                                                                         cit hyperactivity disorder for healthcare systems. Pharmac-
                                                                                         oeconomics 2003, 21:1239-1262.
Authors' contributions                                                             17.   Stein B, Orlando M: ADHD treatment in a behavioral health
LM was the principal investigator. He conducted the liter-                               care carve-out: medications, providers, and service
ature search, designed the structure of the manuscript,                                  utilization. J Behav Health Serv Res 2001, 28:30-41.
                                                                                   18.   U.S. Department of Labor: Bureau of Labor Statistics Data: Con-
reviewed and integrated much of the literature, and wrote                                sumer Price Index-All Urban Consumers. [http://data.bls.gov/
and conceived most of the manuscript. CP and MP had                                      cgi-bin/dsrv].
primary responsibility for the two sections that review,                           19.   Cooper BS, Rice DP: The economic cost of illness revisited. Soc
                                                                                         Secur Bull 1976, 39:21-36.
integrate, and summarize studies of direct costs and treat-                        20.   Guevara J, Lozano P, Wickizer T, Mell L, Gephart H: Utilization and
ment cost-effectiveness. They reviewed the relevant litera-                              cost of health care services for children with attention-defi-
                                                                                         cit/hyperactivity disorder. Pediatrics 2001, 108:71-78.
ture, wrote these two important sections of the paper, and                         21.   Swensen AR, Birnbaum HG, Secnik K, Marynchenko M, Greenberg P,
created Tables 1 and 2.                                                                  Claxton A: Attention-deficit/hyperactivity disorder: increased
                                                                                         costs for patients and their families. J Am Acad Child Adolesc
                                                                                         Psychiatry 2003, 42:1415-1423.
Acknowledgements                                                                   22.   Swensen AR, Birnbaum HG, Ben Hamadi R, Greenberg P, Cremieux
The authors thank Jodi Shorr for production and editorial assistance as well             PY: Incidence and costs of accidents among Attention-Defi-
as Kristina Secnik for assistance in obtaining unpublished conference                    cit/Hyperactivity Disorder patients.           J Adol Health 2004,
presentations.                                                                           35:349.e1-e9.
                                                                                   23.   Burd L, Klug MG, Coumbe MJ, Kerbeshian J: Children and adoles-
                                                                                         cents with attention deficit-hyperactivity disorder: 1. Preva-
References                                                                               lence and cost of care. J Child Neurol 2003, 18:555-561.
1.   American Psychiatric Association: Diagnostic and Statistical                  24.   Leibson CL, Katusic SK, Barbaresi WJ, Ransom J, O'Brien PC: Use
     Manual of Mental Disorders. 4th Text Revision edition. Washing-                     and costs of medical care for children and adolescents with
     ton, DC, American Psychiatric Press; 2000.                                          and without attention-deficit/hyperactivity disorder. JAMA
2.   Brown RT, Freeman WS, Perrin JM, Stein MT, Amler RW, Feldman                        2001, 285:60-66.
     HM, Pierce K, Wolraich ML: Prevalence and assessment of



                                                                                                                                               Page 8 of 9
                                                                                                                       (page number not for citation purposes)
                                                                               8                                                          Exhibit 84
         Case 2:20-cv-02470-WBS-JDP
Cost Effectiveness and Resource Allocation 2005, 3:5Document                               6 Filed  12/29/20 Page 198 of 486
                                                                                                http://www.resource-allocation.com/content/3/1/5



25.   Mandell DS, Guevara JP, Rostain AL, Hadley TR: Medical expendi-                50.   Spencer T, Biederman J, Wilens T: Attention-deficit/hyperactiv-
      tures among children with psychiatric disorders in a Medic-                          ity disorder and comorbidity. Pediatr Clin North Am 1999,
      aid population. Psychiatric Services 2003, 54:465-467.                               46:915-27, vii.
26.   Chan E, Zhan C, Homer CJ: Health care use and costs for chil-                  51.   Burd L, Klug MG, Coumbe MJ, Kerbeshian J: The attention-deficit
      dren with attention-deficit/hyperactivity disorder: national                         hyperactivity disorder paradox: 2. Phenotypic variability in
      estimates from the medical expenditure panel survey. Arch                            prevalence and cost of comorbidity. J Child Neurol 2003,
      Pediatr Adolesc Med 2002, 156:504-511.                                               18:653-660.
27.   Kelleher KJ, Childs GE, Harman JS: Healthcare costs for children               52.   Marynchenko M, Secnik K, Allen A, Birnbaum HG, Dunn D: Epilepsy
      with attention-deficit/hyperactivity disorder. Econ Neurosci                         patients with Attention-Deficit/Hyperactivity Disorder:
      2001, 3:60-63.                                                                       Prevalence and cost of care: ; Crystal City, VA. ; 2003.
28.   Leslie DL, Rosenheck RA, Horwitz SM: Patterns of mental health                 53.   Gayton WF, Bailey C, Wagner A, Hardesty VA: Relationship
      utilization and costs among children in a privately insured                          between childhood hyperactivity and accident proneness.
      population. Health Serv Res 2001, 36:113-127.                                        Percept Mot Skills 1986, 63:801-802.
29.   Marchetti A, Magar R, Lau H, Murphy EL, Jensen PS, Conners CK, Fin-            54.   Barkley RA: Attention-Deficit Hyperactivity Disorder: A
      dling R, Wineburg E, Carotenuto I, Einarson TR, Iskedjian M: Phar-                   Handbook for Diagnosis and Treatment. 2nd edition. New
      macotherapies for attention-deficit/hyperactivity disorder:                          York, Guilford Press; 1998.
      expected-cost analysis. Clin Ther 2001, 23:1904-1921.                          55.   Barkley RA: Accidents and Attention-Deficit/Hyperactivity
30.   Birnbaum HG, Kessler RC, Lowe SW, Secnik K, Greenberg PE, Leong                      Disorder. TEN 2001, 3:64-68.
      SA, Swensen AR: Costs of attention deficit-hyperactivity disor-                56.   Barkley RA, Murphy K, Kwasnik D: Psychological adjustment and
      der (ADHD) in the US: excess costs of persons with ADHD                              adaptive impairments in young adults with ADHD. J Atten
      and their family members in 2000. Curr Med Res Opin 2005,                            Disord 1996, 1:41-54.
      21:195-206.                                                                    57.   Gilmore A, Milne R: Methylphenidate in children with hyperac-
31.   Lamberg L: ADHD often undiagnosed in adults: appropriate                             tivity: review and cost-utility analysis. Pharmacoepidemiol Drug
      treatment may benefit work, family, social life. JAMA 2003,                          Saf 2001, 10:85-94.
      290:1565-1567.                                                                 58.   Lord J, Paisley S: The Clinical Effectiveness and Cost-Effective-
32.   Silver LB: Attention-deficit/hyperactivity disorder in adult life.                   ness of Methylphenidate for Hyperactivity in Childhood, Ver-
      Child & Adolescent Psychiatric Clinics of North America 2000, 9:511-523.             sion 2. London, National Institute for Clinical Excellence; 2000.
33.   Wender PH, Wolf LE, Wasserstein J: Adults with ADHD. An                        59.   Zupancic JAF, Miller A, Raina P, Lee SK, Klassen A, Olsen L: Part 3:
      overview. Ann N Y Acad Sci 2001, 931:1-16.                                           Economic evaluation of pharmaceutical and psychological/
34.   Murphy K, Barkley RA: Attention deficit hyperactivity disorder                       behavioural therapies for attention-deficit/hyperactivity dis-
      adults: comorbidities and adaptive impairments. Compr                                order. In A Review of Therapies for Attention-Deficit/Hyperactivity Disor-
      Psychiatry 1996, 37:393-401.                                                         der Edited by: Miller A, Lee SK, Raina P and et al.. Ottawa, Canada,
35.   Secnik K, Swensen AR, Lage MJ: Comorbidities and costs of adult                      Canadian Coordinating Office for Health Technology Assessment;
      patients diagnosed with Attention-Deficit Hyperactivity                              1998.
      Disorder. Pharmacoeconomics 2005, 23:93-102.                                   60.   Torrance GW: Measurement of health state utilities for eco-
36.   Bronfenbrenner U: The Ecology of Human Development. Cam-                             nomic appraisal. J Health Econ 1986, 5:1-30.
      bridge, MA, Harvard University Press; 1979.                                    61.   Matza LS, Secnik K, Rentz AM, Mannix S, Sallee FR, Gilbert DA, Rev-
37.   Cox MJ, Paley B: Families as systems. Annu Rev Psychol 1997,                         icki DA: Development and assessment of health state utilities
      48:243-267.                                                                          for Attention Deficit/Hyperactivity Disorder in children
38.   Cook WL: Interpersonal influence in family systems: A social                         using parent proxy report. Qual Life Res 2005, 14:735-747.
      relations model analysis. Child Dev 2001, 72:1179-1197.                        62.   Matza LS, Secnik K, Mannix S, Sallee FR: Parent-proxy EQ-5D rat-
39.   Cummings EM, Davies PT: Maternal depression and child                                ings of children with Attention Deficit/Hyperactivity Disor-
      development. J Child Psychol Psychiatry 1994, 35:73-112.                             der in the United States and United Kingdom.
40.   Johnston C, Mash EJ: Families of children with attention-deficit/                    Pharmacoeconomics . In Press
      hyperactivity disorder: review and recommendations for                         63.   Secnik K, Matza LS, Cottrell S, Edgell E, Tilden D, Mannix S: Health
      future research. Clin Child Fam Psychol Rev 2001, 4:183-207.                         state utilities for childhood attention-deficit/hyperactivity
41.   Anastopoulos AD, Guevremont DC, Shelton TL, DuPaul GJ: Parent-                       disorder based on parent preferences in the United
      ing stress among families of children with attention deficit                         kingdom. Med Decis Making 2005, 25:56-70.
      hyperactivity disorder. J Abnorm Child Psychol 1992, 20:503-520.               64.   Conners CK, Sitarenios G, Parker JD, Epstein JN: Revision and
42.   Lesesne CA, Visser SN, White CP: Attention-deficit/hyperactiv-                       restandardization of the Conners Teacher Rating Scale
      ity disorder in school-aged children: association with mater-                        (CTRS-R): factor structure, reliability, and criterion validity.
      nal mental health and use of health care resources. Pediatrics                       J Abnorm Child Psychol 1998, 26:279-291.
      2003, 111:1232-1237.                                                           65.   Altemeier WA, Horwitz E: The role of the school in the man-
43.   Sayal K, Taylor E, Beecham J: Parental perception of problems                        agement of attention deficit hyperactivity disorder. Pediatr
      and mental health service use for hyperactivity. J Am Acad                           Ann 1997, 26:737-744.
      Child Adolesc Psychiatry 2003, 42:1410-1414.                                   66.   Brunette EA: Management of ADHD in the school setting--a
44.   Perrin JM, Fluet C, Kuhlthau KA, Anderson B, Wells N, Epstein S,                     case study. J Sch Nurs 1995, 11:33-38.
      Turnbull N, Allen D, Tobias C: Benefits for employees with chil-
      dren with ADHD: May 1-4; San Francisco, CA. ; 2004.
45.   Satterfield JH, Schell A: A prospective study of hyperactive boys
      with conduct problems and normal boys: adolescent and                                    Publish with Bio Med Central and every
      adult criminality. J Am Acad Child Adolesc Psychiatry 1997,
      36:1726-1735.                                                                           scientist can read your work free of charge
46.   Mannuzza S, Klein RG, Konig PH, Giampino TL: Hyperactive boys                        "BioMed Central will be the most significant development for
      almost grown up. IV. Criminality and its relationship to psy-                        disseminating the results of biomedical researc h in our lifetime."
      chiatric status. Arch Gen Psychiatry 1989, 46:1073-1079.
47.   Lambert NM: Adolescent outcomes for hyperactive children.                                Sir Paul Nurse, Cancer Research UK
      Perspectives on general and specific patterns of childhood                             Your research papers will be:
      risk for adolescent educational, social, and mental health
      problems. Am Psychol 1988, 43:786-799.                                                   available free of charge to the entire biomedical community
48.   Swensen AR, Secnik K, Buesching DP, Barkley RA, Fischer M, Fletcher                      peer reviewed and published immediately upon acceptance
      K: Young adult outcome of childhood ADHD: Cost of crimi-
      nal behavior: October 23-28; Honolulu, HI. ; 2001.                                       cited in PubMed and archived on PubMed Central
49.   Pliszka SR: Patterns of psychiatric comorbidity with attention-                          yours — you keep the copyright
      deficit/hyperactivity disorder. Child Adolesc Psychiatr Clin N Am
      2000, 9:525-40, vii.                                                            Submit your manuscript here:                                BioMedcentral
                                                                                      http://www.biomedcentral.com/info/publishing_adv.asp




                                                                                                                                                        Page 9 of 9
                                                                                                                                (page number not for citation purposes)
                                                                                 9                                                                 Exhibit 84
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 199 of 486




     EXHIBIT 85
816176
research-article2018
                       JADXXX10.1177/1087054718816176Journal of Attention DisordersGuo et al.




                                                                                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 200 of 486
                                                                            Research Brief
                                                                                                                                                                                    Journal of Attention Disorders

                                                                            Treatment Patterns and Costs Among
                                                                                                                                                                                    ﻿1­–10
                                                                                                                                                                                     © The Author(s) 2018
                                                                                                                                                                                     Article reuse guidelines:
                                                                            Children Aged 2 to 17 Years With ADHD                                                                    sagepub.com/journals-permissions
                                                                                                                                                                                     DOI: 10.1177/1087054718816176
                                                                                                                                                                                     https://doi.org/10.1177/1087054718816176

                                                                            in New York State Medicaid in 2013                                                                       journals.sagepub.com/home/jad




                                                                            Liqiong Guo1, Melissa Danielson2, Lindsay Cogan1, Leah Hines1,
                                                                            and Brian Armour2


                                                                            Abstract
                                                                            Objective: To identify children with ADHD enrolled in New York State (NYS) Medicaid and characterize ADHD-associated
                                                                            costs by treatment category. Method: In 2013, 1.4 million children aged 2 to 17 years were enrolled in NYS Medicaid.
                                                                            Medicaid claims and encounters were used to identify children with ADHD, classify them by type of treatment received,
                                                                            and estimate associated costs. Results: The ADHD cohort comprised 5.4% of all Medicaid-enrolled children, with 35.0%
                                                                            receiving medication only, 16.2% receiving psychological services only, 42.2% receiving both, and 6.6% receiving neither. The
                                                                            total costs for the ADHD cohort (US$729.3 million) accounted for 18.1% of the total costs for children enrolled in NYS
                                                                            Medicaid. Conclusion: This study underscores the importance of achieving a better understanding of children with ADHD
                                                                            enrolled in NYS Medicaid. A framework to categorize children with ADHD based on their treatment categories may help
                                                                            to target interventions to improve the quality of care and reduce costs. (J. of Att. Dis. XXXX; XX(X) XX-XX)

                                                                            Keywords
                                                                            ADHD, children, Medicaid, costs, treatments


                                                                            ADHD is a neurodevelopmental disorder defined by symp-          and treatment of ADHD among children aged 4 to 18 years.
                                                                            toms of inattention, hyperactivity, and/or impulsivity that     These recommendations included an expansion of the age
                                                                            interferes with functioning in home, academic, and social       range covered by previous guidelines, with treatment guide-
                                                                            settings (American Psychiatric Association, 2013). Children     lines varying by age. For preschool-aged children (aged 4-5
                                                                            with ADHD have difficulty focusing and controlling their        years), AAP recommended that the primary care physician
                                                                            behaviors, and can be negatively affected in multiple ways,     prescribe behavioral therapy as the first line of treatment. If
                                                                            including increased risk of school failure, difficulties with   significant improvement does not occur with behavioral
                                                                            social functioning, and increased rates of physical injury      therapy alone, the guidelines state that specific stimulant
                                                                            (Barbaresi, Katusic, Colligan, Weaver, & Jacobsen, 2007;        medications may be prescribed in addition to behavioral
                                                                            Merrill, Lyon, Baker, & Gren, 2009; Pastor & Reuben,            therapy. For elementary school children (aged 6-11 years)
                                                                            2006; Ros & Graziano, 2018). In 2016, approximately 6.1         and adolescents (aged 12-18 years), AAP recommended a
                                                                            million children aged 2 to 17 years (9.4% of all US children    combination of behavioral therapy and a Food and Drug
                                                                            and adolescents) were reported by parents as ever having        Administration (FDA)-approved stimulant or nonstimulant
                                                                            been diagnosed with ADHD, with 5.4 million children             medication.
                                                                            (8.4%) currently having ADHD (Danielson et al., 2018).             With an estimated one third of children retaining the
                                                                            These estimates were similar to those from 2011, which          diagnosis into adulthood, ADHD is recognized as a chronic
                                                                            capped a period of a significant increase in the prevalence     health condition (Barbaresi et al., 2013; Visser et al., 2014).
                                                                            of ADHD diagnosis, when estimates of ADHD prevalence            ADHD is the costliest chronic health condition for children
                                                                            rose on average by approximately 5% each year from 2003         and adolescents, resulting in approximately US$20.6 billion
                                                                            to 2011 (Visser et al., 2014). Children enrolled in Medicaid
                                                                            and those receiving Supplemental Security Income (SSI)          1
                                                                                                                                                New York State Department of Health, Albany, NY, USA
                                                                            have been found to be more likely to have ADHD than chil-       2
                                                                                                                                                Centers for Disease Control and Prevention, Atlanta, GA, USA
                                                                            dren not enrolled in these programs (Gupte-Singh, Singh, &
                                                                                                                                            Corresponding Author:
                                                                            Lawson, 2017).                                                  Liqiong Guo, New York State Department of Health, Corning Tower
                                                                               In 2011, the American Academy of Pediatrics (AAP;            Room 968, Empire State Plaza, Albany, NY 12237, USA.
                                                                            2011) released updated guidelines regarding the diagnosis       Email: joanne.guo@health.ny.gov




                                                                                                                                        1                                                         Exhibit 85
           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 201 of 486
2                                                                                         Journal of Attention Disorders 00(0)

in health care spending in the United States in 2013 (Bui       Medicaid costs among children aged 2 to 17 years who were
et al., 2017). Previous findings indicate that children with    continuously enrolled for at least 11 months during calendar
ADHD incur greater health care costs and utilize a greater      year 2013. Children in NYS Medicaid were identified as hav-
number of health care services than children without ADHD       ing ADHD if they had two or more outpatient visits with an
(Guevara, Lozano, Wickizer, Mell, & Gephart, 2001;              International Classification of Diseases Ninth Revision
Guevara, Mandell, Rostain, Zhao, & Hadley, 2003; Leibson,       Clinical Modification (ICD-9) code for ADHD (314.XX)
Katusic, Barbaresi, Ransom, & Brien, 2001).                     with dates of service ≥ 7 days apart during 2013, or one out-
   Although the impact on health and behavior and the evi-      patient claim with an ADHD diagnosis code and two or more
dence base for treatment of ADHD are both well under-           FDA-approved ADHD medications dispensed ≥ 14 days
stood, there is limited research available on the cost of       apart during 2013.
treatment, especially for psychological services, in the            Using the treatment combinations recommended by the
United States. A review of the existing published literature    AAP guidelines, children in the ADHD cohort were divided
found only 13 original research studies focusing on the         into four mutually exclusive groups by treatment received in
health care costs of ADHD in the United States from             2013: (1) receipt of both psychological services and medica-
January 1, 1990 through June 30, 2011 (Doshi et al., 2012).     tion treatment, (2) receipt of medication treatment only,
Beyond the limited number of studies on the cost of             (3) receipt of psychological services only, and (4) receipt of
ADHD-related treatment, even fewer studies have explored        neither psychological services nor medication treatment.
both the management of ADHD among children enrolled in          Children were identified as receiving medication treatment
Medicaid and cost of their health care. As state Medicaid       if they had one or more prescription drug claims for an FDA-
agencies face potential funding cuts, and in light of the       approved medication to treat ADHD (amphetamine and
ongoing transformation of health care to value-based pay-       mixed amphetamine salts, atomoxetine, clonidine, dextro-
ment (VBP) (Roby et al., 2018), fully understanding these       amphetamine, dexmethylphenidate, guanfacine, lisdexamfe-
high-cost and high-service usage populations is integral to     tamine, and methylphenidate). Children were categorized as
the success of the transformation.                              having received psychological services if they had one or
   To address gaps in the literature, we identified and char-   more outpatient visits with a relevant Current Procedural
acterized children aged 2 to 17 years with ADHD in the          Technology (CPT) or Healthcare Common Procedure
New York State (NYS) Medicaid program in 2013 by                Coding System (HCPCS) code (CPT: 90832-90834, 90836-
demographic factors and types of treatment received (medi-      90840, 90845-90847, 90849, 90853, 96152-96155, 97532-
cation and/or psychological services). We also compared         97533; HCPCS: G0409-G0411, H0004, H0017-H0019,
Medicaid costs for all children aged 2 to 17 years in NYS       H0035-H0037, H2012-H2022, H2027, S9480, T1027).
Medicaid to costs for those children identified with ADHD,
including comparisons of the mean and the median costs by
treatment types received.
                                                                Cost Data and Descriptive Analyses
                                                                Total Medicaid costs were calculated for all children
                                                                enrolled in Medicaid, for the ADHD cohort and for the four
Method                                                          mutually exclusive treatment groups by summing the paid
Data Source                                                     amount for all FFS paid claims and health plan reported
                                                                paid amount on encounter records for all services provided
This study’s data source was the NYS Office of Health           in 2013. Total cost of care is an estimate of direct medical
Insurance Programs Medicaid Data Mart. This administra-         costs, including but not limited to physician services, rou-
tive database contains enrollee information on Medicaid         tine and sick visits, diagnostic tests, pharmacy, and hospi-
and Medicare eligibility, receipt of SSI or Temporary           talization expenses. Total cost of care does not include
Assistance for Needy Families (TANF), and demographic           capitation amounts paid to managed care organizations. To
information such as age, gender, race/ethnicity, zip code,      estimate the proportion of the total cost of care for services
and county of residence. In addition to eligibility and         related to ADHD, paid amounts on both claims and encoun-
demographic information, the Data Mart also contains fee-       ters for any psychological services, ADHD medication, and
for-service (FFS) claims, health plan submitted encounter       any service with an ADHD diagnosis code were summed
records, and pharmacy claims for services performed             across the cohort and treatment groups.
between January 1, 2004, and the present.                           Sociodemographic characteristics were compared for all
                                                                NYS children aged 2 to 17 years in Medicaid, for the ADHD
                                                                cohort, and across the four mutually exclusive treatment
Study Population                                                groups. Sociodemographic characteristics included age,
FFS claims and encounter records were used to identify chil-    gender, race/ethnicity (non-Hispanic White, Black, Hispanic,
dren with ADHD, their treatment patterns, and the associated    Other, and Unknown), urban/rural status using rural–urban




                                                                2                                              Exhibit 85
         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 202 of 486
Guo et al.                                                                                                                                                     3

Table 1. Sociodemographic Characteristics of All New York State Children in Medicaid Aged 2 to 17 Years, All Children in Medicaid
Aged 2 to 17 Years With ADHD, and Children With ADHD Grouped by Treatment Received, 2013.
                    All children in Medicaid                                         All children in Medicaid with ADHD

                                                                                                                           Received          Received neither
                                                                           Received both                Received         psychological        medication nor
                                                 Overall ADHD           psychological services       medication only     services only     psychological services
                            Overall                 cohort                 and medication             (n = 26,514;       (n = 12,253;        (n = 4,980; 6.6%)
Characteristics      (n = 1,390,666) n (%)     (n = 75,652) n (%)     (n = 31,905; 42.2%) n (%)       35.0%) n (%)       16.2%) n (%)              n (%)

Age group (years)
  2-5                     403,352 (29.0)           6,692 (8.9)                2,000 (6.3)              1,958 (7.4)        1,553 (12.7)          1,181 (23.7)
  6-11                    536,622 (38.6)          42,816 (56.6)              18,406 (57.7)            15,468 (58.3)       6,455 (52.7)          2,487 (49.9)
  12-17                   450,692 (32.4)          26,144 (34.6)              11,499 (36.0)             9,088 (34.3)       4,245 (34.6)          1,312 (26.4)
Gender
  Male                    716,325 (51.5)          55,110 (72.9)              23,327 (73.1)            19,653 (74.1)       8,481 (69.2)          3,649 (73.3)
  Female                  674,341 (48.5)          20,542 (27.2)               8,578 (26.9)             6,861 (25.9)       3,772 (30.8)          1,331 (26.7)
Race
  White                   379,826 (27.3)          31,889 (42.2)              13,136 (41.2)            14,743 (55.6)       2,876 (23.5)          1,134 (22.8)
  Black                   250,687 (18.0)          14,612 (19.3)               6,808 (21.3)             4,031 (15.2)       2,778 (22.7)            995 (20.0)
  Hispanic                411,225 (29.6)          19,241 (25.4)               8,458 (26.5)             4,554 (17.2)       4,507 (36.8)          1,722 (34.6)
  Other                   177,014 (12.7)           5,059 (6.7)                1,937 (6.1)              1,740 (6.6)          884 (7.2)             498 (10.0)
  Unknown                 171,914 (12.4)           4,851 (6.4)                1,566 (4.9)              1,446 (5.5)        1,208 (9.9)             631 (12.7)
RUCA codes
  Metropolitan          1,288,195 (92.6)          62,588 (82.7)              26,522 (83.1)            20,094 (75.8)      11,325 (92.4)          4,647 (93.3)
  Othera                  102,471 (7.4)           13,064 (17.3)               5,383 (16.9)             6,420 (24.2)         928 (7.6)             333 (6.7)
SESb indicator
  SSI                     103,181 (7.4)           21,920 (29.0)              11,229 (35.2)             6,644 (25.1)       2,813 (23.0)          1,234 (24.8)
  TANF                  1,287,485 (92.6)          53,732 (71.0)              20,676 (64.8)            19,870 (74.9)       9,440 (77.0)          3,746 (75.2)

Note. SSI = Supplemental Security Income; TANF = Temporary Assistance for Needy Families; SES = socioeconomic status; RUCA = rural-urban commuting area.
a
 Other includes micropolitan, small town, rural and out of state/unknown.
b
  SES: SSI and TANF.



commuting area (RUCA) codes, and socioeconomic status                               (42.2% vs. 27.3%), a slightly less metropolitan population
(SES) indicators. The SES indicators in this analysis reflect                       (82.7% vs. 92.6%), and a much higher proportion of chil-
the two possible Medicaid aid categories the children quali-                        dren receiving SSI benefits (29.0% vs. 7.4%).
fied under (1) SSI, a program that provides financial support                          Figure 1 demonstrates a few additional notable sociode-
to people with severe physical or mental impairments (which                         mographic differences across the four mutually exclusive
may include but are not limited to ADHD); or (2) TANF, a                            treatment groups for children identified with ADHD. By age
program that provide cash assistance to families in need.                           group, there was a higher proportion of the youngest chil-
                                                                                    dren (aged 2-5 years) receiving psychological services only
                                                                                    (23.2%) or receiving no services at all (17.6%) compared
Results                                                                             with older children, whereas older children (aged 6-11 years
Of the 1,390,666 children aged 2 to 17 years who were                               or 12-17 years) were more likely to receive both psychologi-
continuously enrolled in the NYS Medicaid program in                                cal services and medication (43.0% and 44.0%, respec-
2013, 5.4% (n = 75,652) met the case definition for receipt                         tively), or to receive medication only (36.1% and 34.8%,
of clinical care for ADHD (Table 1). Among this cohort,                             respectively). Compared to the other four race/ethnicity
42.2% (n = 31,905) received both psychological services                             categories, non-Hispanic White children had the highest
and medication treatment, 35.0% (n = 26,514) received                               percentage (46.2%) receiving medication only, whereas
medication only, 16.2% (n = 12,253) received psycho-                                Hispanic children were more likely to have received psycho-
logical services only, and 6.6% (n = 4,980) received nei-                           logical services only (23.4%). Children from metropolitan
ther treatment.                                                                     areas had a higher proportion receiving psychological ser-
    Table 1 shows that when compared with the overall popu-                         vices only compared with children from other areas (18.1%
lation of children aged 2 to 17 years in NYS Medicaid, the                          vs. 7.1%) and a lower proportion receiving medication only
ADHD cohort had a higher proportion of children aged 6 to                           (32.1% vs. 49.1%). A higher proportion of children with
11 years (56.6% vs. 38.6%), fewer children aged 2 to 5 years                        ADHD and receiving SSI received both psychological ser-
(8.9% vs. 29.0%), a higher proportion of males (72.9% vs.                           vices and medication, compared to children with ADHD and
51.5%), a higher proportion of non-Hispanic White children                          receiving TANF (51.2 % vs. 38.5%).



                                                                             3                                                             Exhibit 85
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 203 of 486
4                                                                                                                                                Journal of Attention Disorders 00(0)


                                                ADHD Treatments by Sociodemographic Characteristics
                                                       0.0   10.0          20.0       30.0   40.0       50.0      60.0          70.0          80.0          90.0         100.0

                                           2-5 years                29.9                        29.3                                23.2                     17.6


                            Age Group
                                          6-11 years                        43.0                                      36.1                             15.1           5.8

                                         12-17 years                        44.0                                      34.8                             16.2           5.0

                                               Male                         42.0                                  35.7                               15.4            6.6
                            Gender



                                             Female                         41.8                                 33.4                                18.4             6.5

                                              White                        41.2                                          46.2                                  9.0     3.6

                                              Black                           46.6                                    27.6                       19.0                6.8
                            Race




                                           Hispanic                         44.0                               23.7                           23.4                   8.9

                                              Other                    38.3                                    34.4                            17.5                9.8

                                          Unknown                    32.3                            29.8                              24.9                    13.0

                                        Metropolitan                        42.4                                 32.1                            18.1                7.4
                               RUCA
                     Indicator Codes




                                              Other                        41.2                                              49.1                               7.1 2.5

                                                SSI                                51.2                                      30.3                       12.8          5.6
                       SES




                                             TANF                      38.5                                     37.0                                 17.6            7.0


                                             Psychological Services and Medication                  Medication Only
                                             Psychological Services Only                            Neither Psychological Services nor Medication


Figure 1. Proportion of New York State children in Medicaid with ADHD receiving different treatments by sociodemographic
characteristics, 2013.
Note. RUCA = rural–urban commuting area; SES = socioeconomic status; SSI = Supplemental Security Income; TANF = Temporary Assistance for
Needy Families.


    Although the ADHD cohort comprised only 5.4% of the                                             Although the overall proportion of total costs for those
total Medicaid group, the total costs for the ADHD cohort                                           receiving neither psychological services nor medication
accounted for 18.1% (US$729,250,258) of the total costs                                             (7%; US$50,841,688) was small in comparison with the
(US$4,026,563,864) for all children in Medicaid in 2013                                             total overall costs, the average cost per child with ADHD
(Table 2). The overall average cost per child with ADHD                                             receiving neither treatment was the second highest among
was US$9,640, and ranged from US$0 to US$923,678. The                                               the four treatment groups (US$10,209), and greater than the
average cost per child for the ADHD cohort was approxi-                                             average cost per child for children receiving medication
mately 3.2 times the average cost per child for all children                                        only or psychological services only. Children with ADHD
in Medicaid (US$9,640 vs. US$3,042). This cost differen-                                            receiving psychological services and medication had the
tial pattern for the ADHD cohort versus all children in                                             highest median costs (US$6,008), followed by those who
Medicaid persisted across most sociodemographic groups                                              received psychological services only (US$3,298) and those
except by SES indicators. The average cost per child                                                who received medication only (US$2,687), whereas chil-
among the subset of children receiving SSI who had ADHD                                             dren with ADHD who received neither treatment had the
was slightly lower than the average per child cost among                                            lowest median costs (US$2,225).
all children in Medicaid receiving SSI (US$15,974 vs.                                                  The subset of costs for ADHD-related claims (psycho-
US$16,194).                                                                                         logical services, ADHD medication, and any service with
    The majority (55%) of the total Medicaid costs for chil-                                        an ADHD diagnosis code) totaled US$331.5 million and
dren with ADHD were expended on the treatment group                                                 accounted for 45.5% of the total Medicaid costs incurred
that received both psychological services and medication                                            for the ADHD cohort (Tables 2 and 3). This ranged from a
(US$403,320,070), followed by 24% (US$175,206,898)                                                  high of 51.6% (US$208,197,408 out of US$403,320,070)
from those who received medication only, and 14%                                                    of the total Medicaid costs for children receiving both psy-
(US$99,881,602) from the group who received psychologi-                                             chological services and medication to a low of 30.1%
cal services only (Table 2). Children with ADHD receiving                                           (US$15,285,833 out of US$50,841,688) of the total
psychological services and medication had the highest aver-                                         Medicaid costs for children receiving neither. The average
age cost per child (US$12,641) of the four treatment groups.                                        cost per child was US$4,389 (Table 3) for ADHD-related



                                                                                               4                                                                                 Exhibit 85
                 Table 2. Total Medicaid Costs and Per Child Mean and Median Cost for All New York State Children in Medicaid Aged 2 to 17 Years, All Children in Medicaid Aged 2 to 17
                 Years With ADHD, and Children With ADHD Grouped by Treatments Received, 2013.
                                     All children in Medicaid                                                                                          All children in Medicaid with ADHD

                                                                                                   Received both psychological services and                                                                                                  Received neither medication nor
                                                                      Overall ADHD cohort                        medication                            Received medication only                 Received psychological services only              psychological services

                                                                                                                                    Per child                                     Per child                                   Per child                                 Per child
                                     Total costs      Per child M     Total costs    Per child M     Total costs     Per child M     median       Total costs    Per child M       median       Total costs    Per child M     median       Total costs   Per child M    median

                 Total            US$4,026,563,864    US$3,042      US$729,250,258   US$9,640      US$403,320,070 US$12,641        US$6,008     US$175,206,898   US$6,608      US$2,687       US$99,881,602    US$8,152       US$3,298    US$50,841,688   US$10,209     US$2,225
                 Age Group
                   2-5 years      US$1,038,994,557    US$2,661      US$45,652,342    US$6,822      US$18,377,496 US$9,189          US$5,690     US$10,340,112    US$5,281      US$2,874       US$9,936,172     US$6,398       US$3,363    US$6,998,562    US$5,926      US$2,347
                   6-11 years     US$1,380,007,924    US$2,692      US$358,346,400   US$8,369      US$209,582,825 US$11,387        US$5,793     US$84,923,417    US$5,490      US$2,605       US$42,437,939    US$6,574       US$3,053    US$21,402,219   US$8,606      US$1,900
                   12-17 years    US$1,607,561,384    US$3,823      US$325,251,516   US$12,441     US$175,359,749 US$15,250        US$6,590     US$79,943,369    US$8,797      US$2,800       US$47,507,491    US$11,191      US$3,753    US$22,440,907   US$17,104     US$3,501
                 Gender




5
                   Male           US$2,303,904,600    US$3,387      US$527,625,232   US$9,574      US$293,316,615 US$12,574        US$6,025     US$131,656,987   US$6,699      US$2,690       US$66,230,146    US$7,809       US$3,180    US$36,421,484   US$9,981      US$2,183
                   Female         US$1,722,659,265    US$2,678      US$201,625,026   US$9,815      US$110,003,455 US$12,824        US$5,981     US$43,549,911    US$6,347      US$2,682       US$33,651,456    US$8,921       US$3,554    US$14,420,204   US$10,834     US$2,390
                 Race
                   White          US$1,345,408,999    US$3,683      US$294,934,588   US$9,249      US$165,354,879   US$12,588      US$6,136     US$88,733,736    US$6,019      US$2,794       US$26,597,506    US$9,248      US$3,382     US$14,248,466   US$12,565     US$2,492
                   Black          US$706,407,894      US$3,057      US$154,333,823   US$10,562     US$92,395,954    US$13,572      US$5,984     US$28,876,470    US$7,164      US$2,458       US$23,998,637    US$8,639      US$3,090     US$9,062,763    US$9,108      US$2,110
                   Hispanic       US$1,089,442,820    US$2,751      US$157,771,353   US$8,200      US$90,648,430    US$10,717      US$5,864     US$27,088,996    US$5,948      US$2,567       US$28,795,665    US$6,389      US$3,228     US$11,238,263   US$6,526      US$1,935
                   Other          US$432,143,018      US$2,567      US$51,193,856    US$10,119     US$29,234,470    US$15,093      US$6,181     US$10,419,899    US$5,988      US$2,549       US$7,111,635     US$8,045      US$3,406     US$4,427,852    US$8,891      US$2,112
                   Unknown        US$453,161,133      US$2,785      US$71,016,637    US$14,640     US$25,686,338    US$16,403      US$5,818     US$20,087,797    US$13,892     US$2,774       US$13,378,159    US$11,075     US$3,916     US$11,864,343   US$18,802     US$4,588
                 RUCA codes
                   Metropolitan   US$3,662,798,852    US$2,988      US$620,968,436   US$9,922      US$341,251,684 US$12,867        US$6,016     US$139,985,852   US$6,967      US$2,657       US$92,670,242    US$8,183      US$3,312     US$47,060,659   US$10,127     US$2,209
                   Othera         US$363,765,012      US$3,725      US$108,281,822   US$8,289      US$62,068,386 US$11,530         US$5,965     US$35,221,046    US$5,486      US$2,764       US$7,211,360     US$7,771      US$3,097     US$3,781,029    US$11,354     US$2,471
                 SESb indicator
                   SSI            US$1,591,074,254    US$16,194     US$350,141,830   US$15,974     US$200,734,553 US$17,876        US$8,060     US$86,004,801    US$12,945     US$4,034       US$39,522,051    US$14,050      US$4,628    US$23,880,425   US$19,352     US$4,585
                   TANF           US$2,435,489,610    US$1,987      US$379,108,428   US$7,056      US$202,585,517 US$9,798         US$5,274     US$89,202,097    US$4,489      US$2,448       US$60,359,551    US$6,394       US$3,020    US$26,961,263   US$7,197      US$1,954

                 Note. SSI = Supplemental Security Income; TANF = Temporary Assistance for Needy Families; SES = socioeconomic status; RUCA = rural-urban commuting area.
                 a
                  Other includes micropolitan, small town, rural and out of state/unknown.
                 b
                   SES: SSI and TANF.
                                                                                                                                                                                                                                                                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 204 of 486




             5
Exhibit 85
             6
                 Table 3. ADHD-Related Total Medicaid Costs and Per Child Mean and Median Cost for All New York State Children With ADHD Grouped by Treatments Received, 2013.
                                                                                                                    All children in Medicaid with ADHD

                                        Overall ADHD              Received both psychological services and              Received medication                       Received psychological                  Received neither medication nor
                                           cohort                               medication                                     only                                   services only                            psychological services

                                                                                                  Per child                                    Per child                                   Per child                                 Per child
                                    Total costs     Per child M     Total costs    Per child M     median       Total costs    Per child M      median      Total costs    Per child M      median       Total costs   Per child M    median

                 Total             US$331,510,569   US$4,389      US$208,197,408   US$6,526      US$3,774     US$67,882,677    US$2,560       US$1,455     US$40,144,650 US$3,297        US$1,485      US$15,285,833   US$3,099      US$413
                 Age group (years)
                   2-5             US$18,829,873    US$2,825      US$9,510,589   US$4,755        US$3,062     US$3,536,453     US$1,806       US$1,089     US$4,135,427 US$2,684         US$1,260      US$1,647,405    US$1,412      US$380
                   6-11            US$181,448,925   US$4,243      US$118,587,079 US$6,443        US$3,864     US$37,384,713    US$2,417       US$1,497     US$19,112,283 US$2,977        US$1,478      US$6,364,850    US$2,579      US$394
                   12-17           US$131,231,771   US$5,028      US$80,099,739  US$6,966        US$3,782     US$26,961,512    US$2,967       US$1,464     US$16,896,941 US$4,009        US$1,589      US$7,273,578    US$5,608      US$515
                 Gender
                   Male            US$245,364,441   US$4,460      US$155,603,436 US$6,671        US$3,811     US$51,629,289    US$2,627       US$1,479     US$27,380,352 US$3,250        US$1,435      US$10,751,364   US$2,974      US$414
                   Female          US$86,146,127    US$4,201      US$52,593,972  US$6,131        US$3,674     US$16,253,388    US$2,369       US$1,386     US$12,764,298 US$3,403        US$1,601      US$4,534,470    US$3,443      US$406




6
                 Race
                   White           US$124,992,574   US$3,922      US$77,728,853    US$5,917      US$3,635     US$35,218,207    US$2,389       US$1,620     US$8,399,834    US$2,935      US$1,237      US$3,645,681    US$3,232      US$369
                   Black           US$77,113,410    US$5,290      US$52,403,899    US$7,697      US$4,034     US$11,586,591    US$2,874       US$1,316     US$10,013,356   US$3,637      US$1,491      US$3,109,564    US$3,157      US$435
                   Hispanic        US$80,137,165    US$4,174      US$52,643,241    US$6,224      US$3,843     US$10,374,967    US$2,278       US$1,239     US$13,469,725   US$3,001      US$1,563      US$3,649,232    US$2,145      US$407
                   Other           US$21,741,707    US$4,310      US$13,793,039    US$7,121      US$3,678     US$4,265,622     US$2,452       US$1,278     US$3,032,415    US$3,470      US$1,520      US$650,631      US$1,320      US$364
                   Unknown         US$27,525,713    US$5,692      US$11,628,376    US$7,426      US$3,619     US$6,437,291     US$4,452       US$1,335     US$5,229,321    US$4,361      US$1,853      US$4,230,725    US$6,769      US$591
                 RUCA codes
                   Metropolitan US$284,030,777      US$4,547      US$179,500,723   US$6,768      US$3,829     US$52,708,445    US$2,623       US$1,398     US$37,932,692 US$3,372        US$1,525      US$13,888,917   US$3,019      US$418
                   Othera          US$47,479,791    US$3,636      US$28,696,685    US$5,331      US$3,523     US$15,174,231    US$2,364       US$1,664     US$2,211,958 US$2,389         US$1,047      US$1,396,916    US$4,220      US$336
                 SESb indicator
                   SSI             US$143,451,728   US$6,554      US$96,894,204    US$8,629      US$4,456     US$26,109,426    US$3,930       US$1,690     US$14,148,215 US$5,071        US$1,896      US$6,299,883    US$5,143      US$497
                   TANF            US$188,058,840   US$3,506      US$111,303,204   US$5,383      US$3,474     US$41,773,251    US$2,102       US$1,395     US$25,996,435 US$2,770        US$1,400      US$8,985,950    US$2,424      US$392

                 Note. SSI = Supplemental Security Income; TANF = Temporary Assistance for Needy Families; SES = socioeconomic status; RUCA = rural -urban commuting area.
                 a
                  Other includes micropolitan, small town, rural and out of state/unknown.
                 b
                   SES: SSI and TANF.
                                                                                                                                                                                                                                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 205 of 486




Exhibit 85
       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 206 of 486
Guo et al.                                                                                                                    7

services among all children with ADHD, and ranged from           costs for children with ADHD receiving both medication
US$0 to US$454,734. The median for ADHD-related costs            and psychological services than children with ADHD
ranged from US$413 among children with ADHD receiving            receiving medication alone was similar to results from a
neither medication nor psychological services to US$3,774        recently published analysis of 2002-2011 Medical
among children with ADHD receiving both treatment types.         Expenditure Panel Survey (MEPS) data (deJong, Williams,
                                                                 & Thomas, 2016). However, the group reporting neither
                                                                 medication nor counseling in the MEPS study had lower
Discussion
                                                                 annual costs than the groups receiving treatment, which
This study estimated the proportion of children receiving        contrasts with the results found for the New York Medicaid
clinical care for ADHD and types of treatments these chil-       population. The higher costs for children with ADHD
dren received, as well as estimates of the total and ADHD-       receiving neither type of treatment in the current study may
related costs for children aged 2 to 17 years covered by         be due to the use of care related to cooccurring conditions
Medicaid in one large state (New York) in 2013. There were       or acute health events such as unintentional injury, though
some noted sociodemographic differences associated with          the presence of cooccurring conditions or frequency of
receipt of different treatment combinations among children       acute events was not explored in this analysis. The median
with ADHD. Children receiving both medication and psy-           costs served as another indicator for measuring central ten-
chological services were more likely to be 6 to 17 years old,    dency in cases when there were a few children that incurred
of Black race, or receiving SSI, whereas children receiving      extreme high Medicaid expenses that influenced the aver-
medication alone were more likely to be White, living in a       age expense. The median costs among children receiving
nonmetropolitan area or receiving TANF; and children             neither treatment are lower than that for other treatment
receiving psychological services alone were more likely to       groups, suggesting that a small number of children with
be 2 to 5 years of age, non-White, or living in a metropoli-     high costs drove the higher mean costs for this group.
tan area. These sociodemographic differences may reflect
differences in presence of cooccurring conditions (particu-
larly for children receiving SSI), family treatment prefer-
                                                                 Study Strengths and Limitations
ences, or availability of treatment services (Finnerty et al.,   This study provides unique and new information on child-
2016; Koerting et al., 2013).                                    hood ADHD prevalence, treatment patterns, and their asso-
    Average costs for children enrolled in Medicaid receiv-      ciated costs in NYS. Our findings revealed several
ing clinical care for ADHD were US$9,640 in 2013, com-           sociodemographic differences associated with health care
pared with average costs of US$3,042 for all children            costs and treatment types for children receiving clinical care
enrolled in Medicaid in 2013. This finding of higher aver-       for ADHD, including differences by age, gender, and race/
age costs for children with ADHD is consistent with results      ethnicity. A major strength of the study is that it may provide
for other populations, though the net difference in average      a framework to identify children with ADHD and, based on
annual cost is higher in New York Medicaid than in other         their treatment categories and sociodemographics, better tar-
published studies (Matza, Paramore, & Prasad, 2005). This        get interventions to them that may improve the quality of
may partially be explained by variations between states,         their care and reduce unnecessary utilization.
such as differences in services covered by Medicaid or dif-          Nearly one out of 10 children (8.9%) receiving clinical
ferences in reimbursement rates, as well as rising costs         care for ADHD in the New York Medicaid program was
related to health care over time. The finding of higher aver-    aged between 2 years and 5 years. Although this group rep-
age costs for children with ADHD compared with all chil-         resented a somewhat disproportionately low fraction of total
dren in Medicaid persisted across each sociodemographic          expenditures for children with ADHD (6.3%), an opportu-
subgroup with the exception of children receiving SSI. This      nity exists to implement cost-effective approaches to treat-
is likely due to the higher medical costs associated with the    ment in this population. For example, parent behavioral
physical or mental condition(s) that qualified these children    training is as effective as medication for treating ADHD in
for SSI, and the costs associated for children with ADHD in      this age group (Charach et al., 2011), and evidence suggests
this group were not higher than for children without ADHD        that initiating treatment with parent behavioral training
who qualified for SSI based on another condition.                incurs less cost over a school year than starting treatment
    Children with ADHD receiving both psychological ser-         with medication (Page et al., 2016). Although our analyses
vices and medication had the highest average cost per child      did not address the sequence of treatment types received by
(US$12,641) in 2013. However, despite having no costs for        these young children receiving clinical care for ADHD (i.e.,
ADHD-related medication or psychological services, chil-         degree of alignment with AAP treatment guidelines), our
dren with ADHD who received neither treatment had higher         study found that nearly half of children (46.9%) in this age
overall mean expenditures (US$10,209) than those receiv-         group had not received any psychological services in 2013.
ing only one type of treatment. The finding of higher overall    This is valuable information, suggesting an opportunity to




                                                             7                                               Exhibit 85
           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 207 of 486
8                                                                                               Journal of Attention Disorders 00(0)

increase the proportion of young children who receive treat-      constitute a large proportion of these population groups;
ment in line with clinical guidelines (AAP, 2011).                however, this analysis has underscored the importance of
    The results of this study are also subject to several limi-   understanding the population of children with ADHD on
tations. This analysis only included children actively being      Medicaid. In 2013, the ADHD cohort comprised 5.4% of
managed for ADHD during one calendar year, and there-             the total Medicaid pediatric population, but the total costs
fore, estimates do not represent the underlying prevalence        for the ADHD cohort accounted for 18.1% of the total costs
of the disorder in this population because children with          for all children in Medicaid. Almost half of total Medicaid
ADHD who did not receive the minimum services reim-               costs for the ADHD cohort (US$331.5 million) were for
bursed through Medicaid claims to meet the study ADHD             ADHD-related treatment and services, indicating this may
case definition would not be identified in this sample. Also,     be a group to consider targeting for opportunities to offer
grouping children into mutually exclusive treatment groups        better-coordinated and more efficient care. Future work
based on the evidence of at least one visit for a psychologi-     may help to determine whether investment in such treat-
cal treatment service or medication received, rather than         ment improvements leads to better long-term outcomes for
requiring a higher number of medication or psychological          children by reducing potentially avoidable emergency
treatment services claims, might have led to different con-       department visits or hospitalizations, as well as potentially
clusions regarding the utilization of services for ADHD           reducing other health care utilization, therefore, resulting
than if different thresholds were used to characterize            in overall lower medical costs compared with children who
receipt of medication or psychological treatment services.        received less or no treatment. Health insurance plans,
For this analysis, we focused our estimates on broad cate-        health care providers, and parents can work together to
gories of treatment received for ADHD (medication and             ensure that children with ADHD are receiving the most
psychological services), and did not individually quantify        appropriate and cost-effective treatment for these children
associated costs for other ADHD-related services, such as         to achieve optimal outcomes.
medication management visits or diagnostic testing. Only
direct medical costs over a single calendar year were used        Authors’ Note
in this study. Patients’ out-of-pocket costs, costs related to    The findings and conclusions in this article are those of the authors
additional coverage outside of Medicaid, and indirect             and do not necessarily represent the official position of the New
costs, such as costs related to traveling to appointments and     York State Department of Health, the Centers for Disease Control
missing work, were not included in the analysis (Guevara          and Prevention, the Department of Health and Human Services, or
et al., 2001), nor were changes in service utilization or         AUCD. Examples of analysis performed within this publication
associated costs over time. Other than the identification of      are only examples. They should not be utilized in real-world ana-
children in Medicaid receiving SSI (indicating that these         lytic product.
children had a qualifying disability), we did not explicitly
adjust for the presence of cooccurring conditions or sever-       Acknowledgments
ity of ADHD, both of which may have affected the types            The authors acknowledge Dr. Kimberly McClive-Reed for assis-
and amount of treatment received and the magnitude of             tance in manuscript preparation and Dr. Susanna Visser for her
associated payments. Finally, even though this study con-         contributions for the initial development of this study.
cluded that the 5.4% of the total Medicaid group with
ADHD accounted for 18.1% of the total costs for all chil-         Declaration of Conflicting Interests
dren in Medicaid in 2013 (Table 2), it did not consider the       The author(s) declared no potential conflicts of interest with respect
relationship between expenditures and effectiveness of            to the research, authorship, and/or publication of this article.
ADHD management (i.e., whether increased expenditures
resulted in better outcomes for children with ADHD). The          Funding
relationship between expenditures and outcomes may war-           The author(s) disclosed receipt of the following financial support
rant further investigation in future studies.                     for the research, authorship, and/or publication of this article: This
                                                                  study was supported by a subaward from the Association of
                                                                  University Centers on Disabilities (AUCD) Cooperative Agreement
Policy Implications                                               Number, 1U38OT000140-02, funded by the Centers for Disease
In the spring of 2015, NYS’ Medicaid leadership convened          Control and Prevention.
a group to develop a roadmap for redefining the provider
payment system by advancing VBP. VBP is a strategy to             References
structure health care provider payment to reward the qual-        American Academy of Pediatrics. (2011). ADHD: Clinical practice
ity and efficiency of health care delivery. The Medicaid             guideline for the diagnosis, evaluation, and treatment of atten-
program in NYS has several population groups who have                tion-deficit/hyperactivity disorder in children and adolescents.
complex, high-cost medical needs. Children do not usually            Pediatrics, 128, 1007-1022. doi:10.1542/peds.2011-2654




                                                                  8                                                    Exhibit 85
        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 208 of 486
Guo et al.                                                                                                                                   9

American Psychiatric Association. (2013). Diagnostic and statis-         Koerting, J., Smith, E., Knowles, M. M., Latter, S., Elsey, H.,
    tical manual of mental disorders (5th edition.) Washington,              McCann, D. C., . . . Sonuga-Barke, E. J. (2013). Barriers
    DC: American Psychiatric Association.                                    to, and facilitators of, parenting programmes for childhood
Barbaresi, W. J., Colligan, R. C., Weaver, A., Voigt, R., Killiam,           behaviour problems: A qualitative synthesis of studies of
    J., & Katusic, S. (2013). Mortality, ADHD, and psychoso-                 parents’ and professionals’ perceptions. European Child &
    cial adversity in adults with childhood ADHD: A prospective              Adolescent Psychiatry, 22, 653-670. doi:10.1007/s00787-
    study. Pediatrics, 131, 637-644. doi:10.1542/peds.2012-2354              013-0401-2
Barbaresi, W. J., Katusic, S. K., Colligan, R. C., Weaver, A. L., &      Leibson, C., Katusic, S. K., Barbaresi, W. J., Ransom, J., &
    Jacobsen, S. J. (2007). Long-term school outcomes for children           O’Brien, P. C. (2001). Use and costs of medical care for
    with attention-deficit/hyperactivity disorder: A population-             children and adolescents with and without attention-deficit/
    based perspective. Journal of Developmental and Behavioral               hyperactivity disorder. Journal of the American Medical
    Pediatrics, 28, 265-273. doi:10.1097/DBP.0b013e31811ff87d                Association, 285, 60-66.
Bui, A. L., Dieleman, J. L., Hamavid, H., Birger, M., Chapin, A.,        Matza, L. S., Paramore, C., & Prasad, M. (2005). A review of the
    Duber, H. C., . . . Murray, C. J. (2017). Spending on children’s         economic burden of ADHD. Cost Effectiveness and Resource
    personal health care in the United States, 1996-2013. Pediatrics,        Allocation, 3(1), Article 5.
    171, 181-189. doi:10.1001/jamapediatrics.2016.4086                   Merrill, R. M., Lyon, J. L., Baker, R. K., & Gren, L. H. (2009).
Charach, A., Dashti, B., Carson, P., Booker, L., Lim, C. G., Lillie,         Attention deficit hyperactivity disorder and increased risk of
    E., . . . Schachar, R. (2011). Attention deficit hyperactvity dis-       injury. Advances in Medical Sciences, 54, 20-26.
    order: Effectiveness of treatment in at-risk preschoolers; Long-     Page, T. F., Pelham, W. E., III, Fabiano, G. A., Greiner, A. R.,
    term effectiveness in all ages; and variability in prevalence,           Gnagy, E. M., Hart, K. C., . . . Pelham, W. E., Jr. (2016).
    diagnosis, and treatment. Comparative Effectiveness Reviews,             Comparative cost analysis of sequential, adaptive, behavioral,
    No.44 Rockville (MD): Agency for Healthcare Research and                 pharmacological, and combined treatments for childhood
    Quality (US); 2011 Oct. Report No.: 12-EHC003-EF Retrieved               ADHD. Journal of Clinical Child & Adolescent Psychology,
    from https://effectivehealthcare.ahrq.gov/topics/adhd/research           45, 416-427. doi:10.1080/15374416.2015.1055859
Danielson, M. L., Bitsko, R. H., Ghandour, R. M., Holbrook,              Pastor, P. N., & Reuben, C. A. (2006). Identified attention-def-
    J. R., Kogan, M. D., & Blumberg, S. J. (2018). Prevalence                icit/hyperactivity disorder and medically attended, nonfatal
    of parent-reported ADHD diagnosis and associated treat-                  injuries: US school-age children, 1997-2002. Ambulatory
    ment among U.S. children and adolescents, 2016. Journal of               Pediatrics, 6, 38-44. doi:10.1016/j.ambp.2005.07.002
    Clinical Child & Adolescent Psychology, 47, 199-212. doi:10          Roby, D. H., Louis, C. J., Cole, M. M. J., Chau, N., Wiefling,
    .1080/15374416.2017.1417860                                              B., Salsberry, D. C., . . . Miller, A. (2018). Supporting trans-
deJong, N. A., Williams, C. S., & Thomas, K. C. (2016). Parent-              formation through delivery system reform incentive payment
    reported health consequences and relationship to expenditures            programs: Lessons from New York State. Journal of Health
    in children with ADHD. Maternal and Child Health Journal,                Politics, Policy and Law, 43, 185-228. doi:10.1215/03616878-
    20, 915-924. doi:10.1007/s10995-015-1880-1                               4303527
Doshi, J. A., Hodgkins, P., Kahle, J., Sikirica, V., Cangelosi, M. J.,   Ros, R., & Graziano, P. A. (2018). Social functioning in children
    Setyawan, J., . . . Neumann, P. J. (2012). Economic impact of            with or at risk for attention deficit/hyperactivity disorder: A
    childhood and adult attention-deficit/hyperactivity disorder in          meta-analytic review. Journal of Clinical Child & Adolescent
    the United States. Journal of the American Academy of Child              Psychology, 47(2), 213-235. doi:10.1080/15374416.2016.12
    and Adolescent Psychiatry, 51, 990-1002.e2. doi:10.1016/j.               66644
    jaac.2012.07.008                                                     Visser, S. N., Danielson, M. L., Bitsko, R. H., Holbrook, J. R.,
Finnerty, M., Neese-Todd, S., Pritam, R., Leckman-Westin, E.,                Kogan, M. D., Ghandour, R. M., . . . Blumberg, S. J. (2014).
    Bilder, S., Byron, S. C., . . . Olfson, M. (2016). Access to             Trends in the parent-report of health care provider-diagnosed
    psychosocial services prior to starting antipsychotic treatment          and medicated attention-deficit/hyperactivity disorder: United
    among Medicaid-insured youth. Journal of the American                    States, 2003-2011. Journal of the American Academy of Child
    Academy of Child and Adolescent Psychiatry, 55, 69-76.                   and Adolescent Psychiatry, 53, 34-46.e2.
    doi:10.1016/j.jaac.2015.09.020
Guevara, J. P., Lozano, P., Wickizer, T., Mell, L., & Gephart, H.
    (2001). Utilization and cost of health care services for chil-
                                                                         Author Biographies
    dren with attention-deficit/hyperactivity disorder. Pediatrics,      Liqiong Guo, MS, is the director of the Maternal Mortality
    108, 71-78. doi:10.1542/peds.108.1.71                                Review Initiative Program at the New York State (NYS)
Guevara, J. P., Mandell, D. S., Rostain, A. L., Zhao, H., & Hadley,      Department of Health. She oversees the data collection, manage-
    R. (2003). National estimates of health services expenditures        ment, analysis, and interpretation of the results for the Maternal
    for children with behavioral disorders: An analysis of the           Mortality Review Initiative, which aims to maintain a comprehen-
    medical expenditure panel survey. Pediatrics, 112(6 Pt 1),           sive view of the factors leading to maternal death and to inform
    e440.                                                                interventions to reduce the risk of these deaths. She was previ-
Gupte-Singh, K., Singh, R., & Lawson, K. (2017). Economic bur-           ously the director of the Quality Assurance Reporting Requirements
    den of attention-deficit/hyperactivity disorder among pediat-        (QARR) Unit, where she oversaw the annual QARR data collec-
    ric patients in the United States. Value in Health, 20, 602-609.     tion and report publication in support of the state’s effort to assess
    doi:10.1016/j.jval.2017.01.007                                       quality performance of different types of NYS managed care




                                                                    9                                                     Exhibit 85
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 209 of 486
10                                                                                                     Journal of Attention Disorders 00(0)

health plans and to help guide the quality improvement efforts in       Quality Measures. She has extensive knowledge and background
public health. Her previous work also included a variety of             on quality measurement. She also holds a research faculty appoint-
research projects using Medicaid claims and encounter data,             ment with the University at Albany School of Public Health,
Consumer Assessment of Health care Providers and Systems                Health Policy, Management and Behavior Department.
(CAHPS®) survey data, and vital statistics data.
                                                                        Leah Hines, MPH, is a research scientist in the NYS Department
Melissa Danielson, MSPH, is a statistician with the Child               of Health’s Bureau of Occupational Health and Injury Prevention.
Development Studies Team within the National Center on Birth            She participates in all phases of injury research and surveillance,
Defects and Developmental Disabilities at the Centers for Disease       and contributes directly toward problem definition, study design,
Control and Prevention. Her work includes epidemiological analy-        execution, analyses, and interpretation and presentation of results.
ses related to ADHD and other mental, emotional, and behavioral         She identifies injury risk factors and outcomes; monitors and
conditions among children and adolescents, including work on            evaluates the effects of risk exposure at home, at work, and in the
disorder prevalence, clinical presentation, service utilization, and    community; and conducts exposure investigations and surveil-
outcomes for children diagnosed with these conditions.                  lance to identify and reduce health risks. She obtained her MPH
                                                                        with a concentration in Epidemiology from the University at
Lindsay Cogan, PhD, MS, is the director of the Division of
                                                                        Albany School of Public Health.
Quality Measurement at the NYS Department of Health. Her work
includes oversight of the collection and reporting of quality mea-      Brian Armour, PhD, is the associate director of science for the
sures examining the health care delivery system in NYS using sev-       Centers for Disease Control and Prevention Office on Smoking and
eral standards and requirements, including the National Committee       Health (OSH). Prior to joining OSH, he served as a senior econo-
for Quality Assurance Healthcare Effectiveness Data and                 mist with the Division of Human Development and Disability in the
Information Set (HEDIS), the Consumer Assessment of Healthcare          National Center on Birth Defects and Developmental Disabilities.
Providers and Systems (CAHPS), Children’s Health Insurance              His research interests include the health and wellness of people with
Program Reauthorization Act (CHIPRA), Medicare and Medicaid             disabilities, physician financial incentives, the quality of health care,
Meaningful Use, Health Home, Medicaid Adult and Child Core              and the economics of smoking.




                                                                       10                                                      Exhibit 85
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 210 of 486




     EXHIBIT 86
                            NIH Public Access
                            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 211 of 486
                            Author Manuscript
                            School Ment Health. Author manuscript; available in PMC 2014 August 06.
                           Published in final edited form as:
NIH-PA Author Manuscript




                            School Ment Health. 2011 September 1; 3(3): 169–177. doi:10.1007/s12310-011-9057-6.



                           The Estimated Annual Cost of ADHD to the U.S. Education
                           System
                           Jessica A. Robb1, Margaret H. Sibley1,2, William E. Pelham Jr.1, E. Michael Foster3, Brooke
                           S.G. Molina4, Elizabeth M. Gnagy1, and Aparajita B. Kuriyan1
                           1Center for Children and Families, Department of Psychology, Florida International University,
                           Miami, FL
                           2Department      of Psychology, State University of New York at Buffalo, Buffalo, NY
                           3School   of Public Health, University of North Carolina, Chapel Hill, Chapel Hill, NC
                           4Department      of Psychiatry and Psychology, University of Pittsburgh, Pittsburgh, PA
NIH-PA Author Manuscript




                           Abstract
                                The purpose of this study was to examine and monetize the educational outcomes of students with
                                ADHD. Data were examined from the Pittsburgh ADHD Longitudinal Study (PALS), a follow-up
                                study of children diagnosed with ADHD in childhood and recontacted for follow-up in
                                adolescence and young adulthood. A comprehensive educational history was obtained for all
                                participants from Kindergarten through 12th grade. Annual economic impact was derived from
                                costs incurred through special education placement, grade retention, and disciplinary incidents.
                                Results indicated that, as compared to students without ADHD, students with ADHD incurred a
                                higher annual cost to the U.S. Education system. Specifically, a student with ADHD incurred an
                                average annual incremental cost to society of $5,007, as compared to $318 for students in the
                                comparison group. These results suggest that prevention and intervention strategies are greatly
                                needed to offset the large financial impact of educating youth with ADHD.


                                            Attention Deficit/Hyperactivity Disorder (ADHD) is a chronic mental health disorder
NIH-PA Author Manuscript




                                            characterized by deficits in attention span, impulse control, and regulation of activity level
                                            that impair daily life functioning (APA, 2000). Recent prevalence estimates assume ADHD
                                            to be present in up to 10% of children and adolescents in the United States (CDC, 2007).
                                            Because youth with ADHD typically demonstrate impairment across multiple domains of
                                            functioning (i.e., academics, peer relations, family conflict, delinquency; Barkley, 2006), the
                                            effects of this disorder are widespread. For years research has assessed the impact of ADHD
                                            upon the individual (e.g., peer relationship difficulties, Pelham & Bender, 1982; increased
                                            use of illicit substances, Mannuzza et al., 1991; and lower occupational rank, Mannuzza et
                                            al., 1993), and upon the family (e.g., strained parent-child relationships, Patterson &
                                            Chamberlain, 1994; Mash & Johnston, 1990). Less work has investigated the consequences
                                            of ADHD at the societal level.



                           Send Correspondence to: William E. Pelham, Jr., Ph.D., FIU Center for Children and Families, AHC-1 Room 146, 11200 SW 8th
                           Street, Miami, FL 33199, Phone: 305-348-0477 Fax: 305-348-3646; wpelham@fiu.edu.




                                                                                        1                                                      Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 212 of 486
                           Robb et al.                                                                                             Page 2


                                         The economic impact of physical disease (e.g., for coronary heart disease; Weinstein et al,
                                         1987) and mental health disorder (Chiles, Lambet, & Hatch, 2002) has long been used to
                                         indicate an identified illness's cumulative effect upon society. To date, very few studies have
NIH-PA Author Manuscript




                                         monetized the societal impact of ADHD. Although some work has examined medical costs
                                         of ADHD, such as health care system and medication utilization (Birnbaum et. al., 2005;
                                         Hakkaart-van Roijen et. al., 2007; Kelleher, Childs, & Harman, 2001), little research has
                                         monetized the societal consequences of ADHD-related impairments. Using existing data on
                                         health care and mental-health care utilization (e.g. inpatient care, outpatient care, office
                                         visits), medication utilization, education costs, juvenile delinquency costs, and work-loss
                                         costs, Pelham, Foster, and Robb (2007) estimated the annual cost of ADHD to society at
                                         approximately $14,500 per child ($42.5 billion total). Additional studies have measured and
                                         monetized the impact of ADHD in very specific sectors: annual special education service
                                         utilization [$5435 (1995 dollars); Forness & Kavale, 2002], annual utilization of public
                                         services in adolescence [i.e., inpatient mental health ≈ $1300, juvenile justice system ≈
                                         $200, outpatient mental health ≈ $500, and special education ≈ $3000 (2000 dollars); Jones
                                         & Foster, 2009], loss of employee productivity (≈ $4,000; Hakkaart-van Roijen et. al, 2007;
                                         Kessler, Lane, Stang, & Van Brunt, 2009; Kleinman, Durkin, Melkonian, & Markosyan,
                                         2009).
NIH-PA Author Manuscript




                                         When monetizing the costs associated with ADHD, one domain of impact that deserves
                                         detailed attention is the education system. Children and adolescents with ADHD commonly
                                         experience their most salient and severe impairments in the academic setting (DuPaul &
                                         Stoner, 2003; Loe & Feldman, 2007; Robin, 1998). Observations of children with ADHD in
                                         classroom settings have documented that as compared to classmates, they are more
                                         frequently off-task, complete fewer assignments, possess poorer work accuracy, interfere
                                         more with classmates' work, violate more classroom rules, and are less likely to comply with
                                         adult requests and demands (Atkins, Pelham, & Licht, 1985, 1989). These behaviors
                                         contribute to greater utilization of special educational services by children with ADHD
                                         (Forness & Kavale, 2002), lower levels of academic achievement (Swanson et al., 2000),
                                         and higher rates of disciplinary referrals, retention, and later dropout (e.g., DuPaul & Stoner,
                                         2003; Kent et al., in press; Mannuzza & Klein, 1999). As a result, students with ADHD are a
                                         substantial source of stress for their teachers, principals, and classmates (Greene,
                                         Beszterczey, Katzenstein, Park, & Goring, 2002).
NIH-PA Author Manuscript




                                         Monetary estimates of special education utilization by youth with ADHD are available
                                         (Forness & Kavale, 2002; Jones, Foster, & CPPRG 2009); however, these estimates are
                                         limited, and must be expanded to determine a more accurate estimate of the educational
                                         costs associated with ADHD. Forness and Kavale (2002) estimated the cost of special
                                         education attributable to ADHD at $3.2 billion annually (1995 dollars), or approximately
                                         $3500 in excess costs per child with ADHD. The authors noted that their figure was likely
                                         underestimated as they did not have data on more restrictive settings or on children with
                                         ADHD in regular classroom settings (e.g., accommodations in 504 plans or disciplinary
                                         actions). Jones and colleagues (2009) examined educational service utilization in
                                         adolescence [i.e., parental report of special education utilization, participation in school
                                         counseling, and retention over a four-year period (ages 12-15)]. The authors estimated
                                         incremental education costs at approximately $3400 per ADHD child annually and ADHD

                                          School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                   2                                             Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 213 of 486
                           Robb et al.                                                                                                 Page 3


                                             youth with comorbid Conduct Disorder accounted for a significantly higher cost—
                                             approximately $4000 per child annually. Jones and colleagues utilized data from the Fast
                                             Track sample, which over-sampled high risk children. As a result, their estimate for the
NIH-PA Author Manuscript




                                             incremental cost of ADHD was likely an underestimate, as the comparison group displayed
                                             above-average levels of problem behavior. Also, no index of disciplinary action was
                                             assessed and data were only collected from the secondary school years.

                                             The present study aims to provide a more comprehensive estimate of the educational costs
                                             associated with ADHD by examining data from a prospective longitudinal study of
                                             individuals diagnosed with ADHD in childhood and a demographically similar comparison
                                             group on non-ADHD individuals. Specifically, these analyses will expand upon previous
                                             studies by including: 1) data from more restrictive settings, such as alternative school
                                             placement, 2) costs associated with disciplinary infractions in general and special education
                                             classrooms, 3) data from the entire educational history, including the secondary school
                                             years, and 4) a well-diagnosed clinical sample of children with ADHD and a
                                             demographically similar comparison group. This estimate will be derived by calculating
                                             costs associated with special education use (LD and ED categories), approved private
                                             schooling, grade retention, and disciplinary needs, using a Cost-of-Illness framework
NIH-PA Author Manuscript




                                             (Kenkel, 1994; Kenkel, Berger, & Blomquist, 1994; see Methods). It is hypothesized that
                                             students diagnosed with ADHD will have higher use of special education services of all
                                             types, will display higher rates of grade retention, and will receive more disciplinary actions,
                                             thereby incurring higher overall COI than the comparison group.


                              Method
                              Participants
                                             ADHD group—The ADHD group was recruited from a pool of 516 study-eligible
                                             participants diagnosed with DSM-III-R or DSM-IV ADHD in childhood and treated in the
                                             Summer Treatment Program (STP) of the Attention Deficit Disorder clinic at the Western
                                             Psychiatric Institute and Clinic (WPIC) in Pittsburgh, PA from 1987 to 1996. Of the 516,
                                             493 were re-contacted an average of 8.35 years later (SD = 2.79) to participate in annual
                                             interviews of the Pittsburgh ADHD Longitudinal Study (PALS). Of those contacted, 364
                                             (70.5 %) enrolled in the PALS. At the first follow-up interview, the ADHD group ranged in
                                             age from 11 to 28 with 99% falling between 11 and 25 years of age. They were admitted to
NIH-PA Author Manuscript




                                             the follow-up study on a rolling basis between the years 1999-2003 and completed their first
                                             follow-up interview immediately upon enrollment. Participants in the follow-up study were
                                             compared with the eligible individuals who did not enroll on demographic (i.e., age at first
                                             treatment, race, parental education level, and marital status) and diagnostic (i.e., parent and
                                             teacher ratings of ADHD and related symptomatology) variables collected at baseline. Only
                                             one of 14 comparisons was statistically significant at the p<.05 significance level.
                                             Participants had a slightly lower average CD symptom rating on a four point scale as
                                             indicated by a composite of parent and teacher ratings (participants M = 0.43, non-
                                             participants M = 0.53).




                                              School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                       3                                             Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 214 of 486
                           Robb et al.                                                                                          Page 4


                                         Comparison Group—Comparison participants were 240 individuals without ADHD.
                                         Comparison participants were recruited for the PALS from the greater Pittsburgh
                                         community between 1999 and 2001. These individuals were recruited from several sources
NIH-PA Author Manuscript




                                         including pediatric practices in Allegheny County (40.8%), advertisements in local
                                         newspapers (27.5%), local universities and colleges (20.8%), and other methods (10.9%)
                                         such as Pittsburgh Public Schools and word of mouth. Comparison recruitment lagged three
                                         months behind the ADHD group enrollment in order to facilitate efforts to obtain
                                         demographic similarity (discussed below). A telephone screening interview was
                                         administered to parents of potential comparison participants to gather basic demographic
                                         characteristics, history of diagnosis or treatment for ADHD and other behavior problems,
                                         presence of exclusionary criteria as previously listed for the ADHD group, and a checklist of
                                         ADHD symptoms. Young adults in the comparison group (age 18+) also provided self-
                                         report of ADHD symptoms. ADHD symptoms were counted as present if reported by either
                                         the parent or the young adult. Participants who met DSM-III-R criteria for ADHD, either
                                         currently or historically, were immediately excluded from PALS consideration. If a potential
                                         comparison participant passed the initial phone screen, senior research staff members met to
                                         determine whether he/she was demographically appropriate for the study. Each potential
                                         comparison participant was examined on four demographic characteristics: 1) age, 2)
NIH-PA Author Manuscript




                                         gender, 3) race, and 4) parent education level. A comparison participant was deemed study-
                                         eligible if his/her enrollment increased the comparison group's demographic similarity to the
                                         participants diagnosed with ADHD. At the end of the recruitment process, the two groups
                                         were equivalent on the four demographic variables noted above.

                              Childhood Assessment
                                         As noted above, participants in the ADHD group attended the STP at WPIC during
                                         childhood. Mean age for participants at childhood diagnostic evaluation was 9.40, SD =
                                         2.27, and ranged from 5.00 to 16.92 years with 90% between 5 and 12. At the time of the
                                         STP, children with ADHD underwent a diagnostic assessment including parent and teacher
                                         Diagnostic and Statistical Manual of Mental Disorders (DSM–III–R and DSM–IV;
                                         American Psychiatric Association, 1987, 1994) symptom rating scales (DBD; Pelham,
                                         Evans, Gnagy, & Greenslade, 1992) and a semi-structured diagnostic interview administered
                                         to parents by a Ph.D. level clinician. The interview consisted of the DSM-III-R or DSM-IV
                                         descriptors for ADHD, ODD, and CD with supplemental probe questions regarding
NIH-PA Author Manuscript




                                         situational and severity factors. It also included queries about other comorbidities to
                                         determine whether additional assessment was needed (instrument available at http://
                                         ccf.fiu.edu). Following DSM guidelines, diagnoses of ADHD, ODD, and CD were made if a
                                         sufficient number of symptoms were endorsed (considering information from parents and
                                         teachers). Two Ph.D. level clinicians independently reviewed all ratings and interviews to
                                         confirm DSM diagnoses and when disagreement occurred, a third clinician reviewed the file
                                         and the majority decision was used.

                              Procedure for PALS Interviews
                                         PALS interviews were conducted yearly beginning with the year of enrollment. Post-
                                         baccalaureate research staff conducted interviews. Informed consent was obtained, and all
                                         participants were assured confidentiality except in cases of impending danger or harm to self


                                           School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                    4                                         Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 215 of 486
                           Robb et al.                                                                                              Page 5


                                          or others. In cases where distance prevented participant travel to WPIC, information was
                                          collected through a combination of mailed and telephone correspondence; home visits were
                                          offered as needed. Self-report questionnaires were completed either with pencil and paper or
NIH-PA Author Manuscript




                                          computerized web-based versions. Confidentiality of information was supported with a
                                          Certificate of Confidentiality from the Department of Health and Human Services with
                                          certain exceptions (e.g., suicidality, child abuse), and the protocol was approved by the
                                          University of Pittsburgh Institutional Review Board. The current study utilizes longitudinal
                                          data from the first eight annual follow-up visits (gathered from 1999-2008), at which point
                                          all participants had completed high school.

                              Measures
                                          The Education History Questionnaire was developed by adapting measures used in the
                                          PAARC (Pittsburgh Adolescent Alcohol Research Center) and CEDAR (Center for
                                          Education and Drug Abuse Research) studies and was used to gather educational
                                          information in the PALS. The Education History Questionnaire is a retrospective report
                                          from parents (supplemented by a self-report from probands if parents were not available)
                                          regarding educational history from kindergarten through college-level education. For each
                                          year, respondents indicated the school(s) that probands attended, their placement (e.g.,
NIH-PA Author Manuscript




                                          special education versus regular classroom), whether probands were retained, whether they
                                          received additional services, and estimates of how many disciplinary referrals the probands
                                          had received. This measure was given during the initial follow-up assessment and updated at
                                          every subsequent follow-up visit, thereby ensuring that the most recent educational
                                          information has been gathered.

                              Framing the Cost of Illness Analysis
                                          The societal perspective is recognized as the gold standard perspective for an economic
                                          analysis (Gold, Russell, Siegel, & Weinstein, 1996; Siegel, Weinstein, Russell, & Gold,
                                          1996), as it takes into account the total effect of a disorder on all members of a society. This
                                          perspective can also be complemented by other perspectives (such as the familial,
                                          institutional, or individual), which identify who will be responsible for the costs of a
                                          program or service. The COI application in this report discusses three perspectives: 1) the
                                          ADHD individual, 2) other members within the setting affected by the ADHD individual
                                          (e.g., classmates), and 3) the education system. Additionally, a COI study involves the
NIH-PA Author Manuscript




                                          specification of a time frame. In this analysis, the educational lifetime of the individual is
                                          used (Kindergarten through 12th grade). Finally, specification of the types of cost included
                                          in the analysis is essential to define the nature and scope of the cost-analysis. COI analyses
                                          require both an outcome that creates the costs (e.g., number of special education placements)
                                          and a per-unit cost of that behavior or outcome (e.g., per-pupil expenditure for special
                                          education services).

                                          The first outcome of our analyses is educational placement. Many ADHD children are
                                          eligible for special education services under the Individuals with Disabilities Education Act
                                          (IDEA) and receive related services at a rate higher than children without ADHD (Forness
                                          & Kavale, 2002). The most typical category placement for students with ADHD are within
                                          the Learning Disability (LD) category, the Emotional Disturbance (ED) category, and the


                                            School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                     5                                            Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 216 of 486
                           Robb et al.                                                                                           Page 6


                                         Other Health Impaired (OHI) category; prevalence rates of ADHD within these categories
                                         being 26%, 43%, and 40% respectively (Forness & Kavale, 2002). The second outcome
                                         involved in our analysis is grade retention. Numerous studies have shown that students with
NIH-PA Author Manuscript




                                         ADHD are more likely to repeat a grade than peers (Barkley et al., 2006; Barkley, Murphy,
                                         & Fischer, 2007; Barbaresi et al., 2007; Biederman et al., 1998; Faraone et al., 1993; Molina
                                         et al., 2009). However, the economic impact of this variable has not been examined in an
                                         ADHD sample. The final outcome of our analysis is disciplinary acts committed by ADHD
                                         students. The majority of these incidents occur while the student is in a classroom and it is
                                         likely that every classroom in the U.S. includes at least one child with ADHD. Thus, the
                                         COI framework involves both the teacher's involvement with the disciplinary incident and
                                         the incident's impact on classmates. For disciplinary acts that involve school staff beyond
                                         the teacher (e.g., principal and guidance counselor office visits, suspensions, expulsions),
                                         costs increase accordingly.

                                         Cost of Special Education Utilization—Monetary costs associated with the utilization
                                         of special education were derived from the United States Department of Education, Special
                                         Education Expenditure Project (Chambers, Shkolnik, & Perez, 2003). In our sample, type of
                                         special education [specific learning disability (SLD) vs. serious emotion disturbance, (SED)]
NIH-PA Author Manuscript




                                         was differentiated. In 2003 dollars, average per student cost was reported to be $10,558 for
                                         SLD placement and $14,177 for SED placement. These estimates were converted to 2010
                                         dollars (SLD= $12,549; SED=$16,815) using the Bureau of Labor Statistic's Consumer
                                         Price Index. Cost for approved private schooling (educational day-treatment) was taken
                                         from the same report (Chambers et al., 2003) and was reported to be $25,580 (2003 dollars).
                                         This estimated was also converted to 2010 dollars ($30,406).

                                         Cost of Grade Retention—In order to provide the most accurate estimate of the cost of
                                         grade retention, educational placement (i.e., regular, SLD, SED, approved private
                                         placement) was considered during the year in which the student was held back. The costs of
                                         education noted above (Chambers et al., 2003) and the cost of regular education ($6,556 in
                                         2003 dollars; converted to 2010 dollars = $7,793) were used to monetize the cost of
                                         spending an additional year in the public education system.

                                         Cost of Discipline—Disciplinary incidents were defined as the summed frequencies of
                                         times sent to the principal's or guidance counselor's office, verbal warnings, written
NIH-PA Author Manuscript




                                         warnings, and/or detentions. Suspensions and expulsions were examined separately, as the
                                         costs associated with these incidents are estimated to be higher. Methodology for
                                         establishing cost of discipline was derived from two sources. Estimates of administrator time
                                         spent on discipline were derived from Scott and Barrett (2004) report. These authors
                                         examined school discipline records, and estimated that the average office disciplinary
                                         referral process translated into 10 minutes of administrator time, while the average
                                         suspension translated into 45 minutes of administrator time. Using direct observation
                                         procedures, Scime and colleagues (2008, February) calculated that teachers spent an average
                                         17 minutes on each classroom disciplinary incidents, while the target student spends an
                                         average of 60 minutes engaged in the process of each disciplinary action. Furthermore, one
                                         could reasonably presume that time spent by a teacher handling an insubordinate student is



                                          School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                   6                                          Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 217 of 486
                           Robb et al.                                                                                             Page 7


                                          time that is not being spent on curriculum instruction, and is therefore wasted time to the
                                          other students in a classroom. Thus, the 17 minutes spent by the teacher is extrapolated to
                                          the other children in the classroom using an average class size of 21 (Fabiano et al., 2001,
NIH-PA Author Manuscript




                                          April). Cost of discipline was then monetized by using average cost of employment and
                                          average costs to educate a non-special education student, using national labor statistics on
                                          teacher and principal salaries (See Table 3).


                              Results
                                          For all analyses, one-way ANOVAs were conducted to compare the ADHD group and the
                                          comparison group on means and/or costs.

                              Cost of Special Education Utilization
                                          Years spent in SLD placement, SED placement, and approved private placement were
                                          summed and youth with ADHD (M= 3.68, SD=4.29) received special education services for
                                          significantly more years than children without ADHD [M= .21; SD= 1.32, F(1,601)=147.51,
                                          p<.001, d=1.01]. Frequency and proportion rates are presented in Table 2. The incurred cost
                                          for youth with ADHD and comparison youth were calculated by multiplying previously
NIH-PA Author Manuscript




                                          presented cost estimates for type of special education and years in approved private
                                          schooling and summing across years of schooling (Kindergarten through grade 12). As such,
                                          average cost of special placement per year was significantly higher for the ADHD group
                                          (M=$4,181, SD=$5,009) than for comparison [M=$211, SD=$1,294, F(1,592)=143.57, p<.
                                          001, d=.94].

                              Cost of Grade Retention
                                          Over the course of their educational careers, youth with ADHD (M= .40, SD= .70) repeated
                                          a grade at a significantly higher rate than the comparison group, [M= .08, SD=.33,
                                          F(1,582)=43.98, p<.001, d=.97]. Consequently, youth with ADHD (M=$222, SD=$429)
                                          incurred significantly more cost per year owing to grade retention than the comparison
                                          group [M=$43, SD=$186, F(1,601)=37.01, p<.001, d=.51].

                              Cost of Discipline
                                          Youth with ADHD had significantly more reported acts of misbehavior that resulted in
NIH-PA Author Manuscript




                                          disciplinary action than the comparison group (see Table 4 & 5). Additionally, youth with
                                          ADHD, as compared to the comparison group, had significantly more disciplinary
                                          infractions that resulted in in- or out- of school suspensions or expulsion (see Table 5)
                                          Across stakeholders, youth with ADHD incurred significantly higher cost for acts of
                                          discipline, suspensions, and expulsions than the comparison group (see Table 5). These costs
                                          were then summed to compute a single disciplinary cost. On average, youth with ADHD
                                          incurred an annual cost to the education system of $604 (SD=$1,132) owing to disciplinary
                                          incidents. This figure was $63 (SD=$126.58) in the comparison group.




                                            School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                     7                                           Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 218 of 486
                           Robb et al.                                                                                             Page 8


                              Discussion
                                         Our study represents the first attempt to compute lifetime educational costs for a well-
NIH-PA Author Manuscript




                                         diagnosed clinical sample of children with ADHD followed through the entirety of their
                                         school years in comparison to a demographically similar non-ADHD group. Our results
                                         showed that: 1) students with ADHD had very poor school outcomes with respect to special
                                         educational services, grade retention, and school discipline and 2) these outcomes directly
                                         translated into a higher monetary cost of education as compared to comparison individuals.

                                         Our findings are consistent with existing literature, which documents impaired school and
                                         scholastic functioning in youth with ADHD (Barkley et al., 2006; Biederman, Faraone,
                                         Milberger, & Guite, 1996; Hinshaw, 1992; Kent et al., in press; Molina et al., 2009).
                                         However, we expand upon this literature by producing a monetary estimate of the impact of
                                         these impairments. As previously noted, the existing literature on the educational cost
                                         associated with ADHD suggests incremental costs associated with special education
                                         placement (Forness & Kavale, 2002; Jones et al., 2009). Our study builds upon estimates of
                                         educational costs by examining students' entire educational history of special education
                                         expenditures, grade retention, and disciplinary incidents as compared to a comparison group.
NIH-PA Author Manuscript




                                         Aggregating costs associated with special education placement ($4181), grade retention
                                         ($222), and disciplinary incidents ($604), we arrive upon an annual estimate of $5,007 in
                                         incremental costs to the education system. This estimate is consistent with previous work
                                         suggesting that the education system is the public sector that bears the greatest societal cost
                                         of ADHD (Pelham et al., 2007). This cost does not include annual funds typically
                                         apportioned for regular education ($7,793 per year; Chambers et al., 2003) and is
                                         significantly higher than the corresponding estimate in the comparison group ($318).
                                         Assuming a conservative prevalence rate of 5% for ADHD in childhood and adolescence,
                                         and extrapolating these results to the U.S. population between the ages of 5-18 (U.S. Census
                                         Bureau, 2009), the estimated annual costs associated with ADHD total $13.4 billion to the
                                         U.S. Education System. Thus, the incremental lifetime cost of educating the population of
                                         children with ADHD is approximately $174 billion over 13 years of education. This
                                         estimate is nearly 50% higher than that reported from the Fast Track study sample, and 5 to
                                         7 times greater than Forness and Kavale's (2002) estimates.
NIH-PA Author Manuscript




                                         One must note that an economic analysis does not result in a static monetary figure (Foster,
                                         Dodge, & Jones, 2003) as variability in analytical assumptions influences overall estimates.
                                         A notable example of this tenet emerges in our study. The oldest participants in the PALS
                                         began their schooling in 1980, but ADHD students became eligible for special education
                                         services under the OHI categorization during the 1992 school year (Forness & Kavale,
                                         2002). Forness and Kavale estimated a 68% increase in the number of children with ADHD
                                         utilizing special education services following the introduction of this regulation. In the
                                         present study, data collected on special education categorization was limited to either LD or
                                         SED, even for years after the 1992 legislation. Thus, though higher than previous estimates,
                                         our estimate of special education costs may be low by modern standards. Furthermore, in
                                         our study, as well as the Fast Track study (Jones et al., 2009), the sample received treatment.




                                           School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                    8                                           Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 219 of 486
                           Robb et al.                                                                                             Page 9


                                         It is also possible that receiving treatment for ADHD reduces the economic impact of an
                                         individual with this disorder.
NIH-PA Author Manuscript




                                         As with other educational handicaps such as physical and developmental disabilities, the
                                         cost estimates presented in our analyses are substantial. However, they likely represent only
                                         a subset of the true cost of ADHD within the educational domain. For instance, the impact
                                         of long-term failure on children's outcomes, such as vocational earnings or college entrance,
                                         was not assessed. The analyses also did not include costs of educational testing, committee
                                         hearings (e.g., for IEP contracts), tutoring, or time for parent-teacher conferencing. Further,
                                         our estimates did not assess the costs of Section 504 plan accommodations. If every ADHD
                                         child in a regular classroom received a 504 plan, the incremental administrative costs and
                                         teacher time associated with implementation would also dramatically increase the estimated
                                         total incremental costs. Unfortunately, we are not aware of any data regarding the
                                         prevalence of 504 utilization by students with ADHD.

                                         There are several limitations to our study. First, it is possible that comorbid conditions
                                         contributed to problems that qualified participants for special education placement. In
                                         addition, this study reported on a predominately middle-class sample from one locality—
NIH-PA Author Manuscript




                                         Pittsburgh, PA (see Table 1). Similar studies are needed with samples possessing greater
                                         geographic and demographic diversity. It is also probable that referral practices to special
                                         education, response to disciplinary infractions. and resource availability vary as a function
                                         of locality- rural v. suburban v. urban setting- and replication of educational costs will be
                                         needed. Educational data obtained in this study were a combination of retrospective and
                                         prospective report. Thus, another limitation to this study is the utilization of retrospective
                                         data. Further, the relative proportion of educational services provided for girls as compared
                                         to boys with ADHD is unknown; however, one could speculate that because girls with
                                         ADHD are under-diagnosed, they are likely under-recognized within the educational domain
                                         as well. If this is the case, then their educational costs would be deflated. Given that
                                         approximately 10% of our sample is female, we may have underestimated educational cost
                                         within this subset of the ADHD population. Unfortunately, our subsample of girls was too
                                         small to analyze independently. Replication of this work is needed with emphasis on
                                         additional educational outcomes.

                                         Despite its limitations, the present study offers clear evidence that students with ADHD
NIH-PA Author Manuscript




                                         incur a substantial cost the U.S. Education System. Future research should assess the
                                         influence of prevention efforts upon the educational costs of ADHD, as special education
                                         placement is likely a result of academic underachievement and disciplinary incidents are
                                         likely a result of treatable behavior problems. Implementing preventive disciplinary
                                         strategies and proactive academic supports may prove fruitful in offsetting high cost services
                                         such as special education and/or intensive disciplinary infractions (e.g. suspension).
                                         Furthermore, there is evidence that stimulant medication, behavior therapy, and their
                                         combination yield long-term cost-benefit in treating ADHD (Foster et al., 2007; Jensen et
                                         al., 2005). It is our hope that over the next decades, greater attention to prevention and
                                         intervention will lead to decreases in the incremental costs of educating a youth with
                                         ADHD.



                                          School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                   9                                            Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 220 of 486
                           Robb et al.                                                                                                         Page 10


                              Acknowledgments
                                         This study was supported by grants DA12414, DA05605, F31 DA017546 from the National Institute on Drug
NIH-PA Author Manuscript




                                         Abuse and additionally, AA11873 from the National Institute of Alcohol Abuse and Alcoholism. Research was also
                                         supported in part by AA00202, AA08746, AA12342, AA0626, and grants from the National Institute on Mental
                                         Health (MH12010, MH4815, MH47390, MH45576, MH50467, MH53554, MH069614), the National Institute of
                                         Environmental Health Sciences (ES0515-08), and Institute of Education Sciences (IESLO3000665A,
                                         IESR324B060045).


                              References
                                         American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders. 3rd.
                                           Washington DC: Author; 1987.
                                         American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders. 4th.
                                           Washington DC: Author; 1994.
                                         American Psychiatric Association. Diagnostic and statistical manual of mental disorders. 4th ed., text
                                           revision. Washington DC: Author; 2000.
                                         Atkins MS, Pelham WE, Licht MH. A comparison of objective classroom measures and teacher
                                           ratings of attention deficit disorder. Journal of Abnormal Child Psychology. 1985; 13:155–167.
                                           [PubMed: 3973249]
                                         Atkins MS, Pelham WE, Licht MH. The differential validity of teacher ratings of inattention/
                                           overactivity and aggression. Journal of Abnormal Child Psychology. 1989; 17:423–435. [PubMed:
NIH-PA Author Manuscript




                                           2794255]
                                         Barkley, RA. Attention-deficit hyperactivity disorder: A handbook for diagnosis and treatment. 3rd.
                                           New York: Guilford; 2006.
                                         Barkley RA, Fischer M, Smallish L, Fletcher K. Young adult outcome of hyperactive children:
                                           Adaptive functioning in major life activities. Journal of the American Academy of Child &
                                           Adolescent Psychiatry. 2006; 45(2):192–202. [PubMed: 16429090]
                                         Barkley, RA.; Murphy, KR.; Fischer, M. ADHD in Adults: What the Science Says. New York:
                                           Guilford; 2007.
                                         Barbaresi WJ, Katusic SK, Colligan RC, Weaver AL, Jacobsen SJ. Long-term school outcomes for
                                           children with attention-deficit/hyperactivity disorder: a population based perspective. Journal of
                                           Developmental and Behavioral Pediatrics. 2007; 28:265–273. [PubMed: 17700078]
                                         Biederman J, Faraone S, Milberger S, Guite J. A prospective 4-year follow-up study of attention-
                                             deficit hyperactivity and related disorders. Archives of General Psychiatry. 1996; 53:437–446.
                                             [PubMed: 8624187]
                                         Biederman J, Faraone SV, Taylor A, Sienna M, Williamson S, Fine C. Diagnostic continuity between
                                             child and adolescent ADHD: Findings from a longitudinal sample. Journal of the American
                                             Academy of Child and Adolescent Psychiatry. 1998; 37:305–313. [PubMed: 9519636]
                                         Birnbaum HG, Kessler RC, Lowe SW, Secnik K, Greenberg PE, Leong SA, Swensen AR. Costs of
NIH-PA Author Manuscript




                                             attention deficit-hyperactivity disorder (ADHD) in the US: excess costs of persons with ADHD
                                             and their family members in 2000. Current Medical Research and Opinion. 2005; 21:195–206.
                                             [PubMed: 15801990]
                                         Chambers, JG.; Shkolnik, J.; Perez, M. SEEP: Special Education Expenditure Project by Center for
                                             Special Education Finance. U.S. Department of Education; 2003. Total expenditures for students
                                             with disabilities, 1999-2000: Spending variation by disability.
                                         Chiles JA, Lambert MJ, Hatch AL. Medical cost offset: A review of the impact of psychological
                                             interventions on medical utilization over the past three decades. 2002 In.
                                         DuPaul, GJ.; Stoner, G. ADHD in the schools: Assessment and intervention strategies. 2nd. New
                                             York: Guilford; 2003.
                                         Fabiano, GA.; Pelham, WE.; Pisecco, S.; Hannah, JN.; Evans, S.; Manos, MJ.; Caserta, D.; Johnston,
                                             C. Nationally representative survey of treatment for ADHD in the school setting: Preliminary
                                             results. Poster presented at the eighth annual Child Health Psychology Conference; Gainesville,
                                             FL. 2001 Apr.



                                           School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                    10                                                        Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 221 of 486
                           Robb et al.                                                                                                    Page 11


                                         Faraone SV, Biederman J, Lehman BK, Spencer T, Norman D, Seidman LJ, et al. Intellectual
                                             performance and school failure in children with attention deficit hyperactivity disorder and in their
                                             siblings. Journal of Abnormal Psychology. 1993; 102:616–623. [PubMed: 8282932]
NIH-PA Author Manuscript




                                         Forness, SR.; Kavale, KA. Impact of ADHD on school systems. In: Jensen, PS.; Cooper, JR., editors.
                                             Attention Deficit Hyperactivity Disorder. Kingston, NJ: Civic Research Institute; 2002. p.
                                             24-1-24-30.
                                         Foster EM, Dodge KA, Jones D. Issues in the economic evaluation of prevention programs. Applied
                                             Developmental Science. 2003; 7(2):76–86. [PubMed: 20228955]
                                         Foster E, Jensen PS, Schlander M, Pelham WE, Hechtman L, Arnold LE, Swanson J, et al. Treatment
                                             for ADHD: Is More Complex Treatment Cost-Effective for More Complex Cases? Health Services
                                             Research. 2007; 42:165–182. [PubMed: 17355587]
                                         Gold, MR.; Russell, LB.; Siegel, JE.; Weinstein, MC., editors. Cost-effectiveness in health and
                                             medicine. New York: Oxford University Press; 1996.
                                         Greene RW, Beszterczey SK, Katzenstein T, Park K, Goring J. Are students with ADHD more
                                             stressful to teach? Patterns of teacher stress in an elementary school sample. Journal of Emotional
                                             & Behavioral Disorders. 2002; 10:79–89.
                                         Hakkaart-van Roijen L, Zwirs BC, Bouwmans C, Tan SS, Schulpen TW, Vlasveld L, Buitellar JK.
                                             Societal cost and quality of life of children suffering from attention deficient hyperactivity
                                             disorder (ADHD). European Child & Adolescent Psychiatry. 2007; 16(5):316–326. [PubMed:
                                             17483870]
                                         Hinshaw SP. Academic underachievement, attention deficits, and aggression: Comorbidity and
NIH-PA Author Manuscript




                                             implications for intervention. Journal of Consulting and Clinical Psyshcology. 1992; 60(6):893–
                                             903.
                                         Jensen PS, Garcia JA, Glied S, Crowe M, Foster M, et al. Cost-Effectiveness of ADHD Treatments:
                                             Findings From the Multimodal Treatment Study of Children With ADHD. American Journal of
                                             Psychiatry. 2005; 162(9):1628–1636. [PubMed: 16135621]
                                         Jones DE, Foster. Conduct Problems Prevention Research Group. Service use patterns for adolescents
                                             with ADHD and comorbid conduct disorder. The Journal of Behavioral Health Services and
                                             Research. 2009; 36(4):436–449. [PubMed: 18618263]
                                         Kent KM, Pelham WJ, Molina BS, Sibley MH, Waschbusch DA, Yu J, Gnagy EM, Biswas A,
                                             Babinski DE, Karch KM. The academic experience of male high school students with ADHD.
                                             Journal of Abnormal Child Psychology. in press. 10.1007/s10802-010-9472-4
                                         Kessler RC, Lane M, Stang PE, Van Brunt DL. The prevalence dn workplace costs of adult attention
                                             deficit hyperactivity disorder in a large manufacturing firm. Psychological Medicine. 2009; 39(1):
                                             137–147. [PubMed: 18423074]
                                         Kleinman NL, Durkin M, Melkonian A, Markosyan K. Incremental employee health benefit costs,
                                             absence days, and turnover among employees with ADHD and among employees with children
                                             with ADHD. Journal of Occupational & Environmental Medicine. 2009; 51(1):1247–1255.
                                             [PubMed: 19858744]
                                         Kelleher JK, Childs GE, Harmon JS. Healthcare costs for children with attention-deficit/hyperactivity
NIH-PA Author Manuscript




                                             disorder. Economics & Neuroscience. 2001; 3:60–63.
                                         Loe IM, Feldman HM. Academic and educational outcomes of children with ADHD. Journal of
                                             Pediatric Psychology. 2007; 32:643–654. [PubMed: 17569716]
                                         Mannuzza, S.; Klein, RG. Adolescent and adult outcomes in attention-deficit/hyperactivity disorder.
                                             In: Quay, HC.; Hogan, AE., editors. Handbook of disruptive behavior disorders. New York:
                                             Kluwer Academic/Plenum Publishers; 1999. p. 279-294.
                                         Mannuzza S, Klein RG, Bessler A, Malloy P, et al. Adult outcome of hyperactive boys: Educational
                                             achievement, occupational rank, and psychiatric status. Archives of General Psychiatry. 1993;
                                             50(7):565–576. [PubMed: 8317950]
                                         Mannuzza S, Klein RG, Addalli KA. Young adult mental status of hyperactive boys and their brothers:
                                             A prospective follow-up study. Journal of the American Academy of Child & Adolescent
                                             Psychiatry. 1991; 30(5):743–751. [PubMed: 1938789]




                                           School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                   11                                                    Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 222 of 486
                           Robb et al.                                                                                                 Page 12


                                         Mash EJ, Johnston C. Determinants of parenting stress: Illustrations from families of hyperactive
                                             children and families of physically abused children. Journal of Clinical Child Psychology. 1990;
                                             19(4):313–328. 1990.
NIH-PA Author Manuscript




                                         Molina BSG, Hinshaw SP, Swanson JM, Arnold LE, Vitiello B, Jensen PS, et al. MTA at 8 years:
                                             Prospective follow-up of children treated for combined type ADHD in a multisite study. Journal of
                                             the American Academy of Child and Adolescent Psychiatry. 2009; 48:484–500. [PubMed:
                                             19318991]
                                         Patterson GR, Chamberlain P. A functional analysis of resistance during parent training therapy.
                                             Clinical Psychology: Science and Practice. 1994; 1(1):53–70.
                                         Pelham WE, Bender ME. Peer relationships in hyperactive children: Description and treatment.
                                             Advances in Learning & Behavioral Disabilities. 1982; 1:365–436.
                                         Pelham WE, Gnagy EM, Greenslade KE, Milich R. Teacher ratings of DSM-III-R symptoms for the
                                             disruptive behavior disorders. Journal of the American Academy of Child and Adolescent
                                             Psychiatry. 1992; 31:210–218. [PubMed: 1564021]
                                         Pelham WE, Foster EM, Robb JA. The economic impact of Attention-Deficit/Hyperactivity Disorder
                                             in children and adolescents. Ambulatory Pediatrics. 2007; 7(1 supp):121–131. [PubMed:
                                             17261491]
                                         Scott TM, Barrett SB. Using staff and student time engaged in disciplinary procedures to evaluate the
                                             impact of school-wide PBS. Journal of Positive Behavior Interventions. 2004; 6:21–27.
                                         Scime, M.; Pelham, WE.; Massetti, G.; Waschbusch, DA.; O'Dell, S.; Yu, J. Impact of a school-wide
                                             positive behavior program on office referrals and time spent dealing with student misbehavior;
NIH-PA Author Manuscript




                                             Poster presented at the 40th Annual Convention of the National Association of School
                                             Psychologists; New Orleans, LA. 2008 Feb.
                                         Siegel JE, Weinstein MC, Russell LB, Gold MR. Recommendations for reporting cost-effectiveness
                                             analyses. Journal of the American Medical Association. 1996; 276:1339–1341. [PubMed:
                                             8861994]
                                         Swanson, JM.; Hanley, T.; Simpson, S.; Davies, M.; Schulte, A.; Wells, K., et al. Evaluation of
                                             learning disorders in children with a psychiatric disorder: An example from the multimodal
                                             treatment study for ADHD (MTA study). In: Greenhill, Laurence L., editor. Learning disabilities:
                                             Implications for psychiatric treatment. Washington, DC, US: American Psychiatric Publishing,
                                             Inc; 2000. p. 97-128.
                                         Weinstein MC, Coxson PG, Williams LW, Pass TM, Stason WB, Goldman L. Forecasting coronary
                                             heart disease incidence, mortality and cost: The coronary heart disease model. American Journal
                                             of Public Health. 1987; 77:1417–1426. [PubMed: 3661794]
                                         U.S. Census. 2000. Retrieved July 1, 2005 from www.census.gov.
NIH-PA Author Manuscript




                                          School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                  12                                                 Exhibit 86
                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 223 of 486
                           Robb et al.                                                                                                                              Page 13




                                                                                                   Table 1
                                                  Characteristics of the Sample at First Follow-up Visit
NIH-PA Author Manuscript




                                                                              Comparison     ADHD

                               N                                              240            364
                               Demographic Variables
                               Age (M, SD)                                    17.17 (3.16)   17.75 (3.39)
                               Gender (% Female)                              11.3 (.32)     10.4 (.31)
                               Racial Minority (%)                            15.4           18.4
                                   African-American (%)                       9.2            11.0
                                   Other (%)                                  6.2            7.4

                               Highest Parent Educationa (M, SD)              7.41 (1.65)    7.14 (1.62)

                                   High School Grad or GED (%)                8.1            9.1
                                   Part College or Specialized Training (%)   30.2           39.8
                                   College or University Grad (%)             27.2           26.0
                                   Graduate Professional Training (%)         34.5           25.1
                               % Single Parent Household                      23.6           33.2
NIH-PA Author Manuscript




                               Age at Assessment in Childhood (M, SD)         NA             9.4 (2.27)
                               Follow-Up Interval (M, SD)                     NA             8.35 (2.79)

                           Note.
                           a
                            Response scale for parent education ranged from 1 (<7th grade education) to 9 (graduate professional training). 4=high school graduate or GED;
                           5= specialized training; 6=Partial College; 7+ Associate's or 2-year degree; 8= standard college or university graduation. Ns ranged from 229 to
                           240 and from 328 to 364 for Comparison and ADHD respectively. (Ns for parental income are 203 for Comparison and 291 for ADHD due to
                           subjects' willingness to provide salary information.)
NIH-PA Author Manuscript




                                                        School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                                     13                                                           Exhibit 86
                                  Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 224 of 486
                           Robb et al.                                                                                        Page 14




                                                                                             Table 2
                                              Years in Special Education or Approved Private Placement
NIH-PA Author Manuscript




                            Years    N ADHD       % ADHD       N Comparison         % Comparison
                                             Special Education- Learning Disabled
                            0        169          47.6%        232                  97.1%
                            1-3      64           18.0%        1                    .4%
                            4-6      43           12.2%        2                    .8%
                            7+       79           22.2%        4                    1.7%
                                           Special Education- Emotional Disturbance
                            0        324          91.3%        236                  98.7%
                            1-3      20           5.6%         3                    1.3%
                            4-6      5            1.5%         0                    0.0%
                            7+       6            1.7%         0                    0.0%
                                                 Approved Private Placement
                            0        325          91.6%        239                  100.0%
                            1-3      15           4.2%         0                    0.0%
NIH-PA Author Manuscript




                            4-6      12           3.3%         0                    0.0%
                            7+       3            0.9%         0                    0.0%
NIH-PA Author Manuscript




                                                    School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                               14                             Exhibit 86
                                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 225 of 486
                           Robb et al.                                                                                                                              Page 15




                                                                                              Table 3
                                              Estimated Cost of a School Disciplinary Act
NIH-PA Author Manuscript




                                              Involvement per Disciplinary Act       Involvement per Suspension/Expulsion        Incurred Cost
                            Administrators    10 minutes                             45 minutes                                  $0.78 per minute
                            Guidance Staff    10 minutes                             ---                                         $0.65 per minute
                            Teachers          17 minutes                             17 minutes                                  $0.57 per minute
                            Target Student    60 minutes                             360 minutes                                 $0.12-$0.46 per minute
                            Classmates        17 minutes                             ---                                         $0.12-$0.46 per minute

                           Note. Cost per minute was extrapolated from annual salaries for school personnel as reported by the U.S. BLS (2010) and the annual per student
                           cost of education as reported by SEEP (2004): Administrators = $83,880; Guidance Staff = $57,800; Teachers = $50,500; Student = $7,793
                           (regular education) - $30,406 (approved private placement).
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                                    School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                                   15                                                             Exhibit 86
                               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 226 of 486
                           Robb et al.                                                                                           Page 16




                                                                                            Table 4
                                              Frequency of Disciplinary Incidents across Grades K-12
NIH-PA Author Manuscript




                                                         ADHD     Comparison
                            At least once a week         5.8%     0.0%
                            At least once a month        29.6%    2.5%
                            At least once a quarter      45.5%    7.9%
                            Less than once a quarter     19.1%    89.6%
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                                       School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                               16                                Exhibit 86
                                  Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 227 of 486
                           Robb et al.                                                                                                               Page 17




                                                                                                 Table 5
                                                  Annual Costs of Disciplinary Acts, Suspensions, and Expulsions per Student
NIH-PA Author Manuscript




                                                                    ADHD Mean (SD)          Comparison Mean (SD)         Cohen's d
                               Number of Disciplinary Acts          8.50(15.80)             .99(2.02)*                   .62
                               Number of Suspensions/Expulsions     .97 (2.05)              .10(.30)*                    .55
                               Cost to Administrators               $108.75 (312.57)        $8.83 (20.12)*               .42
                               Cost to Guidance Staff               $6.52(14.84)            $0.84(3.91)*                 .49
                               Cost to Teachers                     $42.65(92.12)           $3.38(10.59)*                .55
                               Cost to Target Student               $73.02 (135.95)         $7.09(18.18)*                .63

                               Cost to Classmatesa                  $380.74(674.91)         $43.29(87.17)*               .65

                           Note. p<.01 for all comparisons.
                           a
                            Cost estimated at 21 students (Fabiano et al., 2001, April) for a class in a regular education setting ($0.12/minute).
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                                        School Ment Health. Author manuscript; available in PMC 2014 August 06.




                                                                                                        17                                           Exhibit 86
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 228 of 486




     EXHIBIT 87
Learning Disorders in Children | CDC                                                                                  7/1/20, 2:36 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 229 of 486




    Child Development

  Learning Disorders in Children
  Many children may struggle in school with some topics or skills from time to time. When children try hard and still
  struggle with a speciﬁc set of skills over time, it could be a sign of a learning disorder. Having a learning disorder means
  that a child has diﬃculty in one or more areas of learning, even when overall intelligence or motivation is not aﬀected.

  Some of the symptoms of learning disorders are

        Diﬃculty telling right from left
        Reversing letters, words, or numbers, after ﬁrst or second grade
        Diﬃculties recognizing patterns or sorting items by size or shape
        Diﬃculty understanding and following instructions or staying organized
        Diﬃculty remembering what was just said or what was just read
        Lacking coordination when moving around
        Diﬃculty doing tasks with the hands, like writing, cutting, or drawing
        Diﬃculty understanding the concept of time


  Examples of learning disorders include

        Dyslexia – diﬃculty with reading
        Dyscalculia – diﬃculty with math
        Dysgraphia – diﬃculty with writing

  Children with learning disorders may feel frustrated that they cannot master a subject despite trying hard, and may act
  out, act helpless, or withdraw. Learning disorders can also be present with emotional or behavioral disorders, such as
  attention-deﬁcit/hyperactivity disorder (ADHD), or anxiety. The combination of problems can make it particularly hard for
  a child to succeed in school. Properly diagnosing each disorder is crucial, so that the child can get the right kind of help
  for each.


  Treatment for learning disorders
  Children with learning disorders often need extra help and instruction that are specialized for them. Having a learning
  disorder can qualify a child for special education services in school. Schools usually do their own testing for learning
  disorders to see if a child needs intervention. An evaluation by a healthcare professional is needed if there are other
  concerns about the child’s behavior or emotions. Parents, healthcare providers, and the school can work together to ﬁnd
  the right referrals and treatment.



https://www.cdc.gov/ncbddd/childdevelopment/learning-disorder.html                                                        Page 1 of 2


                                                                     1                                     Exhibit 87
Learning Disorders in Children | CDC                                                                                                     7/1/20, 2:36 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 230 of 486
  Learn more about LD !

  Helping children with learning and attention issues !



  What every parent should know…
  Children with speciﬁc learning disabilities are eligible for special education services or accommodations at school under
  the Individuals with Disabilities in Education Act (IDEA) ! and an anti-discrimination law known as Section 504. !

  Learn more about education services and accommodations !

  Read the guidelines from the U.S. Department of Justice Disability Rights Section about testing accommodations for
  individuals with disabilities. " [263 KB / 9 pages] !

  Get help from your state’s Parent Training and Information Center !


  The role of healthcare providers
  Healthcare providers can play an important part in collaborating with schools to help a child with learning disorders or
  other disabilities get the special services they need. The American Academy of Pediatrics (AAP) has created a report that
  describes the roles that healthcare providers can have in helping children with disabilities ! , including learning
  disorders:

    1. Identifying children in need of early intervention or special education services.
    2. Sharing relevant information with early intervention or school personnel.
    3. Meeting with early intervention or school personnel and parents or guardians.
    4. Using early intervention or school information in medical diagnostic or treatment plans.
    5. Working within an early intervention, school, or school-based health clinic.
    6. Working at an administrative level to improve school functioning around children with special needs.
                                                                                                                    Page last reviewed: March 9, 2020
                         Content source: ​National Center on Birth Defects and Developmental Disabilities,, Centers for Disease Control and Prevention




https://www.cdc.gov/ncbddd/childdevelopment/learning-disorder.html                                                                           Page 2 of 2


                                                                           2                                                 Exhibit 87
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 231 of 486




     EXHIBIT 88
THE NATIONAL    ACADEMIES PRESS
       Case 2:20-cv-02470-WBS-JDP Document 6                                 Filed 12/29/20 Page 232 of 486

This PDF is available at http://www.nap.edu/21780                                               SHARE




                                 Mental Disorders and Disabilities Among Low-Income Children




                                  DETAILS

                                 520 pages | 6 x 9 | PAPERBACK | ISBN 978-0-309-37685-3




                                  AUTHORS
     BUY THIS BOOK               Thomas F. Boat and Joel T. Wu, Editors; Committee to Evaluate the
                                 Supplemental Security Income Disability Program for Children with
                                 Mental Disorders; Board on the Health of Select Populations; Institute
  FIND RELATED TITLES            of Medicine; The National Academies of Sciences, Engineering, and
                                 Medicine




 Visit the National Academies Press at NAP.edu and login or register to get:

  – Access to free PDF downloads of thousands of scientiﬁc reports
  – 10% off the price of print titles
  – Email or social media notiﬁcations of new titles related to your interests
  – Special offers and discounts




Distribution, posting, or copying of this PDF is strictly prohibited without written permission of the National Academies Press.
(Request Permission) Unless otherwise indicated, all materials in this PDF are copyrighted by the National Academy of Sciences.

Copyright © National Academy of Sciences. All rights reserved.

                                                                  1                                               Exhibit 88
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 233 of 486




                             Mental Disorders
                             and Disabilities
                             Among
                             Low-Income
                             Children

               Committee to Evaluate the Supplemental Security Income Disability
                          Program for Children with Mental Disorders

                                Thomas F. Boat and Joel T. Wu, Editors

                              Board on the Health of Select Populations

                                Board on Children, Youth, and Families

                                           Institute of Medicine

                      Division of Behavioral and Social Sciences and Education




                                                       2                                   Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 234 of 486



             THE NATIONAL ACADEMIES PRESS             500 Fifth Street, NW    Washington, DC 20001

             This study was supported by Contract No. SS00-13-60048/0002 between the
             National Academy of Sciences and the U.S. Social Security Administration. Any
             opinions, findings, conclusions, or recommendations expressed in this publication
             do not necessarily reflect the views of any organization or agency that provided
             support for the project.

             International Standard Book Number-13: 978-0-309-37685-3
             International Standard Book Number-10: 0-309-37685-8
             Library of Congress Control Number: 2015954355

             Additional copies of this report are available for sale from the National Academies
             Press, 500 Fifth Street, NW, Keck 360, Washington, DC 20001; (800) 624-6242 or
             (202) 334-3313; http://www.nap.edu.

             Copyright 2015 by the National Academy of Sciences. All rights reserved.

             Printed in the United States of America

             Suggested citation: National Academies of Sciences, Engineering, and Medicine.
             2015. Mental disorders and disabilities among low-income children. Washington,
             DC: The National Academies Press.




                                                       3                                       Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 235 of 486



                                                      16


                    Prevalence of Learning Disabilities




                 The chapter begins by reviewing recent estimates of the prevalence of
             learning disabilities (LDs), followed by trend estimates from the general
             population. The chapter concludes with a comparison of trends for LD in
             the Supplement Security Income (SSI) program, in the Medicaid population,
             and in the subpopulation of children who are enrolled in Medicaid by virtue
             of being SSI recipients.

                 ESTIMATES OF LEARNING DISABILITY PREVALENCE AND
                 PREVALENCE TRENDS FROM THE GENERAL POPULATION
                  The committee identified multiple potential data sources that address
             the prevalence of and trends for rates of learning disabilities in the United
             States. From these, we identified two data sets judged (1) to be of the high-
             est quality to examine current prevalence estimates of learning disabilities
             and (2) to characterize trends over the past decade. We selected the National
             Survey of Children’s Health (NSCH) and the Early Childhood Longitudinal
             Study (ECLS) (Cortiella and Horowitz, 2014; Dhuey and Lipscomb, 2009)
             as the strongest sources of information on current prevalence. For trend
             data, we selected the Individuals with Disabilities Education Act (IDEA)
             data and the National Health Interview Survey (NHIS) (Cortiella and
             Horowitz, 2014; Dhuey and Lipscomb, 2009). It is notable that these four
             data sources have produced different forms of data, with attending strengths
             and limitations, discussed in Chapter 2. This includes administrative data
             on service receipt maintained by individual school departments (IDEA), na-
             tional surveys based largely upon parent report, both by telephone (NSCH)

                                                      281


                                                       4                                   Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 236 of 486
             282                                       MENTAL DISORDERS AND DISABILITIES


             and in person (NHIS), and a large longitudinal research project involving
             direct assessment of children with high-quality research measures (ECLS).
             While there are certainly limitations with each of these imperfect data
             sources (e.g., errors in parent reports, differences in awareness and available
             funds across different school districts, attrition in longitudinal cohorts) we
             are comforted by the set of results that converge through the use of these
             multiple data sources, on which we base our conclusions that (1) prevalence
             estimates for LD in the general population range between 5 and 9 percent
             and (2) prevalence in the general population does not appear to be rising.

                                    Prevalence of Learning Disabilities

             Prevalence Estimates from National Survey of Parents
                  The purpose of the National Survey of Children’s Health is to estimate
             the national- and state-level prevalence of a variety of physical, emotional,
             and behavioral child health indicators. It is a random-digit dialing tele-
             phone survey and had sample sizes for 2007 and 2011–2012 of 91,642
             and 91,800 children, respectively. The question used in the 2007 and
             2011–2012 surveys asked, “Has a doctor, health care provider, teacher,
             or school official ever told you that your child had a learning disability?”
             Interviews were conducted with parents or guardians of one child randomly
             selected from each household. There were several questions that assessed
             not only parent reports that the child had a learning disability, but also, for
             those who reported learning disabilities, the severity of and services used for
             this impairment. (Questions assessing the prevalence of learning disabilities
             were not included in the 2003 survey.) The estimate for current learning
             disabilities among children of ages 3–17 years in 2007 was 7.8 percent,
             with 3.7 percent rated as mild and 4.0 percent rated as moderate or severe
             (NSCH, 2007a,b). The estimate for learning disabilities in 2011–2012 was
             8.0 percent for children of ages 3–17, with 4 percent rated as mild and 4
             percent rated as moderate or severe (NSCH, 2012a). The percentage of
             learning disabilities by severity and race/ethnicity is displayed in Figure
             16-1. The percentage of learning disabilities by severity and poverty level
             is displayed in Figure 16-2. With the exception of an apparent increase in
             moderate to severe LD in the black non-Hispanic group, there are no race/
             ethnicity differences. In contrast, there is a clear poverty-related gradient
             for LD.

             Prevalence Based on the Early Childhood Longitudinal Studies
                 The ECLS consists of three cohorts—the birth cohort (ECLS-B),
             the kindergarten class 1998–1999 (ECLS-K), and the kindergarten class




                                                       5                                   Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 237 of 486
             PREVALENCE OF LEARNING DISABILITIES                                           283




                                            Race/ethnicity


             FIGURE 16-1 Percentage of children with learning disabilities by severity and race/
             ethnicity.
             SOURCE: NSCH, 2012b.




                                          Federal Poverty Level


             FIGURE 16-2 Percentage of children with learning disabilities by the federal pov-
             erty level (FPL).
             SOURCE: NSCH, 2012c.




                                                       6                                     Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 238 of 486
             284                                       MENTAL DISORDERS AND DISABILITIES




             FIGURE 16-3 Ever diagnosed with learning disability: ECLS-K, 1998–2004.
             SOURCE: Dhuey and Lipscomb, 2009.



             2010–2011 (ECLS-K:2011)—that are used to examine child development,
             school readiness, and early school experiences (Dhuey and Lipscomb, 2009;
             Livermore et al., 2011). All three studies have large sample sizes (ECLS-B:
             14,000 children; ECLS-K: 21,387; ECLS-K:2011: data collection ongoing)
             and use several sources of data, including child assessments, interviews,
             and records (Dhuey and Lipscomb, 2009; Livermore et al., 2011). Results
             from the ECLS-K indicate that the prevalence of ever being diagnosed with
             a learning disability increased across the age spectrum from 2.6 percent
             (kindergarten) to 13.2 percent (5th grade) (see Figure 16-3).

                                              Prevalence Trends
                  The committee also sought to identify two data sets that would provide
             the most accurate information on trends in the rates of learning disabilities
             over recent years. For trend estimates, the committee focused on the IDEA
             data and the NHIS (Cortiella and Horowitz, 2014; Dhuey and Lipscomb,
             2009).
                  Since 1975, IDEA has provided public access to state-supplied adminis-
             trative records about children and youths with disabilities up to the age of
             21. The data available from IDEA include information on the number and
             distribution of students served under this law and on the services utilized.
             Trend estimates for learning disabilities have been measured from 1976
             to 2012. As shown in Figure 16-4, from 2004 to 2012, the percentage of




                                                       7                                   Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 239 of 486
             PREVALENCE OF LEARNING DISABILITIES                                           285

             school children identified as having learning disabilities, reported through
             the IDEA system, decreased steadily from 5.8 percent in 2003–2004 to
             4.7 percent in 2011–2012.
                  The NHIS is the principal source of information on the health of the
             civilian noninstitutionalized population of the United States. It produces
             statistical information on the prevalence, distribution, and effects of illness
             and disability in the United States and on the services rendered because
             of such conditions. This nationally representative survey has been con-
             ducted annually since 1957 and samples approximately 35,000 households
             containing 87,500 individuals each month (Halfon et al., 2012). From
             each family in the NHIS, one sample adult and one sample child (if any
             children are present) are randomly selected, and information on each is
             collected. Since 1997 the question used in the NHIS for ascertaining LD
             has been, “Has a representative from the school or a health professional
             ever told you that [survey child] has a learning disability?” Over the period
             of interest, from 2004 to 2013, the percent fluctuated between 6.9 and
             8.2 percent, with no clear evidence of an increasing or decreasing trend.
             More detailed information on the NHIS estimated prevalence of LD can
             be seen in Table 16-1.




             FIGURE 16-4 Children with LD, ages 3–21 served under IDEA, as a percentage of
             all school children, 2003–2012.
             SOURCE: NCES, n.d.




                                                       8                                    Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 240 of 486
             286                                         MENTAL DISORDERS AND DISABILITIES


             TABLE 16-1 Percentage of Children, Ages 3–17, Reported to Have
             Ever Been Diagnosed by a School or a Health Professional as Having a
             Learning Disability
                                          1997    1998         1999   2000   2001   2002    2003
             Total                         7.8     7.5          7.2    7.9    7.7     8.1   7.5
             Gender
                Male                      10.1     9.5          9.8    9.9    9.7    10.1   9.2
                Female                     5.3     5.4          4.5    5.7    5.5     6.0   5.6
             Race/Hispanic origin
                Non-Hispanic white         8.5     7.5          7.6    8.3    7.8     8.5   8.0
                Non-Hispanic black         7.6     9.7          7.7    9.2    9.0    10.7   7.6
                Hispanic                   5.7     6.1          5.5    6.1    6.5     5.8   6.1
                Non-Hispanic other         4.1     4.1          5.1    4.2    5.3     3.2   4.8
             Age group
                Ages 3–4                   1.8     2.7          1.1    2.3    1.5     1.0   2.0
                Ages 5–11                  7.2     6.6          6.9    7.4    7.4     8.0   7.1
                Ages 12–17                10.5    10.2          9.6   10.3   10.0    10.5   9.6
             Poverty status
                At or above poverty       —        6.9          6.8    8.0    7.3     7.5   7.6
                Below poverty             —       11.4         11.9   10.7   12.6    14.1   9.7
             NOTE: Reproduced with permission.
             SOURCE: Child Trends Databank, 2014.




                 With the exception of a recent increase in the percent of all 3- to 4-year-
             olds reported to have LD, there are no clear gender, race/ethnicity, age, or
             economic status trends during this 17-year period.

                      TRENDS IN THE RATES OF LEARNING DISABILITY
                         AMONG SSI AND MEDICAID POPULATIONS
                  This section of the report presents data on trends in the rates of LD
             in the SSI program for children from 2004 to 2014 and in Medicaid from
             2001 to 2010.


                                                         SSI
                 Within the SSI program for children with mental disorders, LD is the
             basis for a relatively small but still substantial number of allowances, de-
             terminations, and recipients for SSI benefits.
                 Table 16-2 provides the SSI administrative data on LD among children.
             Column 1 shows a decreasing number of child allowances made on the
             basis of LD. Column 2 shows little variation in the total number of child




                                                         9                                         Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 241 of 486
             PREVALENCE OF LEARNING DISABILITIES                                                  287




             2004    2005        2006     2007     2008     2009     2010     2011     2012    2013
              8.0      6.9        7.8      7.5      8.1      8.2       7.9      7.5      8.0    7.5

              9.5      8.7        9.6      9.6     10.0     10.6       9.3      9.2    10.0     9.0
              6.4      5.1        5.9      5.3      6.1      5.7       6.4      5.7     6.0     5.9

              8.5      7.0        8.6      8.0      9.1      8.7      8.1       8.1      8.7    7.5
              9.6      8.4        7.9      7.7      9.1      9.6     10.3       8.5      8.2    9.5
              5.6      7.0        6.3      6.7      5.8      7.1      6.5       6.3      7.0    7.2
              4.8      2.5        2.7      2.6      4.3      3.9      4.2       4.5      5.2    3.2

              2.5      1.5        2.1      2.1      2.3      2.8       3.2      2.6      2.4    3.2
              7.4      6.5        7.2      6.7      8.8      7.6       8.0      7.0      8.1    7.8
             10.5      9.2       10.2     10.2      9.4     10.8       9.3      9.8      9.7    9.3

              7.9      6.5        7.6      7.4      7.9      7.7      7.1       6.8     7.4     6.4
             11.3     11.0       10.7      9.3     12.4     11.4     12.3       9.8    11.8    11.9




             recipients who received SSI benefits on the basis of LD, particularly if 2004
             data are excluded. Column 3 shows the estimated total number of chil-
             dren in households with incomes under 200 percent of the federal poverty
             level (FPL) for each year. To control for the changes in the magnitude of
             child poverty, as displayed in column 3, columns 4 and 5 show the rates
             of allowances and recipients as a percentage of the number of children in
             households under 200 percent FPL. Column 4 shows the percentage of
             children in households under 200 percent FPL who were allowed benefits
             for LD, meaning they were found to be disabled due to a diagnosis of LD.
             Column 5 shows the percentage of children in households under 200 per-
             cent FPL who were recipients of SSI payments for LD in December of each
             year. Figure 16-5 plots the percentages from columns 4 and 5 along with
             the 10-year average of the percentages of allowances and recipients for LD
             as a visual reference point.
                 As shown in Figure 16-5, over the 10-year period from 2004 to 2013
             the proportion of children under 200 percent FPL who were child SSI LD
             recipients increased from 2004 through 2007, decreased through 2011,
             then increased slightly through 2013. No overall trend is noted. Over
             the same time period, the rate of child SSI LD allowances gradually and




                                                          10                                          Exhibit 88
                             Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 242 of 486
             288                                            MENTAL DISORDERS AND DISABILITIES


             TABLE 16-2 SSI Child Initial Allowances and Recipient Numbers for LD
                       1                2               3                4                5
                                                                                          % of Children
                                                                      % of Children       Under 200%
                       # of             # of            # of Children Under 200%          FPL Who Are
                       Child SSI        Child SSI       in Households FPL Allowed         Recipients of
                       Allowances       Recipients      Under 200%    SSI Benefits        SSI Benefits for
             Year      for LD           for LD          FPL           for LD              LD
             2004      6,940            33,833          28,753,000       0.024%           0.118%
             2005      6,720            37,118          28,539,000       0.023%           0.130%
             2006      5,811            38,934          28,757,000       0.020%           0.135%
             2007      5,230            39,597          28,999,000       0.018%           0.137%
             2008      5,211            39,619          30,064,000       0.017%           0.132%
             2009      5,428            39,868          31,505,000       0.017%           0.127%
             2010      5,681            40,278          32,254,000       0.018%           0.125%
             2011      5,590            40,533          32,678,000       0.017%           0.124%
             2012      5,061            40,924          32,269,000       0.016%           0.127%
             2013      4,513            40,461          31,364,000       0.014%           0.129%
             NOTE: The Current Population Survey table creator was used to generate numbers of chil-
             dren below 200 percent of the federal poverty level. Parameters used to generate the numbers
             include get count of: persons in poverty universe (everyone except unrelated individuals under
             15); years: 2004 to 2013; Census 2010 weights; row variable: age; column variable: income-
             to-poverty ratio; and customized formatting: income-to-poverty ratio percent cutoff of 200
             percent.
             SOURCES: U.S. Census Bureau, 2015; unpublished data set provided by the SSA.


             continuously decreased. The rate of child LD allowances among children in
             households under 200 percent FPL decreased by 40.4 percent, from 0.024
             percent in 2004 to 0.014 percent in 2013. Despite these declining annual
             allowance rates, the total number of recipients each year increased through-
             out this period, from 0.118 percent in 2004 to 0.129 percent in 2013, an
             increase of 9.6 percent, although if the 2004 number were excluded, the
             9-year change would be downward.

                                                      Medicaid
                 Table 16-3 shows the percentage of children who were diagnosed with
             LD in two different groups of Medicaid enrollees for each year from 2001
             to 2010. Column 1 shows the percentage of all Medicaid enrollees who
             had a diagnosis of LD, by year. Column 2 shows the percentage of LD
             diagnoses among the smaller subpopulation of Medicaid enrollees who




                                                         11                                             Exhibit 88
                           Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 243 of 486
             PREVALENCE OF LEARNING DISABILITIES                                             289




             FIGURE 16-5 Percentages of SSI child initial allowances and recipients for LD
             under 200 percent FPL.
             NOTE: The Current Population Survey table creator was used to generate numbers
             of children below 200 percent of the federal poverty level. Parameters used to gener-
             ate the numbers include get count of: persons in poverty universe (everyone except
             unrelated individuals under 15); years: 2004 to 2013; Census 2010 weights; row
             variable: age; column variable: income-to-poverty ratio; and customized formatting:
             income-to-poverty ratio percent cutoff of 200 percent.
             SOURCES: U.S. Census Bureau, 2015; unpublished data set provided by the SSA.




             were eligible to be enrolled in Medicaid on the basis of their eligibility to
             receive SSI benefits.
                  The rate of LD diagnoses among all child Medicaid enrollees stayed
             essentially unchanged between 2001 and 2010 (see Figure 16-6). However,
             during the same period the proportion of child SSI-eligible Medicaid enroll-
             ees with a diagnosis of LD increased from 5.6 to 6.8 percent (an increase of
             21.4 percent), with most of the increase occurring between 2008 and 2010.
                  For the 6-year period of overlap between the Medicaid and SSI admin-
             istrative data sets, from 2004 to 2010, the rate of LD diagnoses among all
             Medicaid-enrolled children increased by 20 percent, while the rate of LD
             diagnoses among SSI-eligible Medicaid-enrolled children increased by 15.25
             percent. There was a 9.6 percent increase in the rate of SSI recipients for
             LD among children in households under 200 percent FPL.




                                                      12                                       Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 244 of 486
             290                                       MENTAL DISORDERS AND DISABILITIES


             TABLE 16-3 Percentage of Child Medicaid Enrollees and SSI Medicaid
             Enrollees Diagnosed with LD
                                1                                 2
                                % of All Child Medicaid Enrollees % of Child SSI Medicaid Enrollee
             Year               with LD Diagnosis                 Subpopulation with LD Diagnosis
             2001               1.20%                             5.60%
             2002               1.10%                             5.70%
             2003               1.10%                             5.80%
             2004               1.00%                             5.90%
             2005               1.00%                             5.90%
             2006               1.10%                             6.00%
             2007               1.10%                             5.70%
             2008               1.10%                             5.80%
             2009               1.10%                             6.00%
             2010               1.20%                             6.80%
             SOURCE: MAX data.




             FIGURE 16-6 Percentage of child Medicaid enrollees and SSI Medicaid enrollees
             diagnosed with LD.
             SOURCE: MAX data.




                                                      13                                        Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 245 of 486
             PREVALENCE OF LEARNING DISABILITIES                                           291

                                                DISCUSSION
                  The trends in the estimated prevalence of LD among children vary
             depending on the population studied and on the ways that cases of LD are
             identified. Overall, the trends in the SSI program are generally consistent
             with trends generated from surveys of the general population, special edu-
             cation service use, or diagnoses among children in the Medicaid population.
                  The estimates of prevalence from the population surveys suggest no
             clear trend, either increasing or decreasing, from 2004 to 2013. The NHIS
             results showed no clear trend, with the prevalence of LD fluctuating be-
             tween 6.9 and 8.2 percent, with no increase or decrease between 2004 and
             2013, of the percentage of children of ages 3–17 reported to have ever been
             diagnosed by a school or health professional as having a learning disability.
             IDEA special education service utilization data showed that the rates of spe-
             cial education use for LD decreased from 5.8 percent in 2004 to 4.7 percent
             in 2011–2012, a decrease of 18.96 percent. The results of studies that show
             difference by race and ethnicity must be cautiously interpreted, since there
             is evidence of diagnostic and test bias for children with LD, even after tak-
             ing into account the effects of socioeconomic status (Coutinho et al., 2002;
             Jencks and Phillips, 1998).
                  The SSI data from 2004 to 2012 indicate that a gradually decreas-
             ing percentage of children under 200 percent FPL are being allowed SSI
             disability benefits for LD. Over the same time period, the percentage of
             children under 200 percent FPL who were recipients of SSI benefits for LD
             fluctuated, showing an increase from 2004 to 2007, a decrease from 2007
             to 2011, and then another increase from 2011 to 2013; over the 10-year
             period the total increase was 0.011 percent.
                  The trends in the rate of LD diagnoses among all child Medicaid
             enrollees from 2001 to 2010 remained flat. The trends in the rate of LD
             diagnoses among children enrolled in Medicaid based on SSI eligibility also
             remained flat from 2004 to 2009; however, a marked increase in the rates of
             diagnoses occurred in 2010. It is not clear why this increase was observed.
                  In 2012, there were approximately 32 million children under age 18
             living at or below 200 percent of the federal poverty level. Of these, ap-
             proximately 21 million were of school age (ages 6–17 years). Recent U.S.
             prevalence data suggest that approximately 4 percent of the child popula-
             tion were diagnosed with a moderate or severe learning disorder (NSCH,
             2012a). This suggests that there are approximately 840,000 school-aged
             children below 200 percent FPL with a severe learning disability, an esti-
             mate that is likely to be quite conservative. By contrast, in 2012, 40,924
             children received SSI benefits with a diagnosis of learning disability, or ap-
             proximately 5 percent, which was well below the estimated eligible number.
             Figure 16-7 illustrates these relationships.




                                                      14                                    Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 246 of 486
             292                                       MENTAL DISORDERS AND DISABILITIES




             FIGURE 16-7 Children potentially eligible for SSI for LD versus children receiving
             SSI for LD in 2013, according to the NSCH.
             NOTE: The Current Population Survey table creator was used to generate numbers
             of children below 200 percent of the federal poverty level. Parameters used to gener-
             ate the numbers include get count of: persons in poverty universe (everyone except
             unrelated individuals under 15); years: 2004 to 2013; Census 2010 weights; row
             variable: age; column variable: income-to-poverty ratio; and customized formatting:
             income-to-poverty ratio percent cutoff of 200 percent.
             SOURCES: U.S. Census Bureau, 2014, 2015; NSCH, 2012a; unpublished data set
             provided by the SSA.




                                                      15                                       Exhibit 88
                          Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 247 of 486
             PREVALENCE OF LEARNING DISABILITIES                                                      293

                                                    FINDINGS
                  •    Prevalence estimates for LD in the general population range be-
                       tween 5 and 9 percent.
                  •    Prevalence in the general population is stable, but from 2003 to
                       2012 the number of children receiving special education services
                       based on an LD diagnosis decreased.
                  •    Within the SSI program, trends in both the number of LD allow-
                       ances and the rate of LD allowances in children in low-income
                       households is decreasing. From 2004 to 2013, the number of the
                       SSI recipients for LD was stable.
                  •    Among children enrolled in Medicaid on the basis of SSI eligibility,
                       the rate of children with an LD diagnosis appears to be increasing.
                       Among all children enrolled in Medicaid, there does not appear to
                       be an increase in the rates of LD diagnoses.

                                                 CONCLUSIONS
                  •    Rough estimates of the number of children in low-income house-
                       holds with moderate to severe ID suggest that less than 24 percent
                       of children who are likely eligible for SSI benefits due to ID are
                       recipients of these benefits.
                  •    There is no evidence that the trends observed in the proportion
                       of children receiving SSI benefits for LD are inconsistent with the
                       prevalence trends observed in the general or Medicaid populations.

                                                  REFERENCES
             Child Trends Databank. 2014. Learning disabilities. www.childtrends.org/?indicators=learning-
                  disabilities (accessed August 4, 2015).
             Cortiella, C., and S. H. Horowitz. 2014. The state of learning disabilities: Facts, trends,
                  and emerging issues, 3rd edition. New York: National Center for Learning Disabilities.
                  http://www.ncld.org/wp-content/uploads/2014/11/2014-State-of-LD.pdf (accessed July
                  16, 2015).
             Coutinho, M. J., D. P. Oswald, and A. M. Best. 2002. The influence of sociodemographics
                  and gender on the disproportionate identification of minority students as having learning
                  disabilities. Remedial and Special Education 23(1):49–59.
             Dhuey, E., and S. Lipscomb. 2009. Disabled or young?: Relative age and special education
                  diagnoses in schools. Economics of Educational Review 29:857–872.
             Halfon, N., A. Houtrow, K. Larson, and P. W. Newacheck. 2012. The changing landscape of
                  disability in childhood. Future of Children 22(1):13–42.
             Jencks, C. and M. Phillips. 1998. The black-white test scope gap: Why it persists and what
                  can be done. The Brookings Review 24–27.
             Livermore, G., D. Whalen, S. Prenovitz, R. Aggarwal, and M. Bardos. 2011. Disability data
                  in national surveys. Washington, DC: Office of Disability, Aging, and Long-Term Care
                  Policy, U.S. Department of Health and Human Services.




                                                         16                                            Exhibit 88
                           Copyright © National Academy of Sciences. All rights reserved.
Mental Disorders and Disabilities Among Low-Income Children

         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 248 of 486
             294                                          MENTAL DISORDERS AND DISABILITIES

             NCES (National Center for Education Statistics). n.d. Table 204.30: Children 3 to 21 years
                  old served under Individuals with Disabilities Education Act (IDEA), Part B, by type
                  of disability: Selected years, 1976–77 through 2011–12. Digest of Education Statistics.
                  http://nces.ed.gov/programs/digest/d13/tables/dt13_204.30.asp (accessed July 16, 2015).
             NSCH (National Survey of Children’s Health). 2007a. Data query from the child and
                  adolescent health measurement initiative. http://childhealthdata.org/browse/survey/
                  results?q=1219 (accessed August 4, 2015).
             NSCH. 2007b. Data query from the child and adolescent health measurement initiative. http://
                  childhealthdata.org/browse/survey/results?q=1235 (accessed August 4, 2015).
             NSCH. 2012a. Data query from the child and adolescent health measurement initiative. http://
                  childhealthdata.org/browse/survey/results?q=2542&r=1 (accessed August 4, 2015).
             NSCH. 2012b. Data query from the child and adolescent health measurement initiative.
                  http://childhealthdata.org/browse/survey/results?q=2542&r=1&g=456 (accessed August
                  4, 2015).
             NSCH. 2012c. Data query from the child and adolescent health measurement initiative.
                  http://childhealthdata.org/browse/survey/results?q=2542&r=1&g=458 (accessed August
                  4, 2015).
             U.S. Census Bureau. 2014. Total population by child and adult populations. http://datacenter.
                  kidscount.org/data/tables/99-total-population-by-child-and-adult-populations?loc=1&
                  loct=1#detailed/1/any/false/35,18,17,16,15/39,41/416,417 (accessed November 14,
                  2014).
             U.S. Census Bureau. 2015. CPS table creator. www.census.gov/cps/data/cpstablecreator.html
                  (accessed July 13, 2015).




                                                         17                                           Exhibit 88
                           Copyright © National Academy of Sciences. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 249 of 486




     EXHIBIT 89
Quick Statistics About Voice, Speech, Language | NIDCD                                                              7/1/20, 2:39 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 250 of 486
U.S. Department of Health & Human Services                                     National Institutes of Health



                                                                                                                          Se
                                                                                                                          arch



       COVID-19 is an emerging, rapidly evolving situation.
       Get the latest public health information from CDC: https://www.coronavirus.gov
       Get the latest research information from NIH: https://www.nih.gov/coronavirus
       NIH staff guidance on coronavirus (NIH Only): https://employees.nih.gov/pages/coronavirus



Quick Statistics About Voice, Speech, Language
Voice, Speech, Language, and Swallowing
      Nearly 1 in 12 (7.7 percent) U.S. children ages 3-17 has had a disorder related to voice, speech,
                                                      1
      language, or swallowing in the past 12 months.
      Among children who have a voice, speech, language, or swallowing disorder, 34 percent of those
      ages 3-10 have multiple communication or swallowing disorders, while 25.4 percent of those
                                         1
      ages 11-17 have multiple disorders.
      Boys ages 3-17 are more likely than girls to have a voice, speech, language, or swallowing
                                                      1
      disorder (9.6 percent compared to 5.7 percent).
      The prevalence of voice, speech, language, or swallowing disorders is highest among children
      ages 3-6 (11.0 percent), compared to children ages 7-10 (9.3 percent), and children ages 11-17
                    1
      (4.9 percent).
      Nearly one in 10, or 9.6 percent, of black children (ages 3-17) has a voice, speech, language, or
      swallowing disorder, compared to 7.8 percent of white children and 6.9 percent of Hispanic
               1
      children.
      More than half (55.2 percent) of U.S. children ages 3-17 with a voice, speech, language, or
                                                                          1
      swallowing disorder received intervention services in the past year. White children (ages 3-17)
      with a voice, speech, language, or swallowing disorder are more likely to have received
      intervention services in the past 12 months, compared to Hispanic and black children, at 60.1
                                                            1
      percent, 47.3 percent, and 45.8 percent respectively.
      Boys (ages 3-17) with a voice, speech, language, or swallowing disorder are more likely than
                                                                                             1
      girls to receive intervention services, at 59.4 percent and 47.8 percent, respectively.
      Among children ages 3-17 who have a voice, speech, language, or swallowing disorder, those


https://www.nidcd.nih.gov/health/statistics/quick-statistics-voice-speech-language                                      Page 1 of 4


                                                                              1                                Exhibit 89
Quick Statistics About Voice, Speech, Language | NIDCD                                          7/1/20, 2:39 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 251 of 486
      with speech or language problems, 67.6 percent and 66.8 percent respectively, are more likely to
      receive intervention services, compared to those who have a voice disorder (22.8 percent) or
                                          1
      swallowing problems (12.7 percent).

Voice
      An estimated 17.9 million U.S. adults ages 18 or older, or 7.6%, report having had a problem
                                             3,4
      with their voice in the past 12 months.    Approximately 9.4 million (4.0%) adults report having
                                                                                           2
      a problem using their voice that lasted one week or longer during the last 12 months.
      1.4 percent of U.S. children have a voice disorder that lasted for a week or longer during the past
                 1
      12 months.
      Spasmodic dysphonia, a voice disorder caused by involuntary movements of one or more
      muscles of the larynx (voice box), can affect anyone. The first signs of this disorder are found
                                                                                        5
      most often in people ages 30-50. More women than men appear to be affected.

Speech
      5 percent of U.S. children ages 3-17 have a speech disorder that lasted for a week or longer
                                  1
      during the past 12 months.
      The prevalence of speech sound disorders (namely, articulation disorders or phonological
      disorders) in young children is 8 to 9 percent. By the first grade, roughly 5 percent of children
      have noticeable speech disorders, including stuttering, speech sound disorders, and dysarthria;
                                                                      6,7
      the majority of these speech disorders have no known cause.
      More than three million Americans (about one percent) stutter. Stuttering can affect individuals of
      all ages, but occurs most frequently in young children between the ages of 2 and 6. Boys are two
      to three times more likely than girls to stutter. Although most children who stutter outgrow the
      condition while young, as many as one in four will continue to stutter for the rest of their lives, a
                                                                8,9
      condition known as persistent developmental stuttering.

Language
      3.3 percent of U.S. children ages 3-17 have a language disorder that lasted for a week or longer
                                  1
      during the past 12 months.
      Research suggests that the first 6 months of life are the most crucial to a child’s development of
      language skills. For a person to become fully competent in any language, exposure must begin as
                                                      10,11
      early as possible, preferably before school age.
      Anyone can acquire aphasia (a loss of the ability to use or understand language), but most
      people who have aphasia are in their middle to late years. Men and women are equally affected.
                                                                 12
      Nearly 180,000 Americans acquire the disorder each year. About 1 million persons in the U.S.
                             12
      currently have aphasia.



https://www.nidcd.nih.gov/health/statistics/quick-statistics-voice-speech-language                  Page 2 of 4


                                                                              2         Exhibit 89
Quick Statistics About Voice, Speech, Language | NIDCD                                       7/1/20, 2:39 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 252 of 486
Swallowing
      0.9 percent of U.S. children ages 3-17 have a swallowing disorder that lasted for a week or
                                         1
      longer during the past 12 months.

Sources
  1. Black LI, Vahratian A, Hoffman HJ. Communication disorders and use of intervention services
     among children aged 3–17 years: United States, 2012
     (http://www.cdc.gov/nchs/products/databriefs/db205.htm). NCHS data brief, no 205.
     Hyattsville, MD: National Center for Health Statistics. 2015.
  2. Hoffman HJ, Li C-M, Losonczy K, Chiu MS, Lucas JB, St. Louis KO. Voice, speech, and language
     disorders in the U.S. population: The 2012 National Health Interview Survey (NHIS). Abstract
     No. 648 (http://epiresearch.org/wp-content/uploads/2014/08/abstract-book-printed.pdf). In
     Abstracts of the 47th Annual Meeting of the Society for Epidemiologic Research, June 24-27,
     2014, Seattle, WA; p. 156.
  3. Bhattacharyya N. The prevalence of voice problems among adults in the United States
     (http://www.ncbi.nlm.nih.gov/pubmed/?term=24782443). Laryngoscope. 2014 Oct; 124(10):
     2359–2362.
  4. Moris MA, Meier SK, Griffin JM, Branda ME, Phelan SM. Prevalence and etiologies of adult
     communication disabilities in the United States: Results of the 2012 National Health Interview
     Survey (http://www.ncbi.nlm.nih.gov/pubmed/?term=26303018). Brief Report. Disabil Health J.
      2016 Jan;9(1):140-4.doi:10.1016/j.dhjo.2015.07.004. Epub 2015 Jul 22.
  5. Schweinfurth JM, Billante M, Courey MS. Risk factors and demographics in patients with
     spasmodic dysphonia (http://www.ncbi.nlm.nih.gov/pubmed/11889373). Laryngoscope. 2002
     Feb; 112(2): 220–223.
  6. Shriberg LD, Tomblin JB, McSweeny JL. Prevalence of speech delay in 6-year-old children and
     comorbidity with language impairment (http://www.ncbi.nlm.nih.gov/pubmed/10599627). J
     Speech Lang Hear Res. 1999; 42(6): 1461–1481.
  7. Law J, Boyle J, Harris F, Harkness A, Nye C. Prevalence and natural history of primary speech
     and language delay: findings from a systematic review of the literature
     (http://www.ncbi.nlm.nih.gov/pubmed/?term=10912250). Int J Lang Commun Disord. 2000
     Apr-Jun; 35(2): 165–188.
  8. Yairi E, Ambrose N. Epidemiology of stuttering: 21st century advances
     (http://www.ncbi.nlm.nih.gov/pubmed/23773662). J Fluency Disord. 2013 Jun; 38(2): 66–87.
  9. Boyle CA, Boulet S, Schieve LA, Cohen RA, Blumberg SJ, Yeargin-Allsopp M, Visser S, Kogan MD.
     Trends in the prevalence of developmental disabilities in US children, 1997–2008
     (http://www.ncbi.nlm.nih.gov/pubmed/?term=21606152). Pediatrics. 2011 Jun; 127(6): 1034–
     1042.
10. Kuhl PK. Learning and representation in speech and language

https://www.nidcd.nih.gov/health/statistics/quick-statistics-voice-speech-language               Page 3 of 4


                                                                              3      Exhibit 89
Quick Statistics About Voice, Speech, Language | NIDCD                                      7/1/20, 2:39 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 253 of 486
       (http://www.ncbi.nlm.nih.gov/pubmed/7888763). Curr Opin Neurobiol. 1994 Dec; 4(6): 812–
       822.
11. Yeung HH, Werker JF. Learning words’ sounds before learning how words sound: 9-month-olds
    use distinct objects as cues to categorize speech information
    (http://www.ncbi.nlm.nih.gov/pubmed/?term=19765698). Cognition. 2009 Nov; 113(2): 234–
    243.
12. National Aphasia Association. Aphasia FAQs (http://www.aphasia.org/aphasia-faqs/). Accessed
    5/18/2016.

Last Updated Date: May 19, 2016



 Have a question?
 Information specialists can answer your questions in English or Spanish.

 Voice: (800) 241-1044
 TTY: (800) 241-1055
 nidcdinfo@nidcd.nih.gov




https://www.nidcd.nih.gov/health/statistics/quick-statistics-voice-speech-language              Page 4 of 4


                                                                              4      Exhibit 89
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 254 of 486




     EXHIBIT 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                                                7/1/20, 2:41 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 255 of 486



                                                                                                                     MENU


                               Log in to Patient Account

Request an Appointment
                               English
Find a Doctor
Find a Job
Give Now



Patient Care & Health Information        Diseases & Conditions
                                                                                                        Request an
Epilepsy                                                                                                Appointment



   Symptoms & causes                 Diagnosis & treatment             Doctors & departments     Care at Mayo Clinic




                                                                                       Print                    Advertisement


             We're welcoming patients at Mayo Clinic
             See our safety precautions in response to COVID-19.

             Request an appointment.




Overview
Epilepsy is a central nervous system (neurological) disorder in which brain
activity becomes abnormal, causing seizures or periods of unusual
behavior, sensations, and sometimes loss of awareness.

                                                                                               Mayo Clinic does not endorse companies or
Anyone can develop epilepsy. Epilepsy affects both males and females of                        products. Advertising revenue supports our not-
all races, ethnic backgrounds and ages.                                                        for-profit mission.
                                                                                               Advertising & Sponsorship

Seizure symptoms can vary widely. Some people with epilepsy simply                             Policy   Opportunities   Ad Choices

stare blankly for a few seconds during a seizure, while others repeatedly
twitch their arms or legs. Having a single seizure doesn't mean you have
                                                                                               Mayo Clinic Marketplace
epilepsy. At least two unprovoked seizures are generally required for an
                                                                                               Check out these best-sellers and special

https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093                                            Page 1 of 10


                                                                         1                                     Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                                      7/1/20, 2:41 PM
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 256 of 486
epilepsy diagnosis.                                                offers on books and newsletters from Mayo
                                                                                       Clinic.

Treatment with medications or sometimes surgery can control seizures for               FREE book offer – Mayo Clinic Health Letter

the majority of people with epilepsy. Some people require lifelong                     NEW – Mayo Clinic Guide to Arthritis
treatment to control seizures, but for others, the seizures eventually go
                                                                                       The latest digestive health guidance
away. Some children with epilepsy may outgrow the condition with age.
                                                                                       Live stronger and healthier at any age
Epilepsy care at Mayo Clinic
                                                                                       The Mayo Clinic Diet Online



     Products & Services

     Book: Mayo Clinic Family Health Book, 5th Edition

      Show more products from Mayo Clinic




Symptoms
Because epilepsy is caused by abnormal activity in the brain, seizures can
affect any process your brain coordinates. Seizure signs and symptoms
may include:

      Temporary confusion

      A staring spell

      Uncontrollable jerking movements of the arms and legs

      Loss of consciousness or awareness

      Psychic symptoms such as fear, anxiety or deja vu


Symptoms vary depending on the type of seizure. In most cases, a person
with epilepsy will tend to have the same type of seizure each time, so the
symptoms will be similar from episode to episode.

Doctors generally classify seizures as either focal or generalized, based
on how the abnormal brain activity begins.



https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093                                 Page 2 of 10


                                                                         2                            Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                7/1/20, 2:41 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 257 of 486
Focal seizures

When seizures appear to result from abnormal activity in just one area of
your brain, they're called focal (partial) seizures. These seizures fall into
two categories:

      Focal seizures without loss of consciousness. Once called
      simple partial seizures, these seizures don't cause a loss of
      consciousness. They may alter emotions or change the way things
      look, smell, feel, taste or sound. They may also result in involuntary
      jerking of a body part, such as an arm or leg, and spontaneous
      sensory symptoms such as tingling, dizziness and flashing lights.

      Focal seizures with impaired awareness. Once called complex
      partial seizures, these seizures involve a change or loss of
      consciousness or awareness. During a complex partial seizure, you
      may stare into space and not respond normally to your environment
      or perform repetitive movements, such as hand rubbing, chewing,
      swallowing or walking in circles.


Symptoms of focal seizures may be confused with other neurological
disorders, such as migraine, narcolepsy or mental illness. A thorough
examination and testing are needed to distinguish epilepsy from other
disorders.


Generalized seizures

Seizures that appear to involve all areas of the brain are called
generalized seizures. Six types of generalized seizures exist.

      Absence seizures. Absence seizures, previously known as petit mal
      seizures, often occur in children and are characterized by staring into
      space or subtle body movements such as eye blinking or lip
      smacking. These seizures may occur in clusters and cause a brief
      loss of awareness.

      Tonic seizures. Tonic seizures cause stiffening of your muscles.
      These seizures usually affect muscles in your back, arms and legs
      and may cause you to fall to the ground.

      Atonic seizures. Atonic seizures, also known as drop seizures,
      cause a loss of muscle control, which may cause you to suddenly

https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093          Page 3 of 10


                                                                         3             Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                7/1/20, 2:41 PM
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 258 of 486
      collapse or fall down.

      Clonic seizures. Clonic seizures are associated with repeated or
      rhythmic, jerking muscle movements. These seizures usually affect
      the neck, face and arms.

      Myoclonic seizures. Myoclonic seizures usually appear as sudden
      brief jerks or twitches of your arms and legs.

      Tonic-clonic seizures. Tonic-clonic seizures, previously known as
      grand mal seizures, are the most dramatic type of epileptic seizure
      and can cause an abrupt loss of consciousness, body stiffening and
      shaking, and sometimes loss of bladder control or biting your tongue.


When to see a doctor

Seek immediate medical help if any of the following occurs:

      The seizure lasts more than five minutes.

      Breathing or consciousness doesn't return after the seizure stops.

      A second seizure follows immediately.

      You have a high fever.

      You're experiencing heat exhaustion.

      You're pregnant.

      You have diabetes.

      You've injured yourself during the seizure.


If you experience a seizure for the first time, seek medical advice.




         Request an Appointment at Mayo Clinic



Causes
Epilepsy has no identifiable cause in about half the people with the
condition. In the other half, the condition may be traced to various factors,

https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093          Page 4 of 10


                                                                         4             Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                7/1/20, 2:41 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 259 of 486
including:

      Genetic influence. Some types of epilepsy, which are categorized
      by the type of seizure you experience or the part of the brain that is
      affected, run in families. In these cases, it's likely that there's a
      genetic influence.

      Researchers have linked some types of epilepsy to specific genes,
      but for most people, genes are only part of the cause of epilepsy.
      Certain genes may make a person more sensitive to environmental
      conditions that trigger seizures.

      Head trauma. Head trauma as a result of a car accident or other
      traumatic injury can cause epilepsy.

      Brain conditions. Brain conditions that cause damage to the brain,
      such as brain tumors or strokes, can cause epilepsy. Stroke is a
      leading cause of epilepsy in adults older than age 35.

      Infectious diseases. Infectious diseases, such as meningitis, AIDS
      and viral encephalitis, can cause epilepsy.

      Prenatal injury. Before birth, babies are sensitive to brain damage
      that could be caused by several factors, such as an infection in the
      mother, poor nutrition or oxygen deficiencies. This brain damage can
      result in epilepsy or cerebral palsy.

      Developmental disorders. Epilepsy can sometimes be associated
      with developmental disorders, such as autism and
      neurofibromatosis.



Risk factors
Certain factors may increase your risk of epilepsy:

      Age. The onset of epilepsy is most common in children and older
      adults, but the condition can occur at any age.

      Family history. If you have a family history of epilepsy, you may be
      at an increased risk of developing a seizure disorder.

      Head injuries. Head injuries are responsible for some cases of
      epilepsy. You can reduce your risk by wearing a seat belt while riding
      in a car and by wearing a helmet while bicycling, skiing, riding a


https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093          Page 5 of 10


                                                                         5             Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                7/1/20, 2:41 PM
               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 260 of 486
      motorcycle or engaging in other activities with a high risk of head
      injury.

      Stroke and other vascular diseases. Stroke and other blood vessel
      (vascular) diseases can lead to brain damage that may trigger
      epilepsy. You can take a number of steps to reduce your risk of these
      diseases, including limiting your intake of alcohol and avoiding
      cigarettes, eating a healthy diet, and exercising regularly.

      Dementia. Dementia can increase the risk of epilepsy in older
      adults.

      Brain infections. Infections such as meningitis, which causes
      inflammation in your brain or spinal cord, can increase your risk.

      Seizures in childhood. High fevers in childhood can sometimes be
      associated with seizures. Children who have seizures due to high
      fevers generally won't develop epilepsy. The risk of epilepsy
      increases if a child has a long seizure, another nervous system
      condition or a family history of epilepsy.



Complications
Having a seizure at certain times can lead to circumstances that are
dangerous to yourself or others.

      Falling. If you fall during a seizure, you can injure your head or
      break a bone.

      Drowning. If you have epilepsy, you're 15 to 19 times more likely to
      drown while swimming or bathing than the rest of the population
      because of the possibility of having a seizure while in the water.

      Car accidents. A seizure that causes either loss of awareness or
      control can be dangerous if you're driving a car or operating other
      equipment.

      Many states have driver's license restrictions related to a driver's
      ability to control seizures and impose a minimum amount of time that
      a driver be seizure-free, ranging from months to years, before being
      allowed to drive.

      Pregnancy complications. Seizures during pregnancy pose
      dangers to both mother and baby, and certain anti-epileptic


https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093          Page 6 of 10


                                                                         6             Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                7/1/20, 2:41 PM
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 261 of 486
      medications increase the risk of birth defects. If you have epilepsy
      and you're considering becoming pregnant, talk to your doctor as you
      plan your pregnancy.

      Most women with epilepsy can become pregnant and have healthy
      babies. You'll need to be carefully monitored throughout pregnancy,
      and medications may need to be adjusted. It's very important that
      you work with your doctor to plan your pregnancy.

      Emotional health issues. People with epilepsy are more likely to
      have psychological problems, especially depression, anxiety and
      suicidal thoughts and behaviors. Problems may be a result of
      difficulties dealing with the condition itself as well as medication side
      effects.


Other life-threatening complications of epilepsy are uncommon, but may
happen, such as:


      Status epilepticus. This condition occurs if you're in a state of
      continuous seizure activity lasting more than five minutes or if you
      have frequent recurrent seizures without regaining full
      consciousness in between them. People with status epilepticus have
      an increased risk of permanent brain damage and death.

      Sudden unexpected death in epilepsy (SUDEP). People with
      epilepsy also have a small risk of sudden unexpected death. The
      cause is unknown, but some research shows it may occur due to
      heart or respiratory conditions.

      People with frequent tonic-clonic seizures or people whose seizures
      aren't controlled by medications may be at higher risk of SUDEP.
      Overall, about 1 percent of people with epilepsy die of SUDEP.




By Mayo Clinic Staff


Epilepsy care at Mayo Clinic




https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093           Page 7 of 10


                                                                         7             Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                               7/1/20, 2:41 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 262 of 486
         Request an Appointment at Mayo Clinic




                                                        Diagnosis &
                                                        treatment

                            Share on:      Facebook        Twitter        Print        May 05, 2020


 Show references




https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093                         Page 8 of 10


                                                                         8                            Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                7/1/20, 2:41 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 263 of 486
Related
Deep brain stimulation

Epilepsy

Infographic: Adult Epilepsy: Pinpointing Seizures

Show more related content



Associated Procedures

CT scan

EEG (electroencephalogram)

MRI

Show more associated procedures



News from Mayo Clinic

Tuesday Tips: 3 reminders that can help prevent epileptic seizures
Nov. 05, 2019, 05:00 p.m. CDT

Infographic: Pediatric epilepsy
Aug. 14, 2019, 10:00 p.m. CDT

Mayo Clinic Q and A: Deep brain stimulation may reduce seizures caused
by epilepsy
Nov. 27, 2018, 10:00 p.m. CDT

Show more news from Mayo Clinic



Products & Services

Book: Mayo Clinic Family Health Book, 5th Edition

Show more products and services from Mayo Clinic




    Mayo Clinic in Rochester, Minn., and
    Mayo Clinic in Jacksonville, Fla., have
    been ranked among the best
    Neurology & Neurosurgery hospitals
    in the nation for 2019-2020 by U.S.

https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093          Page 9 of 10


                                                                         9             Exhibit 90
Epilepsy - Symptoms and causes - Mayo Clinic                                                                   7/1/20, 2:41 PM
            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 264 of 486
    News & World Report.
    Learn more about this top honor




Epilepsy

Symptoms & causes


Diagnosis & treatment


Doctors & departments


Care at Mayo Clinic


Patient Care & Health Information     Diseases & Conditions    Epilepsy                                       CON-20117122




                            Request Appointment        Contact Us
                                                                                                Mayo Clinic is a not-for-
                            About Mayo Clinic      Employees        Find a Job                  profit organization. Make
                                                                                                a donation.
                            Site Map      About This Site




Any use of this site constitutes your              A single copy of these materials may be          This site complies with
agreement to the Terms and Conditions              reprinted for noncommercial personal use         the HONcode standard
and Privacy Policy linked below.                   only. "Mayo," "Mayo Clinic,"                     for trustworthy health
                                                   "MayoClinic.org," "Mayo Clinic Healthy           information:
Terms and Conditions                               Living," and the triple-shield Mayo Clinic       verify here.
                                                   logo are trademarks of Mayo Foundation
Privacy Policy
                                                   for Medical Education and Research.
Notice of Privacy Practices
Notice of Nondiscrimination




© 1998-2020 Mayo Foundation for Medical Education and Research (MFMER). All rights reserved.




https://www.mayoclinic.org/diseases-conditions/epilepsy/symptoms-causes/syc-20350093                             Page 10 of 10


                                                                          10                       Exhibit 90
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 265 of 486




     EXHIBIT 91
                   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 266 of 486

Epilepsy

Epilepsy Data and Statistics

Epilepsy Prevalence in the United States
In 2015, 1.2% of the US population had active epilepsy (95% CI* = 1.1-1.4). This is about 3.4 million people with epilepsy
nationwide: 3 million adults and 470,000 children
                                            children. Find the prevalence estimates for your state in the data table
below. Learn more about epilepsy and public health in your state by visiting the Resources for States at the bottom of the
page.




What Is Active Epilepsy?
An adult aged 18 or older has active epilepsy if they report they have a history of doctor-diagnosed epilepsy or seizure
disorder and

     Are currently taking medication to control it or
     Had one or more seizures in the past year (or both) (from the National Health Interview Survey, 2015).

A child aged 17 years or younger has active epilepsy if their parent or guardian reports:

     That a doctor or health care provider has ever told them that their child had epilepsy or seizure disorder, and
     Their child currently has epilepsy or seizure disorder (from the National Survey of Children’s Health, 2011-2012).

To learn more about the methods used to calculate epilepsy prevalence, please read the full study.




Active Epilepsy Prevalence, by State
 Estimated Number of People with Active Epilepsy by State and Age Group




                                                                                  Legend
                                                                                  Estimated numbers of active epilepsy cases

                                                                                     5900 — 14000          14100 — 32800

                                                                                     35700 — 56800         59600 — 92700

                                                                                     108900 — 427700




                                                                  1                                       Exhibit 91
                   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 267 of 486



Data Table

Location            No. of cases (…   95% CI (all ages)   No. of cases (a…   95% CI (ages …    No. of cases (a…   95% CI (ages …

  Alaska            7200              (6,100-8,300)       1,100              (800-1,400)       6,100              (5,000-7,200)

  Alabama           54100             (46,400-61,900)     7,500              (5,900-9,200)     46,600             (39,000-54,200)

  Arkansas          32800             (28,000-37,600)     4,900              (3,700-6,100)     28,000             (23,300-32,600)

  Arizona           77000             (66,400-87,500)     11,200             (8,900-13,600)    65,700             (55,400-76,000)

  California        427700            (372,600-482,…      59,800             (49,000-70,600)   367,900            (313,800-422,0…

  Colorado          56800             (48,300-65,300)     7,800              (6,000-9,600)     49,000             (40,700-57,300)

  Connecticut       35900             (30,400-41,400)     4,500              (3,400-5,700)     31,400             (26,000-36,800)

  Delaware          9700              (8,200-11,100)      1,300              (900-1,600)       8,400              (7,000-9,900)

  Florida           223900            (194,100-253,…      27,300             (21,900-32,800)   196,600            (167,200-225,9…

  Georgia           110200            (94,900-125,500)    16,700             (13,200-20,100)   93,500             (78,600-108,500)

  Hawaii            14000             (11,900-16,100)     2,000              (1,500-2,400)     12,000             (10,000-14,100)

  Iowa              31400             (26,800-36,100)     4,400              (3,400-5,400)     27,000             (22,500-31,600)

  Idaho             16800             (14,200-19,300)     2,600              (2,000-3,200)     14,200             (11,700-16,600)

  Illinois          136600            (117,900-155,4…     18,600             (14,900-22,400)   118,000            (99,700-136,400)

  Indiana           69500             (59,600-79,400)     10,600             (8,300-13,000)    58,900             (49,200-68,500)

  Kansas            29900             (25,500-34,300)     4,400              (3,400-5,400)     25,500             (21,200-29,900)

  Kentucky          49500             (42,000-57,000)     6,800              (4,900-8,700)     42,700             (35,500-50,000)

  Louisiana         54900             (46,600-63,200)     7,900              (6,200-9,700)     47,000             (38,900-55,100)

  Massachusetts     71600             (60,900-82,300)     8,400              (6,500-10,300)    63,200             (52,600-73,700)

  Maryland          59900             (50,700-69,100)     7,900              (6,200-9,700)     52,000             (42,900-61,000)

  Maine             14100             (11,900-16,300)     1,700              (1,200-2,200)     12,400             (10,300-14,600)

  Michigan          108900            (93,300-124,500)    13,600             (10,800-16,400)   95,300             (79,900-110,600)

  Minnesota         53700             (45,700-61,700)     7,400              (5,900-9,000)     46,300             (38,400-54,100)

  Missouri          61200             (52,400-70,000)     8,300              (6,500-10,100)    52,900             (44,200-61,600)

  Mississippi       35700             (30,600-40,700)     5,100              (3,900-6,300)     30,600             (25,700-35,500)

  Montana           10800             (9,100-12,600)      1,400              (1,000-1,800)     9,400              (7,700-11,100)

  North Carolina    110100            (94,700-125,500)    15,200             (11,800-18,500)   94,900             (79,900-110,000)

  North Dakota      7300              (6,200-8,500)       1,000              (700-1,200)       6,400              (5,300-7,500)

  Nebraska          19600             (16,600-22,500)     2,800              (2,200-3,500)     16,700             (13,800-19,600)

  New Hampshire     13100             (11,100-15,200)     1,500              (1,100-1,900)     11,600             (9,600-13,700)

  New Jersey        92700             (79,100-106,200)    12,000             (9,500-14,500)    80,600             (67,300-93,900)

  New Mexico        23200             (19,800-26,500)     3,400              (2,600-4,200)     19,800             (16,400-23,100)

  Nevada            31600             (26,800-36,400)     4,400              (3,300-5,400)     27,200             (22,500-31,900)

  New York          215200            (186,300-244,…      26,600             (21,600-31,500)   188,600            (160,200-217,1…
                                                                   2                                          Exhibit 91
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 268 of 486
   New York          215200         (186,300-244,…    26,600           (21,600-31,500)   188,600         (160,200-217,1…

   Ohio              126400         (109,300-143,…    16,900           (13,600-20,300)   109,400         (92,700-126,200)

   Oklahoma          41100          (34,900-47,300)   6,400            (5,000-7,900)     34,700          (28,700-40,700)

   Oregon            42900          (36,300-49,400)   5,400            (4,100-6,800)     37,400          (31,000-43,900)

   Pennsylvania      133000         (114,600-151,4…   16,900           (13,500-20,200)   116,100         (98,000-134,200)

   Rhode Island      11100          (9,300-12,900)    1,300            (900-1,700)       9,800           (8,100-11,500)

   South Carolina    53400          (45,500-61,300)   7,100            (5,500-8,700)     46,300          (38,500-54,000)

   South Dakota      8900           (7,400-10,400)    1,300            (900-1,600)       7,600           (6,200-9,100)

   Tennessee         73900          (62,900-84,800)   10,000           (7,800-12,300)    63,800          (53,100-74,600)

   Texas             292900         (255,400-330,…    47,200           38,500-56,000)    245,600         (209,200-282,0…

   Utah              29300          (24,900-33,600)   5,300            (4,100-6,500)     24,000          (19,800-28,200)

   Virginia          84800          (72,600-97,000)   11,000           (8,800-13,200)    73,800          (61,800-85,800)

   Vermont           6300           (5,300-7,300)     700              (500-900)         5,600           (4,700-6,600)

   Washington        74600          (64,000-85,200)   10,200           (8,100-12,300)    64,400          (54,000-74,800)

   Wisconsin         59600          (50,800-68,300)   7,900            (6,300-9,500)     51,700          (43,100-60,300)

   West Virginia     21500          (18,100-25,000)   2,500            (1,900-3,100)     19,000          (15,600-22,500)

   Wyoming           5900           (5,000-6,800)     800              (600-1,000)       5,100           (4,200-6,000)




*CI = Conﬁdence Interval. CI describes the level of uncertainty of an estimate and speciﬁes the range in which the
true value is likely to fall. These reports use a 95% level of signiﬁcance, which means that 95% of the time, the true
value falls within these boundaries.

Source: Zack MM, Kobau R. National and state estimates of the numbers of adults and children with active epilepsy
— United States, 2015. MMWR. 2017;66:821–825. DOI: 10.15585/mmwr.mm6631a1. html




                                                               3                                      Exhibit 91
                  Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 269 of 486

Resources for States

Find out more about epilepsy and public health in your state.

   Epilepsy Foundation State Aﬃliates
   CDC Chronic Disease State Snapshots
   Association of State and Territorial Health Oﬃcials
   Behavioral Risk Factor Surveillance System Coordinators
   Healthy People 2020 State and Territory Coordinators



More Information about Epilepsy

More information about epilepsy from the CDC Epilepsy Program.

   Publications
   Research
   About Epilepsy
   CDC Addresses Epilepsy
   Communications Center


                                                                        Page last reviewed: January 25, 2019




                                                          4                        Exhibit 91
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 270 of 486




     EXHIBIT 92
More Americans have epilepsy than ever before | CDC Online Newsroom | CDC                                            7/1/20, 2:43 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 271 of 486
                    This web page is archived for historical purposes and is no longer
                    being updated. Please go to CDC Home or use the A-Z Index or                     CDC Web Archive
                    Search for more recent information.


       CDC Home                                                                             Search              A-Z Index




    CDC Newsroom

  More Americans have epilepsy than ever before
  First estimates available for every state show disorder is widespread.

     Press Release
     Embargoed Until: Thursday, August 10, 2017, 1:00 p.m. ET
     Contact: Media Relations
     (404) 639-3286


  The number of U.S. adults and children with epilepsy is increasing, with at least 3.4 million people living with the disorder,
  according to data released today in CDC’s Morbidity and Mortality Weekly Report. It’s the ﬁrst time epilepsy estimates
  have been available for every state.

  The data show the disorder is widespread. In 2015, about 3 million U.S. adults and 470,000 children had active epilepsy
  (under treatment or with recent seizures). The number of adults with active epilepsy rose from 2.3 million in 2010 to 3
  million in 2015. The number of children with the condition increased from 450,000 in 2007 to 470,000 in 2015. These
  increases are likely due to population growth.


  “Millions of Americans are impacted by epilepsy, and unfortunately, this study shows cases are on the rise,” said CDC
  Director Brenda Fitzgerald, M.D. “Proper diagnosis is key to ﬁnding an eﬀective treatment – and at CDC we are committed
  to researching, testing, and sharing strategies that will improve the lives of people with epilepsy.”

  Epilepsy is a disorder of the brain that causes seizures. Diﬀerent conditions can cause epilepsy, such as stroke, brain
  tumor, head injury, central nervous system infections, or genetic risks. Although epilepsy is widely recognized by the
  public, few people understand it, even among those who know someone with the disorder.

  Key ﬁndings from analysis of epilepsy rates

  The CDC study provides national and state-speciﬁc estimates of epilepsy prevalence based on the 2015 National Health
  Interview Survey, and the National Survey of Children’s Health, and the 2014 Current Population Survey ! .

        Overall, 1.2 percent of the U.S. population (3.4 million people) reported active epilepsy in 2015.
        The number of cases of active epilepsy among adults ranged from 5,100 in Wyoming to 367,900 in California.
        The number of epilepsy cases among children ranged from 800 in Wyoming to 59,800 in California.
        Eleven states had more than an estimated 92,000 people with epilepsy.

https://www.cdc.gov/media/releases/2017/p0810-epilepsy-prevalence.html                                                   Page 1 of 3


                                                                            1                                Exhibit 92
More Americans have epilepsy than ever before | CDC Online Newsroom | CDC                                            7/1/20, 2:43 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 272 of 486
        Data from 2010-2015 indicate increases in the number of
        persons with active epilepsy, probably because of population
        growth.

  CDC researchers and others have previously reported that many
  adults with epilepsy face challenges including work limitations,
  diﬃculty ﬁnding transportation, and diﬃculty aﬀording medical
  care. Students with epilepsy are more likely to fall behind in school
  and to need special education services. Children with epilepsy are
  more likely to live in low-income households.

  “Epilepsy is common, complex to live with, and costly. It can lead to
  early death if not appropriately treated,” said Rosemarie Kobau,
  M.P.H, head of CDC’s Epilepsy Program. “Everyone should know
  how to recognize a seizure and how to give appropriate ﬁrst aid.”


  Recognizing seizures

  There are at least 30 diﬀerent types of seizures. Sometimes it is
  hard to tell that a person is having a seizure. People having some
  types of seizures may seem confused or look like they are staring
  at something that isn’t there. Other seizures can cause people to
  fall, shake, and become unaware of what’s going on around them.

  First aid for seizures involves keeping the person safe until the
  seizure stops on its own and knowing when to call 911 for
  emergency assistance.

  People should share concerns about their seizure symptoms with
  their doctors. A person with epilepsy who has uncontrolled
  seizures may want to see a neurologist speciﬁcally trained to treat           More Americans have epilepsy than ever before
  epilepsy. Health care providers should learn more about how to                Epilepsy At a Glance "
  classify seizures and treat epilepsy appropriately.                           Diﬀerent types of seizures
                                                                                First aid for seizures
  CDC’s Partnership eﬀorts to address epilepsy

   CDC’s Epilepsy Program collects data to monitor epilepsy trends, mortality, costs, and impact on families. CDC also
  collaborates with partners such as the Epilepsy Foundation ! , the American Epilepsy Society ! , and other researchers
  to:

        Keep children and adults with epilepsy safe in their communities by conducting seizure recognition and ﬁrst aid
        training programs for school nurses, school staﬀ, law enforcement, ﬁrst responders, child care providers, and older
        adult caregivers.
        Reach rural and underserved populations with proven epilepsy self-management programs that can reduce health
        care costs and improve quality of life.




https://www.cdc.gov/media/releases/2017/p0810-epilepsy-prevalence.html                                                   Page 2 of 3


                                                                            2                              Exhibit 92
More Americans have epilepsy than ever before | CDC Online Newsroom | CDC                                                           7/1/20, 2:43 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 273 of 486
  For more information about epilepsy and CDC’s Epilepsy Program, visit www.cdc.gov/epilepsy.

                                                               ###
                                         U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES !
                                                                                        Page last reviewed: August 10, 2017 (archived document)
                                                                                      Content source: Centers for Disease Control and Prevention




          About CDC      Privacy     FOIA     U.S. Department of Health & Human Services   HHS/Open      USA.gov


          CDC Website Exit Disclaimer




https://www.cdc.gov/media/releases/2017/p0810-epilepsy-prevalence.html                                                                  Page 3 of 3


                                                                            3                                          Exhibit 92
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 274 of 486




     EXHIBIT 93
Childhood Vaccines and Febrile Seizures Concerns | Vaccine Safety | CDC                                              7/1/20, 2:47 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 275 of 486




    Vaccine Safety

  Childhood Vaccines and Febrile Seizures

  What is a febrile seizure?
  Sometimes, fevers can cause a child to experience spasms or jerky movements called seizures. Seizures caused by fever
  are called “febrile seizures.” They are most common with fevers of 102°F (38.9°C) or higher, but they can also happen at
  lower body temperatures or when a fever is going down. Most febrile seizures last for less than one or two minutes.


  Febrile seizures can be frightening, but nearly all children who have a febrile seizure recover quickly. Febrile seizures do
  not cause any permanent harm and do not have any lasting eﬀects.


  Febrile seizures can happen with any condition that causes a fever.
  Fevers can be caused by common childhood illnesses like colds, the ﬂu, an ear infection,
  or roseola. Vaccines can sometimes cause fevers, but febrile seizures are uncommon
  after vaccination.


  Infants and young children are most at risk for
  febrile seizures.
  Up to 5% of young children will have a febrile seizure at some time in their life. Febrile
  seizures happen in children between the ages of 6 months and 5 years, with most
  occurring between 14–18 months of age. About 1 out of every 3 children who have a
  febrile seizure will have at least one more during childhood. There is a small increased
  risk for febrile seizures after MMR and MMRV vaccines.

  Studies have shown a small increased risk for febrile seizures during the 5 to 12 days
  after a child has received their ﬁrst vaccination with the measles, mumps, rubella (MMR)
  vaccine. The risk is slightly higher with the measles, mumps, rubella, varicella (MMRV) combination vaccine, but the risk is
  still small. Studies have not shown an increased risk for febrile seizures after the separate varicella (chickenpox) vaccine.




https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html                                                         Page 1 of 3


                                                                          1                                Exhibit 93
Childhood Vaccines and Febrile Seizures Concerns | Vaccine Safety | CDC                                             7/1/20, 2:47 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 276 of 486


  There is a small increased risk for febrile seizures when inactivated
  influenza vaccine (flu shot) is given at the same doctor visit as either
  the PCV13 (pneumococcal) vaccine or the DTaP vaccine.
  A CDC study of children aged 6 months to 2 years has shown a small increased risk for febrile seizures during the 24
  hours after a child receives the inactivated inﬂuenza vaccine (ﬂu shot) at the same time as the pneumococcal 13-valent
  conjugate (PCV13) vaccine or the diphtheria, tetanus, acellular pertussis (DTaP) vaccine. The ﬂu shot was not associated
  with an increased risk of febrile seizures when it was given on a diﬀerent day from the other two vaccines. Studies have
  not shown an increased risk for febrile seizures after the DTaP vaccine, except when it is given at the same time as the ﬂu
  shot. There may be a small increase in the risk of febrile seizure when PCV13 (pneumococcal) vaccine is
  given by itself.

  The risk of febrile seizure with any combination of these vaccines is small (at most 30 febrile seizures in 100,000 children
  vaccinated) and CDC’s Advisory Committee on Immunization Practices (ACIP) continues to encourage the vaccination of
  children according to the vaccination schedule, which allows for the ﬂu, pneumococcal and DTaP vaccinations to be given
  during the same doctor’s visit.




  Vaccines can also help prevent febrile seizures.
  Vaccinating children at the recommended age may prevent some febrile seizures by protecting children against measles,
  mumps, rubella, chickenpox, inﬂuenza, pneumococcal infections and other diseases that can cause fever and febrile
  seizures.




  CDC and FDA closely monitor the safety of all vaccines.
  CDC and the Food and Drug Administration (FDA) are committed to ensuring that vaccines provided to the public are safe
  and eﬀective. Once vaccines are licensed in the United States, CDC and FDA monitor the safety of these vaccines through
  several systems. If any vaccine is found to cause health problems, the vaccine may be withdrawn and no longer given to
  the public.

  For more information, see Questions and Answers on Febrile Seizures Following Childhood Vaccinations, Including
  Inﬂuenza Vaccination.




https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html                                                        Page 2 of 3


                                                                          2                              Exhibit 93
Childhood Vaccines and Febrile Seizures Concerns | Vaccine Safety | CDC                                                                7/1/20, 2:47 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 277 of 486
     Related Links

     Immunizations for Infants and Toddlers

     National Institutes of Health – Febrile Seizures Fact Sheet !

     Febrile Seizures Following Childhood Vaccinations

     MMRV and Febrile Seizures



                                                                                                                Page last reviewed: January 29, 2020
     Content source: Centers for Disease Control and Prevention, National Center for Emerging and Zoonotic Infectious Diseases (NCEZID), Division of
                                                                                                              Healthcare Quality Promotion (DHQP)




https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html                                                                           Page 3 of 3


                                                                          3                                                Exhibit 93
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 278 of 486




     EXHIBIT 94
Measles, Mumps, Rubella (MMR) Vaccine | CDC                                                                        7/1/20, 2:51 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 279 of 486




    Vaccine Safety

  Measles, Mumps, Rubella (MMR) Vaccine
     Safety Information


  Measles, Mumps, and Rubella Diseases and How to Protect Against
  Them
  Measles causes fever, rash, cough, runny nose, and red, watery eyes. Complications can include ear infection, diarrhea,
  pneumonia, brain damage, and death.


  Mumps causes fever, headache, muscle aches, tiredness, loss of appetite, and swollen salivary glands. Complications can
  include swelling of the testicles or ovaries, deafness, inﬂammation of the brain and/or tissue covering the brain and
  spinal cord (encephalitis/meningitis) and, rarely, death.

  Rubella
  Rubella, causes fever, sore throat, rash, headache, and red, itchy eyes. If a woman gets rubella while she is pregnant, she
  could have a miscarriage or her baby could be born with serious birth defects.

  You can protect against these diseases with safe, eﬀective vaccination.




                                         See CDC’s Immunization Schedule to view MMR vaccine recommendations.




https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html                                                            Page 1 of 6


                                                                  1                                     Exhibit 94
Measles, Mumps, Rubella (MMR) Vaccine | CDC                                                                       7/1/20, 2:51 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 280 of 486


  MMR Vaccine Side E!ects
  The MMR vaccine is very safe, and it is eﬀective at preventing measles, mumps, and rubella. Vaccines, like any medicine,
  can have side eﬀects. Most people who get MMR vaccine do not have any serious problems with it. Getting MMR vaccine
  is much safer than getting measles, mumps or rubella.


     Common Side Eﬀects of MMR Vaccine

           Sore arm from the shot
           Fever
           Mild rash
           Temporary pain and stiﬀness in the joints, mostly in teenage or adult women who did not already have
           immunity to the rubella component of the vaccine



  MMR vaccine has been linked with a very small risk of febrile seizures (seizures or jerking caused by fever). Febrile
  seizures following MMR are rare and are not associated with any long-term eﬀects. Because the risk of febrile seizures
  increases as infants get older, it is recommended that they get vaccinated as soon as recommended.

  Some people may experience swelling in the cheeks or neck. MMR vaccine rarely causes a temporary low platelet count,
  which can cause a bleeding disorder that usually goes away without treatment and is not life threatening.

  Extremely rarely, a person may have a serious allergic reaction to MMR vaccine. Anyone who has ever had a life-
  threatening allergic reaction to the antibiotic neomycin, or any other component of MMR vaccine, should not get the
  vaccine.




https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html                                                          Page 2 of 6


                                                              2                                        Exhibit 94
Measles, Mumps, Rubella (MMR) Vaccine | CDC                                                                     7/1/20, 2:51 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 281 of 486


  Available MMR Vaccine
  There is one MMR vaccine approved for use in the United States.
  M-M-R II [PDF – 11 pages] ! The Food and Drug Administration (FDA) approved this vaccine in 1971 for use in people 12
  months of age and older.

  The measles, mumps, rubella, and varicella (MMRV) vaccine also protects against these diseases.


  How CDC Monitors MMR Vaccine Safety
  CDC and FDA continuously monitor the safety of vaccines after they are approved. If a problem is found with a vaccine,
  CDC and FDA will inform health oﬃcials, health care providers, and the public.

  CDC uses three systems to monitor vaccine safety:

        The Vaccine Adverse Event Reporting System (VAERS): an early warning system that helps CDC and FDA monitor
        problems following vaccination. Anyone can report possible vaccine side eﬀects to VAERS.
        The Vaccine Safety Datalink (VSD): a collaboration between CDC and nine health care organizations which allows
        ongoing monitoring and proactive searches of vaccine-related data.
        The Clinical Immunization Safety Assessment (CISA) Project: a partnership between CDC and several medical centers
        that conducts clinical research on vaccine-associated health risks.




https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html                                                        Page 3 of 6


                                                              3                                       Exhibit 94
Measles, Mumps, Rubella (MMR) Vaccine | CDC                                                                          7/1/20, 2:51 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 282 of 486


  A Closer Look at the Safety Data
        Two recent studies (Rowhani-Rahbar et al, 2013 ! ; Klein et al, 2010 ! ) indicate that for every 10,000 children who
        get their ﬁrst MMR and varicella vaccines as separate shots when they are 12-23 months old, about four will have a
        febrile seizure during the 7-10 days following vaccination. Children of the same age who get the combined measles,
        mumps, rubella and varicella (MMRV) vaccine as their ﬁrst vaccine against these diseases are twice as likely to have a
        febrile seizure during the same time period.
        Studies have shown that for children younger than 7 years old, there is a very small increased risk of febrile seizures
        approximately 6 to 14 days after MMR vaccination; this happens in about 1 in 3,000 to 4,000 children.
        Joint pain is associated with the rubella portion of MMR vaccine among people who do not have immunity to rubella.
        Joint pain and temporary arthritis happen more often after MMR vaccination in adults than in children. Women also
        experience this reaction more often than men. Joint pain or stiﬀness occurs in up to 1 in 4 of females past puberty
        who were not previously immune to rubella; their symptoms generally begin 1 to 3 weeks after vaccination, are
        usually mild and last about 2 days. These symptoms rarely come back.
        Immune thrombocytopenic purpura (ITP) is a disorder that decreases the body’s ability to stop bleeding. It can
        happen after both natural measles infection as well as after getting the MMR vaccine. However, it is usually not life
        threating. Treatment may include blood transfusion and medications. The risk of ITP has been shown to be
        increased in the six weeks following an MMR vaccination, with one study estimating 1 case per 40,000 vaccinated
        children.
        Measles inclusion body encephalitis, or severe brain swelling caused by the measles virus, is a complication of
        getting infected with the wild-type measles virus. While rare, this disorder almost always happens in patients with
        weakened immune systems. The illness usually develops within 1 year after initial measles infection and has a high
        death rate. There have been three published reports of this complication happening to vaccinated people. In these
        cases, encephalitis developed between 4 and 9 months after MMR vaccination. In one case, the measles vaccine
        strain was identiﬁed as the cause.
        Some parents might worry that the vaccine causes autism. Signs of autism typically appear around the same time
        that children are recommended to receive the MMR vaccine. Vaccine safety experts, including experts at CDC and
        the American Academy of Pediatrics (AAP), agree that MMR vaccine is not responsible for increases in the number of
        children with autism. Read more about vaccines and autism.




https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html                                                             Page 4 of 6


                                                                4                                         Exhibit 94
Measles, Mumps, Rubella (MMR) Vaccine | CDC                                                                      7/1/20, 2:51 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 283 of 486


  More Resources
        MMR Vaccine Information Statement
        MMR Vaccine: Who Should Not Get Vaccinated
        Two Options for Protecting Your Child Against Measles, Mumps, Rubella, and Varicella
        The MMR Decision Aid ! from the Australia National Centre for Immunisation Research & Surveillance
        Q&As About the Options for Protecting Your Child Against Measles, Mumps, Rubella, and Varicella
        Fact Sheet for Healthcare Providers: MMR & Varicella Vaccines or MMRV Vaccine – Discussing Options with Parents
        Q&As About Vaccination Options for Preventing Measles, Mumps, Rubella, and Varicella: Questions and Answers for
        Healthcare Providers
        CDC Studies on Vaccines and Autism " [PDF – 2 pages]



     Featured resource: Understanding MMR Vaccine Safety " [PDF – 2 pages]




  Related Scientiﬁc Articles
     2011 – Present


    Jain A, Marshall J, Buikema A, Bancroft T, Newschaﬀer CJ. Autism occurrence by MMR vaccine status among US
    children with older siblings with and without autism ! , JAMA 2015 Apr 21:313(15):1534-40.

    Rowhani-Rahbar A, Fireman B, Lewis E, Nordin J, Naleway A, et al. Eﬀect of age on the risk of Fever and seizures
    following immunization with measles-containing vaccines in children ! . JAMA Pediatr. 2013 Dec;167(12):1111-7.



     2001-2010


     1990-2000


     Prior to 1990




https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html                                                            Page 5 of 6


                                                              5                                       Exhibit 94
Measles, Mumps, Rubella (MMR) Vaccine | CDC                                                                                             7/1/20, 2:51 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 284 of 486
     Related Links

     Multiple Vaccines and the Immune System

     Childhood Vaccines and Febrile Seizures

     Immunization Action Coalition: MMR vaccine does not cause autism !


     Frequently Asked Questions about Multiple Vaccines



                                                                                                          Page last reviewed: June 8, 2020, 12:00 AM
     Content source: Centers for Disease Control and Prevention, National Center for Emerging and Zoonotic Infectious Diseases (NCEZID), Division of
                                                                                                              Healthcare Quality Promotion (DHQP)




https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html                                                                                Page 6 of 6


                                                                         6                                                 Exhibit 94
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 285 of 486




     EXHIBIT 95
   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 286 of 486

         Genetics              Your Guide to Understanding
         Home                  Genetic Conditions
         Reference

Tourette syndrome
 Tourette syndrome is a complex disorder characterized by repetitive, sudden, and
 involuntary movements or noises called tics. Tics usually appear in childhood, and their
 severity varies over time. In most cases, tics become milder and less frequent in late
 adolescence and adulthood.
 Tourette syndrome involves both motor tics, which are uncontrolled body movements,
 and vocal or phonic tics, which are outbursts of sound. Some motor tics are simple and
 involve only one muscle group. Simple motor tics, such as rapid eye blinking, shoulder
 shrugging, or nose twitching, are usually the first signs of Tourette syndrome. Motor
 tics also can be complex (involving multiple muscle groups), such as jumping, kicking,
 hopping, or spinning.
 Vocal tics, which generally appear later than motor tics, also can be simple or complex.
 Simple vocal tics include grunting, sniffing, and throat-clearing. More complex
 vocalizations include repeating the words of others (echolalia) or repeating one's own
 words (palilalia). The involuntary use of inappropriate or obscene language (coprolalia)
 is possible, but uncommon, among people with Tourette syndrome.
 In addition to frequent tics, people with Tourette syndrome are at risk for associated
 problems including attention-deficit/hyperactivity disorder (ADHD), obsessive-
 compulsive disorder (OCD), anxiety, depression, and problems with sleep.

Frequency
 Although the exact incidence of Tourette syndrome is uncertain, it is estimated to
 affect 1 to 10 in 1,000 children. This disorder occurs in populations and ethnic groups
 worldwide, and it is more common in males than in females.

Causes
 A variety of genetic and environmental factors likely play a role in causing Tourette
 syndrome. Most of these factors are unknown, and researchers are studying risk
 factors before and after birth that may contribute to this complex disorder. Scientists
 believe that tics may result from changes in brain chemicals (neurotransmitters) that are
 responsible for producing and controlling voluntary movements.
 Mutations involving the SLITRK1 gene have been identified in a small number of people
 with Tourette syndrome. This gene provides instructions for making a protein that is
 active in the brain. The SLITRK1 protein probably plays a role in the development of
 nerve cells, including the growth of specialized extensions (axons and dendrites) that
 allow each nerve cell to communicate with nearby cells. It is unclear how mutations in
 the SLITRK1 gene can lead to this disorder.




                                           1                                    Exhibit 95
      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 287 of 486


  Most people with Tourette syndrome do not have a mutation in the SLITRK1
  gene. Because mutations have been reported in so few people with this condition,
  the association of the SLITRK1 gene with this disorder has not been confirmed.
  Researchers suspect that changes in other genes, which have not been identified, are
  also associated with Tourette syndrome.

Inheritance Pattern
  The inheritance pattern of Tourette syndrome is unclear. Although the features of this
  condition can cluster in families, many genetic and environmental factors are likely to be
  involved. Among family members of an affected person, it is difficult to predict who else
  may be at risk of developing the condition.
  Tourette syndrome was previously thought to have an autosomal dominant pattern of
  inheritance, which suggests that one mutated copy of a gene in each cell would be
  sufficient to cause the condition. Several decades of research have shown that this is
  not the case. Almost all cases of Tourette syndrome probably result from a variety of
  genetic and environmental factors, not changes in a single gene.

Other Names for This Condition
  •     Chronic Motor and Vocal Tic Disorder
  •     Gilles de la Tourette Syndrome
  •     Gilles de la Tourette's syndrome
  •     GTS
  •     TD
  •     Tourette Disorder
  •     Tourette's Disease
  •     TS

Diagnosis & Management
  Genetic Testing Information
  •     What is genetic testing?
        /primer/testing/genetictesting
  •     Genetic Testing Registry: Tourette Syndrome
        https://www.ncbi.nlm.nih.gov/gtr/conditions/C0040517/

  Research Studies from ClinicalTrials.gov
  •     ClinicalTrials.gov
        https://clinicaltrials.gov/ct2/results?cond=%22Tourette+syndrome%22




                                           page 2


                                             2                                  Exhibit 95
     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 288 of 486


 Other Diagnosis and Management Resources
 •     MedlinePlus Encyclopedia: Gilles de la Tourette syndrome
       https://medlineplus.gov/ency/article/000733.htm

Additional Information & Resources
 Health Information from MedlinePlus
 •     Encyclopedia: Gilles de la Tourette syndrome
       https://medlineplus.gov/ency/article/000733.htm
 •     Health Topic: Tourette Syndrome
       https://medlineplus.gov/tourettesyndrome.html

 Genetic and Rare Diseases Information Center
 •     Tourette syndrome
       https://rarediseases.info.nih.gov/diseases/7783/tourette-syndrome

 Additional NIH Resources
 •     National Institute of Neurological Disorders and Stroke: Tourette Syndrome Fact
       Sheet
       https://www.ninds.nih.gov/Disorders/All-Disorders/Tourette-Syndrome-Information-
       Page

 Educational Resources
 •     Boston Children's Hospital
       http://www.childrenshospital.org/conditions-and-treatments/conditions/t/tourettes-
       syndrome
 •     Cedars-Sinai Medical Center
       https://www.cedars-sinai.edu/Patients/Health-Conditions/Tourette-Syndrome.aspx
 •     Cincinnati Children's Hospital Medical Center
       https://www.cincinnatichildrens.org/health/t/tics-ts-meds
 •     Great Ormond Street Hospital for Children (UK)
       https://www.gosh.nhs.uk/conditions-and-treatments/conditions-we-treat/tourette-
       syndrome
 •     KidsHealth from the Nemours Foundation
       https://kidshealth.org/en/parents/tourette.html
 •     MalaCards: gilles de la tourette syndrome
       https://www.malacards.org/card/gilles_de_la_tourette_syndrome
 •     Merck Manual Consumer Version
       https://www.merckmanuals.com/home/children-s-health-issues/neurologic-
       disorders-in-children/tourette-syndrome-and-other-tic-disorders-in-children-and-
       adolescents

                                           page 3


                                            3                                   Exhibit 95
     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 289 of 486


 •     Orphanet: NON RARE IN EUROPE: Tourette syndrome
       https://www.orpha.net/consor/cgi-bin/OC_Exp.php?Lng=EN&Expert=856
 •     University of Virginia Health System
       https://uvahealth.com/services/neurology/tourette-syndrome

 Patient Support and Advocacy Resources
 •     Tourette Syndrome Association
       https://tourette.org/
 •     Tourette Syndrome Foundation of Canada
       https://tourette.ca/

 Scientific Articles on PubMed
 •     PubMed
       https://www.ncbi.nlm.nih.gov/pubmed?term=%28Tourette+Syndrome%5BMAJR
       %5D%29+AND+%28Tourette+syndrome%5BTIAB%5D%29+AND+english%5Bla
       %5D+AND+human%5Bmh%5D+AND+%22last+720+days%22%5Bdp%5D

 Catalog of Genes and Diseases from OMIM
 •     GILLES DE LA TOURETTE SYNDROME
       http://omim.org/entry/137580

Sources for This Summary
 •     Abelson JF, Kwan KY, O'Roak BJ, Baek DY, Stillman AA, Morgan TM, Mathews CA, Pauls DL,
       Rasin MR, Gunel M, Davis NR, Ercan-Sencicek AG, Guez DH, Spertus JA, Leckman JF, Dure LS
       4th, Kurlan R, Singer HS, Gilbert DL, Farhi A, Louvi A, Lifton RP, Sestan N, State MW. Sequence
       variants in SLITRK1 are associated with Tourette's syndrome. Science. 2005 Oct 14;310(5746):
       317-20.
       Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/16224024
 •     Albin RL, Mink JW. Recent advances in Tourette syndrome research. Trends Neurosci. 2006 Mar;
       29(3):175-82. Epub 2006 Jan 23. Review.
       Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/16430974
 •     Berardelli A, Currà A, Fabbrini G, Gilio F, Manfredi M. Pathophysiology of tics and Tourette
       syndrome. J Neurol. 2003 Jul;250(7):781-7. Review.
       Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/12883917
 •     Hoekstra PJ, Anderson GM, Limburg PC, Korf J, Kallenberg CG, Minderaa RB. Neurobiology and
       neuroimmunology of Tourette's syndrome: an update. Cell Mol Life Sci. 2004 Apr;61(7-8):886-98.
       Review.
       Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/15095010
 •     Jankovic J. Tourette's syndrome. N Engl J Med. 2001 Oct 18;345(16):1184-92. Review.
       Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/11642235
 •     Keen-Kim D, Freimer NB. Genetics and epidemiology of Tourette syndrome. J Child Neurol. 2006
       Aug;21(8):665-71. Review.
       Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/16970867




                                                  page 4


                                                   4                                          Exhibit 95
      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 290 of 486


  •     Leckman JF, Bloch MH, Scahill L, King RA. Tourette syndrome: the self under siege. J Child Neurol.
        2006 Aug;21(8):642-9. Review.
        Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/16970864
  •     Leckman JF. Tourette's syndrome. Lancet. 2002 Nov 16;360(9345):1577-86. Review.
        Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/12443611
  •     Robertson MM. Tourette syndrome, associated conditions and the complexities of treatment. Brain.
        2000 Mar;123 Pt 3:425-62. Review.
        Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/10686169
  •     Singer HS. Tourette's syndrome: from behaviour to biology. Lancet Neurol. 2005 Mar;4(3):149-59.
        Review.
        Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/15721825
  •     Swain JE, Scahill L, Lombroso PJ, King RA, Leckman JF. Tourette syndrome and tic disorders: a
        decade of progress. J Am Acad Child Adolesc Psychiatry. 2007 Aug;46(8):947-68. Review.
        Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/17667475

Reprinted from Genetics Home Reference:
   https://ghr.nlm.nih.gov/condition/tourette-syndrome

Reviewed: May 2013
Published: June 23, 2020

Lister Hill National Center for Biomedical Communications
U.S. National Library of Medicine
National Institutes of Health
Department of Health & Human Services




                                                 page 5


                                                  5                                         Exhibit 95
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 291 of 486




     EXHIBIT 96
                                 1                             Exhibit 96
Data and Statistics on Tourette Syndrome | CDC                                                                     7/1/20, 2:55 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 292 of 486




    Tourette Syndrome (TS)

  Data & Statistics on Tourette Syndrome
  * The data on this page are from the study, “A National Proﬁle of Tourette Syndrome, 2011-2012.” unless otherwise
  noted. [Read article ! ]1 [Read article on ﬁndings for 2007-08 data]2


  How many children have Tourette
  Syndrome?
  We do not know exactly how many people have Tourette Syndrome
  (TS).

        Studies that included children with diagnosed and undiagnosed
        TS have estimated that 1 of every 162 children (0.6%) have TS.
        A CDC study using parent report found that 1 of every 360
        (0.3%) children 6 – 17 years of age in the US have received a
        diagnosis of TS; this is about 138,000 children.
        This suggests that about half of children with TS are not
        diagnosed.
        Among children diagnosed with TS,
           37% have been reported as having moderate or severe
           forms of the condition.
               Boys are three to ﬁve times more likely to have TS than
               girls. People from all racial and ethnic groups can have TS.
               Non-Hispanic white children are twice as likely to have a
               TS diagnosis as Hispanic and non-Hispanic black children.
               Children 12 – 17 years of age are twice as likely to have TS
               as children 6 – 11 years of age.


  How many children with TS have another disorder?
        Among children diagnosed with TS, 86% also have been diagnosed with at least one additional mental, behavioral,
        or developmental disorder, such as:
             63% had ADHD.
               26% had behavioral problems, such as oppositional deﬁant disorder (ODD) or conduct disorder (CD).
               49% had anxiety problems.
               25% had depression.


https://www.cdc.gov/ncbddd/tourette/data.html                                                                          Page 1 of 4


                                                                  2                                   Exhibit 96
Data and Statistics on Tourette Syndrome | CDC                                                                         7/1/20, 2:55 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 293 of 486
               35%
        What parents say about Tourette and development

        A recent survey of parents of children with Tourette syndrome found1

            Parents typically ﬁrst noticed tics in children at about 6 years of age on average (in early elementary school).
            The average time from initially noticing tics to receiving a diagnosis of Tourette syndrome was about 2 years.
            The average age when Tourette symptoms were most severe was 9 years of age.
            Most parents reported their child’s tics were noticeable to strangers.
            How much tics interfere with daily functioning was linked to how severe the symptoms were.
            Almost 70% of parents reported that major changes, like starting a new school, moving into a new class, or
            being tired made their child’s tics worse.
            About half of the parents reported that exercise or quiet hobbies made tics better.

        Read more !


               had autism spectrum disorder.
               47% had learning disabilities.
               29% had speech or language problems.
               30% had developmental delays.
               12% had intellectual disabilities.
        More than one-third of people with TS also have obsessive-compulsive disorder.3,4
        42.6% have at least one co-occuring chronic health condition.




https://www.cdc.gov/ncbddd/tourette/data.html                                                                              Page 2 of 4


                                                                 3                                          Exhibit 96
Data and Statistics on Tourette Syndrome | CDC                                                                 7/1/20, 2:55 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 294 of 486




                                                     " View Larger



       New Study

       Children with Tourette syndrome are more likely to struggle with social competence, particularly when they have
       moderate to severe Tourette syndrome and when they are diagnosed with other mental, emotional, or behavioral
       disorders.

       Read more !



  Life Course of TS
  In most cases, tics decrease during adolescence and early adulthood, and sometimes disappear entirely; however, many
  experience tics into adulthood and, in some cases, tics can become worse in adulthood.4, 5




https://www.cdc.gov/ncbddd/tourette/data.html                                                                      Page 3 of 4


                                                            4                                        Exhibit 96
Data and Statistics on Tourette Syndrome | CDC                                                                                          7/1/20, 2:55 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 295 of 486
        One study that followed youth with TS over time found that at 18 years of age, almost half (47%) of the youth had
        been tic-free the week before they were interviewed, just over 10% had minimal tics, over a quarter (28%) had mild
        symptoms, and 11% had moderate to severe tics.2,3


  Public Health Impact of TS
  CDC is working to understand TS and to improve the health and wellbeing of people with TS. Learn about what public
  health can do to bridge the gaps in knowledge to help individuals with Tourette Syndrome.


  References
    1. Wolicki SB, Bitsko RH, Danielson ML, Holbrook JR, Zablotsky B, Walkup JT, Wood, DW, Mink JW. Children with Tourette
       Syndrome in the United States: Parent-reported diagnosis, co-occurring disorders, severity, and inﬂuence of
       activities on tics. Journal of Developmental and Behavioral Pediatrics. Published online before print July 10, 2019 ! .
    2. Centers for Disease Control and Prevention. Prevalence of diagnosed Tourette Syndrome in persons aged 6-17 years
       – United States, 2007. MMWR # Morb Mortal Wkly Rep. 2009; 58(21): 581-5.
    3. Leckman, JF, Zhang, H, Vitale, A, Lahnin, F, Lynch, K, Bondi, C, et al. Course of tic severity in Tourette Syndrome: the
       ﬁrst two decades. Pediatrics. 1998; 102(1 Pt 1): 14-19.
    4. Eapen, V, Crncec, R. Tourette Syndrome in children and adolescents: special considerations. J Psychosom Res. 2009.
       67(6): 525-32.
    5. American Psychiatric Association. Diagnostic and statistical manual of mental disorders: Fifth edition, DSM-5,
       Washington, DC; 2013.
                                                                                                                    Page last reviewed: June 12, 2020
                        Content source: ​National Center on Birth Defects and Developmental Disabilities,, Centers for Disease Control and Prevention




https://www.cdc.gov/ncbddd/tourette/data.html                                                                                               Page 4 of 4


                                                                          5                                                 Exhibit 96
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 296 of 486




     EXHIBIT 97
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 297 of 486

Tourette Syndrome (TS)

Risk Factors and Causes for Tourette Syndrome
Scientists are studying the causes of and risk factors for Tourette Syndrome (TS) in an eﬀort to
understand it better, and to ﬁnd better ways to manage TS and to reduce the chances of a person
having TS. The causes of TS and other tic disorders are not well understood.

Although the risk factors for and causes of TS are unknown, current research shows that genes play
an important role:1,2

     Genetic studies have indicated that TS is inherited as a dominant gene, with about a 50%
     chance of parents passing the gene on to their children.
     Boys with the gene(s) are three to four times more likely than girls to display symptoms of TS.
     TS can be triggered by abnormal metabolism (breakdown) of a chemical in the brain called dopamine.

Some research has shown that TS is a genetically complex disorder that likely occurs as a result of the eﬀects of multiple
genes interacting with other factors in the environment. Scientists are studying other possible causes and environmental
risk factors that might contribute to TS. Some studies have shown that the following factors might be associated with TS,
but additional research is needed to better understand these associations:2, 3

     Smoking during pregnancy.
     Pregnancy complications.
     Low birthweight.
     Infection. Researchers have found mixed results about whether certain children are more likely to develop tics
     following infections.2,4


References
 1. Marianthi G, Jeremy W, Mathews CA, Matthew S, Jeremiah S, Peristera, P. The genetic etiology of Tourette Syndrome:
    Large-scale collaborative eﬀorts on the precipice of discovery. Frontiers In Neuroscience. 2016; 10(351).
 2. Krewski D, Barakat-Haddad C, Donnan J, Martino R, Pringsheim T, Tremlett H, … Cashman, NR. Determinants of
    neurological disease: Synthesis of systematic reviews. Neurotoxicology. 2017;61(SI: Determinants of Neuro Dis), 266-
    289.
 3. Ting-Kuang C, Jing H, Pringsheim T. Prenatal risk factors for Tourette Syndrome: a systematic review. BMC Pregnancy
    & Childbirth. 2014; 14(1): 1-27.
 4. Orlovska, S, Vestergaard, CH, Bech, BH, Nordentoft, M, Vestergaard, M, & Benros, ME. Association of streptococcal
    throat infection with mental disorders: Testing key aspects of the PANDAS hypothesis in a nationwide study. JAMA
    Psychiatry. 2017; 74(7): 740-746.
                                                                                                Page last reviewed: May 13, 2020




                                                            1                                          Exhibit 97
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 298 of 486




     EXHIBIT 98
NIMH » Mental Illness                                                                                   7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 299 of 486


COVID-19 is an emerging, rapidly evolving situation.
Get the latest public health information from CDC: https://www.coronavirus.gov
Get the latest research information from NIH: https://www.nih.gov/coronavirus

The National Institute of Mental Health: www.nimh.nih.gov

Mental Illness
Mental illnesses are common in the United States. Nearly one in five U.S. adults live with a mental illness (46.6
million in 2017). Mental illnesses include many different conditions that vary in degree of severity, ranging
from mild to moderate to severe. Two broad categories can be used to describe these conditions: Any Mental
Illness (AMI) and Serious Mental Illness (SMI). AMI encompasses all recognized mental illnesses. SMI is a
smaller and more severe subset of AMI. Additional information on mental illnesses can be found on the NIMH
Health Topics Pages (www.nimh.nih.gov//health/topics/index.shtml).

Definitions
The data presented here are from the 2017 National Survey on Drug Use and Health (NSDUH) by the
Substance Abuse and Mental Health Services Administration (SAMHSA). For inclusion in NSDUH prevalence
estimates, mental illnesses include those that are diagnosable currently or within the past year; of sufficient
duration to meet diagnostic criteria specified within the 4th edition of the Diagnostic and Statistical Manual of
Mental Disorders (DSM-IV); and, exclude developmental and substance use disorders.

Any Mental Illness
         Any mental illness (AMI) is defined as a mental, behavioral, or emotional disorder. AMI can vary in
         impact, ranging from no impairment to mild, moderate, and even severe impairment (e.g., individuals
         with serious mental illness as defined below).

Serious Mental Illness
         Serious mental illness (SMI) is defined as a mental, behavioral, or emotional disorder resulting in
         serious functional impairment, which substantially interferes with or limits one or more major life
         activities. The burden of mental illnesses is particularly concentrated among those who experience
         disability due to SMI.

Prevalence of Any Mental Illness (AMI)
         Figure 1 shows the past year prevalence of AMI among U.S. adults.
               In 2017, there were an estimated 46.6 million adults aged 18 or older in the United States with
               AMI. This number represented 18.9% of all U.S. adults.
               The prevalence of AMI was higher among women (22.3%) than men (15.1%).
https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                             Page 1 of 9


                                                                  1                            Exhibit 98
NIMH » Mental Illness                                                                                                        7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 300 of 486
                   Young adults aged 18-25 years had the highest prevalence of AMI (25.8%) compared to adults aged
                   26-49 years (22.2%) and aged 50 and older (13.8%).
                   The prevalence of AMI was highest among the adults reporting two or more races (28.6%),
                   followed by White adults (20.4%). The prevalence of AMI was lowest among Asian adults
                   (14.5%).

Figure 1


                    Past Year Prevalence of Any Mental Illness Among U.S. Adults (2017)
                                                                  Data Courtesy of SAMHSA
             30

                                                       25.8
             25
                               22.3                               22.2
                                                                                            20.4
             20    18.9                                                                                               19.4        18.9
   Percent




                                                                                                    16.2
                                            15.1                                  15.2
                                                                                                             14.5
             15                                                           13.8



             10



              5



              0
                  Overall    Female         Male      18-25       26-49   50+    Hispani…   White   Black   Asian   NH/OPI** AI/AN*** 2 or M
                                      Sex                          Age                                  Race/Ethnicity

                   *All other groups are non-Hispanic or Latino | **NH/OPI = Native Hawaiian / Other Pacific Islander
                   ***AI/AN = American Indian / Alaskan Native



Mental Health Services — AMI
             Figure 2 presents data on mental health services received within the past year by U.S. adults aged 18 or
             older with any mental illness (AMI). NSDUH defines mental health services as having received inpatient
             treatment/counseling or outpatient treatment/counseling, or having used prescription medication for
             problems with emotions, nerves, or mental health.
                   In 2017, among the 46.6 million adults with AMI, 19.8 million (42.6%) received mental
                   health services in the past year.
                   More women with AMI (47.6%) received mental health services than men with AMI (34.8%).
                   The percentage of young adults aged 18-25 years with AMI who received mental health services
                   (38.4%) was lower than adults with AMI aged 26-49 years (43.3%) and aged 50 and older (44.2%).

https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                                                  Page 2 of 9


                                                                          2                                     Exhibit 98
NIMH » Mental Illness                                                                                                     7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 301 of 486
Figure 2


                    Mental Health Services Received in Past Year Among U.S. Adults with
                                         Any Mental Illness (2017)
                                                                   Data Courtesy of SAMHSA
             60


             50                   47.6                                                               48.0
                                                                         43.3    44.2
                    42.6

             40                                                   38.4
                                                 34.8
   Percent




                                                                                          32.6
                                                                                                                  30.6
             30

                                                                                                                              20.2
             20


             10


              0
                   Overall       Female         Male          18-25      26-49   50+    Hispanic …   White       Black        Asian     2 or M
                                          Sex                            Age                                 Race/Ethnicity

                    *All other groups are non-Hispanic or Latino




Prevalence of Serious Mental Illness (SMI)
             Figure 3 shows the past year prevalence of SMI among U.S. adults.
                   In 2017, there were an estimated 11.2 million adults aged 18 or older in the United States with SMI.
                   This number represented 4.5% of all U.S. adults.
                   The prevalence of SMI was higher among women (5.7%) than men (3.3%).
                   Young adults aged 18-25 years had the highest prevalence of SMI (7.5%) compared to adults aged
                   26-49 years (5.6%) and aged 50 and older (2.7%).
                   The prevalence of SMI was highest among the adults reporting two or more races (8.1%), followed
                   by White adults (5.2%). The prevalence of SMI was lowest among Asian adults (2.4%).

Figure 3




https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                                                Page 3 of 9


                                                                           3                                     Exhibit 98
NIMH » Mental Illness                                                                                                           7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 302 of 486

                 Past Year Prevalence of Serious Mental Illness Among U.S. Adults (2017)
                                                                  Data Courtesy of SAMHSA
            9

            8                                          7.5

            7

            6                 5.7                                  5.6
                                                                                           5.2                                       5.1
  Percent




            5                                                                                                             4.8
                  4.5

            4                                                                                      3.5
                                          3.3                                     3.2
            3                                                             2.7
                                                                                                              2.4

            2

            1

            0
                Overall     Female        Male       18-25        26-49   50+   Hispani…   White   Black     Asian   NH/OPI** AI/AN*** 2 or M
                                    Sex                           Age                                    Race/Ethnicity

                   *All other groups are non-Hispanic or Latino | **NH/OPI = Native Hawaiian / Other Pacific Islander
                   ***AI/AN = American Indian / Alaskan Native




Mental Health Services — SMI
            Figure 4 presents data on mental health services received within the past year by U.S. adults 18 or older
            with serious mental illness (SMI). The NSDUH defines mental health services as having received
            inpatient treatment/counseling or outpatient treatment/counseling or having used prescription medication
            for problems with emotions, nerves, or mental health.
                   In 2017, among the 11.2 million adults with SMI, 7.5 million (66.7%) received mental health
                   treatment in the past year.
                   More women with SMI (71.5%) received mental health treatment than men with SMI (57.7%).
                   The percentage of young adults aged 18-25 years with SMI who received mental health treatment
                   (57.4%) was lower than adults with SMI aged 26-49 years (66.2%) and aged 50 and older (75.6%).

Figure 4




https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                                                     Page 4 of 9


                                                                          4                                         Exhibit 98
NIMH » Mental Illness                                                                                             7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 303 of 486

                    Mental Health Services Received in Past Year Among U.S. Adults with
                                        Serious Mental Illness (2017)
                                                                  Data Courtesy of SAMHSA
             80                                                                          75.6
                                       71.5                                                                      70.7
             70      66.7                                                        66.2

             60                                         57.7          57.4                          56.2                          56.2

             50
   Percent




             40

             30

             20

             10

              0
                    Overall          Female             Male         18-25       26-49   50+    Hispanic or …   White             Black
                                                Sex                              Age                        Race/Ethnicity

                   *All other groups are non-Hispanic or Latino




Prevalence of Any Mental Disorder Among Adolescents
             Based on diagnostic interview data from National Comorbidity Survey Adolescent Supplement (NCS-A),
             Figure 5 shows lifetime prevalence of any mental disorder among U.S. adolescents aged 13-18.1
                   An estimated 49.5% of adolescents had any mental disorder.
                   Of adolescents with any mental disorder, an estimated 22.2% had severe impairment. DSM-IV
                   based criteria were used to determine impairment level.

Figure 5




https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                                         Page 5 of 9


                                                                             5                             Exhibit 98
NIMH » Mental Illness                                                                                     7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 304 of 486

               Lifetime Prevalence of Any Mental Disorder Among Adolescents (2001-2004)
                     Data from the National Comorbidity Survey Adolescent Supplement (NCS-A)
             60                                                                                                       56.7

                                                                  51.0
                         49.5                                                                      49.3
             50                                                                  48.1
                                                                                        45.3


             40
   Percent




             30

                                              22.2

             20



             10



              0
                        Overall       With Severe Imp…            Female         Male   13-14     15-16              17-18
                                                                           Sex                     Age




Data Sources
             Merikangas KR, He JP, Burstein M, Swanson SA, Avenevoli S, Cui L, Benjet C, Georgiades K,
             Swendsen J. Lifetime prevalence of mental disorders in U.S. adolescents: results from the National
             Comorbidity Survey Replication--Adolescent Supplement (NCS-A). J Am Acad Child Adolesc
             Psychiatry. 2010 Oct;49(10):980-9. PMID: 20855043
             Substance Abuse and Mental Health Services Administration. (2018). Key substance use and mental
             health indicators in the United States: Results from the 2017 National Survey on Drug Use and Health
             (HHS Publication No. SMA 18-5068, NSUDH Series H-53). Rockville, MD: Center for Behavioral
             Health Statistics and Quality, Substance Abuse and Mental Health Services Administration. Retrieved
             from https://www.samhsa.gov/data/sites/default/files/cbhsq-
             reports/NSDUHFFR2017/NSDUHFFR2017.pdf.

Statistical Methods and Measurement Caveats

National Survey on Drug Use and Health (NSDUH)

Diagnostic Assessment:


https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                               Page 6 of 9


                                                                           6                     Exhibit 98
NIMH » Mental Illness                                                                                    7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 305 of 486
         The NSDUH AMI and SMI estimates were generated from a prediction model created from clinical
         interview data collected on a subset of adult NSDUH respondents who completed an adapted (past12
         month) version of the Structured Clinical Interview for DSM-IV-TR Axis I Disorders (Research Version,
         Non-patient Edition) (SCID-I/NP; First, Spitzer, Gibbon, & Williams, 2002), and was differentiated by
         level of functional impairment based on the Global Assessment of Functioning Scale (GAF; Endicott,
         Spitzer, Fleiss, & Cohen, 1976).
         The assessment included diagnostic modules assessing: mood, anxiety, eating, impulse control, substance
         use, adjustment disorders, and a psychotic symptoms screen.
         The assessment did not contain diagnostic modules assessing: adult attention deficit hyperactivity
         disorder (ADHD), autism spectrum disorders, schizophrenia or other psychotic disorders (although the
         assessment included a psychotic symptom screen).
         People who only have disorders that are not included in these diagnostic modules may not be adequately
         detected. However, there are known patterns of high comorbidities among mental disorders; these
         patterns increase the likelihood that people who meet AMI and/or SMI criteria were detected by the
         study, as they may also have one or more of the disorders assessed in the SCID-I/NP.

Population:

         The entirety of NSDUH respondents for the AMI and SMI estimates were the civilian, non-
         institutionalized population aged 18 years old or older residing within the United States.
         The survey covered residents of households (persons living in houses/townhouses, apartments,
         condominiums; civilians living in housing on military bases, etc.) and persons in non-institutional group
         quarters (e.g., shelters, rooming/boarding houses, college dormitories, migratory workers' camps, and
         halfway houses).
         The survey did not cover persons who, for the entire year, had no fixed address (e.g., homeless and/or
         transient persons not in shelters); were on active military duty; or who resided in institutional group
         quarters (e.g., correctional facilities, nursing homes, mental institutions, long-term hospitals).
         Some people in these excluded categories had AMI and/or SMI, but were not accounted for in the
         NSDUH AMI and/or SMI estimates.

Survey Non-response:

         In 2017, 32.9% of the selected NSDUH sample did not complete the interview.
         Reasons for non-response to interviewing include: refusal to participate (23.11%); respondent unavailable
         or never at home (5.0%); and other reasons such as physical/mental incompetence or language barriers
         (4.8%).
         People with mental illness may disproportionately fall into these non-response categories. While NSDUH
         weighting includes non-response adjustments to reduce bias, these adjustments may not fully account for
         differential non-response by mental illness status.

Please see the 2017 National Survey on Drug Use and Health Methodological Summary and Definitions report
for further information on how these data were collected and calculated.

National Comorbidity Survey Adolescent Supplement (NCS-A)

Diagnostic Assessment and Population:


https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                              Page 7 of 9


                                                                  7                            Exhibit 98
NIMH » Mental Illness                                                                                                   7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 306 of 486
         The NCS-A was carried out under a cooperative agreement sponsored by NIMH to meet a request from
         Congress to provide national data on the prevalence and correlates of mental disorders among U.S. youth.
         The NCS-A was a nationally representative, face-to-face survey of 10,123 adolescents aged 13 to 18
         years in the continental United States. The survey was based on a dual-frame design that included 904
         adolescent residents of the households that participated in the adult U.S. National Comorbidity Survey
         Replication and 9,244 adolescent students selected from a nationally representative sample of 320
         schools. The survey was fielded between February 2001 and January 2004. DSM-IV mental disorders
         were assessed using a modified version of the fully structured World Health Organization Composite
         International Diagnostic Interview.

Survey Non-response:

         The overall adolescent non-response rate was 24.4%. This is made up of non-response rates of 14.1% in
         the household sample, 18.2% in the un-blinded school sample, and 77.7% in the blinded school sample.
         Non-response was largely due to refusal (21.3%), which in the household and un-blinded school samples
         came largely from parents rather than adolescents (72.3% and 81.0%, respectively). The refusals in the
         blinded school sample, in comparison, came almost entirely (98.1%) from parents failing to return the
         signed consent postcard.
         For more information, see PMID: 19507169 and the NIMH NCS-A study page
         (www.nimh.nih.gov//archive/news/2010/national-survey-confirms-that-youth-are-disproportionately-affected-by-mental-
         disorders.shtml).

Last Updated: February 2019

                                               STATISTICS HOME (www.nimh.nih.gov//health/statistics/index.shtml)



Contact Us
The National Institute of Mental Health Information Resource Center

Available in English and Español

Hours: 8:30 a.m. to 5 p.m. Eastern time, M-F

Phone: 1-866-615-6464
TTY: 1-301-443-8431
TTY (toll-free): 1-866-415-8051

Live Online Chat: Talk to a representative
Email: nimhinfo@nih.gov
Fax: 1-301-443-4279

Mail: National Institute of Mental Health
Office of Science Policy, Planning, and Communications
6001 Executive Boulevard, Room 6200, MSC 9663
Bethesda, MD 20892-9663

https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                                                Page 8 of 9


                                                                              8                                    Exhibit 98
NIMH » Mental Illness                                                                               7/1/20, 2:59 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 307 of 486
Follow Us
Instagram Facebook Twitter YouTube NIMH Newsletter (www.nimh.nih.gov//news/e-mail-newsletters/index.shtml) NIMH
RSS Feed (www.nimh.nih.gov//news/web-channels/index.shtml) NIMH Widget (www.nimh.nih.gov//widgets/index.shtml)

Subscribe to NIMH Email Updates

Type email address...          Type email address...                  Subscribe


Top




https://www.nimh.nih.gov/health/statistics/mental-illness.shtml                                         Page 9 of 9


                                                                  9                        Exhibit 98
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 308 of 486




     EXHIBIT 99
Children's Mental Disorders | CDC                                                                                                       7/1/20, 3:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 309 of 486




    Children’s Mental Health

  Children's Mental Disorders
  Mental disorders among children are described as serious changes in the way children typically learn, behave, or handle
  their emotions, which cause distress and problems getting through the day.

  Healthcare professionals use the guidelines in The American Psychiatric Association’s Diagnostic and Statistical Manual,
  Fifth edition (DSM-5)1, to help diagnose mental health disorders in children.


  Click on these links to learn more about these disorders, including symptoms, treatment, and what can be done to
  prevent them:

        Anxiety
        Depression
        Oppositional Deﬁant Disorder (ODD)
        Conduct Disorder (CD)
        Attention-Deﬁcit/Hyperactivity Disorder (ADHD)
        Tourette Syndrome
        Obsessive-Compulsive Disorder (OCD)
        Post-traumatic Stress Disorder (PTSD)

  Other conditions and concerns that aﬀect children’s
  learning, behavior, and emotions include learning and
  developmental disabilities, autism, and risk factors like
  substance use and self-harm. Read more about related conditions.


  Reference
    1. American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 5th edition. Arlington, VA.,
       American Psychiatric Association, 2013
                                                                                                                   Page last reviewed: March 30, 2020
                         Content source: ​National Center on Birth Defects and Developmental Disabilities, Centers for Disease Control and Prevention




https://www.cdc.gov/childrensmentalhealth/symptoms.html                                                                                      Page 1 of 1


                                                                          1                                                 Exhibit 99
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 310 of 486




   EXHIBIT 100
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 311 of 486

2016 Child Mind Institute
Children’s Mental Health Report

Mental health disorders are the most common health issues faced by our nation’s school-aged children. One
in five children suffers from a mental health or learning disorder, and 80% of chronic mental disorders begin
in childhood. There is an urgent need to identify the signs of these conditions early in life if children are to
get the care and support they need to thrive.1

Children struggling with mental health and learning disorders are at risk for poor outcomes in school and in
life, and outdated approaches to discipline are only making matters worse. Instead of putting kids further at
risk, schools should be identifying and supporting at-risk children. A widely deployed, integrated system of
evidence-supported, school-based mental health and preventive services is needed. If we want to help our
children and our schools, we cannot wait.

       This report examines:

               Negative effects (suspension, dropout) of mental health disorders in school

               Early intervention and prevention programs

               School-wide behavior plans and targeted interventions

       Schools present an important opportunity for recognizing early signs of mental health problems in children. K-12
       enrollment in the United States is around 55 million,2 providing our best chance to reach the 17.1 million young
       people who will be affected by mental health disorders before the age of 18.3 Working together, parents, educators
       and professionals can ensure that all children reap the benefits of education and receive the support they deserve.




Introduction
Just as success in school has profound effects in many parts of life, identifying and providing mental health
interventions for children in school can have benefits far beyond the classroom. School communities
give teachers and administrators important opportunities to share information and work with parents
and families. With their concentrations of children and trained caregivers, schools are an ideal place to
leverage evidence-based mental health knowledge and make a transformative impact on the mental health
landscape of this country.

       There is tremendous variability in how schools identify and manage mental health problems in children.
       Many schools don’t have adequate training or resources to recognize and appropriately help children adjust
       to emotional and behavioral problems. There are an alarming number of incidents in which children with
       behavioral issues are reprimanded, suspended or expelled from school. Disciplinary infractions in school often
       land children in trouble with the law because of zero-tolerance policies — the so-called school-to-prison pipeline
       that pulls troubled or needy students inexorably towards jail. At the same time, youth with anxiety disorders
       and depression go unrecognized. Dropout rates are as high as 40% among those enrolled in special education
       programs because of learning, attention or emotional problems.


© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                1                                          Exhibit 100
                                                                                                          childmind.org/2016report | 1
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 312 of 486
       Schools are by no means ignoring these issues. The results of the only nationally representative sample of
       adolescents in the United States revealed that schools can and do provide services for youth with attention
       and behavior problems that are more obvious to teachers and are more common in youth with learning
       problems. Federal mandates for evaluation and treatment of children with specific learning difficulties have
       also facilitated care for these children. In fact, young people with access to mental health services in school-
       based health centers are 10 times more likely to seek care for mental health or substance abuse than those
       who do not.4 But we do not yet have true parity between mental and physical health care, nor do robust mental
       health services in schools currently exist.

       Today, optimal models of care pair school-wide behavior and discipline systems with services using community
       partners for targeted help. In this report, we provide examples of interventions and approaches that are
       working to help children with specific disorders and to improve the mental health of all children in the school
       environment. These programs can work for children today and spur innovation that will help more children
       tomorrow through the sensible integration of universal approaches with individualized, focused attention from
       professionals partnering with educators in the school environment.

       N.B. Because this report does not generally cover clinical approaches to mental health care, interventions and outcomes
       are described using the common school-based language of symptoms and behaviors, not diagnoses.


Child Mental Health Disorders Are Common
The prevalence of mental health disorders among young people in this country approximates that of 		
adults, and their impact may be even greater in youth because these disorders strike during critical periods
of educational, emotional and social development.

       17.1 million young people have or have had a diagnosable psychiatric disorder.5 Put another way, one out of every
       five children in the US meets criteria for a major mental disorder.

                                                                      1 in 5




                                             20% of US children have a mental health disorder

       Fifty percent of mental health disorders begin before age 14 and 75% before age 24, affecting the learning and
       school experience for all children.




                                                    50%                                       75%


                               50% of disorders begin before age 14            75% of disorders begin before age 24




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                        2                                              Exhibit 100
                                                                                                                      childmind.org/2016report | 2
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 313 of 486
       These are disorders of childhood and adolescence that, if untreated, will have a marked effect on students’ ability
       to learn and function in the school environment. For instance:

       ▶▶ 75% of social phobia manifests by age 15

       ▶▶ 75% of separation anxiety disorder manifests by age 10

       ▶▶ 75% of oppositional defiant disorder manifests by age 14

       ▶▶ 75% of ADHD manifests by age 86

       Anxiety disorders such as social phobia can make students twice as likely to drop out or fail a grade;7 ADHD, mood and
       anxiety symptoms and disruptive behavior at age 6 predict math and reading achievement at age 17;8 and combinations
       of mental health disorders (including substance abuse) are predictors for low levels of lifetime educational attainment.9


Mental Health Impacts in Schools
Children with mental health and learning disorders face frequent discipline and school failure, which can lead
to problems later in life. These trajectories can be corrected, but only with recognition and intervention.
       Emotional and behavioral problems can lead to office discipline referrals, school avoidance, suspension and
       being left back. Mental health and learning disorders can also lead students to drop out of school entirely. The
       consequences of these school-related discipline problems down the road are serious: underemployment and
       unemployment, prison, and reduced quality of life.


Problems start early.
       ▶▶ Expulsions in prekindergarten are almost twice as common — 89% higher — when classrooms don’t
          have regular access to a psychiatrist or psychologist.10 Only 23% of pre-K programs nationwide have on-site
          psychiatrists/psychologists or scheduled visits.

       ▶▶ Being at risk for mental health problems in first grade leads to a 5% drop in academic performance 		
          in just two years.11


Students in special education are at high risk.
       ▶▶ More than 77,000 children in special education receive suspensions or expulsions for more than 10
          cumulative days in a year—including children with autism, anxiety and learning disorders.12

       ▶▶ Those suspended or expelled for more than 10 days include 5.7% of children with emotional disturbance and
          2.6% of students with “other health impairments” (OHI), like ADHD.

       ▶▶ In one study of special education students, the suspension/expulsion rate for students with emotional
          disturbances was 64%.13

       Despite the stereotype that all special education takes place in separate or “special” classrooms, students served
       under the Individuals with Disabilities Education Act (IDEA) are very much a part of “mainstream” education because
       of inclusionary policies that “push in” instead of “pull out.” Ninety-five percent of students served under IDEA attend
       regular schools, and 61.1% of them spend more than 80% of their time in “mainstream” or general classrooms.14




                                                95%                                      80%

                              95% of special education students        61.1% of them spend more than 80% of
                                   attend regular schools               their time in mainstream classrooms

© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                  3                                           Exhibit 100
                                                                                                             childmind.org/2016report | 3
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 314 of 486
       Mental health and learning disorders are tied to higher dropout rates. The dropout rate for all students is 7%; for
       students served under IDEA it is 21.1%; for the subset of students served under IDEA with emotional disturbance,
       the dropout rate climbs to 38.7%.




                        7%                                21.1%                                      38.7%


                     Total                        Dropout rate for special              Dropout rate for special education
                  dropout rate                      education students                 students with emotional disturbance

       27,985 children aged 14–21 with autism, emotional disturbance or other health impairments including ADHD
       drop out each year. And 45,846 students with specific learning disorders drop out each year as well.15

       Dropout leads to prison. High-school dropouts are 63 times more likely to be jailed than four-year college graduates.16




                                                                                              63x
                                                     1x



                         Compared to college graduates, high-school dropouts are 63 times more likely to be jailed

       70.4% of youth involved in the juvenile justice system meet criteria for a psychiatric diagnosis,17 and 68% of state
       prison inmates have not completed high school.18




                                                  70.4%                                       68%


                              70.4% of youth involved in the juvenile            68% of state prison inmates have
                               justice system have a mental illness                not completed high school

       Dropout leads to poor quality of life.

       ▶▶ Persons without a high-school education live 9.2 fewer years than persons who graduate from high school.19

       Higher prevalence of ADHD and LD exacerbates discipline problems.20

       ▶▶ States in regions with above-average rates of ADHD and LD (FL, District of Columbia) suspend children
          at twice the national average.

       ▶▶ States in regions with below-average rates of ADHD and LD (UT, WY, ID) suspend children at half 		
          the national average.21




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                             4                                       Exhibit 100
                                                                                                                    childmind.org/2016report | 4
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 315 of 486
Suspension and Zero Tolerance
All children face rising rates of suspension, especially minority children; the ill effects of harsh discipline
are not limited to children with a mental health diagnosis. But the “zero tolerance” focus on mandatory
punishment for certain behaviors targets children with impulse or emotion regulation control problems
often caused by mental health disorders.

       The use of out-of-school suspension nearly doubled, from 1.7 million in 1974 to 3.1 million in 2001.22

                                      1.7 million
                                                                                               3.1 million


                Annual suspensions in US public schools, 1974                  Annual suspensions in US public schools, 2001

       In the same period, enrollment in public elementary and secondary schools increased just 7.5%, from 44 million
       to 47.6 million.23

       One study found that 95% of out-of-school suspensions were for nonviolent, minor disruptions such as
       tardiness or disrespect.24

       A Texas study of one million students over the course of six school years found the following:

       ▶▶ 54% experienced at least one in-school suspension over the study period.

       ▶▶ 31% experienced an out-of-school suspension.

       ▶▶ 3% were state-mandated suspensions and expulsions.

       ▶▶ 97% of suspensions were discretionary, in response to conduct codes.

       Compared to their typical peers, suspended students were two times as likely to repeat a grade, and three times
       more likely to be in contact with the juvenile justice system within a year.25




                                                                 2x                                        3x

              Students without                     Suspended students are twice as       Suspended students are three times
                suspensions                            likely to repeat a grade         more likely to be in contact with the law

       These trends are compounded for minority children, particularly those with mental health and learning
       disorders. More than 25% of boys of color served under IDEA receive an out-of-school suspension.

       ▶▶ Black children make up 18% of preschool enrollment, but represent 48% of preschool children who have
          received more than one out-of- school suspension.



                                                                                                    48%
                                           18%
                           Preschool enrollment of black                             Preschool suspension rate of black
                           children as percentage of total                             children as percentage of total


© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                         5                                         Exhibit 100
                                                                                                                  childmind.org/2016report | 5
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 316 of 486
       ▶▶ Although black students represent 16% of student enrollment, they represent 27% of students referred to law
          enforcement and 31% of students subjected to a school-related arrest.26



                                                                         27%                                        31%
                        16%
          School enrollment of black                        Law enforcement contact rate of           School-related arrest rate of black
        children as percentage of total                   black children as percentage of total         children as percentage of total



What Can We Do?
Given the prevalence of mental health issues in school, it makes sense to focus prevention and intervention
efforts there. The emerging research on clinical mental health services in school is promising.

       ▶▶ Access to mental health services in school-based health centers leads to a tenfold increase in treatment for
          mental health or substance abuse.27

       ▶▶ Expulsions in prekindergarten are reduced by more than 47% when classrooms have regular access 		
          to a psychiatrist or psychologist.28




                                                                        47%


                                  Reduction in preschool expulsions with access to mental health professional

       However, a dedicated mental health presence in school-based health centers has not yet become a reality on a
       national scale. A critical shortage of mental health professionals like child and adolescent psychiatrists and clinical
       child psychologists translates to a knowledge gap in schools concerning how to best manage and mitigate mental
       health disorders. There are approximately 8,300 practicing child psychiatrists in the United States; the estimated
       number needed to satisfy demand is 12,600.29, 30




                                                                                                  12,600
                                                         8,300


                                        Number of child psychiatrists                      Estimated demand

       Today, schools rely on referrals, community partnerships and universal prevention programs to address the
       demonstrated need and decrease risk for poor outcomes.

       In the following section we look at promising interventions at various levels that help children to stay in school
       and improve mental health, both generally and in terms of specific disorders and symptoms. In their own way,
       each of the following examples of school-based interventions can address one of the persistent problems and
       poor outcomes described in the previous section. If educators, policymakers, parents and mental health
       professionals come together to advocate for sensible integration of these approaches, mental health
       promotion in school may provide a stunning return on investment.


© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                           6                                          Exhibit 100
                                                                                                                     childmind.org/2016report | 6
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 317 of 486
Prevention and Early Intervention
Intervening early in school helps prevent behavioral issues from developing into problems that lead to
suspension, expulsion and dropping out. Enlisting parents and teachers can make these interventions more
effective—and prevention approaches can be effective at various developmental stages, as indicated below.

Infancy and Early Childhood

       The Incredible Years is a widely disseminated program engaging teachers, parents and children to reduce
       disruptive behavior disorders, violence and delinquency. It has been used with general populations and
       adapted for children with early onset conduct problems and other risk factors, including socioeconomic status
       and other mental health disorders. The program is designed to train parents and teachers to help children from
       birth through school age.

       Studies show robust positive effects of the intervention for decreasing disruptive behavior and increasing prosocial
       behavior. A meta-analysis of research studies reported a 15.5% improvement across domains of behavior31 for
       children whose families and school communities participated in the Incredible Years prevention program.


Childhood

       Teacher-Child Interaction Training (TCIT) is a classroom intervention for children aged 3–7, based on an
       individualized treatment for disruptive behavior and family conflict called Parent-Child Interaction Therapy (PCIT).

       One study showed that after teacher training and coaching, positive teacher behavior improved more than 100%, from
       9% of interactions to 20% of interactions. Focused positive encouragement — “labeled praise” — increased fivefold.32




                                                                                       20%
                                                     9%

                            Positive teacher behavior without training   Positive teacher behavior with TCIT

       Another study showed significant improvement in ratings of resilience and behavioral control.33

       One assumption behind TCIT is that by improving the classroom environment, teachers will have more time and
       attention for teaching and encouraging each child, and young students will experience more of the benefits of
       focused early education and fewer of the distractions and ill effects of problematic behavior and disruption.

       The Good Behavior Game (GBG) is a classroom-based behavioral management program shown to have long-
       lasting effects in preventing later poor outcomes. In a study, first and second graders in GBG classrooms were
       divided into teams that “compete” for rewards by adhering to teacher-defined rules for behavior. All teams can
       win by keeping the number of infractions down. The goal of the intervention is to encourage a positive learning
       environment and healthy social communication.34




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                     7                                          Exhibit 100
                                                                                                               childmind.org/2016report | 7
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 318 of 486
       GBG is effective in reducing problem behaviors in the classroom, and it also has significant effects many years
       later. A follow-up study of children in GBG classrooms when they reached the age of 19–21 found significantly
       lower rates of drug and alcohol use disorders, regular smoking, antisocial personality disorder, delinquency and
       incarceration for violent crimes and suicide thoughts.

       Young adult outcomes for children in the GBG group showed a 50% reduction in risk of drug abuse or
       dependence; a 35% risk reduction for alcohol abuse or dependence; a 59% decreased risk for regular smoking; and
       a 32% reduction in risk of developing antisocial personality disorder.35




              50%                                        35%                      59%                          32%


  Risk reduction for drug                  Risk reduction for alcohol       Risk reduction for    Risk reduction for developing
   abuse or dependence                       abuse or dependence             regular smoking      antisocial personality disorder

Middle Childhood and Early Adolescence

       Daily Report Card (DRC) is another evidence-based behavior modification program developed for children with
       disruptive behavior disorders including ADHD. The DRC intervention works as a collaboration between school
       and home, and is constructed to address and reward progress related to problem behaviors identified in a child’s
       individualized education plan (IEP). Each DRC intervention is unique to the child and to the relationship between
       child, teacher and parents.

       One study showed that children aged 6–12 with ADHD participating in the DRC intervention were:

       ▶▶ Twice as likely to be rated as unimpaired at the end of the study when compared to the control group.36




Universal Programs and Screening
One of the most important components of early intervention for behavioral and emotional health concerns
is early identification. School is the ideal place for this.

       Chile has a widespread universal intervention plan for mental health in its schools, called Skills for Life. It begins
       in first grade with:

       ▶▶ Screening using instruments like the TOCA-R and a clinical scale called the Pediatric Symptom Checklist.

       ▶▶ Students identified at risk in first grade receive an intervention in second grade in the form of workshops
          administered by trained bachelor’s-level psychologists.


Skills for Life:
       ▶▶ Is in 20% of Chilean schools

       ▶▶ Has screened over 1 million students in 10 years

       ▶▶ Identifies as at-risk, and provides support to, 16.4% of first-grade students




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                        8                                   Exhibit 100
                                                                                                           childmind.org/2016report | 8
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 319 of 486
       Students who complete the intervention workshops, compared with those who did not, are less likely to remain
       at risk, less likely to be held back after third grade and less likely to have poor attendance.37




                        16%                                      32%                                 34%


         Reduction in “at risk” scores                   Decrease in children held        Decrease in poor attendance
               on the TOCA-R                              back after third grade                 in third grade


Why Screen?

       Many mental health studies of schoolchildren rely on broader teacher reports of behavior and functioning.
       One of these scales, the Teacher Observation of Classroom Adaptation–Revised (TOCA-R), is used to assess
       interventions addressing:

       ▶▶ Aggressive and disruptive behaviors

       ▶▶ Concentration problems

       ▶▶ Prosocial behaviors

       ▶▶ Emotion regulation38

       Studies have shown that TOCA-R scores may predict later poor outcomes like school dropout, unemployment and
       mental health disorders, alerting professionals that early intervention may be warranted. It must be noted
       that large-scale screening often results in “false positive” assessments of risk; effective programs must follow
       screening with more sensitive appraisals of an individual child.


Social-Emotional Learning Approaches
In addition to prevention, screening and individual interventions, researchers are looking at the effects of
entire curricula that reinforce good citizenship and behavior. Big-picture changes can be the ideal backdrop
for individual improvement.

       An emerging approach to encouraging positive mental health and behavior in young people is to adopt social and
       emotional learning (SEL) curricula in schools. A wide variety of models and interventions have been developed to
       explicitly teach these skills and decrease problems in emotional regulation and interpersonal interactions.

       A meta-analysis of 213 studies including more than 270,000 students suggests that SEL programs and
       interventions have a broad positive effect. Students in SEL programs showed:39

       ▶▶ 22% improvement in SEL skills

       ▶▶ 10% increase in “positive social behaviors”

       ▶▶ 10% decrease in “emotional distress”

       ▶▶ 11% improvement in academic performance




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                    9                                  Exhibit 100
                                                                                                      childmind.org/2016report | 9
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 320 of 486
                                                 1 in 5




                                                 More than 20% improvement in social and emotional skills

       The Promoting Alternative Thinking Strategies Curriculum (PATHS) is administered by Head Start teachers
       over the course of nine months. Like other SEL interventions, it is based on explicit instruction in SEL curricula.
       Teachers rate children who have completed PATHS as:

       ▶▶ more cooperative

       ▶▶ more emotionally aware

       ▶▶ more interpersonally skilled40

       The intervention shows:
       ▶▶ Significant increase in emotional vocabulary

       ▶▶ Reduction in false attribution of negative emotions

       Like other universal interventions, it has not been shown to have a significant effect on more clinical symptoms
       like lack of inhibitory control or attention deficit.




Restorative Justice
To reduce the negative effects of disciplinary action, some programs work explicitly to bring down the
number of suspensions and expulsions—and replace them with more constructive responses.

       Restorative Discipline/Justice includes strategies to both prevent children from breaking the rules and intervene
       after an infraction has occurred. Some elements are focused on reducing the likelihood of student rule breaking
       (proactive circles where students and teachers talk about their feelings and expectations) and others on
       intervening afterwards (e.g., restorative conferences where the parties talk about what happened). In all cases
       the focus is on avoiding punishment for the sake of punishment.

       In a district implementing restorative approaches over a period of six years, the suspension rate fell for students
       of all races and ethnicities. The reduction was 47% for all students; 41% for black students; 53% for Latino
       students; and 61% for white students.41




              47%                                        41%                         53%                         61%


          All students                            Black students                Latino students             White students




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                        10                                    Exhibit 100
                                                                                                            childmind.org/2016report | 10
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 321 of 486
Multi-Tiered Systems of Support
We already have programs in many schools that integrate concepts of SEL and restorative justice.
These programs are showing positive results; the next step is to integrate them more fully with
individualized interventions.

       Positive behavioral interventions and supports (PBIS) is a large-scale behavioral intervention in widespread
       use in schools in the United States. It is intended to effect systemic change in school discipline and behavioral
       outcomes through training, reporting and constant feedback.

       PBIS is an example of a “multi-tiered system of supports” (MTSS) or “response to intervention” (RTI) model. All
       students and classrooms receive a “universal intervention” aimed at improving academic success, discipline and
       school functioning through a set of positive behavioral expectations.42

       At the second “tier,” students identified as “at risk” receive more targeted interventions with the expectation that
       with support they will move back to tier one.

       At the third tier, students with significant academic, behavioral or emotional problems receive individualized
       and evidence-based interventions designed with the aid of individualized evaluation.

       PBIS is intended to provide support in mainstream settings to reduce the need for special education. The
       universal, “tier one” application of PBIS is called “School-wide PBIS,” or SWPBIS, and is in place in approximately
       17,000 US schools.43




                                                                            17%


                                                    PBIS is established in 17,000 US schools, or 17%

       A four-year randomized controlled trial looked at 12,334 children in 37 schools. Children in PBIS schools
       were 33% less likely to receive an office discipline report (ODR),44 and suspended 10% less often than children 		
       in comparison schools.45




                                                                            33%


                                                         Reduction in office discipline reports (33%)

       The universal school-wide intervention has small but significant positive effects on:

       ▶▶ Disruptive behaviors

       ▶▶ Concentration problems

       ▶▶ Emotion regulation

       ▶▶ Prosocial behavior




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                            11                             Exhibit 100
                                                                                                         childmind.org/2016report | 11
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 322 of 486
Targeted Interventions
Interventions that address specific concerns in specific populations of children are vital to mental health
efforts in schools. Community partnerships have proven invaluable to many programs.

       Aside from one-on-one mental health care from an office-based professional, clinicians have begun to develop
       school-based mental health interventions that leverage the environment to deliver care.

       Below are two examples, one focused on aggression and the other on traumatic stress.

       Second Step is an evidence-based prevention program for 4– to 14-year-olds that addresses impulsive and
       aggressive behavior, promotes anger management, and teaches problem-solving skills.

       A study of 790 students showed that teacher and parent reports were not affected by the intervention—a
       common problem in school-based trials of behavioral approaches. But behavior observations by professional
       observers indicated significant decreases in physical aggression and increases in prosocial behavior.46

       Analysis of the program in 3,616 middle school students showed a 42% decrease in physical aggression47 and a
       20% decrease of bullying in special education environments.48




                                      42%                                                   20%


         Decrease in physical aggression with Second Step             Decrease in bullying in special ed with Second Step

       Cognitive Behavioral Intervention for Trauma in Schools (CBITS) is an evidence-based intervention for
       children with symptoms of post-traumatic stress disorder (PTSD). Children are identified by experienced school
       personnel and treated by a trained professional working with the school.

       PTSD is a significant problem in young people, particularly in the poor urban environments CBITS was
       developed to serve.

       ▶▶ Lifetime PTSD in children 14–18: 5%49

       CBITS is a novel group intervention that lasts for 12 sessions (10 group and 2 individual) and can be delivered
       by school-based mental health personnel. A study of 126 students with PTSD and depression symptoms
       showed that, compared to no intervention, 86% reported less severe PTSD symptoms and 67% reported
       less severe depression symptoms.50




                                      86%                                                   67%



                      Reduction in PTSD symptoms                              Reduction in depression symptoms




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                             12                                          Exhibit 100
                                                                                                       childmind.org/2016report | 12
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 323 of 486
Conclusions
Despite the best efforts of so many devoted educators, children who struggle with mental health and
learning disorders still face an array of serious challenges and obstacles in school. Most schools today are ill
equipped to evaluate and provide or refer for treatment, and we face major problems with the way we mete
out discipline and promote the school-to-prison pipeline. Nevertheless, there is a silver lining for a nation
that has a history of advocating for children who face barriers to learning and where there is a general
consensus regarding the need to allocate more resources among the political and educational communities.
The tools to improve the school environment for all children are being developed, and our task is to bring
these promising, evidence-based approaches to more schools across the nation.

       Mental health in school means many things — from social-emotional competency to an atmosphere of respect
       to supports for children with learning disorders, ADHD, PTSD and more. The landscape of “mental health in
       schools” is fractured, but these different areas of concern mirror all the things Americans want school to do for
       their children. In the words of Robert Balfanz, the education reformer and director of the Everybody Graduates
       Center, the ideal is “to be able to say to any child, in any part of the United States, ‘Your schools will educate you,
       challenge you, care for you, support you, and graduate you ready to succeed in the world.’”

       Schools have already made the effort to accommodate and encourage children facing different hurdles to learning
       and success: physical handicaps, for instance. The education reform movement in the United States has made
       great strides in transforming curricula and other aspects of the educational system. Social, emotional and
       behavioral health is the necessary next step for building better schools to nurture healthy brains and happy
       children. Now it is time for schools to make a change for children struggling with mental health disorders.

       Schools must continue to innovate and integrate approaches to school-based mental health — bringing the
       systemic focus of programs like PBIS into closer alignment with intensive individualized interventions while
       encouraging developmental awareness through early screening and progress monitoring. Schools must become
       the prime driver behind improving the mental health of America’s children. But to do this, evidence-based
       practices must be adopted at a large scale, and partnerships between educators and mental health professionals
       from the policy level on down to the individual child must be encouraged.

       Imagine the differences our schools could make for children if they supported programs like these, and if they
       were equipped with the information they need to truly assess what is wrong and how to make it right. At last, we
       might have created a mental health safety net for all.




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                13                                            Exhibit 100
                                                                                                            childmind.org/2016report | 13
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 324 of 486
Sources
1.   Merikangas, K.R., He, J., Burstein, M., Swanson, S.A., Avenevoli, S., Cui, L., Benjet, C., Georgiades, K., Swendsen, J. (2010). Lifetime
     Prevalence of Mental Disorders in US Adolescents: Results from the National Comorbidity Study-Adolescent Supplement (NCS-A).
     Journal of the American Academy of Child and Adolescent Psychiatry. 49(10): 980-989. doi: 10.1016/j.jaac.2010.05.017
2. U.S. Department of Education, National Center for Education Statistics. (2015). Digest of Education Statistics. Retrieved from: https://
   nces.ed.gov/fastfacts/display.asp?id=65
3.   Child Mind Institute. 2015 Children’s Mental Health Report. Retrieved from http://www.speakupforkids.org/report.html
4. Kaplan D.W., Calonge B.N., Guernsey B.P., Hanrahan M.B. (1998). Managed care and school-based health centers: Use of health
   services. Archives of Pediatrics and Adolescent Medicine. 152: 25–33.
5.   Child Mind Institute. 2015 Children’s Mental Health Report. Retrieved from http://www.speakupforkids.org/report.html
6.   Kessler R.C., Berglund P., Demler O., Jin R., Merikangas K.R., Walters E.E. Lifetime Prevalence and Age-of-Onset Distributions of DSM-
     IV Disorders in the National Comorbidity Survey Replication. Arch Gen Psychiatry. 2005;62(6):593-602. doi:10.1001/archpsyc.62.6.593.
7.    Stein, M.B.; Kean, Y.M. (2000). Disability and quality of life in social phobia: epidemiologic findings. American Journal of Psychiatry.
     157(10): 1606-1613. doi: 10.1176/appi.ajp.157.10.1606
8. Breslau, J., Miller, E., Breslau, N., Bohnert, K., Lucia, V., & Schweitzer, J. (2009). The Impact of Early Behavior Disturbances on
   Academic Achievement in High School. Pediatrics, 123(6), 1472–1476. http://doi.org/10.1542/peds.2008-1406
9. McLeod, J. D., Uemura, R., & Rohrman, S. (2012). Adolescent Mental Health, Behavior Problems, and Academic Achievement. Journal of
   Health and Social Behavior, 53(4), 482–497. http://doi.org/10.1177/0022146512462888
10. Gilliam, W.S. (2005). Prekindergarteners Left Behind: Expulsion Rates in State Prekindergarten Systems. Yale University Child Study Center.
    Retrieved from: http://ziglercenter.yale.edu/publications/National%20Prek%20Study_expulsion_tcm350-34774_tcm350-284-32.pdf
11. Murphy, J.M., Guzmán, J., McCarthy, A.E., Squicciarini, A.M., George, M., Canenguez, K.M., Dunn, E.C., Baer, L., Simonsohn, A.,
    Smoller, J.W., Jellinek, M.S. (2014). Mental health predicts better academic outcomes: A longitudinal study of elementary school
    students in Chile. Child Psychiatry and Human Development. 46(2), 245–256. doi:10.1007/s10578-014-0464-4
12. U.S. Department of Education (2014). 36th Annual Report to Congress on the Implementation of the Individuals with Disabilities
    Education Act. Retrieved from: http://www.ed.gov/about/reports/annual/osep
13. Blackorby, J., Wagner, M., Levine, P., Newman, L., Marder, C., Cameto, R., Huang, T., and Sanford, C. (2004). Special Education
    Elementary Longitudinal Study (SEELS) Overview, Wave 1 and Wave 2. SRI International. Retrieved January 14, 2016, from: http://
    www.seels.net/designdocs/w1w2/SEELS_W1W2_complete_report.pdf
14. National Center for Education Statistics. (2011). Retrieved from https://nces.ed.gov/fastfacts/display.asp?id=59
15. National Center for Education Statistics. Digest of Education Statistics. Retrieved January 14, 2016, from: nces.ed.gov/programs/digest/
    d13/tables/dt13_219.90.asp
16. Sum, A., Khatiwada, I., & McLaughlin, J. (2009). Joblessness and jailing for high school dropouts and the high cost for taxpayers.
    Center for Labor Market Studies, Northeastern University. Retrieved from: http://www.northeastern.edu/clms/wp-content/uploads/
    The_Consequences_of_Dropping_Out_of_High_School.pdf. Sum et al’s estimate is based on an analysis of the US Census Bureau’s
    American Community Survey results from 2006 and 2007.
17. Shufelt, J. & Cocozza, J. (2006). Youth with mental health disorders in the juvenile justice system: Results from a multi-state
    prevalence survey. Prepared by: National Center for Mental Health and Juvenile Justice. Retrieved from: http://www.ncmhjj.com/
    youth-with-mental-health-disorders-in-the-juvenile-justice-system-results-from-a-multi-state-prevalence-study/
18. Wong, M.D., Shapiro, M.F., Boscardin, W.J., Ettner, S.L. (2002). Contribution of major diseases to disparities in mortality. New England
    Journal of Medicine. 347:1585-1592. doi: 10.1056/NEJMsa012979
19. Mitchell D. Wong, M.D., Ph.D., Martin F. Shapiro, M.D., Ph.D., W. John Boscardin, Ph.D., and Susan L. Ettner, Ph.D. N Engl J Med 2002;
    347:1585-1592. doi: 10.1056/NEJMsa012979
20. CDC Health Data Interactive. Retrieved from http://205.207.175.93/HDI/TableViewer/tableView.aspx
21. US Department of Education Office for Civil Rights. Civil Rights Data Collection: Data Snapshot (School Discipline). (2014). Retrieved
    from http://www2.ed.gov/about/offices/list/ocr/docs/crdc-discipline-snapshot.pdf
22. Wald and Losen.
23. National Center for Education Statistics. (2011). Retrieved from https://nces.ed.gov/programs/digest/d13/tables/dt13_105.30.asp
24. US Department of Education. (2014) Guiding Principles: A Resource Guide for Improving School Climate and Discipline. Retrieved from
    http://www2.ed.gov/policy/gen/guid/school-discipline/guiding-principles.pdf
25. Council of State Governments Justice Center. (2011) Breaking School’s Rules. Retrieved from: https://csgjusticecenter.org/wp-content/
    uploads/2012/08/Breaking_Schools_Rules_Report_Final.pdf
26. US Department of Education Office for Civil Rights. Civil Rights Data Collection: Data Snapshot (School Discipline). (2014). Retrieved
    from http://www2.ed.gov/about/offices/list/ocr/docs/crdc-discipline-snapshot.pdf




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                      14                                               Exhibit 100
                                                                                                                     childmind.org/2016report | 14
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 325 of 486
27. Kaplan D.W., Calonge B.N., Guernsey B.P., Hanrahan M.B. (1998) Managed care and school-based health centers. Use of health services.
    Archives of Pediatrics and Adolescent Medicine. 152 :25– 33.
28. Gilliam, W.S. (2005). Prekindergarteners Left Behind: Expulsion Rates in State Prekindergarten Systems. Yale University Child Study Center.
    Retrieved from: http://ziglercenter.yale.edu/publications/National%20Prek%20Study_expulsion_tcm350-34774_tcm350-284-32.pdf
29. Association of American Medical Colleges (2014). 2014 Physician Specialty Data Book. Retrieved from: https://members.aamc.org/
    eweb/upload/14-086%20Specialty%20Databook%202014_711.pdf
30. Substance Abuse and Mental Health Services Administration (2013). Report to Congress on the Nation’s Substance Abuse and Mental
    Health Workforce Issues. Retrieved from: https://store.samhsa.gov/shin/content/PEP13-RTC-BHWORK/PEP13-RTC-BHWORK.pdf
31. Menting, A.T.A., de Castro, B.O., Matthys, W. (2013). Effectiveness of the Incredible Years parent training to modify disruptive and
    prosocial child behavior. Clinical Psychology Review. 33(8): 901-913. doi:10.1016/j.cpr.2013.07.006
32. Lyon, A.R., Gershenson, R.A., Farahman, F.K., Thaxter, P.J., Behling, S., Budd, K.S. (2009). Effectiveness of Teacher-Child Interaction
    Training (TCIT) in preschool setting. Behavior Modification. 33(6): 855-884. doi: 10.1177/0145445509344215
33. Budd, K.S., Garbacz, L.L., Carter, J.S. (2015). Collaborating with public school partners to implement Teacher-Child Interaction
    Training (TCIT) as universal prevention. School Mental Health. doi: 10.1007/s12310-015-9158-8
34. Kellam, S. G., Mackenzie, A. C. L., Brown, C. H., Poduska, J. M., Wang, W., Petras, H., & Wilcox, H. C. (2011). The Good Behavior Game
    and the Future of Prevention and Treatment. Addiction Science & Clinical Practice, 6(1), 73–84
35. Kellam, S. G., Brown, C. H., Poduska, J., Ialongo, N., Wang, W., Toyinbo, P., … Wilcox, H. C. (2008). Effects of a Universal Classroom
    Behavior Management Program in First and Second Grades on Young Adult Behavioral, Psychiatric, and Social Outcomes. Drug and
    Alcohol Dependence, 95(Suppl 1), S5–S28. doi: 10.1016/j.drugalcdep.2008.01.004
36. Fabiano, G.A., Vujnovic, R.K., Pelham, W.E., Waschbusch, D.A., Massetti, G.M., Pariseau, M.E., Naylor, J., Yu, J,, Robins, M., Carnefix,
    T., Greiner, A.R., Volker, M. (2010). Enhancing the effectiveness of special education programming for children with attention-deficit
    hyperactivity disorder using a Daily Report Card. School Psychology Review. 39(2): 219-239.
37. Guzmán, J., Kessler, R.C., Squicciarini, A.M., George, M., Baer, L., Canenguez, K.M., Abel, M.R., McCarthy, A., Jellinek, M.S., Murphy,
    J.M. (2015). Evidence for the effectiveness of a national school-based mental health program in Chile. Journal of the American Academy
    of Child and Adolescent Psychiatry, 54(10): 799-807. doi: 10.1016/j.jaac.2015.07.005.
38. Bradshaw, C.P., Waasdorp, T.E., & Leaf, P.J. (2012). Effects of school-wide positive behavioral interventions and supports on child
    behavior problems. Pediatrics, 130(5). doi: 10.1542/peds.2012-0243
39. Durlak, J. A., Weissberg, R. P., Dymnicki, A. B., Taylor, R. D. and Schellinger, K. B. (2011), The Impact of Enhancing Students’ Social and
    Emotional Learning: A Meta-Analysis of School-Based Universal Interventions. Child Development, 82: 405–432. doi: 10.1111/j.1467-
    8624.2010.01564.x
40. Domitrovich, C., Cortes, R., Greenberg, M. (2007). Improving young children’s social and emotional competence: A randomized trial of
    the Preschool “PATHS” curriculum. Journal of Primary Prevention, 28(2).
41. González, T. (2014). Socializing Schools: Addressing racial disparities in school discipline through restorative justice. In D. Losen (Ed.),
    Closing the school discipline gap. New York, NY: Teachers College Press.
42. OSEP Technical Assistance Center. SWPBIS for Beginners. Retrieved January 20, 2016, from: http://www.pbis.org/school/		
    swpbis-for-beginners
43. George, H.P. (2012). National PBIS landscape. Retrieved from: www.pbis.org/common/cms/files/pbisresources/6_National_Landscape.pdf
44. Bradshaw, C.P., Waasdorp, T.E., & Leaf, P.J. (2012). Effects of school-wide positive behavioral interventions and supports on child
    behavior problems. Pediatrics, 130(5). doi: 10.1542/peds.2012-0243
45. Bradshaw, C.P., Mitchell, M. M., & Leaf, P.J. (2010). Examining the Effects of Schoolwide Positive Behavioral Interventions and
    Supports on Student Outcomes: Results From a Randomized Controlled Effectiveness Trial in Elementary Schools. Journal of Positive
    Behavior Interventions 12: 133. doi: 10.1177/1098300709334798
46. Grossman, D.C., Neckerman, H.J., Koepsell, T.D., Liu, P.Y., Asher, K.N., Beland, K., Frey, K., & Rivara, F.P. (1997). Effectiveness of
    a violence prevention curriculum among children in elementary school. A randomized controlled trial. JAMA. 277(20): 1605-11.
    doi:10.1001/jama.1997.03540440039030
47. Espelage, D.L., Low, S., Polanin, J.R., Brown, E.C. (2013). Impact of a middle school program to reduce aggression, victimization, and
    sexual violence. Journal of Adolescent Health. 53(2): 180-186. doi: 10.1016/j.jadohealth.2013.02.021
48. Espelage, D.L., Polanin, J.R., & Rose, C.A. (2015). Social-emotional learning program to reduce bullying, fighting, and victimization
    among middle school students with disabilities. Remedial and Special Education, doi: 10.1177/0741932514564564
49. Merikangas, K., Hep, J., Burstein, M., Swanson, S., Avenevoli, S., Cui, L., Benejet, C…Swendsen, J. (2010). Lifetime prevalence of mental
    disorders in U.S. adolescents: results from the National Comorbidity Survey Replication—Adolescent Supplement (NCS-A). Journal of
    American Academy of Child and Adolescent Psychiatry. 49(10): 980-989. doi: 10.1016/j.jaac.2010.05.017
50. Stein, B.D., Jaycox, L.H., Kataoka, S.H., Wong, M., Tu, W., Elliott, M.N., & Fink, A. (2003). A mental health intervention for
    schoolchildren exposed to violence: a randomized controlled trial. JAMA, 290(5): 603-11. doi: 10. 1001/jama.290.5.603




© 2016 Child Mind Institute, Inc. All rights reserved.
                                                                      15                                                Exhibit 100
                                                                                                                      childmind.org/2016report | 15
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 326 of 486




   EXHIBIT 101
Child Mental Health | CDC                                                                                        7/1/20, 3:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 327 of 486




    Children’s Mental Health

  Improving Children’s Behavioral Health
  Learn what CDC is doing about gaps in behavioral
  treatment for children.

  It is estimated that as many as 1 out of 5 children
  experience a mental disorder in a given year, and an
  estimated $247 billion is spent each year on treatment and
  management of childhood mental disorders. Because of
  their impact on children, families, and communities,
  children’s mental disorders are an important public health
  issue.


  The Centers for Disease Control and Prevention (CDC) joins
  the Substance Abuse and Mental Health Services
  Administration (SAMHSA) ! , along with other agencies, in learning more about strategies for integrating behavioral
  health with primary health care, child welfare, and education.


  Childhood mental disorders
  The term childhood mental disorder means all mental disorders that can be diagnosed and begin in childhood. Mental
  disorders among children are described as serious changes in the way children typically learn, behave, or handle their
  emotions. Some examples of childhood mental and behavioral disorders are:

        Attention-deﬁcit/hyperactivity disorder (ADHD)
        Behavior disorders
        Anxiety and Depression
        Substance use disorders !
        Tourette syndrome

  Learn about CDC’s research on children’s mental health.


  ADHD and behavioral health
  CDC collaborates with partners to learn more about children’s mental health, understand the causes of mental disorders,
  and ﬁnd and promote eﬀective prevention and intervention strategies. ADHD is one of the most common
  neurobehavioral disorders of childhood. Behavioral therapy is an important form of treatment for children with ADHD.



https://www.cdc.gov/childrensmentalhealth/features/child-mental-health.html                                          Page 1 of 3

                                                                              1                     Exhibit 101
Child Mental Health | CDC                                                                                         7/1/20, 3:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 328 of 486
  Experts recommend that preschool children (4-5 years of age) with ADHD should receive behavioral therapy as the ﬁrst
  line of treatment. Once children reach school age (6-17 years of age), behavioral treatment is recommended in
  combination with medication. Parent training in behavior management is a good treatment option. Read about ADHD
  treatment.


  Gaps in recommended treatment for ADHD
  To ﬁnd out what kind of treatments children are receiving for ADHD, CDC researchers looked at data from a national
  sample of children with special health care needs collected in 2009-10 and found that most children with ADHD received
  either medication treatment or behavioral therapy; however, many were not receiving treatment as outlined in the best
  practice guidelines released in 2011 by the American Academy of Pediatrics (AAP).

        Less than 1 in 3 children with ADHD received both medication treatment and behavioral therapy, which is now the
        preferred treatment approach for children ages 6 and older.
        Only half of preschoolers (4-5 years of age) with ADHD received behavioral therapy, which is now the recommended
        ﬁrst-line treatment for this group.
        About half of preschoolers with ADHD were taking medication for ADHD, and about 1 in 4 were treated only with
        medication .

  This information described clinical practice at the time that the guidelines were published.

  It provided a greater understanding of the patterns and gaps in the treatment of ADHD and what more may need to be
  done to improve the quality of care for children with ADHD. Read more about this study.


  Closing the gap
  CDC works with partners to learn more about any gaps in eﬀective treatment for ADHD. CDC is working to understand
  the barriers that families may face when seeking behavioral treatment, and those that healthcare professionals may
  encounter when providing behavioral treatments or referrals. Understanding these barriers for children with ADHD will
  also provide insight into the barriers to eﬀective behavioral treatment for children with other mental disorders.

        Future research and policy evaluation can help us better understand what factors and strategies increase rates of
        use of behavior therapy.
        Parents should be aware that there are recommendations for behavioral treatment for children of speciﬁc ages, and
        that they should seek care from an experienced provider.
        Clinicians should be aware of eﬀective behavioral treatments and resources in their community, so that they can
        refer children for behavior therapy as recommended by the American Academy of Pediatrics and the American
        Academy of Child and Adolescent Psychiatry.

  Increasing rates of behavior therapy would increase the alignment of current and best practice, and improve the quality
  of care for children.


  Tourette syndrome and behavioral health


https://www.cdc.gov/childrensmentalhealth/features/child-mental-health.html                                           Page 2 of 3

                                                                              2                      Exhibit 101
Child Mental Health | CDC                                                                                                                  7/1/20, 3:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 329 of 486
  Tourette syndrome is a childhood neurobehavioral disorder which causes people to have tics. Children with Tourette
  commonly have mental disorders that occur along with Tourette, including ADHD and obsessive-compulsive disorder. In
  the past, medication was the only real treatment option for children and adults with Tourette. Now there is a treatment
  option that does not use medication, called Comprehensive Behavioral Intervention for Tics, or CBIT. CDC has partnered
  with the Tourette Association of America to provide CBIT training for health professionals, and educational programs
  about CBIT for those who have Tourette and their families.


  Mental health across the lifespan and across the globe
  In addition to eﬀorts focused on children, CDC also works on mental health issues among U.S adults, as well as among
  people in other countries. These activities focus on:

        health related quality of life,
        mental illness and chronic disease,
        violence prevention,
        disaster and environmental mental health,
        women’s mental health before, during, and after pregnancy,
        mental health promotion and prevention of mental illness in the community.

  Read more about CDC’s work on mental health here.



  Glossary
  Behavioral health describes the connection between a person’s behaviors and the health and well-being of the body
  and mind.

  Mental disorders include emotional or psychiatric disorders (such as manic-depression, obsessive-compulsive disorder,
  and schizophrenia) or behavior disorders (such as ADHD and oppositional-deﬁant disorder).

  Neurobehavioral means the way the brain aﬀects emotion, behavior, and learning.

  Tics are sudden twitches, movements, or sounds that people do repeatedly. People who have tics cannot stop their body
  from doing these things like blinking over and over again or making grunting sounds without meaning to.

     More Information

         CDC Children’s Mental Health
         CDC Mental Health
         CDC ADHD
         CDC Tourette Syndrome


                                                                                                                     Page last reviewed: March 30, 2020
                            Content source: ​National Center on Birth Defects and Developmental Disabilities, Centers for Disease Control and Prevention




https://www.cdc.gov/childrensmentalhealth/features/child-mental-health.html                                                                    Page 3 of 3

                                                                              3                                             Exhibit 101
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 330 of 486




   EXHIBIT 102
               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 331 of 486
                                                                             Original Research
                                                                                                                                               published: 19 January 2017
                                                                                                                                            doi: 10.3389/fpsyt.2017.00003




                                                Temporal association of certain
                                                neuropsychiatric Disorders
                                                Following Vaccination of
                                                children and adolescents:
                                                a Pilot case–control study
                                                Douglas L. Leslie1*, Robert A. Kobre2, Brian J. Richmand2, Selin Aktan Guloksuz2 and
                                                James F. Leckman2*
                                                1
                                                  Department of Public Health Sciences, Pennsylvania State University College of Medicine, Hershey, PA, USA, 2 Yale Child
                                                Study Center, Yale University School of Medicine, New Haven, CT, USA


                          Edited by:
                                                Background: Although the association of the measles, mumps, and rubella vaccine
                     Ashok Mysore,
 St. John’s Medical College Hospital,           with autism spectrum disorder has been convincingly disproven, the onset of certain
                               India            brain-related autoimmune and inflammatory disorders has been found to be temporally
                     Reviewed by:               associated with the antecedent administration of various vaccines. This study examines
                 Rajshekhar Bipeta,
Gandhi Medical College and Hospital,
                                                whether antecedent vaccinations are associated with increased incidence of obsessive–
                                India           compulsive disorder (OCD), anorexia nervosa (AN), anxiety disorder, chronic tic disorder,
      Om Sai Ramesh Vallamkonda,                attention deficit hyperactivity disorder, major depressive disorder, and bipolar disorder in
Lady Hardinge Medical College, India
                Maria Loretta Lewin,            a national sample of privately insured children.
    St. John’s Medical College, India
                                                Methods: Using claims data, we compared the prior year’s occurrence of vaccinations
                 *Correspondence:
                     Douglas L. Leslie          in children and adolescents aged 6–15 years with the above neuropsychiatric disorders
                dleslie@phs.psu.edu;            that were newly diagnosed between January 2002 and December 2007, as well as two
                   James F. Leckman
                                                control conditions, broken bones and open wounds. Subjects were matched with con-
             james.leckman@yale.edu
                                                trols according to age, gender, geographical area, and seasonality. Conditional logistic
                   Specialty section:           regression models were used to determine the association of prior vaccinations with
   This article was submitted to Child          each condition.
           and Adolescent Psychiatry,
                a section of the journal        results: Subjects with newly diagnosed AN were more likely than controls to have
                 Frontiers in Psychiatry
                                                had any vaccination in the previous 3 months [hazard ratio (HR) 1.80, 95% confidence
         Received: 19 August 2016
        Accepted: 04 January 2017
                                                interval 1.21–2.68]. Influenza vaccinations during the prior 3, 6, and 12 months were also
        Published: 19 January 2017              associated with incident diagnoses of AN, OCD, and an anxiety disorder. Several other
                            Citation:           associations were also significant with HRs greater than 1.40 (hepatitis A with OCD and
 Leslie DL, Kobre RA, Richmand BJ,
                                                AN; hepatitis B with AN; and meningitis with AN and chronic tic disorder).
  Aktan Guloksuz S and Leckman JF
      (2017) Temporal Association of
                                                conclusion: This pilot epidemiologic analysis implies that the onset of some neuro-
  Certain Neuropsychiatric Disorders
Following Vaccination of Children and           psychiatric disorders may be temporally related to prior vaccinations in a subset of
   Adolescents: A Pilot Case–Control            individuals. These findings warrant further investigation, but do not prove a causal role
                                Study.
                Front. Psychiatry 8:3.
                                                of antecedent infections or vaccinations in the pathoetiology of these conditions. Given
      doi: 10.3389/fpsyt.2017.00003             the modest magnitude of these findings in contrast to the clear public health benefits of


Frontiers in Psychiatry | www.frontiersin.org                                          1                                               January 2017 | Volume 8 | Article 3
                                                                                      1                                                          Exhibit 102
Leslie et al.   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 332Incidence
                                                                               of 486  after Vaccination



                                                the timely administration of vaccines in preventing mortality and morbidity in childhood
                                                infectious diseases, we encourage families to maintain vaccination schedules according
                                                to CDC guidelines.
                                                Keywords: anorexia nervosa, obsessive–compulsive disorder, anxiety disorder, tic disorder, vaccination, influenza,
                                                meningococcus




INTRODUCTION                                                                            MATERIALS AND METHODS
There is a considerable body of scientific evidence indicating                          Data were obtained from the MarketScan® Commercial Claims
that the immune system plays a key role in normal brain devel-                          and Encounters database, which is constructed and maintained
opment and in the pathobiology of several neuropsychiatric                              by Truven Health Analytics. Data from 2002 to 2007 were used
disorders (1). These include obsessive–compulsive disorder                              for the study. MarketScan consists of de-identified reimbursed
(OCD) (2, 3), anorexia nervosa (AN) (4), tic disorders (5),                             health-care claims for employees, retirees, and their dependents
attention deficit hyperactivity disorder (ADHD) (6), major                              of over 250 medium and large employers and health plans.
depressive disorder (7), and bipolar disorder (8). The precise                          Hence, individuals included in the database are covered under
role immune mechanisms play in these disorders remains to                               private insurance plans; no Medicaid or Medicare data are
be determined.                                                                          included. The database includes claims information describing
    In light of the role of the immune system in these central                          the health-care experiences for approximately 56 million covered
nervous system (CNS) conditions, the impact of vaccines                                 lives per year. The database is divided into subsections, including
on childhood-onset neuropsychiatric diseases had been                                   inpatient claims, outpatient claims, outpatient prescription drug
considered and was mainly addressed with regards to the                                 claims, and enrollment information. Claims data in each of the
administration of the measles, mumps, and rubella (MMR)                                 subsections contain a unique patient identifier and information
vaccine (and its various components) and the subsequent                                 on patient age, gender, geographic location (including state and
development of autism spectrum disorder (ASD). Although                                 three-digit zip code), and type of health plan.
the controversy over MMR vaccination and ASD still exists                                   The inpatient and outpatient services subsections of the
for some members of the public, this association has been                               MarketScan database contain information on all services per-
convincingly disproven (9, 10). On the other hand, the onset of                         formed in an inpatient or outpatient setting. These data include
a limited number of autoimmune and inflammatory disorders                               information on dates of services, the diagnoses associated with
affecting the CNS has been found to be temporally associated                            the claim, and the procedures performed. The outpatient services
with the antecedent administration of various vaccines (11).                            subsection includes information for all services performed in
These disorders include idiopathic thrombocytopenic purpura,                            a doctor’s office, hospital outpatient clinic, emergency room,
acute disseminated encephalomyelitis, and Guillain–Barré                                or other outpatient facility. Previous studies have used the
syndrome among others (12–16). More recently, data have                                 MarketScan database to examine health-care service use and
emerged indicating an association between the administration                            costs for children (24–29).
of the H1N1 influenza vaccine containing the AS03 adjuvant
and the subsequent new onset of narcolepsy in several northern                          Study Population
European countries (17, 18). The immune mechanisms and host                             The study sample consisted of children aged 6–15 with a diagnosis
factors underlying these associations have not been identified                          of one of the following conditions (ICD-9 codes in parentheses):
or fully characterized, although preliminary data are beginning                         OCD (300.3), AN (307.1), anxiety disorder (300.0–300.2), tic
to emerge (18–23).                                                                      disorder (307.20 or 307.22), ADHD (314), major depression
    Given this growing body of evidence of immunological                                (296.2–296.3), and bipolar disorder (296.0–296.2, 296.4–296.8).
involvement in CNS conditions, and despite the controversy                              To test the specificity of the models, we also included children with
concerning the link between ASD and MMR and the clear public                            broken bones (800–829) and open wounds (870–897). To identify
health importance of vaccinations, we hypothesized that some                            new cases, we further limited the sample in each diagnostic group
vaccines could have an impact in a subset of susceptible individu-                      to children who were continuously enrolled for at least 1 year
als and aimed to investigate whether there is a temporal associa-                       prior to their first diagnosis for the condition (the index date).
tion between the antecedent administration of vaccines and the                          Next, a matched one-to-one control group was constructed for
onset of several neuropsychiatric disorders, including OCD, AN,                         each diagnostic group consisting of children who did not have the
tic disorder, anxiety disorder, ADHD, major depressive disorder,                        condition of interest and were matched with their corresponding
and bipolar disorder using a case–control population-based pedi-                        case on age, gender, date of the start of continuous enrollment,
atric sample (children aged 6–15 years). To assess the specificity                      and three-digit zip code. Because vaccines tend to occur during
of any statistical associations, we also determined whether or                          certain times of year (such as before summer camps or the begin-
not there were any temporal associations between antecedent                             ning of school), controls were also required to have an outpatient
vaccine administration and the occurrence of broken bones or                            visit at which they did not receive a vaccine within 15 days of
open wounds.                                                                            the date that the corresponding case was first diagnosed with the


Frontiers in Psychiatry | www.frontiersin.org                                       2                                           January 2017 | Volume 8 | Article 3
                                                                                   2                                                     Exhibit 102
Leslie et al.   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 333Incidence
                                                                               of 486  after Vaccination



condition, in an effort to control for seasonality. The date of this




                                                                                                                                                                  0.7
                                                                                                                                                                  1.7
                                                                                                                                                                  1.0
                                                                                                                                                                  1.5
                                                                                                                                                                 11.6
                                                                                                                                                                  4.2
                                                                                                                                                                  2.7
                                                                                                                                                        54.1
                                                                                                                                                        45.9
                                                                                                                                       %
visit was the index date for children in the control group.




                                                                                                                      disorder
                                                                                                                      Bipolar
   For each diagnostic group and their corresponding controls,




                                                                                                                                           12.3 ± 2.6
                                                                                                                                             5,892



                                                                                                                                                        3,185
                                                                                                                                                        2,707
individuals who were vaccinated in the 3, 6, or 12 months before




                                                                                                                                                                 100
                                                                                                                                                                 682
                                                                                                                                                                 247
                                                                                                                                                                 159

                                                                                                                                                                  60
                                                                                                                                                                  88
                                                                                                                                                                  42
                                                                                                                                       N
the index date were identified. Exposure to vaccines was measured
using CPT codes (list available from the authors upon request)
and ICD-9 codes (V03–V06 or V07.2). Exposure to specific vac-




                                                                                                                                                                  1.7
                                                                                                                                                                  0.7
                                                                                                                                                                  2.1
                                                                                                                                                                  1.1
                                                                                                                                                                 12.8
                                                                                                                                                                  4.1
                                                                                                                                                                  3.0
                                                                                                                                                        43.7
                                                                                                                                                        56.3
                                                                                                                                       %
cines, including influenza, tetanus and diphtheria (TD), hepatitis




                                                                                                                      depression
                                                                                                                        Major
A, hepatitis B, meningitis, and varicella, was tracked.




                                                                                                                                           12.9 ± 2.2
                                                                                                                                            13,295




                                                                                                                                                                 1,700
                                                                                                                                                        5,811
                                                                                                                                                        7,484




                                                                                                                                                                  223
                                                                                                                                                                  285
                                                                                                                                                                  150
                                                                                                                                                                  548
                                                                                                                                                                  405




                                                                                                                                                                   93
                                                                                                                                       N
Statistical Analysis
The analyses were performed for each diagnostic group (and




                                                                                                                                                                  1.1
                                                                                                                                                                  1.2
their controls) separately. Children with multiple conditions




                                                                                                                                                                  5.1
                                                                                                                                                                  2.0
                                                                                                                                                                  2.2
                                                                                                                                                                  0.8
                                                                                                                                                                 11.9
                                                                                                                                                        66.8
                                                                                                                                                        33.2
                                                                                                                                       %
(e.g., ADHD and tic disorder) were included in each of the




                                                                                                                      ADHD
corresponding analytic groups. First, the proportion of children




                                                                                                                                           10.3 ± 2.8



                                                                                                                                                        15,470
                                                                                                                                            46,640



                                                                                                                                                        31,170




                                                                                                                                                                 1,005
                                                                                                                                                                 5,536
                                                                                                                                                                 2,366



                                                                                                                                                                  366
                                                                                                                                                                  495
                                                                                                                                                                  577
                                                                                                                                                                  913
who were exposed to vaccines in the period before the index date




                                                                                                                                       N
was compared across the case and control groups. Next, bivariate
conditional logistic regression models were estimated to deter-




                                                                                                                                                                  1.7
                                                                                                                                                                  0.5
                                                                                                                                                                  1.4
                                                                                                                                                                  8.4
                                                                                                                                                                  2.1
                                                                                                                                                                  2.4
                                                                                                                                                                 15.8
                                                                                                                                                        76.4
                                                                                                                                                        23.6
mine the hazard ratios (HRs) and 95% confidence intervals (95%




                                                                                                                                       %
                                                                                                                      disorder
CIs) associated with the effect of vaccine exposure on having the




                                                                                                                         Tic




                                                                                                                                           9.5 ± 2.5
condition of interest. Separate models were run for the 3-, 6-, and




                                                                                                                                             2,547



                                                                                                                                                        1,945



                                                                                                                                                                 402
                                                                                                                                                                 214
                                                                                                                                                         602




                                                                                                                                                                  44
                                                                                                                                                                  14
                                                                                                                                                                  36
                                                                                                                                                                  53
                                                                                                                                                                  62
                                                                                                                                       N
12-month periods preceding the index date for each diagnostic
group. The study was approved by the Penn State College of
Medicine Institutional Review Board.




                                                                                                                                                                  1.4
                                                                                                                                                                  2.4
                                                                                                                                                                  0.9
                                                                                                                                                                  1.8
                                                                                                                                                                  6.0
                                                                                                                                                                  2.2
                                                                                                                                                                 14.4
                                                                                                                                                        48.4
                                                                                                                                                        51.6
                                                                                                                                       %
                                                                                                                      disorder
                                                                                                                      Anxiety
RESULTS


                                                                                                                                           11.3 ± 2.8
                                                                                                                                            23,462



                                                                                                                                                        11,357
                                                                                                                                                        12,105




                                                                                                                                                                                         OCD, obsessive–compulsive disorder; ADHD, attention deficit hyperactivity disorder; TD, tetanus and diphtheria; Hep, hepatitis.
                                                                                                                                                                 3,389
                                                                                                                                                                 1,418




                                                                                                                                                                  323
                                                                                                                                                                  201
                                                                                                                                                                  422
                                                                                                                                                                  520
                                                                                                                                                                  570
Characteristics of each of the diagnostic groups are presented                                                                         N
in Table 1. Sample sizes ranged from 551 children diagnosed
with AN to 85,151 children with a broken bone. The average age




                                                                                                                                                                  1.5
                                                                                                                                                                  2.5
                                                                                                                                                                  2.2
                                                                                                                                                                  4.4
                                                                                                                                                                  7.6
                                                                                                                                                                  4.9
                                                                                                                                                                 21.4
                                                                                                                                                        13.4
                                                                                                                                                        86.6
                                                                                                                                       %




ranged from 9.5 ± 2.5 for children with tic disorder to 13.3 ± 1.7
                                                                                                                      Anorexia
                                                                                                                      nervosa




for children with AN. Not surprisingly, the distribution of sex
                                                                                                                                           13.3 ± 1.7



varied considerably across diagnostic groups, with higher per-
                                                                                                                                                                 118
                                                                                                                                                        477
                                                                                                                                              551




                                                                                                                                                                  24
                                                                                                                                                                  14
                                                                                                                                                                  12
                                                                                                                                                                  42
                                                                                                                                                                  27
                                                                                                                                                        74
                                                                                                                                       N




                                                                                                                                                                   8
centages of females in the AN (86.6%) and major depression
(56.3%) categories and higher proportions of males in the tic



                                                                                                                                                                  1.9
                                                                                                                                                                  1.6
                                                                                                                                                                  2.7
                                                                                                                                                                  0.6
                                                                                                                                                                  7.6
                                                                                                                                                                  2.1
                                                                                                                                                                 15.9
                                                                                                                                                        56.6
                                                                                                                                                        43.4




disorder (76.4%), ADHD (66.8%), open wound (62.2%), broken
                                                                                                                                       %




bone (58.4%), OCD (56.6%), and bipolar disorder (54.1%)
                                                                                                                      OCD




categories.
                                                                                                                                           11.1 ± 2.6
                                                                                                                                             3,222



                                                                                                                                                        1,825
                                                                                                                                                        1,397

                                                                                                                                                                 512
                                                                                                                                                                 246




    Rates of receipt of vaccines in the 6 months before the first
                                                                                                                                                                  61
                                                                                                                                                                  52
                                                                                                                                                                  68
                                                                                                                                                                  86
                                                                                                                                                                  20
                                                                                                                                       N




diagnosis of the disorder are also reported in Table 1 and varied
                                                                                                                                                                                          Reciept of vaccine in the 6 months before first diagnosis of the disorder.
considerably across diagnostic groups. Receipt of any vaccine in
                                                                                                                                                                  1.0
                                                                                                                                                                  2.0
                                                                                                                                                                  0.8
                                                                                                                                                                  1.1
                                                                                                                                                                  3.8
                                                                                                                                                                  1.9
                                                                                                                                                                 10.3
                                                                                                                                                        62.2
                                                                                                                                                        37.8




the previous 6 months was highest for children with AN (21.4%),
                                                                                                                                       %




followed by OCD (15.9%) and tic disorder (15.8%), and was
                                                                                                                      wound
                                                                                                                      Open




                                                                                                                                           10.6 ± 2.9




lowest for children with open wounds (10.3%). Rates of receipt
                                                                                                                                                        27,728
                                                                                                                                            73,290



                                                                                                                                                        45,562




                                                                                                                                                                 1,462
                                                                                                                                                                 7,577
                                                                                                                                                                 2,783
                                                                                                                                                                 1,358

                                                                                                                                                                  550
                                                                                                                                                                  835
                                                                                                                                                                  750




of specific vaccines were fairly low, ranging from 0.5% for the
                                                                                                                                       N




hepatitis vaccine among children with tic disorder to 8.4% for the
                                                                           TABLE 1 | Characteristics of the sample.




influenza vaccine among children with tic disorder. In general,
                                                                                                                                                                  1.6
                                                                                                                                                                  1.2
                                                                                                                                                                  2.3
                                                                                                                                                                  0.8
                                                                                                                                                                  4.2
                                                                                                                                                                  2.4
                                                                                                                                                                 12.1
                                                                                                                                                        58.4
                                                                                                                                                        41.6
                                                                                                                                       %




vaccination rates were highest among children in the AN, OCD,
and tic disorder groups and were lowest for children in the open
                                                                                                                      Broken
                                                                                                                       bone




                                                                                                                                                             11.1 ± 2.7




wound or bipolar disorder groups.
                                                                                                                                                               10,308
                                                                                                                                                               85,151



                                                                                                                                                               49,689
                                                                                                                                                               35,462




                                                                                                                                                                1,325
                                                                                                                                                                1,002
                                                                                                                                                                3,550
                                                                                                                                                                2,061
                                                                                                                                                                1,950
                                                                                                                                                                 713
                                                                                                                                       N




    Table 2 presents HRs from the bivariate associations of receipt
of vaccine within the 3-, 6-, and 12-month periods preceding the
                                                                                                                                           Receipt of vaccinea




index date for each diagnostic group compared to their matched
                                                                                                                                           Age, mean ± SD
                                                                                                                      Characteristic




controls. Children with OCD, AN, anxiety disorder, or ADHD
                                                                                                                                           Any vaccine




were more likely to have had a vaccination in each of the pre-
                                                                                                                                           Meningitis
                                                                                                                                           Influenza
                                                                                                                                           Gender




                                                                                                                                           Varicella
                                                                                                                                           Female




ceding periods than their matched controls, and children with
                                                                                                                                           HepB
                                                                                                                                           HepA
                                                                                                                                           Male




tic disorder were more likely to have had a vaccination in the
                                                                                                                                           TD
                                                                                                                                           N




                                                                                                                                                                                         a




Frontiers in Psychiatry | www.frontiersin.org                          3                                                                                         January 2017 | Volume 8 | Article 3
                                                                       3                                                                                                  Exhibit 102
                                                                                                                                                                                                                                                                                                                                      Leslie et al.




                                                         TABLE 2 | Bivariate associations of receipt of vaccine with new diagnosis.a

                                                         Vaccine                Broken bone               Open wound                   OCD                  Anorexia               Anxiety disorder           Tic disorder               ADHD               Major depression         Bipolar disorder
                                                                                 N = 85,151                N = 73,290                N = 3,222           nervosa N = 551             N = 23,462                N = 2,547               N = 46,640             N = 13,295                N = 5,892

                                                                            Hazard       95% CI        HR        95% CI         HR       95% CI         HR         95% CI          HR       95% CI          HR       95% CI         HR       95% CI         HR        95% CI         HR          95% CI
                                                                             ratio




         Frontiers in Psychiatry | www.frontiersin.org
                                                                             (HR)

                                                         Any vaccine
                                                         3 months            1.04      1.00    1.08    0.96    0.92    1.00    1.23    1.02    1.49    1.80    1.21     2.68      1.12    1.04     1.20    1.11    0.90    1.38    1.06    1.00    1.12    0.88     0.80    0.97    0.87    0.75     1.01
                                                         6 months            1.08      1.05    1.11    0.97    0.94    1.01    1.27    1.10    1.47    1.63    1.17     2.27      1.13    1.07     1.19    1.25    1.06    1.47    1.04    1.00    1.09    0.92     0.86    0.99    0.82    0.73     0.91
                                                         12 months           1.07      1.04    1.09    0.97    0.94    1.00    1.23    1.09    1.38    1.47    1.12     1.93      1.14    1.09     1.19    1.19    1.04    1.36    1.08    1.05    1.12    0.89     0.84    0.95    0.87    0.79     0.95
                                                         Influenza
                                                         3 months            1.03      0.96    1.11    0.93    0.86    1.01    1.36    1.02    1.82    2.20    1.10     4.38      1.23    1.10     1.38    1.24    0.91    1.67    0.98    0.91    1.07    0.81     0.68    0.96    0.71    0.55    0.92
                                                         6 months            1.07      1.02    1.13    0.96    0.91    1.02    1.48    1.21    1.83    1.83    1.07     3.15      1.24    1.14     1.35    1.27    1.02    1.58    0.97    0.91    1.02    0.89     0.79    1.00    0.84    0.70    1.00
                                                         12 months           1.06      1.02    1.09    0.97    0.93    1.01    1.35    1.16    1.59    1.52    0.99     2.34      1.27    1.19     1.35    1.28    1.08    1.50    1.04    0.99    1.09    0.93     0.84    1.02    0.87    0.76    1.00
                                                         TD
                                                         3 months            1.02      0.94    1.11    0.92    0.83    1.02    1.15    0.72    1.84    1.70    0.78     3.71      0.95    0.80    1.13     0.86    0.47    1.60    1.04    0.91    1.19    0.95     0.78    1.16    0.83    0.62    1.12
                                                         6 months            1.07      1.00    1.14    0.94    0.87    1.01    1.07    0.75    1.51    1.77    0.90     3.49      0.91    0.80    1.03     1.24    0.82    1.88    1.03    0.93    1.13    0.96     0.83    1.10    0.82    0.66    1.02




         4
4
                                                         12 months           1.07      1.02    1.12    0.93    0.88    0.98    0.99    0.77    1.26    1.63    1.05     2.52      0.98    0.90    1.07     0.93    0.67    1.30    1.04    0.97    1.11    0.90     0.82    1.00    0.80    0.68    0.93
                                                         HepA
                                                         3 months            1.02      0.94    1.12    0.97    0.88    1.07    1.47    0.92    2.33    1.60    0.52     4.89      1.00    0.85    1.18     1.13    0.70    1.83    1.03    0.92    1.17    0.86     0.68    1.08    1.03    0.73    1.47
                                                         6 months            1.05      0.98    1.12    0.99    0.92    1.07    1.43    1.02    2.01    1.09    0.48     2.51      1.08    0.95    1.22     1.35    0.92    1.98    1.05    0.96    1.15    0.95     0.81    1.13    0.79    0.60    1.03
                                                         12 months           1.08      1.02    1.13    0.99    0.93    1.05    1.40    1.07    1.82    1.73    0.89     3.37      1.00    0.91    1.10     1.17    0.88    1.56    1.09    1.02    1.18    0.97     0.86    1.11    0.81    0.66    1.00
                                                         HepB
                                                         3 months            1.08      0.93    1.25    1.05    0.89    1.24    0.71    0.32    1.61    3.00    0.61     14.86     1.01    0.76     1.34    1.40    0.44    4.41    1.13    0.91    1.39    1.05     0.77    1.43    0.97    0.61    1.56
                                                         6 months            1.02      0.92    1.13    1.02    0.91    1.15    0.80    0.45    1.44    1.71    0.68     4.35      1.01    0.83     1.23    1.17    0.54    2.52    1.07    0.92    1.24    0.89     0.71    1.11    0.91    0.64    1.29
                                                         12 months           1.03      0.95    1.11    1.00    0.91    1.09    0.93    0.60    1.44    1.55    0.72     3.30      1.01    0.89     1.16    1.19    0.61    2.31    1.06    0.95    1.18    1.00     0.85    1.18    1.07    0.83    1.38
                                                         Meningitis
                                                         3 months            1.05      0.95    1.17    1.04    0.92    1.19    1.10    0.67    1.80    1.71    0.68     4.35      1.06    0.88     1.27    1.46    0.72    2.95    1.16    0.98    1.38    0.89     0.70    1.13    0.87    0.57    1.33
                                                         6 months            1.08      1.00    1.17    1.02    0.92    1.12    1.15    0.78    1.71    1.75    0.86     3.56      1.12    0.97     1.29    1.94    1.08    3.46    1.08    0.95    1.23    0.88     0.73    1.05    0.82    0.61    1.11
                                                         12 months           1.06      0.99    1.14    1.02    0.94    1.10    1.34    0.96    1.87    1.42    0.79     2.56      1.14    1.01     1.29    1.73    1.07    2.80    1.06    0.95    1.18    0.81     0.70    0.94    0.85    0.67    1.09
                                                         Varicella
                                                         3 months            0.88      0.79    0.99    0.90    0.79    1.03    1.33    0.79    2.26    1.00    0.20     4.96      1.06    0.85    1.31     0.73    0.42    1.27    1.06    0.90    1.24    0.85     0.58    1.24    1.08    0.63    1.87
                                                         6 months            0.97      0.88    1.06    0.96    0.87    1.07    1.38    0.89    2.15    2.66    0.71     10.04     1.17    0.99    1.38     0.91    0.59    1.40    1.09    0.97    1.23    0.85     0.64    1.14    0.79    0.52    1.21
                                                         12 months           1.00      0.93    1.08    0.93    0.85    1.01    1.36    0.92    1.99    1.29    0.48     3.45      1.11    0.97    1.28     0.97    0.67    1.40    1.06    0.95    1.17    0.84     0.66    1.06    0.74    0.53    1.05
                                                         a
                                                          Cases and controls matched on date (±15 days, see text) of the start of continuous enrollment, year of birth, gender, and three-digit zip code. N’s represent cases only. Results in bold are statistically significant at p < 0.05.
                                                         OCD, obsessive–compulsive disorder; ADHD, attention deficit hyperactivity disorder; TD, tetanus and diphtheria; Hep, hepatitis.
                                                                                                                                                                                                                                                                                                            Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 334Incidence
                                                                                                                                                                                                                                                                                                                                                                           of 486  after Vaccination




         January 2017 | Volume 8 | Article 3
Exhibit 102
Leslie et al.   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 335Incidence
                                                                               of 486  after Vaccination



preceding 6- and 12-month periods than their matched controls.             of the HRs for any of the neuropsychiatric disorders], only the
HRs associated with receipt of any vaccine were highest for                findings for AN pass this stringent threshold (Table 2). Applying
children with AN, ranging from 1.47 (95% CI 1.12–1.93) for the             a similar high standard for the individual vaccines, the only asso-
12-month preceding period to 1.80 (95% CI 1.21–2.68) for the               ciations that pass this threshold concern the influenza vaccine
3-month preceding period, followed by OCD, which ranged from               given in the preceding 6- and 12-month periods for OCD and
1.23 for both the 12-month (95% CI 1.12–1.93) and 3-month                  anxiety disorders.
(95% CI 1.02–1.49) preceding periods to 1.27 (95% CI 1.10–1.47)                Our findings showing that children with AN, OCD, or a tic
for the 6-month preceding period. However, children with bro-              disorder were more likely to have received the influenza vaccine
ken bones were also more likely to have had a vaccination in the           in the preceding periods were noteworthy given the findings of
preceding period, although the HRs were smaller, ranging from              increased incidence of narcolepsy in Finland, Sweden, Ireland,
1.04 (95% CI 1.00–1.08) for the 3-month preceding period to 1.08           Norway, England, and France after vaccination with AS03-
(95% CI 1.05–1.11) for the 6-month preceding period. The other             adjuvanted H1N1 vaccine (17, 18). Studies also show a threefold
control condition, open wounds, showed no increased incidence              increase in the incidence of narcolepsy after following the 2009
following vaccinations. In addition, children with major depres-           H1N1 pandemic in China (30). Although the strong association
sion were less likely to have had a vaccination in all 3 preceding         between HLA class II and narcolepsy suggests that narcolepsy
periods, and children with bipolar disorder were also less likely to       may be an autoimmune disorder, the exact mechanism leading
have had a vaccination in the 6- or 12-month preceding periods.            to immune-related narcolepsy is not completely understood and
    There were fewer statistically significant results when looking        other host factors are likely to play an important role (31, 32).
at the effects of the individual vaccines. Children with OCD were          Investigators have made use of in silico techniques to begin to
more likely to have received the influenza vaccine in each of the          identify potential causal pathways and the relevant host factors
preceding periods, or the hepatitis A vaccine in the previous 6            (19). More recently, Ahmed et al. (23) have shown that the H1N1
or 12 months. Children with AN were also more likely to have               influenza vaccine containing the AS03 adjuvant triggers antibod-
received the influenza vaccine in the preceding 3 or 6 months, or          ies that bind to hypocretin receptor 2a. Additional work is needed
the TD vaccine in the previous 12 months. Children with anxiety            to replicate and extend these findings.
disorder were more likely to have received the influenza vaccine               It is also of note that the observed association between the
in the previous 12 months. Children with tic disorder were more            antecedent administration of the influenza vaccine and the new
likely to have received an influenza or a meningococcal vaccine            onset of AN and OCD may suggest that aberrant immune func-
in the previous 6 or 12 months. However, children with broken              tioning may be a common pathogenetic pathway for OCD and
bones were also slightly more likely to have received the influenza        AN. The high comorbidity rates between OCD and AN, common
vaccine during the previous 3-, 6-, and 12-month intervals. In             cortico-striatal abnormalities in neuroimaging studies, and anti-
contrast, children with major depression were less likely to have          putamen antibodies both in OCD and AN cases are some of the
received the influenza vaccine in the previous 3 months or the             shared features of these two disorders worth considering (33–35).
meningitis vaccine in the previous 12 months. Similarly, children          In addition, the increased risk for autoimmune disorders (such
with bipolar disorder were also less likely to have received the           as type 1 diabetes mellitus, Crohn’s disease, and celiac disease) in
influenza vaccine in the previous 3 or 6 months. Antecedent                eating disorders (36) and the documented comorbidity of OCD
vaccination with any vaccine and with the TD vaccine during                and autoimmune diseases (such as systemic lupus erythematosus,
the previous 12 months was very modestly associated with a                 thyroid dysfunction, and multiple sclerosis) (35) indicate the
decreased incidence of open wounds (Table 2).                              possible shared host factors and the role of immune-mediated
                                                                           mechanisms in the development of AN and OCD. We also
DISCUSSION                                                                 note the findings of Zastrow and colleagues that vaccination to
                                                                           prevent H1N1 influenza is recommendable even in extremely
The principal findings of this study are as follows: (i) children          underweight AN patients (37).
with OCD, AN, anxiety disorder, and tic disorder were more                     Limitations of this study include that we were unable to
likely to have received influenza vaccine during the preceding             control for the fact that providers may designate ICD-9 insur-
1-year period (for OCD in the preceding 3-, 6-, and 12-month               ance billing codes for vaccines generally without specifying the
periods; for AN in the preceding 3- and 6-month periods; for               particular vaccine. Additionally, we were unable to match claims
anxiety disorder in the preceding 6- and 12-month periods; for tic         by providers in order to control for the diagnostic predilections
disorder in the preceding 6- and 12-month periods) and (ii) HRs            of individual physicians and account for the possibility that
associated with receipt of any vaccine were highest for children           some physicians might be more (or less) likely to diagnose one
with AN, ranging from 1.47 for the 12-month preceding period to            or more neuropsychiatric disorders and/or recommend specific
1.80 for the 3-month preceding period, followed by OCD, which              vaccinations. The results of this study are further qualified by
ranged from 1.23 for both the 12- and 3-month preceding periods            the limitations of the administrative retrospective data used in
to 1.27 for the 6-month preceding period. However, if we apply             this study, rather than from systematically obtained clinical data,
a high standard [so that the upper limit of the of the 95% CI of           especially around diagnostic classification. This is a shortcom-
the HR observed for the association between the administration             ing inherent in studies that rely on secondary analyses to secure
of any vaccine and the subsequent occurrence of a broken bone              large sample sizes. Furthermore, early vaccines are grouped
(1.11) falls below the lower limit of the 95% CI observed for any          together in the first 15 months of infancy, some of them given


Frontiers in Psychiatry | www.frontiersin.org                          5                                        January 2017 | Volume 8 | Article 3
                                                                       5                                                 Exhibit 102
Leslie et al.   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 336Incidence
                                                                               of 486  after Vaccination



simultaneously at one visit and received by most of the infants.           health interventions (39). Vaccination has led to eradication of
This leads to a limitation in analyzing the possibility of the             smallpox, and we are close to the eradication of poliomyelitis
temporal association between individual vaccines and the onset             across the world. Since most of the vaccine-preventable diseases
of neuropsychiatric disorders. We deliberately chose our sample            are contagious from person to person, the increase in numbers
from children aged 6–15 years in order to overcome this limita-            of vaccinated individuals will decrease the chance of a disease
tion. Another limitation concerns changes in vaccine guidelines            to spread. Proper vaccination not only protects our generation
during the time interval used in this analysis. For example, the           but also protects future generations against epidemics of diseases.
American Academy of Pediatrics first recommended the use of                It should always be kept in mind that vaccines are crucial for
the conjugate meningococcal vaccine in August 2005 and the                 eradicating infectious diseases and preventing the higher rates of
varicella booster in April 2007. As a consequence, the size of the         morbidity and mortality due to infections. However, care should
cohorts who received these vaccines is smaller in comparison to            be taken to ensure that children scheduled to receive vaccinations
other vaccines. Another issue concerns the fact that the influenza         are in good health and that recommended precautions are taken
vaccination is an annual vaccination using a vaccine specific for          at the time a vaccine is to be administered.
a given year to protect against the highly variable influenza virus.
As a consequence, it is also the most frequently administered              Clinical Significance
vaccine that indeed may well have disproportionately “driven”              These findings provide preliminary epidemiologic evidence that
the “any vaccine” findings (Table 1). Given its variability and            the onset of some pediatric-onset neuropsychiatric disorders,
prevalence, in future studies, it will be important to look year-          including AN, OCD, anxiety disorders, and tic disorders, may
by-year. Perhaps the largest limitation and potential threat to            be temporally related to prior vaccinations. Each of these condi-
the study’s validity has to do with the fundamental impossibility          tions is etiologically heterogeneous, and host factors likely play
of detecting a causal relationship within the context of such a            an important role in a small subset of vulnerable individuals.
case–control study. Indeed, this provides no more than a relative          However, these findings, even if replicated in future studies, do
perspective of the potential risk, as opposed to the absolute risk         not prove a causal role of vaccination in the pathoetiology of
(the real proportion of individuals who had a vaccination and              any of these conditions. Indeed, antecedent infections may also
then developed one or more of the investigated conditions) that            increase the risk of developing one or more of these disorders in
might be expected to be reasonably small.                                  vulnerable individuals. Finally, given the modest magnitude of
   Moving forward, our findings require replication in a larger            these findings and the clear public health benefits of the timely
population-based sample, possibly including assessments of                 administration of vaccines in preventing mortality and morbidity
various potentially important host factors, e.g., the individual’s         in childhood, we encourage families to maintain the currently
genomic and epigenomic background, the individual’s micro-                 recommended vaccination schedules while taking all necessary
biome, their history of antecedent psychosocial stress, infec-             precautions as documented by the Centers for Disease Control
tions, as well as other potentially simultaneously administered            and Prevention (http://www.cdc.gov/vaccines/recs/vac-admin/
vaccinations, the differences in vaccine types, and the route of           contraindications.htm).
administration (e.g., intramuscular or intranasal administration
of influenza vaccine) as different routes of administration may            AUTHOR NOTES
lead to a difference in immune responses in the host.
   It will also be critically important to determine whether or            Data were obtained from the MarketScan® Commercial Claims
not newly acquired infectious diseases against which the children          and Encounters database, which is constructed and maintained
were vaccinated may themselves lead to an increased incidence              by Truven Health Analytics.
to one or more of these neuropsychiatric disorders. In fact, it
would not be surprising if the diseases per se represent a stronger        AUTHOR CONTRIBUTIONS
risk factor than vaccinations. The documented increase in the
incidence of narcolepsy following the 2009 H1N1 pandemic in                DL, RK, BR, and JL designed the study and wrote the protocol.
China provides a clear example (30). Our earlier epidemiological           SG commented on the protocol. DL undertook the statistical
study documenting a temporally related modest increase in the              analysis. BR, DL, and JL wrote the first draft of the manuscript.
incidence of OCD, tic disorders, and ADHD following a prior                All the authors commented on the manuscript. All the authors
streptococcal infection provides another example (25). Future              contributed to and have approved the final manuscript.
epidemiologic investigations are needed to address this impor-
tant question.                                                             ACKNOWLEDGMENTS
   The present study has the potential to extend our knowledge
about the role of the immune system in some pediatric-onset                The authors would like to express their thanks to Ivana Kawikova,
neuropsychiatric disorders. However, our findings do not                   MD, PhD, for her edits and guidance in preparing this article.
demonstrate a causal role of vaccination in the pathoetiology of
any of these conditions. This is especially important given the            FUNDING
clear public health benefits of the timely administration of vac-
cines in preventing mortality and morbidity (38). Vaccines are             This research was funded by donations from RK, BR, and Linda
among the most successful and cost-effective preventive public             Richmand.


Frontiers in Psychiatry | www.frontiersin.org                          6                                       January 2017 | Volume 8 | Article 3
                                                                       6                                                Exhibit 102
Leslie et al.   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 337Incidence
                                                                               of 486  after Vaccination




REFERENCES                                                                                      to vaccination against infectious diseases. BMC Immunol (2014) 15:61.
                                                                                                doi:10.1186/s12865-014-0061-0
 1. Leckman JF, Vaccarino FM. Editorial commentary: “what does immunology                 20.   Nguyen XH, Saoudi A, Liblau RS. Vaccine-associated inflammatory diseases
    have to do with brain development and neuropsychiatric disorders?”. Brain                   of the central nervous system: from signals to causation. Curr Opin Neurol
    Res (2015) 1617:1–6. doi:10.1016/j.brainres.2014.09.052                                     (2016) 29(3):362–71. doi:10.1097/WCO.0000000000000318
 2. Teixeira AL, Rodrigues DH, Marques AH, Miguel EC, Fontenelle LF.                      21.   Häggmark-Månberg A, Zandian A, Forsström B, Khademi M, Lima
    Searching for the immune basis of obsessive-compulsive disorder. Neuro­                     Bomfim I, Hellström C, et al. Autoantibody targets in vaccine-associated
    immunomodulation (2014) 21(2–3):152–8. doi:10.1159/000356554                                narcolepsy. Autoimmunity (2016) 49(6):421–33. doi:10.1080/08916934.2016.
 3. Williams KA, Swedo SE. Post-infectious autoimmune disorders: Sydenham’s                     1183655
    chorea, PANDAS and beyond. Brain Res (2015) 1617:144–54. doi:10.1016/j.               22.   Vogel G. INFLUENZA. Narcolepsy link to pandemic flu vaccine becomes
    brainres.2014.09.071                                                                        clearer. Science (2015) 349(6243):17. doi:10.1126/science.349.6243.17
 4. Omodei D, Pucino V, Labruna G, Procaccini C, Galgani M, Perna F, et al.               23.   Ahmed SS, Volkmuth W, Duca J, Corti L, Pallaoro M, Pezzicoli A, et al.
    Immune-metabolic profiling of anorexic patients reveals an anti-oxidant                     Antibodies to influenza nucleoprotein cross-react with human hypocretin
    and anti-inflammatory phenotype. Metabolism (2015) 64(3):396–405.                           receptor 2. Sci Transl Med (2015) 7(294):294ra105. doi:10.1126/scitranslmed.
    doi:10.1016/j.metabol.2014.10.025                                                           aab2354
 5. Martino D, Zis P, Buttiglione M. The role of immune mechanisms in                     24.   Leslie DL, Martin A. Health care expenditures associated with autism spec-
    Tourette syndrome. Brain Res (2015) 1617:126–43. doi:10.1016/j.brainres.                    trum disorders. Arch Pediatr Adolesc Med (2007) 161(4):350–5. doi:10.1001/
    2014.04.027                                                                                 archpedi.161.4.350
 6. Verlaet AA, Noriega DB, Hermans N, Savelkoul HF. Nutrition, immu-                     25.   Leslie DL, Kozma L, Martin A, Landeros A, Katsovich L, King RA, et al.
    nological mechanisms and dietary immunomodulation in ADHD. Eur                              Neuropsychiatric disorders associated with streptococcal infection: a
    Child Adolesc Psychiatry (2014) 23(7):519–29. doi:10.1007/s00787-014-                       case-control study among privately insured children. J Am Acad Child
    0522-2                                                                                      Adolesc Psychiatry (2008) 47(10):1166–72. doi:10.1097/CHI.0b013e31818
 7. Lotrich FE. Inflammatory cytokine-associated depression. Brain Res (2015)                   25a3d
    1617:113–25. doi:10.1016/j.brainres.2014.06.032                                       26.   Shimabukuro TT, Grosse SD, Rice C. Medical expenditures for children with
 8. Maletic V, Raison C. Integrated neurobiology of bipolar disorder. Front                     an autism spectrum disorder in a privately insured population. J Autism Dev
    Psychiatry (2014) 5:98. doi:10.3389/fpsyt.2014.00098                                        Disord (2008) 38(3):546–52. doi:10.1007/s10803-007-0424-y
 9. Kalkbrenner AE, Schmidt RJ, Penlesky AC. Environmental chemical                       27.   Zhou F, Shefer A, Kong Y, Nuorti JP. Trends in acute otitis media-­
    exposures and autism spectrum disorders: a review of the epidemiological                    related health care utilization by privately insured young children in the
    evidence. Curr Probl Pediatr Adolesc Health Care (2014) 44(10):277–318.                     United States, 1997-2004. Pediatrics (2008) 121(2):253–60. doi:10.1542/peds.
    doi:10.1016/j.cppeds.2014.06.001                                                            2007-0619
10. Taylor LE, Swerdfeger AL, Eslick GD. Vaccines are not associated with autism:         28.   Cortes JE, Curns AT, Tate JE, Cortese MM, Patel MM, Zhou F, et al. Rotavirus
    an evidence-based meta-analysis of case-control and cohort studies. Vaccine                 vaccine and health care utilization for diarrhea in U.S. children. N Engl J Med
    (2014) 32(29):3623–9. doi:10.1016/j.vaccine.2014.04.085                                     (2011) 365(12):1108–17. doi:10.1056/NEJMoa1000446
11. Karussis D, Petrou P. The spectrum of post-vaccination inflammatory                   29.   Leung J, Harpaz R, Molinari NA, Jumaan A, Zhou F. Herpes zoster incidence
    CNS demyelinating syndromes. Autoimmun Rev (2014) 13(3):215–24.                             among insured persons in the United States, 1993-2006: evaluation of impact
    doi:10.1016/j.autrev.2013.10.003                                                            of varicella vaccination. Clin Infect Dis (2011) 52(3):332–40. doi:10.1093/cid/
12. Pellegrino P, Carnovale C, Perrone V, Pozzi M, Antoniazzi S, Clementi E, et al.             ciq077
    Acute disseminated encephalomyelitis onset: evaluation based on vaccine               30.   Han F, Lin L, Warby SC, Faraco J, Li J, Dong SX, et al. Narcolepsy onset is
    adverse events reporting systems. PLoS One (2013) 8(10):e77766. doi:10.1371/                seasonal and increased following the 2009 H1N1 pandemic in China. Ann
    journal.pone.0077766                                                                        Neurol (2011) 70(3):410–7. doi:10.1002/ana.22587
13. Pellegrino P, Carnovale C, Pozzi M, Antoniazzi S, Perrone V, Salvati D,               31.   Billiard M, Seignalet J, Besset A, Cadilhac J. HLA-DR2 and narcolepsy. Sleep
    et al. On the relationship between human papilloma virus vaccine and                        (1986) 9(1 Pt 2):149–52.
    autoimmune diseases. Autoimmun Rev (2014) 13(7):736–41. doi:10.1016/j.                32.   Koepsell TD, Longstreth WT, Ton TG. Medical exposures in youth and the
    autrev.2014.01.054                                                                          frequency of narcolepsy with cataplexy: a population-based case-control
14. Perricone C, Ceccarelli F, Nesher G, Borella E, Odeh Q, Conti F, et al.                     study in genetically predisposed people. J Sleep Res (2010) 19(1 Pt 1):80–6.
    Immune thrombocytopenic purpura (ITP) associated with vaccinations: a                       doi:10.1111/j.1365-2869.2009.00756.x
    review of reported cases. Immunol Res (2014) 60(2–3):226–35. doi:10.1007/             33.   Harel Z, Hallett J, Riggs S, Vaz R, Kiessling L. Antibodies against human
    s12026-014-8597-x                                                                           putamen in adolescents with anorexia nervosa. Int J Eat Disord (2001)
15. Prestel J, Volkers P, Mentzer D, Lehmann HC, Hartung HP, Keller-Stanislawski                29(4):463–9. doi:10.1002/eat.1043
    B, et al. Risk of Guillain-Barre syndrome following pandemic influenza                34.   Kirvan CA, Swedo SE, Snider LA, Cunningham MW. Antibody-mediated
    A(H1N1) 2009 vaccination in Germany. Pharmacoepidemiol Drug Saf (2014)                      neuronal cell signaling in behavior and movement disorders. J Neuroimmunol
    23(11):1192–204. doi:10.1002/pds.3638                                                       (2006) 179(1–2):173–9. doi:10.1016/j.jneuroim.2006.06.017
16. Rinaldi M, Perricone C, Ortega-Hernandez OD, Perricone R, Shoenfeld                   35.   Toufexis MD, Hommer R, Gerardi DM, Grant P, Rothschild L, D’Souza P,
    Y. Immune thrombocytopaenic purpura: an autoimmune cross-link                               et al. Disordered eating and food restrictions in children with PANDAS/
    between infections and vaccines. Lupus (2014) 23(6):554–67. doi:10.1177/                    PANS. J Child Adolesc Psychopharmacol (2015) 25(1):48–56. doi:10.1089/
    0961203313499959                                                                            cap.2014.0063
17. Heier MS, Gautvik KM, Wannag E, Bronder KH, Midtlyng E, Kamaleri Y,                   36.   Raevuori A, Haukka J, Vaarala O, Suvisaari JM, Gissler M, Grainger M, et al.
    et al. Incidence of narcolepsy in Norwegian children and adolescents after                  The increased risk for autoimmune diseases in patients with eating disorders.
    vaccination against H1N1 influenza A. Sleep Med (2013) 14(9):867–71.                        PLoS One (2014) 9(8):e104845. doi:10.1371/journal.pone.0104845
    doi:10.1016/j.sleep.2013.03.020                                                       37.   Zastrow A, Schnitzler P, Eckerle I, Herzog W, Friederich HC. Immunogenicity
18. Partinen M, Kornum BR, Plazzi G, Jennum P, Julkunen I, Vaarala O.                           and safety of H1N1 vaccination in anorexia nervosa – results from a pilot
    Narcolepsy as an autoimmune disease: the role of H1N1 infection and                         study. Int J Eat Disord (2012) 45(1):146–9. doi:10.1002/eat.20908
    vaccination. Lancet Neurol (2014) 13(6):600–13. doi:10.1016/S1474-4422(14)            38.   Andre FE, Booy R, Bock HL, Clemens J, Datta SK, John TJ, et al.
    70075-4                                                                                     Vaccination greatly reduces disease, disability, death and inequity world-
19. McGarvey PB, Suzek BE, Baraniuk JN, Rao S, Conkright B, Lababidi S,                         wide. Bull World Health Organ (2008) 86(2):140–6. doi:10.2471/BLT.07.
    et al. In silico analysis of autoimmune diseases and genetic relationships                  040089




Frontiers in Psychiatry | www.frontiersin.org                                         7                                                 January 2017 | Volume 8 | Article 3
                                                                                      7                                                           Exhibit 102
Leslie et al.   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 338Incidence
                                                                               of 486  after Vaccination



39. Fine P. Science and society: vaccines and public health. Public Health (2014)       The reviewer ML and handling Editor declared their shared affiliation, and the
    128(8):686–92. doi:10.1016/j.puhe.2014.06.021                                       handling Editor states that the process nevertheless met the standards of a fair and
                                                                                        objective review.

Conflict of Interest Statement: JL has received support from the NIH (salary and        Copyright © 2017 Leslie, Kobre, Richmand, Aktan Guloksuz and Leckman. This is an
research funding), Tourette Syndrome Association (research funding), Grifols,           open-access article distributed under the terms of the Creative Commons Attribution
LLC (past research funding), and Klingenstein Third Generation Foundation               License (CC BY). The use, distribution or reproduction in other forums is permitted,
(medical student fellowship program). He receives book royalties from John Wiley        provided the original author(s) or licensor are credited and that the original publica­
and Sons, McGraw Hill, and Oxford University Press. The other authors declare           tion in this journal is cited, in accordance with accepted academic practice. No use,
no conflict of interest.                                                                distribution or reproduction is permitted which does not comply with these terms.




Frontiers in Psychiatry | www.frontiersin.org                                       8                                                  January 2017 | Volume 8 | Article 3
                                                                                    8                                                             Exhibit 102
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 339 of 486




   EXHIBIT 103
                                HHS Public Access
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 340 of 486
                                Author manuscript
                                Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.
Author Manuscript




                    Published in final edited form as:
                     Brain Behav Immun. 2018 March ; 69: 540–547. doi:10.1016/j.bbi.2018.02.001.



                    Within-subject associations between inflammation and features
                    of depression: Using the flu vaccine as a mild inflammatory
                    stimulus
                    Kate R. Kuhlman1,2, Theodore F. Robles3, Larissa N. Dooley3, Chloe C. Boyle3, Marcie D.
                    Haydon3, and Julienne E. Bower2,3
                    1Department       of Psychology and Social Behavior, University of California Irvine, Irvine, CA 92697
Author Manuscript




                    2Cousins Center for Psychoneuroimmunology, Semel Institute for Neuroscience and Human
                    Behavior, University of California Los Angeles, Los Angeles, CA 90095
                    3University    of California Los Angeles, Department of Psychology, Los Angeles, CA 90095

                    Abstract
                         Background—Inflammation plays a role in mood and behavior that may be relevant to
                         identifying risk factors and treatment for depression and other stress-related illnesses. The purpose
                         of this study was to examine whether fluctuations in inflammation following a mild immune
                         stimulus were associated with changes in daily reported features of depression for up to a week in
                         a healthy sample of young adults.
Author Manuscript




                         Methods—Forty one undergraduate students completed daily diaries of mood, feelings of social
                         disconnection, sleep, and physical symptoms for one week before and after receiving the seasonal
                         influenza vaccine. Circulating plasma interleukin-6 (IL-6) was measured via blood samples taken
                         immediately before and one day after vaccination.

                         Results—There was a significant increase in circulating IL-6 from pre- to post-intervention (p = .
                         008), and there was significant variability in the magnitude of IL-6 change. Greater increases in
                         IL-6 were associated with greater mood disturbance on post-vaccine days, specifically depressed
                         mood and cognitive symptoms.

                         Conclusions—Minor increases in inflammation were associated with corresponding increases in
                         features of depression, and these associations occurred in the absence of any physical symptoms.
                         The influenza vaccine could be used to probe causal relationships with a high degree of ecological
Author Manuscript




                         validity, even in high-risk and vulnerable populations, to better understand the role of
                         inflammation in the pathogenesis of depression.




                    Corresponding Author: Kate Ryan Kuhlman, Ph.D., Assistant Professor, Department of Psychology and Social Behavior, 4546 Social
                    and Behavioral Sciences Gateway, University of California, Irvine, Irvine, CA 92697-7085, krkuhl@uci.edu, krkuhlman@ucla.edu.
                    Publisher's Disclaimer: This is a PDF file of an unedited manuscript that has been accepted for publication. As a service to our
                    customers we are providing this early version of the manuscript. The manuscript will undergo copyediting, typesetting, and review of
                    the resulting proof before it is published in its final citable form. Please note that during the production process errors may be
                    discovered which could affect the content, and all legal disclaimers that apply to the journal pertain.




                                                                                     1                                                      Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 341 of 486
                    Kuhlman et al.                                                                                            Page 2



                       Keywords
Author Manuscript




                            inflammation; interleukin-6; IL-6; depression; mood; influenza vaccine; sickness behavior


                       Introduction
                                      The innate immune system is the body’s first response to injury and pathogen exposure, and
                                      its effectiveness depends upon the mobilization of inflammatory cytokines (Iwasaki and
                                      Medzhitov, 2015). Inflammatory processes can lead to sickness behavior, or the short-term
                                      loss of appetite, sleepiness, withdrawal from normal social activities, fever, aching joints,
                                      and fatigue (Dantzer, 2001; Dantzer and Kelley, 2007). Prolonged inflammation has been
                                      implicated in the development of stress-related psychiatric disorders (Raison et al., 2006),
                                      including the pathophysiology of depression (Dantzer et al., 2008; Irwin, 2002; Slavich and
Author Manuscript




                                      Irwin, 2014).

                                      Experimental paradigms that induce inflammation have provided the strongest evidence that
                                      inflammation can elicit features of depression. In animal models, inducing inflammation can
                                      cause changes in locomotor activity, social behavior, cognition, and anhedonic behaviors
                                      (Aubert, 1999; Kubera et al., 2011; Wohleb et al., 2015; Yirmiya and Goshen, 2011).
                                      Likewise, causal inferences can be drawn from experimental models in humans (Capuron et
                                      al., 2002; Eisenberger et al., 2010b; Wichers et al., 2007). The two primary models for
                                      inducing inflammation in healthy individuals are endotoxin administration and typhoid
                                      vaccination. Endotoxin injection causes a marked increase in peripheral markers of
                                      inflammation (Martich et al., 1993), as well as depressed mood, cognitive disturbance, and
                                      increased feelings of social disconnection (Eisenberger et al., 2010b; Moieni et al., 2015;
                                      Reichenberg et al., 2001). On average, the endotoxin paradigm leads to an 100 pg/mL
Author Manuscript




                                      increase in IL-6 (Eisenberger et al., 2009), which resolves within 6-hours of administration
                                      (Eisenberger et al., 2009; Martich et al., 1993). This paradigm enables measurement of
                                      robust inflammatory effects on short-term cognitive and behavioral outcomes. However, the
                                      elevations in circulating inflammatory markers induced using endotoxin are far greater than
                                      those observed among depressed individuals (Andrei et al., 2007; Häfner et al., 2011;
                                      Howren et al., 2009), or levels elicited by stress (Steptoe et al., 2007), one of the key
                                      predictors of depression.

                                      The typhoid vaccine has also been used to interrogate the causal role inflammation plays in
                                      the neural and behavioral underpinnings of depression, and induces approximately 1.0
                                      pg/mL increases in IL-6 at 3 hours post-injection (Brydon et al., 2008; Harrison et al.,
                                      2009b). Individuals who exhibit the largest inflammatory response to typhoid vaccination
Author Manuscript




                                      demonstrate degradations in mood, increases in fatigue and confusion, and slowed reactions
                                      times on cognitive tasks (Brydon et al., 2008; Harrison et al., 2009a; Strike et al., 2004).

                                      It is important to note that studies using both endotoxin and the typhoid vaccine have
                                      focused on the within-subject associations between the magnitude of inflammatory
                                      responses and changes in mood or activity with neural substrates involved in emotion
                                      regulation and reward-processing (Brydon et al., 2008; Eisenberger et al., 2009; Harrison et
                                      al., 2009a, 2009b; Wright et al., 2005). Yet, studies using the typhoid vaccine and endotoxin


                                        Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                                2                                        Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 342 of 486
                    Kuhlman et al.                                                                                            Page 3


                                      have limited their inquiry to the hours immediately following vaccine exposure. Whether
Author Manuscript




                                      fluctuations in inflammation exert sustained effects on mood and behavior that go beyond
                                      the laboratory remains unanswered. In the present study, we examined the association
                                      between a mild inflammatory stimulus and multiple domains of sickness behavior and
                                      features of depression including mood, sleep, feelings of social disconnection, and physical
                                      symptoms for up to a week, using daily diaries to assess sickness behavior and features of
                                      depression in the context of participants’ typical day-to-day experiences.

                                      The influenza vaccine results in a mild inflammatory response. Increases in IL-6 following
                                      the influenza vaccine can be seen as early as 60 minutes following vaccination (Edwards et
                                      al., 2006a). A significant increase in IL-6 following the influenza vaccine is consistently
                                      observed 1- (Carty et al., 2006; Christian et al., 2011; Tsai et al., 2005), and 2-days post-
                                      vaccination (Christian et al., 2011). This inflammatory response may resolve as early as 3-
                                      days post-vaccination (Tsai et al., 2005), and is no longer observed 7 days following
Author Manuscript




                                      vaccination (Christian et al., 2011; Tsai et al., 2005). In fact, one study provides evidence
                                      that the inflammatory response to the influenza vaccine resolved within 3 days (Tsai et al.,
                                      2005). Thus, use of the influenza vaccine as an inflammatory stimulus enables measurement
                                      of daily change in subjective mood and behavior over longer periods of time, and the gradual
                                      increase in circulating inflammatory markers over days may be a more useful model for
                                      clarifying the role of inflammation in the pathogenesis of depression (See Slavich and Irwin,
                                      2014 for review). Yet, among the published studies of inflammatory responses to influenza
                                      vaccine, no studies have examined changes in mood and behavior as a function of the
                                      inflammatory response.

                                      The purpose of this study was to examine the association between inflammatory responses
                                      to influenza vaccination and daily reports of mood, sleep, social disconnection, and physical
Author Manuscript




                                      symptoms in a healthy, young adult sample. Consistent with the approach used in the
                                      endotoxin and typhoid studies, we focused on individual differences in IL-6 responses to
                                      vaccination (Brydon et al., 2008; Eisenberger et al., 2009; Slavich et al., 2010). Given the
                                      time course and expected magnitude of the inflammatory response to influenza vaccination,
                                      we used daily diaries to capture subtle variations in correlates of depression for 1 week
                                      before and after the vaccine. We hypothesized that greater increases in IL-6 from
                                      immediately before to 1-day post-vaccine would be associated with increases in depressed
                                      mood, cognitive symptoms, tension, fatigue, and social disconnection. We also hypothesized
                                      that greater increases in IL-6 would be associated with decreases in subjective sleep quality
                                      and positive affect.


                       Method
Author Manuscript




                       Participants
                                      Recruitment procedures included posting flyers on the university campus during the Fall
                                      quarter in 2015 and 2016. Participants completed a phone interview to determine study
                                      eligibility. Inclusion criteria for the study were undergraduate students (ages 18–22) who
                                      had not yet received the influenza vaccine that year. Participants were excluded if they were
                                      allergic to eggs, were currently using any medications (e.g., steroids, antidepressants) or
                                      substances (e.g., tobacco products) known to affect the immune system, or had any influenza


                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                               3                                         Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 343 of 486
                    Kuhlman et al.                                                                                             Page 4


                                     or upper respiratory symptoms, current depression, anxiety, any major medical condition
Author Manuscript




                                     (e.g., diabetes, asthma). Forty six individuals were enrolled in the study, 3 participants
                                     dropped from the study due to upper respiratory infection between study enrollment and
                                     vaccine administration, and 2 participants were dropped from analyses due to inability to
                                     complete the blood draw. Therefore all subsequent analyses represent complete data from 41
                                     individuals. See Table 1 for characteristics of the study sample.

                       Procedures
                                     Participants first came to the lab to complete informed consent, behavioral measures, and
                                     daily diary training. For the next 14 days, participants completed 3–5 minute, online daily
                                     diaries assessing sickness behavior and features of depression, including mood, energy,
                                     sleep, feelings of social disconnection, and physical symptoms. Participants received a link
                                     to this survey each evening at 8:00pm, and were instructed to complete each diary before
Author Manuscript




                                     bedtime. Participants who did not complete the daily diary by midnight each day received a
                                     reminder at 6:00am to complete the diary upon waking. Diaries completed after 9:00am the
                                     following day were considered invalid. We had an overall 97.0% completion rate of valid
                                     daily diaries across 41 participants, or 557 complete and valid diaries. The majority of
                                     participants (78.0%, n = 32) completed all 14 diaries; the fewest daily diaries any participant
                                     completed was 10 (n = 3).

                                     Approximately 1 week following study enrollment, participants returned to the laboratory to
                                     provide a blood sample. Research staff then escorted participants to the campus health center
                                     where they received the influenza vaccine. The influenza vaccine varied depending on year
                                     of participation. The 2015/2016 vaccine was trivalent and included A/California/7/2009
                                     (H1N1) pdm09-like virus, which had been in flu vaccines since 2009, A/Switzerland/
                                     9715293/2013 (H3N2)-like virus, and B/Phuket/3073/2013, which were both new in Fall
Author Manuscript




                                     2015. The 2016/2017 influenza vaccine was also trivalent and consisted of A/California/
                                     7/2009 (H1N1) pdm09-like virus, A/Hong Kong/4801/2014 (H3N2)-like virus, and B/
                                     Brisbane/60/2008-like virus (B/Victoria lineage). The following day participants returned to
                                     the laboratory to provide a second blood sample and completed behavioral measures. The
                                     post-vaccine blood draw varied between 21 and 29 hours after the vaccination, Mean
                                     Vaccine Delay = 24:35, SD Vaccine Delay = 2:10. Participants continued to complete daily diaries
                                     for the remainder of the 14-day assessment period. This study was conducted in accordance
                                     with The Code of Ethics of the World Medical Association (Declaration of Helsinki). All
                                     study procedures were approved by the UCLA Institutional Review Board, and all
                                     participants provided informed consent. Participants were compensated up to $200 for their
                                     time, including up to $40 for each laboratory visit, and up to $30 for completing all 14
                                     possible daily diaries.
Author Manuscript




                       Measures
                                     Mood—Mood was measured via daily diary using the 15-item Profile of Mood States
                                     (POMS-15), which has been previously used in daily diary research (Cranford et al., 2006;
                                     Shrout et al., 2006). These items comprised 5 sub-domains: Depressed mood (sad, hopeless,
                                     discouraged), Vigor (vigorous, cheerful, lively), Tension (anxious, uneasy, on edge), Anger
                                     (angry, resentful, annoyed), Fatigue (fatigued, worn out, exhausted). Three additional items


                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                               4                                          Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 344 of 486
                    Kuhlman et al.                                                                                               Page 5


                                     were added to assess cognitive symptoms using items from the POMS-Confusion subscale
Author Manuscript




                                     (unable to concentrate, forgetful, confused) (McNair et al., 1981). Four additional items
                                     were included to assess positive affect (enthusiastic and interested (Watson et al., 1988;
                                     Watson and Clark, 1999), content and grateful (Fredrickson et al., 2003)). Participants were
                                     asked to indicate the degree to which they experienced each mood state that day and
                                     responded to each item according to a 5-point Likert scale from 1 = not at all to 5 =
                                     extremely. For multi-item diary scales, reliability coefficients ranging from 0 to 1 for
                                     between-person (RKF) and day-to-day within-person change (RC) were computed using
                                     methods described for daily diary scales (Cranford et al., 2006). For all POMS mood
                                     subscales, RKF > .96. RC for Depressed mood, Anxiety, Anger, Vigor, and Fatigue subscales
                                     were all between .65 – .87, and were comparable to prior work (Cranford et al., 2006). RC
                                     for Confusion was .47.

                                     Social disconnection—Social disconnection was measured via a 12-item scale reflecting
Author Manuscript




                                     the degree to which participants felt disconnected from other people that day. Participants
                                     responded according to a 5-point Likert scale from 1 = not at all, and 5 = very much so.
                                     These items were used in a previous study linking endotoxin-induced changes in
                                     inflammatory markers with subjective feelings of social disconnection (Eisenberger et al.,
                                     2010b; Moieni et al., 2015). Reliability for social disconnection, RKF = .97, RC = .36.

                                     Sleep disturbance and sleep quantity—Subjective sleep quality was measured on the
                                     daily diary using one modified item from the Pittsburgh Sleep Quality Inventory (Buysse et
                                     al., 1989), similar to that used in previous diary studies (Kane et al., 2014). Participants rated
                                     their sleep quality for the previous night on a 4-point Likert scale from 1 = very good to 4 =
                                     very bad. Participants also indicated the time they went to bed each night and woke each
                                     morning for a measure of sleep quantity. Reliability coefficients RKF and RC cannot be
Author Manuscript




                                     computed for these single-item measures of sleep disturbance and sleep quantity, however
                                     the test-retest reliability for the measure of sleep disturbance across diary days was good,
                                     ICC = .76 (Cappelleri et al., 2009).

                                     Physical symptoms—Participants reported physical symptoms they experienced in the
                                     past 24 hours including feeling sick, headache, chills, fever, muscle/joint aches or pains. For
                                     each symptom, participants could select Absent, Mild, Moderate, or Severe on a scale from
                                     1 to 4. The chosen physical symptoms were taken from past studies using daily diaries to
                                     examine subjective symptoms following a viral challenge (Cohen et al., 2006). Reliability
                                     for physical symptoms was RKF = .95, RC = .56.

                                     Inflammation—Interleukin-6 (IL-6) was used to assess within-subject change in
Author Manuscript




                                     inflammation following vaccination in order to optimize comparison of our results with
                                     existing literature. IL-6 is reliably elevated in depressed patients (Dowlati et al., 2010), and
                                     the majority of studies that have demonstrated an inflammatory response to the influenza
                                     vaccine have selected IL-6 as the inflammatory marker of interest (Carty et al., 2006;
                                     Christian et al., 2011; Edwards et al., 2006a; Segerstrom et al., 2012; Tsai et al., 2005).
                                     Furthermore, studies using typhoid vaccination and endotoxin have demonstrated an
                                     association between IL-6 and mood/behavior (Eisenberger et al., 2010a; Harrison et al.,



                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                               5                                            Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 345 of 486
                    Kuhlman et al.                                                                                                                         Page 6


                                          2009a; Wright et al., 2005). Blood samples for IL-6 were collected between 8:21am and
Author Manuscript




                                          12:45pm (MeanBlood Draw 1 = 9:59, SDBlood Draw 1 = 1:04) by venipuncture into EDTA tubes,
                                          placed on ice, centrifuged for acquisition of plasma, and stored at −80 C for subsequent
                                          batch testing. Samples were assayed in duplicate using a high sensitivity ELISA (R&D
                                          Systems, Minneapolis, Minn) at the UCLA Inflammatory Biology Core. The range of
                                          detection for this assay was 0.20 mg/L to 10.0 pg/mL, and there were no undetectable values
                                          in the sample. Intra- and inter-assay CVs were < 9%.

                       Data Analysis
                                          We fit linear mixed models predicting mood, social disconnection, sleep disturbance, and
                                          physical symptoms as a function of our variable of interest, the interaction between change
                                          in IL-6 and time. This allowed us to test whether average mood, social disconnection, and
                                          sleep differed before and after the vaccine based on the magnitude of IL-6 change from pre-
Author Manuscript




                                          to post-vaccine. Change in IL-6 (ΔIL-6) was computed by subtracting IL-6 concentrations
                                          immediately prior to the vaccine from IL-6 concentrations 1-day after the vaccination, such
                                          that higher values indicate a greater increase in circulating IL-6. Predictors in each of these
                                          models included: study day (1–14), time (a dichotomous variable where 0 = pre-vaccine and
                                          1 = post-vaccine), baseline IL-6 (each participant’s pre-vaccination IL-6), ΔIL-6 (a post-
                                          diction term that accounts for any association between mood/sleep on pre-vaccine days and
                                          change in IL-6), and our variable of interest, Time*ΔIL-6 (the association between change in
                                          IL-6 and mood/sleep on post-vaccine days). There is evidence that body mass index (BMI)
                                          and sex contribute to differences in circulating markers of inflammation (O’Connor et al.,
                                          2009) as well as the way the immune system responds to challenges such as an
                                          immunization or a psychological stressor (Edwards et al., 2006b; Fish, 2008; Kitahara et al.,
                                          2014; Sun et al., 2012). Therefore, all models controlled for BMI and sex. Whether
                                          participants enrolled in the 2015 or 2016 cohort1 of the study was also included as a
Author Manuscript




                                          covariate. For all analyses, a significance level of 95% or p < .05 should be considered
                                          reliable, although variations in significance up to p < .10 are presented to indicate any
                                          possible statistical trends that may inform efforts to replicate and extend these results.


                       Results
                                          Participants in this study were healthy, ethnically diverse undergraduate students who were
                                          representative of their university undergraduate population. See Table 1 for detailed
                                          characteristics of the study sample. From pre- to post-vaccine participants demonstrated a
                                          significant increase in IL-6 from baseline to post-vaccination, t(41) = -2.77, p = .008.
                                          Overall, 33 participants (80.5%) showed an increase in IL-6, and the mean change in IL-6
                                          was 0.33 pg/mL (SD = 0.75; range = −1.44–4.202), d = 0.45. See Figure 1 for IL-6 at pre-
Author Manuscript




                                          and post-vaccine for all participants.



                       1We observed significant differences between cohorts such that individuals in the 2016 cohort reported more symptoms of confusion,
                       p = .050, less vigor, p = .049, greater feelings of social disconnection, p = .026, and change in IL-6 from pre- to post-vaccine, p < .001,
                       than participants in the 2015 cohort. For this reason, the fixed effect of cohort was included as a covariate in all models.
                       2One participant demonstrated an extreme increase in IL-6 from pre- to post-vaccine, ΔIL-6 = 4.20 pg/mL and was determined to be
                       an outlier. Winsorizing the inflammatory response of this participant does not change the pattern of results. See Figure 2 for fixed
                       effects of primary results with and without winsorizing this participant.


                                            Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                                          6                                                         Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 346 of 486
                    Kuhlman et al.                                                                                            Page 7


                       Inflammation before and after influenza vaccination and daily diary reported mood
Author Manuscript




                                     Table 2 provides descriptive statistics for all daily diary measures on pre-vaccine days.
                                     Reports of depressed mood on pre-vaccine days were low. Female participants reported
                                     more depressed mood than male participants, p = .020. Consistent with our hypotheses,
                                     larger increases in IL-6 from pre- to post-vaccine were associated with greater reported
                                     depressed mood on post-vaccine days, p = .039. While daily reported confusion was also
                                     generally low in the sample on pre-vaccine days, individuals demonstrating larger increases
                                     in IL-6 from pre- to post-vaccine reported greater confusion on post-vaccine days, p = .003.
                                     There were no significant associations between change in IL-6 and anger, tension, fatigue,
                                     vigor, or positive affect. However, individuals with higher IL-6 at the pre-vaccine blood
                                     draw reported lower average daily positive affect, p = .044. See Table 3 for unstandardized
                                     fixed effects of time and IL-6 on all sickness behavior and features of depression measured
                                     in the daily diary.
Author Manuscript




                       Inflammation before and after influenza vaccination and daily diary reported social
                       disconnection
                                     Participants in this study generally reported low feelings of social disconnection on pre-
                                     vaccine study days. Individuals demonstrating the largest change in IL-6 from pre- to post-
                                     vaccine also reported a non-significant increase in feelings of social disconnection on post-
                                     vaccine days, p = .072.

                       Inflammation before and after influenza vaccination and daily diary reported sleep
                                     Participants in this study slept an average of 7.12 hours on pre-vaccine days. Change in IL-6
                                     was not associated with changes in sleep duration from pre- to post-vaccine, p = .64.
                                     Participants in this study reported their average sleep quality as either Very good or Good on
Author Manuscript




                                     pre-vaccine study days. Participants in the study with high pre-vaccine IL-6 reported greater
                                     daily sleep disturbance, p = .004, and individuals demonstrating a larger increase in IL-6
                                     from pre- to post-vaccine also reported non-significant increases in sleep disturbance on
                                     post-vaccine days, p = .10.

                       Inflammation before and after influenza vaccination and daily diary reported physical
                       symptoms
                                     Change in inflammation from pre- to post-vaccine was not associated with physical
                                     symptoms, p = .69. Daily reports of physical symptoms were very infrequent or Absent on
                                     the response scale on pre-vaccine days. Change in IL-6 from pre- to post-vaccine was not
                                     associated with post-vaccine physical symptoms, however participants with higher pre-
                                     vaccine IL-6 reported more pre-vaccine physical symptoms, p = .002.
Author Manuscript




                       Discussion
                                     This study documents associations between mild fluctuations in the proinflammatory
                                     cytokine IL-6 and features of depression in a sample of healthy, young adults. The majority
                                     of participants in this sample demonstrated an increase in IL-6 from immediately before to
                                     1-day after flu vaccine exposure, and while this change was mild, participants varied
                                     considerably in the degree of inflammatory change. Consistent with our hypotheses, larger


                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                               7                                         Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 347 of 486
                    Kuhlman et al.                                                                                              Page 8


                                     increases in IL-6 were associated with greater depressed mood and greater confusion in the
Author Manuscript




                                     week following vaccination. These findings align with previous research and with the
                                     hypothesized role of inflammation in depression (Dantzer et al., 2008; Dantzer and Kelley,
                                     2007) as well as established experimental models in both animals and humans. Notably,
                                     some of the initial observations in preclinical studies were that inflammation interferes with
                                     cognitive functioning (Aubert et al., 1995). Further, inflammatory challenge studies in
                                     humans using endotoxin (Eisenberger et al., 2009; Reichenberg et al., 2001) and typhoid
                                     (Brydon et al., 2008; Harrison et al., 2009a), as well as observational studies (Gimeno et al.,
                                     2009; Motivala et al., 2005) have documented associations between inflammation and both
                                     cognitive symptoms of depression and sleep disturbance. Our findings extend this literature
                                     by demonstrating increases in depressed mood and cognitive symptoms following a mild
                                     inflammatory stimulus using a naturalistic and ecologically valid approach.

                                     Further, the results of this study support the use of influenza vaccination as a translational
Author Manuscript




                                     model for interrogating well-established preclinical observations on the role of mild
                                     inflammatory changes in depressive symptoms. This model could be used to interrogate
                                     sensitivity to these changes in high-risk and vulnerable populations including children,
                                     adolescents, older adults, pregnant women, and patients with chronic illness. Inflammatory
                                     immune cells and cytokines, including IL-6, can cross the blood-brain interface and activate
                                     microglia (Banks et al., 1995; Wohleb et al., 2015). Activation of microglia causes local
                                     inflammation which mediates anxiety-like behavior, and primes the immune system for a
                                     greater inflammatory response to future stressors (Reader et al., 2015). Repetition of these
                                     processes in animals, such as through chronic stress, has been linked to anhedonia, sleep
                                     disturbance, and maintenance of anxiety-like behavior (Wohleb et al., 2015). Affective
                                     correlates of mild fluctuations in pro-inflammatory cytokines, as demonstrated in this study,
                                     may be an indicator of affective sensitivity to increases in peripheral inflammation and thus
Author Manuscript




                                     potentially a neurobiological risk factor for depression.

                                     Contrary to our hypotheses, larger increases in IL-6 were not associated with decreases in
                                     daily positive affect or increases in fatigue. Given the subtle changes in both inflammation
                                     and daily diary reports of features of depression, we may have lacked power to detect these
                                     effects that have been observed in other experimental studies (Eisenberger et al., 2010b;
                                     Harrison et al., 2009b; Moieni et al., 2015). It is possible that the effect of inflammation on
                                     positive affect and fatigue occurs acutely (i.e., within hours), and is not effectively observed
                                     using a daily diary assessment. Indeed, preclinical models have shown that acute
                                     inflammatory states interfere with the opioid receptors in the neural structures involved in
                                     reward processes that would underlie positive affect (Eisenberger et al., 2010a; Narita et al.,
                                     2004). It is also possible that the effect of inflammation on positive affect and fatigue is only
Author Manuscript




                                     observed at higher levels of inflammation than seen here. We did find that higher IL-6 at
                                     baseline (immediately prior to vaccination) was associated with lower average daily positive
                                     affect. In previous studies, higher trait positive affect has been linked to lower circulating
                                     markers of inflammation, IL-6 and CRP, in both adolescents and adults (Chiang et al., 2015;
                                     Stellar et al., 2015; Steptoe et al., 2008). A similar pattern was observed for sleep
                                     disturbance, such that higher IL-6 at baseline was associated with greater daily reported
                                     sleep disturbance. Sleep and inflammation are intimately-linked physiological processes;
                                     sleep problems relate to greater inflammation, and interventions that improve sleep are

                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                               8                                           Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 348 of 486
                    Kuhlman et al.                                                                                           Page 9


                                     associated with reductions in inflammatory processes (Irwin et al., 2016; Irwin and Opp,
Author Manuscript




                                     2017). Therefore, further interrogation of dose, magnitude, and time course of inflammatory
                                     challenge is necessary. Some domains of sickness behavior and features of depression may
                                     be more sensitive to acute inflammatory signaling, while others may be induced by chronic,
                                     sustained elevations in inflammation. These differences further emphasize the value of using
                                     different paradigms to examine the role of inflammation in mood and behavior.

                                     An important strength of this study was the use of daily diaries to capture within-subject
                                     changes in mood, and the interrogation of multiple domains that relate to depression (e.g.,
                                     depressed mood, cognitive symptoms, poor sleep quality, positive affect, social
                                     disconnection). These findings should be considered preliminary due to the small sample
                                     size. Given the number of past studies that have demonstrated an inflammatory response
                                     following influenza vaccination (Carty et al., 2006; Christian et al., 2011; McDade et al.,
                                     2015; Posthouwer et al., 2004; Tsai et al., 2005) and the within-subject hypotheses of the
Author Manuscript




                                     present study, we did not include a placebo or waitlist control group and therefore no causal
                                     conclusions can be drawn. We also did not measure antibody response to the influenza
                                     vaccine, and therefore our data cannot speak to the role of change in IL-6 in the potential
                                     effectiveness of the vaccine. This study was also conducted in a small, convenience sample
                                     of young adults. Further investigations using this paradigm in larger samples are needed.
                                     Previous studies have shown that experimentally induced inflammation impacts feelings of
                                     social disconnection and sleep disturbance. In this study, the associations between IL-6
                                     response and both of these constructs were in the expected direction but were non-
                                     significant. Larger studies would enable us to understand whether these effects only occur
                                     following a more robust inflammatory stimulus (e.g., endotoxin) or are subtle effects that
                                     require more power to detect. A larger study would facilitate the generalizability of this
                                     study’s observations as well as identify important moderators of inflammatory responses to
Author Manuscript




                                     influenza vaccination including BMI, sex, and exposure to early life stress (Kuhlman et al.,
                                     2017; O’Connor et al., 2009). Finally, we chose to measure the inflammatory response to the
                                     influenza vaccine 1 day after vaccination when an inflammatory response would most likely
                                     be observable (Carty et al., 2006; Tsai et al., 2005), however one study in pregnant women
                                     demonstrated that the inflammatory response to influenza vaccine is higher 2-days post-
                                     vaccination than 1-day post-vaccine (Christian et al., 2011). It is possible that some
                                     individuals’ IL-6 continued to rise beyond our post-vaccine IL-6 measurement. Indeed, there
                                     was a modest association between the magnitude of the IL-6 response and the length of the
                                     delay between the vaccine and post-vaccine blood draw, r = .27, p = .08; in other words,
                                     IL-6 continued to increase across the day following vaccination. Figure 3 clearly
                                     demonstrates that differences in depressed mood between participants with and without an
                                     increase in IL-6 are most prominent on the 2nd and 3rd day after vaccination. It will be
Author Manuscript




                                     informative for future studies to determine individual differences in the time course of the
                                     inflammatory response to the influenza vaccine as it relates to changes in mood and
                                     behavior.

                                     The results of this study provide preliminary evidence that mild, within-subject increases in
                                     IL-6 following influenza vaccination are associated with increases in features of depression,
                                     specifically depressed mood and cognitive symptoms. These findings are encouraging
                                     evidence that the annual influenza vaccine can be used to interrogate the effects of mild

                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                               9                                        Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 349 of 486
                    Kuhlman et al.                                                                                                              Page 10


                                     changes in inflammation on mood and behavior in a wide range of populations. The flu
Author Manuscript




                                     vaccine meets risk/benefit ratio criteria by including the tangible benefit of increased
                                     protection against influenza infection while also being familiar to most people,
                                     recommended annually, cost effective, and widely accessible. Using the influenza vaccine
                                     paradigm may help to identify risk factors for depression in high-risk populations and
                                     inform psychological and pharmacological interventions targeting inflammation in the
                                     pathogenesis of depression.


                       Acknowledgments
                                     This research would not be possible if not for the support of the faculty and staff at the UCLA Cousins Center for
                                     Psychoneuroimmunology, and the participants who generously gave their time. The composition of this manuscript
                                     was made possible by the NIMH (T32MH015750 and K08MH112773 awarded to Dr. Kuhlman).


                       References
Author Manuscript




                                     Andrei AM, Fraguas R, Telles RMS, Alves TCTF, Strunz CMC, Nussbacher A, Rays J, Iosifescu DV,
                                       Wajngarten M. Major Depressive Disorder and inflammatory markers in elderly patients with heart
                                       failure. Psychosomatics. 2007; 48:319–324. https://doi.org/10.1176/appi.psy.48.4.319. [PubMed:
                                       17600168]
                                     Aubert A. Sickness and behaviour in animals: A motivational perspective. Neurosci Biobehav Rev.
                                       1999; 23:1029–1036. https://doi.org/10.1016/S0149-7634(99)00034-2. [PubMed: 10580315]
                                     Aubert A, Vega C, Dantzer R, Goodall G. Pyrogens specifically disrupt the acquisition of a task
                                       involving cognitive processing in the rat. Brain Behav Immun. 1995; 9:129–148. https://doi.org/
                                       10.1006/brbi.1995.1013. [PubMed: 7549036]
                                     Banks WA, Kastin AJ, Broadwell RD. Passage of cytokines across the blood-brain barrier.
                                       Neuroimmunomodulation. 1995; 2:241. [PubMed: 8963753]
                                     Brydon L, Harrison NA, Walker C, Steptoe A, Critchley HD. Peripheral inflammation is associated
                                       with altered substantia nigra activity and psychomotor slowing in humans. Biol Psychiatry. 2008;
Author Manuscript




                                       63:1022–1029. https://doi.org/doi:10.1016/j.biopsych.2007.12.007. [PubMed: 18242584]
                                     Buysse DJ, Reynolds CF III, Monk TH, Berman SR, Kupfer DJ. The Pittsburgh sleep quality index: A
                                       new instrument for psychiatric practice and research. Psychiatry Res. 1989; 28:193–213. https://
                                       doi.org/10.1016/0165-1781(89)90047-4. [PubMed: 2748771]
                                     Cappelleri JC, Bushmakin AG, McDermott AM, Sadosky AB, Petrie CD, Martin S. Psychometric
                                       properties of a single-item scale to assess sleep quality among individuals with fibromyalgia. Health
                                       Qual Life Outcomes. 2009; 7:54. https://doi.org/10.1186/1477-7525-7-54. [PubMed: 19534799]
                                     Capuron L, Gumnick JF, Musselman DL, Lawson DH, Reemsnyder A, Nemeroff CB, Miller AH.
                                       Neurobehavioral effects of interferon-α in cancer patients: Phenomenology and paroxetine
                                       responsiveness of symptom dimensions. Neuropsychopharmacology. 2002; 26:643–652. https://
                                       doi.org/10.1016/S0893-133X(01)00407-9. [PubMed: 11927189]
                                     Carty CL, Heagerty P, Nakayama K, McClung EC, Lewis J, Lum D, Boespflug E, McCloud-Gehring
                                       C, Soleimani BR, Ranchalis J, Bacus TJ, Furlong CE, Jarvik GP. Inflammatory response after
                                       influenza vaccination in men with and without carotid artery disease. Arterioscler Thromb Vasc
                                       Biol. 2006; 26:2738–2744. https://doi.org/10.1161/01.ATV.0000248534.30057.b5. [PubMed:
Author Manuscript




                                       17023683]
                                     Chiang JJ, Bower JE, Almeida DM, Irwin MR, Seeman TE, Fuligni AJ. Socioeconomic status, daily
                                         affective and social experiences, and inflammation during adolescence. Psychosom Med. 2015;
                                         77:256–266. https://doi.org/10.1097/PSY.0000000000000160. [PubMed: 25829237]
                                     Christian LM, Iams JD, Porter K, Glaser R. Inflammatory responses to trivalent influenza virus
                                         vaccine among pregnant women. Vaccine. 2011; 29:8982–8987. https://doi.org/10.1016/j.vaccine.
                                         2011.09.039. [PubMed: 21945263]




                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                                  10                                                       Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 350 of 486
                    Kuhlman et al.                                                                                                   Page 11


                                     Cohen S, Alper CM, Doyle WJ, Treanor JJ, Turner RB. Positive emotional style predicts resistance to
                                         illness after experimental exposure to rhinovirus or influenza a virus. Psychosom Med. 2006;
Author Manuscript




                                         68:809–815. https://doi.org/10.1097/01.psy.0000245867.92364.3c. [PubMed: 17101814]
                                     Cranford JA, Shrout PE, Iida M, Rafaeli E, Yip T, Bolger N. A procedure for evaluating sensitivity to
                                         within-person change: Can mood measures in diary studies detect change reliably? Pers Soc
                                         Psychol Bull. 2006; 32:917–929. https://doi.org/10.1177/0146167206287721. [PubMed:
                                         16738025]
                                     Dantzer R. Cytokine-induced sickness behavior: Where do we stand? Brain Behav Immun. 2001;
                                         15:7–24. https://doi.org/10.1006/brbi.2000.0613. [PubMed: 11259077]
                                     Dantzer R, Kelley KW. Twenty years of research on cytokine-induced sickness behavior. Brain Behav
                                         Immun. 2007; 21:153–160. https://doi.org/10.1016/j.bbi.2006.09.006. [PubMed: 17088043]
                                     Dantzer R, O’Connor JC, Freund GG, Johnson RW, Kelley KW. From inflammation to sickness and
                                         depression: when the immune system subjugates the brain. Nat Rev Neurosci. 2008; 9:46–56.
                                         https://doi.org/10.1038/nrn2297. [PubMed: 18073775]
                                     Dowlati Y, Herrmann N, Swardfager W, Liu H, Sham L, Reim EK, Lanctôt KL. A meta-analysis of
                                         cytokines in Major Depression. Biol Psychiatry, Cortical Inhibitory Deficits in Depression. 2010;
Author Manuscript




                                         67:446–457. https://doi.org/10.1016/j.biopsych.2009.09.033.
                                     Edwards KM, Burns VE, Reynolds T, Carroll D, Drayson M, Ring C. Acute stress exposure prior to
                                         influenza vaccination enhances antibody response in women. Brain Behav Immun. 2006a; 20:159–
                                         168. https://doi.org/10.1016/j.bbi.2005.07.001. [PubMed: 16102936]
                                     Edwards KM, Burns VE, Ring C, Carroll D. Sex differences in the interleukin-6 response to acute
                                         psychological stress. Biol Psychol. 2006b; 71:236–239. https://doi.org/10.1016/j.biopsycho.
                                         2005.06.006. [PubMed: 16098655]
                                     Eisenberger NI, Berkman ET, Inagaki TK, Rameson LT, Mashal NM, Irwin MR. Inflammation-
                                         induced anhedonia: Endotoxin reduces ventral striatum responses to reward. Biol Psychiatry.
                                         2010a; 68:748–754. https://doi.org/10.1016/j.biopsych.2010.06.010. [PubMed: 20719303]
                                     Eisenberger NI, Inagaki TK, Mashal NM, Irwin MR. Inflammation and social experience: An
                                         inflammatory challenge induces feelings of social disconnection in addition to depressed mood.
                                         Brain Behav Immun. 2010b; 24:558–563. https://doi.org/10.1016/j.bbi.2009.12.009. [PubMed:
                                         20043983]
                                     Eisenberger NI, Inagaki TK, Rameson LT, Mashal NM, Irwin MR. An fMRI study of cytokine-induced
Author Manuscript




                                         depressed mood and social pain: The role of sex differences. NeuroImage. 2009; 47:881–890.
                                         https://doi.org/10.1016/j.neuroimage.2009.04.040. [PubMed: 19376240]
                                     Fish EN. The X-files in immunity: sex-based differences predispose immune responses. Nat Rev
                                         Immunol. 2008; 8:737. https://doi.org/10.1038/nri2394. [PubMed: 18728636]
                                     Fredrickson BL, Tugade MM, Waugh CE, Larkin GR. What good are positive emotions in crisis? A
                                         prospective study of resilience and emotions following the terrorist attacks on the United States on
                                         September 11th, 2001. J Pers Soc Psychol. 2003; 84:365. https://doi.org/
                                         10.1037/0022-3514.84.2.365. [PubMed: 12585810]
                                     Gimeno D, Kivimäki M, Brunner EJ, Elovainio M, De Vogli R, Steptoe A, Kumari M, Lowe GDO,
                                         Rumley A, Marmot MG, Ferrie JE. Associations of C-reactive protein and interleukin-6 with
                                         cognitive symptoms of depression: 12-year follow-up of the Whitehall II study. Psychol Med.
                                         2009; 39:413–423. https://doi.org/10.1017/S0033291708003723. [PubMed: 18533059]
                                     Häfner S, Emeny RT, Lacruz ME, Baumert J, Herder C, Koenig W, Thorand B, Ladwig KH.
                                         Association between social isolation and inflammatory markers in depressed and non-depressed
Author Manuscript




                                         individuals: Results from the MONICA/KORA study. Brain Behav Immun. 2011; 25:1701–1707.
                                         https://doi.org/10.1016/j.bbi.2011.06.017. [PubMed: 21756997]
                                     Harrison NA, Brydon L, Walker C, Gray MA, Steptoe A, Critchley HD. Inflammation causes mood
                                         changes through alterations in subgenual cingulate activity and mesolimbic connectivity. Biol
                                         Psychiatry. 2009a; 66:407–414. https://doi.org/10.1016/j.biopsych.2009.03.015. [PubMed:
                                         19423079]
                                     Harrison NA, Brydon L, Walker C, Gray MA, Steptoe A, Dolan RJ, Critchley HD. Neural origins of
                                         human sickness in interoceptive responses to inflammation. Biol Psychiatry. 2009b; 66:415–422.
                                         https://doi.org/10.1016/j.biopsych.2009.03.007. [PubMed: 19409533]



                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                              11                                                 Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 351 of 486
                    Kuhlman et al.                                                                                               Page 12


                                     Howren MB, Lamkin DM, Suls J. Associations of depression with C-reactive protein, IL-1, and IL-6:
                                         A meta-analysis. Psychosom Med. 2009; 71:171–186. https://doi.org/10.1097/PSY.
Author Manuscript




                                         0b013e3181907c1b. [PubMed: 19188531]
                                     Irwin MR. Psychoneuroimmunology of depression: Clinical implications. Brain Behav Immun. 2002;
                                         16:1–16. https://doi.org/10.1006/brbi.2001.0654. [PubMed: 11846437]
                                     Irwin MR, Olmstead R, Carroll JE. Sleep disturbance, sleep duration, and inflammation: A systematic
                                         review and meta-analysis of cohort studies and experimental sleep deprivation. Biol Psychiatry.
                                         2016; 80:40–52. https://doi.org/10.1016/j.biopsych.2015.05.014. [PubMed: 26140821]
                                     Irwin MR, Opp MR. Sleep health: Reciprocal regulation of sleep and innate immunity.
                                         Neuropsychopharmacology. 2017; 42:129–155. https://doi.org/10.1038/npp.2016.148. [PubMed:
                                         27510422]
                                     Iwasaki A, Medzhitov R. Control of adaptive immunity by the innate immune system. Nat Immunol.
                                         2015; 16:343–353. https://doi.org/10.1038/ni.3123. [PubMed: 25789684]
                                     Kane HS, Slatcher RB, Reynolds BM, Repetti RL, Robles TF. Daily self-disclosure and sleep in
                                         couples. Health Psychol Off J Div Health Psychol Am Psychol Assoc. 2014; 33:813–822. https://
                                         doi.org/10.1037/hea0000077.
Author Manuscript




                                     Kitahara CM, Trabert B, Katki HA, Chaturvedi AK, Kemp TJ, Pinto LA, Moore SC, Purdue MP,
                                         Wentzensen N, Hildesheim A, Shiels MS. Body mass index, physical activity, and serum markers
                                         of inflammation, immunity, and insulin resistance. Cancer Epidemiol Biomark Prev Publ Am
                                         Assoc Cancer Res Cosponsored Am Soc Prev Oncol. 2014; 23:2840–2849. https://doi.org/
                                         10.1158/1055-9965.EPI-14-0699-T.
                                     Kubera M, Obuchowicz E, Goehler L, Brzeszcz J, Maes M. In animal models, psychosocial stress-
                                         induced (neuro)inflammation, apoptosis and reduced neurogenesis are associated to the onset of
                                         depression. Prog Neuropsychopharmacol Biol Psychiatry. 2011; 35:744–759. https://doi.org/
                                         10.1016/j.pnpbp.2010.08.026. [PubMed: 20828592]
                                     Kuhlman KR, Chiang JJ, Horn S, Bower JE. Developmental psychoneuroendocrine and
                                         psychoneuroimmune pathways from childhood adversity to disease. Neurosci Biobehav Rev. 2017;
                                         80:166–184. https://doi.org/10.1016/j.neubiorev.2017.05.020. [PubMed: 28577879]
                                     Martich GD, Boujoukos AJ, Suffredini AF. Response of man to endotoxin. Immunobiology. 1993;
                                         187:403–416. https://doi.org/10.1016/S0171-2985(11)80353-0. [PubMed: 8330905]
                                     McDade TW, Borja JB, Kuzawa CW, Perez TLL, Adair LS. C-reactive protein response to influenza
Author Manuscript




                                         vaccination as a model of mild inflammatory stimulation in the Philippines. Vaccine. 2015;
                                         33:2004–2008. https://doi.org/10.1016/j.vaccine.2015.03.019. [PubMed: 25795257]
                                     McNair, DM., Lorr, M., Droppleman, LF., et al. Profile of mood states. Educational and industrial
                                         testing service; San Diego, CA: 1981.
                                     Moieni M, Irwin MR, Jevtic I, Olmstead R, Breen EC, Eisenberger NI. Sex differences in depressive
                                         and socioemotional responses to an inflammatory challenge: Implications for sex differences in
                                         depression. Neuropsychopharmacology. 2015; 40:1709–1716. https://doi.org/10.1038/npp.
                                         2015.17. [PubMed: 25598426]
                                     Motivala SJ, Sarfatti A, Olmos L, Irwin MR. Inflammatory markers and sleep disturbance in major
                                         depression. Psychosom Med. 2005; 67:187–194. https://doi.org/10.1097/01.psy.
                                         0000149259.72488.09. [PubMed: 15784782]
                                     Narita M, Kishimoto Y, Ise Y, Yajima Y, Misawa K, Suzuki T. Direct evidence for the involvement of
                                         the mesolimbic κ-Opioid system in the morphine-induced rewarding effect under an inflammatory
                                         pain-like state. Neuropsychopharmacology. 2004; 30:111–118. https://doi.org/10.1038/sj.npp.
Author Manuscript




                                         1300527.
                                     O’Connor MF, Bower JE, Cho HJ, Creswell JD, Dimitrov S, Hamby ME, Hoyt MA, Martin JL, Robles
                                         TF, Sloan EK, Thomas KS, Irwin MR. To assess, to control, to exclude: Effects of biobehavioral
                                         factors on circulating inflammatory markers. Brain Behav Immun. 2009; 23:887–897. https://
                                         doi.org/10.1016/j.bbi.2009.04.005. [PubMed: 19389469]
                                     Posthouwer D, Voorbij HAM, Grobbee DE, Numans ME, van der Bom JG. Influenza and
                                         pneumococcal vaccination as a model to assess C-reactive protein response to mild inflammation.
                                         Vaccine. 2004; 23:362–365. https://doi.org/10.1016/j.vaccine.2004.05.035. [PubMed: 15530681]




                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                              12                                             Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 352 of 486
                    Kuhlman et al.                                                                                                   Page 13


                                     Raison CL, Capuron L, Miller AH. Cytokines sing the blues: Inflammation and the pathogenesis of
                                         depression. Trends Immunol. 2006; 27:24–31. https://doi.org/10.1016/j.it.2005.11.006. [PubMed:
Author Manuscript




                                         16316783]
                                     Reader BF, Jarrett BL, McKim DB, Wohleb ES, Godbout JP, Sheridan JF. Peripheral and central
                                         effects of repeated social defeat stress: Monocyte trafficking, microglial activation, and anxiety.
                                         Neuroscience. 2015; 289:429–442. https://doi.org/10.1016/j.neuroscience.2015.01.001. [PubMed:
                                         25596319]
                                     Reichenberg A, Yirmiya R, Schuld A, Kraus T, Haack M, Morag A, Pollmächer T. Cytokine-
                                         associated emotional and cognitive disturbances in humans. Arch Gen Psychiatry. 2001; 58:445–
                                         452. https://doi.org/10.1001/archpsyc.58.5.445. [PubMed: 11343523]
                                     Segerstrom SC, Hardy JK, Evans DR, Greenberg RN. Vulnerability, distress, and immune response to
                                         vaccination in older adults. Brain Behav Immun, Aging, Brain, Behavior, and Immunity. 2012;
                                         26:747–753. https://doi.org/10.1016/j.bbi.2011.10.009.
                                     Shrout PE, Herman CM, Bolger N. The costs and benefits of practical and emotional support on
                                         adjustment: A daily diary study of couples experiencing acute stress. Pers Relatsh. 2006; 13:115–
                                         134. https://doi.org/10.1111/j.1475-6811.2006.00108.x.
Author Manuscript




                                     Slavich GM, Irwin MR. From stress to inflammation and major depressive disorder: A social signal
                                         transduction theory of depression. Psychol Bull. 2014; 140:774–815. http://dx.doi.org/10.1037/
                                         a0035302. [PubMed: 24417575]
                                     Slavich GM, Way BM, Eisenberger NI, Taylor SE. Neural sensitivity to social rejection is associated
                                         with inflammatory responses to social stress. Proc Natl Acad Sci. 2010; 107:14817–14822. https://
                                         doi.org/10.1073/pnas.1009164107. [PubMed: 20679216]
                                     Stellar JE, John-Henderson N, Anderson CL, Gordon AM, McNeil GD, Keltner D. Positive affect and
                                         markers of inflammation: Discrete positive emotions predict lower levels of inflammatory
                                         cytokines. Emotion. 2015; 15:129–133. https://doi.org/10.1037/emo0000033. [PubMed:
                                         25603133]
                                     Steptoe A, Hamer M, Chida Y. The effects of acute psychological stress on circulating inflammatory
                                         factors in humans: A review and meta-analysis. Brain Behav Immun. 2007; 21:901–912. https://
                                         doi.org/10.1016/j.bbi.2007.03.011. [PubMed: 17475444]
                                     Steptoe A, O’Donnell K, Badrick E, Kumari M, Marmot M. Neuroendocrine and inflammatory factors
                                         associated with positive affect in healthy men and women: The Whitehall II study. Am J
Author Manuscript




                                         Epidemiol. 2008; 167:96–102. https://doi.org/10.1093/aje/kwm252. [PubMed: 17916595]
                                     Strike PC, Wardle J, Steptoe A. Mild acute inflammatory stimulation induces transient negative mood.
                                         J Psychosom Res. 2004; 57:189–194. https://doi.org/10.1016/S0022-3999(03)00569-5. [PubMed:
                                         15465075]
                                     Sun S, Ji Y, Kersten S, Qi L. Mechanisms of Inflammatory Responses in Obese Adipose Tissue. Annu
                                         Rev Nutr. 2012; 32:261–286. https://doi.org/10.1146/annurev-nutr-071811-150623. [PubMed:
                                         22404118]
                                     Tsai MY, Hanson NQ, Straka RJ, Hoke TR, Ordovas JM, Peacock JM, Arends VL, Arnett DK. Effect
                                         of influenza vaccine on markers of inflammation and lipid profile. J Lab Clin Med. 2005;
                                         145:323–327. https://doi.org/10.1016/j.lab.2005.03.009. [PubMed: 15976761]
                                     Watson D, Clark LA. The PANAS-X: Manual for the positive and negative affect schedule-expanded
                                         form. 1999
                                     Watson D, Clark LA, Tellegen A. Development and validation of brief measures of positive and
                                         negative affect: The PANAS scales. J Pers Soc Psychol. 1988; 54:1063–1070. https://doi.org/
Author Manuscript




                                         10.1037/0022-3514.54.6.1063. [PubMed: 3397865]
                                     Wichers MC, Kenis G, Koek GH, Robaeys G, Nicolson NA, Maes M. Interferon- α-induced
                                         depressive symptoms are related to changes in the cytokine network but not to cortisol. J
                                         Psychosom Res. 2007; 62:207–214. https://doi.org/10.1016/j.jpsychores.2006.09.007. [PubMed:
                                         17270579]
                                     Wohleb ES, McKim DB, Sheridan JF, Godbout JP. Monocyte trafficking to the brain with stress and
                                         inflammation: a novel axis of immune-to-brain communication that influences mood and behavior.
                                         Front Neurosci. 2015; 8:447. https://doi.org/10.3389/fnins.2014.00447. [PubMed: 25653581]




                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                              13                                                 Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 353 of 486
                    Kuhlman et al.                                                                                               Page 14


                                     Wright CE, Strike PC, Brydon L, Steptoe A. Acute inflammation and negative mood: Mediation by
                                        cytokine activation. Brain Behav Immun. 2005; 19:345–350. https://doi.org/10.1016/j.bbi.
Author Manuscript




                                        2004.10.003. [PubMed: 15944074]
                                     Yirmiya R, Goshen I. Immune modulation of learning, memory, neural plasticity and neurogenesis.
                                        Brain Behav Immun. 2011; 25:181–213. https://doi.org/10.1016/j.bbi.2010.10.015. [PubMed:
                                        20970492]
Author Manuscript
Author Manuscript
Author Manuscript




                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                              14                                            Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 354 of 486
                    Kuhlman et al.                                                                                         Page 15



                                                                              Highlights
Author Manuscript




                                       •       Participants demonstrated a significant increase in IL-6 from immediately
                                               before to 1-day after influenza vaccine.

                                       •       Individuals vary in the magnitude of IL-6 change following influenza vaccine.

                                       •       Larger increases in IL-6 were associated with corresponding increases in
                                               depressed mood and confusion.

                                       •       The annual influenza vaccine may be a useful tool for investigating the role of
                                               inflammation in mood and behavior in a wide range of populations.
Author Manuscript
Author Manuscript
Author Manuscript




                                     Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                            15                                         Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 355 of 486
                    Kuhlman et al.                                                                                           Page 16
Author Manuscript
Author Manuscript




                                     Figure 1. Change in IL-6 from pre- to one-day post-vaccine administration
                                     IL-6 at pre- and post-vaccine for all participants. Black lines indicate participants with an
                                     increase in IL-6 from pre- to post-vaccine (n = 32), dashed grey lines indicate participants
                                     who did not show an increase in IL-6 (n = 9), and the red line indicates the mean change in
Author Manuscript




                                     IL-6 across the sample.
Author Manuscript




                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                              16                                         Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 356 of 486
                    Kuhlman et al.                                                                                         Page 17
Author Manuscript
Author Manuscript
Author Manuscript




                                     Figure 2. Change in depressed mood and confusion over week following vaccine by IL-6 response
                                     Within-subject change in (a) depressed mood and (b) confusion from pre-vaccine to post-
                                     vaccine days by within-subject change in IL-6. Estimates of fixed effects for the
                                     Time*ΔIL-6 term in each model are presented in the bottom right corner of each panel.
Author Manuscript




                                      Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                             17                                        Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 357 of 486
                    Kuhlman et al.                                                                                           Page 18
Author Manuscript
Author Manuscript




                                     Figure 3. Daily reported depressed mood for participants who did and did not demonstrate an
                                     inflammatory response to the flu vaccine
                                     Daily mean (SE) of depressed mood following vaccine administration by participants
                                     demonstrating an increase in IL-6 from immediately before to 1-day after the vaccine.
Author Manuscript
Author Manuscript




                                       Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                              18                                        Exhibit 103
                           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 358 of 486
                    Kuhlman et al.                                                                                       Page 19




                                                                                    Table 1

                    Sample characteristics and pre- and post-vaccine inflammation.
Author Manuscript




                                                   M (SD)        % (n)
                        Age                      18.49 (0.75)
                        Female                                  73.2 (30)
                        BMI                      24.08 (3.84)

                        Race/Ethnicity1
                          White                                 41.5 (17)
                          Asian                                 58.5 (24)
                          Hispanic/Latino                       22.0 (9)
                        Maternal Education
                          Some high school                      14.6 (6)
                          High school diploma                   22.0 (9)
Author Manuscript




                          Bachelor’s                            31.7 (13)
                          Graduate                              31.7 (13)
                        IL-6 (pg/ml)
                          Baseline                1.14 (.95)
                          1-day post-vaccine      1.47 (1.22)
                          Δ IL-6                  0.33 (0.75)

                    1
                     Groups are not mutually exclusive
Author Manuscript
Author Manuscript




                                                Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                                       19                               Exhibit 103
                        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 359 of 486
                    Kuhlman et al.                                                                                       Page 20




                                                                                Table 2

                    Mean (SD) of mood, sleep, social disconnection, and physical symptoms on days prior to influenza vaccine.
Author Manuscript




                                             M (SD)

                     Mood
                       Depressed mood       1.44 (0.71)
                       Anger                1.39 (0.62)
                       Tension              1.49 (0.76)
                       Fatigue              2.28 (1.12)
                       Vigor                2.69 (0.83)
                       Confusion            1.60 (0.68)
                       Positive affect      3.21 (0.83)
                     Sleep
                       Sleep Disturbance    1.73 (0.69)
Author Manuscript




                       Sleep Quantity       7.12 (1.93)
                     Social Disconnection   1.82 (0.60)
                     Physical Symptoms      1.13 (0.20)
Author Manuscript
Author Manuscript




                                            Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.




                                                                                   20                                Exhibit 103
                                                                                        Author Manuscript                                        Author Manuscript                                      Author Manuscript                                   Author Manuscript
                                                                                                                                                                                                                                                                                                                                                                           Kuhlman et al.




                                                                                                                                                                                                                          Table 3

                                                                                  Unstandardized coefficient estimates in models predicting daily diary reported measures of affective well-being by inflammatory increase following influenza vaccine (Time* ΔIL-6)

                                                                                                         Depressed           Anger            Tension         Fatigue         Vigor            Confusion       Positive         Sleep            Sleep            Social           Physical
                                                                                                         mood                                                                                                  affect           Disturbance      Quantity         Disconnection    symptoms
                                                                                                         b (SE)              b (SE)           b (SE)          b (SE)          b (SE)           b (SE)          b (SE)           b (SE)           b (SE)           b (SE)           b (SE)
                                                                                       Intercept         1.24(0.15)***       1.17 (0.12)***   1.31(0.17)***   2.25(0.28)***   2.77 (0.19)***   1.36(0.16)***   3.08(0.21)***    1.77 (0.13)***   6.78(0.35)***    1.89 (0.14)***   1.09 (0.04)***
                                                                                       Study Day         −0.01 (0.01)        0.01(0.01)       −0.003(0.01)    −0.05(0.02)**   0.01(0.1)        −0.01 (0.01)    0.02(0.01)       −0.004 (0.01)    0.14(0.03)***    −0.01 (0.09)     −0.002(0.003)

                                                                                       BMI               0.001(0.02)         −0.001(0.01)     0.002(0.02)     −0.02(0.03)     0.02(0.02)       0.02 (0.02)     0.03(0.03)       −0.03 (0.02)     −0.03(0.04)      −0.01 (0.02)     −0.001(0.01)
                                                                                       Sex               0.30 (0.13)*        0.14(0.011)      0.20(0.17)      0.29(0.27)      0.12(0.20)       0.25 (0.16)     0.25(0.21)       −0.03 (0.13)     −0.11(0.34)      −0.22 (0.15)     0.12 (0.04)*
                                                                                       Cohort            0.16 (0.11)         0.18(0.09)+      0.16(0.15)      0.17(0.23)      −0.35(0.17)*     0.28(0.14)+     −0.27(0.18)      −0.03 (0.11)     −0.28(0.29)      0.30 (0.13)*     −0.06 (0.04)

                                                                                       Time              −0.06 (0.09)        −0.13(0.08)      −0.08(0.09)     0.08(0.13)      −0.06(0.11)      −0.09 (0.08)    −0.17(0.10)      −0.01 (0.11)                      0.04 (0.07)      0.03 (.03)




21
                                                                                                                                                                                                                                                 −1.00(0.28)***
                                                                                       Baseline IL−6     0.01 (0.06)         −0.01(0.06)      −0.07(0.09)     −0.06(0.13)     −0.19(0.10)+     −0.06 (0.08)    −0.22(0.10)*     0.19 (0.06)**    −0.29(0.17)+     0.06 (0.07)      0.07(0.02)**
                                                                                       ΔIL−6             −0.17(0.09)+        −0.08(0.08)      −0.16(0.11)     −0.31(0.17)+    −0.01(0.12)      −0.24(0.10)*    −0.01(0.12)      0.05 (0.08)      −0.04(0.21)      −0.12 (0.09)     −0.02 (0.03)

                                                                                       Time* ΔIL-61      0.17 (0.08)*        0.03(0.06)       0.10(0.07)      0.08(0.12)      −0.10(0.09)      0.20(0.06)**    −0.13(0.09)      0.13 (0.08)+     0.14(0.20)       0.11 (0.06)+     0.002(0.02)

                                                                                  ***
                                                                                        p <.001,
                                                                                  **
                                                                                       p < .01,
                                                                                  *
                                                                                      p < .05,
                                                                                  +




          Brain Behav Immun. Author manuscript; available in PMC 2019 March 01.
                                                                                      p < .10 (non-significant)
                                                                                  1
                                                                                      Indicates key parameter of interest.
                                                                                                                                                                                                                                                                                                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 360 of 486
                                                                                                                                                                                                                                                                                                                                                                           Page 21




Exhibit 103
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 361 of 486




   EXHIBIT 104
NIMH » Depression                                                                                               7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 362 of 486


COVID-19 is an emerging, rapidly evolving situation.
Get the latest public health information from CDC: https://www.coronavirus.gov
Get the latest research information from NIH: https://www.nih.gov/coronavirus

The National Institute of Mental Health: www.nimh.nih.gov

Depression

Overview
Depression (major depressive disorder or clinical depression) is a common but serious mood disorder. It causes
severe symptoms that affect how you feel, think, and handle daily activities, such as sleeping, eating, or
working. To be diagnosed with depression, the symptoms must be present for at least two weeks.

Some forms of depression are slightly different, or they may develop under unique circumstances, such as:

        Persistent depressive disorder (also called dysthymia) is a depressed mood that lasts for at least two
        years. A person diagnosed with persistent depressive disorder may have episodes of major depression
        along with periods of less severe symptoms, but symptoms must last for two years to be considered
        persistent depressive disorder.
        Postpartum depression is much more serious than the “baby blues” (relatively mild depressive and
        anxiety symptoms that typically clear within two weeks after delivery) that many women experience after
        giving birth. Women with postpartum depression experience full-blown major depression during
        pregnancy or after delivery (postpartum depression). The feelings of extreme sadness, anxiety, and
        exhaustion that accompany postpartum depression may make it difficult for these new mothers to
        complete daily care activities for themselves and/or for their babies.
        Psychotic depression occurs when a person has severe depression plus some form of psychosis, such as
        having disturbing false fixed beliefs (delusions) or hearing or seeing upsetting things that others cannot
        hear or see (hallucinations). The psychotic symptoms typically have a depressive “theme,” such as
        delusions of guilt, poverty, or illness.
        Seasonal affective disorder is characterized by the onset of depression during the winter months, when
        there is less natural sunlight. This depression generally lifts during spring and summer. Winter depression,
        typically accompanied by social withdrawal, increased sleep, and weight gain, predictably returns every
        year in seasonal affective disorder.
        Bipolar disorder (www.nimh.nih.gov//health/topics/bipolar-disorder/index.shtml) is different from depression, but it
        is included in this list is because someone with bipolar disorder experiences episodes of extremely low
        moods that meet the criteria for major depression (called “bipolar depression”). But a person with bipolar
        disorder also experiences extreme high – euphoric or irritable – moods called “mania” or a less severe
        form called “hypomania.”

Examples of other types of depressive disorders newly added to the diagnostic classification of DSM-5 include
disruptive mood dysregulation disorder (diagnosed in children and adolescents) and premenstrual dysphoric
disorder (PMDD).

https://www.nimh.nih.gov/health/topics/depression/index.shtml                                                       Page 1 of 9


                                                                1                                  Exhibit 104
NIMH » Depression                                                                                     7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 363 of 486
Signs and Symptoms
If you have been experiencing some of the following signs and symptoms most of the day, nearly every day, for
at least two weeks, you may be suffering from depression:

        Persistent sad, anxious, or “empty” mood
        Feelings of hopelessness, or pessimism
        Irritability
        Feelings of guilt, worthlessness, or helplessness
        Loss of interest or pleasure in hobbies and activities
        Decreased energy or fatigue
        Moving or talking more slowly
        Feeling restless or having trouble sitting still
        Difficulty concentrating, remembering, or making decisions
        Difficulty sleeping, early-morning awakening, or oversleeping
        Appetite and/or weight changes
        Thoughts of death or suicide, or suicide attempts
        Aches or pains, headaches, cramps, or digestive problems without a clear physical cause and/or that do
        not ease even with treatment

Not everyone who is depressed experiences every symptom. Some people experience only a few symptoms
while others may experience many. Several persistent symptoms in addition to low mood are required for a
diagnosis of major depression, but people with only a few – but distressing – symptoms may benefit from
treatment of their “subsyndromal” depression. The severity and frequency of symptoms and how long they last
will vary depending on the individual and his or her particular illness. Symptoms may also vary depending on
the stage of the illness.

Risk Factors
Depression is one of the most common mental disorders in the U.S. Current research suggests that depression is
caused by a combination of genetic, biological, environmental, and psychological factors.

Depression can happen at any age, but often begins in adulthood. Depression is now recognized as occurring in
children and adolescents, although it sometimes presents with more prominent irritability than low mood. Many
chronic mood and anxiety disorders in adults begin as high levels of anxiety in children.

Depression, especially in midlife or older adults, can co-occur with other serious medical illnesses, such as
diabetes, cancer, heart disease, and Parkinson’s disease. These conditions are often worse when depression is
present. Sometimes medications taken for these physical illnesses may cause side effects that contribute to
depression. A doctor experienced in treating these complicated illnesses can help work out the best treatment
strategy.

Risk factors include:

        Personal or family history of depression
        Major life changes, trauma, or stress

https://www.nimh.nih.gov/health/topics/depression/index.shtml                                            Page 2 of 9


                                                                2                          Exhibit 104
NIMH » Depression                                                                                               7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 364 of 486
        Certain physical illnesses and medications

Treatment and Therapies
Depression, even the most severe cases, can be treated. The earlier that treatment can begin, the more effective
it is. Depression is usually treated with medications (www.nimh.nih.gov//health/topics/mental-health-
medications/index.shtml), psychotherapy (www.nimh.nih.gov//health/topics/psychotherapies/index.shtml), or a combination of
the two. If these treatments do not reduce symptoms, electroconvulsive therapy (ECT) and other brain
stimulation therapies may be options to explore.

Quick Tip: No two people are affected the same way by depression and there is no "one-size-fits-all" for
treatment. It may take some trial and error to find the treatment that works best for you.

Medications
Antidepressants are medicines that treat depression. They may help improve the way your brain uses certain
chemicals that control mood or stress. You may need to try several different antidepressant medicines before
finding the one that improves your symptoms and has manageable side effects. A medication that has helped
you or a close family member in the past will often be considered.

Antidepressants take time – usually 2 to 4 weeks – to work, and often, symptoms such as sleep, appetite, and
concentration problems improve before mood lifts, so it is important to give medication a chance before
reaching a conclusion about its effectiveness. If you begin taking antidepressants, do not stop taking them
without the help of a doctor. Sometimes people taking antidepressants feel better and then stop taking the
medication on their own, and the depression returns. When you and your doctor have decided it is time to stop
the medication, usually after a course of 6 to 12 months, the doctor will help you slowly and safely decrease
your dose. Stopping them abruptly can cause withdrawal symptoms.

Please Note: In some cases, children, teenagers, and young adults under 25 may experience an increase in
suicidal thoughts or behavior when taking antidepressants, especially in the first few weeks after starting or
when the dose is changed. This warning from the U.S. Food and Drug Administration (FDA) also says that
patients of all ages taking antidepressants should be watched closely, especially during the first few weeks of
treatment.

If you are considering taking an antidepressant and you are pregnant, planning to become pregnant, or
breastfeeding, talk to your doctor about any increased health risks to you or your unborn or nursing child.

To find the latest information about antidepressants, talk to your doctor and visit www.fda.gov.

You may have heard about an herbal medicine called St. John's wort. Although it is a top-selling botanical
product, the FDA has not approved its use as an over-the-counter or prescription medicine for depression, and
there are serious concerns about its safety (it should never be combined with a prescription antidepressant) and
effectiveness. Do not use St. John’s wort before talking to your health care provider. Other natural products sold
as dietary supplements, including omega-3 fatty acids and S-adenosylmethionine (SAMe), remain under study
but have not yet been proven safe and effective for routine use. For more information on herbal and other
complementary approaches and current research, please visit the National Center for Complementary and
Integrative Health website.

https://www.nimh.nih.gov/health/topics/depression/index.shtml                                                      Page 3 of 9


                                                                3                                  Exhibit 104
NIMH » Depression                                                                                                  7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 365 of 486
Psychotherapies

Several types of psychotherapy (also called “talk therapy” or, in a less specific form, counseling) can help
people with depression. Examples of evidence-based approaches specific to the treatment of depression include
cognitive-behavioral therapy (CBT), interpersonal therapy (IPT), and problem-solving therapy. More
information on psychotherapy is available on the NIMH Psychotherapies webpage
(www.nimh.nih.gov//health/topics/psychotherapies/index.shtml).

Brain Stimulation Therapies

If medications do not reduce the symptoms of depression, electroconvulsive therapy (ECT) may be an option to
explore. Based on the latest research:

        ECT can provide relief for people with severe depression who have not been able to feel better with other
        treatments.
        Electroconvulsive therapy can be an effective treatment for depression. In some severe cases where a
        rapid response is necessary or medications cannot be used safely, ECT can even be a first-line
        intervention.
        Once strictly an inpatient procedure, today ECT is often performed on an outpatient basis. The treatment
        consists of a series of sessions, typically three times a week, for two to four weeks.
        ECT may cause some side effects, including confusion, disorientation, and memory loss. Usually these
        side effects are short-term, but sometimes memory problems can linger, especially for the months around
        the time of the treatment course. Advances in ECT devices and methods have made modern ECT safe and
        effective for the vast majority of patients. Talk to your doctor and make sure you understand the potential
        benefits and risks of the treatment before giving your informed consent to undergoing ECT.
        ECT is not painful, and you cannot feel the electrical impulses. Before ECT begins, a patient is put under
        brief anesthesia and given a muscle relaxant. Within one hour after the treatment session, which takes
        only a few minutes, the patient is awake and alert.

Other more recently introduced types of brain stimulation therapies used to treat medicine-resistant depression
include repetitive transcranial magnetic stimulation (rTMS) and vagus nerve stimulation (VNS). Other types of
brain stimulation treatments are under study. You can learn more about these therapies on the NIMH Brain
Stimulation Therapies (www.nimh.nih.gov//health/topics/brain-stimulation-therapies/brain-stimulation-therapies.shtml) webpage.

If you think you may have depression, start by making an appointment to see your doctor or health care
provider. This could be your primary care practitioner or a health provider who specializes in diagnosing and
treating mental health conditions. Visit the NIMH Find Help for Mental Illnesses (www.nimh.nih.gov//health/find-
help/index.shtml) if you are unsure of where to start.


Beyond Treatment: Things You Can Do

Here are other tips that may help you or a loved one during treatment for depression:

        Try to be active and exercise.
        Set realistic goals for yourself.
        Try to spend time with other people and confide in a trusted friend or relative.
        Try not to isolate yourself, and let others help you.

https://www.nimh.nih.gov/health/topics/depression/index.shtml                                                         Page 4 of 9


                                                                4                                     Exhibit 104
NIMH » Depression                                                                                        7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 366 of 486
        Expect your mood to improve gradually, not immediately.
        Postpone important decisions, such as getting married or divorced, or changing jobs until you feel better.
        Discuss decisions with others who know you well and have a more objective view of your situation.
        Continue to educate yourself about depression.

Join a Study
What are Clinical Trials?

Clinical trials are research studies that look at new ways to prevent, detect, or treat diseases and conditions,
including depression. During clinical trials, some participants receive treatments under study that might be new
drugs or new combinations of drugs, new surgical procedures or devices, or new ways to use existing
treatments. Other participants (in the “control group”) receive a standard treatment, such as a medication
already on the market, an inactive placebo medication, or no treatment. The goal of clinical trials is to determine
if a new test or treatment works and is safe. Although individual participants may benefit from being part of a
clinical trial, participants should be aware that the primary purpose of a clinical trial is to gain new scientific
knowledge so that others may be better helped in the future.

Please Note: Decisions about whether to participate in a clinical trial, and which ones are best suited for a given
individual, are best made in collaboration with your licensed health professional.

How do I find a Clinical Trials at NIMH on Depression?

Doctors at NIMH are dedicated to mental health research, including clinical trials of possible new treatments as
well as studies to understand the causes and effects of depression. The studies take place at the NIH Clinical
Center in Bethesda, Maryland and require regular visits. After the initial phone interview, you will come to an
appointment at the clinic and meet with one of our clinicians. Find NIMH studies currently recruiting
participants with depression by visiting Join a Research Study: Depression (www.nimh.nih.gov//research/research-
conducted-at-nimh/join-a-study/adults/adults-depression.shtml).


How Do I Find a Clinical Trial Near Me?
To search for a clinical trial near you, you can visit ClinicalTrials.gov. This is a searchable registry and results
database of federally and privately supported clinical trials conducted in the United States and around the world
(search: depression). ClinicalTrials.gov gives you information about a trial's purpose, who may participate,
locations, and contact information for more details. This information should be used in conjunction with advice
from health professionals.

Learn More
Free Brochures and Shareable Resources

        Chronic Illness & Mental Health (www.nimh.nih.gov//health/publications/chronic-illness-mental-
        health/index.shtml): This brochure discusses chronic illnesses and depression, including symptoms, health
        effects, treatment, and recovery.
https://www.nimh.nih.gov/health/topics/depression/index.shtml                                               Page 5 of 9


                                                                5                            Exhibit 104
NIMH » Depression                                                                                               7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 367 of 486
        Depression and Older Adults (www.nimh.nih.gov//health/publications/older-adults-and-depression/index.shtml):
        Depression is not a normal part of aging. This brochure describes the signs, symptoms, and treatment
        options for depression in older adults.
        Perinatal Depression (www.nimh.nih.gov//health/publications/perinatal-depression/index.shtml): A brochure with
        information about perinatal depression including how it differs from the “baby blues”, causes, signs and
        symptoms, treatment options, and how you or a loved one can get help.
        Teen Depression (www.nimh.nih.gov//health/publications/teen-depression/index.shtml): This flier for teens
        describes depression and how it differs from regular sadness. It also describes symptoms, causes, and
        treatments, with information on getting help and coping.
        Shareable Resources on Depression (www.nimh.nih.gov//health/education-awareness/shareable-resources-on-
        depression.shtml): Help support depression awareness and education in your community. Use these digital
        resources, including graphics and messages, to spread the word about depression.

Clinical Trials
        Join a Study: Depression – Adults (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-
        study/adults/adults-depression.shtml)
        Join a Study: Depression – Children (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-
        study/children/children-depression.shtml)
        Join a Study: Perimenopause-Related Mood Disorders (www.nimh.nih.gov//research/research-conducted-at-
        nimh/join-a-study/adults/adults-perimenopause-related-mood-disorders.shtml)
        Join a Study: Postpartum Depression (PPD) (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-
        study/adults/adults-postpartum-depression.shtml)


Federal Resources

        Depression: MedlinePlus
        Moms’ Mental Health Matter: Depression and Anxiety Around Pregnancy (National Institute of
        Child Health and Human Development)

Research and Statistics
        Journal Articles: This webpage provides information on references and abstracts from
        MEDLINE/PubMed (National Library of Medicine).
        Statistics: Major Depression (www.nimh.nih.gov//health/statistics/major-depression.shtml): This webpage provides
        information on the statistics currently available on the prevalence and treatment of depression among
        people in the U.S.

Multimedia

        Watch Discover NIMH: Personalized and Targeted Brain Stimulation Therapies
        (www.nimh.nih.gov//news/media/2019/discover-nimh-personalized-and-targeted-brain-stimulation-therapies.shtml):
        Brain stimulation therapies can be effective treatments for people with depression and other mental
        disorders. NIMH is supporting studies exploring how to make brain stimulation therapies more
        personalized while reducing side effects. This video describes transcranial magnetic stimulation and
        electroconvulsive therapy for treatment-resistant depression.

https://www.nimh.nih.gov/health/topics/depression/index.shtml                                                      Page 6 of 9


                                                                6                                   Exhibit 104
NIMH » Depression                                                                                                    7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 368 of 486
        Watch Discover NIMH: Drug Discovery and Development (www.nimh.nih.gov//news/media/2019/discover-
        nimh-drug-discovery-and-development.shtml): One of the most exciting recent breakthroughs from research
        funded by the NIMH is the development of a fast-acting medication for treatment-resistant depression
        based on ketamine. This video shares the story of one of the patients participating in a NIMH clinical
        trial, and how ketamine infusions changed her life and gave her a sense of purpose. In addition, Dr. Carlos
        Zarate, a senior clinical investigator in NIMH’s Intramural Research Program, describes his
        groundbreaking research on ketamine.

Last Revised: February 2018

Unless otherwise specified, NIMH information and publications are in the public domain and available for use
free of charge. Citation of the NIMH is appreciated. Please see our Citing NIMH Information and Publications
(www.nimh.nih.gov//site-info/citing-nimh-information-and-publications.shtml) page for more information.


Science News About Depression


                     Infant Temperament Predicts Personality Over 20 Years Later (www.nimh.nih.gov//news/science-
        news/2020/infant-temperament-predicts-personality-more-than-20-years-later.shtml)



                     Fast-Fail Trial Finds Possible Target for Treating Anhedonia (www.nimh.nih.gov//news/science-
        news/2020/fast-fail-trial-shows-new-approach-to-identifying-brain-targets-for-clinical-treatments.shtml)



                     Neural Signature Predicts Antidepressant Response (www.nimh.nih.gov//news/science-news/2020/neural-
        signature-identifies-people-likely-to-respond-to-antidepressant-medication.shtml)

More (www.nimh.nih.gov//news/science-news/science-news-about-depression.shtml)

Join A Study
        Depression Studies for Adults (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-study/adults/adults-
        depression.shtml)
        Depression Studies for Children (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-study/children/children-
        depression.shtml)


Publication About Depression




https://www.nimh.nih.gov/health/topics/depression/index.shtml                                                           Page 7 of 9


                                                                    7                                          Exhibit 104
NIMH » Depression                                                                                             7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 369 of 486




                        (www.nimh.nih.gov//health/publications/depression/index.shtml)


Depression Basics (www.nimh.nih.gov//health/publications/depression/index.shtml)
A brochure on depression that explains what it is and how to get help.

More Publications About Depression (www.nimh.nih.gov//health/publications/depression-listing.shtml)

Research Results
        Treatment choices for resistant depression – STAR*D trial (www.nimh.nih.gov//funding/clinical-
        research/practical/stard/index.shtml)
        Treatment for Adolescents with Depression Study (TADS) (www.nimh.nih.gov//funding/clinical-
        research/practical/tads/index.shtml)
        Treatment of SSRI-resistant Depression in Adolescents (TORDIA) study (www.nimh.nih.gov//funding/clinical-
        research/practical/tordia/treatment-of-ssri-resistant-depression-in-adolescents-tordia.shtml)
        PubMed: Journal Articles about Depression

Contact Us
The National Institute of Mental Health Information Resource Center

Available in English and Español

Hours: 8:30 a.m. to 5 p.m. Eastern time, M-F

Phone: 1-866-615-6464
TTY: 1-301-443-8431
TTY (toll-free): 1-866-415-8051

Live Online Chat: Talk to a representative
Email: nimhinfo@nih.gov
Fax: 1-301-443-4279

https://www.nimh.nih.gov/health/topics/depression/index.shtml                                                    Page 8 of 9


                                                                     8                                  Exhibit 104
NIMH » Depression                                                                                   7/1/20, 3:12 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 370 of 486
Mail: National Institute of Mental Health
Office of Science Policy, Planning, and Communications
6001 Executive Boulevard, Room 6200, MSC 9663
Bethesda, MD 20892-9663

Follow Us
Instagram Facebook Twitter YouTube NIMH Newsletter (www.nimh.nih.gov//news/e-mail-newsletters/index.shtml) NIMH
RSS Feed (www.nimh.nih.gov//news/web-channels/index.shtml) NIMH Widget (www.nimh.nih.gov//widgets/index.shtml)

Subscribe to NIMH Email Updates

Type email address...         Type email address...                 Subscribe


Top




https://www.nimh.nih.gov/health/topics/depression/index.shtml                                          Page 9 of 9


                                                                9                        Exhibit 104
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 371 of 486




   EXHIBIT 105
Anxiety and depression in children: Get the facts | CDC                                                              7/1/20, 3:13 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 372 of 486




    Children’s Mental Health

  Anxiety and depression in children: Get the facts
  Many children have fears and worries, and may feel sad
  and hopeless from time to time. Strong fears may
  appear at diﬀerent times during development. For
  example, toddlers are often very distressed about being
  away from their parents, even if they are safe and cared
  for. Although some fears and worries are typical in
  children, persistent or extreme forms of fear and
  sadness could be due to anxiety or depression.
  Learn about anxiety and depression in children.


  Facts
         Anxiety and depression aﬀect many children 1
             7.1% of children aged 3-17 years
             (approximately 4.4 million) have diagnosed
             anxiety.
               3.2% of children aged 3-17 years (approximately 1.9 million) have diagnosed depression.
         Anxiety and depression have increased over time 2
             “Ever having been diagnosed with either anxiety or depression” among children aged 6-17 years increased from
             5.4% in 2003 to 8% in 2007 and to 8.4% in 2011–2012.
               “Ever having been diagnosed with anxiety” among children aged 6-17 years increased from 5.5% in 2007 to
               6.4% in 2011–2012.
               “Ever having been diagnosed with depression” among children aged 6-17 years did not change between 2007
               (4.7%) and 2011–2012 (4.9%).


  Anxiety
  When children do not outgrow the fears and worries that are typical in young children, or when there are so many fears
  and worries that they interfere with school, home, or play activities, the child may be diagnosed with an anxiety disorder.
  Examples of diﬀerent types of anxiety disorders include

         Being very afraid when away from parents (separation anxiety)
         Having extreme fear about a speciﬁc thing or situation, such as dogs, insects, or going to the doctor (phobias)
         Being very afraid of school and other places where there are people (social anxiety)
         Being very worried about the future and about bad things happening (general anxiety)


https://www.cdc.gov/childrensmentalhealth/features/anxiety-depression-children.html                                        Page 1 of 3


                                                                             1                           Exhibit 105
Anxiety and depression in children: Get the facts | CDC                                                             7/1/20, 3:13 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 373 of 486
         Having repeated episodes of sudden, unexpected, intense fear that come with symptoms like heart pounding,
         having trouble breathing, or feeling dizzy, shaky, or sweaty (panic disorder)


  Anxiety may present as fear or worry, but can also make children irritable and angry. Anxiety symptoms can also include
  trouble sleeping, as well as physical symptoms like fatigue, headaches, or stomachaches. Some anxious children keep
  their worries to themselves and, thus, the symptoms can be missed.


  Depression
  Occasionally being sad or feeling hopeless is a part of every child’s life. However, some children feel sad or uninterested
  in things that they used to enjoy, or feel helpless or hopeless in situations they are able to change. When children feel
  persistent sadness and hopelessness, they may be diagnosed with depression.

  Examples of behaviors often seen in children with depression include

         Feeling sad, hopeless, or irritable a lot of the time
         Not wanting to do, or enjoy doing, fun things
         Showing changes in eating patterns – eating a lot more or a lot less than usual
         Showing changes in sleep patterns – sleeping a lot more or a lot less than normal
         Showing changes in energy – being tired and sluggish or tense and restless a lot of the time
         Having a hard time paying attention
         Feeling worthless, useless, or guilty
         Showing self-injury and self-destructive behavior

  Extreme depression can lead a child to think about suicide or plan for suicide. For youth ages 10-24 years, suicide is
  among the leading causes of death1. Read about youth suicide prevention !

  Some children may not talk about their helpless and hopeless thoughts, and may not appear sad. Depression might also
  cause a child to make trouble or act unmotivated, causing others not to notice that the child is depressed, or to
  incorrectly label the child as a trouble-maker or lazy.


  Treatment for Anxiety and Depression
  The ﬁrst step to treatment is to talk with a healthcare provider, such as your child’s primary care provider or a mental
  health specialist, about getting an evaluation. Some of the signs and symptoms of anxiety or depression in children could
  be caused by other conditions, such as trauma. A mental health professional can develop a therapy plan that works best
  for the child and family. Behavior therapy includes child therapy, family therapy, or a combination of both. For very young
  children, involving parents in treatment is key; the school can also be included in the treatment plan. Consultation with a
  healthcare provider can help determine if medication should be part of the treatment.

  If you need help ﬁnding treatment, visit MentalHealth.gov ! .


  Managing Symptoms: Staying Healthy

https://www.cdc.gov/childrensmentalhealth/features/anxiety-depression-children.html                                     Page 2 of 3


                                                                             2                          Exhibit 105
Anxiety and depression in children: Get the facts | CDC                                                                                   7/1/20, 3:13 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 374 of 486
  Being healthy is important for all children, and can be especially important for children with depression or anxiety. In
  addition to getting the right treatment, leading a healthy lifestyle can play a role in managing symptoms of depression or
  anxiety. Here are some healthy behaviors that may help:

         Having a healthy eating plan centered on fruits, vegetables, whole grains, legumes (beans, peas, and lentils), lean
         protein sources, and nuts and seeds
         Participating in physical activity each day based on age
         Getting the recommended amount of sleep each night based on age
         Practicing mindfulness or relaxation techniques


     More Information

     CDC: Children’s Mental Health

     CDC: Suicide Prevention

     CDC: Bullying Research

     CDC: Positive Parenting Tips

     Stopbullying.gov !




  References
    1. Ghandour RM, Sherman LJ, Vladutiu CJ, Ali MM, Lynch SE, Bitsko RH, Blumberg SJ. Prevalence and treatment of
       depression, anxiety, and conduct problems in U.S. children. The Journal of Pediatrics, 2019;206:256-267. [Read
       summary ! ]
    2. Bitsko RH, Holbrook JR, Ghandour RM, Blumberg SJ, Visser SN, Perou R, Walkup J. Epidemiology and impact of
       healthcare provider-diagnosed anxiety and depression among U.S. children. Journal of Developmental and
       Behavioral Pediatrics. 2018;39:395-403. [Read summary ! ]
                                                                                                                   Page last reviewed: March 30, 2020
                          Content source: ​National Center on Birth Defects and Developmental Disabilities, Centers for Disease Control and Prevention




https://www.cdc.gov/childrensmentalhealth/features/anxiety-depression-children.html                                                          Page 3 of 3


                                                                             3                                            Exhibit 105
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 375 of 486




   EXHIBIT 106
        Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 376 of 486
                      NCHS Data Brief ■ No. 303 ■ February 2018



Prevalence of Depression Among Adults Aged 20 and Over:
                United States, 2013–2016
              Debra J. Brody, M.P.H., Laura A. Pratt, Ph.D., and Jeffery P. Hughes, M.P.H.


                                  Major depression is a common and treatable mental disorder characterized
Key findings                      by changes in mood, and cognitive and physical symptoms over a 2-week
Data from the National            period (1). It is associated with high societal costs (2) and greater functional
Health and Nutrition              impairment than many other chronic diseases, including diabetes and arthritis
Examination Survey                (3). Depression rates differ by age, sex, income, and health behaviors (4).
                                  This report provides the most recent national estimates of depression among
● During 2013–2016, 8.1% of
                                  adults. Prevalence of depression is based on scores from the Patient Health
American adults aged 20 and
over had depression in a given    Questionnaire (PHQ-9), a symptom-screening questionnaire that allows for
2-week period.                    criteria-based diagnoses of depressive disorders (5). Estimates for non-Hispanic
                                  Asian persons are presented for the first time.
● Women (10.4%) were almost
twice as likely as were men       Keywords: mental health • NHANES
(5.5%) to have had depression.
● Depression was lower            During 2013–2016, 8.1% of Americans aged 20 and over had
among non-Hispanic Asian          depression in a given 2-week period.
adults, compared with
Hispanic, non-Hispanic black,     Figure 1. Percentage of persons aged 20 and over with depression, by age and sex:
or non-Hispanic white adults.     United States, 2013–2016

● The prevalence of depression
                                                                                  All ages                  20–39           40–59            60 and over
decreased as family income                      20
levels increased.
● About 80% of adults with
depression reported at least                    15

some difficulty with work,
                                                                                                                                           11.5
home, and social activities                                                                                                   10.4 10.1
                                      Percent




                                                                                                                                                  9.6
because of their depression.                    10
                                                      8.1 7.7 8.4 8.0
● From 2007–2008 to                                                                                               1
                                                                                                                      6.1
                                                                                         1
                                                                                             5.5 15.5
2015–2016, the percentage                       5
                                                                                                        1
                                                                                                            5.2
of American adults with
depression did not change
significantly over time.                        0
                                                          Both sexes                                Men                              Women

                                  1
                                   Significantly different from females in same age group.
                                  NOTES: Depression was defined as a score greater than or equal to 10 on the Patient Health Questionnaire. Access data table for
                                  Figure 1 at: https://www.cdc.gov/nchs/data/databriefs/db303_table.pdf#1.
                                  SOURCE: NCHS, National Health and Nutrition Examination Survey, 2013–2016.




                         U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                  Centers for Disease Control and Prevention
                                            National Center for Health Statistics


                                                               1                                                                 Exhibit 106
    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 377 of 486
                  NCHS Data Brief ■ No. 303 ■ February 2018
      ●        Overall, women (10.4%) were almost twice as likely to have depression as men (5.5%). This
               pattern also was observed among each age group (Figure 1).
      ●        Among both men and women, the percentage with depression did not differ statistically
               across age groups.

The prevalence of depression was lower among non-Hispanic Asian adults
than among any other race and Hispanic-origin group.
      ●        Overall, non-Hispanic Asian adults had the lowest prevalence of depression (3.1%)
               compared with Hispanic (8.2%), non-Hispanic white (7.9%), and non-Hispanic black
               (9.2%) adults. This pattern was observed among both men and women (Figure 2).
      ●        The prevalence of depression was not statistically different for Hispanic, non-Hispanic
               white, and non-Hispanic black adults, overall and among both men and women.
      ●        Among all race and Hispanic-origin groups, except non-Hispanic Asian, men had a
               significantly lower prevalence of depression compared with women.

Figure 2. Percentage of persons aged 20 and over with depression, by race and Hispanic origin and sex:
United States, 2013–2016


                                  Hispanic              Non-Hispanic white                            Non-Hispanic black          Non-Hispanic Asian
               20




               15


                                                                                                                                       11.0
                                                                                                                           10.5 10.5
     Percent




               10                      9.2
                          8.2 7.9
                                                                                            2
                                                                                                7.1
                                                                        2
                                                                            6.0
                                                                                  2
                                                                                      5.2
               5                                                                                                                              1
                                                                                                                                                  3.9
                                             1
                                                 3.1
                                                                                                      2.2
                                                                                                      1




               0
                              Both sexes                                               Men                                      Women

1
 Significantly lower than Hispanic, non-Hispanic white, and non-Hispanic black.
2
 Significantly lower than women of the same race and Hispanic-origin group.
NOTES: Depression was defined as a score greater than or equal to 10 on the Patient Health Questionnaire. Access data table for Figure 2 at:
https://www.cdc.gov/nchs/data/databriefs/db303_table.pdf#2.
SOURCE: NCHS, National Health and Nutrition Examination Survey, 2013–2016.




                                                                             ■ 2 ■
                                                                                  2                                                                     Exhibit 106
    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 378 of 486
                  NCHS Data Brief ■ No. 303 ■ February 2018

The prevalence of depression among adults decreased as family income
levels increased.
      ●        Overall, 15.8% of adults from families living below the federal poverty level (FPL) had
               depression. The prevalence of depression decreased to 3.5% among adults at or above 400%
               of the FPL (Figure 3).
      ●        Among both men and women, the prevalence of depression decreased with increasing levels
               of family income.
      ●        Men with family incomes at or above 400% of the FPL had the lowest prevalence of
               depression (2.3%), while women with family incomes below the FPL had the highest
               prevalence (19.8%).

Figure 3. Percentage of persons aged 20 and over with depression, by family income level: United States, 2013–2016


                                             Less than                100% to less than                           200% to less than                At or above
                                             100% FPL                 200% FPL                                    400% FPL                         400% FPL

               20                                                                                                          19.8



                         15.8
               15
                                                                                                                                  13.9


                                10.9                                   2
                                                                           10.8
     Percent




               10                                                                                                                        9.4

                                       7.8                                        2
                                                                                      7.3
                                                                                            2
                                                                                                6.1
                5
                                                                                                                                               1
                                                                                                                                                   4.8
                                             1
                                                 3.5
                                                                                                      1,2
                                                                                                            2.3


                0
                              Both sexes                                               Men                                        Women

Significant decreasing linear trend.
1

Significantly lower than women in same family income level.
2

NOTES: Family income levels are defined by the federal poverty level (FPL). Depression was defined as a score greater than or equal to 10 on the Patient Health
Questionnaire. Access data table for Figure 3 at: https://www.cdc.gov/nchs/data/databriefs/db303_table.pdf#3.
SOURCE: NCHS, National Health and Nutrition Examination Survey, 2013–2016.




                                                                            ■ 3 ■
                                                                                  3                                                                      Exhibit 106
 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 379 of 486
               NCHS Data Brief ■ No. 303 ■ February 2018

About 80% of adults with depression reported at least some difficulty with
work, home, or social activities because of their depression symptoms.
    ●        50.2% of adults with depression reported some difficulty with work, home, or social
             activities because of their depression symptoms (Figure 4).
    ●        30.0% of adults with depression reported moderate or extreme difficulty with work, home,
             or social activities because of their depression symptoms.
    ●        The percentage of adults with depression reporting difficulty with work, home, or social
             activities due to depression symptoms was similar in men and women.

Figure 4. Percentage of persons aged 20 and over with depression who reported difficulty with work, home, or social
activities due to depression symptoms: United States, 2013–2016


                                                           No difficulty             Some difficulty                Moderate or extreme difficulty

             60


                                    50.2                                                                                         51.2
             50                                                                    48.4



             40
   Percent




                                           30.0                                           31.5                                          29.2
             30



             20              19.8                                           20.1                                          19.6



             10



              0
                               Both sexes                                          Men                                         Women

NOTES: Depression was defined as a score greater than or equal to 10 on the Patient Health Questionnaire. Access data table for Figure 4 at:
https://www.cdc.gov/nchs/data/databriefs/db303_table.pdf#4.
SOURCE: NCHS, National Health and Nutrition Examination Survey, 2013–2016.




                                                                           ■ 4 ■
                                                                              4                                                                Exhibit 106
    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 380 of 486
                  NCHS Data Brief ■ No. 303 ■ February 2018
Over a 10-year period, from 2007–2008 to 2015–2016, the percentage of
adults with depression did not change significantly.
     ●        Among men, the prevalence of depression was 5.7 % in 2007–2008 and 5.4% in 2015–2016
              (Figure 5).
     ●        Among women, the prevalence of depression was 10.4% in 2007–2008 and 9.3% in
              2015–2016.

Figure 5. Prevalence of depression among persons aged 20 and over: United States, 2007–2008 to 2015–2016

              20




              15
    Percent




                                                             Women1
              10

                                                             Both sexes

                                                             Men
              5




              0
                    2007–2008                    2009–2010                   2011–2012                   2013–2014                    2015–2016

                                                                            Survey cycle

1
 Women had a higher prevalence of depression than men at every time point.
NOTES: Depression was defined as a score greater than or equal to 10 on the Patient Health Questionnaire. Access data table for Figure 5 at:
https://www.cdc.gov/nchs/data/databriefs/db303_table.pdf#5.
SOURCE: NCHS, National Health and Nutrition Examination Survey, 2007–2016.



Summary
During 2013–2016, 8.1% of American adults had depression in a given 2-week period. As
observed in other studies (4,6), depression was almost twice as common among women as
among men. Depression prevalence did not differ by age. Non-Hispanic Asian adults had the
lowest prevalence of depression, a finding noted in other studies (7). Depression prevalence did
not vary significantly among the other race and Hispanic-origin groups studied. The proportion
of adults with depression increased with decreasing family income level. About 80% of adults
with depression reported at least some difficulty with work, home, or social activities due to their
depression symptoms. From 2007–2008 to 2015–2016, the prevalence of depression among both
men and women showed no significant changes, similar to the results of another major federal
survey that tracks depression estimates in the United States (8).




                                                                          ■ 5 ■
                                                                              5                                                                Exhibit 106
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 381 of 486
              NCHS Data Brief ■ No. 303 ■ February 2018
Prevalence estimates reported here do not include populations considered at higher risk for
depression (i.e., those in nursing homes or other institutions). Persons currently treated for
depression (i.e., medication or therapy) may not have screened positively for depression using the
PHQ-9. Finally, some persons with depression may not have been able or willing to participate in
the National Health and Nutrition Examination Survey (NHANES). Therefore, these findings may
represent conservative estimates of depression among adults in the United States.

Definitions
Depression: Measured using the score from the Patient Health Questionnaire (PHQ-9), a nine-
item depression-screening instrument that asks about the frequency of symptoms of depression
in the past 2 weeks (5). Response categories of “not at all,” “several days,” “more than half the
days,” and “nearly every day” are given a score of 0 to 3. Summary scores ranged from 0 to 27.
Depression was defined using a score of 10 or higher, a well-validated cut point used in primary
care settings (5).

Difficulties related to depression: Persons with a score of 1 or more on the PHQ-9 symptoms are
asked: “How difficult have these problems made it for you to do your work, take care of things
at home, or get along with other people?” Responses are 0 (not at all difficult), 1 (somewhat
difficult), 2 (moderately difficult), or 3 (extremely difficult). In Figure 4, 1 was defined as “some
difficulty,” 2 and 3 were defined as “moderate or extreme difficulty.”

Percent of federal poverty level: Based on the income-to-poverty ratio, a measure of the annual
total family income divided by the poverty guidelines, adjusted for family size.

Data sources and methods
Data from the NHANES 2007–2016 were used for these analyses. Data from two combined
cycles (2013–2016) were used to test differences between subgroups. Trends in depression
prevalence reflect a 10-year period of five 2-year NHANES survey cycles, 2007–2016.

NHANES is a cross-sectional survey designed to monitor the health and nutritional status of
the noninstitutionalized civilian U.S. population (9). The survey consists of home interviews
and standardized physical examinations in mobile examination centers (MEC). The PHQ-9 was
administered by trained interviewers during a private interview in the MEC. Approximately 89%
of MEC-examined adults completed the PHQ-9.

The NHANES sample is selected through a complex, multistage probability design. During
2007–2016, non-Hispanic black, non-Hispanic Asian, and Hispanic persons, among other groups,
were oversampled to obtain reliable estimates for these population subgroups. Race and Hispanic
origin-specific estimates reflect individuals reporting only one race. Persons reporting another
race or multiple races are included in the total but are not reported separately.

Examination sample weights, which account for the differential probabilities of selection,
nonresponse, and noncoverage, were incorporated into the estimation process. The standard
errors of the percentages were estimated using Taylor series linearization (10), a method that
incorporates the sample weights and sample design.




                                                ■ 6 ■
                                                  6                                          Exhibit 106
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 382 of 486
              NCHS Data Brief ■ No. 303 ■ February 2018

A t statistic was used to test for difference between groups. Tests for trends by family income
and survey cycle were evaluated using orthogonal polynomials to determine linear or quadratic
trends. The significance level for statistical testing was set at p < 0.05. All differences reported are
statistically significant unless otherwise indicated. All estimates presented are statistically reliable
based on a relative standard error of the estimate being at or below 30%. Statistical analyses
were conducted using SAS System for Windows (release 9.4; SAS Institute Inc., Cary, N.C.) and
SUDAAN (release 11.1; RTI International, Research Triangle Park, N.C.).

About the authors
Debra J. Brody and Jeffery P. Hughes are with the National Center for Health Statistics, Division
of Health and Nutrition Examination Surveys; Laura A. Pratt is with the National Center for
Health Statistics, Office of Analysis and Epidemiology.

References
1. American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders
(DSM-5). Fifth edition. Arlington, VA. 2013.

2. Kessler RC. The cost of depression. Psychiatr Clin North Am. 35(1):1–14. 2012.

3. Wells KB, Stewart A, Hays RD, Burnam MA, Rogers W, Daniels M, et al. The functioning
and well-being of depressed patients. Results from the medical outcomes study. JAMA
262(7):914–9. 1989.
4. Blanco C, Okuda M, Markowitz JC, Liu S-M, Grant BF, Hasin DS. The epidemiology
of chronic major depressive disorder and dysthymic disorder: Results from the national
epidemiologic survey on alcohol and related conditions. J Clin Psychiatry 71(12):1645–56. 2010.
5. Kroenke K, Spitzer RL, Williams JBW. The PHQ-9. Validity of a brief depression severity
measure. J Gen Intern Med 16(9):606–13. 2001.
6. Pratt LA, Brody DJ. Depression in the U.S. household population, 2009–2012. NCHS Data
Brief, no 172. Hyattsville, MD: National Center for Health Statistics. 2014.

7. Kalibatseva Z, Leong FTL. Depression among Asian Americans: Review and
recommendations. Depress Res Treat. 2011:1–9. 2011.
8. Center for Behavioral Health Statistics and Quality. Key substance use and mental health
indicators in the United States: Results from the 2015 National Survey on Drug Use and Health
(HHS Publication No. SMA 16–4984, NSDUH Series H-51). 2016. Available from:
https://www.samhsa.gov/data/sites/default/files/NSDUH-FFR1-2015/NSDUH-FFR1-2015/
NSDUH-FFR1-2015.htm.
9. National Center for Health Statistics. National Health and Nutrition Examination Survey:
Questionnaires, datasets, and related documentation. Available from: https://wwwn.cdc.gov/nchs/
nhanes/Default.aspx.

10. Wolter KM. Chapter 6: Taylor series methods. In: Introduction to variance estimation. 2nd ed.
New York, NY: Springer 2007.




                                                ■ 7 ■
                                                  7                                           Exhibit 106
             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 383 of 486
U.S. DEPARTMENT OF
                                                                                               FIRST CLASS MAIL
HEALTH & HUMAN SERVICES                                                                       POSTAGE & FEES PAID
                                                                                                   CDC/NCHS
Centers for Disease Control and Prevention                                                      PERMIT NO. G-284
National Center for Health Statistics
3311 Toledo Road, Room 4551, MS P08
Hyattsville, MD 20782–2064

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300


For more NCHS Data Briefs, visit:
https://www.cdc.gov/nchs/products/databriefs.htm.




                                   NCHS Data Brief ■ No. 303 ■ February 2018

                                                                       Suggested citation
                                                                       Brody DJ, Pratt LA, Hughes J. Prevalence
                                                                       of depression among adults aged 20 and
                                                                       over: United States, 2013–2016. NCHS Data
                                                                       Brief, no 303. Hyattsville, MD: National
                                                                       Center for Health Statistics. 2018.

                                                                       National Center for Health
                                                                       Statistics
                                                                       Charles J. Rothwell, M.S., M.B.A., Director
                                                                       Jennifer H. Madans, Ph.D., Associate
                                                                         Director for Science
                                                                       Division of Health and Nutrition
                                                                        Examination Surveys
                                                                       Kathryn S. Porter, M.D., M.S., Director
                                                                       Ryne Paulose-Ram, Ph.D., Associate
                                                                        Director for Science
                                                                       Office of Analysis and Epidemiology
                                                                       Irma E. Arispe, Ph.D., Director
                                                                       Makram Talih, Ph.D., Associate Director for
                                                                         Science




                                                                       For e-mail updates on NCHS publication
                                                                       releases, subscribe online at:
                                                                       https://www.cdc.gov/nchs/govdelivery.htm.

                                                                       For questions or general information
                                                                       about NCHS:
                                                                       Tel: 1–800–CDC–INFO (1–800–232–4636)
                                                                       TTY: 1–888–232–6348
                                                                       Internet: https://www.cdc.gov/nchs
                                                                       Online request form: https://www.cdc.gov/info

                                                                       ISSN 1941–4927 Print ed.
                                                                       ISSN 1941–4935 Online ed.
                                                                       DHHS Publication No. 2018–1209
                                                                       CS289143

                                                      8                                       Exhibit 106
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 384 of 486




   EXHIBIT 107
    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 385 of 486




Key Substance Use and
Mental Health Indicators
in the United States:
Results from the 2018 National
Survey on Drug Use and Health




                                     1                            Exhibit 107
Key Substance Use and Mental Health Indicators in the United States:
Results from the 20182:20-cv-02470-WBS-JDP
               Case   National Survey on Drug Use Document                                 August 2019 41
                                                  and Health 6 Filed 12/29/20 Page 386 of 486                                                                                                                   |
(Figure 44). Stated another way, about 1 in 27 adolescents          having an MDE with severe impairment if their depression
had an SUD in the past year. The percentage of adolescents          caused severe problems with their ability to manage at home
in 2018 with an SUD was lower than the percentages in               or work, have relationships with others, or have a social
2015 and 2016, but it was similar to the percentage in 2017.        life.48 Adolescents were defined as having an MDE with
                                                                    severe impairment if their depression caused severe problems
Aged 18 to 25                                                       with their ability to do chores at home, do well at work or
About 1 in 7 young adults aged 18 to 25 had an SUD in the           school, get along with their family, or have a social life.49
past year, or about 15.0 percent of young adults (Figure 44).
Approximately 5.1 million young adults aged 18 to 25 in             MDE and MDE with Severe Impairment among
2018 had an SUD in the past year. The percentage of young           Adolescents
adults in 2018 with an SUD was similar to the percentages           In 2018, about 1 in 7 adolescents aged 12 to 17 had a
in 2015 to 2017.                                                    past year MDE (14.4 percent) and 1 in 10 had a past year
Aged 26 or Older                                                    MDE with severe impairment (10.0 percent) (Figure 45).
                                                                    These percentages correspond to 3.5 million adolescents
In 2018, approximately 14.2 million adults aged 26 or older
                                                                    having had an MDE in the past year and 2.4 million
had an SUD in the past year. This number corresponds to
                                                                    adolescents having had a past year MDE with severe
about 1 in 15 adults in this age group (6.6 percent) with an
                                                                    impairment. Thus, more than two thirds of adolescents in
SUD in the past year (Figure 44). The percentage of adults
                                                                    2018 who had a past year MDE (70.0 percent) had an MDE
aged 26 or older in 2018 with an SUD was similar to the
                                                                    with severe impairment.23
percentages in 2015 to 2017.
                                                                    The percentage of adolescents aged 12 to 17 in 2018 who had
                                                                    a past year MDE was higher than the percentages in 2004 to
Major Depressive Episode in the Past Year                           2017 (Figure 45). The percentage of adolescents in 2018 who
Mental disorders are characterized by negative changes in
mood, thought, or behavior and are accompanied by distress          Figure 45. Major Depressive Episode (MDE) and MDE with Severe
or impairment. These disorders can make carrying out daily          Impairment in the Past Year among Youths Aged 12 to 17:
activities diﬃcult and can impair an individual’s ability to        2004-2018
work or function in school, interact with family, or fulfill                                         15
other major life functions.
                                                                    Severe Impairment in Past Year




                                                                                                     12
                                                                    Percent with MDE or MDE with




One such mental disorder is major depressive episode
(MDE). Respondents were defined as having had an MDE in                                               9
the past 12 months if they had at least one period of 2 weeks
or longer in the past year when they experienced a depressed                                          6
mood or loss of interest or pleasure in daily activities,
accompanied by problems with sleeping, eating, energy,                                                3

concentration, or self-worth. The MDE questions are based
                                                                                                      0
on diagnostic criteria from DSM-5.45 Some of the wordings                                                  04 05 06 07 08 09 10 11 12 13 14 15 16 17 18
of the depression questions for adolescents aged 12 to 17
                                                                                                                                   MDE                  MDE with Severe Impairment
and adults aged 18 or older diﬀered slightly to make the
questions more developmentally appropriate for adolescents.         + Difference                          between this estimate and the 2018 estimate is statistically significant at the .05 level.
Therefore, the adult and youth estimates for MDE are not
                                                                    Figure 45 Table. Major Depressive Episode (MDE) and MDE with Severe
directly comparable and are presented separately.46,47              Impairment in the Past Year among Youths Aged 12 to 17: 2004-2018
NSDUH also collects data on whether an MDE in                           MDE Status                            04     05     06     07     08     09     10     11     12     13      14      15      16      17      18
the past year caused respondents to experience severe               MDE                                       9.0+   8.8+   7.9+   8.2+   8.3+   8.1+   8.0+   8.2+   9.1+   10.7+   11.4+   12.5+   12.8+   13.3+   14.4
impairment in four major life activities or role domains.           MDE with
                                                                     Severe                                   N/A    N/A 5.5+ 5.5+ 6.0+ 5.8+ 5.7+ 5.7+ 6.3+                   7.7+ 8.2+ 8.8+ 9.0+ 9.4 10.0
These domains are defined separately for adults aged 18 or           Impairment
older and youths aged 12 to 17 to reflect the diﬀerent roles        N/A = not available.
associated with the two age groups. Adults were defined as          +   Difference between this estimate and the 2018 estimate is statistically significant at the .05 level.



                                                                2                                                                                                     Exhibit 107
                                   Key Substance Use and Mental Health Indicators in the United States:
42 August 2019                  |           Results 6from
            Case 2:20-cv-02470-WBS-JDP Document           the 2018
                                                        Filed      National
                                                              12/29/20      Survey
                                                                         Page   387onofDrug
                                                                                        486Use and Health



had a past year MDE with severe impairment also was higher                                                                                                  MDE was greater in 2018 than in the years from 2005 to
than the percentages in 2006 to 2016 (ranging from 5.5 to                                                                                                   2016, but it was similar to the percentage in 2017.
9.0 percent), but it was similar to the percentage in 2017.
                                                                                                                                                            Approximately 3.0 million young adults aged 18 to 25 in
                                                                                                                                                            2018 had a past year MDE with severe impairment, or
MDE and MDE with Severe Impairment among Adults
                                                                                                                                                            8.9 percent of young adults (Figure 47). The percentage of
In 2018, an estimated 7.2 percent of adults aged 18 or older                                                                                                young adults with a past year MDE with severe impairment
(17.7 million adults) had at least one MDE in the past year                                                                                                 was greater in 2018 than in 2009 to 2016, but it was similar
(Figure 46), and 4.7 percent of adults (11.5 million adults)                                                                                                to the percentage in 2017.
had an MDE with severe impairment in the past year
(Figure 47). Adults in 2018 who had an MDE with severe                                                                                                      Aged 26 to 49
impairment correspond to nearly two thirds (65.1 percent)                                                                                                   In 2018, about 8.0 million adults aged 26 to 49 had a
of adults who had a past year MDE.                                                                                                                          past year MDE, or 8.0 percent of adults in this age group
The percentage of adults aged 18 or older in 2018 who had                                                                                                   (Figure 46). The percentage of adults in this age group
a past year MDE was higher than the percentages in most                                                                                                     in 2018 who had a past year MDE was similar to the
years from 2005 to 2016, but it was similar to the percentage                                                                                               corresponding percentages in most years from 2005 to 2017.
in 2017 (Figure 46). The percentage of adults in 2018 with a                                                                                                An estimated 5.3 million adults aged 26 to 49 in 2018 had
past year MDE with severe impairment also was higher than                                                                                                   a past year MDE with severe impairment, or 5.3 percent
the percentages in most years between 2009 and 2016, but it                                                                                                 of adults in this age group (Figure 47). Between 2009 and
was similar to the percentage in 2017 (Figure 47).                                                                                                          2017, the percentages of adults aged 26 to 49 who had a
                                                                                                                                                            past year MDE with severe impairment ranged from 4.6 to
Aged 18 to 25
                                                                                                                                                            5.2 percent; the 2018 percentage was either similar to or
In 2018, an estimated 4.6 million young adults aged 18 to                                                                                                   higher than the earlier percentages. Percentages of adults
25 had a past year MDE, or 13.8 percent of young adults                                                                                                     in this age group who had a past year MDE with severe
(Figure 46). The percentage of young adults with a past year                                                                                                impairment were similar between 2017 and 2018.

Figure 46. Major Depressive Episode in the Past Year among                                                                                                  Figure 47. Major Depressive Episode with Severe Impairment in
Adults Aged 18 or Older: 2005-2018                                                                                                                          the Past Year among Adults Aged 18 or Older: 2009-2018

                                        20                                                                                                                                                              10
Percent with Major Depressive Episode




                                                                                                                                                                Percent with Major Depressive Episode
                                                                                                                                                                 with Severe Impairment in Past Year




                                                                                                                                                                                                         8
                                        15
             in Past Year




                                                                                                                                                                                                         6
                                        10
                                                                                                                                                                                                         4

                                         5
                                                                                                                                                                                                         2


                                         0                                                                                                                                                               0
                                               05        06     07     08     09     10      11     12     13     14       15     16      17     18                                                            2009       2010      2011     2012     2013     2014     2015     2016    2017    2018

                                                              18 or Older            18 to 25            26 to 49               50 or Older                                                                                18 or Older          18 to 25           26 to 49          50 or Older
+ Difference                                 between this estimate and the 2018 estimate is statistically significant at the .05 level.                     + Difference                                     between this estimate and the 2018 estimate is statistically significant at the .05 level.

Figure 46 Table. Major Depressive Episode in the Past Year among Adults                                                                                     Figure 47 Table. Major Depressive Episode with Severe Impairment in the
Aged 18 or Older: 2005-2018                                                                                                                                 Past Year among Adults Aged 18 or Older: 2009-2018

    Age                                             05    06      07    08     09      10     11     12     13      14      15     16      17     18            Age                                                2009     2010      2011     2012    2013     2014     2015     2016    2017     2018

18 or Older                                       6.6+ 6.5+ 6.7+ 6.5+ 6.6+ 6.8                6.6+ 6.9      6.7+ 6.6+       6.7+ 6.7+ 7.1         7.2       18 or Older                                             4.0+     4.2+     4.2+     4.5      4.3      4.3+     4.3+    4.3+     4.5      4.7
18 to 25                                          8.8+ 8.1+ 8.0+ 8.4+ 8.0+ 8.3+ 8.3+ 8.9+ 8.7+ 9.3+ 10.3+ 10.9+ 13.1 13.8                                   18 to 25                                                5.2+     5.2+     5.2+     5.8+     5.7+     6.0+     6.5+    7.0+     8.5      8.9
26 to 49                                          7.6     7.7    7.6    7.4    7.6     7.5    7.7    7.6    7.6     7.2+    7.5     7.4+ 7.7      8.0       26 to 49                                                4.8      4.7+     5.2      5.1      4.9      4.6+     4.9     4.7+     5.0      5.3
50 or Older                                       4.5     4.5    5.2    4.8    4.9     5.6+ 4.8      5.5+ 5.1       5.2     4.8     4.8    4.7    4.5       50 or Older                                             2.6      3.5      2.9      3.4      3.2      3.5+     3.0     3.0      2.8      2.9

+   Difference between this estimate and the 2018 estimate is statistically significant at the .05 level.                                                   +    Difference between this estimate and the 2018 estimate is statistically significant at the .05 level.



                                                                                                                                                        3                                                                                                        Exhibit 107
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 388 of 486




   EXHIBIT 108
NIMH » Anxiety Disorders                                                                                  7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 389 of 486


COVID-19 is an emerging, rapidly evolving situation.
Get the latest public health information from CDC: https://www.coronavirus.gov
Get the latest research information from NIH: https://www.nih.gov/coronavirus

The National Institute of Mental Health: www.nimh.nih.gov

Anxiety Disorders

Overview
Occasional anxiety is an expected part of life. You might feel anxious when faced with a problem at work,
before taking a test, or before making an important decision. But anxiety disorders involve more than temporary
worry or fear. For a person with an anxiety disorder, the anxiety does not go away and can get worse over time.
The symptoms can interfere with daily activities such as job performance, school work, and relationships.

There are several types of anxiety disorders, including generalized anxiety disorder, panic disorder, and various
phobia-related disorders.

Signs and Symptoms
Generalized Anxiety Disorder
People with generalized anxiety disorder (GAD) display excessive anxiety or worry, most days for at least 6
months, about a number of things such as personal health, work, social interactions, and everyday routine life
circumstances. The fear and anxiety can cause significant problems in areas of their life, such as social
interactions, school, and work.

Generalized anxiety disorder symptoms include:

        Feeling restless, wound-up, or on-edge
        Being easily fatigued
        Having difficulty concentrating; mind going blank
        Being irritable
        Having muscle tension
        Difficulty controlling feelings of worry
        Having sleep problems, such as difficulty falling or staying asleep, restlessness, or unsatisfying sleep

Panic Disorder

People with panic disorder have recurrent unexpected panic attacks. Panic attacks are sudden periods of intense
fear that come on quickly and reach their peak within minutes. Attacks can occur unexpectedly or can be
brought on by a trigger, such as a feared object or situation.

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                         Page 1 of 10


                                                                       1                      Exhibit 108
NIMH » Anxiety Disorders                                                                                7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 390 of 486
During a panic attack, people may experience:

        Heart palpitations, a pounding heartbeat, or an accelerated heartrate
        Sweating
        Trembling or shaking
        Sensations of shortness of breath, smothering, or choking
        Feelings of impending doom
        Feelings of being out of control

People with panic disorder often worry about when the next attack will happen and actively try to prevent future
attacks by avoiding places, situations, or behaviors they associate with panic attacks. Worry about panic attacks,
and the effort spent trying to avoid attacks, cause significant problems in various areas of the person’s life,
including the development of agoraphobia (see below).

Phobia-related disorders
A phobia is an intense fear of—or aversion to—specific objects or situations. Although it can be realistic to be
anxious in some circumstances, the fear people with phobias feel is out of proportion to the actual danger
caused by the situation or object.

People with a phobia:

        May have an irrational or excessive worry about encountering the feared object or situation
        Take active steps to avoid the feared object or situation
        Experience immediate intense anxiety upon encountering the feared object or situation
        Endure unavoidable objects and situations with intense anxiety

There are several types of phobias and phobia-related disorders:

Specific Phobias (sometimes called simple phobias): As the name suggests, people who have a specific
phobia have an intense fear of, or feel intense anxiety about, specific types of objects or situations. Some
examples of specific phobias include the fear of:

        Flying
        Heights
        Specific animals, such as spiders, dogs, or snakes
        Receiving injections
        Blood

Social anxiety disorder (previously called social phobia): People with social anxiety disorder have a general
intense fear of, or anxiety toward, social or performance situations. They worry that actions or behaviors
associated with their anxiety will be negatively evaluated by others, leading them to feel embarrassed. This
worry often causes people with social anxiety to avoid social situations. Social anxiety disorder can manifest in
a range of situations, such as within the workplace or the school environment.

Agoraphobia: People with agoraphobia have an intense fear of two or more of the following situations:

        Using public transportation

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                      Page 2 of 10


                                                                       2                    Exhibit 108
NIMH » Anxiety Disorders                                                                               7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 391 of 486
        Being in open spaces
        Being in enclosed spaces
        Standing in line or being in a crowd
        Being outside of the home alone

People with agoraphobia often avoid these situations, in part, because they think being able to leave might be
difficult or impossible in the event they have panic-like reactions or other embarrassing symptoms. In the most
severe form of agoraphobia, an individual can become housebound.

Separation anxiety disorder: Separation anxiety is often thought of as something that only children deal with;
however, adults can also be diagnosed with separation anxiety disorder. People who have separation anxiety
disorder have fears about being parted from people to whom they are attached. They often worry that some sort
of harm or something untoward will happen to their attachment figures while they are separated. This fear leads
them to avoid being separated from their attachment figures and to avoid being alone. People with separation
anxiety may have nightmares about being separated from attachment figures or experience physical symptoms
when separation occurs or is anticipated.

Selective mutism: A somewhat rare disorder associated with anxiety is selective mutism. Selective mutism
occurs when people fail to speak in specific social situations despite having normal language skills. Selective
mutism usually occurs before the age of 5 and is often associated with extreme shyness, fear of social
embarrassment, compulsive traits, withdrawal, clinging behavior, and temper tantrums. People diagnosed with
selective mutism are often also diagnosed with other anxiety disorders.

Risk Factors
Researchers are finding that both genetic and environmental factors contribute to the risk of developing an
anxiety disorder. Although the risk factors for each type of anxiety disorder can vary, some general risk factors
for all types of anxiety disorders include:

        Temperamental traits of shyness or behavioral inhibition in childhood
        Exposure to stressful and negative life or environmental events in early childhood or adulthood
        A history of anxiety or other mental illnesses in biological relatives
        Some physical health conditions, such as thyroid problems or heart arrhythmias, or caffeine or other
        substances/medications, can produce or aggravate anxiety symptoms; a physical health examination is
        helpful in the evaluation of a possible anxiety disorder.

Treatments and Therapies
Anxiety disorders are generally treated with psychotherapy, medication, or both. There are many ways to treat
anxiety and people should work with their doctor to choose the treatment that is best for them.

Psychotherapy

Psychotherapy or “talk therapy” can help people with anxiety disorders. To be effective, psychotherapy must be
directed at the person’s specific anxieties and tailored to his or her needs.


https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                      Page 3 of 10


                                                                       3                    Exhibit 108
NIMH » Anxiety Disorders                                                                               7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 392 of 486
Cognitive Behavioral Therapy

Cognitive Behavioral Therapy (CBT) is an example of one type of psychotherapy that can help people with
anxiety disorders. It teaches people different ways of thinking, behaving, and reacting to anxiety-producing and
fearful objects and situations. CBT can also help people learn and practice social skills, which is vital for
treating social anxiety disorder.

Cognitive therapy and exposure therapy are two CBT methods that are often used, together or by themselves, to
treat social anxiety disorder. Cognitive therapy focuses on identifying, challenging, and then neutralizing
unhelpful or distorted thoughts underlying anxiety disorders. Exposure therapy focuses on confronting the fears
underlying an anxiety disorder to help people engage in activities they have been avoiding. Exposure therapy is
sometimes used along with relaxation exercises and/or imagery.

CBT can be conducted individually or with a group of people who have similar difficulties. Often “homework”
is assigned for participants to complete between sessions.

Medication
Medication does not cure anxiety disorders but can help relieve symptoms. Medication for anxiety is prescribed
by doctors, such as a psychiatrist or primary care provider. Some states also allow psychologists who have
received specialized training to prescribe psychiatric medications. The most common classes of medications
used to combat anxiety disorders are anti-anxiety drugs (such as benzodiazepines), antidepressants, and beta-
blockers.

Anti-Anxiety Medications

Anti-anxiety medications can help reduce the symptoms of anxiety, panic attacks, or extreme fear and worry.
The most common anti-anxiety medications are called benzodiazepines. Although benzodiazepines are
sometimes used as first-line treatments for generalized anxiety disorder, they have both benefits and drawbacks.

Some benefits of benzodiazepines are that they are effective in relieving anxiety and take effect more quickly
than antidepressant medications often prescribed for anxiety. Some drawbacks of benzodiazepines are that
people can build up a tolerance to them if they are taken over a long period of time and they may need higher
and higher doses to get the same effect. Some people may even become dependent on them.

To avoid these problems, doctors usually prescribe benzodiazepines for short periods of time, a practice that is
especially helpful for older adults, people who have substance abuse problems, and people who become
dependent on medication easily.

If people suddenly stop taking benzodiazepines, they may have withdrawal symptoms, or their anxiety may
return. Therefore, benzodiazepines should be tapered off slowly. When you and your doctor have decided it is
time to stop the medication, the doctor will help you slowly and safely decrease your dose.

For long-term use, benzodiazepines are often considered a second-line treatment for anxiety (with
antidepressants being considered a first-line treatment) as well as an “as-needed” treatment for any distressing
flare-ups of symptoms.

A different type of anti-anxiety medication is buspirone. Buspirone is a non-benzodiazepine medication

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                     Page 4 of 10


                                                                       4                    Exhibit 108
NIMH » Anxiety Disorders                                                                               7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 393 of 486
specifically indicated for the treatment of chronic anxiety, although it does not help everyone.

Antidepressants

Antidepressants are used to treat depression, but they can also be helpful for treating anxiety disorders. They
may help improve the way your brain uses certain chemicals that control mood or stress. You may need to try
several different antidepressant medicines before finding the one that improves your symptoms and has
manageable side effects. A medication that has helped you or a close family member in the past will often be
considered.

Antidepressants can take time to work, so it’s important to give the medication a chance before reaching a
conclusion about its effectiveness. If you begin taking antidepressants, do not stop taking them without the help
of a doctor. When you and your doctor have decided it is time to stop the medication, the doctor will help you
slowly and safely decrease your dose. Stopping them abruptly can cause withdrawal symptoms.

Antidepressants called selective serotonin reuptake inhibitors (SSRIs) and serotonin-norepinephrine reuptake
inhibitors (SNRIs) are commonly used as first-line treatments for anxiety. Less-commonly used — but effective
— treatments for anxiety disorders are older classes of antidepressants, such as tricyclic antidepressants and
monoamine oxidase inhibitors (MAOIs).

Please Note: In some cases, children, teenagers, and young adults under 25 may experience an increase in
suicidal thoughts or behavior when taking antidepressant medications, especially in the first few weeks after
starting or when the dose is changed. Because of this, patients of all ages taking antidepressants should be
watched closely, especially during the first few weeks of treatment.

Beta-Blockers

Although beta-blockers are most often used to treat high blood pressure, they can also be used to help relieve
the physical symptoms of anxiety, such as rapid heartbeat, shaking, trembling, and blushing. These medications,
when taken for a short period of time, can help people keep physical symptoms under control. They can also be
used “as needed” to reduce acute anxiety, including as a preventive intervention for some predictable forms of
performance anxieties.

Choosing the Right Medication

Some types of drugs may work better for specific types of anxiety disorders, so people should work closely with
their doctor to identify which medication is best for them. Certain substances such as caffeine, some over-the-
counter cold medicines, illicit drugs, and herbal supplements may aggravate the symptoms of anxiety disorders
or interact with prescribed medication. Patients should talk with their doctor, so they can learn which substances
are safe and which to avoid.

Choosing the right medication, medication dose, and treatment plan should be done under an expert’s care and
should be based on a person’s needs and their medical situation. Your doctor may try several medicines before
finding the right one.

You and your doctor should discuss:

        How well medications are working or might work to improve your symptoms

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                     Page 5 of 10


                                                                       5                    Exhibit 108
NIMH » Anxiety Disorders                                                                                      7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 394 of 486
        Benefits and side effects of each medication
        Risk for serious side effects based on your medical history
        The likelihood of the medications requiring lifestyle changes
        Costs of each medication
        Other alternative therapies, medications, vitamins, and supplements you are taking and how these may
        affect your treatment; a combination of medication and psychotherapy is the best approach for many
        people with anxiety disorders
        How the medication should be stopped (Some drugs can’t be stopped abruptly and must be tapered off
        slowly under a doctor’s supervision).

For more information, please visit Mental Health Medications Health Topic webpage
(www.nimh.nih.gov//health/topics/mental-health-medications/index.shtml). Please note that any information on this website
regarding medications is provided for educational purposes only and may be outdated. Diagnosis and treatment
decisions should be made in consultation with your doctor. Information about medications changes frequently.
Please visit the U.S. Food and Drug Administration website for the latest information on warnings, patient
medication guides, or newly approved medications.

Support Groups
Some people with anxiety disorders might benefit from joining a self-help or support group and sharing their
problems and achievements with others. Internet chat rooms might also be useful, but any advice received over
the internet should be used with caution, as Internet acquaintances have usually never seen each other and what
has helped one person is not necessarily what is best for another. You should always check with your doctor
before following any treatment advice found on the internet. Talking with a trusted friend or member of the
clergy can also provide support, but it is not necessarily a sufficient alternative to care from a doctor or other
health professional.

Stress Management Techniques
Stress management techniques and meditation can help people with anxiety disorders calm themselves and may
enhance the effects of therapy. Research suggests that aerobic exercise can help some people manage their
anxiety; however, exercise should not take the place of standard care and more research is needed.

Join a Study
Clinical trials are research studies that look at new ways to prevent, detect, or treat diseases and conditions,
including anxiety disorders. During clinical trials, treatments might be new drugs or new combinations of drugs,
new surgical procedures or devices, new psychotherapies, or new ways to use existing treatments. The goal of
clinical trials is to determine if a new test or treatment works and is safe.

Although individual participants may benefit from being part of a clinical trial, participants should be aware that
the primary purpose of a clinical trial is to gain new scientific knowledge so that others may be better helped in
the future. Decisions about whether to apply for a clinical trial and which ones are best suited for a given
individual are best made in collaboration with a licensed health professional.

To learn more about clinical trials, please visit the NIH Clinical Research Trials and You website. To find a

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                            Page 6 of 10


                                                                       6                          Exhibit 108
NIMH » Anxiety Disorders                                                                                        7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 395 of 486
clinical trial, visit ClinicalTrials.gov.

Learn More
Free Brochures and Shareable Resources

        Generalized Anxiety Disorder (GAD): When Worry Gets Out of Control
        (www.nimh.nih.gov//health/publications/generalized-anxiety-disorder-gad/index.shtml): A brochure on GAD that
        explains the signs, symptoms, and treatment
        Obsessive-Compulsive Disorder: When Unwanted Thoughts Take Over
        (www.nimh.nih.gov//health/publications/obsessive-compulsive-disorder-when-unwanted-thoughts-take-over/index.shtml):
        A brochure on OCD that explains the signs, symptoms, and treatments
        Panic Disorder: When Fear Overwhelms (www.nimh.nih.gov//health/publications/panic-disorder-when-fear-
        overwhelms/index.shtml): A brochure on panic disorder that explains the signs, symptoms, and treatments
        Social Anxiety Disorder: More Than Just Shyness (www.nimh.nih.gov//health/publications/social-anxiety-
        disorder-more-than-just-shyness/index.shtml): This brochure discusses symptoms, causes, and treatments for
        social anxiety disorder (also called social phobia).
        Shareable Resources on Anxiety Disorders (www.nimh.nih.gov//health/education-awareness/shareable-resources-
        on-anxiety-disorders.shtml): Help support anxiety awareness and education in your community. Use these
        digital resources, including graphics and messages, to spread the word about anxiety disorders.

Multimedia
        Watch: Bullying Exerts Psychological Effects into Adulthood
        (www.nimh.nih.gov//news/media/2013/bullying-exerts-psychiatric-effects-into-adulthood.shtml):
                                                                                               Once considered a
        childhood rite of passage, bullying is no longer seen as benign. Its effects linger well into adulthood.
        Bullies and victims alike are at risk for psychiatric problems such as anxiety, depression, substance
        misuse, and suicide when they become adults, according to a study partially funded by the NIMH that
        was published in the April 2013 issue of JAMA Psychiatry.
        See: Multimedia about Anxiety Disorders (www.nimh.nih.gov//news/media/index-anxiety-disorders.shtml)

Federal Resources
        Anxiety Disorders (MedlinePlus – also en Español)
        Specific Phobias (U.S. Department of Veterans Affairs)

Research and Statistics
        Join a Study: Adults - Anxiety Disorders (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-
        study/adults/adults-anxiety-disorders.shtml)
        Join a Study: Children - Anxiety Disorders (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-
        study/children/children-anxiety-disorders.shtml)
        Journal Articles: References and abstracts from MEDLINE/PubMed (National Library of Medicine).
        Statistics: Anxiety Disorder (www.nimh.nih.gov//health/statistics/any-anxiety-disorder.shtml): This webpage
        provides information on the statistics currently available on the prevalence and treatment of anxiety

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                               Page 7 of 10


                                                                       7                                Exhibit 108
NIMH » Anxiety Disorders                                                                                             7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 396 of 486
        among people in the U.S.

Last Revised: July 2018
Unless otherwise specified, NIMH information and publications are in the public domain and available for use
free of charge. Citation of the NIMH is appreciated. Please see our Citing NIMH Information and Publications
(www.nimh.nih.gov//site-info/citing-nimh-information-and-publications.shtml) page for more information.


Science News About Anxiety Disorders


                      Infant Temperament Predicts Personality Over 20 Years Later (www.nimh.nih.gov//news/science-
        news/2020/infant-temperament-predicts-personality-more-than-20-years-later.shtml)



                      Fast-Fail Trial Finds Possible Target for Treating Anhedonia (www.nimh.nih.gov//news/science-
        news/2020/fast-fail-trial-shows-new-approach-to-identifying-brain-targets-for-clinical-treatments.shtml)



                  Differences in Brain Activity in Children with Anhedonia (www.nimh.nih.gov//news/science-
        news/2019/nih-study-reveals-differences-in-brain-activity-in-children-with-anhedonia.shtml)

More (www.nimh.nih.gov//news/science-news/science-news-about-anxiety-disorders.shtml)

Join A Study
        Anxiety Studies for Adults (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-study/adults/adults-anxiety-
        disorders.shtml)
        Anxiety Studies for Children (www.nimh.nih.gov//research/research-conducted-at-nimh/join-a-study/children/children-
        anxiety-disorders.shtml)


Featured Publications About Anxiety Disorders




              (www.nimh.nih.gov//health/publications/generalized-anxiety-disorder-gad/index.shtml)


Generalized Anxiety Disorder: When Worry Gets Out of Control

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                                   Page 8 of 10


                                                                       8                                       Exhibit 108
NIMH » Anxiety Disorders                                                                                      7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 397 of 486
(www.nimh.nih.gov//health/publications/generalized-anxiety-disorder-gad/index.shtml)

This brochure discusses signs and symptoms, diagnosis, and treatment options for generalized anxiety disorder
(GAD).




              (www.nimh.nih.gov//health/publications/panic-disorder-when-fear-overwhelms/index.shtml)

Panic Disorder: When Fear Overwhelms (www.nimh.nih.gov//health/publications/panic-disorder-
when-fear-overwhelms/index.shtml)

This brochure discusses symptoms, causes, and treatments for panic disorder, a type of anxiety disorder
associated with sudden and repeated attacks of fear.

More Publications About Anxiety Disorders (www.nimh.nih.gov//health/publications/anxiety-disorders-listing.shtml)

Research Results
        PubMed journal articles about anxiety disorders

Contact Us
The National Institute of Mental Health Information Resource Center

Available in English and Español

Hours: 8:30 a.m. to 5 p.m. Eastern time, M-F

Phone: 1-866-615-6464
TTY: 1-301-443-8431
TTY (toll-free): 1-866-415-8051

Live Online Chat: Talk to a representative
Email: nimhinfo@nih.gov
Fax: 1-301-443-4279

Mail: National Institute of Mental Health
Office of Science Policy, Planning, and Communications
6001 Executive Boulevard, Room 6200, MSC 9663
Bethesda, MD 20892-9663

https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                                Page 9 of 10


                                                                       9                                Exhibit 108
NIMH » Anxiety Disorders                                                                            7/1/20, 3:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 398 of 486
Follow Us

Instagram Facebook Twitter YouTube NIMH Newsletter (www.nimh.nih.gov//news/e-mail-newsletters/index.shtml) NIMH
RSS Feed (www.nimh.nih.gov//news/web-channels/index.shtml) NIMH Widget (www.nimh.nih.gov//widgets/index.shtml)

Subscribe to NIMH Email Updates

Type email address...          Type email address...                    Subscribe


Top




https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml                                  Page 10 of 10


                                                                       10                Exhibit 108
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 399 of 486




   EXHIBIT 109
Facts & Statistics | Anxiety and Depression Association of America, ADAA                                                                      7/1/20, 3:20 PM
                           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 400 of 486

                                                                                                                    Keywords


                                                                                                                      Member Login
                                                                                         (https://members.adaa.org/members/edit.asp)

                                                                                                        Online Member Community
(/)                                                                           (https://members.adaa.org/members/dashboard.aspx)

                                                                               Find a Therapist (https://anxietydepressionassoc.site-
                                                                                                             ym.com/page/FATMain?)

                                                                                                                            Donate
                                                                                                                  (https://members.adaa.org/page/Donate)


                                               FOR THE PUBLIC (/HOME)         FOR PROFESSIONALS (/RESOURCES-PROFESSIONALS)




About ADAA (/about-adaa)

Facts & Statistics

                                      Advertisement (/advertising)

      Drug Alcohol Detox and Rehab - Addiction
      Treatment Facility                                                      OPEN
      Same Day Admits. Private Pay & Insurance Accepted. Sorry No MediCare,
      Medicaid or MediCal. elevaterehab.org




Did You Know?
      Anxiety disorders are the most common mental illness in the U.S., affecting 40
      million adults in the United States age 18 and older, or 18.1% of the population
      every year.
      Anxiety disorders are highly treatable, yet only 36.9% of those suffering receive
      treatment.
      People with an anxiety disorder are three to five times more likely to go to the
      doctor and six times more likely to be hospitalized for psychiatric disorders than
      those who do not suffer from anxiety disorders.
      Anxiety disorders develop from a complex set of risk factors, including genetics,
      brain chemistry, personality, and life events.



Anxiety and Depression (http://www.adaa.org/understanding-
anxiety/depression)
It's not uncommon for someone with an anxiety disorder to also suffer from
depression or vice versa. Nearly one-half of those diagnosed with depression are
also diagnosed with an anxiety disorder.

Find out more about depression. (http://www.adaa.org/understanding-
anxiety/depression)



Facts




https://adaa.org/about-adaa/press-room/facts-statistics                                                                                           Page 1 of 5


                                                                                     1                                                  Exhibit 109
Facts & Statistics | Anxiety and Depression Association of America, ADAA                       7/1/20, 3:20 PM
                       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 401 of 486
Generalized Anxiety Disorder (GAD) (/understanding-anxiety/generalized-anxiety-
disorder-gad)
GAD affects 6.8 million adults, or 3.1% of the U.S. population, yet only 43.2% are
receiving treatment.
Women are twice as likely to be affected as men. GAD often co-occurs with major
depression.

Panic Disorder (/understanding-anxiety/panic-disorder-agoraphobia) (PD)
PD affects 6 million adults, or 2.7% of the U.S. population.
Women are twice as likely to be affected as men.

Social Anxiety Disorder (/understanding-anxiety/social-anxiety-disorder)
SAD affects 15 million adults, or 6.8% of the U.S. population.
SAD is equally common among men and women andtypically begins around age 13.
According to a 2007 ADAA survey, 36% of people with social anxiety disorder report
experiencing symptoms for 10 or more years before seeking help.

Specific Phobias (/understanding-anxiety/specific-phobias)
Specific phobias affect 19 million adults, or 8.7% of the U.S. population.
Women are twice as likely to be affected as men.
Symptoms typically begin in childhood; the average age-of-onset is 7 years old.
Obsessive-compulsive disorder (OCD) and posttraumatic stress disorder (PTSD) are
closely related to anxiety disorders, which some may experience at the same time,
along with depression.

Obsessive-Compulsive Disorder (OCD) (http://www.adaa.org/understanding-
anxiety/obsessive-compulsive-disorder-ocd)
OCD affects 2.2 million adults, or 1.0% of the U.S. population.
OCD is equally common among men and women.
The average age of onset is 19, with 25 percent of cases occurring by age 14. One-
third of affected adults first experienced symptoms in childhood.

Posttraumatic Stress Disorder (PTSD) (http://www.adaa.org/understanding-
anxiety/posttraumatic-stress-disorder-ptsd)
PTSD affects 7.7 million adults, or 3.5% of the U.S. population.
Women are more likely to be affected than men.
Rape is the most likely trigger of PTSD: 65% of men and 45.9% of women who are
raped will develop the disorder.
Childhood sexual abuse is a strong predictor of lifetime likelihood for developing
PTSD.

Major Depressive Disorder (http://www.adaa.org/understanding-anxiety/depression)
The leading cause of disability in the U.S. for ages 15 to 44.3.
MDD affects more than 16.1 million American adults, or about 6.7%of the U.S.
population age 18 and older in a given year.
While major depressive disorder can develop at any age, the median age at onset is
32.5 years old.
More prevalent in women than in men.

Persistent depressive disorder, or PDD, (https://www.adaa.org/understanding-
anxiety/depression) (formerly called dysthymia) is a form of depression that usually
continues for at least two years.
Affects approximately 1.5 percent of the U.S. population age 18 and older in a given
year. (about 3.3 million American adults). Only 61.7% of adults with MDD are
receiving treatment. The average age of onset is 31 years old.




https://adaa.org/about-adaa/press-room/facts-statistics                                            Page 2 of 5


                                                                                     2   Exhibit 109
Facts & Statistics | Anxiety and Depression Association of America, ADAA                        7/1/20, 3:20 PM
                       Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 402 of 486
(Source: National Institute of Mental Health)

Related Illnesses (http://www.adaa.org/understanding-anxiety/related-illnesses)
Many people with an anxiety disorder also have a co-occurring disorder or physical
illness, which can make their symptoms worse and recovery more difficult. It’s
essential to be treated for both disorders.

Obsessive-compulsive disorder (OCD) and posttraumatic stress disorder (PTSD) are
closely related to anxiety disorders, which some may experience at the same time,
along with depression.

Read on to learn more about the co-occurrence of anxiety and these disorders:

  Bipolar disorder (../../understanding-anxiety/related-illnesses/bipolar-disorder)
  Eating disorders (../../understanding-anxiety/related-illnesses/eating-disorders)
  Headaches (../../understanding-anxiety/related-illnesses/headaches)
  Irritable bowel syndrome (IBS) (../../understanding-anxiety/related-
  illnesses/irritable-bowel-syndrome-ibs)
  Sleep disorders (../../understanding-anxiety/related-illnesses/sleep-disorders)
  Substance abuse (../../understanding-anxiety/related-illnesses/substance-abuse)
  Adult ADHD (attention deficit/hyperactive disorder) (../../understanding-
  anxiety/related-illnesses/other-related-conditions/adult-adhd)
  BDD (body dysmorphic disorder) (../../understanding-anxiety/related-
  illnesses/other-related-conditions/body-dysmorphic-disorder-bdd)
  Chronic pain (../../understanding-anxiety/related-illnesses/other-related-
  conditions/chronic-pain)
  Fibromyalgia (../../understanding-anxiety/related-illnesses/other-related-
  conditions/fibromyalgia)
  Stress (../../understanding-anxiety/related-illnesses/other-related-
  conditions/stress)

Children (http://www.adaa.org/living-with-anxiety/children)
Anxiety disorders affect 25.1% of children between 13 and 18 years old. Research
shows that untreated children with anxiety disorders are at higher risk to perform
poorly in school, miss out on important social experiences, and engage in substance
abuse.

  See statistics for anxiety disorders among children
  (http://www.nimh.nih.gov/statistics/1ANYANX_child.shtml) from the National
  Institute of Mental Health.

Anxiety disorders also often co-occur with other disorders such as depression, eating
disorders, and attention-deficit/hyperactivity disorder (ADHD).

  Childhood anxiety disorders (../../living-with-anxiety/children/childhood-anxiety-
  disorders)
  Anxiety and depression (../../living-with-anxiety/children/anxiety-and-depression)
  Treatment (../../living-with-anxiety/children/treatment)
  Tips for parents and caregivers (../../living-with-anxiety/children/tips-parents-and-
  caregivers)
  Anxiety disorders at school (../../living-with-anxiety/children/anxiety-disorders-
  school)
  School refusal (../../living-with-anxiety/children/school-refusal)




https://adaa.org/about-adaa/press-room/facts-statistics                                             Page 3 of 5


                                                                                    3     Exhibit 109
Facts & Statistics | Anxiety and Depression Association of America, ADAA                                                                  7/1/20, 3:20 PM
                      Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 403 of 486
Older Adults (http://www.adaa.org/living-with-anxiety/older-adults)
Anxiety is as common among older adults as among the young. Generalized anxiety
disorder (GAD) (../../understanding-anxiety/generalized-anxiety-disorder-gad) is the
most common anxiety disorder among older adults, though anxiety disorders in this
population are frequently associated with traumatic events such as a fall or acute
illness. Read the best way to treat anxiety disorders (../../living-with-anxiety/older-
adults/treatment) in older adults.



Worldwide Statistics
Depression is the leading cause of disability worldwide. Almost 75% of people with
mental disorders remain untreated in developing countries with almost 1 million
people taking their lives each year. In addition, according to the World Health
Organization (WHO), 1 in 13 globally suffers from anxiety. The WHO reports that
anxiety disorders are the most common mental disorders worldwide with specific
phobia, major depressive disorder and social phobia being the most common anxiety
disorders.2



Treatment Options (http://www.adaa.org/finding-
help/treatment)
Anxiety disorders are treatable, and the vast majority of people with an anxiety
disorder can be helped with professional care. Several standard approaches have
proved effective:

   Therapy (../../finding-help/treatment/therapy)
   Medication (../../finding-help/treatment/medication)
   Complementary and alternative treatment (../../finding-
   help/treatment/complementary-alternative-treatment)
   Transcranial Magnetic Stimulation (https://www.adaa.org/finding-help/transcranial-
   magnetic-stimulation)

Learn about online therapy (https://www.betterhelp.com/) at BetterHelp.com.



Source:

   National Institute of Mental Health
   (https://www.nimh.nih.gov/health/statistics/prevalence/index.shtml)
   World Health Organization: Mental Health
   (http://www.who.int/mental_health/advocacy/en/#Factsheets)




ADAA Overview                        Press Room                        FAQs                             Contact ADAA
About ADAA (/about-adaa)             Main Press Room                   Do I have an anxiety             8701 Georgia Avenue
Mission & History (/about-           (https://adaa.org/adaa-press-     disorder? (/living-with-         Suite #412
adaa/mission-history)                room)                             anxiety/ask-and-                 Silver Spring, MD 20910
Board (/about-adaa/people)           Public Statements                 learn/faqs#n16)                  information@adaa.org
Staff                                (https://adaa.org/public-         What causes anxiety              (mailto:information@adaa.org)
(https://adaa.org/resources-         statements)                       disorders? (/living-with-        Contact Information
professionals/about-                 ADAA in the News                  anxiety/ask-and-                 (https://adaa.org/contact-us)
adaa/people/staff)                   (https://adaa.org/adaa-in-        learn/faqs#n17)
Press Room                           the-news)                         How do I find the right health



https://adaa.org/about-adaa/press-room/facts-statistics                                                                                       Page 4 of 5


                                                                                     4                                              Exhibit 109
Facts & Statistics | Anxiety and Depression Association of America, ADAA                                                                        7/1/20, 3:20 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 404 of 486
(https://adaa.org/resources-     Fact & Statistics (/about-    professional? (/living-with-         Media Inquiries
professionals/press-room)        adaa/press-room/facts-        anxiety/ask-and-                     (mailto:lbram@adaa.org)
Public Statements                statistics)                   learn/faqs#n20)
(https://adaa.org/public-        Position Papers               More FAQs (/living-with-
statements)                      (https://www.adaa.org/about-  anxiety/ask-and-learn/faqs)          Follow Us
Advertise with ADAA              adaa/position-papers)
(/about-adaa/year-round-         Media Inquiries               Translate This Page
sponsorship)                     (mailto:lbram@adaa.org)                                            (http://www.facebook.com/AnxietyAndDepressionAssociationOfAme
Website Advertising Policy
                                                                 Select Language
(/advertising)                   Support ADAA                                                       notif_t=page_new_likes)
Webinar Notice                        Donate
(https://adaa.org/webinarnotice) (https://members.adaa.org/?                                        (http://twitter.com/Got_Anxiety)
Privacy Policy                   page=Donate)                                                       (https://www.instagram.com/triumphoveranxiety/)
(https://adaa.org/privacy-            Shop
policy)                          (https://stores.kotisdesign.com/adaa)
                                                                                                    (https://www.youtube.com/user/GotAnxiety)
Website Disclaimer                    Advertise (/about-
(https://adaa.org/websitedisclaimer)
                                 adaa/year-round-
ADAA is not a direct service     sponsorship)
organization. ADAA does not
provide psychiatric,
psychological, or medical
advice, diagnosis, or
treatment.



Founded in 1979, ADAA is an international nonprofit organization dedicated to the prevention, treatment, and cure of anxiety,
depression, OCD, PTSD, and co-occurring disorders through education, practice, and research.




                                              (https://www.guidestar.org/profile/52-         (https://www.opm.gov/combined-
                                                            1248820)                                 federal-campaign/)




(https://www.nimh.nih.gov/outreach/partnership- (https://www.mhlg.org)                             (http://www.hmr.org/)
    program/national-partners.shtml?
utm_source=multiple&utm_medium=widget&utm_campaign=button_nationalPartners_h)




Privacy Policy (/privacy-policy) © ADAA, 2010-2018




https://adaa.org/about-adaa/press-room/facts-statistics                                                                                               Page 5 of 5


                                                                                5                                                Exhibit 109
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 405 of 486




   EXHIBIT 110
NIMH » Obsessive-Compulsive Disorder                                                                    7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 406 of 486


COVID-19 is an emerging, rapidly evolving situation.
Get the latest public health information from CDC: https://www.coronavirus.gov
Get the latest research information from NIH: https://www.nih.gov/coronavirus

The National Institute of Mental Health: www.nimh.nih.gov

Obsessive-Compulsive Disorder

Overview
Obsessive-Compulsive Disorder (OCD) is a common, chronic, and long-lasting disorder in which a person has
uncontrollable, reoccurring thoughts (obsessions) and/or behaviors (compulsions) that he or she feels the urge to
repeat over and over.

Signs and Symptoms
People with OCD may have symptoms of obsessions, compulsions, or both. These symptoms can interfere with
all aspects of life, such as work, school, and personal relationships.

Obsessions are repeated thoughts, urges, or mental images that cause anxiety. Common symptoms include:

        Fear of germs or contamination
        Unwanted forbidden or taboo thoughts involving sex, religion, or harm
        Aggressive thoughts towards others or self
        Having things symmetrical or in a perfect order

Compulsions are repetitive behaviors that a person with OCD feels the urge to do in response to an obsessive
thought. Common compulsions include:

        Excessive cleaning and/or handwashing
        Ordering and arranging things in a particular, precise way
        Repeatedly checking on things, such as repeatedly checking to see if the door is locked or that the oven is
        off
        Compulsive counting

Not all rituals or habits are compulsions. Everyone double checks things sometimes. But a person with OCD
generally:

        Can't control his or her thoughts or behaviors, even when those thoughts or behaviors are recognized as
        excessive
        Spends at least 1 hour a day on these thoughts or behaviors
        Doesn’t get pleasure when performing the behaviors or rituals, but may feel brief relief from the anxiety
        the thoughts cause

https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                        Page 1 of 7


                                                                            1                Exhibit 110
NIMH » Obsessive-Compulsive Disorder                                                                    7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 407 of 486
        Experiences significant problems in their daily life due to these thoughts or behaviors

Some individuals with OCD also have a tic disorder. Motor tics are sudden, brief, repetitive movements, such as
eye blinking and other eye movements, facial grimacing, shoulder shrugging, and head or shoulder jerking.
Common vocal tics include repetitive throat-clearing, sniffing, or grunting sounds.

Symptoms may come and go, ease over time, or worsen. People with OCD may try to help themselves by
avoiding situations that trigger their obsessions, or they may use alcohol or drugs to calm themselves. Although
most adults with OCD recognize that what they are doing doesn’t make sense, some adults and most children
may not realize that their behavior is out of the ordinary. Parents or teachers typically recognize OCD symptoms
in children.

If you think you have OCD, talk to your doctor about your symptoms. If left untreated, OCD can interfere in all
aspects of life.

Risk Factors
OCD is a common disorder that affects adults, adolescents, and children all over the world. Most people are
diagnosed by about age 19, typically with an earlier age of onset in boys than in girls, but onset after age 35
does happen. For statistics on OCD in adults, please see the NIMH Obsessive-Compulsive Disorder
(www.nimh.nih.gov//health/statistics/obsessive-compulsive-disorder-ocd.shtml) webpage.

The causes of OCD are unknown, but risk factors include:

Genetics
Twin and family studies have shown that people with first-degree relatives (such as a parent, sibling, or child)
who have OCD are at a higher risk for developing OCD themselves. The risk is higher if the first-degree relative
developed OCD as a child or teen. Ongoing research continues to explore the connection between genetics and
OCD and may help improve OCD diagnosis and treatment.

Brain Structure and Functioning

Imaging studies have shown differences in the frontal cortex and subcortical structures of the brain in patients
with OCD. There appears to be a connection between the OCD symptoms and abnormalities in certain areas of
the brain, but that connection is not clear. Research is still underway. Understanding the causes will help
determine specific, personalized treatments to treat OCD.

Environment

An association between childhood trauma and obsessive-compulsive symptoms has been reported in some
studies. More research is needed to understand this relationship better.

In some cases, children may develop OCD or OCD symptoms following a streptococcal infection—this is
called Pediatric Autoimmune Neuropsychiatric Disorders Associated with Streptococcal Infections (PANDAS).
For more information, please read NIMH's fact sheet on PANDAS

https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                        Page 2 of 7


                                                                            2                Exhibit 110
NIMH » Obsessive-Compulsive Disorder                                                                         7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 408 of 486
(www.nimh.nih.gov//health/publications/pandas/index.shtml).


Treatments and Therapies
OCD is typically treated with medication, psychotherapy, or a combination of the two. Although most patients
with OCD respond to treatment, some patients continue to experience symptoms.

Sometimes people with OCD also have other mental disorders, such as anxiety, depression, and body
dysmorphic disorder, a disorder in which someone mistakenly believes that a part of their body is abnormal. It
is important to consider these other disorders when making decisions about treatment.

Medication
Serotonin reuptake inhibitors (SRIs), which include selective serotonin reuptake inhibitors (SSRIs) are used to
help reduce OCD symptoms.

SRIs often require higher daily doses in the treatment of OCD than of depression and may take 8 to 12 weeks to
start working, but some patients experience more rapid improvement.

If symptoms do not improve with these types of medications, research shows that some patients may respond
well to an antipsychotic medication. Although research shows that an antipsychotic medication may help
manage symptoms for people who have both OCD and a tic disorder, research on the effectiveness of
antipsychotics to treat OCD is mixed.

If you are prescribed a medication, be sure you:

        Talk with your doctor or a pharmacist to make sure you understand the risks and benefits of the
        medications you're taking.
        Do not stop taking a medication without talking to your doctor first. Suddenly stopping a medication may
        lead to "rebound" or worsening of OCD symptoms. Other uncomfortable or potentially dangerous
        withdrawal effects are also possible.
        Report any concerns about side effects to your doctor right away. You may need a change in the dose or a
        different medication.
        Report serious side effects to the U.S. Food and Drug Administration (FDA) MedWatch Adverse Event
        Reporting program online or by phone at 1-800-332-1088. You or your doctor may send a report.

Other medications have been used to treat OCD, but more research is needed to show the benefit of these
options. For basic information about these medications, you can visit the NIMH Mental Health Medications
(www.nimh.nih.gov//health/topics/mental-health-medications/index.shtml) webpage. For the most up-to-date information on
medications, side effects, and warnings, visit the FDA website.

Psychotherapy
Psychotherapy can be an effective treatment for adults and children with OCD. Research shows that certain
types of psychotherapy, including cognitive behavior therapy (CBT) and other related therapies (e.g., habit
reversal training) can be as effective as medication for many individuals. Research also shows that a type of

https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                             Page 3 of 7


                                                                            3                    Exhibit 110
NIMH » Obsessive-Compulsive Disorder                                                                     7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 409 of 486
CBT called Exposure and Response Prevention (EX/RP) – spending time in the very situation that triggers
compulsions (e.g. touching dirty objects) but then being prevented from undertaking the usual resulting
compulsion (e.g. handwashing) – is effective in reducing compulsive behaviors in OCD, even in people who did
not respond well to SRI medication.

As with most mental disorders, treatment is usually personalized and might begin with either medication or
psychotherapy, or with a combination of both. For many patients, EX/RP is the add-on treatment of choice when
SRIs or SSRIs medication does not effectively treat OCD symptoms or vice versa for individuals who begin
treatment with psychotherapy.

Other Treatment Options
In 2018, the FDA approved Transcranial Magnetic Stimulation (TMS) as an adjunct in the treatment of OCD in
adults.

NIMH is supporting research into other new treatment approaches for people whose OCD does not respond well
to the usual therapies. These new approaches include combination and add-on (augmentation) treatments, as
well as novel techniques such as deep brain stimulation. You can learn more about brain stimulation therapies
(www.nimh.nih.gov//health/topics/brain-stimulation-therapies/brain-stimulation-therapies.shtml) on the NIMH website.


Finding Treatment

For general information on mental health and to locate treatment services in your area, call the Substance Abuse
and Mental Health Services Administration (SAMHSA) Treatment Referral Helpline at 1-800-662-HELP
(4357). SAMHSA also has a Behavioral Health Treatment Locator on its website that can be searched by
location. You can also visit the NIMH’s Help for Mental Illnesses (www.nimh.nih.gov//health/find-help/index.shtml)
page for more information and resources.

Join a Study
Clinical trials are research studies that look at new ways to prevent, detect, or treat diseases and conditions. The
goal of clinical trials is to determine if a new test or treatment works and is safe. Although individual
participants may benefit from being part of a clinical trial, participants should be aware that the primary purpose
of a clinical trial is to gain new scientific knowledge so that others may be better helped in the future.

Researchers at NIMH and around the country conduct many studies with patients and healthy volunteers. We
have new and better treatment options today because of what clinical trials uncovered years ago. Be part of
tomorrow’s medical breakthroughs. Talk to your doctor about clinical trials, their benefits and risks, and
whether one is right for you.

To learn more about participating in clinical trials, visit the NIMH Clinical Trials page
(www.nimh.nih.gov//health/trials/index.shtml).


Learn More

https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                         Page 4 of 7


                                                                            4                Exhibit 110
NIMH » Obsessive-Compulsive Disorder                                                                              7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 410 of 486
Free Booklets and Brochures

        Obsessive-Compulsive Disorder: When Unwanted Thoughts Take Over
        (www.nimh.nih.gov//health/publications/obsessive-compulsive-disorder-when-unwanted-thoughts-take-over/index.shtml): A
        brochure that offers basic information about OCD, including signs and symptoms, treatment, and finding
        help. Also available en Español (www.nimh.nih.gov//health/publications/espanol/trastorno-obsesivo-
        compulsivo/index.shtml).

Federal Resources

        Obsessive-Compulsive Disorder (MedlinePlus – also en Español)

Research and Statistics
        Journal Articles: This webpage provides information on references and abstracts from
        MEDLINE/PubMed (National Library of Medicine).
        OCD Clinical Trials: This webpage includes clinical trials on OCD funded by the National Institutes of
        Health and being conducted across the country.
        OCD Statistics: Adults (www.nimh.nih.gov//health/statistics/obsessive-compulsive-disorder-ocd.shtml): This
        webpage lists information on the prevalence of OCD among adults.

Last Revised: October 2019

Unless otherwise specified, NIMH information and publications are in the public domain and available for use
free of charge. Citation of the NIMH is appreciated. Please see our Citing NIMH Information and Publications
(www.nimh.nih.gov//site-info/citing-nimh-information-and-publications.shtml) page for more information.


Science News About Obsessive-Compulsive Disorder (OCD)


                     PANS/PANDAS Treatment Guidelines (www.nimh.nih.gov//news/science-news/2017/guidelines-published-
        for-treating-pans-pandas.shtml)


Join A Study
        Obsessive-Compulsive Disorder Studies

Publication About Obsessive-Compulsive Disorder (OCD)




https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                                  Page 5 of 7


                                                                            5                        Exhibit 110
NIMH » Obsessive-Compulsive Disorder                                                                                  7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 411 of 486




              (www.nimh.nih.gov//health/publications/obsessive-compulsive-disorder-when-unwanted-thoughts-take-over/index.shtml)


Obsessive-Compulsive Disorder: When Unwanted Thoughts or Irresistible Actions Take
Over (www.nimh.nih.gov//health/publications/obsessive-compulsive-disorder-when-unwanted-thoughts-take-
over/index.shtml)

This brochure discusses signs and symptoms, diagnosis, and treatment options for obsessive-compulsive
disorder (OCD), a chronic disorder in which a person has uncontrollable, reoccurring thoughts and behaviors.

More Publications About Obsessive-Compulsive Disorder (OCD) (www.nimh.nih.gov//health/publications/ocd-
listing.shtml)


Contact Us
The National Institute of Mental Health Information Resource Center

Available in English and Español

Hours: 8:30 a.m. to 5 p.m. Eastern time, M-F

Phone: 1-866-615-6464
TTY: 1-301-443-8431
TTY (toll-free): 1-866-415-8051

Live Online Chat: Talk to a representative
Email: nimhinfo@nih.gov
Fax: 1-301-443-4279

Mail: National Institute of Mental Health
Office of Science Policy, Planning, and Communications
6001 Executive Boulevard, Room 6200, MSC 9663
Bethesda, MD 20892-9663

Follow Us

Instagram Facebook Twitter YouTube NIMH Newsletter (www.nimh.nih.gov//news/e-mail-newsletters/index.shtml) NIMH
RSS Feed (www.nimh.nih.gov//news/web-channels/index.shtml) NIMH Widget (www.nimh.nih.gov//widgets/index.shtml)



https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                                      Page 6 of 7


                                                                            6                            Exhibit 110
NIMH » Obsessive-Compulsive Disorder                                                              7/1/20, 4:01 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 412 of 486
Subscribe to NIMH Email Updates

Type email address...         Type email address...                             Subscribe


Top




https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml                  Page 7 of 7


                                                                            7               Exhibit 110
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 413 of 486




   EXHIBIT 111
                                                                                                                                               Review
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 414 of 486
                                   Obsessive-compulsive disorder in children
                                   and adolescents
                                   Georgina Krebs,1,2 Isobel Heyman3,4
1
  Social, Genetic and              ABSTRACT                                                             Neuropsychological models of OCD propose that
Developmental Psychiatry           Obsessive-compulsive disorder (OCD) in childhood and              OCD arises from alterations to frontostriatal cir-
Centre, Institute of Psychiatry,
Psychology & Neuroscience,
                                   adolescence is an impairing condition, associated with a          cuitry. Hyperactivation of the orbitofrontal cortex
King’s College London,             speciﬁc set of distressing symptoms incorporating                 has been proposed to mediate persistent thoughts
London, UK                         repetitive, intrusive thoughts (obsessions) and distressing,      about threat and harm (ie, obsessions), which in
2
  OCD & Related Disorder Clinic    time-consuming rituals (compulsions). This review                 turn lead to attempts to neutralise the perceived
for Young People, South            considers current knowledge of causes and mechanisms              threat (ie, compulsions). There is robust evidence
London and Maudsley NHS
Foundation Trust, London, UK       underlying OCD, as well as assessment and treatment.              from functional neuroimaging studies of increased
3
  Psychological Medicine Team,     Issues relating to differential diagnosis are summarised,         activation in the lateral and medial orbitofrontal
Great Ormond Street Hospital,      including the challenges of distinguishing OCD from               cortex in both children and adults with OCD.15
London, UK                         autism spectrum disorders and tic disorders in youth.             Interestingly, orbitofrontal brain dysfunction has
4
  Institute of Child Health,
University College London,
                                   The recommended treatments, namely cognitive                      also been found in unaffected relatives of patients
London, UK                         behaviour therapy and serotonin reuptake inhibiting/              with OCD, who are at genetic risk of OCD.16
                                   selective serotonin reuptake inhibitor medications, are           Importantly, treatment studies have demonstrated
Correspondence to                  outlined along with the existing evidence-based and               reduced activation in the orbitofrontal cortex fol-
Dr Georgina Krebs, OCD &
                                   factors associated with treatment resistance. Finally,            lowing cognitive behaviour therapy (CBT) for
Related Disorders Clinic for
Young People, Maudsley             novel clinical developments that are emerging in the              OCD,15 demonstrating some degree of plasticity.
Hospital, Denmark Hill,            ﬁeld and future directions for research are discussed.               While genetic factors clearly inﬂuence the expres-
London SE5 8AZ, USA;                                                                                 sion of OCD, environmental factors also play a sig-
georgina.1.krebs@kcl.ac.uk                                                                           niﬁcant role, but remarkably little is known about
Received 6 October 2014            EPIDEMIOLOGY                                                      these effects. Few prospective studies have been con-
Revised 20 October 2014            Obsessive-compulsive disorder (OCD) is a psychi-                  ducted, and results have been inconsistent. For
Accepted 24 October 2014           atric condition characterised by persistent and                   example, one longitudinal study found that social
Published Online First             unwanted intrusive thoughts, images and urges                     isolation, physical abuse and negative emotionality
14 November 2014
                                   (obsessions) and repetitive behaviours or mental                  were speciﬁc predictors of an adult OCD diagno-
                                   acts (compulsions) (see table 1). Once considered                 sis.17 In contrast, a recent retrospective study found
                                   to be rare in youth, epidemiological studies have                 no evidence for an association between adverse
                                   found an estimated prevalence of 0.25%–4%                         childhood experiences and OCD, although such
                                   among children and adolescents.1–3 Left untreated                 experiences were related to certain comorbidities,
                                   symptoms may wax and wane but typically follow a                  including depression.18
                                   chronic course4 5 and cause marked functional                        There has been emerging clinical evidence over
                                   impairment across multiple domains, including at                  the past 10–15 years of a subgroup of children who
                                   home, school and socially.6 Furthermore, paediatric               experience sudden onset OCD and/or tics after
                                   OCD is associated with increased risk of other psy-               streptococcal infection. This group of children was
                                   chiatric disorders in adulthood.7 8                               originally given the acronym PANDAS ( paediatric
                                                                                                     autoimmune neuropsychiatric disorders associated
                                   AETIOLOGY                                                         with streptococcus),19 but more recently the term
                                   The aetiology of paediatric OCD remains relatively                PANS ( paediatric acute-onset neuropsychiatric syn-
                                   poorly understood, despite considerable research to               drome) has been used in preference, as it is felt to
                                   date. Data from twin, family and segregation studies              capture both the sudden onset and the uncertainty
                                   strongly support a genetic component.9 Twin studies               about aetiology.20 These children tend to have
                                   have shown that genetic factors explain 45%–65% of                more widespread neuropsychiatric difﬁculties than
                                   the variance of OCD in children,10 pointing to a                  other children with OCD, including enuresis,
            Open Access            higher heritability in OCD relative to most other                 deterioration in handwriting and impulsivity. The
         Scan to access more                                                                         exact mechanism of sudden onset neuropsychiatric
            free content           anxiety disorders and depression in youth.11
                                   Interestingly, the heritability of OCD appears to be              disorder is unknown, but there has been interest in
                                   greater in paediatric compared with adult cohorts,10              delivering therapies that target immune and infec-
                                   supporting the notion of early-onset OCD as a puta-               tious causes. However, other small studies suggest
                                   tive developmental subtype of the disorder. The                   that OCD in this population responds as well to
                                   results of genome-wide association studies12 13 and               standard treatments, and effectiveness of prophy-
                                   meta-analyses of candidate gene studies14 suggest                 lactic antibiotics has been inconsistent.
                                   that the genetic inﬂuence on OCD is polygenic, with
                                   many genes involved which individually exert a rela-              DIAGNOSTIC CRITERIA AND CLASSIFICATION
    To cite: Krebs G, Heyman I.    tively small effect on the phenotype. In particular,              The diagnosis of OCD in young people is broadly
    Arch Dis Child                 genes within the serotonergic, dopaminergic and glu-              similar to adults (see box 1 for the International
    2015;100:495–499.              tamatergic system appear to inﬂuence OCD.15                       Classiﬁcation of Diseases (ICD) diagnostic criteria).
                                    Krebs G, et al. Arch Dis Child 2015;100:495–499. doi:10.1136/archdischild-2014-306934                              495

                                                                                 1                                                   Exhibit 111
 Review
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 415 of 486
                                                                                    within the new ‘OCD and related disorders’ section.
 Table 1 Description of obsessions and compulsions
                                                                                    This section also includes a number of other disorders that are
                 Obsessions                       Compulsions                       characterised by repetitive thinking and repetitive behaviour,
                                                                                    such as body dysmorphic disorder, hoarding disorder and
 Definition      Recurrent, unwanted and          Repetitive behaviours or
                 persistent thoughts, images or   mental acts that are often
                                                                                    trichotillomania.
                 urges that cause marked          driven by rigid rules and
                 distress                         performed in an attempt to
                                                  reduce anxiety
                                                                                    ASSESSMENT AND DIAGNOSIS
 Common themes   Contamination                    Washing and cleaning
                                                                                    OCD typically goes undetected for many years before an accur-
                 Aggressive/harm                  Checking
                                                                                    ate diagnosis is made.24 Delays in detection in young people
                 Sexual                           Reassurance seeking
                                                                                    may reﬂect embarrassment and attempts to conceal symptoms,
                 Religious                        Repeating
                                                                                    poor insight and/or difﬁculty differentiating true OCD from
                 Making things ‘just right’       Ordering and arranging
                                                                                    normative rituals during development.25 Furthermore, while
                                                                                    OCD is often associated with a characteristic set of symptoms
                                                                                    (eg, excessive washing, repeated checking), the disorder is strik-
                                                                                    ingly heterogeneous; two individuals with OCD may present
However, it has been noted that children are less likely to have                    with entirely non-overlapping symptom proﬁles, which can
insight into the irrationality of their obsessions and compul-                      present a diagnostic challenge. Nevertheless, the majority of
sions,21 presumably due to underdeveloped meta-cognitive                            paediatric OCD cases be identiﬁed using a six-question screen-
skills. Furthermore, in children, it is important to differentiate                  ing instrument, the Short OCD Screener (SOCS), recommended
true compulsions from normal routines or ritualised behaviours,                     by the National Institute for Health and Clinical Excellence (see
which are typically transient and no cause for concern. For                         box 2).26 The SOCS has been found to have a sensitivity of
example, many children display speciﬁc routines at bedtime                          97% (95% CI 0.91 to 0.98) in detecting OCD. As it is not a
such as saying goodnight in a particular way to their parents                       diagnostic instrument, further assessment is required in indivi-
and/or toys.22 In order to be considered a compulsion, a behav-                     duals who screen positive including taking a detailed history of
iour must be distressing and/or impairing.                                          obsessions and compulsions, a developmental history and a sep-
   Historically OCD has been considered to be an anxiety dis-                       arate interview with the young person.27 The latter is particu-
order. Indeed, OCD is listed as a ‘neurotic, stress-related and                     larly important given that ’taboo’ obsessions, such as sexual
somatoform disorder’ along with anxiety disorders in ICD-10,                        obsessions, are common and the young person may be reluctant
and similarly it was classiﬁed as an anxiety disorder in the                        to disclose them in front of relatives.28
Diagnostic and Statistical Manual of Mental Disorders
(DSM)-III, DSM-III-R and DSM-IV. However, in light of accu-                         DIFFERENTIAL DIAGNOSIS
mulating evidence for key differences in the phenomenology                          Differential diagnosis can be challenging, particularly in paediat-
and aetiology of OCD compared with other anxiety disorders,23                       ric populations; three of the most complex differential diagno-
its classiﬁcation has changed within DSM-5 and it now falls                         ses are outlined below.
                                                                                       Restricted interests and stereotyped behaviours are a core
                                                                                    feature of autism spectrum disorders (ASDs) and may result in
                                                                                    both cognitive preoccupations and repetitive behaviours.
  Box 1 International Classiﬁcation of Diseases-10                                  Stereotyped behaviours can manifest as a phenocopy of compul-
  diagnostic criteria for obsessive-compulsive disorder                             sions (eg, ordering and arranging toys) and it is crucial to delin-
                                                                                    eate ASD-related behaviours from true compulsions in order to
 1. Either obsessions or compulsions or both present on most                        inform treatment. In contrast to autism-related stereotyped
    days for a period of 2 weeks.                                                   behaviours, compulsions are usually (a) preceded by an obses-
 2. Obsessions (unwanted ideas, images or impulses that                             sion, (b) associated with relief in anxiety and (c) egodystonic (ie,
    repeatedly enter a person’s mind) and compulsions                               unwanted and inconsistent with the individual’s fundamental
    (repetitive stereotyped behaviours or mental acts driven by                     values) and the behaviour itself is not experienced as being
    rules that must be applied rigidly) share the following                         intrinsically pleasurable. Of course, a young person may present
    features:                                                                       with both ASD and OCD, and indeed prevalence rates of OCD
      ▸ Patient is aware that these originate from their own                        are signiﬁcantly elevated among individuals with ASD.29
         mind.
      ▸ They are repetitive, unpleasant and distressing to the
         patient. At least one is perceived as excessive or
                                                                                       Box 2 Short obsessive-compulsive disorder screener
         unreasonable (‘egodystonic’).
      ▸ At least one is resisted unsuccessfully, even though
         others may be present that the sufferer no longer                            1. Do you wash or clean a lot?
         resists.                                                                     2. Do you check things a lot?
      ▸ Thought of carrying out the obsession or compulsion is                        3. Is there any thought that keeps bothering you that you
         not intrinsically pleasurable (simple relief of tension                         would like to get rid of but cannot?
         momentarily on completion of the thought/act is not                          4. Do your daily activities take a long time to ﬁnish?
         regarded as pleasure in this sense).                                            (eg, getting ready for school)
 3. The symptoms must be disabling. Even young children will                          5. Are you concerned about putting things in a special order or
    have some insight into the senselessness of the thoughts                             are you very upset by mess?
    and behaviours.                                                                   6. Do these problems trouble you?

496                                                                            Krebs G, et al. Arch Dis Child 2015;100:495–499. doi:10.1136/archdischild-2014-306934

                                                                                2                                                         Exhibit 111
                                                                                                                                                Review
                Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 416 of 486
Detecting and treating OCD in the context of ASD can signiﬁ-                            up to 18-month follow-up.38 Encouragingly, similar outcomes
cantly improve functioning and quality of life.30                                       have been observed in community clinics (ie, non-research set-
   Another common differential diagnosis is OCD and tic disor-                          tings), suggesting that CBT protocols are effective in routine
ders. Up to 59% of children and adolescents with OCD meet                               clinical practice.39 40
criteria for a diagnosis of a tic disorder at some point during                            In line with the robust evidence base, there is international
their lifetime.31 Individuals with comorbid tic disorders may                           consensus that CBT should be offered to all young people with
display an earlier age of onset of OCD and a different symptom                          OCD and should be the ﬁrst-line treatment in mild to moderate
proﬁle compared with those without tic disorders.32 Complex                             cases of OCD.35 41 In more severe cases or where young people
tics, in particular, can be difﬁcult to differentiate from compul-                      fail to respond to CBT, medication should be considered in add-
sions: as with autism-related stereotyped behaviours, the behav-                        ition to CBT. RCTs have shown a range of SSRIs (ﬂuoxetine,
iour itself can appear identical to a compulsion (eg, touching                          sertraline, paroxetine, ﬂuvoxamine, citalopram) to be effective
and tapping). However, while tics are largely involuntary, com-                         in the treatment of paediatric OCD; they are associated with a
pulsions are performed deliberately to relieve anxiety. The level                       29%–44% reduction in symptoms and appear to be well toler-
of complexity of the behaviour may also help to differentiate                           ated and safe.36 Few comparative treatment trials of different
tics from compulsions; even complex tics are relatively straight-                       SSRIs have been undertaken, so there is little or no evidence to
forward behaviours (eg, a brief tapping action), whereas com-                           suggest that any one SSRI is more effective than another.
pulsions are often more elaborate and performed according to a                          However, in the UK, currently only sertraline and ﬂuvoxamine
rule (eg, tapping four times with the left hand and four times                          are licensed for use in children, with sertraline recommended
with the right hand). Differentiating an OCD component is                               because of its favourable side effect proﬁle.
important, as OCD treatments are effective in children with tics                           Only one study to date has directly compared the efﬁcacy of
and OCD, and OCD can be the most impairing aspect of their                              CBT versus SSRI medication in paediatric OCD.42 This study
condition.33                                                                            found that CBT and sertraline were associated with comparable
   A third differential diagnosis that can be challenging is psych-                     levels of symptom reduction, but that combined CBT and SSRI
osis and OCD. The bizarre nature of obsessional thoughts can                            treatment was associated with superior outcomes. More recently,
often raise queries of psychotic phenomena, especially in cases                         the same group has investigated the extent to which CBT
where the young person has limited insight into the irrationality                       improves outcomes among young people receiving SRIs for
of their obsessions. For example, a proportion of young people                          OCD.43 They found that the individuals who received CBT
with OCD present with ‘transformation obsessions’, which                                compared with medication management alone had better out-
refers to a fear of turning into someone or something else or                           comes, indicating that the combination of CBT and medication
acquiring unwanted characteristics.34 These unusual symptoms                            is superior to medication as a monotherapy in paediatric OCD.
can easily be confused with delusions, leading to inappropriate                         Interestingly, young people who received brief CBT instructions
treatment.34 Similarly, aggressive obsessions such as a fear of                         did not show any better response than those who received medi-
being harmed can appear similar to paranoia. In cases of OCD,                           cation alone, suggesting that a truncated form of CBT is not
the individual may have some insight into the irrationality of                          effective in this population.
their fears; the obsessional thought is unlikely to be part of a
broader delusional set of beliefs (eg, a plot of how and why                            TREATMENT-RESISTANT OCD
others would want to harm them); and other symptoms of                                  A proportion of young people with OCD do not respond to
OCD are likely to be present upon questioning whereas other                             CBT or SSRIs, and an even larger proportion make gains but are
symptoms of psychosis (such as hallucinations and thought-                              left with clinically signiﬁcant residual symptoms. A number of
disorder) are absent.                                                                   studies have attempted to identify predictors of treatment
                                                                                        response in an attempt to understand the mechanisms under-
TREATMENT                                                                               lying treatment resistance. Perhaps, most attention has been
There are two treatments with an established evidence base in                           given to the impact of comorbidity on treatment response.
the treatment of paediatric OCD, namely CBT incorporating                               Comorbidity is common in paediatric OCD, with up to 80%
exposure with response prevention (E/RP) and selective sero-                            meeting diagnostic criteria for an additional psychiatric dis-
tonin reuptake inhibitors (SSRIs).35 CBT for paediatric OCD is                          order.42 Although some comorbidities, such as depression and
a relatively short-term treatment, usually consisting of 12–20                          anxiety disorders, do not appear to affect response to CBT or
weekly sessions. The main therapeutic strategy is E/RP, which                           SSRIs, others may have an impact. For example, individuals
involves the young person gradually confronting their feared                            with comorbid tic disorders tend to have a poorer response to
situations (eg, touching dirty door handles) and refraining from                        SSRIs but respond equally well to CBT compared with those
carrying out compulsions (eg, handwashing) in an attempt to                             without tics.44 Externalising disorders (oppositional deﬁant dis-
neutralise their anxiety or feared outcome. Instead, the young                          order and conduct disorder) have been shown to predict a
person is encouraged to wait until their anxiety comes down                             worse response to SSRIs and CBT,44 and there is some sugges-
naturally, and then to repeatedly practice the same E/RP task                           tion that individuals presenting with this dual diagnosis would
until their anxiety extinguishes altogether (ie, habituation). E/RP                     beneﬁt from modiﬁed treatment approaches, such as CBT com-
tasks are set up in graded way, as guided by a hierarchy, and are                       bined with parent management training.45 Similarly, it has been
carried out in sessions with the therapist and in between ses-                          suggested that individuals with ASDs respond less well to CBT
sions as homework.                                                                      for OCD, highlighting the need for modiﬁed CBT protocols in
   Randomised controlled trials (RCTs) have demonstrated that                           this group.46
CBT is an efﬁcacious treatment for paediatric OCD. The treat-                              Children with OCD who fail to respond to a course of CBTand
ment is associated with a 40%–65% reduction in symptoms36                               an initial SSRI administered for at least 12 weeks at the maximum
and can be effective for children as young as 3 years when deliv-                       tolerated dose should usually have additional trials of at least one
ered in a developmentally appropriate format.37 Gains appear                            other SSRI. The tricyclic drug clomipramine (a non-SSRI) may be
to be relatively enduring and have been shown to be maintained                          a useful medication to trial in resistant cases where two or more
Krebs G, et al. Arch Dis Child 2015;100:495–499. doi:10.1136/archdischild-2014-306934                                                                   497

                                                                                3                                                     Exhibit 111
 Review
              Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 417 of 486
SSRIs have failed, although it is less well tolerated than SSRIs.           Acknowledgements GK receives salary support from the National Institute for
There is also some RCTevidence in adults, and emerging evidence             Health Research (NIHR) Mental Health Biomedical Research Centre at South London
                                                                            and Maudsley NHS Foundation Trust and King’s College London. The views
in children that augmentation of SSRI medication with a low dose            expressed are those of the authors and not necessarily those of the NHS, the NIHR
of a dopamine antagonist can improve response rate, with up to              or the Department of Health.
50% of previous non-responders showing improvement.47                       Contributors GK and IH contributed equally to the writing of this article.
However, studies have variable outcomes, and a recent RCT in
                                                                            Competing interests None.
adults who had been non-responsive to SSRIs demonstrated that
delivering high-quality exposure-based CBT was more efﬁcacious              Provenance and peer review Commissioned; externally peer reviewed.
than risperidone augmentation.48 The key message again for treat-           Open Access This is an Open Access article distributed in accordance with the
ment in children with OCD is that they should have access to                Creative Commons Attribution Non Commercial (CC BY-NC 4.0) license, which
                                                                            permits others to distribute, remix, adapt, build upon this work non-commercially,
exposure-based CBT and that risperidone augmentation is a less-             and license their derivative works on different terms, provided the original work is
favourable option.                                                          properly cited and the use is non-commercial. See: http://creativecommons.org/
                                                                            licenses/by-nc/4.0/

FUTURE DIRECTIONS
A major clinical challenge is the dissemination of good quality             REFERENCES
CBT to young people with OCD. Unfortunately, the vast major-                 1   Flament MF, Whitaker A, Rapoport JL, et al. Obsessive compulsive disorder in
ity of OCD sufferers fail to access CBT due to geographical bar-                 adolescence: an epidemiological study. J Am Acad Child Adolesc Psychiatry
riers and/or a shortage of appropriately trained therapists.49 In                1988;27:764–71.
                                                                             2   Heyman I, Fombonne E, Simmons H, et al. Prevalence of obsessive—compulsive
recent years, research has begun to focus on developing                          disorder in the British nationwide survey of child mental health. Br J Psychiatry
evidence-based methods for increasing the availability of, and                   2001;179:324–9.
access to, CBT. Novel approaches that have shown promise                     3   Douglass HM, Mofﬁtt TE, Dar R, et al. Obsessive-compulsive disorder in a birth
include CBT delivered via telephone50 or web-camera51 and                        cohort of 18-year-olds: prevalence and predictors. J Am Acad Child Adolesc
                                                                                 Psychiatry 1995;34:1424–31.
internet CBT with minimal therapist input.52 While further val-
                                                                             4   Skoog G, Skoog I. A 40-year follow-up of patients with obsessive-compulsive
idation is required, these methods have the potential to trans-                  disorder. Arch Gen Psychiatry 1999;56:121–7.
form service delivery for this population.                                   5   Stewart S, Geller D, Jenike M, et al. Long-term outcome of pediatric obsessive–
   In addition to efforts to disseminate current evidence-based                  compulsive disorder: a meta-analysis and qualitative review of the literature. Acta
treatments for paediatric OCD, recent research has also focused                  Psychiatr Scand 2004;110:4–13.
                                                                             6   Piacentini J, Bergman RL, Keller M, et al. Functional impairment in children and
on ways of enhancing CBT in order to improve outcomes, par-                      adolescents with obsessive-compulsive disorder. J Child Adolesc Psychopharmacol
ticularly for the signiﬁcant minority who do not beneﬁt from                     2003;13(2, Supplement 1):61–9.
existing CBT protocols. For example, family conﬂict and parental             7   Wewetzer C, Jans T, Muller B, et al. Long-term outcome and prognosis of
blame have been shown to be associated with poorer CBT                           obsessive-compulsive disorder with onset in childhood or adolescence. Eur Child
                                                                                 Adolesc Psychiatry 2001;10:37–46.
outcome in young people with OCD53 and pilot data suggest that
                                                                             8   Micali N, Heyman I, Perez M, et al. Long-term outcomes of obsessive–compulsive
family therapy speciﬁcally aimed at targeting these dynamics is                  disorder: follow-up of 142 children and adolescents. Br J Psychiatry
an effective adjunct to CBT in families that present with these dif-             2010;197:128–34.
ﬁculties.54 With respect to pharmacological developments, in                 9   Pauls DL. The genetics of obsessive compulsive disorder: a review of the evidence.
recent years there has been increasing interest in the use of d-                 Am J Med Genet C Semin Med Genet 2008;148C:133–9.
                                                                            10   van Grootheest DS, Cath DC, Beekman AT, et al. Twin studies on obsessive–
cycloserine (DCS) as a potential augmentation strategy for CBT                   compulsive disorder: a review. Twin Res Hum Genet 2005;8:450–58.
for OCD. DCS is a partial N-methyl-D-aspartate receptor agonist             11   Eley TC, Bolton D, O’Connor TG, et al. A twin study of anxiety-related behaviours in
and animal studies have shown that DCS enhances extinction                       pre-school children. J Child Psychol Psychiatry 2003;44:945–60.
learning, which has raised the question of whether DCS could                12   Stewart SE, Yu D, Scharf JM, et al. Genome-wide association study of
                                                                                 obsessive-compulsive disorder. Mol Psychiatry 2013;18:788–98.
augment exposure-based therapies for anxiety disorders.                     13   Mattheisen M, Samuels JF, Wang Y, et al. Genome-wide association study in
However, ﬁndings remain mixed with some studies demonstrat-                      obsessive-compulsive disorder: results from the OCGAS. Mol Psychiatry 2014.
ing an augmentation effect of DCS on CBT for OCD,55 but not                 14   Taylor S. Molecular genetics of obsessive-compulsive disorder: a comprehensive
others.56 These discrepancies may reﬂect methodological differ-                  meta-analysis of genetic association studies. Mol Psychiatry 2013;18:799–805.
ences between studies, and further research is needed to establish          15   Pauls DL, Abramovitch A, Rauch SL, et al. Obsessive-compulsive disorder: an
                                                                                 integrative genetic and neurobiological perspective. Nat Rev Neurosci
the possible value of DCS in treating OCD in youth.                              2014;15:410–24.
                                                                            16   Chamberlain SR, Menzies L, Hampshire A, et al. Orbitofrontal dysfunction in
                                                                                 patients with obsessive-compulsive disorder and their unaffected relatives. Science
CONCLUSIONS                                                                      2008;321:421–2.
OCD commonly starts in childhood, and in addition to causing                17   Grisham JR, Fullana MA, Mataix-Cols D, et al. Risk factors prospectively associated
signiﬁcant distress and impairment in children, it can persist                   with adult obsessive-compulsive symptom dimensions and obsessive-compulsive
into adult life where the WHO ranks it as one of the most                        disorder. Psychol Med 2011;41:2495–506.
                                                                            18   Visser HA, van Minnen A, van Megen H, et al. The relationship between adverse
impairing illnesses.57 National guidelines exist for the assess-                 childhood experiences and symptom severity, chronicity, and comorbidity in patients
ment and treatment of OCD, and children should be offered                        with obsessive-compulsive disorder. J Clin Psychiatry 2014.
interventions according to guidelines incorporating these                   19   Swedo SE, Leonard HL, Rapoport JL. The pediatric autoimmune neuropsychiatric
evidence-based treatments. A substantial proportion of children                  disorders associated with streptococcal infection (PANDAS) subgroup: separating
                                                                                 fact from ﬁction. Pediatrics 2004;113:907–11.
and adolescents will respond with full or partial remission to
                                                                            20   Macerollo A, Martino D. Pediatric Autoimmune Neuropsychiatric Disorders
CBT, which may be combined with an SRI/SSRI. Unfortunately,                      Associated with Streptococcal Infections (PANDAS): An Evolving Concept. Tremor
inadequate provision of CBT means limitations in access to                       Other Hyperkinet Mov (N Y) 2013;3.
treatments, and current research aims to establish more access-             21   Geller DA, Biederman J, Faraone S, et al. Developmental aspects of obsessive
ible and economic formats of CBT. Ongoing research into the                      compulsive disorder: ﬁndings in children, adolescents, and adults. J Nerv Ment Dis
                                                                                 2001;189:471–7.
genetic and biological basis of OCD and its relationship with               22   Leonard HL, Goldberger EL, Rapoport JL, et al. Childhood rituals: normal
infections/autoimmunity may also in time increase understand-                    development or obsessive-compulsive symptoms? J Am Acad Child Adolesc
ing of mechanisms and offer new treatment possibilities.                         Psychiatry 1990;29:17–23.

498                                                                    Krebs G, et al. Arch Dis Child 2015;100:495–499. doi:10.1136/archdischild-2014-306934

                                                                        4                                                               Exhibit 111
                                                                                                                                                                             Review
                  Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 418 of 486
23   Stein DJ, Fineberg NA, Bienvenu OJ, et al. Should OCD be classiﬁed as an anxiety             41   Geller DA, March J. Practice Parameter for the Assessment and Treatment of
     disorder in DSM-V? Depress Anxiety 2010;27:495–506.                                               Children and Adolescents With Obsessive-Compulsive Disorder. J Am Acad Child
24   Stengler K, Olbrich S, Heider D, et al. Mental health treatment seeking among                     Adolesc Psychiatry 2012;51:98–113.
     patients with OCD: impact of age of onset. Soc Psychiatry Psychiatr Epidemiol                42   POTS. Cognitive-behavior therapy, sertraline, and their combination for children and
     2013;48:813–19.                                                                                   adolescents with obsessive-compulsive disorder: the Pediatric OCD Treatment Study
25   Evans DW, Leckman JF, Carter A, et al. Ritual, habit, and perfectionism: the                      (POTS) randomized controlled trial. JAMA 2004;292:1969–76.
     prevalence and development of compulsive-like behavior in normal young children.             43   Franklin ME, Sapyta J, Freeman JB, et al. Cognitive behavior therapy augmentation
     Child Dev 1997;68:58–68.                                                                          of pharmacotherapy in pediatric obsessive-compulsive disorder: the Pediatric OCD
26   Uher R, Heyman I, Mortimore C, et al. Screening young people for obsessive–                       Treatment Study II (POTS II) randomized controlled trial. JAMA 2011;306:1224–32.
     compulsive disorder. Br J Psychiatry 2007;191:353–4.                                         44   Ginsburg GS, Kingery JN, Drake KL, et al. Predictors of treatment response in
27   Barton R, Heyman I. Obsessive–compulsive disorder in children and adolescents.                    pediatric obsessive-compulsive disorder. J Am Acad Child Adolesc Psychiatry
     Paediatr Child Health 2009;19:67–72.                                                              2008;47:868–78.
28   Fernández de la Cruz L, Barrow F, Bolhuis K, et al. Sexual obsessions in pediatric           45   Sukhodolsky DG, Gorman BS, Scahill L, et al. Exposure and response prevention
     obsessive-compulsive disorder: Clinical characteristics and treatment outcomes.                   with or without parent management training for children with obsessive-compulsive
     Depress Anxiety 2013;30:732–40.                                                                   disorder complicated by disruptive behavior: A multiple-baseline across-responses
29   Simonoff E, Pickles A, Charman T, et al. Psychiatric disorders in children with autism            design study. J Anxiety Disord 2013;27:298–305.
     spectrum disorders: prevalence, comorbidity, and associated factors in a                     46   Russell AJ, Jassi A, Fullana MA, et al. Cognitive behavior therapy for comorbid
     population-derived sample. J Am Acad Child Adolesc Psychiatry 2008;47:921–9.                      obsessive-compulsive disorder in high-functioning autism spectrum disorders:
30   Russell AJ, Jassi A, Fullana MA, et al. Cognitive behavior therapy for comorbid                   a randomized controlled trial. Depress Anxiety 2013;30:697–708.
     obsessive-compulsive disorder in high-functioning autism spectrum disorders: a               47   Masi G, Pfanner C, Brovedani P. Antipsychotic augmentation of selective serotonin
     randomized controlled trial. Depress Anxiety 2013;30:697–708.                                     reuptake inhibitors in resistant tic-related obsessive-compulsive disorder in children
31   Leonard HL, Lenane MC, Swedo SE, et al. Tics and Tourette’s disorder: a 2- to                     and adolescents: a naturalistic comparative study. J Psychiatr Res 2013;47:1007–12.
     7-year follow-up of 54 obsessive-compulsive children. Am J Psychiatry                        48   Simpson HB, Foa EB, Liebowitz MR, et al. Cognitive-behavioral therapy vs
     1992;149:1244–51.                                                                                 risperidone for augmenting serotonin reuptake inhibitors in obsessive-compulsive
32   Diniz JB, Rosario-Campos MC, Hounie AG, et al. Chronic tics and Tourette                          disorder: a randomized clinical trial. JAMA Psychiatry 2013;70:1190–9.
     syndrome in patients with obsessive–compulsive disorder. J Psychiatr Res                     49   Schwartz C, Schlegl S, Kuelz AK, et al. Treatment-seeking in OCD community cases
     2006;40:487–93.                                                                                   and psychological treatment actually provided to treatment-seeking patients: A
33   March JS, Franklin ME, Leonard H, et al. Tics moderate treatment outcome with                     systematic review. J Obsessive-Compulsive Relat Disorders 2013;2:448–56.
     sertraline but not cognitive-behavior therapy in pediatric obsessive-compulsive              50   Turner CM, Mataix-Cols D, Lovell K, et al. Telephone Cognitive-Behavioral Therapy
     disorder. Biol Psychiatry 2007;61:344–7.                                                          for Adolescents With Obsessive-Compulsive Disorder: A Randomized Controlled
34   Volz C, Heyman I. Case series: transformation obsession in young people with                      Non-Inferiority Trial. J Am Acad Child Adolesc Psychiatry 2014.
     obsessive-compulsive disorder (OCD). J Am Acad Child Adolesc Psychiatry                      51   Storch EA, Caporino NE, Morgan JR, et al. Preliminary investigation of web-camera
     2007;46:766–72.                                                                                   delivered cognitive-behavioral therapy for youth with obsessive-compulsive disorder.
35   NICE. Obsessive-compulsive disorder: Core interventions in the treatment of                       Psychiatry Res 2011;189:407–12.
     obsessive-compulsive disorder and body dysmorphic disorder. London: NICE, 2005.              52   Lenhard F, Vigerland S, Andersson E, et al. Internet-delivered cognitive behavior
36   Watson HJ, Rees CS. Meta-analysis of randomized, controlled treatment trials for                  therapy for adolescents with obsessive-compulsive disorder: an open trial. PLoS ONE
     pediatric obsessive-compulsive disorder. J Child Psychol Psychiatry 2008;49:489–98.               2014;9:e100773.
37   Lewin AB, Park JM, Jones AM, et al. Family-based exposure and response                       53   Peris TS, Bergman RL, Langley A, et al. Correlates of accommodation of pediatric
     prevention therapy for preschool-aged children with obsessive-compulsive disorder:                obsessive-compulsive disorder: parent, child, and family characteristics. J Am Acad
     A pilot randomized controlled trial. Behav Res Ther 2014;56:30–8.                                 Child Adolesc Psychiatry 2008;47:1173–81.
38   Barrett P, Farrell L, Dadds M, et al. Cognitive-behavioral family treatment of               54   Peris TS, Piacentini J. Optimizing treatment for complex cases of childhood obsessive
     childhood obsessive-compulsive disorder: long-term follow-up and predictors of                    compulsive disorder: a preliminary trial. J Clin Child Adolesc Psychol 2013;42:1–8.
     outcome. J Am Acad Child Adolesc Psychiatry 2005;44:1005–14.                                 55   Kushner MG, Kim SW, Donahue C, et al. D-Cycloserine Augmented Exposure
39   Farrell LJ, Schlup B, Boschen MJ. Cognitive-behavioral treatment of childhood                     Therapy for Obsessive-Compulsive Disorder. Biol Psychiatry 2007;62:835–8.
     obsessive-compulsive disorder in community-based clinical practice: clinical                 56   Mataix-Cols D, Turner C, Monzani B, et al. Cognitive-behavioural therapy with
     signiﬁcance and benchmarking against efﬁcacy. Behav Res Ther 2010;48:409–17.                      post-session D-cycloserine augmentation for paediatric obsessive-compulsive
40   Valderhaug R, Larsson B, Götestam KG, et al. An open clinical trial of                            disorder: pilot randomised controlled trial. Br J Psychiatry 2014;204:77–8.
     cognitive-behaviour therapy in children and adolescents with obsessive–compulsive            57   Murray CL, Lopez AD. The global burden of disease: a comprehensive assessment
     disorder administered in regular outpatient clinics. Behav Res Ther                               of mortality and disability from diseases, injuries, and risk factors in 1990 and
     2007;45:577–89.                                                                                   projected to 2020. Cambridge, MA: Harvard University Press, 1996.




Krebs G, et al. Arch Dis Child 2015;100:495–499. doi:10.1136/archdischild-2014-306934                                                                                                   499

                                                                                              5                                                                Exhibit 111
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 419 of 486




   EXHIBIT 112
Obsessive-Compulsive Disorder in Children | CDC                                                                 7/1/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 420 of 486




    Children’s Mental Health

  Obsessive-Compulsive Disorder in Children
  Many children occasionally have thoughts that bother
  them, and they might feel like they have to do
  something about those thoughts, even if their actions
  don’t actually make sense. For example, they might
  worry about having bad luck if they don’t wear a
  favorite piece of clothing. For some children, the
  thoughts and the urges to perform certain actions
  persist, even if they try to ignore them or make them go
  away. Children may have an obsessive-compulsive
  disorder (OCD) when unwanted thoughts, and the
  behaviors they feel they must do because of the
  thoughts, happen frequently, take up a lot of time
  (more than an hour a day), interfere with their activities,
  or make them very upset. The thoughts are called
  obsessions. The behaviors are called compulsions.


  Symptoms
  Having OCD means having obsessions, compulsions, or both.

  Examples of obsessive or compulsive behaviors include:

        Having unwanted thoughts, impulses, or images that occur over and over and which cause anxiety or distress.
        Having to think about or say something over and over (for example, counting, or repeating words over and over
        silently or out loud)
        Having to do something over and over (for example, handwashing, placing things in a speciﬁc order, or checking the
        same things over and over, like whether a door is locked)
        Having to do something over and over according to certain rules that must be followed exactly in order to make an
        obsession go away.

  Children do these behaviors because they have the feeling that the behaviors will prevent bad things from happening or
  will make them feel better. However, the behavior is not typically connected to actual danger of something bad
  happening, or the behavior is extreme, such as washing hands multiple times per hour.




https://www.cdc.gov/childrensmentalhealth/ocd.html                                                                    Page 1 of 2


                                                                1                                   Exhibit 112
Obsessive-Compulsive Disorder in Children | CDC                                                                                        7/1/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 421 of 486
  A common myth is that OCD means being really neat and orderly. Sometimes, OCD behaviors may involve cleaning, but
  many times someone with OCD is too focused on one thing that must be done over and over, rather than on being
  organized. Obsessions and compulsions can also change over time.

  Learn more about ODC !


  Treatment for OCD
  The ﬁrst step to treatment is to talk with a
  healthcare provider to arrange an evaluation. A
                                                           For Healthcare Providers
  comprehensive evaluation by a mental health
                                                           Learn about the guidelines for diagnosing and treating OCD !
  professional will determine if the anxiety or distress
  involves memories of a traumatic event that
  actually happened, or if the fears are based on other thoughts or beliefs. The mental health professional should also
  determine whether someone with OCD has a current or past tic disorder. Anxiety or depression and disruptive behaviors
  may also occur with OCD.


  Treatments can include behavior therapy and medication. Behavior therapy, speciﬁcally cognitive-behavioral therapy,
  helps the child change negative thoughts into more positive, eﬀective ways of thinking, leading to more eﬀective
  behavior. Behavior therapy for OCD can involve gradually exposing children to their fears in a safe setting; this helps
  them learn that bad things do not really occur when they don’t do the behavior, which eventually decreases their anxiety.
  Behavior therapy alone can be eﬀective, but some children are treated with a combination of behavior therapy and
  medication. Families and schools can help children manage stress by being part of the therapy process and learning how
  to respond supportively without accidentally making obsessions or compulsions more likely to happen again.


  Get help finding treatment
  Here are tools to ﬁnd a healthcare provider familiar with treatment options:

      Psychologist Locator ! , a service of the American Psychological Association (APA) Practice Organization.
      Child and Adolescent Psychiatrist Finder ! , a research tool by the American Academy of Child and Adolescent
      Psychiatry (AACAP).
      Find a Cognitive Behavioral Therapist ! , a search tool by the Association for Behavioral and Cognitive Therapies.
      If you need help ﬁnding treatment facilities, visit MentalHealth.gov ! .



  Prevention of OCD
  It is not known exactly why some children develop OCD. There is likely to be a biological and neurological component,
  and some children with OCD also have Tourette syndrome or other tic disorders. There are some studies that suggest
  that health problems during pregnancy and birth may make OCD more likely, which is one of many important reasons to
  support the health of women during pregnancy.

  Learn about preventing problems during pregnancy
                                                                                                                 Page last reviewed: March 30, 2020
                        Content source: ​National Center on Birth Defects and Developmental Disabilities, Centers for Disease Control and Prevention



https://www.cdc.gov/childrensmentalhealth/ocd.html                                                                                         Page 2 of 2


                                                                         2                                              Exhibit 112
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 422 of 486




   EXHIBIT 113
         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 423 of 486
                       NCHS Data Brief ■ No. 330 ■ November 2018



          Suicide Mortality in the United States, 1999–2017
                 Holly Hedegaard, M.D., Sally C. Curtin, M.A., and Margaret Warner, Ph.D.



                                     Since 2008, suicide has ranked as the 10th leading cause of death for all ages
Key findings                         in the United States (1). In 2016, suicide became the second leading cause
Data from the National               of death for ages 10–34 and the fourth leading cause for ages 35–54 (1).
Vital Statistics System,             Although the Healthy People 2020 target is to reduce suicide rates to 10.2
Mortality                            per 100,000 by 2020 (2), suicide rates have steadily increased in recent years
                                     (3,4). This data brief uses final mortality data from the National Vital Statistics
●  From 1999 through 2017,
                                     System (NVSS) to update trends in suicide mortality from 1999 through 2017
the age-adjusted suicide rate
increased 33% from 10.5 to           and to describe differences by sex, age group, and urbanization level of the
14.0 per 100,000.                    decedent’s county of residence.

● Suicide rates were                 From 1999 through 2017, suicide rates increased for
significantly higher in 2017         both males and females, with greater annual percentage
compared with 1999 among             increases occurring after 2006.
females aged 10–14 (1.7 and
0.5, respectively), 15–24 (5.8                    ●                              From 1999 through 2017, the age-adjusted suicide rate increased 33%
and 3.0), 25–44 (7.8 and 5.5),                                                   from 10.5 per 100,000 standard population to 14.0 (Figure 1). The rate
45–64 (9.7 and 6.0), and 65–74
(6.2 and 4.1).                       Figure 1. Age-adjusted suicide rates, by sex: United States, 1999–2017

●  Suicide rates were                                                            25
significantly higher in 2017
                                        Deaths per 100,000 standard population




compared with 1999 among
                                                                                 20
males aged 10–14 (3.3 and 1.9,                                                                                 Male1
respectively), 15–24 (22.7 and
16.8), 25–44 (27.5 and 21.6),                                                    15
45–64 (30.1 and 20.8) and
                                                                                                               Total2
65–74 (26.2 and 24.7).
                                                                                 10
●● In 2017, the age-adjusted
suicide rate for the most rural                                                                                Female2
                                                                                   5
(noncore) counties was 1.8 times
the rate for the most urban (large
central metro) counties (20.0 and                                                  0
11.1 per 100,000, respectively).                                                       1999   2001     2003      2005    2007   2009   2011   2013   2015   2017

                                     ¹Stable trend from 1999 through 2006; significant increasing trend from 2006 through 2017, p < 0.001.
                                     ²Significant increasing trend from 1999 through 2017 with different rates of change over time, p < 0.001.
                                     NOTES: Suicides are identified using International Classification of Diseases, Tenth Revision underlying cause-of-death codes
                                     U03, X60–X84, and Y87.0. Age-adjusted death rates were calculated using the direct method and the 2000 U.S. standard
                                     population. Access data table for Figure 1 at: https://www.cdc.gov/nchs/data/databriefs/db330_tables-508.pdf#1.
                                     SOURCE: NCHS, National Vital Statistics System, Mortality.




                           U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                     Centers for Disease Control and Prevention
                                                                                 National Center for Health Statistics


                                                                                                  1                                           Exhibit 113
 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 424 of 486
               NCHS Data Brief ■ No. 330 ■ November 2018

                                           increased on average by about 1% per year from 1999 through 2006 and by 2% per year
                                           from 2006 through 2017.
           ●                               For males, the rate increased 26% from 17.8 in 1999 to 22.4 in 2017. The rate did not
                                           significantly change from 1999 to 2006, then increased on average by about 2% per year
                                           from 2006 through 2017.
           ●                               For females, the rate increased 53% from 4.0 in 1999 to 6.1 in 2017. The rate increased
                                           on average by 2% per year from 1999 through 2007 and by 3% per year from 2007
                                           through 2017.

Suicide rates for females aged 10–74 were higher in 2017 than in 1999.
           ●                               Suicide rates for females were highest for those aged 45–64 in both 1999 (6.0 per 100,000)
                                           and 2017 (9.7) (Figure 2).
           ●                               Suicide rates were significantly higher in 2017 compared with 1999 among females aged
                                           10–14 (1.7 and 0.5, respectively), 15–24 (5.8 and 3.0), 25–44 (7.8 and 5.5), 45–64 (9.7 and
                                           6.0), and 65–74 (6.2 and 4.1).
           ●                               The suicide rate in 2017 for females aged 75 and over (4.0) was significantly lower than the
                                           rate in 1999 (4.5).

Figure 2. Suicide rates for females, by age group: United States, 1999 and 2017


                                                                                                                                       1999          2017
                                           10                                                              1,3
                                                                                                                 9.7



                                                                                           7.8
   Deaths per 100,000 in specified group




                                                                                       1
                                            8


                                                                                                                             1
                                                                                                                                 6.2
                                                                                                 2
                                                                                                     6.0
                                            6                         1
                                                                          5.8
                                                                                5.5

                                                                                                                                         4.5
                                                                                                                       4.1                     1
                                                                                                                                                   4.0
                                            4
                                                                3.0


                                            2          1.7
                                                       1




                                                 0.5
                                            0
                                                   10–14          15–24           25–44               45–64             65–74            75 and over
                                                                                      Age group (years)

¹Significantly different from 1999 rate, p < 0.05.
²Significantly higher than rates for all other age groups in 1999, p < 0.05.
³Significantly higher than rates for all other age groups in 2017, p < 0.05.
NOTES: Suicides are identified using International Classification of Diseases, Tenth Revision underlying cause-of-death codes U03, X60–X84, and Y87.0.
Access data table for Figure 2 at: https://www.cdc.gov/nchs/data/databriefs/db330_tables-508.pdf#2.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                                       ■ 2 ■
                                                                                            2                                                  Exhibit 113
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 425 of 486
              NCHS Data Brief ■ No. 330 ■ November 2018

Suicide rates for males aged 10–74 were higher in 2017 than in 1999.
          ●                                Suicide rates for males were highest for those aged 75 and over in both 1999 (42.4 per
                                           100,000) and 2017 (39.7) (Figure 3).
          ●                                Suicide rates were significantly higher in 2017 compared with 1999 among males aged
                                           10–14 (3.3 and 1.9, respectively), 15–24 (22.7 and 16.8), 25–44 (27.5 and 21.6), 45–64
                                           (30.1 and 20.8), and 65–74 (26.2 and 24.7).
          ●                                The suicide rate in 2017 for males aged 75 and over (39.7) was significantly lower than the
                                           rate in 1999 (42.4).

Figure 3. Suicide rates for males, by age group: United States, 1999 and 2017


                                                                                                                                          1999                2017
                                           50

                                                                                                                                            2
                                                                                                                                                42.4
   Deaths per 100,000 in specified group




                                           40
                                                                                                                                                       1,3
                                                                                                                                                             39.7



                                                                                                             1
                                                                                                                 30.1
                                           30                                              1
                                                                                               27.5                            1
                                                                                                                                   26.2
                                                                                                                        24.7
                                                                         1
                                                                             22.7
                                                                                    21.6              20.8
                                           20
                                                                  16.8



                                           10

                                                        1
                                                            3.3
                                                  1.9
                                            0
                                                   10–14            15–24             25–44           45–64               65–74             75 and over
                                                                                         Age group (years)

¹Significantly different from 1999 rate, p < 0.05.
²Significantly higher than rates for all other age groups in 1999, p < 0.05.
³Significantly higher than rates for all other age groups in 2017, p < 0.05.
NOTES: Suicides are identified using International Classification of Diseases, Tenth Revision underlying cause-of-death codes U03, X60–X84, and Y87.0.
Access data table for Figure 3 at: https://www.cdc.gov/nchs/data/databriefs/db330_tables-508.pdf#3.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                                           ■ 3 ■
                                                                                                3                                                      Exhibit 113
    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 426 of 486
                  NCHS Data Brief ■ No. 330 ■ November 2018

The difference in age-adjusted suicide rates between the most rural and
most urban counties was greater in 2017 than in 1999.
           ●                                In both 1999 and 2017, the age-adjusted suicide rate increased with decreasing urbanization
                                            (Figure 4). In 1999, the age-adjusted suicide rate for the most rural (noncore) counties (13.1
                                            per 100,000) was 1.4 times the rate for the most urban (large central metro) counties (9.6).
                                            This difference increased in 2017, with the suicide rate for the most rural counties (20.0 per
                                            100,000) increasing to 1.8 times the rate for the most urban counties (11.1).
           ●                                The age-adjusted suicide rate for the most urban counties in 2017 (11.1 per 100,000) was
                                            16% higher than the rate in 1999 (9.6).
           ●                                The age-adjusted suicide rate for the most rural counties in 2017 (20.0 per 100,000) was
                                            53% higher than the rate in 1999 (13.1).

Figure 4. Age-adjusted suicide rates, by county urbanization level: United States, 1999 and 2017

                                            25                Large central metro        Large fringe metro          Medium metro           Small metro
                                                                                                                          Micropolitan        Noncore

                                                                                                                                            20.0
                                            20
    Deaths per 100,000 in specified group




                                                                                                                                     18.4
                                                                                                                              17.2
                                                                                                                       15.4
                                            15
                                                                                       13.1
                                                                                12.2                          12.5
                                                                         12.0
                                                                  10.7                                 11.1
                                            10        9.6   9.3




                                             5




                                             0
                                                                    19991                                                20171,2

1
 Significantly increasing suicide rates by decreasing urbanization, p < 0.05.
2
 Significantly higher than 1999 rate for each level of urbanization, p < 0.05.
NOTES: Suicides are identified using International Classification of Diseases, Tenth Revision underlying cause-of death codes U03, X60–X84, and Y87.0.
Age-adjusted death rates are calculated using the direct method and the 2000 U.S. standard population. Classification of the decedent’s county of residence is
based on the 2006 NCHS Urban–Rural Classification Scheme for Counties, available from: https://www.cdc.gov/nchs/data/series/sr_02/sr02_154.pdf. Categories
are presented from most urban (large central metro) to least urban (small metro), and from rural (micropolitan) to most rural (noncore). Access data table for
Figure 4 at: https://www.cdc.gov/nchs/data/databriefs/db330_tables-508.pdf#4.
SOURCE: NCHS, National Vital Statistics System, Mortality.




                                                                                         ■ 4 ■
                                                                                              4                                                Exhibit 113
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 427 of 486
              NCHS Data Brief ■ No. 330 ■ November 2018

Summary
This report highlights trends in suicide rates from 1999 through 2017. During this period, the
age-adjusted suicide rate increased 33% from 10.5 per 100,000 in 1999 to 14.0 in 2017. The
average annual percentage increase in rates accelerated from approximately 1% per year from
1999 through 2006 to 2% per year from 2006 through 2017. The age-adjusted rate of suicide
among females increased from 4.0 per 100,000 in 1999 to 6.1 in 2017, while the rate for males
increased from 17.8 to 22.4. Compared with rates in 1999, suicide rates in 2017 were higher for
males and females in all age groups from 10 to 74 years. The differences in age-adjusted suicide
rates between the most rural (noncore) and most urban (large central metro) counties was greater
in 2017 than in 1999. In 1999, the age-adjusted suicide rate for the most rural counties (13.1 per
100,000) was 1.4 times the rate for the most urban counties (9.6), while in 2017, the age-adjusted
suicide rate for the most rural counties (20.0) was 1.8 times the rate for the most urban counties
(11.1). The age-adjusted suicide rate for the most urban counties in 2017 (11.1 per 100,000) was
16% higher than the rate in 1999 (9.6), while the rate for the most rural counties in 2017 (20.0)
was 53% higher than the rate in 1999 (13.1).




                                              ■ 5 ■
                                                5                                        Exhibit 113
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 428 of 486
              NCHS Data Brief ■ No. 330 ■ November 2018

Data sources and methods
Data were analyzed using the NVSS multiple cause-of-death mortality files for 1999 through
2017 (5). Suicide deaths were identified using International Classification of Diseases, Tenth
Revision (ICD–10) underlying cause-of-death codes U03, X60–X84, and Y87.0 (6). Age-adjusted
death rates were calculated using the direct method and the 2000 U.S. standard population (7).
Suicides for persons aged 5–9 years were included in the total numbers and age-adjusted rates but
not shown as part of the age-specific numbers or rates, due to the small number of suicide deaths
among this age group.

Urbanization level of the decedent’s county of residence was categorized using the 2006
NCHS Urban–Rural Classification Scheme for Counties (8). Counties were classified into six
urbanization levels based on metropolitan–nonmetropolitan status, population distribution, and
other factors. The six urbanization levels ranged from the most urban (large central metro) to the
most rural (noncore). Metropolitan counties include large central counties, the fringes of large
counties (suburbs), medium counties, and small counties. Nonmetropolitan counties (i.e., rural
counties) include micropolitan statistical areas and noncore areas, including open countryside,
rural towns (populations of less than 2,500), and areas with populations of 2,500–49,999 that are
not part of larger labor market areas (metropolitan areas).

Trends in age-adjusted death rates were evaluated using the Joinpoint Regression Program (9).
The Joinpoint software was used to fit weighted least-squares regression models to the estimated
proportions on the linear scale. The default settings allowed for as few as four observed time
points in the beginning, ending, and middle line segments, including the joinpoints. Using these
settings, a maximum of three joinpoints were searched for using the grid search algorithm and
permutation test, and an overall alpha level of 0.05 (10). Pairwise comparisons of rates in Figures
2–4 were conducted using the z test statistic with an alpha level of 0.05 (7).

About the authors
Holly Hedegaard is with the National Center for Health Statistics, Office of Analysis and
Epidemiology, and Sally C. Curtin and Margaret Warner are with the National Center for Health
Statistics, Division of Vital Statistics.




                                              ■ 6 ■
                                                6                                         Exhibit 113
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 429 of 486
              NCHS Data Brief ■ No. 330 ■ November 2018

References
1. Centers for Disease Control and Prevention. CDC WISQARS: Leading causes of death
reports, 1981–2016. Available from: https://webappa.cdc.gov/sasweb/ncipc/leadcause.html.
2. U.S. Department of Health and Human Services. Healthy People 2020: Mental health status
improvement. 2010. Available from: https://www.healthypeople.gov/2020/topics-objectives/topic/
mental-health-and-mental-disorders/objectives.
3. Hedegaard H, Curtin SC, Warner M. Suicide rates in the United States continue to increase.
NCHS Data Brief, no 309. Hyattsville, MD: National Center for Health Statistics. 2018. Available
from: https://www.cdc.gov/nchs/data/databriefs/db309.pdf.
4. Curtin SC, Warner M, Hedegaard H. Increase in suicide in the United States, 1999–2014.
NCHS Data Brief, no 241. Hyattsville, MD: National Center for Health Statistics. 2016. Available
from: https://www.cdc.gov/nchs/data/databriefs/db241.pdf.
5. National Center for Health Statistics. Public-use data files: Mortality multiple cause files.
2017. Available from: https://www.cdc.gov/nchs/data_access/vitalstatsonline.htm#Mortality_
Multiple.
6. World Health Organization. International statistical classification of diseases and related
health problems, tenth revision (ICD–10). 2008 ed. Geneva, Switzerland. 2009.
7. Xu JQ, Murphy SL, Kochanek KD, Bastian B, Arias E. Deaths: Final data for 2016. National
Vital Statistics Reports; vol 67 no 5. Hyattsville, MD: National Center for Health Statistics. 2018.
Available from: https://www.cdc.gov/nchs/data/nvsr/nvsr67/nvsr67_05.pdf.
8. Ingram DD, Franco SJ. NCHS urban–rural classification scheme for counties. National Center
for Health Statistics. Vital Health Stat 2(154). 2012. Available from: https://www.cdc.gov/nchs/
data/series/sr_02/sr02_154.pdf.
9. National Cancer Institute. Joinpoint Regression Program (Version 4.4.0.0) [computer
software]. 2016.
10. Ingram DD, Malec DJ, Makuc DM, Kruszon-Moran D, Gindi RM, Albert M, et al. National
Center for Health Statistics Guidelines for Analysis of Trends. National Center for Health
Statistics. Vital Health Stat 2(179). 2018. Available from: https://www.cdc.gov/nchs/data/series/
sr_02/sr02_179.pdf.




                                               ■ 7 ■
                                                 7                                         Exhibit 113
             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 430 of 486
U.S. DEPARTMENT OF
                                                                                                        FIRST CLASS MAIL
HEALTH & HUMAN SERVICES                                                                                POSTAGE & FEES PAID
                                                                                                            CDC/NCHS
Centers for Disease Control and Prevention                                                               PERMIT NO. G-284
National Center for Health Statistics
3311 Toledo Road, Room 4551, MS P08
Hyattsville, MD 20782–2064

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300


For more NCHS Data Briefs, visit:
https://www.cdc.gov/nchs/products/databriefs.htm.




                                  NCHS Data Brief ■ No. 330 ■ November 2018

Keywords: death certificates • intentional self-harm • urban-rural • National   Suggested citation
Vital Statistics System                                                         Hedegaard H, Curtin SC, Warner M. Suicide
                                                                                mortality in the United States, 1999–2017.
                                                                                NCHS Data Brief, no 330. Hyattsville, MD:
                                                                                National Center for Health Statistics. 2018.

                                                                                Copyright information
                                                                                All material appearing in this report is in
                                                                                the public domain and may be reproduced
                                                                                or copied without permission; citation as to
                                                                                source, however, is appreciated.

                                                                                National Center for Health
                                                                                Statistics
                                                                                Charles J. Rothwell, M.S., M.B.A., Director
                                                                                Jennifer H. Madans, Ph.D., Associate
                                                                                  Director for Science
                                                                                Office of Analysis and Epidemiology
                                                                                Irma E. Arispe, Ph.D., Director
                                                                                Irma E. Arispe, Ph.D., Acting Associate
                                                                                  Director for Science
                                                                                Division of Vital Statistics
                                                                                Steven Schwartz, Ph.D., Director
                                                                                Hanyu Ni, Ph.D., M.P.H., Associate Director
                                                                                 for Science

                                                                                For e-mail updates on NCHS publication
                                                                                releases, subscribe online at:
                                                                                https://www.cdc.gov/nchs/govdelivery.htm.

                                                                                For questions or general information
                                                                                about NCHS:
                                                                                Tel: 1–800–CDC–INFO (1–800–232–4636)
                                                                                TTY: 1–888–232–6348
                                                                                Internet: https://www.cdc.gov/nchs
                                                                                Online request form: https://www.cdc.gov/info

                                                                                ISSN 1941–4927 Print ed.
                                                                                ISSN 1941–4935 Online ed.
                                                                                DHHS Publication No. 2019–1209
                                                                                CS298851

                                                          8                                            Exhibit 113
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 431 of 486




   EXHIBIT 114
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 432 of 486




                Letters

                RESEARCH LETTER                                                         Rates among females aged 15 to 19 years showed a 7.2% (95% CI,
                                                                                        3.8%-10.8%) increase per year during 2008-2015. Rates among
                Trends in Emergency Department Visits for Nonfatal                      females aged 20 to 24 years exhibited a 2.0% (95% CI, 0.8%-3.1%)
                Self-inflicted Injuries Among Youth Aged 10                             increase per year throughout 2001-2015 (Figure, Table).
                to 24 Years in the United States, 2001-2015                                  Trends for all self-inflicted injury methods were stable
                In the United States, youth have the highest burden of nonfa-           for males. Poisoning was the most common method of self-
                tal self-inflicted injury (ie, deliberate physical harm against one-    inflicted injury for females, with rates remaining stable until
                self, inclusive of suicidal and nonsuicidal intent) requiring           2007 and increasing 5.3% (95% CI, 0.5%-10.4%) annually
                medical attention.1 One study found that emergency depart-              thereafter. Female rates for self-inflicted injuries by sharp
                ment (ED) visits for these injuries during the 1993 to 2008 pe-         object increased 7.1% (95% CI, 5.2%-8.9%) annually
                riod varied by age group, ranging from 1.1 to 9.6 per 1000 ED           throughout 2001-2015; female rates for blunt object injuries
                visits, with adolescents aged 15 to 19 years exhibiting the high-       were stable during 2006-2015 (Table).
                est rates.1 Self-inflicted injury is one of the strongest risk fac-
                tors for suicide—the second-leading cause of death among                Discussion | Youth self-inflicted injury ED visit rates were relatively
                those aged 10 to 24 years during 2015.2 This study examined             stable before 2008. However, rates among females significantly
                trends in nonfatal self-inflicted injuries treated in hospital EDs      increased thereafter—particularly among females aged 10 to 14
                among US children, adolescents, and young adults aged 10 to             years, who experienced an 18.8% annual increase from 2009 to
                24 years (hereafter referred to as youth).                              2015. This study only included ED cases; thus, rates were under-
                                                                                        estimated. Also, limited statistical power could have resulted in
                Methods | The National Electronic Injury Surveillance System—           some trends not showing statistical significance. Findings are
                All Injury Program (NEISS-AIP) collects data on all first-time vis-     consistent with previously reported upward trends in youth sui-
                its for nonfatal injuries treated in 66 US hospital EDs through         cide rates during 1999-2014, in which rates increased most no-
                stratified probability sampling, allowing for the derivation of na-     tably after 2006 with females aged 10 to 14 years experiencing
                tional estimates.3 Self-inflicted injuries were identified by review-   the greatest increase.4 Findings also coincide with increased re-
                ing injury cause narratives and other coded data within ED rec-         ports of depression among youth, especially young girls.5 Other
                ords. This study used publicly available secondary data and was         potential underlying reasons for the observed increasing trends,
                exempted by the CDC from institutional review board review.             particularly among young females, warrant further study.
                     Self-inflicted injury ED visit rates were calculated from              These findings underscore the need for the implementa-
                2001 through 2015 by sex, age (10-14, 15-19, and 20-24 years),          tion of evidence-based, comprehensive suicide and self-
                along with injury method (poisoning, sharp object, blunt ob-            harm prevention strategies within health systems and com-
                ject), and 95% CIs using US Census population estimates as de-          munities. These strategies include strengthening access to and
                nominators. Rates were weighted to obtain nationally repre-             delivery of care for suicidal youth within health systems
                sentative estimates and age-adjusted to the 2000 US Census              and creating protective environments, promoting youth con-
                population. Trends in self-inflicted injury ED visit rates were         nectedness, teaching coping and problem-solving skills, and
                assessed using joinpoint regression software (Surveillance Re-          identifying and supporting at-risk youth within communities.6
                search Program, National Cancer Institute), version 4.3.1.0.
                The annual percentage change described the rate of change for           Melissa C. Mercado, PhD, MSc, MA
                each linear segment.                                                    Kristin Holland, PhD, MPH
                                                                                        Ruth W. Leemis, MPH
                Results | From 2001 to 2015, NEISS-AIP captured 43 138 youth self-
                                                                                        Deborah M. Stone, ScD, MSW, MPH
                inflicted injury ED visits. The overall weighted age-adjusted rate
                                                                                        Jing Wang, MD, MPH
                for this group showed no statistically significant trend until 2008,
                increasing 5.7% (95% CI, 3.0%-8.4%) annually thereafter and             Author Affiliations: National Center for Injury Prevention and Control, Centers
                reaching 303.7 per 100 000 population (95% CI, 254.1-353.3) in          for Disease Control and Prevention, Atlanta, Georgia.
                2015 (Table). Age-adjusted trends for males overall and across          Correction: This article was corrected for an error in the Figure title on
                age groups remained stable throughout 2001-2015 (Figure,                December 26, 2017.

                Table). Overall age-adjusted rates for females demonstrated no          Accepted for Publication: August 16, 2017.
                statistically significant trend before 2009, yet increased 8.4%         Corresponding Author: Melissa C. Mercado, PhD, MSc, MA, National Center for
                                                                                        Injury Prevention and Control, Centers for Disease Control and Prevention,
                (95% CI, 5.6%-11.2%) yearly from 2009 to 2015. After 2009, rates
                                                                                        4770 Buford Hwy NE, Mailstop F-64, Atlanta, GA 30341-3717 (cju8@cdc.gov).
                among females aged 10 to 14 years increased 18.8% (95% CI,
                                                                                        Author Contributions: Dr Mercado had full access to all of the data in the study
                12.1%-25.8%) per year—from 109.8 (95% CI, 69.9-149.7) in 2009           and takes responsibility for the integrity of the data and the accuracy of the
                to 317.7 (95% CI, 230.3-405.1) per 100 000 population in 2015.          data analysis.


                jama.com                                                                            (Reprinted) JAMA November 21, 2017 Volume 318, Number 19               1931

                                                     © 2017 American Medical Association. All rights reserved.

Downloaded From: on 01/22/2019
                                                                                    1                                                                Exhibit 114
              Letters     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 433 of 486


              Table. Trends in Nonfatal Self-inflicted Injury Emergency Department (ED) Visit Rates (per 100 000) Among Youth Aged 10 to 24 Years
              in the United States, 2001-2015a

                                   2001                              2015                                   Segment 1a                 Segment 2a                   Segment 3a
                                   Unweighted                        Unweighted
                                   Nonfatal                          Nonfatal
                                   Self-inflicted                    Self-inflicted
                                   Injury         Weighted Rate      Injury         Weighted Rate                     APC                         APC                         APC
                                   ED Visits, No. (95% CI)           ED Visits, No. (95% CI)                Period    (95% CI)         Period     (95% CI)          Period    (95% CI)
                  Male
                  Age group, y
                    10-14            93           33.9                 180           44.1                   2001      1.0
                                                  (21.4 to 46.4)                     (22.9 to 65.3)         to 2015   (−2.0 to 4.1)
                    15-19           387           213.7                531           256.5                  2001      0.5
                                                  (150.4 to 277.0)                   (176.9 to 336.1)       to 2015   (−0.9 to 1.8)
                    20-24           350           240.7                407           243.8                  2001      −0.1
                                                  (165.6 to 315.8)                   (181.7 to 305.9)       to 2015   (−1.3 to 1.2)
                            b
                  Injury type
                    Poisoning       460           89.5              359              74.1                   2001      −6.3            2008    10.6            2011    −4.3
                                                  (69.9 to 109.1)                    (55.2 to 93.0)         to 2008   (−10.4 to −2.1) to 2011 (−19.4 to 51.9) to 2015 (−14.0 to 6.4)
                    Sharp object    228           45.2              347              50.7                   2001      1.1
                                                  (33.4 to 57.1)                     (38.5 to 62.8)         to 2015   (−0.3 to 2.5)
                    Blunt object     35           6.0               101              11.8                   2001      1.3
                                                  (3.1 to 8.9)                       (7.3 to 16.3)          to 2015   (−2.5 to 5.2)
                  Overall trend     830           160.8            1118              184.3                  2001      0.5
                                                  (114.9 to 206.7)                   (135.1 to 233.5)       to 2015   (−0.5 to 1.6)
                  Age-adjusted      830           160.2            1118              179.2                  2001      0.3
                  overall trend                   (127.9 to 192.5)                   (144.9 to 213.5)       to 2015   (−0.7 to 1.4)
                  Female
                  Age group, y
                    10-14           286           119.4            1033              317.7                  2001      9.7              2004       −4.3              2009      18.8
                                                  (78.4 to 160.4)                    (230.3 to 405.1)       to 2004   (−8.1 to 30.9)   to 2009    (−13.1 to 5.4)    to 2015   (12.1 to 25.8)
                    15-19           725           389.3            1356              632.5                  2001      11.0             2004       −4.6              2008      7.2
                                                  (271.7 to 506.9)                   (465.9 to 799.1)       to 2004   (−2.8 to 26.7)   to 2008    (−14.1 to 5.9)    to 2015   (3.8 to 10.8)
                    20-24           355           228.0             556              346.2                  2001      2.0
                                                  (150.4 to 305.6)                   (253.1 to 439.3)       to 2015   (0.8 to 3.1)
                            b
                  Injury type
                    Poisoning       988           170.9             987              203.3                  2001      −6.4             2007    5.3
                                                  (135.0 to 206.8)                   (167.1 to 239.5)       to 2007   (−13.0 to 0.8)   to 2015 (0.5 to 10.4)
                    Sharp object    261           54.1             1021              136.3                  2001      7.1
                                                  (40.5 to 67.7)                     (103.5 to 169.0)       to 2015   (5.2 to 8.9)
                    Blunt object     19           2.5               104              11.2                   2001      36.1             2006       −0.7
                                                  (0.5 to 4.5)                       (7.3 to 15.0)          to 2006   (15.7 to 60.0)   to 2015    (−4.9 to 3.6)
                  Overall trend    1366           244.3            2945              430.8                  2001      9.1              2004       −1.6              2009      7.9
                                                  (171.8 to 316.8)                   (325.5 to 536.1)       to 2004   (0.2 to 18.8)    to 2009    (−5.7 to 2.8)     to 2015   (5.0 to 10.8)
                  Age-adjusted     1366           245.5            2945              434.0                  2001      9.0              2004       −1.9              2009      8.4
                  overall trend                   (196.5 to 294.5)                   (363.2 to 504.8)       to 2004   (0 to 18.8)      to 2009    (−6.2 to 2.5)     to 2015   (5.6 to 11.2)
                  Overall
                  Age-adjusted                    201.6                              303.7            2001    7.9                      2004    −3.7                 2008    5.7
                  overall trend                   (163.8 to 239.4)                   (254.1 to 353.3) to 2004 (−2.4 to 19.4)           to 2008 (−11.0 to 4.1)       to 2015 (3.0 to 8.4)
              Abbreviation: APC, annual percentage change.                                                  period; in those instances, the APC is presented in Segment 1 only and left
              a
                  Joinpoint regression was used to determine nonfatal self-inflicted injury                 blank for all other segments.
                                                                                                        b
                  emergency department visit rate trends overall and by sex or age-group.                   Insufficient sample size to analyze the trends for other types of self-inflicted
                  Trends are presented as linear segments connected at the joinpoints (ie, at the           injury. Blunt object–related injuries include “Injuries resulting from being
                  years when the slope of each trend changed significantly). The number and                 struck by (hit) or crushed by a human, animal, or inanimate object or force
                  location of joinpoints for each trend is determined statistically. Therefore, the         other than a vehicle or machinery.” This does not include falls from heights,
                  periods for each linear segment within each trend may vary. If no joinpoint was           such as buildings and bridges.
                  identified for a trend, then that trend remained linear for the entire 2001-2015



              Concept and design: Mercado, Holland, Leemis, Stone.                                      Funding/Support: This secondary data analysis study was conducted as part of
              Acquisition, analysis, or interpretation of data: Mercado, Holland, Leemis, Wang.         the regular roles and responsibilities of all coauthors at the Centers for Disease
              Drafting of the manuscript: Mercado, Holland, Leemis, Wang.                               Control and Prevention (CDC).
              Critical revision of the manuscript for important intellectual content: All authors.
              Statistical analysis: Holland, Wang.                                                      Role of the Funder/Sponsor: The CDC was involved in the design and conduct
              Administrative, technical, or material support: Mercado, Holland, Leemis.                 of the study; management, analysis, and interpretation of the data; preparation,
              Supervision: Mercado.                                                                     review or approval of the manuscript; and decision to submit the manuscript for
              Other - subject matter expertise: Stone.                                                  publication. Data was secondarily analyzed by the CDC, who was not involved in
                                                                                                        the data collection process.
              Conflict of Interest Disclosures: All authors have completed and submitted
              the ICMJE Form for Disclosure of Potential Conflicts of Interest and none                 Disclaimer: The findings and conclusions in this report are those of the authors
              were reported.                                                                            and do not necessarily represent the views of the CDC.


       1932   JAMA November 21, 2017 Volume 318, Number 19 (Reprinted)                                                                                                              jama.com

                                                                © 2017 American Medical Association. All rights reserved.

Downloaded From: on 01/22/2019
                                                                                                      2                                                                    Exhibit 114
                                                   Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 434 of 486                                                             Letters



                                                                                                                          COMMENT & RESPONSE
                Figure. Nonfatal Self-Inflicted Injury Emergency Department Visits
                Among Youth Aged 10 to 24 Years in the United States, 2001-2015
                                                                                                                          Consequences of Reductions
                          A Males
                                                                                                                          in Hospital Readmissions
                                                 700
                                                                                                                          To the Editor The Patient Protection and Affordable Care Act
                                                 600
                                                                                                    Age group, y          established the Hospital Readmissions Reduction Program
                                                                                                     10-14
                 Rate (per 100 000 Population)




                                                                                                     15-19                (HRRP) with public reporting of 30-day risk-standardized
                                                 500                                                 20-24
                                                                                                                          readmission rates and financial penalties for hospitals with
                                                 400
                                                                                                                          higher-than-expected readmissions. Concerns have been
                                                                                                                          raised regarding unintended consequences, particularly for
                                                 300                                                                      patients with heart failure (HF).1,2 Incentives to reduce read-
                                                 200
                                                                                                                          missions may perversely encourage inappropriate care
                                                                                                                          strategies, such as discouraging appropriate triage for emer-
                                                 100                                                                      gency care.1,2 The financial penalties have been shown to
                                                                                                                          fall disproportionately on academic medical centers and
                                                  0
                                                       2001   2003   2005   2007      2009   2011      2013        2015   safety-net hospitals, which provide care disproportionately
                                                                               Year                                       for patients with lower socioeconomic status and minori-
                                                                                                                          ties. These penalties may hinder the ability of these hospi-
                          B                      Females
                                                                                                                          tals to provide care for these vulnerable populations, poten-
                                                 800                                                                      tially resulting in unintended consequences.2
                                                 700                                                                           The analysis of fee-for-service Medicare beneficiaries
                 Rate (per 100 000 Population)




                                                                                                                          hospitalized with HF along with other conditions covered
                                                 600
                                                                                                                          by the HRRP from 2008 to 2014 by Dr Dharmarajan and col-
                                                 500                                                                      leagues found that reductions in paired monthly hospital
                                                 400                                                                      30-day readmissions were weakly but statistically signifi-
                                                                                                                          cantly correlated with reductions in 30-day mortality rates
                                                 300
                                                                                                                          after discharge. This finding could indicate that 30-day
                                                 200                                                                      postdischarge mortality was not increased by efforts to
                                                 100                                                                      reduce rehospitalizations. 3 However, the assessment for
                                                                                                                          unintended consequences needs to consider the effect on
                                                  0
                                                       2001   2003   2005   2007      2009   2011      2013        2015   all patients and all hospitals exposed, not just those from
                                                                               Year                                       hospitals with declining readmissions. During the course of
                Data markers indicate observed rates and solid colored lines indicate                                     the study, after HRRP implementation, 30-day risk-adjusted
                modeled rates. The error bars represent the 95% CIs of the observed rates.                                postdischarge mortality in Medicare beneficiaries hospital-
                A, No significant trends for annual percentage change by age group were noted                             ized with HF increased from 7.9% in 2008 to 9.2% in 2014, a
                for males. B, Among females, the significant trends for annual percentage
                change by age group were 2009 to 2015 (18.8 [95% CI, 12.1-25.8]) for 10
                                                                                                                          1.3% absolute increase and 16.5% relative increase. In 2014,
                to 14 years, 2008 to 2015 (7.2 [95% CI, 3.8-10.8]) for 15 to 19 years,                                    because 385 222 Medicare beneficiaries were hospitalized
                and 2001 to 2015 (2.0 [95% CI, 0.8-3.1]) for 20 to 24 years.                                              with HF, a 1.3% absolute increase in mortality would repre-
                                                                                                                          sent a considerable number of excess HF patient deaths
                Additional Contributions: The data used in this report originated from the                                associated with HRRP implementation. Furthermore, in the
                National Electronic Injury Surveillance System All Injury Program, operated by the                        decade prior to HRRP, 30-day risk-adjusted mortality rates
                US Consumer Product Safety Commission and whose data are made available by
                                                                                                                          in patients with HF had steadily declined by 16.4%,4 so the
                CDC’s web-based Injury Statistics Query and Reporting System, supported by
                CDC’s National Center for Injury Prevention and Control. We thank Tadesse                                 magnitude of this potential adverse consequence might be
                Haileyesus, MS (CDC’s National Center for Injury Prevention and Control), for                             considerably greater.
                providing technical support. He did not receive compensation for his contribution.                             Rather than providing any measure of reassurance, we
                1. Ting SA, Sullivan AF, Boudreaux ED, Miller I, Camargo CA Jr. Trends in US                              believe the question of harm remains. These findings sug-
                emergency department visits for attempted suicide and self-inflicted injury,
                1993-2008. Gen Hosp Psychiatry. 2012;34(5):557-565.
                                                                                                                          gest that the HRRP policies targeting readmissions after HF
                                                                                                                          hospitalization may have been associated with the serious
                2. Centers for Disease Control and Prevention. About underlying cause of death
                1999-2015. https://wonder.cdc.gov/ucd-icd10.html. Accessed December 22, 2016.                             unintended consequence of higher mortality. If confirmed,
                3. Schroeder T, Ault K. The NEISS Sample (Design and Implementation) 1997 to                              these data represent the worst-case scenario regarding
                Present. Washington, DC: Consumer Product Safety Commission; 2001.                                        the potential effect of HRRP. Consideration needs to be
                4. Curtin SC, Warner M, Hedegaard H. Increase in suicide in the United States,                            given to more rigorous assessment of this question, and if
                1999-2014. Hyattsville, MD: National Center for Health Statistics; 2016.                                  proven to be harmful, action to mitigate those components
                5. Mojtabai R, Olfson M, Han B. National trends in the prevalence and treatment of                        that may have contributed to the increase in HF mortality
                depression in adolescents and young adults. Pediatrics. 2016;138(6):e20161878.
                                                                                                                          should be implemented.
                6. Stone DM, Holland KM, Bartholow BN, Crosby AE, Jack SPD, Wilkins N.
                Preventing Suicide: A Technical Package of Policies, Programs, and Practices.
                Atlanta, GA: National Center for Injury Prevention and Control, Centers for Disease                       Gregg C. Fonarow, MD
                Control and Prevention; 2017.                                                                             Clyde W. Yancy, MD, MSc

                jama.com                                                                                                           (Reprinted) JAMA November 21, 2017 Volume 318, Number 19   1933

                                                                                   © 2017 American Medical Association. All rights reserved.

Downloaded From: on 01/22/2019
                                                                                                                      3                                                 Exhibit 114
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 435 of 486




   EXHIBIT 115
What is Diabetes? | NIDDK                                                                             7/1/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 436 of 486




         What is Diabetes?
         In this section:

             What are the di!erent types of diabetes?
             How common is diabetes?
             Who is more likely to develop type 2 diabetes?
             What health problems can people with diabetes develop?

         Diabetes is a disease that occurs when your blood glucose, also called blood sugar, is too
         high. Blood glucose is your main source of energy and comes from the food you eat. Insulin,
         a hormone made by the pancreas, helps glucose from food get into your cells to be used for
         energy. Sometimes your body doesn’t make enough—or any—insulin or doesn’t use
         insulin well. Glucose then stays in your blood and doesn’t reach your cells.

         Over time, having too much glucose in your blood can cause health problems. Although
         diabetes has no cure, you can take steps to manage your diabetes and stay healthy.

         Sometimes people call diabetes “a touch of sugar” or “borderline diabetes.” These terms
         suggest that someone doesn’t really have diabetes or has a less serious case, but every case
         of diabetes is serious.




https://www.niddk.nih.gov/health-information/diabetes/overview/what-is-diabetes                           Page 1 of 4


                                                                             1          Exhibit 115
What is Diabetes? | NIDDK                                                                                 7/1/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 437 of 486




               Diabetes aﬀects just about everyone, from the over 110 million Americans with or at risk
               for the disease to the many more people who care for them.


         What are the diﬀerent types of diabetes?
         The most common types of diabetes are type 1, type 2, and gestational diabetes.


         Type 1 diabetes
         If you have type 1 diabetes, your body does not make insulin. Your immune system attacks
         and destroys the cells in your pancreas that make insulin. Type 1 diabetes is usually
         diagnosed in children and young adults, although it can appear at any age. People with type
         1 diabetes need to take insulin every day to stay alive.


         Type 2 diabetes
         If you have type 2 diabetes, your body does not make or use insulin well. You can develop
         type 2 diabetes at any age, even during childhood. However, this type of diabetes occurs
         most often in middle-aged and older people. Type 2 is the most common type of diabetes.


         Gestational diabetes
         Gestational diabetes develops in some women when they are pregnant. Most of the time,

https://www.niddk.nih.gov/health-information/diabetes/overview/what-is-diabetes                               Page 2 of 4


                                                                             2               Exhibit 115
What is Diabetes? | NIDDK                                                                           7/1/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 438 of 486
         this type of diabetes goes away after the baby is born. However, if you’ve had gestational
         diabetes, you have a greater chance of developing type 2 diabetes later in life. Sometimes
         diabetes diagnosed during pregnancy is actually type 2 diabetes.


         Other types of diabetes
         Less common types include monogenic diabetes, which is an inherited form of diabetes,
         and cystic fibrosis-related diabetes                     .


         How common is diabetes?
         As of 2015, 30.3 million people in the United States, or 9.4 percent of the population, had
         diabetes. More than 1 in 4 of them didn’t know they had the disease. Diabetes a!ects 1 in 4

         people over the age of 65. About 90-95 percent of cases in adults are type 2 diabetes.1


         Who is more likely to develop type 2 diabetes?
         You are more likely to develop type 2 diabetes if you are age 45 or older, have a family
         history of diabetes, or are overweight. Physical inactivity, race, and certain health problems
         such as high blood pressure also a!ect your chance of developing type 2 diabetes. You are
         also more likely to develop type 2 diabetes if you have prediabetes or had gestational
         diabetes when you were pregnant. Learn more about risk factors for type 2 diabetes.


         What health problems can people with diabetes
         develop?
         Over time, high blood glucose leads to problems such as

             heart disease
             stroke
             kidney disease
             eye problems
             dental disease
             nerve damage
             foot problems

         You can take steps to lower your chances of developing these diabetes-related health


https://www.niddk.nih.gov/health-information/diabetes/overview/what-is-diabetes                         Page 3 of 4


                                                                             3           Exhibit 115
What is Diabetes? | NIDDK                                                                                                 7/1/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 439 of 486
         problems.


         References
         [1] Centers for Disease Control and Prevention. National diabetes statistics report, 2017. Centers for
         Disease Control and Prevention website. www.cdc.gov/diabetes/pdfs/data/statistics/national-diabetes-sta
         tistics-report.pdf         (PDF, 1.3 MB)         . Updated July, 18 2017. Accessed August 1, 2017.

         December 2016



         Share



                 Previous:                                                                                        Next:
                 Diabetes Overview                                                                  Symptoms & Causes




         This content is provided as a service of the National Institute of Diabetes and Digestive and Kidney Diseases
         (NIDDK), part of the National Institutes of Health. The NIDDK translates and disseminates research findings to
         increase knowledge and understanding about health and disease among patients, health professionals, and the
         public. Content produced by the NIDDK is carefully reviewed by NIDDK scientists and other experts.




             Contact Us

             The National Institute of Diabetes and Digestive and Kidney Diseases
             Health Information Center

                   Phone: 1-800-860-8747                                   Email: healthinfo@niddk.nih.gov

                   TTY: 1-866-569-1162                                     Hours: 8:30 a.m. to 5 p.m. eastern time, M-F




https://www.niddk.nih.gov/health-information/diabetes/overview/what-is-diabetes                                               Page 4 of 4


                                                                             4                                Exhibit 115
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 440 of 486




   EXHIBIT 116
Statistics About Diabetes | ADA                                                              7/1/20, 4:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 441 of 486

                                                                                          Search




      Worried about the coronavirus? Here's what you should know. | Read more




                     Back to Statistics




                           Statistics About
                           Diabetes
                           Overall numbers
                                    Prevalence: In 2018, 34.2 million Americans, or
                                    10.5% of the population, had diabetes.
                                       — Nearly 1.6 million Americans have type 1
                                             diabetes, including about 187,000 children
                                             and adolescents
                                    Undiagnosed: Of the 34.2 million adults with
                                    diabetes, 26.8 million were diagnosed, and 7.3
                                    million were undiagnosed.
                                    Prevalence in seniors: The percentage of
                                    Americans age 65 and older remains high, at
https://www.diabetes.org/resources/statistics/statistics-about-diabetes                            Page 1 of 5


                                                                          1           Exhibit 116
Statistics About Diabetes | ADA                                                             7/1/20, 4:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 442 of 486
                                    26.8%, or 14.3 million seniors (diagnosed and
                                    undiagnosed).
                                    New cases: 1.5 million Americans are diagnosed
                                    with diabetes every year.
                                    Prediabetes: In 2015, 88 million Americans age
                                    18 and older had prediabetes.


                           Diabetes in youth
                                    About 210,000 Americans under age 20 are
                                    estimated to have diagnosed diabetes,
                                    approximately 0.25% of that population.
                                    In 2014—2015, the annual incidence of
                                    diagnosed diabetes in youth was estimated at
                                    18,200 with type 1 diabetes, 5,800 with type 2
                                    diabetes.


                           Diabetes by
                           race/ethnicity
                           The rates of diagnosed diabetes in adults by race/ethnic
                           background are:


                                    7.5% of non-Hispanic whites
                                    9.2% of Asian Americans
                                    12.5% of Hispanics

https://www.diabetes.org/resources/statistics/statistics-about-diabetes                         Page 2 of 5


                                                                          2           Exhibit 116
Statistics About Diabetes | ADA                                                             7/1/20, 4:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 443 of 486
                                    11.7% of non-Hispanic blacks
                                    14.7% of American Indians/Alaskan Natives

                           The breakdown among Asian Americans:


                                    5.6% of Chinese
                                    10.4% of Filipinos
                                    12.6% of Asian Indians
                                    9.9% of other Asian Americans

                           The breakdown among Hispanic adults:


                                    8.3% of Central and South Americans
                                    6.5% of Cubans
                                    14.4% of Mexican Americans
                                    12.4% of Puerto Ricans


                           Deaths
                           Diabetes was the seventh leading cause of death in the
                           United States in 2017 based on the 83,564 death
                           certificates in which diabetes was listed as the underlying
                           cause of death. In 2017, diabetes was mentioned as a
                           cause of death in a total of 270,702 certificates.


                           Diabetes may be underreported as a cause of death.
                           Studies have found that only about 35% to 40% of people
                           with diabetes who died had diabetes listed anywhere on

https://www.diabetes.org/resources/statistics/statistics-about-diabetes                         Page 3 of 5


                                                                          3          Exhibit 116
Statistics About Diabetes | ADA                                                             7/1/20, 4:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 444 of 486
                           the death certificate and about 10% to 15% had it listed as
                           the underlying cause of death.



                           Cost of diabetes
                           Updated March 22, 2018


                           $327 billion: Total cost of diagnosed diabetes in the United
                           States in 2017


                           $237 billion was for direct medical costs


                           $90 billion was in reduced productivity


                           After adjusting for population age and sex diﬀerences,
                           average medical expenditures among people with
                           diagnosed diabetes were 2.3 times higher than what
                           expenditures would be in the absence of diabetes.


                           Read more about the results of our study "Economic Costs
                           of Diabetes in the U.S. in 2017."



                           For additional
                           information
                           For additional information, read the CDC National Diabetes
                           Statistics Report, 2020.

https://www.diabetes.org/resources/statistics/statistics-about-diabetes                         Page 4 of 5


                                                                          4          Exhibit 116
Statistics About Diabetes | ADA                                                                                7/1/20, 4:06 PM
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 445 of 486




               About Us                    Get                        Affiliated      American                 Follow us

               Who We
                                           Involved                   Sites           Diabetes
               Are                         Online                     DiabetesPro®
                                                                                      Association
                                           Community                                  askada@diabetes.org
               Annual                                                 Know
               Reports                     Corporate                  Diabetes by
                                                                                      2451 Crystal
                                           Support                    Heart™
               Careers                                                                Drive, Suite 900
                                           Strategic                  Insulin         Arlington, VA 22202
               Center for
               Information                 Partners                   Affordability
                                                                                      1-800-DIABETES
                                           Newsroom                   Diabetes        (800-342-2383)
                                                                      Forecast®
                                           Blog
                                                                      Diabetes
                                                                      Food Hub®

                                                                      Shop
                                                                      Diabetes




               Policies                                   1995 you
                                       By using this website,  - 2020. American Diabetes
                                       agree  to our  Privacy and
                                                          Association®. All rightsCookies
                                                                         ✓ Accept  reserved.
               Terms of Use               Clinical Trials
                                       Cookie Policy. Learn more




https://www.diabetes.org/resources/statistics/statistics-about-diabetes                                            Page 5 of 5


                                                                             5                           Exhibit 116
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 446 of 486




   EXHIBIT 117
                     Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 447 of 486
                                 HHS Public Access
                                 Author manuscript
                                 JAMA. Author manuscript; available in PMC 2015 March 21.
Author Manuscript




                    Published in final edited form as:
                     JAMA. 2014 May 7; 311(17): 1778–1786. doi:10.1001/jama.2014.3201.



                    Prevalence of Type 1 and Type 2 Diabetes Among Children and
                    Adolescents From 2001 to 2009
                    Dana Dabelea, MD, PhD, Elizabeth J. Mayer-Davis, PhD, Sharon Saydah, PhD, Giuseppina
                    Imperatore, MD, Barbara Linder, MD, PhD, Jasmin Divers, PhD, Ronny Bell, PhD, Angela
                    Badaru, MD, Jennifer W. Talton, MS, Tessa Crume, PhD, Angela D. Liese, PhD, Anwar T.
                    Merchant, DMD, ScD, Jean M. Lawrence, ScD, MPH, MSSA, Kristi Reynolds, PhD,
Author Manuscript




                    Lawrence Dolan, MD, Lenna L. Liu, MD, MPH, and Richard F. Hamman, MD, DrPH for the
                    SEARCH for Diabetes in Youth Study
                    Department of Epidemiology, Colorado School of Public Health, Aurora (Dabelea, Crume,
                    Hamman); Department of Nutrition, University of North Carolina, Chapel Hill (Mayer-Davis);
                    Division of Diabetes Translation, Centers for Disease Control and Prevention, Atlanta, Georgia
                    (Saydah, Imperatore); Childhood Diabetes Research Division of Diabetes, Endocrinology and
                    Metabolic Diseases, National Institute of Diabetes and Digestive and Kidney Diseases, Bethesda,
                    Maryland (Linder); Department of Biostatistical Sciences, Wake Forest School of Medicine,
                    Winston-Salem, North Carolina (Divers, Talton); Department of Epidemiology and Prevention,


                    Copyright 2014 American Medical Association. All rights reserved.
                    Corresponding Author: Dana Dabelea, MD, PhD, Department of Epidemiology, Colorado School of Public Health, 13001 East 17th
Author Manuscript




                    Pl, Campus Box B-119, Aurora, CO 80045 (dana.dabelea@ucdenver.edu).
                    Role of the Sponsors: The sponsors were voting members of the steering committee, had full access to the data, but had no role in the
                    data analysis. Authors who were employed by the sponsor (Drs Saydah and Imperatore, CDC, and Linder, NIDDK) reviewed and
                    approved the manuscript, and participated in the decision to submit the manuscript for publication.
                    Disclaimer: The findings and conclusions in this report are those of the authors and do not necessarily represent the official position
                    of the Centers for Disease Control and Prevention and the National Institute of Diabetes and Digestive and Kidney Diseases.
                    Previous Presentation: These data were presented in abstract form at the American Diabetes Association 72nd Annual Scientific
                    Sessions in Philadelphia, PA, in June, 2012.
                    Additional Contributions: The Writing Group thanks the many youth, their families, and their clinicians whose participation made
                    this study possible.
                    Correction: This article was corrected on September 3, 2014, to clarify that the study participants were from Alberta, Canada.
                    Author Video Interview at jama.com
                    Author Contributions: Drs Dabelea and Mayer-Davis had full access to all of the data in the study and take responsibility for the
                    integrity of the data and the accuracy of the data analysis.
                    Study concept and design: Dabelea, Mayer-Davis, Saydah, Imperatore, Badaru, Liese, Merchant, Lawrence, Dolan, Hamman.
Author Manuscript




                    Acquisition, analysis, or interpretation of data: Dabelea, Mayer-Davis, Saydah, Linder, Divers, Bell, Talton, Crume, Liese, Merchant,
                    Reynolds, Dolan, Liu, Hamman.
                    Drafting of the manuscript: Dabelea, Mayer-Davis, Badaru, Lawrence, Dolan, Liu.
                    Critical revision of the manuscript for important intellectual content: Mayer-Davis, Saydah, Imperatore, Linder, Divers, Bell, Talton,
                    Crume, Liese, Merchant, Lawrence, Reynolds, Dolan, Hamman.
                    Statistical analysis: Dabelea, Mayer-Davis, Divers, Talton, Liese, Lawrence.
                    Obtained funding: Dabelea, Mayer-Davis, Bell, Liese, Dolan.
                    Administrative, technical, or material support: Mayer-Davis, Saydah, Linder, Bell, Dolan, Liu, Hamman.
                    Study supervision: Dabelea, Mayer-Davis, Saydah, Imperatore, Divers, Merchant.
                    Conflict of Interest Disclosures: All authors have completed and submitted the ICMJE Form for Disclosure of Potential Conflicts of
                    Interest. Dr Liese reported that she has received grant support from the National Institutes of Health, Centers for Disease Control and
                    Prevention (CDC), American Diabetes Association, American Heart Association, US Department of Agriculture, Juvenile Diabetes
                    Research Foundation, and the US Army Medical Research Acquisition Activity; personal fees from the National Institutes of Health
                    and the US Department of Agriculture; and Dr Reynolds reported receiving grant support from Merck. No other financial disclosures
                    were reported.



                                                                                    1                                                         Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 448 of 486
                    Dabelea et al.                                                                                              Page 2


                       Wake Forest School of Medicine, Winston-Salem, North Carolina (Bell); Department of Pediatric
Author Manuscript




                       Endocrinology and Diabetes, Children’s Hospital and Regional Medical Center, Seattle,
                       Washington (Badaru); Department of Epidemiology and Biostatistics, Arnold School of Public
                       Health, Columbia, South Carolina (Liese, Merchant); Department of Research and Evaluation,
                       Kaiser Permanente Southern California, Pasadena (Lawrence, Reynolds); Department of
                       Endocrinology, Children’s Hospital Medical Center, Cincinnati, Ohio (Dolan); Department of
                       Pediatrics, University of Washington, and Seattle Children’s Hospital, Seattle (Liu)

                       Abstract
                             IMPORTANCE—Despite concern about an “epidemic,” there are limited data on trends in
                             prevalence of either type 1 or type 2 diabetes across US race and ethnic groups.

                             OBJECTIVE—To estimate changes in the prevalence of type 1 and type 2 diabetes in US youth,
                             by sex, age, and race/ethnicity between 2001 and 2009.
Author Manuscript




                             DESIGN, SETTING, AND PARTICIPANTS—Case patients were ascertained in 4 geographic
                             areas and 1 managed health care plan. The study population was determined by the 2001 and 2009
                             bridged-race intercensal population estimates for geographic sites and membership counts for the
                             health plan.

                             MAIN OUTCOMES AND MEASURES—Prevalence (per 1000) of physician-diagnosed type 1
                             diabetes in youth aged 0 through 19 years and type 2 diabetes in youth aged 10 through 19 years.

                             RESULTS—In 2001, 4958 of 3.3 million youth were diagnosed with type 1 diabetes for a
                             prevalence of 1.48 per 1000 (95% CI, 1.44–1.52). In 2009, 6666 of 3.4 million youth were
                             diagnosed with type 1 diabetes for a prevalence of 1.93 per 1000 (95% CI, 1.88–1.97). In 2009,
                             the highest prevalence of type 1 diabetes was 2.55 per 1000 among white youth (95% CI, 2.48–
Author Manuscript




                             2.62) and the lowest was 0.35 per 1000 in American Indian youth (95% CI, 0.26–0.47) and type 1
                             diabetes increased between 2001 and 2009 in all sex, age, and race/ethnic subgroups except for
                             those with the lowest prevalence (age 0–4 years and American Indians). Adjusted for
                             completeness of ascertainment, there was a 21.1% (95% CI, 15.6%–27.0%) increase in type 1
                             diabetes over 8 years. In 2001, 588 of 1.7 million youth were diagnosed with type 2 diabetes for a
                             prevalence of 0.34 per 1000 (95% CI, 0.31–0.37). In 2009, 819 of 1.8 million were diagnosed with
                             type 2 diabetes for a prevalence of 0.46 per 1000 (95% CI, 0.43–0.49). In 2009, the prevalence of
                             type 2 diabetes was 1.20 per 1000 among American Indian youth (95% CI, 0.96–1.51); 1.06 per
                             1000 among black youth (95% CI, 0.93–1.22); 0.79 per 1000 among Hispanic youth (95% CI,
                             0.70–0.88); and 0.17 per 1000 among white youth (95% CI, 0.15–0.20). Significant increases
                             occurred between 2001 and 2009 in both sexes, all age-groups, and in white, Hispanic, and black
                             youth, with no significant changes for Asian Pacific Islanders and American Indians. Adjusted for
Author Manuscript




                             completeness of ascertainment, there was a 30.5% (95% CI, 17.3%–45.1%) overall increase in
                             type 2 diabetes.

                             CONCLUSIONS AND RELEVANCE—Between 2001 and 2009 in 5 areas of the United States,
                             the prevalence of both type 1 and type 2 diabetes among children and adolescents increased.
                             Further studies are required to determine the causes of these increases.

                                       Information on recent trends in the prevalence of type 1 and type 2 diabetes in the United
                                       States is limited. Imperatore et al1 reported that the predicted increase in the number of


                                              JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                              2                                         Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 449 of 486
                    Dabelea et al.                                                                                             Page 3


                                     youth living with type 1 and type 2 diabetes by the year 2050 would be primarily among
Author Manuscript




                                     youth of minority race/ethnic groups. Worldwide, from 1990 to 2008, the incidence of type
                                     1 diabetes has been increasing by 2.8% to 4.0% per year,2 similar to that observed in the
                                     United States3 for both non-Hispanic white (hereafter called white) and Hispanic youth.
                                     However, a recent report from Finland, with the world’s highest incidence, suggested a
                                     possible leveling off of the increase from 2005–2011.4 Due to the very low mortality among
                                     youth with type 1 diabetes in the United States,5 an increase in the incidence of type 1
                                     diabetes will likely result in an increase in prevalence.

                                     Type 2 diabetes is increasingly diagnosed in youth and now accounts for 20% to 50% of
                                     new-onset diabetes case patients,6 disproportionately affecting minority race/ethnic
                                     groups.7–9 Although few longitudinal studies have been conducted, it has been suggested
                                     that the increase in type 2 diabetes in youth is a result of an increase in the frequency of
                                     obesity in pediatric populations.10 Obesity in youth has been increasing since the 1960s
Author Manuscript




                                     though recent data suggest a plateau.11

                                     There are a limited number of population-based studies of youth-onset type 2 diabetes. Most
                                     have involved American Indians and Native Canadians and showed high prevalence.7,12,13
                                     Similarly, type 2 diabetes incidence rates rose among non-Hispanic black (hereafter called
                                     black), Hispanic, and white children with insulin-treated, non–type 1 diabetes from 1994 to
                                     2003.14

                                     We explored whether overall prevalence of type 1 and type 2 diabetes among US youth
                                     changed from 200115 to 200913 and whether it changed by sex, age, and race/ethnicity.
                                     Understanding changes in prevalence according to population subgroups is important to
                                     inform clinicians about care that will be needed for the pediatric population living with
Author Manuscript




                                     diabetes and may provide direction for other studies designed to determine the causes of the
                                     observed changes.


                       Methods
                                     A SEARCH description has been published16 as have previous prevalence13,15 and
                                     incidence results.17 We report herein on changes in prevalence estimates between 2001 and
                                     2009, the only years in which prevalence was assessed. Methods of case ascertainment and
                                     prevalence estimation were the same in the 2 periods, including a 22-month window of
                                     ascertainment. Data were collected from 5 centers located in California (Kaiser Permanente
                                     Southern California, excluding San Diego [7 counties]), Colorado [14 counties, including
                                     Denver], Ohio [8 counties, including Cincinnati], South Carolina [4 counties, including
                                     Columbia], and Washington state [5 counties, including Seattle])15 as well as data from
Author Manuscript




                                     selected American Indian reservations in Arizona and New Mexico. The study was approved
                                     by the institutional review board (IRB) at each center. Because we attempted to identify
                                     100% of case patients, identification was conducted with an approved Health Insurance
                                     Portability and Accountability Act waiver of consent. Active surveillance used networks of
                                     pediatric and adult endocrinologists and other clinicians, hospitals, and health plans in the
                                     study areas. Case patients identified by International Classification of Diseases, Ninth
                                     Revision, were validated by verifying the diagnosis of diabetes with a physician to remove


                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            3                                           Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 450 of 486
                    Dabelea et al.                                                                                            Page 4


                                     miscoded case patients. Duplicated case patients were removed using combinations of name
Author Manuscript




                                     or initials (depending on IRB approval), date of birth, date of diagnosis, sex, and race/
                                     ethnicity. After eligibility was verified based on residence and age, the case patient was
                                     registered with the coordinating center. Diabetes type diagnosed as type 1, type 1a, or type
                                     1b by the clinician was considered type 1 diabetes and diabetes diagnosed as type 2 was
                                     included as type 2 diabetes. All other types, including secondary forms, were excluded for
                                     this analysis (165 patients in 2001 and 191 in 2009).

                       Study Population
                                     Case patients included all youth younger than 20 years who had been diagnosed with
                                     nongestational diabetes and who were prevalent in 2001 and 2009 on December 31 in 2001
                                     and 2009 and who resided in the geographic study area or were members of the participating
                                     health plans. Active duty military personnel or those who were institutionalized were not
Author Manuscript




                                     eligible. Race/ethnicity was based on self-report or medical records and on geocoding (ie,
                                     assignment of a US Census 2010 data–derived race/ethnicity proportion) for the youth who
                                     had missing data (4.2% in 2001 and 2.6% in 2009). We report type 2 diabetes prevalence
                                     only for those aged 10 through 19 years because there were not enough children younger
                                     than 10 years to establish stable rates (5 in 2001; 19 in 2009).

                                     The study population included youth younger than 20 years residing in the geographic study
                                     areas or who were members of participating health plans in 2001 and 2009. For the
                                     geographically based sites, the population was defined by the 2001 and 2009 bridged-race
                                     intercensal population estimates.18 For California, addresses were geocoded to the census-
                                     block level and the race/ethnic–specific proportions were applied to estimate the racial and
                                     ethnic composition of youth by age and sex. Patients of the Indian Health Service for the
                                     preceding 3 years determined the American Indian study population. Estimates were then
Author Manuscript




                                     pooled across all 5 sites. Race/ethnic categories included: Hispanic, white, black, Asian
                                     Pacific Islanders, and American Indians and were determined by first identifying any
                                     residents of Hispanic ethnicity and then by applying race-bridging methods18 to multiracial
                                     youth to ascertain the probability of belonging to each of the 4 other racial groups. The study
                                     population of those aged 17 through 19 years had counts of active duty military personal
                                     removed.

                       Data Collection
                                     Demographic information, date of diagnosis, and diabetes type were obtained from medical
                                     records. We validated clinician diagnoses of diabetes type through an etiologic assessment
                                     of diabetes type, defined as presence of at least 1 diabetes autoantibody (glutamic acid
                                     decarboxylase or insulinoma associated antibody) using harmonized assays19 for type 1
Author Manuscript




                                     diabetes and in the absence of diabetes autoantibodies and in the presence of insulin
                                     resistance based on a clamp validated index20 for type 2 diabetes. This information came
                                     from an in-person research visit available on youth who had provided written informed
                                     consent or assent. Because no visits were made to patients at the time of diagnosis in the
                                     years 2001 and 2009, data from the 2 closest incident years (2002, 2008) were used. Patients
                                     with diabetes onset in 2002 or 2008 were identified using the same methods as those in 2001
                                     and 2009. To assess generalizability, selected demographic characteristics of the SEARCH


                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            4                                          Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 451 of 486
                    Dabelea et al.                                                                                           Page 5


                                     study population were compared with the US population using US Census 2000 and 2010
Author Manuscript




                                     summary files.

                       Statistical Analyses
                                     Prevalence was expressed as cases of type 1 or 2 diabetes per 1000 youth pooled across all
                                     sites with 95% CIs. Statistical tests for trends used a 2-sided skew-corrected inverted score
                                     test assuming a binomial distribution.21 Assuming a significance level of 5%, we had more
                                     than 90% power to detect a change in prevalence of 0.07 per 1000 youth for the overall
                                     population and of 0.12 per 1000 youth for subgroup analyses. To assess trends over time it is
                                     important to determine whether case patients were identified with the same completeness of
                                     ascertainment in both years. This was estimated for the 4 geographic-based sites using the
                                     capture-recapture method.22 For each center, case patients were identified from multiple
                                     sources (from 13 to 41). A source was defined as any location from which case patients were
Author Manuscript




                                     reported. Matching across sources to identify potential duplicate records was performed at
                                     the center level using personal health identifiers. Once matching was accomplished, the
                                     sources were further grouped into 2 modes of ascertainment (clinicians and inpatient
                                     hospital system records). Using the number of duplicate and case patients unique to one or
                                     the other source allowed calculation of the total estimated case patients in the geographic
                                     region.22 The percentage completeness of ascertainment for each site was taken as the
                                     number of observed case patients divided by the total estimated number from the capture-
                                     recapture method. Pooled estimates used a global logarithmic-linear model and maximum
                                     likelihood analysis23 using SAS version 9.3 (SAS Institute Inc). The 95% CIs computed for
                                     the capture-recapture adjusted prevalence estimates account for the variation in the
                                     estimates. Approximately 20% of the study population was ascertained in membership-
                                     based sites where it was impossible to assess completeness of ascertainment using capture-
Author Manuscript




                                     recapture analyses due to the lack of independent sources of case patient ascertainment.


                       Results
                       Type 1 Diabetes
                                     In 2001, 4958 patients with type 1 diabetes were identified from a population of 3 345 783;
                                     the respective case patients and population were 6666 and 3 458 974 in 2009 (Table 1).
                                     Prevalence was 1.48 per 1000 (95% CI, 1.44–1.52) in 2001 and 1.93 per 1000 (95% CI,
                                     1.88–1.97) in 2009, representing an increase of 30.0% (95% CI, 25.4%–34.9%) over the 8-
                                     year period. Statistically significant increases were observed within each age, race/ethnic,
                                     and sex subgroup evaluated except for youth age 0 through 4 years and American Indians,
                                     which were the 2 population subgroups with the lowest prevalence of type 1 diabetes in
                                     2001 and 2009. The greatest prevalence increase was observed in those aged 15 through 19
Author Manuscript




                                     years.

                       Type 2 Diabetes
                                     Table 2 shows the prevalence of type 2 diabetes for 2001 and 2009 among youth aged 10 to
                                     19 years. In 2001, 588 of 1 725 846 and in 2009, 819 of 1 781 260 had type 2 diabetes. The
                                     overall prevalence was 0.34 per 1000 (95% CI, 0.31–0.37) in 2001 and 0.46 per 1000 (95%
                                     CI, 0.43–0.49) in 2009, representing a relative increase of 35% (95% CI, 21.4%–50.0%). A


                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            5                                         Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 452 of 486
                    Dabelea et al.                                                                                           Page 6


                                     statistically significant increase was seen in both sexes, in those aged 10 through 14 years
Author Manuscript




                                     and 15 through 19 years, and in white, black, and Hispanic youth. No significant changes
                                     were seen in Asian Pacific Islander or American Indian youth. The prevalence of type 2
                                     diabetes was higher in both periods among those aged 15 through 19 years than among those
                                     aged 10 through 14 years and higher among females than among males; larger absolute
                                     increases were seen in these groups over time (P < .001, Table 2).

                       Completeness of Case Ascertainment
                                     The overall completeness for type 1 diabetes was estimated to be 92.5% (95% CI, 91.8%–
                                     93.3%) in 2001 and 99.3% (95% CI, 99.2%–99.5%) in 2009. For type 2 diabetes it was
                                     estimated to be 92.9% (95% CI, 90.6%–95.2%) in 2001 and 96.1% (95% CI, 94.6%–97.6%)
                                     in 2009 (Table 3). After adjustment for completeness of ascertainment, type 1 diabetes
                                     prevalence for 2001 was 1.60 per 1000 (95% CI, 1.54–1.67) and for 2009 was 1.94 per 1000
Author Manuscript




                                     (95% CI, 1.89–2.00), representing an adjusted increase of 21.1% (95% CI, 15.6%–27.0%).
                                     After adjustment for completeness of ascertainment, type 2 diabetes prevalence for 2001
                                     was 0.37 per 1000 (95% CI, 0.34–0.40) and in 2009 it was 0.48 per 1000 (95% CI, 0.45–
                                     0.51), representing an adjusted increase of 30.5% (95% CI, 17.3%–45.1%).

                       Etiologic Criteria
                                     We also explored whether similar proportions of case patients diagnosed by clinicians with
                                     type 1 or type 2 diabetes in the 2 years met etiologic criteria for diabetes type.20 Among
                                     those with type 1 diabetes, 84.2% had positive antibodies in 2002 and 85.7%, in 2008 (P = .
                                     50; Table 4). Among those with type 2 diabetes, 82.1% in 2001 and 88.7% in 2009 (P = .23)
                                     met the etiologic criteria. Similar small differences by age group and by race/ethnicity did
                                     not reach statistical significance, except for white youth with type 2 diabetes: 55.6% in 2002
Author Manuscript




                                     and 90.9% in 2008 met etiologic criteria (P = .01). Except for this subgroup, trends in the
                                     accuracy of diagnosis of diabetes type were stable over time.

                       Representativeness of the SEARCH Population
                                     Table 5 shows that for race/ethnicity, age, parental educational attainment, and median
                                     household income, the proportional distribution for 2001 and 2009 was very similar to the
                                     US census for 2000 and 2010. Thus, we were satisfied that the study areas reasonably
                                     represented the US population.


                       Discussion
                       Type 1 Diabetes
Author Manuscript




                                     Over the 8-year period, the adjusted prevalence of type 1 diabetes increased 21.1% (95% CI,
                                     15.6%–27.0%) among US youth. Increases were observed in both sexes; in white, black,
                                     Hispanic, and Asian Pacific Islander youth; and in those aged 5 years or older. Historically,
                                     type 1 diabetes has been considered a disease that affects primarily white youth; however,
                                     our findings highlight the increasing burden of type 1 diabetes experienced by youth of
                                     minority racial/ethnic groups as well.




                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            6                                          Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 453 of 486
                    Dabelea et al.                                                                                             Page 7


                                     Increases in the prevalence of type 1 diabetes could reflect increases in disease incidence,
Author Manuscript




                                     decreases in mortality, or both. Mortality due to diabetes in youth is low (1.05 per million
                                     for aged ≤19 years in 2008–20095); therefore, an increase in type 1 diabetes incidence is the
                                     most likely primary explanation. Increases in the incidence of type 1 diabetes have been
                                     observed around the world,24 and more recently, increases among white, Hispanic, and
                                     black youth in the United States have been reported.3,25 A doubling of incidence rates from
                                     1978 to 2007 was reported in Sweden,26 although declining cumulative incidence was
                                     observed in the 2000–2006 birth cohorts. Similarly, a Finnish report showed that even
                                     though the incidence increased from 1989 to 2005, no further increase in incidence of type 1
                                     diabetes occurred between 2005 and 2011.4

                                     Through the year 2000, published prevalence estimates from around the world ranged from
                                     0.03 to 1.83 per 1000,27,28 whereas after 2000, estimated prevalence ranged from 0.06 to 4.8
                                     per 100015,29,30 compared with our estimate of 1.93 per 1000 in 2009. Overall prevalence of
Author Manuscript




                                     type 1 diabetes was 1.58 per 1000 in Philadelphia schools, somewhat lower than our
                                     estimates, and race/ethnic specific differences were all lower than what we found: 0.73 per
                                     1000 among white, 0.56 among black, and 0.50 among Hispanic youth.29 These estimates
                                     are difficult to compare because of differences in ascertainment methods, race/ethnicity, and
                                     age composition of the populations across studies. Few studies have projected changes in
                                     prevalence of type 1 diabetes among contemporary youth. Based on SEARCH data,
                                     Imperatore et al1 modeled the number of youth who would have type 1 diabetes in 2010 and
                                     2050, which was estimated to nearly triple, from 179 387 in 2010 to 587 477 in 2050, due to
                                     large increases in the numbers of minority race/ ethnic groups. The increase in prevalence
                                     among US minorities documented herein is of concern, given that minority youth are more
                                     likely to have poor glycemic control,31 known to be associated with the serious
                                     complications of type 1 diabetes.
Author Manuscript




                       Type 2 Diabetes
                                     We also report, to our knowledge, the only multiethnic data on changes in the prevalence of
                                     type 2 diabetes in youth. The prevalence of type 2 diabetes in 2009 among adolescents aged
                                     10 through 19 years was 0.46 per 1000 or 0.046%, with highest prevalence in American
                                     Indians, followed by black, Hispanic, and Asian Pacific Islander youth, with lowest
                                     prevalence in white youth, a pattern that is almost the inverse of that seen in type 1 diabetes.
                                     Prevalence was somewhat lower than reported in fifth- to 12th-grade students in Ohio
                                     (0.08%, previously diagnosed type 2 diabetes),32 although a higher proportion of black
                                     students were included in that study. It was also lower than the screening results in the
                                     Studies to Treat or Prevent Pediatric Type 2 Diabetes33 (STOPP-T2D) involving eighth-
                                     grade students, which documented a 0.5% prevalence of elevated screening glucose levels;
Author Manuscript




                                     however, only a single screening test was used. Compared with our estimate of 0.46 per
                                     1000, the reported prevalence among sixth graders in the HEALTHY study (0.2 per 1000)34
                                     was lower, as was prevalence among students in the Philadelphia schools (0.35 per 1000
                                     overall29), which also reported substantially lower race/ethnicity specific estimates (0.03 per
                                     1000 white; 0.28 per 1000 black; and 0.05 per 1000 Hispanic youth).




                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            7                                           Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 454 of 486
                    Dabelea et al.                                                                                             Page 8


                                     We showed that the overall prevalence of type 2 diabetes between 2001 and 2009 increased
Author Manuscript




                                     by 30.5% when adjusted for differences in completeness of ascertainment. Increases
                                     occurred in white, Hispanic, and black youth, whereas no changes were found in Asian
                                     Pacific Islander and American Indian youth. Projections suggest that the number of youth
                                     with type 2 diabetes will increase from 22 820 in 2010 to 84 131 in 2050, a 4-fold increase.1
                                     Our data also suggest that there was little change in the pattern of diagnosis of diabetes type
                                     that clinicians used over this period, with the exception of white youth. We can only
                                     speculate about whether changes in the awareness of type 2 diabetes in youth over time may
                                     have accounted for this change. Because a lower proportion of white youth met the etiologic
                                     criteria in the first period, the rates for 2001 may have been overestimated, and therefore we
                                     may have underestimated the increase in type 2 diabetes among white youth.

                                     There are limited population-based data on temporal trends of type 2 diabetes in youth. In
                                     Cincinnati, Ohio, type 2 diabetes incidence increased 10-fold, from 1982 to 1994 (average
Author Manuscript




                                     annual change, 41.7%).35 Annual incidence rates from 1994 to 2003 increased by 3.7%
                                     among white, 3.9% among black, and 9.6% among Hispanic children with insulin-treated,
                                     non–type 1 diabetes in Chicago14; however, these case patients represent an unknown
                                     proportion of all case patients. Among aboriginal youth in Alberta, Canada,12 a 14% average
                                     annual increase was reported in Chicago between 1995 and 2007 in youth younger than 20
                                     years. Dabelea et al7 showed an increase in prevalence of type 2 diabetes in Pima Indian
                                     youth aged 10 through 19 years in both sexes, with the highest prevalence in females. In
                                     Pima, the estimated average annual increase ranged from 1.9% to 10%, whereas we
                                     estimated the average annual increase at 4.4% overall, similar to that seen among the Pima
                                     Indians.

                                     Studies in Europe36,37 indicate that type 2 diabetes remains rare in largely white
Author Manuscript




                                     populations, and 1 report showed no trend38; however, we observed a significant prevalence
                                     increase in white youth. Although differences in obesity rates between US and European
                                     youth are likely contributors, the full explanation for these discrepancies deserves further
                                     study.

                                     Several reasons for the increasing type 2 diabetes prevalence are possible. Most likely are
                                     real changes in population risk for type 2 diabetes, such as minority population growth,
                                     obesity, exposure to diabetes in utero,39 and perhaps endocrine-disrupting chemicals.40
                                     Similarly, changing awareness of type 2 diabetes in youth leading to different diagnostic
                                     practices may have contributed to the increases.

                                     Our study has limitations and strengths. We only included youth with diagnosed diabetes,
                                     which will miss youth who may meet diagnostic criteria for type 2 diabetes if screened,
Author Manuscript




                                     although this is much less of a limitation for youth with type 1 diabetes. However, the
                                     number of undiagnosed cases of type 2 diabetes is likely to be small.32,34 We only included
                                     2 years of data and rates may vary from year to year. Also, the last year of data was 2009, 5
                                     years ago, so we are not able to comment on whether current prevalence has changed. There
                                     were relatively small numbers of youth in some groups by race/ethnicity (especially
                                     American Indian and Asian Pacific Islanders) making these estimates of changes in
                                     prevalence less precise. Our observation period was relatively short and further surveillance


                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            8                                           Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 455 of 486
                    Dabelea et al.                                                                                                          Page 9


                                     will produce better estimates of changes. Strengths of the study include large numbers of
Author Manuscript




                                     youth identified using consistent methods from 2 periods; the population-based nature of the
                                     study; the racial/ethnic composition of the populations, which was similar in distribution to
                                     the United States; and the ability to show that our findings were not overly influenced by
                                     changes in case ascertainment or in clinician’s diagnostic patterns of diabetes type.

                                     The increases in prevalence reported herein are important because such youth with diabetes
                                     will enter adulthood with several years of disease duration, difficulty in treatment,41 an
                                     increased risk of early complications, and increased frequency of diabetes during
                                     reproductive years, which may further increase diabetes in the next generation.7


                       Conclusions
                                     Between 2001 and 2009 in 5 areas of the United States, there was an increase in the
Author Manuscript




                                     prevalence of both type 1 and type 2 diabetes among children and adolescents. Further
                                     studies are required to determine the causes of these increases.


                       Acknowledgments
                                     Funding/Support: SEARCH for Diabetes in Youth is funded by grants PA00097, DP-05-069, and DP-10-001
                                     from the CDC and by the National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK). Additional
                                     funding was provided to the CDC for these cooperative agreements by the NIDDK. The site contracts grants are
                                     U48/CCU919219, U01 DP000246, and U18DP002714 to Kaiser Permanente Southern California; U48/
                                     CCU819241-3, U01 DP000247, and U18DP000247-06A1 to the University of Colorado Denver; U48/CCU519239,
                                     U01 DP000248, and 1U18DP002709 to the Children’s Hospital Medical Center, Cincinnati, Ohio; U48/
                                     CCU419249, U01 DP000254, and U18DP002708-01 to the University of North Carolina at Chapel Hill; U58/
                                     CCU019235-4, U01 DP000244, and U18DP002710-01 to the University of Washington School of Medicine; U48/
                                     CCU919219, U01 DP000250, and 200-2010-35171 to the Wake Forest University School of Medicine. This project
                                     was also support by grants UL1RR029882 from the National Institutes of Health (NIH) National Center for
                                     Research Resources to the South Carolina Clinical & Translational Research [SCTR] Institute, at the Medical
Author Manuscript




                                     University of South Carolina; UL1 TR00423 from the NIH Clinical and Translational Science Award to the Seattle
                                     Children’s Hospital of the University of Washington; UL1 TR000154 from the Clinical and Translational Research
                                     Center to the University of Colorado Pediatric Clinical; P30 DK57516 from the Diabetes and Endocrinology
                                     Research Center, NIH, to the Barbara Davis Center at the University of Colorado at Denver; 8 UL1 TR000077 from
                                     the National Center for Research Resources and the National Center for Advancing Translational Sciences, NIH;
                                     and the Children with Medical Handicaps program managed by the Ohio Department of Health.


                       References
                                     1. Imperatore G, Boyle JP, Thompson TJ, et al. SEARCH for Diabetes in Youth Study Group.
                                        Projections of type 1 and type 2 diabetes burden in the US population aged <20 years through 2050:
                                        dynamic modeling of incidence, mortality, and population growth. Diabetes Care. 2012; 35 (12):
                                        2515–2520. [PubMed: 23173134]
                                     2. Patterson CC, Gyürüs E, Rosenbauer J, et al. Trends in childhood type 1 diabetes incidence in
                                        Europe during 1989–2008: evidence of nonuniformity over time in rates of increase. Diabetologia.
                                        2012; 55 (8):2142–2147. [PubMed: 22638547]
Author Manuscript




                                     3. Vehik K, Hamman RF, Lezotte D, et al. Increasing incidence of type 1 diabetes in 0- to 17-year-old
                                        Colorado youth. Diabetes Care. 2007; 30 (3):503–509. [PubMed: 17327312]
                                     4. Harjutsalo V, Sund R, Knip M, Groop PH. Incidence of type 1 diabetes in Finland. JAMA. 2013;
                                        310 (4):427–428. [PubMed: 23917294]
                                     5. Saydah S, Imperatore G, Geiss L, Gregg E. Centers for Disease Control and Prevention. Diabetes
                                        death rates among youths aged ≤19 years—United States, 1968–2009. MMWR Morb Mortal Wkly
                                        Rep. 2012; 61 (43):869–872. [PubMed: 23114253]




                                             JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                               9                                                    Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 456 of 486
                    Dabelea et al.                                                                                                     Page 10


                                     6. Bobo N, Evert A, Gallivan J, et al. Diabetes in Children Adolescents Work Group of the National
                                        Diabetes Education Program. An update on type 2 diabetes in youth from the National Diabetes
Author Manuscript




                                        Education Program. Pediatrics. 2004; 114 (1):259–263. [PubMed: 15231940]
                                     7. Dabelea D, Hanson RL, Bennett PH, Roumain J, Knowler WC, Pettitt DJ. Increasing prevalence of
                                        type II diabetes in American Indian children. Diabetologia. 1998; 41 (8):904–910. [PubMed:
                                        9726592]
                                     8. Dean H. NIDDM-Y in first nation children in Canada. Clin Pediatr (Phila). 1998; 37 (2):89–96.
                                        [PubMed: 9492116]
                                     9. Neufeld ND, Raffel LJ, Landon C, Chen YD, Vadheim CM. Early presentation of type 2 diabetes in
                                        Mexican-American youth. Diabetes Care. 1998; 21 (1):80–86. [PubMed: 9538974]
                                     10. Pinhas-Hamiel O, Zeitler P. Who is the wise man?—the one who foresees consequences”:
                                          childhood obesity, new associated comorbidity and prevention. Prev Med. 2000; 31 (6):702–705.
                                          [PubMed: 11133337]
                                     11. Ogden CL, Carroll MD, Kit BK, Flegal KM. Prevalence of childhood and adult obesity in the
                                          United States, 2011–2012. JAMA. 2014; 311 (8):806–814. [PubMed: 24570244]
                                     12. Oster RT, Johnson JA, Balko SU, Svenson LW, Toth EL. Increasing rates of diabetes amongst
Author Manuscript




                                          status aboriginal youth in Alberta, Canada. Int J Circumpolar Health. 2012; 71 (0):1–7. [PubMed:
                                          22584517]
                                     13. Pettitt DJ, Talton J, Dabelea D, et al. SEARCH for Diabetes in Youth Study Group. Prevalence of
                                          diabetes in US youth in 2009. Diabetes Care. 2014; 37 (2):402–408. [PubMed: 24041677]
                                     14. Smith TL, Drum ML, Lipton RB. Incidence of childhood type I and non–type 1 diabetes mellitus
                                          in a diverse population: the Chicago Childhood Diabetes Registry, 1994 to 2003. J Pediatr
                                          Endocrinol Metab. 2007; 20 (10):1093–1107. [PubMed: 18051928]
                                     15. Liese AD, D’Agostino RB Jr, Hamman RF, et al. SEARCH for Diabetes in Youth Study Group.
                                          The burden of diabetes mellitus among US youth: prevalence estimates from the SEARCH for
                                          Diabetes in Youth Study. Pediatrics. 2006; 118 (4):1510–1518. [PubMed: 17015542]
                                     16. The SEARCH Study Group. SEARCH for Diabetes in Youth: a multicenter study of the
                                          prevalence, incidence and classification of diabetes mellitus in youth. Control Clin Trials. 2004; 25
                                          (5):458–471. [PubMed: 15465616]
                                     17. Dabelea D, Bell RA, D’Agostino RB Jr, et al. Writing Group for the SEARCH for Diabetes in
Author Manuscript




                                          Youth Study Group. Incidence of diabetes in youth in the United States. JAMA. 2007; 297 (24):
                                          2716–2724. [PubMed: 17595272]
                                     18. Ingram DD, Parker JD, Schenker N, et al. United States Census 2000 population with bridged race
                                          categories. Vital Health Stat. 2003; 2(135):1–55.
                                     19. Bonifacio E, Yu L, Williams AK, et al. Harmonization of glutamic acid decarboxylase and islet
                                          antigen-2 autoantibody assays for national institute of diabetes and digestive and kidney diseases
                                          consortia. J Clin Endocrinol Metab. 2010; 95 (7):3360–3367. [PubMed: 20444913]
                                     20. Dabelea D, Pihoker C, Talton JW, et al. SEARCH for Diabetes in Youth Study. Etiological
                                          approach to characterization of diabetes type. Diabetes Care. 2011; 34 (7):1628–1633. [PubMed:
                                          21636800]
                                     21. Gart JJ, Nam JM. Approximate interval estimation of the difference in binomial parameters:
                                          correction for skewness and extension to multiple tables. Biometrics. 1990; 46 (3):637–643.
                                          [PubMed: 2242407]
                                     22. Verlato G, Muggeo M. Capture-recapture method in the epidemiology of type 2 diabetes: a
                                          contribution from the Verona Diabetes Study. Diabetes Care. 2000; 23 (6):759–764. [PubMed:
Author Manuscript




                                          10840992]
                                     23. Bishop, YMM.; Fienberg, SE.; Holland, PW. Discrete Multivariate Analysis. Cambridge, MA:
                                          MIT Press; 1975.
                                     24. DIAMOND Project Group. Incidence and trends of childhood Type 1 diabetes worldwide 1990–
                                          1999. Diabet Med. 2006; 23 (8):857–866. [PubMed: 16911623]
                                     25. Lipman TH, Levitt Katz LE, Ratcliffe SJ, et al. Increasing incidence of type 1 diabetes in youth:
                                          twenty years of the Philadelphia Pediatric Diabetes Registry. Diabetes Care. 2013; 36 (6):1597–
                                          1603. [PubMed: 23340888]



                                             JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                            10                                                   Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 457 of 486
                    Dabelea et al.                                                                                                   Page 11


                                     26. Berhan Y, Waernbaum I, Lind T, Möllsten A, Dahlquist G. Swedish Childhood Diabetes Study
                                         Group. Thirty years of prospective nationwide incidence of childhood type 1 diabetes: the
Author Manuscript




                                         accelerating increase by time tends to level off in Sweden. Diabetes. 2011; 60 (2):577–581.
                                         [PubMed: 21270269]
                                     27. Helgason T, Danielsen R, Thorsson AV. Incidence and prevalence of type 1 (insulin-dependent)
                                         diabetes mellitus in Icelandic children 1970–1989. Diabetologia. 1992; 35 (9):880–883. [PubMed:
                                         1397784]
                                     28. Reunanen A, Akerblom HK, Käär M-L. Prevalence and ten-year (1970–1979) incidence of insulin-
                                         dependent diabetes mellitus in children and adolescents in Finland. Acta Paediatr Scand. 1982; 71
                                         (6):893–899. [PubMed: 6760663]
                                     29. Lipman TH, Ratcliffe SJ, Cooper R, Levitt Katz LE. Population-based survey of the prevalence of
                                         type 1 and type 2 diabetes in school children in Philadelphia. J Diabetes. 2013; 5 (4):456–461.
                                         [PubMed: 23480262]
                                     30. Demmer RT, Zuk AM, Rosenbaum M, Desvarieux M. Prevalence of diagnosed and undiagnosed
                                         type 2 diabetes mellitus among US adolescents: results from the continuous NHANES, 1999–
                                         2010. Am J Epidemiol. 2013; 178 (7):1106–1113. [PubMed: 23887044]
Author Manuscript




                                     31. Petitti DB, Klingensmith GJ, Bell RA, et al. SEARCH for Diabetes in Youth Study Group.
                                         Glycemic control in youth with diabetes: the SEARCH for diabetes in Youth Study. J Pediatr.
                                         2009; 155 (5):668–672. e1–e3. [PubMed: 19643434]
                                     32. Dolan LM, Bean J, D’Alessio D, et al. Frequency of abnormal carbohydrate metabolism and
                                         diabetes in a population-based screening of adolescents. J Pediatr. 2005; 146 (6):751–758.
                                         [PubMed: 15973311]
                                     33. Baranowski T, Cooper DM, Harrell J, et al. STOPP-T2D Prevention Study Group. Presence of
                                         diabetes risk factors in a large US eighth-grade cohort. Diabetes Care. 2006; 29 (2):212–217.
                                         [PubMed: 16443862]
                                     34. Kaufman FR, Hirst K, Linder B, et al. HEALTHY Study Group. Risk factors for type 2 diabetes in
                                         a sixth-grade multiracial cohort: the HEALTHY study. Diabetes Care. 2009; 32 (5):953–955.
                                         [PubMed: 19196888]
                                     35. Pinhas-Hamiel O, Dolan LM, Daniels SR, Standiford D, Khoury PR, Zeitler P. Increased incidence
                                         of non-insulin-dependent diabetes mellitus among adolescents. J Pediatr. 1996; 128 (5 pt 1):608–
                                         615. [PubMed: 8627431]
Author Manuscript




                                     36. Ortega-Rodriguez E, Levy-Marchal C, Tubiana N, Czernichow P, Polak M. Emergence of type 2
                                         diabetes in an hospital based cohort of children with diabetes mellitus. Diabetes Metab. 2001; 27
                                         (5 pt 1):574–578. [PubMed: 11694856]
                                     37. Feltbower RG, McKinney PA, Campbell FM, Stephenson CR, Bodansky HJ. Type 2 and other
                                         forms of diabetes in 0–30 year olds: a hospital based study in Leeds, UK. Arch Dis Child. 2003;
                                         88 (8):676–679. [PubMed: 12876160]
                                     38. Schober E, Waldhoer T, Rami B, Hofer S. Austrian Diabetes Incidence Study Group. Incidence
                                         and time trend of type 1 and type 2 diabetes in Austrian children 1999–2007. J Pediatr. 2009; 155
                                         (2):190, e1. [PubMed: 19476954]
                                     39. Dabelea D, Mayer-Davis EJ, Lamichhane AP, et al. Association of intrauterine exposure to
                                         maternal diabetes and obesity with type 2 diabetes in youth: the SEARCH Case-Control Study.
                                         Diabetes Care. 2008; 31 (7):1422–1426. [PubMed: 18375420]
                                     40. Thayer KA, Heindel JJ, Bucher JR, Gallo MA. Role of environmental chemicals in diabetes and
                                         obesity: a National Toxicology Program workshop review. Environ Health Perspect. 2012; 120
Author Manuscript




                                         (6):779–789. [PubMed: 22296744]
                                     41. Zeitler P, Hirst K, Pyle L, et al. TODAY Study Group. A clinical trial to maintain glycemic control
                                         in youth with type 2 diabetes. N Engl J Med. 2012; 366 (24):2247–2256. [PubMed: 22540912]


                       SEARCH for Diabetes in Youth Study Group
                                     California: Jean M. Lawrence, ScD, MPH, MSSA, Kristi Reynolds, PhD, MPH, Mary
                                     Helen Black, PhD, Harpreet S. Takhar, MPH, Kim Holmquist, BA, and Jin-Wen Hsu, PhD,



                                             JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                           11                                                 Exhibit 117
                         Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 458 of 486
                    Dabelea et al.                                                                                       Page 12


                                     for the Department of Research & Evaluation; and David J. Pettitt, MD, for the Sansum
Author Manuscript




                                     Diabetes Research Institute. Colorado: Dana Dabelea, MD, PhD, Richard F. Hamman, MD,
                                     DrPH, and Lisa Testaverde, MS, for the Department of Epidemiology, Colorado School of
                                     Public Health, University of Colorado, Denver; Georgeanna J. Klingensmith, MD, Marian J.
                                     Rewers, MD, PhD, David Maahs, MD, and Paul Wadwa, MD, for the Barbara Davis Center
                                     for Childhood Diabetes; Stephen Daniels, MD, PhD, and Kristen Nadeau, MD, for the
                                     Department of Pediatrics and Children’s Hospital; Clifford A. Bloch, MD, for the Pediatric
                                     Endocrine Associates; Carmelita Sorrelman, MSPH, Jeffrey Powell, MD, MPH, and Susie
                                     John, MD, MPH, for the Navajo Area Indian Health Promotion Program; Kathy Love-
                                     Osborne, MD, for the Denver Health and Hospital Authority; and Carol Greenlee, MD, for
                                     Western Slope Endocrinology. Ohio: Lawrence M. Dolan, MD, Michael Seid, PhD, Elaine
                                     Urbina, MD, MS, Amy Shah, MD, and Debra A. Standiford, MSN, CNP, for the Cincinnati
                                     Children’s Hospital Medical Center. North Carolina: Elizabeth J. Mayer-Davis, PhD, and
Author Manuscript




                                     Joan Thomas MS, RD, for the University of North Carolina, Chapel Hill; and Pam Clark,
                                     MD, for McLeod Pediatric Subspecialists; and Mark Parker, MD, for Pediatric
                                     Endocrinology & Diabetes Specialists, Charlotte. South Carolina: Anwar Merchant, ScD,
                                     Angela D. Liese, PhD, MPH, Robert R. Moran, PhD, Gladys Gaillard-McBride, RN, CFNP,
                                     Malaka Jackson, MD, and Lisa Knight, MD, for the University of South Carolina; and
                                     Deborah Bowlby, MD, for the Medical University of South Carolina, and James Amrhein,
                                     MD, and Bryce Nelson, MD, for Greenville Health System, Greenville. Washington:
                                     Catherine Pihoker, MD, Maryam Afkarian, MD, Angela Badaru, MD, Lisa Gilliam, MD,
                                     PhD, Irl Hirsch, MD, Lenna L. Liu, MD, MPH, John Neff, MD, and Joyce Yi-Frazier, PhD,
                                     for the University of Washington; Beth Loots, MPH, MSW, Rebecca O’Connor, RN, Sue
                                     Kearns, RN, Mary Klingsheim, RN, Emil Buscaino, BS, Katherine Cochrane, BS, Onel
                                     Martinez, MS, and Sharla Semana, BS, for Seattle Children’s Hospital, and Carla
                                     Greenbaum, MD, for Benaroya Research Institute. Centers for Disease Control and
Author Manuscript




                                     Prevention: Giuseppina Imperatore, MD, PhD, Desmond E. Williams, MD, PhD, Henry S.
                                     Kahn, MD, Bernice Moore, MBA, Gregg W. Edward, PhD, and Sharon H. Saydah, PhD.
                                     National Institute of Diabetes and Digestive and Kidney Diseases, NIH: Barbara Linder,
                                     MD, PhD. Central Laboratory: Santica M. Marcovina, PhD, ScD, Vinod P. Gaur, PhD, and
                                     Jessica Harting for the University of Washington Northwest Lipid Research Laboratories.
                                     Coordinating Center: Ronny Bell, PhD, MS, Ralph D’Agostino, Jr, PhD, Jasmin Divers,
                                     PhD, Wei Lang, PhD, Timothy Morgan, PhD, Michelle Naughton, PhD, Leora Henkin,
                                     MPH, MEd, Gena Hargis, MPH, Maureen T. Goldstein, BA, Jeanette Andrews, MS, Nora
                                     Fitzgerald, MS, Scott Isom, MS, and Jennifer Talton, MS, for Wake Forest School of
                                     Medicine.
Author Manuscript




                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                          12                                       Exhibit 117
                                                                         Author Manuscript                                    Author Manuscript                                        Author Manuscript                                        Author Manuscript


                                                                                                                                                                                    Table 1

                                                                               Prevalence of Type 1 Diabetes by Demographic Characteristics

                                                                                                                                         2001 Population                                                         2009 Population
                                                                                                                                                                                                                                                                                                Dabelea et al.




                                                                                                                                No. of Youth                                                            No. of Youth                                            Difference in
                                                                                                                                                                   Prevalence per                                                          Prevalence per       Prevalence (95%
                                                                                                               Cases With Diabetes       General Population        1000 (95% CI)        Cases With Diabetes      General Population        1000 (95% CI)        CI)                   P Value

                                                                                   Totala                                       4958           3 345 783         1.48 (1.44 to 1.52)                     6666          3 458 974          1.93 (1.88 to 1.97)   0.45 (0.41 to 0.48)    <.001


                                                                                   Sex

                                                                                      Females                                   2420           1 635 589         1.48 (1.42 to 1.54)                     3263          1 692 112          1.93 (1.86 to 2.00)   0.45 (0.40 to 0.49)    <.001

                                                                                      Males                                     2538           1 710 194         1.48 (1.43 to 1.54)                     3403          1 766 862          1.93 (1.86 to 1.99)   0.44 (0.40 to 0.49)    <.001


                                                                                   Age, yb

                                                                                   0-≤4                                           217          787 251           0.28 (0.24 to 0.31)                      241          832 791            0.29 (0.26 to 0.33)   0.01 (−0.01 to          .30
                                                                                                                                                                                                                                                                0.04)

                                                                                   5-≤9                                           977          832 686           1.17 (1.10 to 1.25)                     1143          844 923            1.35 (1.28 to 1.43)   0.18 (0.13 to 0.23)    <.001




13
                                                                                   10-≤14                                       1727           885 604           1.95 (1.86 to 2.04)                     2335          867 403            2.69 (2.59 to 2.80)   0.74 (0.67 to 0.81)    <.001

                                                                                   15-≤19                                       2037           840 242           2.42 (2.32 to 2.53)                     2947          913 857            3.22 (3.11 to 3.34)   0.80 (0.72 to 0.88)    <.001

                                                                                   Race/ethnicity

                                                                                      White                                     3718           1 996 971         1.86 (1.80 to 1.92)                     4804          1 885 451          2.55 (2.48 to 2.62)   0.69 (0.64 to 0.73)    <.001




              JAMA. Author manuscript; available in PMC 2015 March 21.
                                                                                      Black                                       471          365 146           1.29 (1.18 to 1.41)                      621          383 198            1.62 (1.50 to 1.75)   0.33 (0.25 to 0.42)    <.001

                                                                                      Hispanic                                    625          647 656           0.96 (0.89 to 1.04)                     1042          809 267            1.29 (1.21 to 1.37)   0.32 (0.27 to 0.38)    <.001

                                                                                      Asian Pacific Islander                      107          212 708           0.50 (0.42 to 0.61)                      156          260 846            0.60 (0.51 to 0.70)   0.09 (0.03 to 0.16)    .006

                                                                                      American Indian                              37          123 303           0.30 (0.22 to 0.42)                       42          120 212            0.35 (0.26 to 0.47)   0.05 (−0.03 to          .19
                                                                                                                                                                                                                                                                0.12)

                                                                               a
                                                                                   Differences in the number of youth reported with type 1 diabetes in 200115 and in this report are due to exclusion of 1 prior study site in both years (Hawaii) and continued data cleaning.
                                                                               b
                                                                                Age on December 23, 2001, and December 31, 2009.
                                                                                                                                                                                                                                                                                                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 459 of 486
                                                                                                                                                                                                                                                                                                Page 13




Exhibit 117
                                                                         Author Manuscript                                 Author Manuscript                                        Author Manuscript                                       Author Manuscript


                                                                                                                                                                                Table 2

                                                                               Prevalence of Type 2 Diabetes per 1000 by Demographic Characteristics

                                                                                                                                      2001 Population                                                         2009 Population
                                                                                                                                                                                                                                                                                                Dabelea et al.




                                                                                                                            No. of Youth                                                            No. of Youth                                               Difference in
                                                                                                                                                               Prevalence per                                                          Prevalence per        Prevalence (95%
                                                                                                              Cases With Diabetes     General Population       1000 (95% CI)        Cases With Diabetes      General Population        1000 (95% CI)                CI)            P Value

                                                                                   Totala                                     588          1 725 846          0.34 (0.31 to 0.37)                     819    1 781 260                0.46 (0.43 to 0.49)   0.12 (0.10 to 0.14)     <.001


                                                                                   Sex

                                                                                     Females                                  356           843 168           0.42 (0.38 to 0.47)                     505    871 465                  0.58 (0.53 to 0.63)   0.16 (0.12 to 0.19)     <.001

                                                                                     Males                                    232           882 678           0.26 (0.23 to 0.30)                     314    909 to 795               0.35 (0.31 to 0.39)   0.08 (0.06 to 0.11)     <.001


                                                                                   Age, yb

                                                                                   10-≤14                                     136           885 604           0.15 (0.13 to 0.18)                     198    867 403                  0.23 (0.20 to 0.26)   0.07 (0.05 to 0.09)     <.001

                                                                                   15-≤19                                     452           840 242           0.54 (0.49 to 0.59)                     621    913 857                  0.68 (0.63 to 0.74)   0.14 (0.10 to 0.18)     <.001

                                                                                   Race/ethnicity




14
                                                                                     White                                    150          1 046 084          0.14 (0.12 to 0.17)                     172    985 818                  0.17 (0.15 to 0.20)   0.03 (0.01 to 0.05)     <.001

                                                                                     Black                                    177           186 637           0.95 (0.82 to 1.10)                     209    196 723                  1.06 (0.93 to 1.22)   0.12 (0.02 to 0.22)      .02

                                                                                     Hispanic                                 144           318 238           0.45 (0.39 to 0.53)                     317    402 691                  0.79 (0.70 to 0.88)   0.33 (0.27 to 0.39)     <.001




              JAMA. Author manuscript; available in PMC 2015 March 21.
                                                                                     Asian Pacific Islander                     39          110 560           0.35 (0.26 to 0.48)                       46   133 455                  0.34 (0.26 to 0.46)     −0.01 (−0.09 to        .73
                                                                                                                                                                                                                                                                   0.06)

                                                                                     American Indian                            78          64 327            1.22 (0.98 to 1.52)                       75   62 573                   1.20 (0.96 to 1.51)     −0.01 (−0.21 to        .83
                                                                                                                                                                                                                                                                   0.17)

                                                                               a
                                                                                Differences in the number of youth reported with type 2 diabetes in 200115 and in this report are due to exclusion of 1 prior study site in both years (Hawaii) and continued data cleaning. Differences from
                                                                               2009 previously published13 are due to exclusion of youth 10 y or younger at onset and continued data cleaning.
                                                                               b
                                                                                   Age on December 23, 2001, and December 31, 2009.
                                                                                                                                                                                                                                                                                                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 460 of 486
                                                                                                                                                                                                                                                                                                Page 14




Exhibit 117
                           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 461 of 486
                    Dabelea et al.                                                                                       Page 15




                                                                                         Table 3

                    Estimated Completeness of Case Ascertainment for Youth With Diabetes Using Capture-Recapture for 4
Author Manuscript




                    Geographic Sites Combined, by Year, Age Group, Sex, and Race/Ethnicity

                                            % Completeness (95% CI)
                        Diabetes              2001                 2009
                        Overall

                          Type 1         92.5 (91.8–93.3)     99.3 (99.2–99.5)

                          Type 2         92.9 (90.6–95.2)     96.1 (94.6–97.6)

                        Age, y

                          Type 1

                        0-≤4             93.7 (92.9–94.6)     99.6 (99.6–99.7)

                        5-≤9             93 (92.5–93.4)       99.5 (99.5–99.6)

                        10-≤14
Author Manuscript




                               Type 1    93.2 (92.8–93.5)     99.4 (99.4–99.4)

                               Type 2    96 (95.2–96.8)       96.8 (96.4–97.2)

                        15-≤19

                               Type 1    91.7 (91.3–92)       96.5 (96.2–96.8)

                               Type 2    91.7 (90.9–92.6)     94.6 (93.8–95.5)

                        Sex

                          Female

                               Type 1    93.1 (92.8–93.3)     99.4 (99.3–99.4)

                               Type 2    94 (93.3–94.7)       96.8 (96.4–97.1)

                          Male

                               Type 1    92 (91.7–92.3)       99.3 (99.3–99.3)
Author Manuscript




                               Type 2    90.8 (89.4–92.2)     94.3 (93.4–95.3)

                        Race/ethnicity

                          White
                               Type 1    93.1 (92.8–93.3)     99.4 (99.4–99.4)

                               Type 2    92.2 (91–93.4)        97 (96.5–97.5)

                          Black

                               Type 1    96.6 (96.3–97)       99.7 (99.7–99.8)

                               Type 2    96.5 (95.9–97)        98.8 (98.5–99)

                          Hispanic

                               Type 1    91.9 (90.9–92.8)      98.9 (98.8–99)

                               Type 2    82.8 (77.8–87.7)        90 (88–92)
Author Manuscript




                          Othera

                               Type 1    85.8 (83.8–87.9)      99.2 (99–99.3)

                               Type 2    91 (87.7–94.4)       94.4 (92.5–96.3)

                    a
                     Other includes Asian/Pacific Islanders, American Indian, and other race/ethnicity.




                                                            JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                                          15                           Exhibit 117
                                                                         Author Manuscript                                     Author Manuscript                                    Author Manuscript                                        Author Manuscript


                                                                                                                                                                                 Table 4

                                                                               Proportion of Incident Cases Meeting Etiological Criteria in the 2 Time Periods (2002 and 2008) Closest to the Prevalence Years, Overall and by
                                                                               Demographic Subgroupsa
                                                                                                                                                                                                                                                                                            Dabelea et al.




                                                                                                                 Clinical Diabetes Type 1                        Clinical Diabetes Type 2

                                                                                                              2002, No. (%)     2008, No. (%)b    P Value     2002, No. (%)     2008, No. (%)     P Value
                                                                                   Age, y

                                                                                   0-≤4                           23 (92.0)       68 (82.9)          .27

                                                                                   5-≤9                          113 (89.0)       192 (87.7)         .72

                                                                                   10-≤14                        138 (80.2)       204 (84.6)         .24         22 (81.5)         34 (89.5)         .36

                                                                                   15-≤19                         67 (82.7)       100 (86.2)         .50         33 (82.5)         52 (88.1)         .43

                                                                                   10-≤19                                                                        55 (82.1)         86 (88.7)         .23

                                                                                   0-≤19                         341 (84.2)       564 (85.7)         .50

                                                                                   Race/ethnicity




16
                                                                                     White                       267 (84.5)       413 (88.1)         .15         10 (55.6)         20 (90.9)         .01

                                                                                     Black                        34 (86.5)       86 (75.8)          .19         16 (91.3)         26 (90.6)         .93

                                                                                     Hispanic                     32 (87.2)       50 (79.6)          .30         21 (94.1)         29 (83.9)         .30




              JAMA. Author manuscript; available in PMC 2015 March 21.
                                                                                     Asian Pacific Islander         7 (87.5)      11 (100.0)         .23         1 (100.0)         1 (100.0)         NA

                                                                                     American Indian                1 (33.3)      1 (100.0)         NA           7 (87.5)          10 (90.9)         .81

                                                                                   Sex

                                                                                     Female                      157 (84.4)       266 (86.9)         .44         36 (90.0)         53 (93.0)         .60

                                                                                     Male                        184 (84.0)       298 (84.7)         .84         19 (70.4)         33 (82.5)         .24

                                                                               a
                                                                                Etiological criteria for type 1 diabetes: presence of 1 or more diabetes autoantibodies (glutamic acid decarboxylase or insulinoma associated antibody); and for type 2 diabetes: no evidence of diabetes
                                                                               autoimmunity and presence of insulin resistance.20
                                                                                                                                                                                                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 462 of 486
                                                                                                                                                                                                                                                                                            Page 16




Exhibit 117
                                                                                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 463 of 486
                    Three case patients missing race/ethnicity not shown.   Dabelea et al.                                                                 Page 17
Author Manuscript
                    b
Author Manuscript
Author Manuscript
Author Manuscript




                                                                                              JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                                                                            17                           Exhibit 117
                           Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 464 of 486
                    Dabelea et al.                                                                                                                       Page 18




                                                                                       Table 5

                    Comparison of the Demographics of the Populations Under Surveillance (2001 and 2009) With the US Census
Author Manuscript




                    (2000 and 2010)

                                                                                                         No. (%)

                                                                                 SEARCH 2001 Prevalence                           SEARCH 2009 Prevalence
                                                            US Census 2000            Populationa             US Census 2010           Populationb

                        Race/ethnicityc

                          White                            194 552 774 (69.1)         7 638 429 (64.9)       196 817 552 (63.8)       7 689 947 (61.0)

                          Black                             33 947 837 (12.1)          977 677 (8.3)         37 685 848 (12.2)         1 051 643 (8.3)

                          Hispanic                          35 305 818 (12.6)         1 916 968 (16.3)       50 477 594 (16.4)        2 340 785 (18.6)

                          American Indian                    2 068 883 (0.7)           248 343 (2.1)          2 247 098 (0.7)          238 507 (1.9)

                          Asian Pacific Islander            10 476 678 (3.7)           701 027 (6.0)          14 946 700 (4.8)         934 989 (7.4)

                          Non-Hispanic: some other race       467 770 (0.2)             20 885 (0.2)           604 265 (0.2)            23 256 (0.2)
Author Manuscript




                          Non-Hispanic: ≥2 races             4 602 146 (1.6)           263 063 (2.2)          5 966 481 (1.9)          336 406 (2.7)

                        Age, yc

                        0-≤4                                19 175 798 (6.8)           837 430 (7.1)          20 201 362 (6.5)         852 042 (5.3)

                        5-≤9                                20 549 505 (7.3)           895 283 (7.6)          20 348 657 (6.6)         847 743 (5.3)

                        10-≤14                              20 528 072 (7.3)           880 014 (7.5)          20 677 194 (6.7)         849 263 (5.3)

                        15-≤19                              20 219 890 (7.2)           842 557 (7.2)          22 040 343 (7.1)         891 970 (5.6)

                        Education, for adults ≥25 yd

                        <High school graduate                    (19.6)                    (16.9)                  (14.9)                  (13.0)

                          High school graduate                   (28.6)                    (23.6)                  (29.0)                  (23.9)

                          Some college                           (27.4)                    (30.2)                  (28.1)                  (29.7)

                        ≥Bachelor’s degree                       (24.4)                    (29.3)                  (27.9)                  (33.4)
Author Manuscript




                        Median household income, US $d           41 994                    43 649                  51 914                  60 129

                    a
                        Data are from 2000, but the prevalence areas were defined by SEARCH in 2001.
                    b
                        Data are from 2010, but the prevalence areas were defined by SEARCH in 2009.
                    c
                        Data are from Summary File 1 from the 2000 and 2010 Census.
                    d
                     Data are from Summary File 3 from the 2000 Census and data are based on 5-y estimates from 2010 American Community Survey. SEARCH
                    prevalence population numbers do not include American Indian subsite information for Education and Income.
Author Manuscript




                                                       JAMA. Author manuscript; available in PMC 2015 March 21.



                                                                                        18                                                     Exhibit 117
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 465 of 486




   EXHIBIT 118
Diabetes CareCase
              Volume 2:20-cv-02470-WBS-JDP
                     41, May 2018                             Document 6 Filed 12/29/20 Page 466 of 486                                            917




                                                                                                                                                         THE COSTS OF DIABETES
Economic Costs of Diabetes in the                                                            American Diabetes Association


U.S. in 2017
Diabetes Care 2018;41:917–928 | https://doi.org/10.2337/dci18-0007




OBJECTIVE
This study updates previous estimates of the economic burden of diagnosed diabetes
and quantiﬁes the increased health resource use and lost productivity associated
with diabetes in 2017.

RESEARCH DESIGN AND METHODS
We use a prevalence-based approach that combines the demographics of the U.S.
population in 2017 with diabetes prevalence, epidemiological data, health care cost,
and economic data into a Cost of Diabetes Model. Health resource use and associated
medical costs are analyzed by age, sex, race/ethnicity, insurance coverage, medical
condition, and health service category. Data sources include national surveys, Medi-
care standard analytical ﬁles, and one of the largest claims databases for the com-
mercially insured population in the U.S.                                                     This report was prepared under the direction of
                                                                                             the American Diabetes Association by Wenya
RESULTS                                                                                      Yang (The Lewin Group, Inc., Falls Church, VA),
                                                                                             Timothy M. Dall (IHS Markit, Washington, DC),
The total estimated cost of diagnosed diabetes in 2017 is $327 billion, including $237       Kaleigh Beronjia (The Lewin Group, Inc.), Janice
billion in direct medical costs and $90 billion in reduced productivity. For the cost        Lin (The Lewin Group, Inc.), April P. Semilla (IHS
categories analyzed, care for people with diagnosed diabetes accounts for 1 in               Markit), Ritashree Chakrabarti (IHS Markit), and
                                                                                             Paul F. Hogan (The Lewin Group, Inc.).
4 health care dollars in the U.S., and more than half of that expenditure is directly
                                                                                             Address correspondence to Matthew P. Petersen,
attributable to diabetes. People with diagnosed diabetes incur average medical               mpetersen@diabetes.org.
expenditures of ∼$16,750 per year, of which ∼$9,600 is attributed to diabetes.               This article contains Supplementary Data online
People with diagnosed diabetes, on average, have medical expenditures ∼2.3 times             at http://care.diabetesjournals.org/lookup/
higher than what expenditures would be in the absence of diabetes. Indirect costs            suppl/doi:10.2337/dci18-0007/-/DC1.
include increased absenteeism ($3.3 billion) and reduced productivity while at work          This ADA statement was reviewed and approved
($26.9 billion) for the employed population, reduced productivity for those not in the       by the American Diabetes Association Profes-
                                                                                             sional Practice Committee in March 2018 and
labor force ($2.3 billion), inability to work because of disease-related disability ($37.5   ratiﬁed by the American Diabetes Association
billion), and lost productivity due to 277,000 premature deaths attributed to diabetes       Board of Directors in March 2018.
($19.9 billion).                                                                             This article is featured in a podcast available at
                                                                                             http://www.diabetesjournals.org/content/
CONCLUSIONS                                                                                  diabetes-core-update-podcasts.
After adjusting for inﬂation, economic costs of diabetes increased by 26% from 2012          © 2018 by the American Diabetes Association.
to 2017 due to the increased prevalence of diabetes and the increased cost per               Readers may use this article as long as the work
                                                                                             is properly cited, the use is educational and not
person with diabetes. The growth in diabetes prevalence and medical costs is pri-
                                                                                             for proﬁt, and the work is not altered. More infor-
marily among the population aged 65 years and older, contributing to a growing               mation is available at http://www.diabetesjournals
economic cost to the Medicare program. The estimates in this article highlight the           .org/content/license.
substantial ﬁnancial burden that diabetes imposes on society, in addition to intan-          See accompanying articles, pp. 929,
gible costs from pain and suffering, resources from care provided by nonpaid care-           933, 940, 949, 956, 963, 971, 979,
givers, and costs associated with undiagnosed diabetes.                                      985, and e72.
                                                                     1                                                      Exhibit 118
918             Case
      ADA Statement      2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Diabetes
                                                                           PageCare
                                                                                  467  of 486
                                                                                    Volume 41, May 2018




       Diabetes imposes a substantial burden            Data Set (MDS). Sources for national             matched to a similar individual in the
       on society in the form of higher medical         data (which are extrapolated to the state        2015–2016 BRFSS of the same age, sex,
       costs, lost productivity, premature mor-         level) include the Current Population Sur-       race/ethnicity, state, family income level,
       tality, and intangible costs in the form of      vey (CPS), OptumInsight de-identiﬁed             and insurance type. ACS individuals resid-
       reduced quality of life. The estimated eco-      Normative Health Information (dNHI) da-          ing in residential care facilities and nursing
       nomic burden associated with diagnosed           tabase, Medical Expenditure Panel Survey         homes are matched to a person of similar
       diabetes in the U.S. in 2012 was $245            (MEPS), National Ambulatory Medical              age, sex, race/ethnicity, and state from the
       billion in the form of higher medical costs      Care Survey (NAMCS), National Hospital Am-       2015 MDS and 2013 MCBS, respectively.
       ($176 billion) and reduced productivity          bulatory Medical Care Survey (NHAMCS),              Diabetes status in the MDS and MCBS
       ($69 billion) (1). The population diag-          National Home and Hospice Care Survey            is based on clinical diagnosis, whereas
       nosed with diabetes has continued to             (NHHCS), National Health Interview Survey        diabetes status in the BRFSS is based
       grow, by ;700,000 people annually be-            (NHIS), National (Nationwide) Inpatient          on respondents answering “yes” to the
       tween 2012 and 2015, with prevalence             Sample (NIS), and Medicare 5% sample Stan-       question, “Have you EVER been told by a
       projected to continue rising over time as        dard Analytical Files (SAFs). We use the most    doctor or health professional that you
       the population grows and ages (2,3). Fur-        recent year’s data available for each of         have diabetes or sugar diabetes?” The
       thermore, there continue to be changes           these data sources, though for certain anal-     prevalence estimates exclude gestational
       in the demographics of the population            yses we combine multiple years of data to        diabetes mellitus. These sources do not
       with diabetes, health care use and deliv-        increase sample size. Supplementary Table        contain diabetes status for children.
       ery patterns, technology, medical costs,         A-1 describes how these data sources are         Therefore, we combined the 2014–2016
       insurance coverage, and economic condi-          used along with their respective strengths       NHIS ﬁles to estimate national diabetes
       tions that affect the economic burden            and limitations as pertinent to this study.      prevalence rates for childrendbased on
       associated with diabetes. This study up-                                                          self-report (6) like the BRFSS informationd
       dates previous estimates, with the goal to       Estimating the Size of the Population            which we then extrapolated to the state
       quantify the economic burden of diabetes         With Diabetes                                    population ﬁles by age (6–12 and 13–17
       at the national and state levels in 2017.        For each of the 50 states and the District       years), sex, and race/ethnicity.
       Such information can help inform and mo-         of Columbia, we estimate the prevalence             To estimate diabetes prevalence in
       tivate strategies to reduce diabetes prev-       of diagnosed diabetes for 480 population         2017, we scaled the state estimates based
       alence and burden.                               strata deﬁned by age-group (,18, 18–34,          on population growth between 2016 and
                                                        35–44, 45–54, 55–59, 60–64, 65–69,               2017 by demographic group. For valida-
                                                        and $70 years), sex, race/ethnicity              tion, when we apply prevalence rates for
       RESEARCH DESIGN AND METHODS                      (non-Hispanic white, non-Hispanic black,         each strata (demographic, insurance, state)
       The methodology used is similar to that of       non-Hispanic other, and Hispanic), insur-        to the 2015 population, our national esti-
       previous diabetes burden studies spon-           ance status (commercial; government, in-         mate of diagnosed diabetes is slightly
       sored by the American Diabetes Associa-          cluding Medicare, Medicaid, Children’s           higher than that reported by the Centers
       tion (1,4), with updated data sources and        Health Insurance Program, Veterans Health        for Disease Control and Prevention (CDC)
       modiﬁcations to reﬁne the analyses               Administration, and other government-            (23.4 million vs. 23.0 million). Our higher
       where appropriate. Although the primary          sponsored coverage; and uninsured),              estimate possibly reﬂects that our analysis
       focus of this analysis is the national eco-      and whether residing in the community,           incorporates data from residential care and
       nomic burden of disease, the national es-        a residential care facility, or a nursing        nursing facilities, whereas the CDC estimate
       timates are calculated by summing the            home. (Government employees and military         is based on a representative sample of the
       state-level estimates that reﬂect variation      personnel and dependents with insurance          noninstitutionalized population.
       across states in demographics, health risk       are counted under private insurance.) The
       factors and lifestyle choices, prices, and       reason for modeling the large number of          Estimating the Direct Medical Cost
       economic outcomes. (State-level estimates        strata reﬂects differences in diabetes preva-    Attributed to Diabetes
       of diabetes prevalence and costs are pro-        lence and costs across these strata and that     We estimate health resource use among
       vided in Supplementary Table A-16.) All cost     different data sources are used to estimate      the population with diabetes in excess of
       and utilization estimates are extrapolated       diabetes prevalence for people residing in       resource use that would be expected in
       to the U.S. population in 2017, with cost        the community, in a residential care facility,   the absence of diabetes. Diabetes in-
       estimates calculated in 2017 dollars using       or in a nursing home.                            creases the risk of developing neurologi-
       the hospital services, physician services, and      The population database starts with           cal, peripheral vascular, cardiovascular,
       prescription drug components of the med-         the 2016 ACS, which contains state-level         renal, endocrine/metabolic, ophthalmic,
       ical consumer price index or total consumer      population estimates by age, sex, race/          and other complications (see Supplemen-
       price index (5).                                 ethnicity, whether the person has medi-          tary Appendix 2 for a more comprehen-
          Inputs to the study include both state-       cal insurance, and whether the person re-        sive list of medical conditions and ICD-9
       level and national-level data. Sources for       sides in a group setting. We use random          and ICD-10 codes). Diabetes also in-
       state-level data include the American            sampling with replacement to statistically       creases the cost of treating general con-
       Community Survey (ACS), Behavioral               match each person in the 2016 ACS with a         ditions that are not directly related to
       Risk Factor Surveillance System (BRFSS),         similar person in a ﬁle containing patient       diabetes. Therefore, only the relevant por-
       Medicare Current Beneﬁciary Survey               health information and risk factors. ACS         tion of health care expenditures for these
       (MCBS), and Long Term Care Minimum               individuals residing in the community are        medical conditions is attributed to diabetes.
                                                                           2                                                     Exhibit 118
              Case 2:20-cv-02470-WBS-JDP
care.diabetesjournals.org                                                 Document 6 Filed 12/29/20 Page
                                                                                                     American468   of Association
                                                                                                              Diabetes 486                                            919



                                                                                            
   The approach used to quantify the excess                              Pa;s 3 RH;a;s;c 2 1                          2011–2015 MEPS, to determine the ex-
health resource use associated with diabe-              «H;a;s;c     5                                               tent to which controlling only for age
                                                                       Pa;s 3 RH;a;s;c 2 1 1 1
tes was inﬂuenced by four data limitations:                                                                           and sex might bias the rate ratios. First,
1) absence of a single data source for all                                                                            we estimate a naive model that produces
estimates, 2) small sample size in some         The rate ratio for hospital inpatient days,                           diabetes-related rate ratios for hospital
data sources, 3) correlation of both dia-       emergency visits, and ambulatory visits                               inpatient days, emergency visits, and
betes and its comorbidities with other          represents how annual per capita health                               ambulatory visits controlling for age
factors such as age and obesity, and 4)         service use for the population with diabetes                          and sex only. Then, we estimate a full
underreporting of diabetes and its comor-       compares to the population without                                    model that includes diabetes status as
bidities in certain data sources such as the    diabetes:                                                             the main explanatory variable and vari-
NIS, NAMCS, and NHAMCS. Because of                                                                                    ous known predictors of health service
                                                              annual per capita use for people with diabetesa;s;c
these limitations, we estimate diabetes-        RH;a;s;c 5                                                            utilization including age, sex, education
                                                             annual per capita use for people without diabetesa;s;c
attributed costs using one of two ap-                                                                                 level, income, marital status, medical
proaches for each cost component.               Diabetes and its comorbidities are corre-                             insurance status, and race/ethnicity as
   For cost components estimated solely         lated with other patient characteristics                              covariates.
from MEPS (ambulance services, home             such as demographics and body weight. To                                 For the full model, our focus is not on
health, podiatry, diabetes supplies, and        mitigate bias caused by correlation, we                               the relationship between health care use
other equipment and supplies), we use a         estimate age/sex/setting–speciﬁc etio-                                and the covariates (other than diabetes);
comparison of annual per capita health re-      logical fractions for each medical condition.                         instead, these covariates are included to
source use for people with and without di-      The primary data sources for calculat-                                control for patient characteristics not
abetes controlling for age, sex, and race/      ing etiological fractions are the 2015                                available in medical claims data that could
ethnicity. For nursing/residential facility     OptumInsight dNHI data and the 2014                                   be correlated with both medical condi-
use (which is not captured by MEPS) and         Medicare 5% sample SAF. The dNHI data                                 tions and health-seeking behavior. The
for cost components that rely on analysis of    contain a complete set of medical claims                              full model omits indicators for presence
medical encounter data (hospital inpatient,     for more than 31 million commercially                                 of coexisting conditions or complications
emergency care, and ambulatory visits), we      insured beneﬁciaries in 2015 and allows                               of diabetes (e.g., hypertension), since in-
employ an attributed risk methodology of-       patient records to be linked during the                               cluding such variables could downward
ten used in disease burden studies that re-     year and across health delivery settings.                             bias the estimated relationship between
lies on population etiological fractions (7).   This allows us to identify people with a                              diabetes and health care use for each of
Etiological fractions estimate the excess       diabetes ICD-9 (250.xx) or ICD-10 diagnosis                           the 10 medical conditions. The rate ratio
use of health care services among the di-       code in at least one of their inpatient med-                          coefﬁcients for the diabetes ﬂag variable
abetes population relative to a similar pop-    ical claims or in two or more separate                                in the naive and full models are then com-
ulation that does not have diabetes. Both       noninpatient claims during the year. The                              pared. The ﬁndings suggest statistically
approaches used in this study are equiva-       Medicare 5% sample SAF contains claims                                signiﬁcant overestimates of the rate ra-
lent under a reasonable set of assump-          data ﬁled on behalf of Medicare beneﬁ-                                tios for eight condition categories for
tions. However, the ﬁrst approach cannot        ciaries under both Part A and Part B, and                             both emergency visits and impatient
be used with some national data sources         as with the dNHI data, we identify people                             days when using the naive model. For
analyzedde.g., visit/hospital discharge–        with diabetes based on diabetes ICD-9                                 ambulatory visits, we ﬁnd signiﬁcant
level ﬁles such as NIS, NAMCS, and              diagnosis codes. The large size of these                              overestimates in the rate ratios for ﬁve
NHAMCS, which may not identify the              two claims databases enables the gener-                               condition categories from the MEPS-
patient as having diabetes even if the          ation of age/sex/setting–speciﬁc rate ratios                          based naive model compared with the
patient does indeed have diabetes.              for each medical condition that are more                              full model.
   The attributable fraction approach           stable than the rates estimated using                                    To remedy the relative risk overestima-
combines etiological fractions («) with to-     MEPS.                                                                 tion for these condition categories, we
tal projected U.S. health service use (U) in       Unlike the MEPS data, the dNHI data                                scaled the rate ratios estimated from
2017 for each age-group (a), sex (s), med-      and Medicare 5% claims data do not con-                               dNHI and Medicare 5% sample SAFs using
ical condition (c), and care delivery setting   tain race/ethnicity and select patient                                the regression results from the MEPS
(H), which includes hospital inpatient,         characteristics that could affect both pa-                            analysis by applying a scalar (with the sca-
emergency department, and ambulatory            tient health status and health-seeking                                lar calculated as the full model rate ratio
service (physician ofﬁce visits and hospital    behaviors. For the 10 medical conditions                              divided by the naive model rate ratio). For
outpatient/clinic visits):                      that are the largest contributors to the                              emergency department visits, claims-
                                                overall cost of diabetesdgeneral medical                              based rate ratios are scaled down for
    Attributed health resource useH 5           condition, other chronic ischemic heart                               other chronic ischemic heart disease
    ∑ ∑ ∑ «H;a;s;c 3 UH;a;s;c                   disease, myocardial infarction, heart fail-                           (scale 5 0.89), myocardial infarction
    age sex medical                             ure, hypertension, conduction disorders                               (0.89), heart failure (0.86), hypertension
            condition                           and cardiac dysrhythmias, cellulitis, occlu-                          (0.63), cellulitis (0.89), occlusion of cere-
                                                sion of cerebral arteries, end-stage renal                            bral arteries (0.94), chronic renal failure–
The etiological fraction is calculated using    disease (ESRD), and renal failure and its                             ESRD (0.73), and renal failure and its
the diagnosed diabetes prevalence (P)           sequelaedwe estimate two multivariate                                 sequelae (0.77). For inpatient days, claims-
and the relative rate ratio (R):                Poisson regressions, using data from                                  based rate ratios are scaled down for other
                                                                                     3                                                           Exhibit 118
920             Case
      ADA Statement      2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Diabetes
                                                                           PageCare
                                                                                  469  of 486
                                                                                    Volume 41, May 2018




       chronic ischemic heart disease (0.99),          estimated from medications prescribed         resident is obtained from a geographically
       myocardial infarction (0.92), heart failure     during physician ofﬁce, emergency de-         representative cost of care survey for
       (0.81), hypertension (0.69), cellulitis         partment, and outpatient visits attributed    2017 (9).
       (0.85), occlusion of cerebral arteries          to diabetes. Average number of medica-           Hospice days attributed to diabetes
       (0.98), chronic renal failure–ESRD (0.72),      tions prescribed during a physician ofﬁce     represent a combination of length of
       and renal failure and its sequelae (0.64).      visit for each age/sex/race stratum is es-    stay and diabetes prevalence among hos-
       Physician ofﬁce visits are scaled down for      timated using data from the 2013–2015         pice residents. The 2007 NHHCS is used to
       myocardial infarction (0.98), heart failure     NAMCS along with 2012–2014 NHAMCS             calculate the number of hospice residents
       (0.76), hypertension (0.87), occlusion of       for emergency department visits and           with diabetes and those that have a pri-
       cerebral arteries (0.93), and renal failure     2009–2011 NHAMCS for outpatient vis-          mary diagnosis of diabetes along with the
       and its sequelae (0.25). We did not ﬁnd a       its. We calculate the total number of         average length of stay for each age/sex/
       signiﬁcant overestimate of the rate ratios      people with diabetes who use insulin          race stratum. Based on more recent esti-
       for general medical conditions for any of       and other antidiabetes agents by combin-      mates available from the National Hos-
       the three health service delivery settings      ing diabetes prevalence and the rate of       pice and Palliative Care Organization
       comparing the MEPS-based naive model            use for these antidiabetes agents ob-         (NHPCO) on diabetes prevalence among
       and the full model. However, a comparison       tained from the 2013–2015 NHIS. Aver-         hospice residents (10), the 2007 NHHCS-
       of the claims-based rate ratios with the        age cost per prescription ﬁlled, yearly       based prevalence estimates for the vari-
       rate ratios calculated from the MEPS-           average cost per insulin user, and yearly     ous strata are adjusted and updated to
       based naive model ﬁnds that the claims-         average cost per oral agent and other         impute the 2017 diabetes prevalence.
       based rate ratios for general conditions are    antidiabetes agent user are obtained          Cost per hospice resident per day is based
       signiﬁcantly higher than the MEPS-based         from the 2013–2015 MEPS. We combined          on the 2017 report from NHPCO (11) and
       rate ratios for emergency department vis-       the utilization of these medications with     is combined with hospice days attributed
       its and inpatient days. Therefore, to be        the average cost per prescription to esti-    to diabetes to estimate total cost of hos-
       conservative in our cost estimates, we          mate the cost by age, sex, race/ethnicity,    pice care attributed to diabetes.
       downward adjusted claims-based rate ra-         and insurance status. Average per capita         The 2011–2015 MEPS ﬁles are pooled
       tios for emergency department visits (0.52)     cost for diabetes supplies by age/sex/race    to increase sample size to analyze use of
       and inpatient days (0.50) for the general       stratum is calculated from MEPS (exclud-      home health, podiatry, ambulance serv-
       condition group by applying a scalar calcu-     ing over-the-counter medications owing        ices, and other equipment and supplies.
       lated as the MEPS-based naive model rate        to lack of data on whether diabetes in-       These cost components are estimated
       ratio divided by the claims-based rate ratio.   creases use of such medications).             by comparing annual per capita cost for
          Estimates of health resource use attrib-        The 2012 cost study estimated preva-       people with and without diabetes, con-
       uted to diabetes are combined with              lence of diagnosed diabetes among the         trolling for age. Due to small sample size,
       estimates of the average medical cost           population in nursing homes by demo-          sex and race/ethnicity are not included
       per unit of health care utilization, in 2017    graphic using the 2004 National Nursing       as a stratum when calculating costs per
       dollars, to compute total medical costs         Home Survey (NNHS) data but scaled the        capita.
       attributed to diabetes. For hospital inpa-      diabetes prevalence estimates to be con-
       tient days, ofﬁce visits, emergency visits,     sistent with an estimated 32.8% preva-        Estimating the Indirect Cost Attributed
       and outpatient visits, we use the average       lence among nursing home residents            to Diabetes
       cost per visit/day speciﬁc to the medical       obtained from the existing literature (8).    The indirect costs associated with diabetes
       conditions modeled. We pooled the               In this iteration of the study, we use the    include work days missed due to health con-
       2011–2015 MEPS ﬁles to estimate aver-           2015 Centers for Medicare & Medicaid          ditions (absenteeism), reduced work produc-
       age cost per unit of health care utilized.      Services (CMS) MDS data to estimate di-       tivity while working due to health conditions
       Although MEPS contains both inpatient           abetes prevalence among this population       (presenteeism), reduced workforce partici-
       facility and professional expenditures          and ﬁnd that the estimated prevalence of      pation due to disability, household produc-
       and NIS contains only facility charges          diagnosed diabetes is 25% among the           tivity losses, and lost productivity due to
       (which are converted to costs using             nursing home population in 2017.              premature mortality (12). The approach
       hospital-speciﬁc cost-to-charge ratios),           Nursing/residential facility use attrib-   mirrors that used in the 2012 study but
       the NIS has a much larger sample (n 5           uted to diabetes is estimated using an        with more recent data.
       ;7 million discharges in 2014) and also         attributable risk approach where the
       contains ﬁve-digit diagnosis codes. There-      prevalence of diabetes among residents        c   Absenteeism is deﬁned as the number
       fore, we use the 2014 NIS data to esti-         is compared with the prevalence of dia-           of work days missed due to poor health
       mate inpatient facility costs and use           betes among the overall population in the         among employed individuals, and prior
       the pooled 2011–2015 MEPS ﬁles to esti-         same age/sex stratum. The analysis is             research ﬁnds that people with diabe-
       mate the cost for professional services.        conducted separately for long-stay and            tes have higher rates of absenteeism
       Average costs per event or day by medical       residential facility residents to estimate        than the population without diabetes.
       condition are shown in Supplementary            total days of care. Unlike the 2012 study,        Estimates from the literature range
       Table A-3.                                      due to data unavailability there is no            from no statistically signiﬁcant diabetes
          Utilization of prescription medication       separate analysis done for short stays at         effect on absenteeism to studies report-
       (excluding insulin and other antidiabetes       nursing/residential facilities. Similar to        ing 1–6 extra missed work days (and
       agents) for each medical condition is           the previous studies, cost per day per            odds ratios of more absences ranging
                                                                         4                                                   Exhibit 118
              Case 2:20-cv-02470-WBS-JDP
care.diabetesjournals.org                                              Document 6 Filed 12/29/20 Page
                                                                                                  American470   of Association
                                                                                                           Diabetes 486                                   921




     from 1.5 to 3.3) (12–14). Analyzing              c   Inability to work associated with dia-              the CPS for those in the workforce are
     2014–2016 NHIS data and using a neg-                 betes is estimated using a conservative             used as a proxy for the economic im-
     ative binomial regression to control for             approach that focuses on unemploy-                  pact of reduced employment due to
     overdispersion in self-reported missed               ment related to long-term disability.               chronic disability. SSI payments are
     work days, we estimate that people                   Logistic regression with 2014–2016                  considered transfer payments and
     with diabetes have statistically higher              NHIS data suggests that people aged                 therefore are not included in the cost
     missed work daysdranging from 1.0                    18–65 years with diabetes are signiﬁ-               estimates.
     to 4.2 additional days missed per year               cantly less likely to be in the workforce       c   Reduced productivity for those not in
     by demographic group, or 1.7 days on                 than people without diabetes. It is un-             the workforce is included in our esti-
     averagedafter controlling for age-                   clear to what extent people with dia-               mate of the national burden. This pop-
     group, sex, race/ethnicity, diagnosed                betes voluntarily leave the workforce               ulation includes all adults aged ,65
     hypertension status (yes/no), and body               or do so because of diabetes. There-                years who are not employed (including
     weight status (normal, overweight,                   fore, we use a conservative approach                those voluntarily or involuntarily not in
     obese, unknown). Diabetes is entered                 (which likely underestimates the cost               the workforce). The contribution of
     as a dichotomous variable (diagnosed                 associated with inability to work) to               people not in the workforce to national
     diabetes 5 1; otherwise 0) as well as                estimate the economic burden associ-                productivity includes time spent pro-
     an interaction term with age-group.                  ated with reduced labor force partici-              viding child care, household activities,
     Controlling for hypertension and body                pation. Using logistic regression, we               and other activities such as volunteer-
     weight produces more conservative                    estimate the relationship between di-               ing in the community. We use per cap-
     estimates of the diabetes impact on                  abetes and receipt of Supplemental                  ita absenteeism estimates for the
     absenteeism, as comorbidities of dia-                Security Income (SSI) payments for                  working population as a proxy for re-
     betes are correlated with body weight                disabilitydcontrolling for age-group,               duced productivity days among the
     status and a portion of hypertension                 sex, race/ethnicity, hypertension sta-              nonemployed population in a similar
     is attributed to diabetes.                           tus, and body weight status (normal,                demographic. Whereas each work
c    Presenteeism is deﬁned as reduced                    overweight, obese). Diabetes status is              day lost due to absenteeism is based
     productivity while at work among em-                 included in the regression both as a                on estimated average daily earnings,
     ployed individuals and is generally                  separate variable and interacted with               there is no readily available measure
     measured through worker responses                    age-group to provide age-speciﬁc                    of the value of a day lost for those
     to surveys. These surveys rely on the                impacts. Study results suggest that                 not in the workforce. Some studies
     self-reported inputs on the number of                people with diabetes have a 3.1 per-                use minimum wage as a proxy for the
     reduced productivity hours incurred                  centage point higher rate of being out              value of time lost, but this may under-
     over a given time frame. Multiple recent             of the workforce and receiving disabil-             estimate the value of time. Using average
     studies report that individuals with dia-            ity payments compared with their                    earnings for their employed counterparts
     betes display higher rates of presentee-             peers without diabetes. The diabetes                will overestimate the value of time. Sim-
     ism than their peers without diabetes                effect increases with age and varies                ilar to the 2012 study, we use 75% of the
     (12,15–17). We model productivity                    by demographicdranging from 2.1                     average earnings for people in the work-
     loss associated with diabetes-attributed             percentage points for non-Hispanic                  force as a productivity proxy for those
     presenteeism using the estimate (6.6%)               white males aged 60–64 years to 10.6                aged ,65 years not in the labor force
     from the 2012 studydwhich is toward                  percentage points for non-Hispanic                  (which is close to the midpoint be-
     the lower end of the 1.8–38% range                   black females aged 55–59 years. The                 tween minimum wage and average
     reported in the literature.                          average daily earnings estimated from               hourly wage earned by a demographic



    Table 1—Health resource use in the U.S., by diabetes status and type of service, 2017 (in millions of units)
                                                     Population with diabetes
                                            Attributed to diabetes     Incurred by people with diabetes
                                                                                                                Incurred by population
    Health resource                        Units    % of U.S. total      Units          % of U.S. total            without diabetes       U.S. total*
    Institutional care
       Hospital inpatient days             22.6           13.9            40.3               24.8                       122.2                162
       Nursing/residential facility days   57.3            7.5           200.0               26.1                       567.3                767
       Hospice days                        0.3             0.3            14.2               12.7                        97.8                112
    Outpatient care
      Physician ofﬁce visits               121.6          12.5           208.6               21.5                       760.4                969
      Emergency department visits           7.2            5.2            16.8               12.2                       121.1                138
      Hospital outpatient visits            13.5          11.7            22.2               19.2                        93.0                115
      Home health visits                    10.1           5.0            43.0               21.2                       159.9                203
      Medication prescriptions             664.4          16.6          1,092.8              27.4                      2,898.0              3,991
    Data sources: NIS (2014), CMS MDS (2013), NAMCS (2013–2015), NHAMCS (2012–2014), MEPS (2011–2015), and NHHCS (2007), OptumInsight dNHI
    (2015), and Medicare 5% SAFs (2014). *Numbers do not necessarily sum to totals because of rounding.

                                                                              5                                                          Exhibit 118
922             Case
      ADA Statement           2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Diabetes
                                                                                PageCare
                                                                                       471  of 486
                                                                                         Volume 41, May 2018




           Table 2—Health care expenditures in the U.S., by diabetes status and type of service, 2017 (in millions of dollars)
                                                                             Population with diabetes
                                                      Attributed to diabetes          Total incurred by people with diabetes
                                                                                                                                     Population
           Cost component                           Dollars     % of U.S. total          Dollars           % of U.S. total        without diabetes         Total*
           Institutional care
              Hospital inpatient                    69,661           14                 122,729                  25                   362,855             485,584
              Nursing/residential facility           6,439            7                 24,484                   25                    71,934              96,419
              Hospice                                  64            0.3                 3,180                   13                    21,933              25,114
           Outpatient care
             Physician ofﬁce                        29,990            12                 51,882                  21                   190,024             241,906
             Emergency department                    7,990            5                  18,651                  12                   133,894             152,545
             Ambulance services                       332             8                   700                    17                    3,356               4,056
             Hospital outpatient                    12,049            10                 21,012                  18                    98,872             119,884
             Home health                             3,388            5                  14,479                  21                    53,824              68,303
             Podiatry                                 252             10                  607                    25                    1,835               2,442
           Outpatient medications and supplies
             Insulin                                14,981           100                14,981                  100                       0                14,981
             Diabetes supplies                       3,723           100                 3,723                  100                       0                3,723
             Other antidiabetes agents†             15,855           100                15,855                  100                       0                15,855
             Prescription medications               71,235            17                117,160                  27                   310,697             427,856
             Other equipment and supplies‡           1,310            4                  4,564                   16                    24,796              29,360
           Total                                   237,269            14                414,427                  24                  1,277,908        1,692,335
           Data sources: NIS (2014), CMS MDS (2013), NAMCS (2013–2015), NHAMCS (2012–2014), MEPS (2011–2015), NHHCS (2007), NHIS (2014–2016),
           OptumInsight dNHI (2015), and Medicare 5% SAFs (2014). *Numbers do not necessarily sum to totals because of rounding. †Includes oral medications and
           noninsulin injectable antidiabetes agents such as exenatide and pramlintide. ‡Includes but is not limited to eyewear, orthopedic items, hearing devices,
           prosthesis, bathroom aids, medical equipment, and disposable supplies.


            similar to the unemployed aged ,65                   lost productivity in 2017 associated                  limitations prevent using this ap-
            years).                                              with premature mortality, one would                   proach. Instead, we estimate the num-
       c    Premature mortality associated with                  calculate the number and characteris-                 ber of premature deaths associated
            diabetes reduces future productivity                 tics of all people who would have                     with diabetes in 2017 and calculate
            (and not just the current year produc-               been alive in 2017 but who died prior                 the present value of their expected
            tivity). Ideally, to model the value of              to 2017 because of diabetes. Data                     future earnings. To estimate the total


           Table 3—Health care expenditures attributed to diabetes in the U.S., by age-group and type of service, 2017 (in millions of dollars,
           with percentages in parentheses)
                                                                                                               Age (years)
           Cost component                                                  ,65 (N 5 13.7 million)        $65 (N 5 11.0 million)        Total* (N 5 24.7 million)
           Institutional care
              Hospital inpatient                                                24,835 (36)                   44,826 (64)                        69,661
              Nursing/residential facility                                      2,568 (40)                    3,871 (60)                         6,439
              Hospice                                                              6 (9)                        58 (91)                            64
           Outpatient care
             Physician ofﬁce                                                      9,591 (32)                  20,399 (68)                        29,990
             Emergency department                                                 4,258 (53)                  3,732 (47)                         7,990
             Ambulance services                                                    105 (32)                    227 (68)                           332
             Hospital outpatient                                                  5,322 (44)                  6,728 (56)                         12,049
             Home health                                                          2,588 (76)                   801 (24)                          3,388
             Podiatry                                                               94 (37)                    158 (63)                           252
           Outpatient medications and supplies
             Insulin                                                            8,850 (59)                    6,132 (41)                         14,981
             Diabetes supplies                                                  2,272 (61)                    1,452 (39)                         3,723
             Other antidiabetes agents†                                         8,456 (53)                    7,399 (47)                         15,855
             Prescription medications                                           21,702 (30)                   49,534 (70)                        71,235
             Other equipment and supplies‡                                       783 (60)                      527 (40)                          1,310
           Total*                                                               91,428 (39)                   145,841 (61)                       237,269
           Average cost per person with diabetes (actual dollars)                   6,675                        13,239                           9,601
           Data sources: NIS (2014), CMS MDS (2013), NAMCS (2013–2015), NHAMCS (2012–2014), MEPS (2011–2015), NHHCS (2007), NHIS (2014–2016),
           OptumInsight dNHI (2015), and Medicare 5% SAFs (2014). *Numbers do not necessarily sum to totals because of rounding. †Includes oral medications
           and noninsulin injectable antidiabetes agents. ‡Includes but is not limited to eyewear, orthopedic items, hearing devices, prosthesis, bathroom aids,
           medical equipment, and disposable supplies.

                                                                                     6                                                       Exhibit 118
              Case 2:20-cv-02470-WBS-JDP
care.diabetesjournals.org                                            Document 6 Filed 12/29/20 Page
                                                                                                American472   of Association
                                                                                                         Diabetes 486                                 923




 Table 4—Health care expenditures attributed to diabetes in the U.S., by demographic                  of cardiovascular disease (excluding ce-
                                                  Total direct        Average cost per person
                                                                                                      rebrovascular disease) deaths can be at-
 Characteristics         Diabetes prevalence    cost ($, millions)    with diabetes ($, actual)       tributed to diabetes, and ;28% of
                                                                                                      deaths listing cerebrovascular disease
 Age (years)
   ,18                         110,000                 860                      7,510
                                                                                                      as the primary cause and ;55% of
   18–34                      1,020,000               6,850                     6,740                 deaths listing renal failure as the
   35–44                      1,920,000              10,510                     5,480                 primary cause can be attributed to di-
   45–54                      4,060,000              26,140                     6,440                 abetes. To generate 2017 estimates,
   55–59                      3,050,000              22,600                     7,400                 we grow the 2015 CDC mortality data
   60–64                      3,530,000              24,460                     6,920                 using the annual population growth
   65–69                      3,590,000              46,710                    13,030
                                                                                                      rate from 2015 to 2017 for each age,
   $70                        7,430,000              99,140                    13,340
                                                                                                      sex, and race/ethnicity group.
 Sex
   Male                      12,810,000             128,830                    10,060
   Female                    11,900,000             108,450                     9,110                 Productivity loss associated with early
 Race/ethnicity                                                                                    mortality is calculated by taking the net
   White, non-Hispanic       15,080,000             150,260                     9,800              present value of future productivity
   Black, non-Hispanic       4,030,000              42,240                     10,470              (PVFP) for men and women by age and
   Other, non-Hispanic       1,890,000              14,880                      7,890              race/ethnicity using the same discount
   Hispanic                  3,710,000              29,900                      8,050              rate (3%), assumptions, and equation
 Data sources: NIS (2014), CMS MDS (2013), NAMCS (2013–2015), NHAMCS (2012–2014),                  outlined in the 2008 American Diabetes
 MEPS (2011–2015), NHHCS (2007), NHIS (2014–2016), OptumInsight dNHI (2015), and Medicare          Association report (4). We combined
 5% SAFs (2014).
                                                                                                   average annual earnings from the CPS,
                                                                                                   expected mortality rates from the CDC,
  number of deaths attributable to dia-             ethnicity for cardiovascular disease,          and employment rates from the CPS by
  betes, we analyzed the CDC’s 2015                 cerebrovascular disease, renal failure,        age, sex, and race/ethnicity to calculate
  Mortality Multiple Cause File to obtain           and diabetes. We use the same esti-            the net present value of future earn-
  mortality data by age, sex, and race/             mates as our previous study: ;16%              ings of a person who dies prematurely.




  Figure 1—Percent of medical condition-speciﬁc expenditures associated with diabetes. Data sources: NIS (2014), CMS MDS (2013), NAMCS (2013–2015),
  NHAMCS (2012–2014), MEPS (2011–2015), NHHCS (2007), NHIS (2014–2016), OptumInsight dNHI (2015), and Medicare 5% SAFs (2014). See Supple-
  mentary Appendix 2 for diagnosis codes for each category of medical condition.
                                                                           7                                                     Exhibit 118
924             Case
      ADA Statement        2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Diabetes
                                                                             PageCare
                                                                                    473  of 486
                                                                                      Volume 41, May 2018




       Employment rates for 2015 are used to                  billion for other antidiabetes agents, and           minus the projected level of expenditures
       calculate PVFP.                                        $71.2 billion in excess use of other prescrip-       that would have occurred for those peo-
          We do not count productivity loss for               tion medications attributed to higher dis-           ple in the absence of diabetes. Table 2
       the population aged ,18 years. While                   ease prevalence associated with diabetes.            summarizes national expenditure for the
       children constitute a small proportion of                                                                   cost components included, accounting for
                                                              Health Resource Use Attributed
       the population with diabetes, omitting                                                                      nearly $1.7 trillion in projected expendi-
                                                              to Diabetes
       productivity loss associated with diabetes                                                                  ture for 2017. Approximately $414 billion
                                                              Table 1 shows estimates of health
       among children could bias low the cost                                                                      of the total is incurred by people with di-
                                                              resource utilization attributed to diabetes
       estimates. For example, the economic                                                                        abetes, reﬂecting 1 in 4 (24%) of all health
                                                              and incurred by people with diabetes as a
       cost associated with parents who take                                                                       care dollars. Costs attributed to diabetes
                                                              percentage of total national utilization.
       time off from work to take their children                                                                   exceed $237 billion, or 57% of total med-
                                                              For example, of the projected 162 million
       to the doctor for diabetes-related visits is                                                                ical costs incurred by people with diabe-
                                                              hospital inpatient days in the U.S. in 2017,
       omitted from these cost estimates.                                                                          tes. For the cost components included,
                                                              an estimated 40.3 million days (24.8%)
                                                              are incurred by people with diabetes, of             1 in every 7 health care dollars (14%) is
       RESULTS                                                which 22.6 million days are attributed to            attributed to diabetes.
       In 2017, an estimated 24.7 million people              diabetes. About one-fourth of all nursing/              National health-related expenditures
       in the U.S. are diagnosed with diabetes,               residential facility days are incurred by            are projected to exceed $3.5 trillion in
       representing ;7.6% of the total popula-                people with diabetes. About half of all              2017 (18), but slightly less than half of
       tion (and 9.7% of the adult population).               physician ofﬁce visits, emergency depart-            these expenditures are included in our
       The estimated national cost of diabetes in             ment visits, hospital outpatient visits, and         analysis. These cost estimates omit national
       2017 is $327 billion, of which $237 billion            medication prescriptions (excluding insulin          expenditures (and any portion of such ex-
       (73%) represents direct health care ex-                and other antidiabetes agents) incurred by           penditures that might be attributable to
       penditures attributed to diabetes and                  people with diabetes are attributed to               diabetes) for administering government
       $90 billion (27%) represents lost produc-              their diabetes.                                      health and private insurance programs, in-
       tivity from work-related absenteeism, re-                                                                   vestment in research and infrastructure,
       duced productivity at work and at home,                Health Care Expenditures Attributed                  over-the-counter medications, disease
       unemployment from chronic disability,                  to Diabetes                                          management and wellness programs,
       and premature mortality. Particularly                  Health care expenditures attributed to               and ofﬁce visits to nonphysician providers
       noteworthy is that excess costs associ-                diabetes reﬂect the additional expendi-              other than podiatrists (e.g., dentists and
       ated with medications constitute 43% of                tures the nation incurs because of diabe-            optometrists).
       the total direct medical burden. This in-              tes. This equates to the total health care              The largest contributors to the cost of
       cludes nearly $15 billion for insulin, $15.9           expenditures for people with diabetes                diabetes are higher use of prescription


        Table 5—Annual per capita health care expenditures in the U.S., by diabetes status, 2017 (in actual dollars)
                                                                                                 Unadjusted                      Adjusted for age and sex
                                                                                                          Ratio with                   Ratio with
                                                                               With          Without      to without     Without       to without   Attributed to
        Cost component                                                      diabetes ($)   diabetes ($)    diabetes    diabetes ($)     diabetes    diabetes ($)*
        Institutional care
           Hospital inpatient                                                  4,966          1,202          4.1          2,147           2.3          2,819
           Nursing/residential facility                                         991            238           4.2           730            1.4           261
           Hospice                                                              129             73           1.8           126            1.0            3
        Outpatient care
          Physician ofﬁce                                                      2,099           629           3.3           886            2.4          1,213
          Emergency                                                             755            443           1.7           431            1.7           323
          Ambulance services                                                     28             11           2.5            15            1.9            13
          Hospital outpatient and freestanding ambulatory surgical center       850            327           2.6           363            2.3           488
          Home health                                                           586            178           3.3           449            1.3           137
          Podiatry                                                               25             6            4.0            14            1.7            10
        Outpatient medications and supplies
          Insulin                                                               606            NA            NA            NA             NA            606
          Diabetes supplies                                                     151            NA            NA            NA             NA            151
          Other antidiabetes agents†                                            642            NA            NA            NA             NA            641
          Prescription medications                                             4,741          1,029          4.6          1,858           2.6          2,882
          Other equipment and supplies‡                                         185             82           2.2           132            1.4            53
        Total*                                                                16,752          4,220          4.0          7,151           2.3          9,601
        Data sources: NIS (2014), CMS MDS (2013), NAMCS (2013–2015), NHAMCS (2012–2014), MEPS (2011–2015), NHHCS (2007), NHIS (2014–2016),
        OptumInsight dNHI (2015), Medicare 5% SAFs (2014), and U.S. Census Bureau (2017). NA, not applicable. *Numbers do not necessarily sum to totals
        because of rounding. †Includes antidiabetes agents such as exenatide and pramlintide. ‡Includes but is not limited to eyewear, orthopedic items, hearing
        devices, prosthesis, bathroom aids, medical equipment, and disposable supplies.

                                                                                    8                                                           Exhibit 118
              Case 2:20-cv-02470-WBS-JDP
care.diabetesjournals.org                                                Document 6 Filed 12/29/20 Page
                                                                                                    American474   of Association
                                                                                                             Diabetes 486                                   925




 Table 6—Indirect burden of diabetes in the U.S., 2017 (in billions of dollars)
                                                                                           Total cost attributable
 Cost component                                                  Productivity loss            to diabetes ($)             Proportion of indirect costs*
 Work days absent                                                   14 million days                 3.3                                  3.7%
 Reduced performance at work                                     114 million days                   26.9                              29.7%
 Reduced productivity days for those not in labor force             14 million days                 2.3                                  2.6%
 Reduced labor force participation due to disability             182 million days                   37.5                              41.7%
 Mortality                                                          277,000 deaths                  19.9                              22.1%
 Total                                                                                              89.9                              100%
 Data source: analysis of the NHIS (2014–2016), CPS (2016), CDC mortality data, and U.S. Census Bureau population estimates for 2016 and 2017. *Numbers
 do not necessarily sum to totals because of rounding.


medications beyond antihyperglycemic                   expenditures for hospital inpatient, hos-           from 2012 to 2017, to a total of $31 billion.
medications ($71.2 billion), higher use of             pital outpatient, emergency department,             The inﬂation-adjusted cost of insulin in-
hospital inpatient services ($69.7 billion),           and physician and other provider ofﬁce              creased by 110% during the same period.
medications and supplies to directly treat             visits as well as prescription medications.         These increases are attributable to both
diabetes ($34.6 billion), and more ofﬁce               For patients with diabetes who receive              an increase in the number of people using
visits to physicians and other health pro-             care for peripheral vascular conditions,            these medications and the cost of the
viders ($30.0 billion).                                39% of these expenditures are attrib-               medications themselves.
   Approximately 61% of all health care                uted to diabetes. For the general med-
expenditures attributed to diabetes are                ical conditions category (which includes            Indirect Costs Attributed to Diabetes
for health resources used by the population            all care not included in the other cate-            The total indirect cost of diabetes is esti-
aged $65 years, much of which is borne                 gories), 8% of expenditures incurred by             mated at $89.9 billion (Table 6). Major
by the Medicare program (Table 3). Divid-              people with diabetes are attributed to              contributors to this burden are reduced
ing total attributed health care expendi-              their diabetes.                                     employment ($37.5 billion), presentee-
tures by the number of people with                        The population with diabetes is older            ism ($26.9 billion), and premature mortal-
diabetes, we estimate the average annual               and sicker than the population without              ity ($19.9 billion). Work days absent ($3.3
excess expenditures for the population                 diabetes, and consequently annual med-              billion) and reduced productivity for
aged ,65 years and $65 years, respec-                  ical expenditures are much higher (on av-           those not in the workforce ($2.3 billion)
tively, at $6,675 and $13,239. Health care             erage) than for people without diabetes             represent a relatively small portion of the
expenditures attributed to diabetes gen-               (Table 5). When we compare expendi-                 total burden.
erally increase with age, although among               tures for people with diabetes to expen-               Of the estimated 24.7 million people
younger people, average costs are slightly             ditures for a population of similar age and         with diagnosed diabetes, analysis of
higher likely due to a higher proportion of            sex, people with diabetes have health               NHIS data suggests that ;8.1 million are
these cases being type 1 versus type 2                 care expenditures that are 2.3 times                in the workforce. If people with diabetes
diabetes, are slightly higher for men                  higher ($16,752 vs. $7,151) than expendi-           participated in the labor force at rates
(mainly due to men having higher attrib-               tures would be expected for this same               similar to their peers without diabetes,
utable fractions on several key measures),             population in the absence of diabetes.              there would be ;2 million additional
and are highest for the non-Hispanic black             This suggests that diabetes is responsible          people aged 18–64 years in the work-
population due to a higher use of emer-                for an estimated $9,601 in excess expen-            force. However, using a more conserva-
gency care and hospital outpatient care                ditures per year per person with diabetes.          tive approach (described previously)
(Table 4).                                             This 2.3 multiple is unchanged from the             where reduced labor force participation
   Figure 1 summarizes the proportion of               2007 and 2012 studies.                              is associated with receiving disability
medical expenditures attributed to diabetes               After adjusting for inﬂation, the total          payments, we estimate 756,000 fewer
for each chronic complication over total               cost of insulin and other medications to            working-age adults in the workforce in
U.S. health care expenditure, combining                control blood glucose increased by 45%              2017dequivalent to 182 million lost


 Table 7—Mortality costs attributed to diabetes, 2017
                                                                                        Deaths attributed to diabetes
                              Total U.S. deaths
 Primary cause of death         (thousands)*           Deaths (thousands)       % of U.S. deaths in category     Value of lost productivity ($, billions)
 Diabetes                             85                       85                           100                                    8.5
 Renal disease                        72                       39                           54                                     1.9
 Cerebrovascular disease             150                       42                           28                                     1.9
 Cardiovascular disease              689                      111                           16                                     7.6
 Total                               NA                       277                           NA                                    19.9
 *Data source: CDC National Vital Statistics Reports for total deaths in 2015 by primary cause of death, scaled to 2017 using the annual diabetes
 population growth rate from 2015 to 2017 for each age, sex, and race/ethnicity group. NA, not applicable.

                                                                                9                                                          Exhibit 118
926             Case
      ADA Statement     2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Diabetes
                                                                          PageCare
                                                                                 475  of 486
                                                                                   Volume 41, May 2018




       work days. While disability payments
       themselves are a cost to the government,
       from a societal perspective they are con-
       sidered transfer payments and thus not
       included in the burden estimates.
           The cost of missed work days due to
       absenteeism is estimated at $3.3 billion,
       representing 14 million days. If people
       not in the workforce had similar rates of
       days where they are unable to work due
       to poor health as their employed peers,
       this would equate to 14 million excess
       sick days with estimated productivity
       loss valued at $2.3 billion.
           Reduced performance at work (presen-
       teeism) accounted for 30% of the indirect
       cost of diabetes. The estimate of a 6.6%
       annual decline in productivity attributed
       to diabetes equates to 114 million lost
       work days per year.
           The estimated number of deaths in
       2017 attributable to diabetes is 277,000
       (Table 7); for 85,000 deaths, diabetes is        Figure 2—Total direct costs of diabetes, 2007–2017.
       listed as the primary cause. Of the 689,000
       deaths where cardiovascular disease is
       listed as the primary cause, ;111,000         prevalence, the average economic cost             the nation ;$327 billion, which includes
       (16%) are attributable to diabetes. Ap-       associated with diabetes increased from           $237 billion in direct medical cost and
       proximately 42,000 cases where cere-          $11,700 to $13,247 (in 2017 dollars), or          $90 billion in lost productivity. Similar to
       brovascular disease is listed as the          13% growth (Fig. 5).                              estimates in 2007 and 2012, after adjusting
       primary cause of death are attributable                                                         for age and sex, annual per capita health
       to diabetes, and 39,000 cases where re-                                                         care expenditure is 2.3 times higher for
                                                     CONCLUSIONS                                       people with diabetes compared with those
       nal disease is listed as the primary cause
       of death are attributable to diabetes.        This study estimates ;24.7 million peo-           without diabetes. A large portion of med-
       The average cost per premature death          ple (;9.7% of adults) had diagnosed di-           ical costs associated with diabetes costs is
       declines with age (reﬂecting fewer re-        abetes in the U.S. in 2017. Diabetes costs        for comorbidities.
       maining expected working years), and
       across all premature deaths, cost aver-
       aged ;$71,700 per case.

       Trends in Diabetes Costs, 2007–2017
       Between 2012 and 2017, we estimate
       that medical costs associated with diabe-
       tes increased by 26% (from $188 billion to
       $237.3 billion) when adjusted for general
       inﬂation (Fig. 2). Adjusting for both inﬂa-
       tion and growth in diabetes prevalence,
       the excess medical cost per person with
       diabetes grew by 14% (from $8,417 to
       $9,601 in 2017 dollars) (Fig. 5).
          The indirect costs of diabetes grew
       by 23% when adjusted for general in-
       ﬂation (Fig. 3), which on a per capita
       basis reﬂects 11% growth (from $3,283
       to $3,640 per person in 2017 dollars)
       (Fig. 5).
          Combined, the inﬂation adjusted total
       economic burden of diabetes increased
       from ;$261 billion in 2012 to $327.3 bil-
       lion in 2017 (or 25% growth) (Fig. 4). Ad-
       justed for inﬂation and growth in diabetes       Figure 3—Total indirect costs of diabetes, 2007–2017.
                                                                       10                                                     Exhibit 118
              Case 2:20-cv-02470-WBS-JDP
care.diabetesjournals.org                                            Document 6 Filed 12/29/20 Page
                                                                                                American476   of Association
                                                                                                         Diabetes 486                                927




                                                                                                    While much of the cost of diabetes
                                                                                                 appears to fall on insurers (especially Medi-
                                                                                                 care) and employers (in the form of reduced
                                                                                                 productivity at work, missed work days, and
                                                                                                 higher employer expenditures for health
                                                                                                 care), in reality such costs are passed along
                                                                                                 to all of society in the form of higher insur-
                                                                                                 ance premiums and taxes, reduced earn-
                                                                                                 ings, and reduced standard of living.
                                                                                                    Comparing the 2017 estimates with
                                                                                                 those produced for 2012, the overall cost
                                                                                                 of diabetes appears to have increased by
                                                                                                 ;25% after adjusting for inﬂation, reﬂect-
                                                                                                 ing an 11% increase in national prevalence
                                                                                                 of diagnosed diabetes and a 13% increase
                                                                                                 in the average annual diabetes-attributed
                                                                                                 cost per person with diabetes.
                                                                                                    Study limitations include the following:
                                                                                                 c   Due to data limitations, we omitted from
                                                                                                     this analysis potential increase in the use
                                                                                                     of over-the-counter medications and
                                                                                                     optometry and dental services. Diabetes
   Figure 4—Total economic cost of diabetes, 2007–2017.                                              increases the risk of periodontal disease,
                                                                                                     so one would expect dental costs to be
                                                                                                     higher for people with diabetes. Small
   For costs that include hospital and ofﬁce-     the chronic complication categories mod-           sample size in MEPS data prevented
based services as well as prescription med-       eled, the presence of diabetes is associated       meaningful analysis of these cost compo-
ications and supplies, the costs to directly      with greater use of health care services           nents. We also omitted expenditures for
treat diabetes are estimated at $29.3             in generaldincluding longer stays in the           prevention programs targeted to people
billion. An estimated $37.3 billion in            hospital regardless of primary reason for          with diabetes, research activities, and
cardiovascular-related spending is asso-          hospitalization. This underscores that             health administration costs. These omis-
ciated with diabetes (with the presence           simply aggregating all costs associated            sions underestimate the full medical
of diabetes contributing to higher medical        only with diabetes diagnosis codes grossly         costs associated with diabetes.
expenditures among patients seeking               underestimates the medical costs directly      c   The study omits lost productivity asso-
cardiovascular-related care). Outside of          attributable to diabetes.                          ciated with care for diabetes of family
                                                                                                     members (e.g., time off from work to
                                                                                                     care for a child or an elderly parent
                                                                                                     with diabetes). The value of informal
                                                                                                     care and personal aides is excluded
                                                                                                     from our cost estimate. Time and costs
                                                                                                     associated with traveling to doctor vis-
                                                                                                     its and other medical emergencies are
                                                                                                     omitted. These omissions underesti-
                                                                                                     mate the indirect costs associated
                                                                                                     with diabetes.
                                                                                                 c   Also omitted from the cost estimates are
                                                                                                     the intangible costs of diabetes such as
                                                                                                     pain, suffering, and reduced quality of life.
                                                                                                 c   A complicating factor in estimating
                                                                                                     costs attributed to diabetes is that
                                                                                                     health behavior that affects both the
                                                                                                     presence of diabetes and the presence
                                                                                                     of other comorbidities, unless con-
                                                                                                     trolled for, could result in an overesti-
                                                                                                     mate of the link between diabetes
                                                                                                     and use of health resources. Control-
                                                                                                     ling for demographics helps to control
                                                                                                     for this correlation. In addition, for
   Figure 5—Average cost of diabetes, 2007–2017 (in 2017 dollars).                                   the top 10 cost drivers we conducted
                                                                        11                                                     Exhibit 118
928             Case
      ADA Statement        2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Diabetes
                                                                             PageCare
                                                                                    477  of 486
                                                                                      Volume 41, May 2018




           additional analysis controlling for other     burden on society and has increased over                 default/ﬁles/public/public_policy/Hospice_Policy_
           important explanatory variables using         timedboth in the economic terms pre-                     Compendium.pdf. Accessed 5 December 2017
                                                                                                                  11. National Hospice and Palliative Care Organiza-
           MEPS data, and based on the results           sented here and in reduced quality of life.
                                                                                                                  tion. Facts and ﬁgures: Hospice care in America
           we reduced the etiological fractions                                                                   [Internet], 2016. Available from https://www
           for several diabetes complications                                                                     .nhpco.org/sites/default/ﬁles/public/Statistics_
           and for the general medical conditions        Duality of Interest. No potential conﬂicts of in-        Research/2016_Facts_Figures.pdf. Accessed
           groupddepending on care delivery              terest relevant to this article were reported.           5 December 2017
           setting. This potential limitation also                                                                12. Breton M-C, Gu énette L, Amiche MA,
                                                         References                                               Kayibanda J-F, Grégoire J-P, Moisan J. Burden of
           applies to the estimates of indirect
                                                         1. American Diabetes Association. Economic               diabetes on the ability to work: a systematic re-
           costs attributed to diabetes, especially                                                               view. Diabetes Care 2013;36:740–749
                                                         costs of diabetes in the U.S. in 2012. Diabetes
           the estimated productivity loss due to        Care 2013;36:1033–1046                                   13. Asay GRB, Roy K, Lang JE, Payne RL, Howard
           presenteeism, potentially biasing these       2. Centers for Disease Control and Prevention.           DH. Absenteeism and employer costs associated
           estimates high.                               National Diabetes Statistics Report [Internet],          with chronic diseases and health risk factors in the
       c   Other study limitations discussed previ-      2017. Available from https://www.cdc.gov/                US workforce. Prev Chronic Dis 2016;13:E141
                                                         diabetes/data/statistics/statistics-report.html.         14. Gallup-Sharecare Well-Being Index. State of
           ously include small sample size for some
                                                         Accessed 30 November 2017                                American well-being: The cost of diabetes in the
           data sources used, the use of a data          3. Boyle JP, Thompson TJ, Gregg EW, Barker LE,           U.S.: Economic and well-being impact [Internet],
           source (dNHI) that overrepresents the         Williamson DF. Projection of the year 2050 burden        2017. Available from https://info.healthways.
           commercially insured population for           of diabetes in the US adult population: dynamic          com/hubfs/Gallup-Sharecare%20State%20of%
           the population younger than age               modeling of incidence, mortality, and prediabetes        20American%20Well-Being_Cost%20of%
           65 years, and the need to use different       prevalence. Popul Health Metr 2010;8:29                  20Diabetes%20vFINAL.pdf?t51510870191218&__
                                                         4. American Diabetes Association. Economic               hstc556314740.d054ffd56b854b6aed2c4302f71
           approaches to model different cost com-       costs of diabetes in the U.S. in 2007. Diabetes          19e90.1512068793130.1512068793130.1512068
           ponents because of data limitations.          Care 2008;31:596–615                                     793130.1&__hssc556314740.5.1512068793131
           Another limitation common to claims-          5. U.S. Bureau of Labor Statistics. Consumer Price       &__hsfp5436238590. Accessed 30 November
           based analysis is the possibility of inac-    Index (CPI) databases [Internet]. Available from         2017
           curate diagnosis codes. Claims data tend      https://www.bls.gov/cpi/data.htm. Accessed               15. DiBonaventura M, Link C, Pollack MF, Wagner
                                                         30 November 2017                                         JS, Williams SA. The relationship between patient-
           to be less accurate than medical records      6. Okura Y, Urban LH, Mahoney DW, Jacobsen SJ,           reported tolerability issues with oral antidiabetic
           in identifying patients with speciﬁc con-     Rodeheffer RJ. Agreement between self-report             agents and work productivity among patients hav-
           ditions due to reasons such as rule-out       questionnaires and medical record data was sub-
                                                                                                                  ing type 2 diabetes. J Occup Environ Med 2011;53:
           diagnosis, coding error, etc. The direction   stantial for diabetes, hypertension, myocardial in-
                                                                                                                  204–210
           of such bias on our risk ratio calculations   farction and stroke but not for heart failure. J Clin
                                                                                                                  16. Loeppke R, Taitel M, Hauﬂe V, Parry T, Kessler
                                                         Epidemiol 2004;57:1096–1103
           is unknown, although it is anticipated to     7. Benichou J. A review of adjusted estimators of
                                                                                                                  RC, Jinnett K. Health and productivity as a busi-
           be small as there is no reason to believe                                                              ness strategy: a multiemployer study. J Occup En-
                                                         attributable risk. Stat Methods Med Res 2001;10:
           that the coding of comorbidities would        195–216                                                  viron Med 2009;51:411–428
                                                         8. Dybicz SB, Thompson S, Molotsky S, Stuart B.          17. Rodbard HW, Fox KM, Grandy S; Shield Study
           be signiﬁcantly different for people with                                                              Group. Impact of obesity on work productivity
                                                         Prevalence of diabetes and the burden of comorbid
           and without diabetes.                                                                                  and role disability in individuals with and at risk
                                                         conditions among elderly nursing home residents.
                                                         Am J Geriatr Pharmacother 2011;9:212–223                 for diabetes mellitus. Am J Health Promot 2009;
          Using a methodology that is largely con-       9. Genworth Financial, Inc. Compare long term            23:353–360
       sistent with our previous studies conducted       care costs across the United States [Internet],          18. Centers for Medicare & Medicaid Services.
       in 2007 and 2012, with updated national           2017. Available from https://www.genworth                National health expenditure data: projected [Inter-
                                                         .com/about-us/industry-expertise/cost-of-care            net], 2017. Available from https://www.cms.gov/
       survey and claims data from previous data                                                                  Research-Statistics-Data-and-Systems/Statistics-
                                                         .html. Accessed 4 December 2017
       sources, we estimate the total burden of di-      10. National Hospice and Palliative Care Organization.   Trends-and-Reports/NationalHealthExpendData/
       abetes in 2017. The estimates presented           Hospice policy compendium [Internet], 2016.              NationalHealthAccountsProjected.html. Accessed
       here show that diabetes places an enormous        Available from https://www.nhpco.org/sites/              30 November 2017




                                                                              12                                                             Exhibit 118
Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 478 of 486




   EXHIBIT 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                                   7/1/20, 4:13 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 479 of 486



                                                                                                               MENU


                               Log in to Patient Account

Request an Appointment
                               English
Find a Doctor
Find a Job
Give Now



Patient Care & Health Information        Diseases & Conditions
                                                                                                      Request an
Type 1 diabetes                                                                                       Appointment



   Symptoms & causes                 Diagnosis & treatment              Doctors & departments




Overview                                                                                      Print        Advertisement


Type 1 diabetes, once known as juvenile diabetes or insulin-dependent
diabetes, is a chronic condition in which the pancreas produces little or no
insulin. Insulin is a hormone needed to allow sugar (glucose) to enter cells
to produce energy.


Different factors, including genetics and some viruses, may contribute to
type 1 diabetes. Although type 1 diabetes usually appears during
childhood or adolescence, it can develop in adults.


Despite active research, type 1 diabetes has no cure. Treatment focuses
on managing blood sugar levels with insulin, diet and lifestyle to prevent
complications.



     Products & Services

     Book: The Essential Diabetes Book




https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011                                Page 1 of 8


                                                                          1                              Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                                        7/1/20, 4:13 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 480 of 486
Symptoms
Type 1 diabetes signs and symptoms can appear relatively suddenly and
may include:

      Increased thirst

      Frequent urination

      Bed-wetting in children who previously didn't wet the bed during the
      night

      Extreme hunger

      Unintended weight loss

      Irritability and other mood changes

      Fatigue and weakness

      Blurred vision


When to see a doctor

Consult your doctor if you notice any of the above signs and symptoms in
you or your child.




         Request an Appointment at Mayo Clinic


                                                                                              Mayo Clinic does not endorse companies or
                                                                                              products. Advertising revenue supports our not-
Causes                                                                                        for-profit mission.
                                                                                              Advertising & Sponsorship
The exact cause of type 1 diabetes is unknown. Usually, the body's own                        Policy    Opportunities   Ad Choices
immune system — which normally fights harmful bacteria and viruses —
mistakenly destroys the insulin-producing (islet, or islets of Langerhans)
cells in the pancreas. Other possible causes include:                                         Mayo Clinic Marketplace
                                                                                              Check out these best-sellers and special
      Genetics                                                                                offers on books and newsletters from Mayo
                                                                                              Clinic.
      Exposure to viruses and other environmental factors                                     FREE book offer – Mayo Clinic Health Letter

                                                                                              NEW – Mayo Clinic Guide to Arthritis


https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011                                   Page 2 of 8


                                                                          2                                  Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                                      7/1/20, 4:13 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 481 of 486
The role of insulin                                                                           The latest digestive health guidance

                                                                                              Live stronger and healthier at any age
Once a significant number of islet cells are destroyed, you'll produce little
or no insulin. Insulin is a hormone that comes from a gland situated                          The Mayo Clinic Diet Online
behind and below the stomach (pancreas).

      The pancreas secretes insulin into the bloodstream.

      Insulin circulates, allowing sugar to enter your cells.

      Insulin lowers the amount of sugar in your bloodstream.

      As your blood sugar level drops, so does the secretion of insulin from
      your pancreas.


The role of glucose

Glucose — a sugar — is a main source of energy for the cells that make
up muscles and other tissues.

      Glucose comes from two major sources: food and your liver.

      Sugar is absorbed into the bloodstream, where it enters cells with the
      help of insulin.

      Your liver stores glucose as glycogen.

      When your glucose levels are low, such as when you haven't eaten
      in a while, the liver breaks down the stored glycogen into glucose to
      keep your glucose levels within a normal range.


In type 1 diabetes, there's no insulin to let glucose into the cells, so sugar
builds up in your bloodstream. This can cause life-threatening
complications.


Risk factors
Some known risk factors for type 1 diabetes include:

      Family history. Anyone with a parent or sibling with type 1 diabetes
      has a slightly increased risk of developing the condition.

      Genetics. The presence of certain genes indicates an increased risk

https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011                                 Page 3 of 8


                                                                          3                                Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                 7/1/20, 4:13 PM
               Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 482 of 486
      of developing type 1 diabetes.

      Geography. The incidence of type 1 diabetes tends to increase as
      you travel away from the equator.

      Age. Although type 1 diabetes can appear at any age, it appears at
      two noticeable peaks. The first peak occurs in children between 4
      and 7 years old, and the second is in children between 10 and 14
      years old.



Complications
Over time, type 1 diabetes complications can affect major organs in your
body, including heart, blood vessels, nerves, eyes and kidneys.
Maintaining a normal blood sugar level can dramatically reduce the risk of
many complications.

Eventually, diabetes complications may be disabling or even life-
threatening.

      Heart and blood vessel disease. Diabetes dramatically increases
      your risk of various cardiovascular problems, including coronary
      artery disease with chest pain (angina), heart attack, stroke,
      narrowing of the arteries (atherosclerosis) and high blood pressure.

      Nerve damage (neuropathy). Excess sugar can injure the walls of
      the tiny blood vessels (capillaries) that nourish your nerves,
      especially in the legs. This can cause tingling, numbness, burning or
      pain that usually begins at the tips of the toes or fingers and
      gradually spreads upward. Poorly controlled blood sugar could cause
      you to eventually lose all sense of feeling in the affected limbs.

      Damage to the nerves that affect the gastrointestinal tract can cause
      problems with nausea, vomiting, diarrhea or constipation. For men,
      erectile dysfunction may be an issue.

      Kidney damage (nephropathy). The kidneys contain millions of tiny
      blood vessel clusters that filter waste from your blood. Diabetes can
      damage this delicate filtering system. Severe damage can lead to
      kidney failure or irreversible end-stage kidney disease, which
      requires dialysis or a kidney transplant.

      Eye damage. Diabetes can damage the blood vessels of the retina

https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011            Page 4 of 8


                                                                          4                   Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                 7/1/20, 4:13 PM
                 Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 483 of 486
      (diabetic retinopathy), potentially causing blindness. Diabetes also
      increases the risk of other serious vision conditions, such as
      cataracts and glaucoma.

      Foot damage. Nerve damage in the feet or poor blood flow to the
      feet increases the risk of various foot complications. Left untreated,
      cuts and blisters can become serious infections that may ultimately
      require toe, foot or leg amputation.

      Skin and mouth conditions. Diabetes may leave you more
      susceptible to infections of the skin and mouth, including bacterial
      and fungal infections. Gum disease and dry mouth also are more
      likely.

      Pregnancy complications. High blood sugar levels can be
      dangerous for both the mother and the baby. The risk of miscarriage,
      stillbirth and birth defects increases when diabetes isn't well-
      controlled. For the mother, diabetes increases the risk of diabetic
      ketoacidosis, diabetic eye problems (retinopathy), pregnancy-
      induced high blood pressure and preeclampsia.



Prevention
There's no known way to prevent type 1 diabetes. But researchers are
working on preventing the disease or further destruction of the islet cells in
people who are newly diagnosed.

Ask your doctor if you might be eligible for one of these clinical trials, but
carefully weigh the risks and benefits of any treatment available in a trial.


The Mayo Clinic experience and patient
stories
Our patients tell us that the quality of their interactions, our attention to
detail and the efficiency of their visits mean health care like they've never
experienced. See the stories of satisfied Mayo Clinic patients.




https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011            Page 5 of 8


                                                                          5                   Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                       7/1/20, 4:13 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 484 of 486
                       Reenergized After Accurate Diagnosis and
                       Treatment for Painful, Debilitating Symptoms
                          Margaret Parry is moving with ease around her
                          Wyoming home and community these days. She has
                          plenty of energy, she's excited about life and she feels
                          good. It's a 180-degree difference from a year ago
                          when an undiagnosed condition made each step she
                          took a painful proposition. As far back as 67-year-old
                          Margaret Parry can [...]



                          Pancreas Transplant Frees Mary Shelley From the
                          Grip of Diabetes
                          Mary Shelley struggled for years to control her erratic
                          blood sugar levels, which affected every aspect of her
                          life. A pancreas transplant in 2018 helped her
                          overcome many of the symptoms and side effects of
                          diabetes, and it has allowed her to experience life in
                          ways she never thought possible. When Mary Shelley
                          was 1? [...]



By Mayo Clinic Staff




         Request an Appointment at Mayo Clinic




                                                         Diagnosis &
                                                         treatment

                           Share on:       Facebook       Twitter         Print     Aug. 07, 2017


 Show references




https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011                  Page 6 of 8


                                                                          6                         Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                 7/1/20, 4:13 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 485 of 486
Related
Insulin pump

LADA


Associated Procedures

A1C test

Blood pressure test

Bone marrow transplant

Show more associated procedures



News from Mayo Clinic

High cost of insulin has life-or-death implications for diabetic patients
Jan. 02, 2020, 08:00 p.m. CDT

Infographic: Pancreas and kidney transplant for diabetics
May 15, 2019, 03:00 p.m. CDT

Sharing Mayo Clinic: Freed from the grip of diabetes with pancreas
transplant
April 07, 2019, 07:00 a.m. CDT

Show more news from Mayo Clinic



Products & Services

Book: The Essential Diabetes Book




Type 1 diabetes

Symptoms & causes


Diagnosis & treatment




https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011             Page 7 of 8


                                                                          7                   Exhibit 119
Type 1 diabetes - Symptoms and causes - Mayo Clinic                                                               7/1/20, 4:13 PM
                    Case 2:20-cv-02470-WBS-JDP Document 6 Filed 12/29/20 Page 486 of 486

Doctors & departments


Patient Care & Health Information     Diseases & Conditions     Type 1 diabetes                                  CON-20309650




                            Request Appointment          Contact Us
                                                                                                   Mayo Clinic is a not-for-
                            About Mayo Clinic         Employees       Find a Job                   profit organization. Make
                                                                                                   a donation.
                            Site Map      About This Site




Any use of this site constitutes your                 A single copy of these materials may be          This site complies with
agreement to the Terms and Conditions                 reprinted for noncommercial personal use         the HONcode standard
and Privacy Policy linked below.                      only. "Mayo," "Mayo Clinic,"                     for trustworthy health
                                                      "MayoClinic.org," "Mayo Clinic Healthy           information:
Terms and Conditions                                  Living," and the triple-shield Mayo Clinic       verify here.
                                                      logo are trademarks of Mayo Foundation
Privacy Policy
                                                      for Medical Education and Research.
Notice of Privacy Practices
Notice of Nondiscrimination




© 1998-2020 Mayo Foundation for Medical Education and Research (MFMER). All rights reserved.




https://www.mayoclinic.org/diseases-conditions/type-1-diabetes/symptoms-causes/syc-20353011                          Page 8 of 8


                                                                           8                        Exhibit 119
